Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 1 of 117. PageID #: 415013




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


IN RE: NATIONAL PRESCRIPTION                 )
OPIATE LITIGATION                            )
                                             )
This document relates to:                    )
                                             )
The County of Summit, Ohio, et al. v. Purdue )
         Pharma L.P., et al.                 )   MDL No. 2804
       Case No. 18-op-45090                  )   Case No. 17-md-2804
                                             )   Hon. Judge Dan A. Polster
and                                          )
                                             )
The County of Cuyahoga v. Purdue Pharma )
         L.P., et al.                        )
       Case No. 1:18-op-45004                )
______________________________________ )


                THE JANSSEN DEFENDANTS’ TRIAL EXHIBIT LIST
Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 2 of 117. PageID #: 415014




        The Janssen Defendants 1 submit the following trial exhibit list pursuant to the Civil Jury

Trial Order, ECF No. 1598, entered in In re National Prescription Opiate Litigation (MDL

2804) on May 1, 2019 (as amended on July 29, 2019), and the Parties’ Joint Trial Exhibit

Stipulation and Template submitted to the Court on August 16, 2019. The Janssen Defendants

submit this trial exhibit list subject to the following reservation of rights:

        1. To withdraw at any time any exhibit identified on these lists;

        2. To use admissible exhibits identified or used by Plaintiffs or any other party;

        3. To supplement and/or amend these lists upon receipt of Plaintiffs’ exhibit list(s),

             witness list(s) and/or amendments and changes to Plaintiffs’ or Defendants’

             deposition designations or counter-designations;

        4. To supplement and/or to amend these lists in the event that additional relevant

             documents or materials are produced in this action, identified in subsequent

             supplemental expert reports, or are discovered subsequent to the date of service of

             these exhibit lists;

        5. To supplemental these lists with any medical or scientific literature, other data, or

             regulatory findings or communications issued or published after the date of this

             submission;

        6. To supplement and/or to amend these exhibit lists to use additional unlisted

             documents and/or data at trial as required for rebuttal, cross examination,

             demonstrative purposes, impeachment purposes, or to cure an evidentiary objection,

             or to the extent Plaintiffs proffer any documents which Plaintiffs have not listed or to




1
 Janssen Pharmaceuticals, Inc., Johnson & Johnson, Janssen Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals,
Inc., and Ortho-McNeil-Janssen Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc.
                                                       2
Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 3 of 117. PageID #: 415015




        the extent that Plaintiffs purport to pursue claims or theories not set forth in their

        pleadings to date;

     7. To object to the introduction and/or admissibility of any document listed on the

        exhibit lists;

     8. That the inclusion of any exhibit on any exhibit list does not waive or affect any prior

        confidentiality designations in this litigation;

     9. That the inclusion of a particular document on the Janssen Defendants’ exhibit list is

        not intended to be a waiver of the right to object to the introduction and/or

        admissibility of that document for any purpose;

     10. To use alternative copies of exhibits where appropriate, including but not limited to

        physical, color, redacted, and/or native documents, or copies, without deposition

        exhibit stickers;

     11. To use trial demonstrative exhibits, including without limitation: charts, graphs,

        photographs, animations, timelines, objects, models, PowerPoint slides, drawings,

        graphics, and other demonstrative aids;

     12. To offer enlargements of any exhibits on the lists or on any party’s exhibit lists;

     13. To supplement and/or to amend these lists in response to rulings of the Court on

        pretrial motions, including any Daubert motions, Motions for Summary Judgment, or

        motions in limine, or any other Court decisions that affect the scope of evidence in

        this trial; and

     14. To supplement and/or amend these lists as necessary based on the Court’s order

        regarding the severing of particular party and/or as necessary based on future

        severance, settlement, and/or dismissal of any other party.


                                               3
Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 4 of 117. PageID #: 415016




                                                  Dated: September 25, 2019


Respectfully Submitted,

/s/ Charles C. Lifland ___________
Charles C. Lifland
Sabrina H. Strong
O’MELVENY & MYERS LLP
400 S. Hope Street
Los Angeles, CA 90071
Tel: (213) 430-6000
clifland@omm.com
sstrong@omm.com

Daniel M. Petrocelli
Amy R. Lucas
O’MELVENY & MYERS LLP
1999 Avenue of the Stars, 8th Floor
Los Angeles, CA 90067-6035
Tel: (310) 553-6700 dpetrocelli@omm.com
alucas@omm.com
Attorneys for Defendants Janssen
Pharmaceuticals, Inc., Johnson & Johnson,
Janssen Pharmaceutica, Inc. n/k/a Janssen
Pharmaceuticals, Inc., and Ortho-McNeil-Janssen
Pharmaceuticals, Inc. n/k/a Janssen
Pharmaceuticals, Inc.




                                           4
Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 5 of 117. PageID #: 415017




                                  CERTIFICATE OF SERVICE

         I, Charles C. Lifland, hereby certify that the foregoing document was served on

September 25, 2019 via electronic transfer to all counsel of record, consistent with the Court’s

order.



                                              /s/ Charles C. Lifland______
                                              Charles C. Lifland
                                              Sabrina H. Strong
                                              O’MELVENY & MYERS LLP
                                              400 S. Hope Street
                                              Los Angeles, CA 90071
                                              Tel: (213) 430-6000
                                              clifland@omm.com




                                                 5
                                                                                       Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 6 of 117. PageID #: 415018



                                                                                                                                                                   Janssen Defendants’ Trial Exhibit List (09/25/19)
  Ex. No.        Date                                                                Description                                                                      BegBates                               EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
                              Augustine J, et al., Ability and Use of Comparative Effectiveness Research by P&T Committee Members and Support
JA-00001      06/22/2016                                                                                                                                 JAN-TREX-00000001                    JAN-TREX-00000007
                              Staff: A 1-Year Follow-up, Journal of Managed Care & Specialty Pharmacy, Vol. 22(6), pp. 618-625, 2016 Jun
                              Banken R, et al., Abuse Deterrent Formulations of Opioids: Effectiveness and Value, Institute for Clinical and Economic
JA-00002      08/08/2017                                                                                                                                 JAN-TREX-00000008                    JAN-TREX-00000217
                              Review, 2007
JA-00003      07/10/1905      American Society of Addiction Medicine Presentation: Treatment of Opioid Use Disorder Course                               JAN-TREX-00000218                    JAN-TREX-00000245
                              Avalere Health Press Release, re: Access to Abuse-Deterrent Opioid Formulations Tied to Reduced Risk of Opioid Abuse
JA-00004      11/05/2018                                                                                                                                 JAN-TREX-00149907                    JAN-TREX-00149907
                              and Overdose
                              Tyler LS, et. al., American Society of Health-System Pharmacists, (ASHP), Statement on the Pharmacy and Therapeutics
JA-00005      01/23/2008                                                                                                                                 JAN-TREX-00000246                    JAN-TREX-00000248
                              Committee and the Formulary System, Am J Health-Syst Pharm., 65: 2384–6, pp. 215-7, 2008
                              CareSource Website: Caresource Implements Quantity Limits on Opioids for Ohio Medicaid, available at
JA-00006      07/10/1905                                                                                                                                 JAN-TREX-00000249                    JAN-TREX-00000250
                              https://www.caresource.com/documents/oh-p-1413 spring2018-providersource-insert-mcd-opiod-04042018/

                              Substance Abuse and Mental Health Services Administration (SAMHSA), U.S. Department of Health and Human Services
JA-00007      09/01/2015      Website: Behavioral Health Trends in the United States: Results from the 2014 National Survey on Drug Use and Health, JAN-TREX-00149908                         JAN-TREX-00149908
                              available at https://www.samhsa.gov/data/sites/default/files/NSDUH-FRR1-2014/NSDUH-FRR1-2014.pdf
                              Dowell D, et al., CDC Guideline for Prescribing Opioids for Chronic Pain — United States, 2016, Centers for Disease
JA-00008      03/18/2016                                                                                                                                 JAN-TREX-00000251                    JAN-TREX-00000302
                              Control and Prevention MMWR, Vol 65(1), pp. 1-49, Mar. 18, 2016
                              Dowell D, et al., CDC Guideline for Prescribing Opioids for Chronic Pain — United States, 2016, Centers for Disease
JA-00009      03/18/2016                                                                                                                                 JAN-TREX-00000303                    JAN-TREX-00000354
                              Control and Prevention MMWR, Vol 65(1), pp. 1-49, Mar. 18, 2016
                              HealthLeaders Website: States to get Drug Rebates Even Under Managed Care, available at
JA-00010      07/28/2011                                                                                                                                 JAN-TREX-00000355                    JAN-TREX-00000359
                              https://www.healthleadersmedia.com/finance/states-get-drug-rebates-even-under-managed
                              Centers For Medicare & Medicaid Services, CMCS Informational Bulletin re: Best Practices for Addressing Prescription
JA-00011      01/28/2016                                                                                                                                 JAN-TREX-00000360                    JAN-TREX-00000374
                              Opioid Overdoses, Misuse and Addiction
                              Cohen J, et al., Role of Budget Impact in Drug Reimbursement Decisions, Journal of Health Politics, Policy and Law, Vol.
JA-00012      04/01/2008                                                                                                                                 JAN-TREX-00000375                    JAN-TREX-00000398
                              33(20), pp. 225- 247, April 2008
                              Forbes Website: The Importance of Patient-Centric Opioid Prescribing Guidelines, Cohen, J, available at
JA-00013      01/23/2019      https://www.forbes.com/sites/joshuacohen/2019/01/23/the-importance-of-patient-centric-opioid-prescribing-                  JAN-TREX-00000399                    JAN-TREX-00000401
                              guidelines/#4b9df9df1b7a
                              Hartung D,, et al., Research Letter: Buprenorphine Coverage in the Medicare Part D Program for 2007 to 2018, JAMA,
JA-00014      02/12/2019                                                                                                                                 JAN-TREX-00000402                    JAN-TREX-00000404
                              321(6), pp. 607-9, Feb. 12, 2019
                              Frieden T, et al., Reducing the Risks of Relief — The CDC Opioid-Prescribing Guideline, New England Journal of Medicine,
JA-00015      04/21/2016                                                                                                                                 JAN-TREX-00000405                    JAN-TREX-00000408
                              374(16) pp. 1501-1504, April 21, 2016
                              Palanker D et al., Responding to the Opioid Crisis: Insurers Balance Stepped up Monitoring, Restrictions with Need for
                              Appropriate Pain Treatment, Georgetown University Health Policy Institute Center on Health Insurance Reforms. May
JA-00016      05/23/2017                                                                                                                                 JAN-TREX-00000409                    JAN-TREX-00000412
                              23, 2017, available at http://chirblog.org/responding-opioid-crisis-insurers-balance-stepped-monitoring-restrictions-
                              need-appropriate-pain-treatment/
                              Kaiser Family Foundation, Health Insurance Coverage of the Total Population, 2016, available at
JA-00017      07/08/1905      https://www.kff.org/other/state-                                                                                           JAN-TREX-00000413                    JAN-TREX-00000414
                              indicator/total-population/?currentTimeframe=0&sortModel=%7B”colId”:”Location”.”sort”:”asc”%7 D
                              Kaiser Family Foundation, States Reporting Medicaid FFS Pharmacy Benefit Management Strategies for Opioids In Place.
                              2017, available at https://www.kff.org/medicaid/state-idicator/states-reporting-medicaid-ffs-pharmacy-benefit-
JA-00018      07/10/1905                                                                                                                           JAN-TREX-00000415                          JAN-TREX-00000416
                              management-strategies-for-opioids-
                              in-place/?currentTimeframe=0&sortModel=%7B%22co1Id%22:%22Location%22,%22so rt%22:%22asc%22%7D
                              Kaiser Family Foundation, Medicaid’s Role In Addressing The Opioid Epidemic, February 2018, available at
JA-00019      02/01/2018                                                                                                                            JAN-TREX-00000417                         JAN-TREX-00000418
                              https://www.kff.org/infographic/medicaids-role-in-addressing-opioid-epidemic/
                              Lin D, et al., Prescription Drug Coverage for Treatment of Low Back Pain Among US Medicaid, Medicare Advantage, and
JA-00020      06/22/2018      Commercial Insurers, JAMA Network Open 2018;1(2):e180235, available at                                                JAN-TREX-00000419                         JAN-TREX-00000431
                              https://jamanetwork.com/journals/jamanetworkopen/fullarticle/2685625
                              Martin S, et al., Neat, Plausible, and Generally Wrong: A Response to the CDC Recommendations for Chronic Opioid Use.
JA-00021      09/07/2016      Medium. 2016, available at https://medium.com/(@stmartin/neat-plausible-and-generally-wrong-a-response-to-the-cdc- JAN-TREX-00000432                            JAN-TREX-00000455
                              recommendation-for-opioid-use-5c9d9d319f71
                              Ohio Auditor of State Website: The Opioid Crisis: The impact on the Medicaid population is stretching the state’s safety
JA-00022      06/26/2018                                                                                                                                 JAN-TREX-00000456                    JAN-TREX-00000472
                              net, available at ttps://www.ohioauditor.gov/publications/Special_Report_The_Opioid_Crisis.pdf
                              Penm J, et al., Strategies and policies to address the opioid epidemic: A case study of Ohio, Journal of the American
JA-00023      01/04/2017                                                                                                                                 JAN-TREX-00000473                    JAN-TREX-00000478
                              Pharmacists Association, 57(2), pp. 5148-5153, 2017
                              Rossiter L, et al., Medical cost savings associated with an extended-release opioid with abuse-deterrent technology in
JA-00024      02/14/2014                                                                                                                                 JAN-TREX-00000479                    JAN-TREX-00000495
                              the US, Journal of Medical Economics, 17(4), pp. 279-287, 14 Feb 2014
                              Sandoe E,et al., Policy Levers That States Can Use To improve Opioid Addiction Treatment And Address The Opioid
JA-00025      10/02/2018      Epidemic, Health Affairs Blog, October 2, 2018, available at                                                               JAN-TREX-00000496                    JAN-TREX-00000506
                              https://www.healthaffairs.org/do/10.1377/hblog20180927.51221/full/
                              U.S. Department Of Health & Human Services Office of Inspector General Data Brief, re: Opioids in Ohio Medicaid:
JA-00026      07/01/2018                                                                                                                                 JAN-TREX-00000507                    JAN-TREX-00000539
                              Review of Extreme Use and Prescribing, July 2018.
JA-00027      2015 - 2016     Allergan Spreadsheet detailing total monthly prescriptions of products by State and Specialty                              ALLERGAN-MDL-00327296                ALLERGAN-MDL-00327305
                              Allergan Spreadsheet detailing MSA Smart Regional Audit from December 2015 to November 2017 Fiorinal with Codeine
JA-00028    01/2016-12/2017                                                                                                                              ALLERGAN-MDL-01095284                ALLERGAN-MDL-01095289
                              and Reprexain
                                                                              Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 7 of 117. PageID #: 415019



                                                                                                                                          Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.      Date                                                             Description                                                  BegBates                             EndBates      901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-00029       No Date    Allergan spreadsheet tracking products by market, price and manufacturer                              ALLERGAN-MDL-03320303                ALLERGAN-MDL-03320311
JA-00030        N/A       IQVIA national prescription data                                                                      ALLERGAN_MDL_02485011                ALLERGAN_MDL_02485011
JA-00031        N/A       IQVIA national prescription data                                                                      ALLERGAN_MDL_03281086                ALLERGAN_MDL_03281086
JA-00032     01/03/2019   Par Pharmaceutical Spreadsheet with Monthly Integrated Views of Endo and Par Prescriptions            PAR_OPIOID_MDL_0002016786            PAR_OPIOID_MDL_0002016786
JA-00033     01/18/2017   Insys Spreadsheet detailing Total Prescriptions by Product and Prescriber                             INSYS-MDL-015010545                  INSYS-MDL-015010756
JA-00034     07/27/2000   Janssen Spreadsheet: Duragesic DDD-Xponent Sales                                                      JAN-MS-02393502                      JAN-MS-02393502
JA-00035     10/16/2001   Janssen Spreadsheet: August xponent data, 24 Months                                                   JAN-MS-00787237                      JAN-MS-00787237
JA-00036     07/16/2003   Janssen Spreadsheet: related to Duragesic Growth Contest analysis                                     JAN-MS-00781210                      JAN-MS-00781210
JA-00037     09/01/2010   Janssen Spreadsheets: SAO CII MARKET TRx, NUCYNTA TRx - Sum Breakout Target 03/21/2010 - 09/03/2010   JAN-MS-02947176                      JAN-MS-02947190
JA-00038     04/01/2001   Spreadsheet: Average RX size for Duragesic April 2001                                                 JAN-MS-00305682                      JAN-MS-00305682
JA-00039     08/01/2002   Spreadsheet: IMS Health: NPA 20K-Monthly Rx Audit                                                     JAN-MS-01058369                      JAN-MS-01058370
JA-00040     06/25/2004   Spreadsheet: IMS Health: NPA+7-Monthly Rx Audit                                                       JAN-MS-04199447                      JAN-MS-04199447
JA-00041     01/20/2005   Spreadsheet: IMS Health NPA: Duragesic: TRx Volume 3Q04-1Q01                                          JAN-MS-01966908                      JAN-MS-01966908
JA-00042     05/10/2005   Spreadsheet: IMS health NPA: Duragesic TRx Volume 3Q04-1Q01                                           JAN-MS-00576268                      JAN-MS-00576268
JA-00043     06/27/1905   Spreadsheet: NPA Data-July (2005)                                                                     JAN-MS-03076681                      JAN-MS-03076681
JA-00044     06/27/1905   Spreadsheet: NPA Data-September                                                                       JAN-MS-03076692                      JAN-MS-03076692
JA-00045     06/27/1905   Spreadsheet: NPA Data-October                                                                         JAN-MS-03076703                      JAN-MS-03076703
JA-00046     06/27/1905   Spreadsheet: IMS NPA-All Specialties                                                                  JAN-MS-00596312                      JAN-MS-00596312
JA-00047     06/27/1905   Spreadsheet: NPA Data-May                                                                             JAN-MS-02017065                      JAN-MS-02017065
JA-00048     06/28/1905   Janssen Spreadsheet: IMS Health: NPA+7-Monthly Rx Audit                                               JAN-MS-00775284                      JAN-MS-00775284
JA-00049     06/28/1905   Spreadsheet: IMS Health: NPA+7-Monthly RxAudit                                                        JAN-MS-02307427                      JAN-MS-02307427
JA-00050     07/20/2007   Spreadsheet: Trx, Layer 1/2                                                                           JAN-MS-01104313                      JAN-MS-01104313
JA-00051     08/23/2007   Spreadsheet: All Channels Retail Mail Order Long term Care                                            JAN-MS-01105655                      JAN-MS-01105655
JA-00052     06/29/1905   Spreadsheet: IMS Health: NPA-Weekly RX                                                                JAN-MS-00591746                      JAN-MS-00591746
JA-00053     10/23/2007   Spreadsheet: LAO-CRA Template                                                                         JAN-MS-00475711                      JAN-MS-00475711
JA-00054     01/04/2008   Spreadsheet: IMS Product News: NPA Projected Guidance for mail Service Channel                        JAN-MS-03858080                      JAN-MS-03858080
JA-00055     06/29/1905   Spreadsheet: December 2007 IMS NPA Data                                                               JAN-MS-01104123                      JAN-MS-01104123
JA-00056     06/30/1905   Spreadsheet: Long Acting Opioid Market                                                                JAN-MS-02005678                      JAN-MS-02005678
JA-00057     08/01/2008   Spreadsheet: Tapentadol IR-Oral Solution Forecast: Historical Market Growth & Share                   JAN-MS-00441684                      JAN-MS-00441684
JA-00058     06/30/1905   Spreadsheet: IMS NPA Audit                                                                            JAN-MS-01104099                      JAN-MS-01104099
JA-00059     12/17/2008   Spreadsheet: IMS NPA Audit                                                                            JAN-MS-00593346                      JAN-MS-00593346
JA-00060     07/01/1905   Spreadsheet: NPA TRx (2009)                                                                           JAN-MS-01105401                      JAN-MS-01105401
JA-00061     07/01/1905   Spreadsheet: IMS Health NPA-Weekly Rx                                                                 JAN-MS-01106787                      JAN-MS-01106787
JA-00062     12/07/2009   Spreadsheet: IMS Health NPA-Weekly Rx                                                                 JAN-MS-02919982                      JAN-MS-02919982
JA-00063     07/01/1905   Spreadsheet: IMS Health NPA-Monthly Rx                                                                JAN-MS-00590953                      JAN-MS-00590953
JA-00064     07/02/1905   Spreadsheet: IMS Health: NPA-Weekly Rx                                                                JAN-MS-02008829                      JAN-MS-02008829
JA-00065     07/02/1905   Spreadsheet: IMS Health: NPA-Weekly TRx                                                               JAN-MS-02002959                      JAN-MS-02002959
JA-00066     07/02/1905   Spreadsheet: IMS Health; NPA-Weekly Trx                                                               JAN-MS-02749960                      JAN-MS-02749960
JA-00067     04/13/2010   Spreadsheet: IMS health; NPA-Monthly Rx                                                               JAN-MS-02920042                      JAN-MS-02920042
JA-00068     07/19/2010   Janssen Spreadsheet FentPavZ                                                                          JAN-MS-01977233                      JAN-MS-01977234
JA-00069     07/02/1905   Spreadsheet: 2010 BP IMS-NPA: Levaquin Tabs-Retail                                                    JAN-MS-03872290                      JAN-MS-03872290
JA-00070     10/12/2010   Spreadsheet with Launch Analog Data                                                                   JAN-MS-02921425                      JAN-MS-02921426
JA-00071     11/12/2010   Spreadsheet: IMS Health: NPA-Weekly TRx                                                               JAN-MS-00293633                      JAN-MS-00293633
JA-00072     11/26/2010   Spreadsheet: IMS Health: NPA-Weekly TRx                                                               JAN-MS-01977983                      JAN-MS-01977983
JA-00073     01/24/2011   Spreadsheet with Duragesic 2010 TrX Mix                                                               JAN-MS-00580102                      JAN-MS-00580102
JA-00074     03/01/2011   Spreadsheet with CII_weekly volumes                                                                   JAN-MS-02920344                      JAN-MS-02920344
JA-00075     04/11/2011   Spreadsheet with CII LAO Market TRx - 2004 to 2011 (Oxy Gr Analysis)                                  JAN-MS-02920425                      JAN-MS-02920425
JA-00076     06/21/2011   Spreadsheet with Reporting\Weekly Tracking Metrics\2011\Data Files                                    JAN-MS-02947572                      JAN-MS-02947572
JA-00077     06/28/2011   Spreadsheet with Duragesic Historical Weekly by Strength data                                         JAN-MS-00580607                      JAN-MS-00580607
JA-00078     09/30/2011   Spreadsheet with CII Opioid Mthly NPA Spec (Jan06-Aug11)                                              JAN-MS-02934491                      JAN-MS-02934493
JA-00079     10/17/2011   Spreadsheet with CII Mthly NPA Spec by SKU (Jan11-Sep11)                                              JAN-MS-02934489                      JAN-MS-02934489
JA-00080     10/21/2011   Spreadsheet with CII LAO Market TRx - 2004 to 2011 (Oxy Gr Analysis)                                  JAN-MS-02920554                      JAN-MS-02920554
JA-00081     10/26/2011   Spreadsheet: 2010 and 2011 Prescription Data                                                          JAN-MS-02920587                      JAN-MS-02920587
JA-00082     11/03/2011   Spreadsheet: Opioid Prescription Data                                                                 JAN-MS-02947971                      JAN-MS-02947971
JA-00083     11/07/2011   Spreadsheet: IMS Opioid Prescription Data                                                             JAN-MS-02947584                      JAN-MS-02947584
JA-00084     12/16/2011   Spreadsheet: IMS Prescription data for Nucynta                                                        JAN-MS-02934260                      JAN-MS-02934260
JA-00085     01/23/2012   Spreadsheet: Prescription Data for Nucynta                                                            JAN-MS-02933586                      JAN-MS-02933586
JA-00086     01/23/2012   Spreadsheet: IMS National Prescription Audit Data for Nucynta                                         JAN-MS-02933588                      JAN-MS-02933588
JA-00087     01/23/2012   Spreadsheet: IMS National Prescription Audit Data For Nucynta                                         JAN-MS-02545691                      JAN-MS-02545691
                                                                              Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 8 of 117. PageID #: 415020



                                                                                                                                          Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.      Date                                                        Description                                                       BegBates                             EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-00088     01/23/2012   Spreadsheet: IMS National Prescription Audit Data                                                     JAN-MS-02545689                      JAN-MS-02545689
JA-00089     01/23/2012   Spreadsheet: Nucynta Prescriber Data for Period Jan - Dec 2011                                        JAN-MS-02669052                      JAN-MS-02669052
JA-00090     01/30/2012   Janssen Spreadsheet: NPA Summary Data                                                                 JAN-MS-02932779                      JAN-MS-02932779
JA-00091     07/03/1905   Janssen Spreadsheet: Nucynta prescription sales comparison for 2010 to 2011                           JAN-MS-02933552                      JAN-MS-02933552
JA-00092     07/04/1905   Janssen Spreadsheet: Prescription data for 2006 to 2011 and projections                               JAN-MS-02920809                      JAN-MS-02920809
JA-00093     07/04/1905   Janssen Spreadsheet: Nucynta prescription sales 2011 to 2012                                          JAN-MS-02947054                      JAN-MS-02947054
JA-00094     02/01/2012   Janssen Spreadsheet: Opioid prescription sales and market share 2011 to 02/2012                       JAN-MS-02948348                      JAN-MS-02948348
JA-00095     02/01/2012   Janssen Spreadsheet: Opioid prescription market share data 2011 to 02/2012                            JAN-MS-02948361                      JAN-MS-02948361
JA-00096     01/30/2012   Janssen Spreadsheet: Opana - IMS NPA Spec - LTD thru Dec11                                            JAN-MS-02932780                      JAN-MS-02932780
JA-00097     06/01/2012   Janssen Spreadsheet: Nucynta sales data for 01/2012 to 05/2012                                        JAN-MS-02920999                      JAN-MS-02920999
JA-00098     05/01/2012   Janssen Spreadsheet: Nucynta prescription sales comparison for 2011                                   JAN-MS-02948346                      JAN-MS-02948346
JA-00099     05/01/2012   Janssen Spreadsheet: Share percentages and DACON information for Drug Cost Calculator 2011            JAN-MS-00354503                      JAN-MS-00354503
JA-00100     07/06/1905   Janssen Spreadsheet: Nucynta prescription sales data and weekly average 2012 to 2013                  JAN-MS-02921037                      JAN-MS-02921037
JA-00101     07/20/2012   Janssen Spreadsheet: Nucynta prescription sales data 2011 and 2012                                    JAN-MS-02933555                      JAN-MS-02933555
JA-00102     07/20/2012   Janssen Spreadsheet: Nucynta IR and ER prescription sales data 2011 and 2012                          JAN-MS-02933589                      JAN-MS-02933590
JA-00103     03/12/2013   Janssen Spreadsheet: Duragesic & Fentanyl (37 mcg project) data and charts 2011 to 2013               JAN-MS-01986956                      JAN-MS-01986956
JA-00104     03/15/2013   Janssen Spreadsheet: Duragesic TRx market share among all fentanyl patch products                     JAN-MS-00585450                      JAN-MS-00585450
JA-00105     04/10/2013   Janssen Spreadsheet: Duragesic Fentanyl Patch Volume History Through February 2013                    JAN-MS-01988352                      JAN-MS-01988353
JA-00106     04/15/2013   Janssen Spreadsheet: Duragesic Fentanyl Weekly Monthly Report 04/05/13                                JAN-MS-01987152                      JAN-MS-01987152
JA-00107     07/05/1905   Janssen Spreadsheet: Nucynta and other prescription opioids sales data for 2004 to 2013               JAN-MS-02933118                      JAN-MS-02933118
JA-00108     04/15/2013   Janssen Spreadsheet: Duragesic Fentanyl Weekly Monthly Report 04/05/13 with March 2013                JAN-MS-01987190                      JAN-MS-01987190
JA-00109     04/22/2013   Janssen Spreadsheet: Duragesic Fentanyl NPA Weekly Monthly Report 04/12/13 with March 2013            JAN-MS-00582474                      JAN-MS-00582474
JA-00110     04/29/2013   Janssen Spreadsheet: Duragesic Fentanyl NPA Weekly Monthly Report 04/19/13 with March 2013            JAN-MS-00582486                      JAN-MS-00582486
JA-00111     05/06/2013   Janssen Spreadsheet: Duragesic Fentanyl NPA Weekly Monthly Report 04/26/13 with March 2013            JAN-MS-00582495                      JAN-MS-00582495
JA-00112     03/29/2013   Janssen Spreadsheet: Opioid prescription sales data for 2004 to 2013                                  JAN-MS-02933149                      JAN-MS-02933149
JA-00113     05/13/2013   Janssen Spreadsheet: Duragesic Fentany lNPA Weekly Monthly Report 05/03/13 with March 2013            JAN-MS-00582504                      JAN-MS-00582504
JA-00114     05/13/2013   Janssen Spreadsheet: Duragesic Fentanyl NPA Weekly Monthly Report 05/03/13 with April 2013            JAN-MS-00582509                      JAN-MS-00582509
JA-00115     05/20/2013   Janssen Spreadsheet: Duragesic Fentanyl NPA Weekly Monthly Report 05/10/13 with April 2013            JAN-MS-00582511                      JAN-MS-00582511
JA-00116     06/10/2013   Janssen Spreadsheet: Duragesic Fentanyl NPA Weekly Monthly Report 05/31/13 with April 2013            JAN-MS-00582572                      JAN-MS-00582572
JA-00117     06/10/2013   Janssen Spreadsheet: Duragesic Fentanyl NPA Weekly Monthly Report 05/31/13 with April 2013            JAN-MS-01992729                      JAN-MS-01992729
JA-00118     06/18/2013   Janssen Spreadsheet: Duragesic Fentanyl NPA Weekly Monthly Report 06/07/13 with May 2013              JAN-MS-00582579                      JAN-MS-00582579
JA-00119     06/24/2013   Janssen Spreadsheet: Duragesic/Fentanyl Patch Weekly/Monthly IMS Data Report                          JAN-MS-01992734                      JAN-MS-01992734
JA-00120     07/02/2013   Janssen Spreadsheet: Duragesic/Fentanyl Patch Weekly/Monthly IMS Data Report (Week-Ending 6/21/13)    JAN-MS-01992737                      JAN-MS-01992737
JA-00121     07/08/2013   Janssen Spreadsheet: Duragesic/Fentanyl Patch Weekly/Monthly IMS Data                                 JAN-MS-01992740                      JAN-MS-01992740
JA-00122     07/15/2013   Janssen Spreadsheet: Duragesic Fentanyl NPA Weekly Monthly Report 07/05/13 with May 2013              JAN-MS-01992743                      JAN-MS-01992743
JA-00123     07/23/2013   Janssen Spreadsheet: Duragesic/Fentanyl Patch Weekly/Monthly IMS Data Report (Week-Ending 7/12/13)    JAN-MS-01992746                      JAN-MS-01992746
JA-00124     07/29/2013   Janssen Spreadsheet: Duragesic/Fentanyl Patch Weekly/Monthly IMS Data Report (Week-Ending 7/19/13)    JAN-MS-01992749                      JAN-MS-01992749
JA-00125     12/01/2014   Janssen Spreadsheet: Nucynta sales data 2004 to 2014                                                  JAN-MS-02921129                      JAN-MS-02921129
JA-00126     07/31/2013   Janssen Spreadsheet: Duragesic Fentanyl NPA Monthly TRx Vol and Share June 2013                       JAN-MS-00582669                      JAN-MS-00582669
JA-00127     08/05/2013   Janssen Spreadsheet: Duragesic/Fentanyl Patch Weekly/Monthly IMS Data Report (Week-Ending 7/26/13)    JAN-MS-01992752                      JAN-MS-01992752
JA-00128     08/12/2013   Janssen Spreadsheet: Duragesic/Fentanyl Patch Weekly/Monthly IMS Data Report (Week-Ending 8/2/13)     JAN-MS-00582683                      JAN-MS-00582683
JA-00129     08/19/2013   Janssen Spreadsheet: Duragesic/Fentanyl Patch Weekly/Monthly IMS Data Report (Week-Ending 8/9/13)     JAN-MS-00582695                      JAN-MS-00582695
JA-00130     08/26/2013   Janssen Spreadsheet: Duragesic/Fentanyl Patch Weekly/Monthly IMS Data Report (Week-Ending 8/16/13)    JAN-MS-00582703                      JAN-MS-00582703
JA-00131     09/03/2013   Janssen Spreadsheet: Duragesic/Fentanyl Patch Weekly/Monthly IMS Data Report (Week-Ending 8/23/13)    JAN-MS-00582717                      JAN-MS-00582717
JA-00132     09/10/2013   Janssen Spreadsheet: Duragesic/Fentanyl Patch Weekly/Monthly IMS Data Report (Week-Ending 8/30/13)    JAN-MS-00582724                      JAN-MS-00582724
JA-00133     09/18/2013   Janssen Spreadsheet: Duragesic/Fentanyl Patch Weekly/Monthly IMS Data Report (Week-Ending 09/6/13)    JAN-MS-00582742                      JAN-MS-00582742
JA-00134     09/23/2013   Janssen Spreadsheet: Duragesic/Fentanyl Patch Weekly/Monthly IMS Data Report (Week-Ending 9/13/13)    JAN-MS-00582747                      JAN-MS-00582747
JA-00135     09/30/2013   Janssen Spreadsheet: Duragesic/Fentanyl Patch Weekly/Monthly IMS Data Report (Week-Ending 9/20/13)    JAN-MS-00582752                      JAN-MS-00582752
JA-00136     10/07/2013   Janssen Spreadsheet: Duragesic/Fentanyl Patch Weekly/Monthly IMS Data Report (Week-Ending 9/27/13)    JAN-MS-00582788                      JAN-MS-00582788
JA-00137     10/15/2013   Janssen Spreadsheet: Duragesic/Fentanyl Patch Weekly/Monthly IMS Data Report (Week-Ending 10/4/13)    JAN-MS-00582824                      JAN-MS-00582824
JA-00138     10/30/2013   Janssen Spreadsheet: Duragesic/Fentanyl Patch Weekly/Monthly IMS Data Report (Week-Ending 10/18/13)   JAN-MS-00582839                      JAN-MS-00582839
JA-00139     11/12/2013   Janssen Spreadsheet: Duragesic/Fentanyl Patch Weekly/Monthly IMS Data Report (Week-Ending 11/1/13)    JAN-MS-00582859                      JAN-MS-00582859
JA-00140     11/18/2013   Janssen Spreadsheet: Duragesic/Fentanyl Patch Weekly/Monthly IMS Data Report (Week-Ending 11/8/13)    JAN-MS-00582875                      JAN-MS-00582875
JA-00141     12/06/2013   Janssen Spreadsheet: Duragesic/Fentanyl Patch Weekly/Monthly IMS Data Report (Week-Ending 11/22/13)   JAN-MS-00582907                      JAN-MS-00582907
JA-00142     12/11/2013   Janssen Spreadsheet: Duragesic/Fentanyl Patch Weekly/Monthly IMS Data Report (Week-Ending 11/29/13)   JAN-MS-00582919                      JAN-MS-00582919
JA-00143     12/20/2013   Janssen Spreadsheet: Duragesic/Fentanyl Patch Weekly/Monthly IMS Data Report (Week-Ending 12/6/13)    JAN-MS-00582930                      JAN-MS-00582930
JA-00144     12/23/2013   Janssen Spreadsheet: Duragesic/Fentanyl Patch Weekly/Monthly IMS Data Report (Week-Ending 12/13/13)   JAN-MS-00582943                      JAN-MS-00582943
JA-00145     12/20/2013   Spreadsheet: DuragesicFentanyl_NPAWeeklyMonthlyReport_122013_withNovember2013.xlsx                    JAN-MS-00582949                      JAN-MS-00582949
JA-00146     12/27/2013   Spreadsheet: DuragesicFentanyl_NPAWeeklyMonthlyReport_122713_withNovember2013.xlsx                    JAN-MS-00582958                      JAN-MS-00582958
                                                                                Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 9 of 117. PageID #: 415021



                                                                                                                        Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.      Date                                                          Description                                   BegBates                             EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-00147     12/01/2013   Spreadsheet: DuragesicFentanyl_NPAWeeklyMonthlyReportwithDecember2013.xlsx          JAN-MS-00582977                      JAN-MS-00582977
JA-00148     01/10/2014   Spreadsheet: DuragesicFentanyl_NPAWeeklyMonthlyReport_1-10-14.xlsx                  JAN-MS-00582996                      JAN-MS-00582996
JA-00149     01/17/2014   Spreadsheet: DuragesicFentanyl_NPAWeeklyMonthlyReport_1-17-14.xlsx                  JAN-MS-00583014                      JAN-MS-00583014
JA-00150     12/01/2013   Spreadsheet: Fentanyl12mcgNPAPharmacy&RetailDollarsDecember2013.xlsx                JAN-MS-00583009                      JAN-MS-00583009
JA-00151     12/01/2013   Spreadsheet: Fentanyl12mcgTRxSharesDec2013.xlsx                                     JAN-MS-00583011                      JAN-MS-00583011
JA-00152     01/24/2014   Spreadsheet: DuragesicFentanyl_NPAWeeklyMonthlyReport_1-24-14.xlsx                  JAN-MS-01992993                      JAN-MS-01992993
JA-00153     02/05/2014   Spreadsheet: FentanylExplanations.xlsx                                              JAN-MS-01988225                      JAN-MS-01988225
JA-00154     02/08/2014   Janssen spreadsheet: Fentanyl Explanations                                          JAN-MS-01988280                      JAN-MS-01988280
JA-00155     01/31/2014   Spreadsheet: DuragesicFentanyl_NPAWeeklyMonthlyReport_1-31-14.xlsx                  JAN-MS-01993014                      JAN-MS-01993014
JA-00156     02/07/2014   Spreadsheet: DuragesicFentanyl_NPAWeeklyMonthlyReport_2-7-14.xlsx                   JAN-MS-00583101                      JAN-MS-00583101
JA-00157     02/14/2014   Spreadsheet: DuragesicFentanyl_NPAWeeklyMonthlyReport_2-14-14.xlsx                  JAN-MS-00583105                      JAN-MS-00583105
JA-00158     02/21/2014   Spreadsheet: DuragesicFentanyl_NPAWeeklyMonthlyReport_2-21-14.xlsx                  JAN-MS-00583113                      JAN-MS-00583113
JA-00159     02/28/2014   Spreadsheet: DuragesicFentanyl_NPAWeeklyMonthlyReport_2-28-14.xlsx                  JAN-MS-01988472                      JAN-MS-01988472
JA-00160     03/07/2014   Spreadsheet: DuragesicFentanyl_NPAWeeklyMonthlyReport_3-7-14.xlsx                   JAN-MS-00583144                      JAN-MS-00583144
JA-00161     03/14/2014   Spreadsheet: DuragesicFentanyl_NPAWeeklyMonthlyReport_3-14-14.xlsx                  JAN-MS-00583149                      JAN-MS-00583149
JA-00162     03/21/2014   Spreadsheet: DuragesicFentanyl_NPAWeeklyMonthlyReport_3-21-14.xlsx                  JAN-MS-00583162                      JAN-MS-00583162
JA-00163     03/28/2014   Spreadsheet: DuragesicFentanyl_NPAWeeklyMonthlyReport_3-28-14.xlsx                  JAN-MS-00583169                      JAN-MS-00583169
JA-00164     04/04/2014   Spreadsheet: DuragesicFentanyl_NPAWeeklyMonthlyReport_4-4-14.xlsx                   JAN-MS-00583183                      JAN-MS-00583183
JA-00165     04/15/2014   Spreadsheet: Fentanyl_Patch_U.S._VeterinaryOnly_MAT_TRx_TRx$_Totals.xlsx            JAN-MS-01989075                      JAN-MS-01989075
JA-00166     04/11/2014   Spreadsheet: DuragesicFentanyl_NPAWeeklyMonthlyReport_4-11-14.xlsx                  JAN-MS-00583192                      JAN-MS-00583192
JA-00167     04/18/2014   Spreadsheet: DuragesicFentanyl_NPAWeeklyMonthlyReport_4-18-14.xlsx                  JAN-MS-00583202                      JAN-MS-00583202
JA-00168     04/25/2014   Spreadsheet: DuragesicFentanyl_NPAWeeklyMonthlyReport_4-25-14.xlsx                  JAN-MS-00583216                      JAN-MS-00583216
JA-00169     05/02/2014   Spreadsheet: DuragesicFentanyl_NPAWeeklyMonthlyReport_5-2-14.xlsx                   JAN-MS-00583237                      JAN-MS-00583237
JA-00170     05/09/2014   Spreadsheet: DuragesicFentanyl_NPAWeeklyMonthlyReport_5-9-14                        JAN-MS-00583248                      JAN-MS-00583248
JA-00171     05/16/2014   Spreadsheet: DuragesicFentanyl_NPAWeeklyMonthlyReport_5-16-14.xlsx                  JAN-MS-00583261                      JAN-MS-00583261
JA-00172     05/23/2014   Spreadsheet: DuragesicFentanyl_NPAWeeklyMonthlyReport_5-23-14.xlsx                  JAN-MS-00583268                      JAN-MS-00583268
JA-00173     06/06/2014   Spreadsheet: DuragesicStengthMOPCoPay.xlsx                                          JAN-MS-00583279                      JAN-MS-00583279
JA-00174     05/30/2014   Spreadsheet: DuragesicFentanyl_NPAWeeklyMonthlyReport_5-30-14.xlsx                  JAN-MS-00583284                      JAN-MS-00583284
JA-00175     06/06/2014   Spreadsheet: DuragesicFentanyl_NPAWeeklyMonthlyReport_6-6-14.xlsx                   JAN-MS-01989371                      JAN-MS-01989371
JA-00176     04/01/2014   Spreadsheet: Duragesic Trx Sizes April 2014.xlsx                                    JAN-MS-00583294                      JAN-MS-00583294
JA-00177     06/20/2014   Spreadsheet: DuragesicRetailBreakout.xlsx                                           JAN-MS-01989394                      JAN-MS-01989394
JA-00178     06/13/2014   Spreadsheet: DuragesicFentanyl_NPAWeeklyMonthlyReport_6-13-14.xlsx                  JAN-MS-00583297                      JAN-MS-00583297
JA-00179     05/01/2014   Spreadsheet: FentanylPatchMarketTRxVol&SharebyStrengththruMay2014.xlsx              JAN-MS-01989438                      JAN-MS-01989438
JA-00180     06/20/2014   Spreadsheet: DuragesicFentanyl_NPAWeeklyMonthlyReport_6-20-14.xlsx                  JAN-MS-00583306                      JAN-MS-00583306
JA-00181     06/27/2014   Spreadsheet: DuragesicFentanyl_NPAWeeklyMonthlyReport_6-27-14.xlsx                  JAN-MS-00583321                      JAN-MS-00583321
JA-00182     07/04/2014   Spreadsheet: DuragesicFentanyl_NPAWeeklyMonthlyReport_7-4-14.xlsx                   JAN-MS-00583349                      JAN-MS-00583349
JA-00183     07/11/2014   Spreadsheet: DuragesicFentanyl_NPAWeeklyMonthlyReport_7-11-14.xlsx                  JAN-MS-00583364                      JAN-MS-00583364
JA-00184     07/18/2014   Spreadsheet: DuragesicFentanyl_NPAWeeklyMonthlyReport_7-18-14.xlsx                  JAN-MS-00583369                      JAN-MS-00583369
JA-00185     06/01/2014   Spreadsheet: JUNE 2014 NPA.xlsx                                                     JAN-MS-01101961                      JAN-MS-01101961
JA-00186     07/25/2014   Spreadsheet: DuragesicFentanyl_NPAWeeklyMonthlyReport_7-25-14.xlsx                  JAN-MS-00583413                      JAN-MS-00583413
JA-00187     04/11/2016   Spreadsheet: Oxybutynin CL ER WeeklyTRx Data Upate through April latest week.xlsx   JAN-MS-01995951                      JAN-MS-01995951
JA-00188     08/01/2014   Spreadsheet: DuragesicFentanyl_NPAWeeklyMonthlyReport_8-1-14.xlsx                   JAN-MS-00583449                      JAN-MS-00583449
JA-00189     08/08/2014   Spreadsheet: DuragesicFentanyl_NPAWeeklyMonthlyReport_8-8-14.xlsx                   JAN-MS-00583458                      JAN-MS-00583458
JA-00190     08/15/2014   Spreadsheet: DuragesicFentanyl_NPAWeeklyMonthlyReport_8-15-14.xlsx                  JAN-MS-00583474                      JAN-MS-00583474
JA-00191     08/22/2014   Spreadsheet: DuragesicFentanyl_NPAWeeklyMonthlyReport_8-22-14.xlsx                  JAN-MS-00583486                      JAN-MS-00583486
JA-00192     08/29/2014   Spreadsheet: DuragesicFentanyl_NPAWeeklyMonthlyReport_8-29-14.xlsx                  JAN-MS-00583495                      JAN-MS-00583495
JA-00193     09/05/2014   Spreadsheet: DuragesicFentanyl_NPAWeeklyMonthlyReport_9-5-14.xlsx                   JAN-MS-00583519                      JAN-MS-00583519
JA-00194     09/19/2014   Spreadsheet: DuragesicFentanyl_NPAWeeklyMonthlyReport_9-19-14.xlsx                  JAN-MS-00583528                      JAN-MS-00583528
JA-00195     09/26/2014   Spreadsheet: DuragesicFentanyl_NPAWeeklyMonthlyReport_9-26-14.xlsx                  JAN-MS-00583553                      JAN-MS-00583553
JA-00196     10/06/2014   Spreadsheet: NER & NUC plus Mkt - TRx and Sales$ (Launch thru Jul14).xlsx           JAN-MS-01413592                      JAN-MS-01413592
JA-00197     10/03/2014   Spreadsheet: DuragesicFentanyl_NPAWeeklyMonthlyReport                               JAN-MS-00583560                      JAN-MS-00583560
JA-00198     10/10/2014   Spreadsheet: DuragesicFentanyl_NPAWeeklyMonthlyReport                               JAN-MS-00583567                      JAN-MS-00583567
JA-00199     10/17/2014   Spreadsheet: DuragesicFentanyl_NPAWeeklyMonthlyReport                               JAN-MS-00583653                      JAN-MS-00583653
JA-00200     07/06/1905   Projected Monthly Actual 2014 Market and Brand TRx Summary                          JAN-MS-00583665                      JAN-MS-00583665
JA-00201     07/06/1905   Projected Monthly Actual 2014 Market and Brand TRx Summary                          JAN-MS-00583735                      JAN-MS-00583735
JA-00202     07/06/1905   Projected Monthly Actual 2014 Market and Brand TRx Summary                          JAN-MS-00583742                      JAN-MS-00583742
JA-00203     07/03/1905   NPA Extended Insights Audit from November 2011 to October 2014                      JAN-MS-01990022                      JAN-MS-01990022
JA-00204     07/06/1905   Projected Monthly Actual Forecast Data                                              JAN-MS-00583758                      JAN-MS-00583758
JA-00205     07/06/1905   Projected Monthly Actual 2014 Market and Brand TRx Summary                          JAN-MS-00583768                      JAN-MS-00583768
                                                                            Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 10 of 117. PageID #: 415022



                                                                                                                                                Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.      Date                                                         Description                                                            BegBates                             EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-00206     07/06/1905   Projected Monthly Actual 2014 Market and Brand TRx Summary                                                  JAN-MS-00583779                      JAN-MS-00583779
JA-00207     07/06/1905   Projected Monthly Actual 2014 Market and Brand TRx Summary                                                  JAN-MS-00583811                      JAN-MS-00583811
JA-00208     07/06/1905   Projected Monthly Actual 2014 Market and Brand TRx Summary                                                  JAN-MS-00583833                      JAN-MS-00583833
JA-00209     07/06/1905   Projected Monthly Actual 2014 Market and Brand TRx Summary                                                  JAN-MS-00583841                      JAN-MS-00583841
JA-00210     07/06/1905   Projected Monthly Actual 2014 Market and Brand TRx Summary                                                  JAN-MS-00583849                      JAN-MS-00583849
JA-00211     07/06/1905   Projected Monthly Actual 2014 Market and Brand TRx Summary                                                  JAN-MS-00583853                      JAN-MS-00583853
JA-00212     07/06/1905   Projected Monthly Actual 2014 Market and Brand TRx Summary                                                  JAN-MS-00583864                      JAN-MS-00583864
JA-00213     07/07/1905   Projected Monthly Actual 2015 Market and Brand TRx Summary                                                  JAN-MS-00583881                      JAN-MS-00583881
JA-00214     07/07/1905   Projected Monthly Actual 2015 Market and Brand TRx Summary                                                  JAN-MS-00583892                      JAN-MS-00583892
JA-00215     12/01/2014   EPG Portfolio Genericized Molecules Report December 2014, NPA Extended Insights                             JAN-MS-01990390                      JAN-MS-01990391
JA-00216     07/07/1905   Projected Monthly Actual 2015 Market and Brand TRx Summary                                                  JAN-MS-00583913                      JAN-MS-00583913
JA-00217     07/07/1905   Projected Monthly Actual 2015 Market and Brand TRx Summary                                                  JAN-MS-00583920                      JAN-MS-00583920
JA-00218     07/06/1905   NPA Data Value                                                                                              JAN-MS-00825922                      JAN-MS-00825922
JA-00219     07/07/1905   Projected Monthly Data 2015 Market and Brand Trx Summary                                                    JAN-MS-00583927                      JAN-MS-00583927
JA-00220     07/07/1905   Projected Monthly Actual 2015 Market and Brand TRx Summary                                                  JAN-MS-00583934                      JAN-MS-00583934
JA-00221     07/07/1905   Projected Monthly Actual 2015 Market and Brand TRx Summary                                                  JAN-MS-00583948                      JAN-MS-00583948
JA-00222     07/07/1905   Projected Monthly Actual 2015 Market and Brand TRx Summary                                                  JAN-MS-00583972                      JAN-MS-00583972
JA-00223     03/20/2015   Projected Monthly Actual 2015 Market and Brand TRx Summary                                                  JAN-MS-00583976                      JAN-MS-00583976
JA-00224     03/27/2015   IMS Health NPA- Weekly Rx                                                                                   JAN-MS-00577556                      JAN-MS-00577556
JA-00225     03/27/2015   Projected Monthly Actual 2015 Market and Brand TRx Summary                                                  JAN-MS-00583985                      JAN-MS-00583985
JA-00226     04/03/2015   Projected Monthly Actual 2015 Market and Brand TRx Summary                                                  JAN-MS-00583993                      JAN-MS-00583993
JA-00227     04/10/2015   Projected Monthly Actual 2015 Market and Brand TRx Summary                                                  JAN-MS-00584002                      JAN-MS-00584002
JA-00228     04/17/2015   Projected Monthly Actual 2015 Market and Brand TRx Summary                                                  JAN-MS-00584024                      JAN-MS-00584024
JA-00229     04/30/2015   NPA Extended Insights Audit; April 2012-March 2015                                                          JAN-MS-01990811                      JAN-MS-01990811
JA-00230     04/24/2015   Projected Monthly Actual 2015 Market and Brand TRx Summary                                                  JAN-MS-00584029                      JAN-MS-00584029
JA-00231     05/01/2015   Projected Monthly Actual 2015 Market and Brand TRx Summary                                                  JAN-MS-00584038                      JAN-MS-00584038
JA-00232     05/08/2015   Projected Monthly Actual 2015 Market and Brand TRx Summary                                                  JAN-MS-00584045                      JAN-MS-00584045
JA-00233     05/15/2015   Projected Monthly Actual 2015 Market and Brand TRx Summary                                                  JAN-MS-00584080                      JAN-MS-00584080
JA-00234     05/22/2015   Projected Monthly Actual 2015 Market and Brand TRx Summary                                                  JAN-MS-00584087                      JAN-MS-00584087
JA-00235     05/29/2015   Projected Monthly Actual 2015 Market and Brand TRx Summary                                                  JAN-MS-00584098                      JAN-MS-00584098
JA-00236     06/05/2015   Projected Monthly Actual 2015 Market and Brand TRx Summary                                                  JAN-MS-00584107                      JAN-MS-00584107
JA-00237     06/12/2015   Projected Monthly Actual 2015 Market and Brand TRx Summary                                                  JAN-MS-00584114                      JAN-MS-00584114
JA-00238     06/19/2015   Projected Monthly Actual 2015 Market and Brand TRx Summary                                                  JAN-MS-00584121                      JAN-MS-00584121
JA-00239     06/26/2015   Projected Monthly Actual 2015 Market and Brand TRx Summary                                                  JAN-MS-00584130                      JAN-MS-00584130
JA-00240     07/10/2015   NPA Extended Insights Audit; June 2012 to May 2015                                                          JAN-MS-00584132                      JAN-MS-00584132
JA-00241     07/03/2015   Projected Monthly Actual 2015 Market and Brand TRx Summary                                                  JAN-MS-01991114                      JAN-MS-01991114
JA-00242     07/10/2015   Projected Monthly Actual 2015 Market and Brand TRx Summary                                                  JAN-MS-01991134                      JAN-MS-01991134
JA-00243     07/24/2015   Projected Monthly Actual 2015 Market and Brand TRx Summary                                                  JAN-MS-01991626                      JAN-MS-01991626
JA-00244     07/31/2015   Projected Monthly Actual 2015 Market and Brand TRx Summary                                                  JAN-MS-01991638                      JAN-MS-01991638
JA-00245     08/07/2015   Projected Monthly Actual 2015 Market and Brand TRx Summary                                                  JAN-MS-01991705                      JAN-MS-01991705
JA-00246     08/14/2015   Projected Monthly Actual 2015 Market and Brand TRx Summary                                                  JAN-MS-01991764                      JAN-MS-01991764
JA-00247     08/21/2015   Projected Monthly Actual 2015 Market and Brand TRx Summary                                                  JAN-MS-01991772                      JAN-MS-01991772
JA-00248     08/28/2015   Projected Monthly Actual 2015 Market and Brand Trx Summary                                                  JAN-MS-01991782                      JAN-MS-01991782
JA-00249     09/04/2015   Projected Monthly Actual 2015 Market and Brand TRx Summary                                                  JAN-MS-01991789                      JAN-MS-01991789
JA-00250     09/11/2015   Projected Monthly Actual 2015 Market and Brand TRx Summary                                                  JAN-MS-01993816                      JAN-MS-01993816
JA-00251     09/28/2015   Projected Monthly Actual 2015 Market and Brand TRx Summary                                                  JAN-MS-01993823                      JAN-MS-01993823
JA-00252     09/25/2015   Projected Monthly Actual 2015 Market and Brand TRx Summary                                                  JAN-MS-01993828                      JAN-MS-01993828
JA-00253     10/02/2015   Projected Monthly Actual 2015 Market and Brand TRx Summary                                                  JAN-MS-01993832                      JAN-MS-01993832
JA-00254     10/30/2015   Market and Brand TRx Summary; January 2013-December 2015                                                    JAN-MS-01994007                      JAN-MS-01994007
JA-00255     11/20/2015   Janssen Spreadsheet: 2015 EPG Reporting Workbook IMS Data NPA Weekly                                        JAN-MS-01994035                      JAN-MS-01994035
JA-00256     12/09/2015   Janssen Spreadsheet: FentanylPatchMoleculeMonthlyIMSNPAbystrengthbychannelbyproductv                        JAN-MS-00586185                      JAN-MS-00586185
JA-00257     01/01/2016   Janssen Spreadsheet: 2015 EPG Reporting Workbook IMS Data NPA Weekly 1-1-2016 Duragesic Fentanyl wMonthly   JAN-MS-01994156                      JAN-MS-01994156

JA-00258     01/18/2016   Spreadsheet: 2015 EPG Reporting Workbook IMS Data NPA Weekly 1-18-2016DuragesicFentanylwMonthlycorrected    JAN-MS-01994172                      JAN-MS-01994172
JA-00259     01/25/2016   Spreadsheet: 2015 EPG Reporting Workbook IMS Data NPA Weekly 1-25-2016DuragesicFentanylwMonthly             JAN-MS-01994201                      JAN-MS-01994201
JA-00260     02/01/2016   Spreadsheet: 2015 EPG Reporting Workbook IMS Data NPA Weekly 2-1-2016DuragesicFentanylwMonthly              JAN-MS-01994207                      JAN-MS-01994207
JA-00261     02/08/2016   Spreadsheet: 2015 EPG Reporting Workbook IMS Data NPA Weekly 2-8-2016DuragesicFentanylwMonthly              JAN-MS-01994213                      JAN-MS-01994213
JA-00262     02/29/2016   Spreadsheet: 2015 EPG Reporting Workbook IMS Data NPA Weekly 2-29-2016DuragesicFentanylwMonthly             JAN-MS-01994454                      JAN-MS-01994454
JA-00263     03/11/2016   Spreadsheet: IMS NPA WeeklyMonthly Report Data Week Ending 031116 DuragesicFentanyl                         JAN-MS-01994480                      JAN-MS-01994480
                                                                            Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 11 of 117. PageID #: 415023



                                                                                                                                          Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.      Date                                                            Description                                                   BegBates                             EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-00264     03/18/2016   Spreadsheet: IMS NPA WeeklyMonthly Report Data Week Ending 031816 DuragesicFentanyl                   JAN-MS-01994663                      JAN-MS-01994663
JA-00265     03/25/2016   Spreadsheet: IMS NPA WeeklyMonthly Report Data Week Ending 032516 DuragesicFentanyl                   JAN-MS-01994961                      JAN-MS-01994961
JA-00266     02/01/2016   Spreadsheet: DuragesicFentanylRefreshofEuTRxEuTRxshareTRxTRxshareTRxsize                              JAN-MS-00586806                      JAN-MS-00586806
JA-00267     04/01/2016   Spreadsheet: IMS NPA WeeklyMonthly Report Data Week Ending 040116 DuragesicFentanyl                   JAN-MS-01995048                      JAN-MS-01995048
JA-00268     04/08/2016   spreadsheet: IMS NPA WeeklyMonthly Report Data Week Ending 041516 DuragesicFentanyl                   JAN-MS-01995060                      JAN-MS-01995060
JA-00269     04/15/2016   Spreadsheet: IMS NPA WeeklyMonthly Report Data Week Ending 041516 DuragesicFentanyl                   JAN-MS-01995075                      JAN-MS-01995075
JA-00270     04/22/2016   Spreadsheet: IMS NPA WeeklyMonthly Report Data Week Ending 042216 DuragesicFentanyl                   JAN-MS-01995090                      JAN-MS-01995090
JA-00271     04/29/2016   Spreadsheet: IMS NPA WeeklyMonthly Report Data Week Ending 042216 DuragesicFentanyl                   JAN-MS-01995093                      JAN-MS-01995093
JA-00272     05/11/2016   Spreadsheet: Duragesic CoPay Breakouts by MOP MAT for last 3 years 051116                             JAN-MS-00586942                      JAN-MS-00586942
JA-00273     05/06/2016   Spreadsheet: IMS NPA WeeklyMonthly Report Data Week Ending 050616 DuragesicFentanyl w April Actuals   JAN-MS-01995104                      JAN-MS-01995104
JA-00274     05/13/2016   Spreadsheet: IMS NPA WeeklyMonthly Report Data Week Ending 051316 DuragesicFentanyl                   JAN-MS-01995108                      JAN-MS-01995108
JA-00275     05/20/2016   Spreadsheet: IMS NPA WeeklyMonthly Report Data Week Ending 052016 DuragesicFentanyl                   JAN-MS-01995153                      JAN-MS-01995153
JA-00276     05/27/2016   Spreadsheet: IMS NPA WeeklyMonthly Report Data Week Ending 052716 DuragesicFentanyl                   JAN-MS-01995156                      JAN-MS-01995156
JA-00277     06/03/2016   Spreadsheet: IMS NPA WeeklyMonthly Report Data Week Ending 052716 DuragesicFentanyl                   JAN-MS-01995159                      JAN-MS-01995159
JA-00278     05/01/2016   Spreadsheet:IMS NPA WeeklyMonthly Report_May 2016_DuragesicFentanyl                                   JAN-MS-01995162                      JAN-MS-01995162
JA-00279     07/08/1905   Spreadsheet: IMS NPA TRX and Market Share                                                             JAN-MS-01997020                      JAN-MS-01997020
JA-00280     03/22/2019   Spreadsheet: IMS NPA TRX and Market Share                                                             JAN-MS-01995200                      JAN-MS-01995200
JA-00281     08/01/2016   Spreadsheet: NPA Ext. Insights - Durageisc by MoP through August 2016.xlsx                            JAN-MS-01995484                      JAN-MS-01995484
JA-00282     01/01/2016   Spreadsheet: 2015 EPG Reporting Workbook IMS Data NPA Weekly 1-1-2016ConcertaMolecule                 JAN-MS-02983716                      JAN-MS-02983716
JA-00283     01/18/2016   Spreadsheet: 2015 EPG Reporting Workbook IMS Data NPA Weekly 1-18-2016ConcertaMolecule                JAN-MS-02983767                      JAN-MS-02983767
JA-00284     01/25/2016   Spreadsheet: 2015 EPG Reporting Workbook IMS Data NPA Weekly 1-25-2016ConcertaMolecule                JAN-MS-02983719                      JAN-MS-02983719
JA-00285     03/11/2016   Spreadsheet:IMS Data NPA Monthly Weekly Report Data Week Ending 031116 ConcertaBrandAG                JAN-MS-02983708                      JAN-MS-02983708
JA-00286     03/18/2016   Spreadsheet: IMS Data NPA Monthly Weekly Report Data Week Ending 031816 ConcertaBrandAG               JAN-MS-03062908                      JAN-MS-03062908
JA-00287     04/08/2016   Spreadsheet: IMS Data NPA Monthly Weekly Report Data Week Ending 040816 ConcertaBrandAG               JAN-MS-02964753                      JAN-MS-02964753
JA-00288     04/25/2016   Janssen spreadsheet: Concerta Brand & AG Weekly/Monthly IMS Data Reports (week ending 04/16/2016).    JAN-MS-02964728                      JAN-MS-02964728
JA-00289     05/02/2016   Janssen spreadsheet: Concerta Brand & AG Weekly/Monthly IMS Data Reports (week ending 4/22/2016).     JAN-MS-02964725                      JAN-MS-02964725
JA-00290     05/16/2016   Janssen spreadsheet: Concerta Brand & AG Weekly/Monthly IMS Data Reports (week ending 5/6/2016).      JAN-MS-02964734                      JAN-MS-02964734
JA-00291     05/23/2016   Janssen spreadsheet: Concerta Brand & AG Weekly/Monthly IMS Data Reports (week ending 5/13/2016).     JAN-MS-02964708                      JAN-MS-02964708
JA-00292     06/06/2016   Janssen spreadsheet: Concerta Brand & AG Weekly/Monthly IMS Data Reports (week ending 5/27/2016).     JAN-MS-02964699                      JAN-MS-02964699
JA-00293     06/13/2016   Janssen spreadsheet: Concerta Brand & AG Weekly/Monthly IMS Data Reports (week ending 6/3/2016).      JAN-MS-02964711                      JAN-MS-02964711
JA-00294     02/08/2016   Janssen spreadsheet: Concerta Brand & AG Weekly/Monthly IMS Data Reports (week ending 1/29/2016).     JAN-MS-02983689                      JAN-MS-02983689
JA-00295     09/04/2007   Janssen spreadsheet: Brand Highlight Sheets.                                                          JAN-MS-01105538                      JAN-MS-01105538
JA-00296     11/04/2007   Janssen spreadsheet: Tapentadol IMS Market Basket 11/13/2007.                                         JAN-MS-01016125                      JAN-MS-01016125
JA-00297     10/27/2008   Janssen spreadsheet: Sandoz Monthly NSP 2008.                                                         JAN-MS-00593264                      JAN-MS-00593264
JA-00298     06/30/1905   Janssen spreadsheet: Duragesic SIC GP Analysis.                                                       JAN-MS-01112508                      JAN-MS-01112508
JA-00299     06/30/1905   Janssen spreadsheet: Duragesic SIC GP Analysis.                                                       JAN-MS-01105395                      JAN-MS-01105395
JA-00300     09/19/2011   Janssen spreadsheet: Tapentadol Sales and Marketing by year.                                          JAN-MS-02947973                      JAN-MS-02947975
JA-00301     09/04/2012   Spreadsheet with CII & NUC Mix - NPA & NSP (12mos thru Jul12) - 09.04.12                              JAN-MS-02921467                      JAN-MS-02921467
JA-00302     03/29/2013   Spreadsheet with CII SAO & LAO NSP Sales$ - Jan13                                                     JAN-MS-02933150                      JAN-MS-02933150
JA-00303     12/01/2013   Spreadsheet: Fentanyl12mcgNSP$December2013                                                            JAN-MS-00583010                      JAN-MS-00583010
JA-00304     06/01/2014   Spreadsheet: JUNE 2014 NSP                                                                            JAN-MS-01101962                      JAN-MS-01101962
JA-00305     04/01/2014   Spreadsheet: NSP Audit from May 2008 to April 2014                                                    JAN-MS-02737034                      JAN-MS-02737034
JA-00306     11/19/2003   Spreadsheet with CP Weekly November 7                                                                 JAN-MS-03862826                      JAN-MS-03862826
JA-00307     07/26/2005   Spreadsheet with MERIGROUP_1Q2005_JOM product shares                                                  JAN-MS-02565938                      JAN-MS-02565938
JA-00308     12/15/2009   JAN-OH-00102515 Ohio Nucynta TRX Trend, Sales and Marketing.                                          JAN-OH-00102515                      JAN-OH-00102515
JA-00309     10/11/2011   Spreadsheet with Duragesic PlanTrak Data_Jun 2011                                                     JAN-MS-01981024                      JAN-MS-01981024
JA-00310     10/21/2011   Janssen spreadsheet: Duragesic PlanTrak Data August 2011.                                             JAN-MS-01981070                      JAN-MS-01981070
JA-00311     12/08/2011   Johnson & Johnson spreadsheet: Duragesic PlanTrak Data                                                JAN-MS-00581022                      JAN-MS-00581022
JA-00312     10/30/2006   Janssen spreadsheet: Duragesic Erosion from 2005 forward                                              JAN-MS-02009771                      JAN-MS-02009771
JA-00313     05/24/2011   Johnson&Johnson spreadsheet: summary of share of voice & competitor journal spend                     JAN-MS-01130492                      JAN-MS-01130492
JA-00314     01/06/2012   Janssen spreadsheet: IMS audited Share of Voice for Nucynta/Nucynta ER and Xarelto                    JAN-MS-01095895                      JAN-MS-01095895
JA-00315     04/02/2012   Johnson & Johnson spreadsheet: % of Minutes for all of J&J                                            JAN-MS-02934035                      JAN-MS-02934036
JA-00316     11/12/2012   Spreadsheet: Monthly figures for various medical areas                                                JAN-MS-02934044                      JAN-MS-02934044
JA-00317     03/29/2013   Janssen spreadsheet: Contact and call volume                                                          JAN-MS-02934038                      JAN-MS-02934040
JA-00318     08/07/2013   Janssen spreadsheet: Nucynta vs Exalgo/National chart calls                                           JAN-MS-02934057                      JAN-MS-02934057
JA-00319     11/07/2006   Janssen spreadsheet: Duragesic All State by Payor Type                                                JAN-MS-02013475                      JAN-MS-02013475
JA-00320     11/25/2002   Janssen spreadsheet: Duragesic Business Information Report for November 2002                          JAN-MS-00784557                      JAN-MS-00784557
JA-00321     09/25/2003   Janssen spreadsheet: Xponent vs NPA by Drug                                                           JAN-MS-00787880                      JAN-MS-00787880
JA-00322     03/03/2005   Janssen spreadsheet: Fentanyl Pricing Comparison                                                      JAN-MS-00784020                      JAN-MS-00784020
                                                                                 Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 12 of 117. PageID #: 415024



                                                                                                                                                              Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.      Date                                                            Description                                                                      BegBates                              EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-00323     02/01/2006   Janssen spreadsheet: Vortex IR Base - Q4 08 launch                                                                       JAN-MS-00441596                       JAN-MS-00441596
JA-00324     08/17/2009   Janssen spreadsheet: BF Data dictionary; In scope vendor programs with communication timelines status                    JAN-MS-03858731                       JAN-MS-03858731
JA-00325     04/13/2010   Janssen spreadsheet: Weekly Oncology Tracking Report                                                                     JAN-MS-01043678                       JAN-MS-01043678
JA-00326     10/11/2010   Janssen spreadsheet: Aetna Nucynta Targets                                                                               JAN-MS-02472410                       JAN-MS-02472410
JA-00327     10/14/2011   Janssen spreadsheet: IMS Xponent Data                                                                                    JAN-MS-03878395                       JAN-MS-03878395
JA-00328     10/21/2011   JAN-OH-00017579 High Value Nucynta Targets, Unique to New CSO Territories.                                               JAN-OH-00017579                       JAN-OH-00017579
JA-00329     01/31/2012   Janssen presentation: Nucynta Monthly Review, IMS Xponent Data thru 1/13/2012                                            JAN-MS-03879478                       JAN-MS-03879478
JA-00330     01/17/2012   Trinity Partners Janssen presentation: Nucynta Xponent Data Analysis                                                     JAN-MS-02935325                       JAN-MS-02935325
JA-00331     07/05/1905   Janssen presentation: TRx&EU-updated (IMS NPA), Nucynta & Nucynta ER Weekly TRx                                          JAN-MS-02947983                       JAN-MS-02947983
JA-00332     10/01/2012   Ohio Medicaid Fee-For-Service Pharmacy Benefit Management Program Preferred Drug List                                    JAN-OH-00080030                       JAN-OH-00080114
JA-00333     11/01/2013   Ohio Medicaid Fee-For-Service Pharmacy Benefit Management Program Preferred Drug List                                    JAN-OH-00142663                       JAN-OH-00142755
JA-00334     04/08/2015   Ohio Department of Medicaid P&T Committee Meeting Minutes                                                                ODM-002-0012815                       ODM-002-0012835
JA-00335     06/10/2015   Ohio Department of Medicaid P&T Committee Meeting Minutes                                                                ODM-002-0012897                       ODM-002-0013127
JA-00336     10/01/2012   Ohio Department of Medicaid Preferred Drug List                                                                          ODM-002-0014039                       ODM-002-0014123
JA-00337     11/01/2013   Ohio Medicaid Preferred Drug List                                                                                        ODM-002-0014124                       ODM-002-0014216
JA-00338     06/11/2014   Ohio Department of Medicaid P&T Committee Meeting Minutes                                                                ODM-002-0013128                       ODM-002-0013312
JA-00339     10/01/2014   Ohio Department of Medicaid Preferred Drug List                                                                          ODM-002-0014217                       ODM-002-0014308
JA-00340     09/20/2016   Ohio Department of Medicaid Drug Utilization Review Board Meeting Minutes                                                ODM-002-0013810                       ODM-002-0013811
JA-00341     10/01/2015   Ohio Department of Medicaid Preferred Drug List                                                                          ODM-002-0014521                       ODM-002-0014620
JA-00342     05/20/2014   Ohio Department of Medicaid Drug Utilization Review Board Meeting Minutes                                                ODM-002-0013875                       ODM-002-0013876
JA-00343     01/01/2017   Ohio Department of Medicaid Preferred Drug List                                                                          ODM-002-0015110                       ODM-002-0015213
JA-00344     10/01/2009   Ohio Medicaid Fee-For-Service Pharmacy Benefit Management Program Preferred Drug List                                    ODM-035445                            ODM-035446
JA-00345     10/01/2009   Ohio Medicaid Fee-For-Service Pharmacy Benefit Management Program Preferred Drug List                                    ODM-036290                            ODM-036293
JA-00346     10/01/2007   Ohio Medicaid Fee-For-Service Pharmacy Benefit Management Program Preferred Drug List                                    ODM-036294                            ODM-036297
JA-00347     10/01/2006   Ohio Medicaid Fee-For-Service Pharmacy Benefit Management Program Preferred Drug List                                    ODM-036298                            ODM-036301
                          Change Healthcare draft presentation: Fiscal Analysis to Remove Prior Authorization Barriers to Medication Assisted
JA-00348     07/13/2018                                                                                                                            ODM-040866_Clawback                   ODM-040872
                          Treatment (MAT) of Opioid Addiction
JA-00349     10/01/2017   Ohio Medicaid Fee-For-Service Pharmacy Benefit Management Program Preferred Drug List                                    CUYAH-013963829                       CUYAH-013963935
JA-00350     09/19/2012   Email from Thomas Gilson to Terry Allan et al.                                                                           CUYAH-014304430                       CUYAH-014304431
JA-00351     12/07/2016   Ohio Legislative Service Commission Impact Statement re: Bill S.B. 319 of the 131st G.A.                                 SUMMIT_000170790                      SUMMIT_000170798
JA-00352     01/01/2019   Jody Lutz, Opioid prescribing guidelines, AffirmHealth, 01/01/2019                                                       JAN-TREX-00000540                     JAN-TREX-00000559
                          Comprehensive Preferred Drug List, Buckeye Health Plan, Envolve Pharmacy Solutions, 12/18/2017, available at
JA-00353     12/18/2017                                                                                                                            JAN-TREX-00000560                     JAN-TREX-00000752
                          https://www.buckeyehealthplan.com/content/dam/centene/Buckeye/medicaid/pdfs/Med icaid-PDL-2018.pdf
                          CareSource Ohio Medicaid Preferred Drug List, April 2019, available at https://www.caresource.com/documents/ohio-
JA-00354     04/01/2019                                                                                                                            JAN-TREX-00000753                     JAN-TREX-00000827
                          medicaid-preferred-medication-list/
                          Ohio Medicaid will cover more withdrawal medicine, October 2018, available at https://www.wvxu.org/post/ohio-
JA-00355     10/08/2018                                                                                                                            JAN-TREX-00000828                     JAN-TREX-00000829
                          medicaid-will-cover-more-opioid-withdrawl-medicine#stream/0
                          Medicaid’s Opioid Fix: Evidence suggests the program may contribute to the epidemic. Wall Street Journal. August 2017,
JA-00356     08/15/2017                                                                                                                            JAN-TREX-00000830                     JAN-TREX-00000831
                          available at https://www.wsj.com/articles/medicaids-opioid-fix-1502838645
                          Molina Healthcare of South Carolina Preferred Drug List, Molina Healthcare, Healthy Connections, April 2019, available
                          at
JA-00357     04/01/2019                                                                                                                            JAN-TREX-00000832                     JAN-TREX-00000986
                          https://www.molinahealthcare.com/providers/oh/medicaid/medication/PDF/RxInfo_OH_MolinaHealthcareOhioFormul
                          ary.pdf
JA-00358     07/11/1905   Drug Coverage Information, Ohio Department of Medicaid, https://pharmacy.medicaid.ohio.gov/medication-coverage           JAN-TREX-00149909                     JAN-TREX-00149909

                          Preferred Drug Lists, Fee-for-Service Preferred Drug List, Effective April 2019, Ohio Department of Medicaid, available at
JA-00359     04/01/2019                                                                                                                              JAN-TREX-00000987                   JAN-TREX-00001100
                          https://pharmacy.medicaid.ohio.gov/sites/default/files/OH%20PDL%20Effective%202 019-04-01_0.pdf
                          Ohio Department of Medicaid Drug Utilization Review (DUR) Board, available at
JA-00360     07/11/1905                                                                                                                            JAN-TREX-00001101                     JAN-TREX-00001102
                          https://pharmacy.medicaid.ohio.gov/medication-utilization-review-board
                          Opioid Prescribing Guidelines, Ohio Mental Health and Addiction Services, available at
JA-00361     07/11/1905                                                                                                                            JAN-TREX-00149910                     JAN-TREX-00149910
                          https://mha.ohio.gov/News/-GCOAT-Opiate-Action-Team/Opioid-Prescribing-Guidelines
                          Paramount Advantage Preferred Drug List. 05/01/2019, available at
JA-00362     05/01/2019                                                                                                                            JAN-TREX-00001103                     JAN-TREX-00001162
                          https://www.paramounthealthcare.com/assets/documents/advantage/preferred-medication-list-advantage.pdf

                          Preferred Drug List (PDL), Ohio, Effective date 4/1/19, UnitedHealthcare, available at
JA-00363     04/01/2019                                                                                                                            JAN-TREX-00001163                     JAN-TREX-00001297
                          https://www.uhccommunityplan.com/assets/plandocuments/findamedication/OH-PDL/OH-Medicaid-PDL.pdf
                          State Drug Utilization Data, Centers for Medicare and Medicaid Services, available at
JA-00364     07/11/1905                                                                                                                            JAN-TREX-00001298                     JAN-TREX-00001300
                          https://www.medicaid.gov/medicaid/prescription-drugs/state-drug-utilization-data/index.html.
                          Oral Morphine Milligram Equivalents, Centers for Disease Control and Prevention, available at
JA-00365     09/01/2018                                                                                                                            JAN-TREX-00149911                     JAN-TREX-00149911
                          https://www.cdc.gov/drugoverdose/resources/data.html
                                                                                 Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 13 of 117. PageID #: 415025



                                                                                                                                                               Janssen Defendants’ Trial Exhibit List (09/25/19)
  Ex. No.      Date                                                             Description                                                                        BegBates                              EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
                         Preferred Drug Lists: Fee-for-Service Preferred Drug List, Effective April 1, 2019, Ohio Department of Medicaid, available
JA-00366    04/01/2019                                                                                                                              JAN-TREX-00001301                     JAN-TREX-00001414
                         at https://pharmacy.medicaid.ohio.gov/sites/default/files/OH%20PDL%20Effective%202 019-04-01_0.pdf
                         Information About Medication-Assisted Treatment (MAT), U.S. Food & Drug Administration, available at
JA-00367    07/10/1905                                                                                                                  JAN-TREX-00001415                                 JAN-TREX-00001417
                         https://www.fda.gov/drugs/information-drug-class/information-about-medication-assisted-treatment-mat.
                         Deborah Dowell, Tamara Haegerich, Roger Chou, No Shortcuts to Safer Opioid Prescribing, New England Journal of
                         Medicine, April 24, 2019, available at
JA-00368    04/19/2019                                                                                                                  JAN-TREX-00001418                                 JAN-TREX-00001420
                         https://www.nejm.org/doi/10.1056/NEJMp1904190?url_ver=Z39.88-2003&rfr_id=ori%3Arid%3Acrossref.org&rfr_dat=c
                         r pub%3Dwww.ncbi.nlm.nih.gov
                         U.S. Department of Health & Human Services, Draft Report on Pain Management Best Practices: Updates, Gaps,
JA-00369    12/28/2018   Inconsistencies, and Recommendations, December 28, 2018, available at https://www.hhs.gov/ash/advisory-                     JAN-TREX-00001421                    JAN-TREX-00001528
                         committees/pain/reports/2018-12-draft-report-on-updates-gaps-inconsistencies-recommendations/index.html
                         Total Number of Medicare Beneficiaries, The Henry J. Kaiser Family Foundation, 2016.
                         https://www.kff.org/medicare/state-indicator/total-
JA-00370    07/08/1905                                                                                                                               JAN-TREX-00001529                    JAN-TREX-00001530
                         medicare-beneficiaries/?currentTimeframe=2&sortModel=%7B%22colId%22:%22Location%22
                         ,%22sort%22:%22asc%22%7D
                         February 2019 Medicaid & CHIP Enrollment Data Highlights, Medicaid.gov,
JA-00371    02/01/2019   https://www.medicaid.gov/medicaid/program-information/medicaid-and-chip-enrollment-data/report-                             JAN-TREX-00001531                    JAN-TREX-00001558
                         highlights/index.html
JA-00372    12/03/2004   MediMedia Information Technologies Group: Formulary Compass Proposal for Alpharma                                           ALLERGAN_MDL_02453417                ALLERGAN_MDL_02453423
JA-00373       N/A       CV of Josh Cohen                                                                                                            JAN-TREX-00188455                    JAN-TREX-00188466
JA-00374    11/01/2016   USDOJ, 2016 National Drug Threat Assessment                                                                                 JAN-TREX-00004061                    JAN-TREX-00004254
JA-00375    10/01/2017   USDOJ, 2017 National Drug Threat Assessment                                                                                 JAN-TREX-00004255                    JAN-TREX-00004436
                         U.S. Government Accountability Office, Illicit Opioids: While Greater Attention Given to Combating Synthetic Opioids,
JA-00376    03/01/2018                                                                                                                               JAN-TREX-00004793                    JAN-TREX-00004886
                         Agencies Need to Better Assess Their Efforts, Mar. 2018
                         Martin R, “In Rural Ohio, An Opioid Crisis Becomes a Meth Crisis,” National Public Radio, Available at:
JA-00377    06/06/2018                                                                                                                               JAN-TREX-00005280                    JAN-TREX-00005291
                         https://www.npr.org/2018/06/06/617422943/in-rural-ohio-anopioid-crisis-becomes-a-methamphetamine-crisis
                         DeMio T, “Fentanyl deaths up 1,000% since 2013, so much so that even heroin’s supply is dwarfed,” The Cincinnati
JA-00378    06/07/2018   Enquirer. Available at: https://www.cincinnati.com/story/news/2018/06/06/opioid-fentanyl-dwarfs-heroin-                     JAN-TREX-00005294                    JAN-TREX-00005298
                         cincinnatidrug-supply-killing-more/610804002/
                         Anne Case & Angus Deaton, “Mortality and Morbidity in the 21st Century,” Brooking Papers on Economic Activity, Spring
JA-00379    07/09/1905                                                                                                                               JAN-TREX-00008684                    JAN-TREX-00008763
                         2017.
JA-00380    06/25/1905   Janssen Pharmaceutica, Progress Note, Pain Assessment and Documentation Tool (PADT)                                         JAN-TREX-00008764                    JAN-TREX-00008765
                         Passik SD et al. “A New Tool to Assess and Document Pain Outcomes in Chronic Pain Patients Receiving Opioid Therapy,”
JA-00381    06/26/1905                                                                                                                               JAN-TREX-00008766                    JAN-TREX-00008775
                         Clinical Therapeutics, 26,4, pp. 552-561.
                         Kosinski MR et al. “An observational study of health-related quality of life and pain outcomes in chronic low back pain
JA-00382    05/04/2005                                                                                                                               JAN-TREX-00008776                    JAN-TREX-00008790
                         patients treated with fentanyl transdermal system,” Current Medical Research and Opinion,21,6, pp. 849-862.
                         Fishbain DA, et al. “What Percentage of Chronic Nonmalignant Pain Patients Exposed to Chronic Opioid Analgesic
JA-00383    06/30/1905   Therapy Develop Abuse/Addiction and/or Aberrant Drug-Related Behaviors? A Structured Evidence-Based Review,” Pain           JAN-TREX-00008791                    JAN-TREX-00008806
                         Medicine, 9(4), pp. 444-459
                         Noble M et al., “Long-term opioid management for chronic noncancer pain” (Review), Cochrane Database of Systematic
JA-00384    07/02/1905                                                                                                                               JAN-TREX-00008807                    JAN-TREX-00008876
                         Reviews
                         Galia E et al. “Evaluation of the tamper-resistant properties of tapentadol extended-release tablets: Results of in vitro
JA-00385    06/01/2014                                                                                                                               JAN-TREX-00008877                    JAN-TREX-00008886
                         laboratory analyses,” Journal of Opioid Management 10(3), pp. 149-158
JA-00386    07/01/1905   Annual U.S. OxyContin Prescriptions (Millions) Chart, U.S. Food and Drug Administration                                     JAN-TREX-00008887                    JAN-TREX-00008889
                         U.S. Department of Health and Human Services, Food and Drug Administration, Center for Drug Evaluation and Research
JA-00387    01/01/2017                                                                                                                               JAN-TREX-00008890                    JAN-TREX-00008926
                         (CDER) Assessment of Abuse Potential of Drugs: Guidance for Industry,
                         U.S. Department of Health and Human Services, Food and Drug Administration, Center for Drug Evaluation and Research
JA-00388    08/25/2011                                                                                                                               JAN-TREX-00008927                    JAN-TREX-00008974
                         Application Number: 200533Orig1s000 Summary Review Reference ID:3006373
JA-00389    07/11/1905   Code of Federal Regulations. Schedules,https://www.deadiversion.usdoj.gov/schedules/                                        JAN-TREX-00008975                    JAN-TREX-00009048
                         Department of Health and Human Services, Food and Drug Administration, Center for Drug Evaluation and Research
JA-00390    05/28/2009                                                                                                                               JAN-TREX-00009049                    JAN-TREX-00009440
                         Meeting Transcript
JA-00391    08/01/1990   Duragesic Label                                                                                                             JAN-TREX-00009441                    JAN-TREX-00009451
JA-00392    01/01/1991   Duragesic Label                                                                                                             JAN-TREX-00009452                    JAN-TREX-00009462
JA-00393    06/01/1991   Duragesic Label                                                                                                             JAN-TREX-00009463                    JAN-TREX-00009473
JA-00394    04/01/1992   Duragesic Label                                                                                                             JAN-TREX-00009474                    JAN-TREX-00009484
JA-00395    03/01/1993   Duragesic Label                                                                                                             JAN-TREX-00009485                    JAN-TREX-00009496
JA-00396    08/01/1993   Duragesic Label                                                                                                             JAN-TREX-00009497                    JAN-TREX-00009508
JA-00397    01/01/1994   Duragesic Label                                                                                                             JAN-TREX-00009509                    JAN-TREX-00009520
JA-00398    06/01/1994   Duragesic Label                                                                                                             JAN-TREX-00009521                    JAN-TREX-00009532
JA-00399    06/01/1997   Duragesic Label                                                                                                             JAN-TREX-00009533                    JAN-TREX-00009544
JA-00400    04/01/1998   Duragesic Label                                                                                                             JAN-TREX-00009545                    JAN-TREX-00009547
JA-00401    11/01/1999   Duragesic Label                                                                                                             JAN-TREX-00009548                    JAN-TREX-00009555
JA-00402    01/01/2000   Duragesic Label                                                                                                             JAN-TREX-00009556                    JAN-TREX-00009557
                                                                                 Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 14 of 117. PageID #: 415026



                                                                                                                                                               Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.      Date                                                            Description                                                                        BegBates                             EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-00403     02/01/2001   Duragesic Label (1-2000, 2-2001)                                                                                           JAN-TREX-00009558                    JAN-TREX-00009561
JA-00404     05/01/2003   Duragesic Label                                                                                                            JAN-TREX-00009562                    JAN-TREX-00009589
JA-00405     05/20/2003   Letter from Bob Rappaport to Janne Wissel                                                                                  JAN-TREX-00009590                    JAN-TREX-00009593
JA-00406     06/25/1905   Duragesic Label                                                                                                            JAN-TREX-00009594                    JAN-TREX-00009637
JA-00407     06/27/1905   Duragesic Label                                                                                                            JAN-TREX-00009638                    JAN-TREX-00009685
JA-00408     07/01/2009   Duragesic Label                                                                                                            JAN-TREX-00009686                    JAN-TREX-00009731
JA-00409     10/01/2011   Duragesic Label                                                                                                            JAN-TREX-00009732                    JAN-TREX-00009774
JA-00410     10/01/2011   Duragesic Label                                                                                                            JAN-TREX-00009775                    JAN-TREX-00009818
JA-00411     04/01/2014   Duragesic Label                                                                                                            JAN-TREX-00009819                    JAN-TREX-00009864
JA-00412     04/01/2014   Duragesic Label                                                                                                            JAN-TREX-00009865                    JAN-TREX-00009920
JA-00413     01/01/2018   Duragesic Label                                                                                                            JAN-TREX-00009921                    JAN-TREX-00009976
JA-00414     08/01/1990   Duragesic Original Approval Package                                                                                        JAN-TREX-00009977                    JAN-TREX-00009987
                          US Department of Health and Human Services, Food and Drug Administration, Center for Drug Evaluation and Research.
JA-00415     05/20/2003                                                                                                                              JAN-TREX-00009988                    JAN-TREX-00010156
                          Approval Package.
JA-00416     06/01/2015   Extended-Release (ER) And Long-Acting (LA) Opioid Analgesics Risk Evaluation and Mitigation Strategy (REMS)                JAN-TREX-00010157                    JAN-TREX-00010201
                          US Department of Health and Human Services, Food and Drug Administration, Center for Drug Evaluation and Research
JA-00417     07/22/2010   (CDER), Joint Meeting of the Anesthetic and Life Support Drugs Advisory Committee (ALSDAC) & Drug Safety and Risk          JAN-TREX-00010202                    JAN-TREX-00010564
                          Management Advisory Committee (DSaRM) Meeting Transcript
                          US Department of Health and Human Services,Food and Drug Administration, Center for Drug Evaluation and Research
JA-00418     07/23/2010   (CDER), Joint Meeting of the Anesthetic and Life Support Drugs Advisory Committee (ALSDAC) & Drug Safety and Risk          JAN-TREX-00010565                    JAN-TREX-00010887
                          Management Advisory Committee (DSaRM) Meeting Transcript
                          US Department of Health and Human Services, Food and Drug Administration, Center for Drug Evaluation and Research
JA-00419     07/23/2010   (CDER), Joint Meeting of the Anesthetic and Life Support Drugs Advisory Committee (ALSDAC) & Drug Safety and Risk          JAN-TREX-00010888                    JAN-TREX-00011210
                          Management Advisory Committee (DSaRM) Meeting Agenda.
                          US Department of Health and Human Services, Food and Drug Administration, Center for Drug Evaluation and Research
JA-00420     07/23/2010   (CDER), Joint Meeting of the Anesthetic and Life Support Drugs Advisory Committee (ALSDAC) & Drug Safety and Risk          JAN-TREX-00011211                    JAN-TREX-00011533
                          Management Advisory Committee (DSaRM) Draft Agenda
JA-00421     05/01/2017   FDA Blueprint for Prescriber Education for Extended-Release and Long-Acting Opioid Analgesics                              JAN-TREX-00011534                    JAN-TREX-00011554
                          FDA Statement by Douglas Throckmorton, M.D. Deputy Center Director, Center for Drug Evaluation and Research
JA-00422     04/09/2019   (CDER), on new opioid analgesic labeling changes to give providers better information for how to properly taper patients   JAN-TREX-00011555                    JAN-TREX-00011558
                          who are physically dependent on opioids.
                          FDA Website: A Guide to Safe Use of Pain Medication, available at https://www.fda.gov/consumers/consumer-
JA-00423     02/09/2009                                                                                                                              JAN-TREX-00011559                    JAN-TREX-00011564
                          updates/guide-safe-use-pain-medicine
                          FDA Website: Development & Approval Process (Drugs), available at https://www.fda.gov/drugs/development-approval-
JA-00424     05/07/2019                                                                                                                              JAN-TREX-00011565                    JAN-TREX-00011568
                          process-drugs
JA-00425     07/09/1905   FDA Website, FDA Enforcement Statistics:Summary, Fiscal Year 2017. https://www.fda.gov/media/71878/download                JAN-TREX-00011569                    JAN-TREX-00011582
                          US Department of Health and Human Services, Food and Drug Administration. Regulatory Procedures Manual. FDA
JA-00426     04/01/2019                                                                                                                              JAN-TREX-00011583                    JAN-TREX-00011643
                          Website: https://www.fda.gov/media/110196/download
                          US Department of Health and Human Services, Food and Drug Administration, Joint Meeting of the Anesthetic and Life
JA-00427     07/23/2010   Support Drugs and Drug Safety and Risk Management Advisory Committees, Risk Evaluation and Mitigation Strategies           JAN-TREX-00011644                    JAN-TREX-00011690
                          (REMS) for Extended-Release and Long-Acting Opioid Products
                          US Department of Health and Human Services, Food and Drug Administration, Risk Evaluation and Mitigation Strategies
JA-00428     12/04/2009                                                                                                                              JAN-TREX-00011691                    JAN-TREX-00011796
                          for Certain Opioid Drugs Public Meeting
JA-00429     02/04/2005   Letter from Bob Rappaport to Susan Rinne                                                                                   JAN-TREX-00011797                    JAN-TREX-00011800
JA-00430     02/07/2008   Letter from Bob Rappaport to Michael H. Kaufman                                                                            JAN-TREX-00011801                    JAN-TREX-00011804
JA-00431     07/09/2012   Letter from Bob Rappaport to Mary Mulligan                                                                                 JAN-TREX-00011805                    JAN-TREX-00011808
JA-00432     12/16/2016   Letter from Sharon Hertz to Kelly Rudnick                                                                                  JAN-TREX-00011809                    JAN-TREX-00011813
JA-00433     04/16/2014   Letter from Judith Racoosin to Mary Mulligan                                                                               JAN-TREX-00011814                    JAN-TREX-00011818
JA-00434     08/25/2011   Letter from Bob A. Rappaport to Kathleen F. Dusek                                                                          JAN-TREX-00011819                    JAN-TREX-00011825
JA-00435     07/09/2012   Letter from Bob A. Rappaport to Tania Miller                                                                               JAN-TREX-00011826                    JAN-TREX-00011836
JA-00436     08/28/2012   Letter from Bob A. Rappaport to Tania Hillmer                                                                              JAN-TREX-00011837                    JAN-TREX-00011842
JA-00437     04/16/2014   Letter from Judith A. Racoosin to Tania Hillmer                                                                            JAN-TREX-00011843                    JAN-TREX-00011847
JA-00438     04/10/2019   Letter from Robert R. Redfield to Daniel Alford                                                                            JAN-TREX-00011848                    JAN-TREX-00011852
JA-00439     04/01/2011   Letter from Philomena McArthur to Thomas Abrams                                                                            JAN-TREX-00011853                    JAN-TREX-00011870
JA-00440     03/01/2009   Nucynta Highlights of Prescribing Information 03/2009                                                                      JAN-TREX-00011871                    JAN-TREX-00011896
JA-00441     10/01/2010   Nucynta Highlights of Prescribing Information 10/2010                                                                      JAN-TREX-00011897                    JAN-TREX-00011922
JA-00442     11/01/2008   Unnamed opioid analgesic Label 2008-11-20                                                                                  JAN-TREX-00011923                    JAN-TREX-00011949
JA-00443     03/01/2009   Nucynta Label 2009-11-09                                                                                                   JAN-TREX-00011950                    JAN-TREX-00011975
JA-00444     10/01/2010   Nucynta Label 2010-11-01                                                                                                   JAN-TREX-00011976                    JAN-TREX-00012001
JA-00445     07/01/2013   Nucynta Label 2013-07-11                                                                                                   JAN-TREX-00012002                    JAN-TREX-00012029
JA-00446     10/01/2013   Nucynta Label 2013-10-31                                                                                                   JAN-TREX-00012030                    JAN-TREX-00012057
JA-00447     12/01/2016   Nucynta Tablet Label 2016-12-16                                                                                            JAN-TREX-00012058                    JAN-TREX-00012090
                                                                               Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 15 of 117. PageID #: 415027



                                                                                                                                                         Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.      Date                                                          Description                                                                    BegBates                             EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-00448     10/01/2012   Nucynta IR Oral Solution Label 2012-10-15                                                                            JAN-TREX-00012091                    JAN-TREX-00012121
JA-00449     11/01/2014   Nucynta Oral Solution Label 2014-11-17                                                                               JAN-TREX-00012122                    JAN-TREX-00012159
JA-00450     12/01/2016   Nucynta Oral Solution Label 2016-12-16                                                                               JAN-TREX-00012160                    JAN-TREX-00012198
JA-00451     08/01/2011   Nucynta ER tablets label 2011-08-25                                                                                  JAN-TREX-00012199                    JAN-TREX-00012237
JA-00452     07/01/2012   Nucynta ER tablet label 2012-07-09                                                                                   JAN-TREX-00012238                    JAN-TREX-00012272
JA-00453     08/01/2012   Nucynta ER tablet label 2012-08-28                                                                                   JAN-TREX-00012273                    JAN-TREX-00012309
JA-00454     04/01/2014   Nucynta ER tablet label 2014-04-16                                                                                   JAN-TREX-00012310                    JAN-TREX-00012344
JA-00455     12/01/2016   Nucynta tablet label 2016-12-16                                                                                      JAN-TREX-00012345                    JAN-TREX-00012377
                          Covidien Presentation: Our Experience in EXALGO Risk Management, U.S. Food and Drug Administration, Joint Meeting
JA-00456     07/22/2010                                                                                                                        JAN-TREX-00012378                    JAN-TREX-00012388
                          of the Anesthetic and Life Support Drugs Advisory and Drug Safety and Risk Management Advisory Committees
JA-00457     07/22/2010   FDA Presentation: Outpatient Prescription Opioid Utilization in the U.S., Years 2000 – 2009                          JAN-TREX-00012389                    JAN-TREX-00012544
                          U.S. Department of Health and Human Services, Draft Report on Pain Management Best Practices: Updates, Gaps,
JA-00458     12/28/2018                                                                                                                        JAN-TREX-00012545                    JAN-TREX-00012612
                          Inconsistencies, and Recommendations, December 28, 2018
JA-00459     10/15/2014   Prescribe Responsibly Website, available at www.prescriberesponsibly.com                                             JAN-TREX-00012613                    JAN-TREX-00012721
JA-00460     01/07/2015   FDA presentation: Selected FDA Activities on Opioids                                                                 JAN-TREX-00012722                    JAN-TREX-00012752
                          Joint Meeting of the Anesthetic and Life Support Drugs Advisory Committee and the Drug Safety and Risk Management
JA-00461     07/23/2010   Advisory Committee summary minutes; risk evaluation and mitigation strategies for extended-release and long-acting   JAN-TREX-00012753                    JAN-TREX-00012763
                          opioid analgesics
JA-00462     11/01/2008   Unnamed drug highlights of prescribing information 11/2008                                                           JAN-TREX-00012764                    JAN-TREX-00012790
JA-00463     12/21/2015   Transmucosal Immediate Release Fentanyl (TIRF) Risk Evaluation and Mitigation Strategy (REMS) (Dec. 2014)            JAN-TREX-00012791                    JAN-TREX-00012923
JA-00464     09/23/2001   ABT-MDL-KY-0025968 American Pain Foundation Pain Action Guide: Reading this could help ease your pain                ABT-MDL-KY-0025968                   ABT-MDL-KY-0025974
JA-00465     07/27/2010   Nucynta 2011 Business Plan                                                                                           JAN-MS-00010379                      JAN-MS-00010432
JA-00466     06/06/2011   Nucynta ER Launch Plan                                                                                               JAN-MS-00022131                      JAN-MS-00022164
JA-00467     07/03/1905   Nucynta ER Frequently Asked Questions List                                                                           JAN00073184                          JAN00073195
JA-00468     06/26/1905   Spreadsheet: Duragesic Account ARC Call Details                                                                      JAN00118955                          JAN00118955
JA-00469     06/26/1905   Spreadsheet: Duragesic Sales Call Information                                                                        JAN00118956                          JAN00118956
JA-00470     06/12/2017   Spreadsheet: Nucynta sales call data                                                                                 JAN00118960                          JAN00118960
JA-00471     06/12/2007   Spreadsheet: Nucynta sales call data                                                                                 JAN00118971                          JAN00118971
JA-00472     06/13/2009   JAN-0014-0021012                                                                                                     JAN-0014-0021012                     JAN-0014-0021012
JA-00473     10/20/1994   Letter from Elizabeth A. Clark to Robert Bedford                                                                     JAN00221820                          JAN00221820
JA-00474     06/30/2003   Letter from Susan Merchant to Victor Raczkowski                                                                      JAN00221849                          JAN00221849
JA-00475     06/25/2004   Letter from Kathleen Dusek to Victor Raczkowski                                                                      JAN00221868                          JAN00221868
JA-00476     02/01/2005   Duragesic Label: Full Prescribing Information                                                                        JAN00222123                          JAN00222123
JA-00477     04/22/2011   Letter from Mathilda Fienkeng to Philomena McArthur                                                                  JAN-IN-000132297                     JAN-IN-000132300
                          Global Medical Safety J&J: NUCYNTA® (Tapentadol Hydrochloride) Immediate Release: Third Safety Surveillance Plan
JA-00478     05/02/2011                                                                                                                        JAN-MS-00235238                      JAN-MS-00235238
                          Progress Report
JA-00479     11/08/2017   Promotional Platform: Physician & Payers                                                                             JAN-MS-00010752                      JAN-MS-00010796
JA-00480     12/12/2012   Nucynta & Nucynta ER 2012 Business Plan                                                                              JAN-MS-00010801                      JAN-MS-00010885
JA-00481     07/20/2012   Janssen Presentation: Nucynta 2013 Preliminary Business Plan                                                         JAN-MS-00011318                      JAN-MS-00011370
JA-00482     07/04/1905   Training manual for Nucynta ER                                                                                       JAN-MS-00118938                      JAN-MS-00118983
JA-00483       No Date    Presentation: Video 1: Introduction Video                                                                            JAN-MS-00131172                      JAN-MS-00131156
                          Benefit Risk Management, Division of Johnson & Johnson Pharmaceutical Research & Development, L.L.C.: DURAGESIC
JA-00484     01/14/2008                                                                                                                        JAN-MS-00132845                      JAN-MS-00132845
                          Progress Report Covering the Period 01 January 2004 to 31 March 2007
JA-00485     03/18/2008   Duragesic Third Risk Management Plan Progress Report                                                                 JAN-MS-00132850                      JAN-MS-00132850
JA-00486     06/17/2008   Janssen Fentanyl and Fentanyl citrate Periodic Safety Update Report 05/01/2007 to 04/30/2008                         JAN-MS-00132853                      JAN-MS-00151773
JA-00487     06/16/2008   Johnson & Johnson Duragesic (fentanyl transdermal system): Fourth Risk Management Plan Progress Report               JAN-MS-00151777                      JAN-MS-00151777
JA-00488     09/26/2008   Letter from Michael Kaufman to Bob A. Rappaport                                                                      JAN-MS-00151803                      JAN-MS-00151803
JA-00489     09/26/2008   Johnson & Johnson Duragesic (fentanyl transdermal system): Revised Risk Management Plan                              JAN-MS-00151804                      JAN-MS-00151804
JA-00490     12/02/2011   Johnson & Johnson Duragesic (fentanyl transdermal system): Eleventh Risk Management Progress Report                  JAN-MS-00291163                      JAN-MS-00291163
JA-00491     06/25/2015   Janssen Periodic Benefit Risk Evaluation Report/Periodic Safety Update Report                                        JAN-MS-00291192                      JAN-MS-00291192
JA-00492     06/23/2016   Janssen Periodic Benefit Risk Evaluation Report/Periodic Safety Update Report                                        JAN-MS-00291230                      JAN-MS-00291230
JA-00493     06/15/2017   Janssen Periodic Benefit Risk Evaluation Report/Periodic Safety Update Report                                        JAN-MS-00291322                      JAN-MS-00291322
JA-00494     09/02/2004   Letter from Thomas W. Abrams to Ajit Shetty                                                                          JAN-MS-00291331                      JAN-MS-00291331
JA-00495     09/17/2004   Letter from James Burros to Thomas W. Abrams                                                                         JAN-MS-00291332                      JAN-MS-00291332
JA-00496     06/17/2010   Janssen Fentanyl Periodic Safety Update Report 05/01/2009 to 04/30/2010                                              JAN-MS-00165630                      JAN-MS-00185346
JA-00497     11/22/2010   Duragesic: 9th Risk Management Plan Progress Report                                                                  JAN-MS-00185379                      JAN-MS-00185379
JA-00498     05/23/2011   Duragesic: 10th Risk Management Plan Progress Report                                                                 JAN-MS-00185384                      JAN-MS-00185384
JA-00499     06/15/2011   Janssen Fentanyl and Fentanyl citrate Periodic Safety Update Report 05/01/2010 to 04/30/2011                         JAN-MS-00185387                      JAN-MS-00198440
JA-00500     06/01/2012   Duragesic: 10th Risk Management Plan Progress Report                                                                 JAN-MS-00198521                      JAN-MS-00198521
JA-00501     06/18/2012   Janssen Fentanyl and Fentanyl citrate Periodic Safety Update Report 05/01/2011 to 04/30/2012                         JAN-MS-00198542                      JAN-MS-00207023
                                                                                  Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 16 of 117. PageID #: 415028



                                                                                                                                                            Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.      Date                                                             Description                                                                    BegBates                             EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-00502     06/21/2013   Janssen Fentanyl and Fentanyl citrate Periodic Safety Update Report 05/01/2012 to 04/30/2013                            JAN-MS-00207095                      JAN-MS-00213411
JA-00503     06/17/2014   Janssen Fentanyl and Fentanyl citrate Periodic Safety Update Report 05/01/2013 to 04/30/2014                            JAN-MS-00213464                      JAN-MS-00213464
JA-00504     04/11/1990   Alza Safety Update - Long and Short Term Use of Transdermal Therapeutic System (fentanyl)                               JAN-MS-00213588                      JAN-MS-00213588
JA-00505     12/21/1987   ALZA New Drug Application: Transdermal Therapeutic System (fentanyl)                                                    JAN-MS-00213627                      JAN-MS-00213627
JA-00506     06/09/1905   Alza Stability Studies for Transdermal Therapeutic System (fentanyl)                                                    JAN-MS-00213680                      JAN-MS-00213680
JA-00507     07/01/1992   ALZA Bibliography of Clinical Studies and Data for Transdermal Therapeutic System (fentanyl)                            JAN-MS-00213683                      JAN-MS-00213683
JA-00508     08/31/1994   Janssen Research Non-clinical Pharmacokenetics Report for fentanyl formulation                                          JAN-MS-00213688                      JAN-MS-00213688
JA-00509     12/15/1995   ALZA Annual Report for NDA 19-813 Duragesic (fentanyl transdermal system)                                               JAN-MS-00213692                      JAN-MS-00213692
JA-00510     11/02/1994   Duragesic Stability Studies Schedule                                                                                    JAN-MS-00213695                      JAN-MS-00213695
JA-00511     02/24/1997   Duragesic Stability Studies Schedule                                                                                    JAN-MS-00213699                      JAN-MS-00213699
JA-00512     01/15/1998   Duragesic Stability Studies Schedule                                                                                    JAN-MS-00213702                      JAN-MS-00213702
JA-00513     06/06/1999   ALZA Annual Report for Duragesic (fentanyl transdermal system)                                                          JAN-MS-00213705                      JAN-MS-00213705
JA-00514     06/30/2003   Letter from Susan Merchant to FDA                                                                                       JAN-MS-00213714                      JAN-MS-00213714
JA-00515     06/25/2004   Letter from Kathleen Dusek to FDA                                                                                       JAN-MS-00213733                      JAN-MS-00213733
JA-00516     07/22/2005   Letter from Mary Christian to Bob Rappaport                                                                             JAN-MS-00213750                      JAN-MS-00213750
JA-00517     06/15/2007   Letter from Michael Kaufman to Bob Rappaport                                                                            JAN-MS-00213780                      JAN-MS-00213780
JA-00518     06/14/2007   Johnson & Johnson Duragesic Risk Management Plan (Draft)                                                                JAN-MS-00213784                      JAN-MS-00213784
                          FDA Periodic Safety Update Report Fentanyl and Fentanyl Citrate Medically Unconfirmed Adverse Reactions; May 1,
JA-00519     06/29/2007                                                                                                                           JAN-MS-00213785                      JAN-MS-00213785
                          2006-April 30, 2007
JA-00520     06/29/2007   Letter from Michael Kaufman to FDA                                                                                      JAN-MS-00213795                      JAN-MS-00213795
JA-00521     09/01/2011   Letter from Bob Rappaport to Kathleen Dusek                                                                             JAN-MS-00214315                      JAN-MS-00214315
JA-00522     11/17/2009   Johnson & Johnson Pharmaceutical Research & Development, L.L.C. Benefit Risk Management Tapentadol ER                   JAN-MS-00214423                      JAN-MS-00214423
JA-00523     11/10/2009   Johnson & Johnson Pharmaceutical Research & Development, L.L.C. Clinical Overview Tapentadol HCl                        JAN-MS-00214445                      JAN-MS-00214445
                          Johnson & Johnson Pharmaceutical Research & Development, L.L.C. Global Medical Safety Tapentadol ER Safety
JA-00524     03/16/2011                                                                                                                           JAN-MS-00228228                      JAN-MS-00228228
                          Surveillance Plan
JA-00525     07/30/2012   Nucynta (Tapentadol) Extended-Release: First Safety Surveillance Plan Progress Report                                   JAN-MS-00228466                      JAN-MS-00228466
JA-00526     03/01/2018   JRD Reg Affairs; Status of Post-Marketing Study Commitments                                                             JAN-MS-00228476                      JAN-MS-00228476
JA-00527     10/17/2012   JRD Reg Affairs Annual Reports; Summary of Clinical Pharmacology Information                                            JAN-MS-00228477                      JAN-MS-00228477
JA-00528     08/29/2012   JRD Reg Affairs Annual Reports; Summary of Other Significant New Information                                            JAN-MS-00228481                      JAN-MS-00228481
JA-00529     12/20/2012   Naureckiene S, et al., Nucynta (Tapentadol) Extended-Release: Second Safety Surveillance Plan Progress Report, 2012     JAN-MS-00228506                      JAN-MS-00228506

JA-00530     04/26/2013   Naureckiene S, et al., NUCYNTA®(Tapentadol) Extended-Release: Third Safety Surveillance Plan Progress Report, 2013      JAN-MS-00228517                      JAN-MS-00228517
JA-00531     10/08/2013   JRD Reg Affairs Annual Reports; Status of Other Post-Marketing Studies                                                  JAN-MS-00228537                      JAN-MS-00228537
JA-00532     10/08/2013   JRD Reg Affairs Annual Reports; Status of Other Post-Marketing Studies                                                  JAN-MS-00228538                      JAN-MS-00228538
JA-00533     10/07/2013   JRD Reg Affairs Annual Reports; Status of Other Post-Marketing Studies                                                  JAN-MS-00228539                      JAN-MS-00228539
JA-00534     12/02/2013   Naureckiene, S et al., Nucynta (Tapentadol) Extended-Release: FourthSafety Surveillance Plan Progress Report, 2013      JAN-MS-00228548                      JAN-MS-00228548
JA-00535     08/25/2011   Status of Post-Marketing Study Commitments.                                                                             JAN-MS-00228619                      JAN-MS-00228619
JA-00536     07/06/1905   Summary of Clinical Pharmacology Information.                                                                           JAN-MS-00228622                      JAN-MS-00228622
JA-00537     10/21/2014   Janssen, Summary of Other Significant New Information, 2014                                                             JAN-MS-00228623                      JAN-MS-00228623
JA-00538     02/01/2013   Presentation: Nucynta ER Powerful Pain Management: Proven Across Multiple Acute and Chronic Pain Models.                JAN-MS-00229171                      JAN-MS-00229171
JA-00539     03/31/2014   Nucynta ER Safety Label                                                                                                 JAN-MS-00229217                      JAN-MS-00229217
JA-00540     04/01/2012   Presentation: A Different Option for Chronic Pain Management, Nucynta ER                                                JAN-MS-00229314                      JAN-MS-00229314
JA-00541     09/01/2011   New Nucynta ER, Pharmacy Stocking Request Tool.                                                                         JAN-MS-00229607                      JAN-MS-00229607
                          Schwartz, Sherwyn et al, Nucynta ER, Safety and efficacy of tapentadol ER in patient with painful diabetic peripheral
JA-00542     08/01/2012                                                                                                                           JAN-MS-00229655                      JAN-MS-00229655
                          neuropathy: results of a randomized-withdrawal, placebo-controlled trial.
JA-00543     07/01/2011   Nucynta Infosite on Medscape.                                                                                           JAN-MS-00229930                      JAN-MS-00229930
JA-00544     08/26/2011   Letter from Mathilda Fienkeng to Roxanne O. McGregor-Beck                                                               JAN-MS-00230366                      JAN-MS-00230366
JA-00545     09/12/2011   Letter from Roxanne O. McGregor-Beck to Mathilda K. Fienkeng                                                            JAN-MS-00230368                      JAN-MS-00230368
JA-00546     01/11/2008   Tapentadol IR Safety Surveillance Plan                                                                                  JAN-MS-00230429                      JAN-MS-00230429
JA-00547     01/11/2008   Tapentadol IR in the Treatment of Moderate to Severe Acute Pain                                                         JAN-MS-00230459                      JAN-MS-00230459
JA-00548     01/12/2010   Status of Other Post-Marketing Studies.                                                                                 JAN-MS-00235142                      JAN-MS-00235142
JA-00549     01/12/2010   Status of Postmarketing Study Commitments.                                                                              JAN-MS-00235143                      JAN-MS-00235143
JA-00550     01/19/2010   Summary of Clinical Pharmacology Information on Tapentadol                                                              JAN-MS-00235144                      JAN-MS-00235144
JA-00551     04/26/2010   Janssen report on safety plan of Nucynta IR                                                                             JAN-MS-00235160                      JAN-MS-00235160
JA-00552     01/14/2011   Status of Other Post-Marketing Studies.                                                                                 JAN-MS-00235204                      JAN-MS-00235204
JA-00553     01/03/2011   Status of Postmarketing Study Commitments.                                                                              JAN-MS-00235205                      JAN-MS-00235205
JA-00554     01/13/2011   Summary of Clinical Pharmacology Information.                                                                           JAN-MS-00235206                      JAN-MS-00235206
JA-00555     01/05/2011   Summary of Other Significant New Information.                                                                           JAN-MS-00235210                      JAN-MS-00235210
                                                                                Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 17 of 117. PageID #: 415029



                                                                                                                                                          Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.      Date                                                           Description                                                                    BegBates                             EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-00556     05/02/2011   Janssen third safety report on Nucynta IR                                                                             JAN-MS-00235238                      JAN-MS-00235238
JA-00557     05/02/2011   Janssen third safety report on Nucynta IR                                                                             JAN-MS-00235239                      JAN-MS-00235239
JA-00558     01/12/2012   Status of Other Post-Marketing Studies.                                                                               JAN-MS-00235264                      JAN-MS-00235264
JA-00559     01/12/2012   Status of Postmarketing Study Commitments.                                                                            JAN-MS-00235265                      JAN-MS-00235265
JA-00560     01/05/2012   Janssen report on Clinical Pharmacology Information for Tapentadol                                                    JAN-MS-00235266                      JAN-MS-00235266
JA-00561     01/05/2012   Summary of Other Significant New Information.                                                                         JAN-MS-00235270                      JAN-MS-00235270
JA-00562     01/19/2012   Janssen fourth safety surveillance plan for Nucynta IR                                                                JAN-MS-00235278                      JAN-MS-00235278
JA-00563     08/06/2003   Janssen draft presentation: 2004 Business Plan                                                                        JAN-MS-00723375                      JAN-MS-00723375
JA-00564     06/23/2003   Email from Detlef Albrecht to Amy Stephenson et al                                                                    JAN-MS-00723911                      JAN-MS-00723911
JA-00565     01/16/2004   Janssen draft presentation: Public Safety                                                                             JAN-MS-00724843                      JAN-MS-00724851
JA-00566     09/06/2011   Janssen report on call feedback                                                                                       JAN-MS-00074061                      JAN-MS-00074062
JA-00567     11/15/2007   Report from Vince Brett on Duragesic                                                                                  JAN-MS-00747497                      JAN-MS-00747504
JA-00568     02/14/2008   Letter from PriCara to customers                                                                                      JAN-MS-00747681                      JAN-MS-00747681
JA-00569     06/06/2012   Janssen report on Nucynta ER                                                                                          JAN-MS-00774016                      JAN-MS-00774024
JA-00570     03/03/2003   Janssen draft presentation: Public Relations Activities                                                               JAN-MS-00776219                      JAN-MS-00776219
JA-00571     05/22/2002   Email from Adrienne Minecci to Kati Chupa                                                                             JAN-MS-00776446                      JAN-MS-00776446
JA-00572     05/22/2002   Janssen presentation: Self-study Guide                                                                                JAN-MS-00776447                      JAN-MS-00776456
JA-00573     09/05/2001   Janssen report on Duragesic                                                                                           JAN-MS-00776565                      JAN-MS-00776570
JA-00574     09/02/2004   Letter from Thomas Abrams to James Burns                                                                              JAN-MS-00779345                      JAN-MS-00779350
JA-00575     09/24/2004   Email from Joseph Cannavo to Kati Chupa                                                                               JAN-MS-00779353                      JAN-MS-00779353
JA-00576     06/20/2003   Email from Susan Merchant to Elizabeth Turek                                                                          JAN-MS-00779572                      JAN-MS-00779572
JA-00577     06/18/2003   Janssen draft label for Duragesic                                                                                     JAN-MS-00779573                      JAN-MS-00779573
JA-00578     06/20/2003   Janssen draft label for Duragesic                                                                                     JAN-MS-00779574                      JAN-MS-00779574
JA-00579     06/27/2001   Discovery presentation: Growing Market Share in 2002                                                                  JAN-MS-00780131                      JAN-MS-00780131
JA-00580     07/01/2002   Janssen draft presentation: Operation Business Plan                                                                   JAN-MS-00780336                      JAN-MS-00780336
JA-00581     07/22/2002   Janssen presentation: Business Planning 2003                                                                          JAN-MS-00780354                      JAN-MS-00780354
JA-00582     11/30/2001   Scientific Advisory Board minutes; determine research projects on Duragesic                                           JAN-MS-00782617                      JAN-MS-00782626
JA-00583     06/24/1905   Presentation: Duragesic Green Sales Force District Meeting Cycle II                                                   JAN-MS-00246939                      JAN-MS-00246939
JA-00584     02/07/2005   Email from James Burrus to Ravi Desiraju et al.                                                                       JAN-MS-00257412                      JAN-MS-00257412
JA-00585     06/26/1905   Summary of Duragesic labeling history and proposed additions to label for Duragesic 12 mcg                            JAN-MS-00262153                      JAN-MS-00262153
JA-00586     01/17/2015   Email from American Pain Society to Ron Kuntz                                                                         JAN-MS-00264775                      JAN-MS-00264776
JA-00587     08/31/2007   Email from Greg Panico to Chris Handler et al.                                                                        JAN-MS-00275814                      JAN-MS-00275815
JA-00588     12/02/2011   Duragesic Eleventh Risk Management Plan Progress Report                                                               JAN-MS-00291163                      JAN-MS-00291163
                          Global Medical Safety, Periodic Benefit Risk Evaluation Report/Periodic Safety Update Report, Fentanyl and Fentanyl
JA-00589     06/19/2015                                                                                                                         JAN-MS-00291192                      JAN-MS-00291192
                          Citrate.
                          Global Medical Safety, Periodic Benefit Risk Evaluation Report/Periodic Safety Update Report, Fentanyl and Fentanyl
JA-00590     04/30/2016                                                                                                                         JAN-MS-00291230                      JAN-MS-00291230
                          Citrate.
JA-00591     04/30/2017   Global Medical Safety, Periodic Benefit Risk Evaluation Report/Periodic Safety Update Report, Fentanyl.               JAN-MS-00291322                      JAN-MS-00291322
JA-00592     09/02/2004   Letter from Thomas Abram to Ajit Shetty.                                                                              JAN-MS-00291331                      JAN-MS-00291331
JA-00593     09/17/2004   Facsimile letter from James Burrus to Thomas Abrams, FDA.                                                             JAN-MS-00291332                      JAN-MS-00291332
JA-00594     10/01/2004   Letter from Brenda Marques to James Burrus.                                                                           JAN-MS-00291333                      JAN-MS-00291333
JA-00595     10/15/2004   Letter from James Burrus to Brenda Marques                                                                            JAN-MS-00291335                      JAN-MS-00291335
JA-00596     01/03/2005   Letter from Brenda Marques to James Burrus.                                                                           JAN-MS-00291339                      JAN-MS-00291339
JA-00597     01/13/2005   Letter from James Burrus to Brenda Marques                                                                            JAN-MS-00291340                      JAN-MS-00291340
JA-00598     05/12/2005   Facsimile letter from Jialynn Wang, FDA/HHS to James Burrus.                                                          JAN-MS-00291349                      JAN-MS-00291349
JA-00599     06/24/2005   Letter from Mary Christian to US Food and Drug Administration,.Center for Drug Evaluation and Research                JAN-MS-00291420                      JAN-MS-00291420
JA-00600     06/21/2008   Letter from Michael Kaufman to .US Food and Drug Administration,.Center for Drug Evaluation and Research              JAN-MS-00291442                      JAN-MS-00291442
JA-00601     07/31/2008   Letter from Bob Rappaport to Harindra Abeysinghe.                                                                     JAN-MS-00292753                      JAN-MS-00292807
JA-00602     03/01/2004   Presentation: Duragesic, Work, Uninterrupted.                                                                         JAN-MS-00299212                      JAN-MS-00299218
JA-00603     06/30/2003   AP-48 D-TRANS fentanyl system with naltrexone HCI, Executive Summary                                                  JAN-MS-00299535                      JAN-MS-00299535
JA-00604     09/09/2003   FDA Advisory Committee Meeting Media Response Document                                                                JAN-MS-00303831                      JAN-MS-00303835
JA-00605     09/16/2003   Duragesic PhysPulse Brand Monitoring and Performance Enhancement Study, Summary of Wave 1 Results                     JAN-MS-00306124                      JAN-MS-00306124
JA-00606     06/16/2003   Duragesic Positioning/Message/Campaign Evolution Overview                                                             JAN-MS-00306327                      JAN-MS-00306327
JA-00607     03/05/2003   Email from Cheryl Pavia to Jim Eckhardt et al.                                                                        JAN-MS-00306415                      JAN-MS-00306415
JA-00608     06/26/1905   Draft Duragesic Labeling Scenarios, FDA Proposed and J&J Alternatives                                                 JAN-MS-00306425                      JAN-MS-00306455
JA-00609     03/24/2004   Email from Susan Merchant to Peter Bridge et al.                                                                      JAN-MS-00306483                      JAN-MS-00306483
JA-00610     07/26/2001   Duragesic 2002 Business Plan                                                                                          JAN-MS-00306718                      JAN-MS-00306718
JA-00611     10/07/2005   J&J Cumulative Review of Death Cases With the Use of Fentanyl Transdermal System                                      JAN-MS-00309203                      JAN-MS-00309349
JA-00612     06/01/2002   Duragesic Positioning Evolution Overview                                                                              JAN-MS-00309606                      JAN-MS-00309606
                                                                               Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 18 of 117. PageID #: 415030



                                                                                                                                                            Janssen Defendants’ Trial Exhibit List (09/25/19)
  Ex. No.      Date                                                               Description                                                                  BegBates                               EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
                         Milligan K et al., "Evaluation of Long-term Efficacy and Safety of Transdermal Fentanyl in the Treatment of Chronic
JA-00613    08/01/2001                                                                                                                            JAN-MS-00311759                      JAN-MS-00311766
                         Noncancer Pain," The Journal of Pain, 2(4), pp. 197-204.
JA-00614      No Date    Duragesic Detail Role Play                                                                                               JAN-MS-00313051                      JAN-MS-00313053
JA-00615    02/23/2009   Janssen Nucynta Suggested Presentation                                                                                   JAN-MS-00327255                      JAN-MS-00327263
JA-00616    05/01/2009   Nucynta (IR and ER) 2010 Business Plan                                                                                   JAN-MS-00350627                      JAN-MS-00350627
JA-00617    03/11/2008   Email from Ravi Desiraju to Steven Silber                                                                                JAN-MS-00351356                      JAN-MS-00351357
JA-00618    06/23/2010   Email from David Lin to Lisa Ferguson et al.                                                                             JAN-MS-00362016                      JAN-MS-00362049
JA-00619    10/01/2004   Spreadsheet:Contact Dates with FDA.                                                                                      JAN-MS-00375054                      JAN-MS-00375054
JA-00620    07/01/2005   Duragesic NDA Annual Report, section on labeling                                                                         JAN-MS-00379100                      JAN-MS-00379104
JA-00621    05/12/2003   Email from Juergen Haeussler to David Upmalis                                                                            JAN-MS-00385872                      JAN-MS-00385873
JA-00622    06/23/2010   Citizen Petition from Alza to US Food and Drug Administration                                                            JAN-MS-00386726                      JAN-MS-00386736
JA-00623    02/16/2005   Email from Kimberly Gaumer to Sue Rinne                                                                                  JAN-MS-00392372                      JAN-MS-00392373
JA-00624    06/30/1905   Tapentadol Business Plan 2008                                                                                            JAN-MS-00443233                      JAN-MS-00443233
JA-00625      No Date    Highlights of Prescribing Information                                                                                    JAN-MS-00445032                      JAN-MS-00445055
JA-00626    07/02/1905   Memo from MIke Hanlon to David Lin                                                                                       JAN-MS-00448838                      JAN-MS-00448838
JA-00627    08/15/2000   Email from Michael Grissinger to Ron Kuntz et al.                                                                        JAN-MS-00456650                      JAN-MS-00456651
JA-00628      No Date    Presentation: Tapentadol Global Commercial Team                                                                          JAN-MS-00457581                      JAN-MS-00457581
JA-00629    02/08/2011   Copy Review Approval Form for Nuctynta Formulary Pricing Flashcard                                                       JAN-MS-00464131                      JAN-MS-00464131
JA-00630    03/27/2008   Presentation: Welcome, Tapentadol E-learning Project Kickoff                                                             JAN-MS-00469584                      JAN-MS-00469584
JA-00631    01/07/2009   Email from Tanya Nelson to Chris Cho et al.                                                                              JAN-MS-00469968                      JAN-MS-00469970
JA-00632    08/25/2010   Presentation: Nucynta ER Payer and Physician Research                                                                    JAN-MS-00473858                      JAN-MS-00473858
JA-00633    06/01/2008   Presentation: 2009 Tapentadol Business Plan Situation Assessment.                                                        JAN-MS-00477361                      JAN-MS-00477361
                         Presentation: Differences Between the Duragesic Fentanyl Reservoir Patch and Fentanyl Matrix Patches, Potential Drug
JA-00634    09/10/2004                                                                                                                            JAN-MS-00478361                      JAN-MS-00478361
                         Safety and Abuse Liability Implications
JA-00635    09/15/2000   Record of FDA Contact                                                                                                    JAN-MS-00479781                      JAN-MS-00479783
JA-00636    06/08/2000   Record of FDA Contact                                                                                                    JAN-MS-00479784                      JAN-MS-00479785
JA-00637    05/10/2000   Record of FDA Contact                                                                                                    JAN-MS-00479787                      JAN-MS-00479788
JA-00638    05/10/2000   Record of FDA Contact                                                                                                    JAN-MS-00480543                      JAN-MS-00480543
JA-00639    04/26/2006   Letter from Bob Rappaport to Michael Kaufman.                                                                            JAN-MS-00480894                      JAN-MS-00480899
JA-00640    09/27/2004   Email from Michael Kafrissen to Bruce Moskovitz et al.                                                                   JAN-MS-00482680                      JAN-MS-00482683
JA-00641    03/09/2009   "FDA Kicks Off Opioid Class REMS Discussion; Asks for Industry Collaboration," F-D-C Reports, 7(10)                      JAN-MS-00484776                      JAN-MS-00484777
JA-00642    10/22/2003   Email from Bruce Moskovitz to Susan Merchant                                                                             JAN-MS-00492672                      JAN-MS-00492673
JA-00643    12/05/2003   Email from Bruce Moskovitz to Kati Chupa et al.                                                                          JAN-MS-00492752                      JAN-MS-00492752
JA-00644    08/07/1990   Letter from Carl Peck to Virgil Place                                                                                    JAN-MS-00551711                      JAN-MS-00552054
JA-00645    06/13/2005   J&J Fentanyl and Fentanyl Citrate Periodic Safety Update Report                                                          JAN-MS-00553427                      JAN-MS-00553787
JA-00646    03/02/2005   Presentation: Proposed CCDS Revisions for fentanyl TTS, Duragesic/Durogesic                                              JAN-MS-00564021                      JAN-MS-00564026
JA-00647    03/02/2005   Draft Table of Proposed CCDS Revisions for Fentanyl TTS                                                                  JAN-MS-00564028                      JAN-MS-00564039
JA-00648    12/11/2012   Work Order #6724, Pain Management Sales Team                                                                             JAN-MS-00576727                      JAN-MS-00576746
                         Janssen R&D White Paper: Matrix Fentanyl Trandermal Drug Delivery System: Review of Available Evidence to Inform
JA-00649    07/18/2016                                                                                                                            JAN-MS-00587189                      JAN-MS-00587202
                         Reformulation Needs of the Matrix Patch Outside of the United States
                         Simpson, Richard K. et al., "Transdermal Fentanyl as Treatment for Chronic Low Back Pain," Journal of Pain and Symptom
JA-00650    10/01/1997                                                                                                                            JAN-MS-00591572                      JAN-MS-00591578
                         Management, Vol. 14, No. 4, pp. 218-224.
JA-00651    08/02/2006   PriCara Quarterly Report, Assessment of the Abuse of Ultram ER and Fentanyl Products.                                    JAN-MS-00613857                      JAN-MS-00613888
JA-00652    09/17/2003   Email from Hetal V. Patel to Mekre Senbetta et al.                                                                       JAN-MS-00616428                      JAN-MS-00616429
JA-00653    08/01/2000   Duragesic 2001 Business Plan                                                                                             JAN-MS-00618253                      JAN-MS-00618253
JA-00654    12/15/2000   Letter from Janne Wissel to Cynthia McCormick                                                                            JAN-MS-00642115                      JAN-MS-00642135
JA-00655    01/04/2001   Record of FDA Contact                                                                                                    JAN-MS-00654881                      JAN-MS-00654883
JA-00656    04/16/2013   Update on Recent FDA Ruling Regarding Abuse-Deterrent Formulations (ADF)                                                 JAN-MS-00658452                      JAN-MS-00658452
JA-00657    06/19/2012   Letter from Mary Mulligan to Bob Rappaport, FDA.                                                                         JAN-MS-00700680                      JAN-MS-00700681
JA-00658    08/06/2003   Presentation: AP 48, 2004 Business Plan                                                                                  JAN-MS-00723375                      JAN-MS-00723375
JA-00659    06/23/2003   Email from Detlef Albrecht to Amy Stephenson et al.                                                                      JAN-MS-00723911                      JAN-MS-00723911
JA-00660    06/26/1905   Public Safety Script for Duragesic                                                                                       JAN-MS-00724843                      JAN-MS-00724851
JA-00661    09/06/2011   Janssen report on sales feedback                                                                                         JAN-MS-00074061                      JAN-MS-00074062
JA-00662    11/15/2007   Comment on draft Duragesic KOL Slide Deck                                                                                JAN-MS-00747497                      JAN-MS-00747504
JA-00663    12/01/2009   Urgent Drug Recall                                                                                                       JAN-MS-00747681                      JAN-MS-00747681
JA-00664    06/06/2012   Cycle 2 Update: Video Walk-Through                                                                                       JAN-MS-00774016                      JAN-MS-00774024
JA-00665    03/03/2003   2003 Duragesic Public Relations Activities                                                                               JAN-MS-00776219                      JAN-MS-00776219
JA-00666    05/22/2002   Email from Adrienne Minecci to Kati Chupa                                                                                JAN-MS-00776446                      JAN-MS-00776446
JA-00667      No Date    Sales Representative Self-Study Guide                                                                                    JAN-MS-00776447                      JAN-MS-00776456
JA-00668    09/01/2001   Product News Update, Medical Services, Product Management & Sales Training                                               JAN-MS-00776565                      JAN-MS-00776570
JA-00669    09/02/2004   Faxed letter from Thomas Abrams, HHS to Ajit Sherry.                                                                     JAN-MS-00779345                      JAN-MS-00779350
                                                                               Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 19 of 117. PageID #: 415031



                                                                                                                                                          Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.      Date                                                          Description                                                                     BegBates                             EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-00670     09/24/2004   Email from Joseph Cannavo to Kati Chupa                                                                               JAN-MS-00779353                      JAN-MS-00779353
JA-00671     06/20/2003   Email from Susan Merchant to Elizabeth Turek et al.                                                                   JAN-MS-00779572                      JAN-MS-00779572
JA-00672     05/01/2003   Duragesic Full Prescribing Information.                                                                               JAN-MS-00779573                      JAN-MS-00779573
JA-00673     05/01/2003   Duragesic Patient Information leaflet.                                                                                JAN-MS-00779574                      JAN-MS-00779574
JA-00674     06/27/2001   Presentation: Growing Market Share in 2002, Medical Education Tactics in Support of Duragesic                         JAN-MS-00780131                      JAN-MS-00780131
JA-00675       No Date    Presentation: CP $$ Market Breakdown by Specialty                                                                     JAN-MS-00780336                      JAN-MS-00780336
JA-00676     07/22/2002   Presentation: Duragesic Business Planning 2003                                                                        JAN-MS-00780354                      JAN-MS-00780354
JA-00677     11/30/2001   Executive Summary Chronic Pain Scientific Advisory Board                                                              JAN-MS-00782617                      JAN-MS-00782626
JA-00678     11/30/2005   Email from Sujata Manam to Kati Chupa                                                                                 JAN-MS-00783443                      JAN-MS-00783443
JA-00679     08/01/2000   Presentation: Duragesic 2001 Business Plan                                                                            JAN-MS-00785798                      JAN-MS-00785798
JA-00680     02/01/2002   Presentation: Duragesic 340 Sales Force, Cycle 1 Presentation                                                         JAN-MS-00785983                      JAN-MS-00785983
JA-00681     06/28/2002   Presentation: Duragesic, Analysis of Duragesic Brand Prescribing.                                                     JAN-MS-00787243                      JAN-MS-00787243
JA-00682     01/26/2005   Email from Stephen Cornwell to Laura Vaughan et al.                                                                   JAN-MS-00787900                      JAN-MS-00787900
JA-00683     06/10/2003   Duragesic Full Prescribing Information.                                                                               JAN-MS-00787901                      JAN-MS-00787964
JA-00684       No Date    Coleman, John et al., "Assessment of the Abuse of Transdermal Fentanyl."                                              JAN-MS-00789392                      JAN-MS-00789402
JA-00685     11/29/2004   Email from Cindy Knowlton to Kati Chupa et al.                                                                        JAN-MS-00790075                      JAN-MS-00790077
                          Regulatory Agency Contact Report, FDA, Anesthetic, Critical Care & Addicition Drug Products Division, September 19,
JA-00686     09/19/2003                                                                                                                         JAN-MS-00790757                      JAN-MS-00790759
                          2003.
JA-00687     01/20/2010   Email from David Lin to Frank Demiro et al.                                                                           JAN-MS-00837195                      JAN-MS-00837198
JA-00688     10/11/2004   Email from Carolyn Kong to Hans Wormann et al.                                                                        JAN-MS-00848410                      JAN-MS-00848410
JA-00689     08/29/2003   NDA History from 12/21/1987 to 08/29/2003.                                                                            JAN-MS-00884728                      JAN-MS-00884739
JA-00690     08/24/2004   Email from Elizabeth Turek to Jay Audett et al.                                                                       JAN-MS-00884751                      JAN-MS-00884751
JA-00691     08/09/2004   Duragesic Global Regulatory Team Meeting Minutes                                                                      JAN-MS-00884794                      JAN-MS-00884796
JA-00692     03/30/2009   Marketing Plan for the Transition of Duragesic Reservoir Patch to the Duragesic Matrix Patch                          JAN-MS-00885848                      JAN-MS-00885850
JA-00693     02/17/2010   Email from Marjo Janssen to Regi Van Genechten et al.                                                                 JAN-MS-00888210                      JAN-MS-00888211
JA-00694     01/26/2005   Email from William Randolph to Hank Avallone et al.                                                                   JAN-MS-00890282                      JAN-MS-00890285
JA-00695     12/21/2004   FDA Citizen Petition: EMEA Risk Management Responses                                                                  JAN-MS-00891010                      JAN-MS-00891012
JA-00696     01/07/2003   Regulatory Agency Contact Report, FDA Dockets Management Branch.                                                      JAN-MS-00896355                      JAN-MS-00896359
JA-00697     08/22/2001   Email from Elizabeth Turek to Simon Arnold et al.                                                                     JAN-MS-00899137                      JAN-MS-00899137
JA-00698     08/14/2001   Memorandum from Ed Rady et al. to Dennis Fitzgerlad et al.                                                            JAN-MS-00899138                      JAN-MS-00899142
JA-00699     03/02/2000   Email from Jack Grebb to Ira Katz et al.                                                                              JAN-MS-00901266                      JAN-MS-00901266
JA-00700     02/29/2000   Letter from Cynthia Chianese to Spencer Salis, FDA.                                                                   JAN-MS-00901267                      JAN-MS-00901269
JA-00701     05/16/2000   Canada Reply                                                                                                          JAN-MS-00901369                      JAN-MS-00901384
JA-00702     05/22/2001   Email from Brigitte Kuperwasser to Joseph Guarnieri.                                                                  JAN-MS-00901946                      JAN-MS-00901948
                          Janssen Research Foundation: Duragesic Tolerance and Tolerability: Long term Duragesic Treatment Tolerance
JA-00703     02/19/2001                                                                                                                         JAN-MS-00901949                      JAN-MS-00901965
                          Probability and Tolerability
JA-00704     04/01/1998   Duragesic Administration Instructions.                                                                                JAN-MS-00907134                      JAN-MS-00907152
JA-00705     11/10/2004   Email from Jennifer Ekelund to Michael Chester et al.                                                                 JAN-MS-00914206                      JAN-MS-00914207
JA-00706     12/07/2004   Email from Cindy Knowlton to Kim Gaumer et al.                                                                        JAN-MS-00914223                      JAN-MS-00914225
JA-00707     02/01/2005   Email from Cindy Knowlton to Kim Gaumer et al.                                                                        JAN-MS-00914240                      JAN-MS-00914244
JA-00708     02/08/2005   Email from Cindy Knowlton to Larry Morra et al.                                                                       JAN-MS-00914263                      JAN-MS-00914265
JA-00709     08/04/2004   Email from Cindy Knowlton to Dawne Hom et al.                                                                         JAN-MS-00914600                      JAN-MS-00914600
JA-00710     08/05/2004   Email from Susan Merchant to Bruce Moskovitz et al.                                                                   JAN-MS-00914601                      JAN-MS-00914604
JA-00711     08/11/2004   Email from Susan Merchant to Cindy Knowlton et al.                                                                    JAN-MS-00914640                      JAN-MS-00914640
JA-00712     07/01/2003   Draft letter from sue Rinne to Bob Rappaport, FDA.                                                                    JAN-MS-00914641                      JAN-MS-00914643
JA-00713     08/11/2004   J & J PRD Regulatory Affairs Label Change Request Approval./Notification Form.                                        JAN-MS-00914671                      JAN-MS-00914671
JA-00714     11/30/2004   Email from Cindy Knowlton to Raymond Hernandez                                                                        JAN-MS-00914787                      JAN-MS-00914788
JA-00715     02/11/2002   Duragesic Labeling History.                                                                                           JAN-MS-00914802                      JAN-MS-00914802
JA-00716     01/12/2001   Letter from Janne Wissel, Alza to Cynthia McCormick, FDA.                                                             JAN-MS-00914803                      JAN-MS-00914805
JA-00717     09/26/2001   Letter Cynthia McCormick, FDA./HHS to Janne Wissel, Alza Corporation.                                                 JAN-MS-00914806                      JAN-MS-00914808
JA-00718     02/11/2002   Letter from Janne Wissel to Cynthia McCormick, FDA.                                                                   JAN-MS-00914809                      JAN-MS-00914814
JA-00719     06/06/2004   Duragesic NDA Annual Report, Section C, Labeling.                                                                     JAN-MS-00914818                      JAN-MS-00914819
JA-00720     08/10/2005   Email from Kimberly Compton to Mary Christian et al.                                                                  JAN-MS-00914938                      JAN-MS-00914941
                          J&J Pharmaceutical R&D: Draft Report: Seven Studies of Tapentadol Immediate Release For Acute Pain To Be Presented
JA-00721     05/08/2008                                                                                                                         JAN-MS-00928656                      JAN-MS-00928656
                          at 2008 American Pain Society Annual Meeting.
                          J&J Pharmaceutial R&D: Draft Report: Results Of Phase 3 Study Show Tapentadol IR Relieves Acute Pain And Offers
JA-00722     05/09/2008                                                                                                                         JAN-MS-00928658                      JAN-MS-00928658
                          Favorable Gastrointestinal Tolerability Profile.
                          Extended-Release and Long-Acting Opioid Analgesics, Risk Evaluation and Mitigation Strategy (REMS) Supporting
JA-00723      No Date                                                                                                                           JAN-MS-00935481                      JAN-MS-00935534
                          Document
JA-00724     01/28/2005   Letter from Steven Galson, FDA/HHS to Sue Rinne, Alza Corp.                                                           JAN-MS-00950449                      JAN-MS-00950461
JA-00725     06/20/2006   Email from Dawn Sanderson-Bongiovanni to Kenneth Kostenbader                                                          JAN-MS-00957863                      JAN-MS-00957864
                                                                                 Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 20 of 117. PageID #: 415032



                                                                                                                                                              Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.      Date                                                             Description                                                                      BegBates                             EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-00726       No Date    Pain Force District Manager's Meetings with Pharmacy District/Regional Directors                                          JAN-MS-00982914                      JAN-MS-00982914
JA-00727     12/16/2013   Letter from David Lin to Community Anti-Drug Coalitions of America (CADCA).                                               JAN-MS-00984287                      JAN-MS-00984295
JA-00728     01/25/2008   Tapentadol HCI bunionectomy JMA-51492 Second Draft Comments.                                                              JAN-MS-01011449                      JAN-MS-01011449
                          Upmalis, David, et al, Bunionectomy Phase III Manuscript, "Analgesic Efficacy of Multiple Doses of Tapendtadol
JA-00729     03/19/2008   Immediate Release in Postsurgical Orthopedic (Bunionectomy) Pain; Results of a Phase III, Randomized, Dobule-blind,       JAN-MS-01011479                      JAN-MS-01011509
                          Placebo-Controlled Study," Anesthesiology..
JA-00730       No Date    Presentation: Goals for Publication of the Phase III Manuscript.                                                          JAN-MS-01011585                      JAN-MS-01011585
JA-00731     12/11/2003   Letter from Lisa Basham-Cruz, HHS to Richard Paul, Grunenthal USA.                                                        JAN-MS-01031602                      JAN-MS-01031613
JA-00732     08/17/2011   Email from Tania Hillmer to Janet Peterson et al.                                                                         JAN-MS-01047546                      JAN-MS-01047547
JA-00733     01/21/2010   Email from David Lin to Carole Carter-Cleaver et al.                                                                      JAN-MS-01049657                      JAN-MS-01049658
JA-00734     12/09/2012   Email from David Lin to Patricia Yap et al.                                                                               JAN-MS-01049919                      JAN-MS-01049920
JA-00735       No Date    Presentation: Project Pearl Internal Discussion Guide                                                                     JAN-MS-01051754                      JAN-MS-01051754
JA-00736       No Date    Presentation:Tapentadol Launch Process                                                                                    JAN-MS-01053692                      JAN-MS-01053692
JA-00737     02/02/2012   Email from Frank Demiro to Vandana Kataria et al.                                                                         JAN-MS-01079820                      JAN-MS-01079820
JA-00738     01/09/2012   Email from DocAlert to Michael McIntire                                                                                   JAN-MS-01090372                      JAN-MS-01090379
JA-00739       No Date    Marketing Presentation: Nucynta ER, Unleashing The Power.                                                                 JAN-MS-01114237                      JAN-MS-01114237
JA-00740     01/09/2012   Email from Christopher Flores to Roxanne O. McGregor-Beck                                                                 JAN-MS-01122345                      JAN-MS-01122348
JA-00741     04/17/2008   Email from Edward Benson to Paul Kramer et al.                                                                            JAN-MS-01124775                      JAN-MS-01124782
JA-00742     01/07/2009   Email from Tanya Nelson to Lori Lonczak et al.                                                                            JAN-MS-01124841                      JAN-MS-01124842
JA-00743     01/06/2009   Email from Tanya Nelson to Chris Cho et al.                                                                               JAN-MS-01124843                      JAN-MS-01124844
JA-00744     01/08/2009   Email from Tanya Nelson to Michele Scott et al.                                                                           JAN-MS-01124847                      JAN-MS-01124848
JA-00745     09/16/2008   Email from Christine Rauschkolb to Greg Panico                                                                            JAN-MS-01124875                      JAN-MS-01124879
JA-00746     11/20/2008   Letter from Curtis Rosebraugh to Kathleen F. Dusek                                                                        JAN-MS-01130740                      JAN-MS-01130779
JA-00747     09/10/2004   Duragesic and fentanyl matrix patches Regulatory Strategy Meeting, September 10, 2004.                                    JAN-MS-01139472                      JAN-MS-01139477
JA-00748     02/03/2005   Letter from Susan Rinne to Robert Rappaport, FDA.                                                                         JAN-MS-01144045                      JAN-MS-01144047
JA-00749     11/12/2002   Janssen draft report on Duragesic use                                                                                     JAN-MS-01145538                      JAN-MS-01145538
JA-00750     06/26/2009   IWG Submission to FDA Docket.                                                                                             JAN-MS-01152859                      JAN-MS-01152876
JA-00751     06/23/2004   Email from Bruce Moskovitz to Hetal V. Patel                                                                              JAN-MS-01197219                      JAN-MS-01197222
JA-00752     07/06/2004   Email from Bruce Moskovitz to Elizabeth Turek et al.                                                                      JAN-MS-01197354                      JAN-MS-01197355
JA-00753       No Date    Duragesic: NDA-19-813. S-039.                                                                                             JAN-MS-01197356                      JAN-MS-01197356
JA-00754     07/20/2004   Email from Bruce Moskovitz to Sheryne Duncombe                                                                            JAN-MS-01197375                      JAN-MS-01197375
JA-00755     10/01/2003   Janssen-Cilag Report: An assessment of the potential for prescription analgesic abuse, misuse, and diversion in Europe.   JAN-MS-01200052                      JAN-MS-01200132
JA-00756     04/25/2008   Email from Bruce Moskovitz to Ravi Desiraju                                                                               JAN-MS-01200479                      JAN-MS-01200480
JA-00757     04/25/2008   Janssen report on fentanyl patch                                                                                          JAN-MS-01200481                      JAN-MS-01200495
JA-00758     11/20/2008   Letter from Curtis Rosebraugh, FDA/HHS to Kathleen Dusek.                                                                 JAN-MS-01232317                      JAN-MS-01232356
JA-00759     06/22/2009   Janssen label for Nucynta                                                                                                 JAN-MS-01249732                      JAN-MS-01249757
JA-00760     04/21/2009   Janssen draft press release on Transition from Reservoir to Matrix patch                                                  JAN-MS-01250151                      JAN-MS-01250151
JA-00761     02/10/2004   Email from Peter Bridge to Henry M. Richards                                                                              JAN-MS-01305627                      JAN-MS-01305630
JA-00762     03/25/2005   Email from Michael Damask to Patricia Robinson et al.                                                                     JAN-MS-01317286                      JAN-MS-01317287
JA-00763     02/04/2005   Email from Henry M. Richards to Patricia Robinson                                                                         JAN-MS-01317778                      JAN-MS-01317781
                          Report: Richards, Henry, J&J Benefit Risk Management Medical Group; Cumulative post-marketing adverse event
JA-00764     03/22/2005   experience with fentanyl-containing medicinal products and exposure to monoamine oxidase inhibitors as concomitant JAN-MS-01318449                             JAN-MS-01318459
                          medications.
                          Mark J. Edlund, Diane Steffick, Teresa Hudson, Katherine M. Harris, Mark Sullivan, Risk factors for clinically recognized
JA-00765     02/20/2007   opioid abuse and dependence among veterans using opioids for chronic non-cancer pain, Elsevier B.V., Pain 129, pp. 355- JAN-MS-01466935                        JAN-MS-01466942
                          362, 2007
JA-00766     05/10/2012   Janssen study on REMS for Nucynta ER                                                                                      JAN-MS-01489228                      JAN-MS-01489275
JA-00767     03/24/2008   Email from Bruce Moskovitz to Ravi Desiraju et al                                                                         JAN-MS-02005184                      JAN-MS-02005185
JA-00768     01/29/2008   Email from Scott Trembley to Ravi Desiraju et al                                                                          JAN-MS-02007690                      JAN-MS-02007692
JA-00769     06/12/2008   Copy Review Approval Form for Duragesic.com interim website                                                               JAN-MS-02008330                      JAN-MS-02008330
JA-00770     08/27/2013   Janssen Research & Development, Record of Contact.                                                                        JAN-MS-02043301                      JAN-MS-02043308
JA-00771       No Date    Duragesic Labeling Scenarios Without Opioid-Naive Test.                                                                   JAN-MS-02105411                      JAN-MS-02105411
JA-00772       No Date    Duragesic Labeling Scenarios.                                                                                             JAN-MS-02105412                      JAN-MS-02105412
JA-00773     05/20/2003   Email from Samuel Maldonado to Elizabeth Turek et al.                                                                     JAN-MS-02109774                      JAN-MS-02109775
JA-00774     07/21/2003   "Drugs In Development,", Monthly Report, Johnson & Johnson, July 21, 2003.                                                JAN-MS-02110875                      JAN-MS-02110884
JA-00775     11/20/2003   Email from Bruce Mokovitz to Susan Merchant et al.                                                                        JAN-MS-02111027                      JAN-MS-02111028
                          Assessment of Abuse Potential of the Matrix Formulation of Fentanyl Transdermal System: Update of the 2001 Pinney
JA-00776     06/07/2004                                                                                                                             JAN-MS-02119824                      JAN-MS-02119863
                          Associates' Report, June 7, 2004.
JA-00777     04/04/2003   Email from Kim Kuehne to Linda Carducci et al.                                                                            JAN-MS-02123297                      JAN-MS-02123297
JA-00778     07/26/2004   Email from Susan Merchant to Susan Merchant et al.                                                                        JAN-MS-02123444                      JAN-MS-02123445
                                                                               Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 21 of 117. PageID #: 415033



                                                                                                                                                          Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.      Date                                                          Description                                                                     BegBates                             EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-00779     06/10/2003   Duragesic Full Prescribing Information.                                                                               JAN-MS-02123446                      JAN-MS-02123446
JA-00780     04/08/2004   Email from Susan Merchant to Bruce Moskovitz et al.                                                                   JAN-MS-02124857                      JAN-MS-02124858
JA-00781     01/06/2005   Email from Gary J. Vorsanger to Donna Jordan                                                                          JAN-MS-02131265                      JAN-MS-02131266
JA-00782     02/11/2005   Email from Gary J. Vorsanger to Donna Jordan                                                                          JAN-MS-02131380                      JAN-MS-02131381
JA-00783       No Date    Letter from Bob Rappaort, FDA/HHS to Janne Wissel.                                                                    JAN-MS-02133207                      JAN-MS-02133207
JA-00784     06/27/1905   Questions and Answers, Duragesic DDL: Package Insert Update.                                                          JAN-MS-02134565                      JAN-MS-02134566
                          Freynhagen, Rainer et al, "Switching from Reservoir to Matrix Systems for the Transdermal Delivery of Fentanyl: A
JA-00785     09/01/2005   Prospective Mutlicenter Pilot Study in Outpatients with Chronic Pain," Journal of Pain and Symptom Management, Vol.   JAN-MS-02135033                      JAN-MS-02135041
                          30, No.3, September 2005, pp. 289-297.
JA-00786     05/31/2005   Prescription Drug Research Center: Duragesic Surveillance Program                                                     JAN-MS-02136209                      JAN-MS-02136226
JA-00787     05/31/2005   Prescription Drug Research Center: Duragesic Surveillance Program                                                     JAN-MS-02136227                      JAN-MS-02136238
JA-00788     03/04/2009   Email from Roxanne O. McGregor-Beck to Carole Carter-Cleaver et al.                                                   JAN-MS-02202032                      JAN-MS-02202033
JA-00789     01/05/2012   Email from Gary Vorsanger to Myoung Kim                                                                               JAN-MS-02299539                      JAN-MS-02299541
JA-00790     05/09/2005   Janssen draft presentation: Risk Management Plan for Our Products                                                     JAN-MS-02321524                      JAN-MS-02321524
JA-00791     06/15/2001   Janssen Report: Periodic Safety Update Report for Fentanyl Intravenous Solution and Transdermal Patches.              JAN-MS-02338206                      JAN-MS-02338279
JA-00792     04/23/2014   Janssen draft presentation: Pain Business Review                                                                      JAN-MS-02389698                      JAN-MS-02389698
JA-00793     05/25/2004   Presentation: Duragesic Grow and Defend Strategy, Market Research Summary, May 25, 2004.                              JAN-MS-02391035                      JAN-MS-02391101
JA-00794     05/03/2005   Janssen report on label changes for Duragesic                                                                         JAN-MS-02392749                      JAN-MS-02392814
JA-00795     01/21/2004   Draft Janssen Presentation: Duragesic Business Update                                                                 JAN-MS-02396626                      JAN-MS-02396705
JA-00796     04/02/2004   Email from Elizabeth Turek to Ravi Desiraju                                                                           JAN-MS-02409987                      JAN-MS-02409988
JA-00797       No Date    Safety Review of TTS-Fentany in Opioid Naive Subjects                                                                 JAN-MS-02409989                      JAN-MS-02410000
JA-00798     01/05/2010   Email from Ravi Desiraju to Steven Silber                                                                             JAN-MS-02410536                      JAN-MS-02410537
JA-00799     07/31/2002   Change Document # (5715)-(063003) Amendment #9                                                                        JAN-MS-02461232                      JAN-MS-02461234
JA-00800     01/07/2003   Letter from Janne Wissel to FDA                                                                                       JAN-MS-02477437                      JAN-MS-02477437
JA-00801     09/06/2004   Email from Juergen Haeussler to David Upmalis                                                                         JAN-MS-02478753                      JAN-MS-02478754
JA-00802     10/02/2013   Email from Teodora Doherty to Teodora Doherty et al.                                                                  JAN-MS-02525303                      JAN-MS-02525304
JA-00803     07/03/1905   Nucynta ER NDA Approval Letter from Bob Rappaport, FDA to Kathleen Dusek                                              JAN-MS-02543460                      JAN-MS-02543567
JA-00804     08/25/2011   Janssen label for Nucynta ER                                                                                          JAN-MS-02544901                      JAN-MS-02544939
JA-00805     09/09/2004   Email from Jeff Schein to James Burrus et al.                                                                         JAN-MS-02567590                      JAN-MS-02567593
JA-00806     01/17/2000   Email from Michelle Sheridan to Kent Bockes et al.                                                                    JAN-MS-02727829                      JAN-MS-02727829
JA-00807       No Date    Oxycontin Backgrounder Family Feud Questions                                                                          JAN-MS-02727830                      JAN-MS-02727831
JA-00808     01/21/1998   Janssen letter to sales team                                                                                          JAN-MS-02728460                      JAN-MS-02728461
JA-00809     11/12/1999   Janssen letter to sales team                                                                                          JAN-MS-02728546                      JAN-MS-02728546
JA-00810     09/06/2006   Janssen draft report on Duragesic                                                                                     JAN-MS-02754767                      JAN-MS-02754783
JA-00811     12/01/2003   Janssen report on Duragesic                                                                                           JAN-MS-02757583                      JAN-MS-02757588
JA-00812     08/01/2002   Janssen report on Duragesic                                                                                           JAN-MS-02757589                      JAN-MS-02757596
JA-00813     06/01/2003   Presentation: Duragesic, Work, Uninterrupted.                                                                         JAN-MS-02757751                      JAN-MS-02757760
JA-00814     11/01/2001   Patient Booklet: Answers to Your Questions, Duragesic.                                                                JAN-MS-02757826                      JAN-MS-02757857
JA-00815     03/01/2001   Janssen Presentationn: Duragesic, Life Uninterrupted.                                                                 JAN-MS-02757939                      JAN-MS-02757951
JA-00816     05/05/2003   Email from Susan Merchant to Susan Merchant et al.                                                                    JAN-MS-02775248                      JAN-MS-02775249
JA-00817     05/15/2003   Duragesic Pediatric Labeling Alza/J&J PRD Counterproposal, May 15, 2003.                                              JAN-MS-02775250                      JAN-MS-02775251
JA-00818     04/02/2004   Email from Gary Vorsanger to Elizabeth Turek et al.                                                                   JAN-MS-02776297                      JAN-MS-02776297
JA-00819     07/01/2003   Draft letter from Sue Rinne to Bob Rappaport, FDA.                                                                    JAN-MS-02832530                      JAN-MS-02832532
JA-00820     10/22/2002   Email from Elizabeth Turek to Gary Vorsanger                                                                          JAN-MS-02855934                      JAN-MS-02855936
JA-00821     08/29/1989   Regulatory Agency Contact Report                                                                                      JAN-MS-02908031                      JAN-MS-02908032
JA-00822     02/21/1990   FDA-DEA-NIDA Meeting Minutes                                                                                          JAN-MS-02909945                      JAN-MS-02909949
JA-00823     07/02/1905   Training manual for Nucynta                                                                                           JAN-OH-00075426                      JAN-OH-00075432
JA-00824     10/02/1993   Duragesic Annual Report                                                                                               JAN-MS-03087739                      JAN-MS-03087739
JA-00825     05/26/1996   Duragesic Schedule for Stability Study                                                                                JAN-MS-03087746                      JAN-MS-03087746
JA-00826     06/23/1905   Duragesic Stability Study Schedule                                                                                    JAN-MS-03087748                      JAN-MS-03087748
JA-00827     06/24/1905   Duragesic Stability Study Schedule                                                                                    JAN-MS-03087753                      JAN-MS-03087753
JA-00828     11/01/2008   Highlights of and Full Prescribing Information, Tapendatol.                                                           JAN-MS-03088032                      JAN-MS-03088058
JA-00829     11/09/2009   Letter from Bob Rappaport to Kathleen Dusek.                                                                          JAN-MS-03088059                      JAN-MS-03088061
JA-00830     07/11/2013   Letter from Bob Rappaport to Tania Hillmer.                                                                           JAN-MS-03088088                      JAN-MS-03088092
JA-00831     10/31/2013   Letter from Bob Rappaport to Tania Hillmer.                                                                           JAN-MS-03088121                      JAN-MS-03088123
JA-00832     10/15/2012   Letter from Sharon Hertz to Peggy Ferrone.                                                                            JAN-MS-03088183                      JAN-MS-03088187
JA-00833     07/03/1905   Highlights of Prescribing Information, Nucynta                                                                        JAN-MS-03088195                      JAN-MS-03088233
JA-00834     06/30/1905   Highlights of Prescribing Information, Nucynta                                                                        JAN-MS-03088286                      JAN-MS-03088322
JA-00835     11/01/2010   Letter from Sharon Hertz to Kathleen Dusek.                                                                           JAN-MS-03088539                      JAN-MS-03088441
JA-00836     08/25/2011   Center for Drug Evaluation and Research, Nucynta ER tablets                                                           JAN-MS-03088737                      JAN-MS-03088784
                                                                                  Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 22 of 117. PageID #: 415034



                                                                                                                                                                  Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.      Date                                                                Description                                                                       BegBates                             EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-00837     11/20/2008   Center for Drug Evaluation and Research, Summary Basis for Regulatory Action, Tapentadol Tablet                               JAN-MS-03089129                      JAN-MS-03089142
JA-00838     10/15/2012   Summary Review for Regulatory Action                                                                                          JAN-MS-03089143                      JAN-MS-030150
JA-00839     11/17/2014   Letter from Sharon Hertz to Tania Hillmer.                                                                                    JAN-MS-03089151                      JAN-MS-03089153
JA-00840     04/15/2009   Letter from Kathleen Dusek to Bob Rappaport, FDA.                                                                             JAN-MS-03089421                      JAN-MS-03089421
JA-00841     07/06/1905   Article: "What a Prescriber Should Know Before Writing the First Prescription"                                                JAN-MS-03090578                      JAN-MS-03090583
JA-00842     03/18/1998   Letter from Elizabeth Turek to Stephen Sherman, FDA.                                                                          JAN-MS-03090755                      JAN-MS-03090851
JA-00843     04/16/1998   Letter from FDA/.HHS to Elizabeth Turek.                                                                                      JAN-MS-03090859                      JAN-MS-03090861
JA-00844     04/21/1998   Record of FDA Contact, April 21, 1998.                                                                                        JAN-MS-03090863                      JAN-MS-03090863
JA-00845     01/30/2009   Letter from Harindra Abeysinghe to Bob Rappaport                                                                              JAN-MS-04230555                      JAN-MS-04230556
JA-00849     08/01/2001   Fine, Perry, "Opioid Selection: Plaudits, Pitfalls, and Possibilities," The Journal of Pain, 2(4), pp. 195-196.               PPLPC020000014935                    PPLPC020000014936
                          Abdel Shaheed, et al., Efficacy,Tolerability, and Dose-Dependent Effects of Opioid Analgesics for Low Back Pain A
JA-00850     05/23/2016                                                                                                                                 JAN-TREX-00012924                    JAN-TREX-00012936
                          Systematic Review and Meta-analysis, JAMA Internal Medicine, 176(7)
                          Ackerman, SJ, et al., Risk of Constipation in Patients Prescribed Fentanyl Transdermal System or Oxcodone
JA-00851     02/01/2004                                                                                                                                 JAN-TREX-00012937                    JAN-TREX-00012945
                          Hydrochloride Controlled-Release in a California Medicaid Population, The Consultant Pharmacist, 19(2)
                          Adams EH, et al., A Comparison of the Abuse Liability of Tramadol, NSAIDs, and Hydrocodone in Patients with Chronic
JA-00852     05/01/2006                                                                                                                                 JAN-TREX-00012946                    JAN-TREX-00012952
                          Pain, Journal of Pain and Symptom Management, 31(5), pp. 465-476
JA-00853     06/01/1905   Advances in Pain Research and Therapy (J. Bonica, ed. 1979)                                                                   JAN-TREX-00012953                    JAN-TREX-00012966
JA-00854     01/01/2013   Afilalo, M et al., Efficacy of Tapentadol ER for Managing Moderate to Severe Chronic Pain, Pain Physician Journal, Vol. 16 JAN-TREX-00012967                       JAN-TREX-00012974
                          Ai, F, et al., MR Imaging of Knee Osteoarthritis and Correlation of Findings with Reported Patient Pain, J Huazhong Univ
JA-00855     07/02/1905                                                                                                                                 JAN-TREX-00012975                    JAN-TREX-00012981
                          Sci Technol [Med Sci] (2010) 30(2)
                          Alexander, J , Underuse of Analgesia in Very Young Pediatric Patients With Isolated Painful Injuries, Ann Emerg Med
JA-00856     05/01/2003                                                                                                                                 JAN-TREX-00012982                    JAN-TREX-00012985
                          (2003) 41(5)
                          Allan, L, et al., Randomised crossover trial of transdermal fentanyl and sustained release oral morphine for treating
JA-00857     05/12/2001                                                                                                                                 JAN-TREX-00012986                    JAN-TREX-00012992
                          chronic non-cancer pain, BMJ, Vol.322
                          Allan L, et al., Transdermal Fentanyl Versus Sustained Release Oral Morphine in Strong-Opioid Naive Patients With
JA-00858     06/27/1905                                                                                                                                 JAN-TREX-00012993                    JAN-TREX-00012998
                          Chronic Low Back Pain, SPINE (2005) 30(22)
                          The Use of Opioids for the Treatment of Chronic Pain: A Consensus Statement From the American Academy of Pain
JA-00859     06/19/1905                                                                                                                                 JAN-TREX-00012999                    JAN-TREX-00013002
                          Medicine and the American Pain Society, The Chronicle Journal of Pain, 13(1)
                          American College of Rheumatology Subcommittee on Osteoarthritis Guidelines, Recommendations For the Medical
JA-00860     09/01/2000                                                                                                                                 JAN-TREX-00013003                    JAN-TREX-00013008
                          Management of Osteoarthritis of the Hip and Knee, Arthritis and Rheumatism, 43(9)
JA-00861     07/01/1905   American Pain Foundation, Pain Resource Guide: Getting the Help You Need (2009)                                               JAN-TREX-00013009                    JAN-TREX-00013017
JA-00862     06/23/1905   American Pain Society, Pain: Current Understanding of Assessment, Management, and Treatments (2001)                           JAN-TREX-00013018                    JAN-TREX-00013078
JA-00863     06/26/1905   American Pain Foundation, Pain Notebook                                                                                       JAN-TREX-00013079                    JAN-TREX-00013080
JA-00864     08/15/2011   American Society of Addiction Medicine (ASAM) Public Policy Statement: Definition of Addiction                                JAN-TREX-00013081                    JAN-TREX-00013083
                          Anderson VC, et al., A Prospective Study of Long-term Intrathecal Morphine in the Management of Chronic
JA-00865     02/01/1999                                                                                                                                 JAN-TREX-00013084                    JAN-TREX-00013097
                          Nonmalignant Pain, Neurosurgery (1999) 44(2)
JA-00866     01/14/1982   Angell, M., The Quality of Mercy, NJM (1982) 306(2)                                                                           JAN-TREX-00013098                    JAN-TREX-00013099
                          Argoff C, et al., A Comparison of Long- and Short-Acting Opioids for the Treatment of Chronic Noncancer Pain: Tailoring
JA-00867     07/01/2009                                                                                                                                 JAN-TREX-00013100                    JAN-TREX-00013109
                          Therapy to Meet Patient Needs, Mayo Clin Proc. (2009) 84(7)
                          Arkinstall W et al., Efficacy of controlled-release codeine in chronic non-malignant pain: a randomized, placebo-
JA-00869     06/17/1905                                                                                                                                 JAN-TREX-00013120                    JAN-TREX-00013127
                          controlled clinical trial, Pain (1995) 62
                          Arkinstall W, et al., Control of severe pain with sustained-release morphine tablets v. oral morphine solution, CMAJ
JA-00870     03/15/1989                                                                                                                                 JAN-TREX-00013128                    JAN-TREX-00013133
                          (1989), 140
                          Attal N, et al., EFNS guidelines on the pharmacological treatment of neuropathic pain: 2010 revision, European Journal
JA-00871     07/02/1905                                                                                                                                 JAN-TREX-00013134                    JAN-TREX-00013158
                          of Neurology (2010), Vol. 17
JA-00872     06/26/1905   Audette J, Principles and Practice of Pain Medicine, 2d edition. New York: McGraw-Hill, 2004                                  JAN-TREX-00013159                    JAN-TREX-00013167
JA-00873     07/08/1905   Badiola I, Can Chronic Pain Be Prevented?, Anesthesiology Clin (2016), 34                                                     JAN-TREX-00013168                    JAN-TREX-00013174
JA-00874     11/13/2003   Ballantyne JC, et al., Opioid Therapy for Chronic Pain, New England Journal of Medicine, 349(20)                              JAN-TREX-00013175                    JAN-TREX-00013189
                          Bannwarth B, Will Abuse-Deterrent Formulations of Opioid Analgesics Be Successful in Achieving Their Purpose?, Drugs,
JA-00875     07/04/1905                                                                                                                                 JAN-TREX-00013190                    JAN-TREX-00013197
                          72 (13)
                          Banta-Green CJ, Opioid use behaviors, mental health and pain- Development of a typology of chronic pain patients, Drug
JA-00876     07/01/1905                                                                                                                                 JAN-TREX-00013198                    JAN-TREX-00013204
                          and Alcohol Dependence (2009), Vol. 104
                          Baron R, et al., Tapentadol Prolonged Release for Chronic Pain: A Review of Clinical Trials and 5 Years of Routine Clinical
JA-00877     07/09/1905                                                                                                                                 JAN-TREX-00013205                    JAN-TREX-00013220
                          Practice Data, Pain Practice (2017), 17(5)
                          Bell K, et al., Pain, physical dependence and pseudoaddiction: Redefining addiction for ‘nice’ people?, International
JA-00879     07/01/1905                                                                                                                                 JAN-TREX-00013221                    JAN-TREX-00013226
                          Journal of Drug Policy (2009), Vol. 20
JA-00882     06/20/1905   Bernabei R, et al., Management of Pain in Elderly Patients with Cancer, JAMA (1998), 279(23)                                  JAN-TREX-00013227                    JAN-TREX-00013233
                          Berube, M, et al., Acute to chronic pain transition in extremity trauma: A narrative review for future preventive
JA-00883     07/09/1905                                                                                                                                 JAN-TREX-00013234                    JAN-TREX-00013238
                          interventions (part 2), International Journal of Orthopaedic and Trauma Nursing (2017), Vol. 24
                          Bhatia A, et al., Radiofrequency procedures to relieve chronic hip pain: An Evidence-Based Narrative Review, Regional
JA-00884     01/01/2018                                                                                                                                 JAN-TREX-00013239                    JAN-TREX-00013250
                          Anesthesia and Pain Medicine, 43(1)
                          Bicket M, et al., Epidural injections for spinal pain: systematic review and meta-analysis evaluating need for surgery in
JA-00885     07/07/1905                                                                                                                                 JAN-TREX-00013251                    JAN-TREX-00013261
                          randomized controlled trials. The Spine Journal, Vol. 15
                          Bicket, MC, et al., Epidural steroid injections: an updated review on recent trends in safety and complications, Pain
JA-00886     07/07/1905                                                                                                                                 JAN-TREX-00013262                    JAN-TREX-00013279
                          Management (2015), 5(2)
                                                                                  Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 23 of 117. PageID #: 415035



                                                                                                                                                               Janssen Defendants’ Trial Exhibit List (09/25/19)
  Ex. No.      Date                                                                Description                                                                    BegBates                               EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
                         Binsfield H, et al., A Randomized Study to Demonstrate Noninferiority of Once-Daily OROS Hydromorphone with Twice-
JA-00887    07/02/1905   Daily Sustained-Release Oxycodone for Moderate to Severe Chronic Noncancer Pain, Pain Practice, Volume 10, Issue 5,         JAN-TREX-00013280                    JAN-TREX-00013287
                         (2010)
                         Biondi D, et al., Abstract: A post hoc pooled data analysis to evaluate blood pressure (BP) and heart rate (HR)
JA-00888     No Date     measurements in patients with a current or prior history of hypertension who received tapentadol ER, oxycodone CR, or       JAN-TREX-00149920                    JAN-TREX-00149920
                         placebo in chronic pain studies, Journal of Pain
                         Boland JW, et al., Influence of opioids on immune function in patients with cancer pain: from bench to bedside, British
JA-00890    07/10/1905                                                                                                                               JAN-TREX-00013288                    JAN-TREX-00013294
                         Journal of Pharmacology (2018), Vol.175
                         Boscarino JA, et al., Risk factors for drug dependence among out-patients on opioid therapy in a large US health-care
JA-00891    07/02/1905                                                                                                                               JAN-TREX-00013295                    JAN-TREX-00013302
                         system, Addiction, Vol. 105
                         Boscarino JA, et al., Prevalence of Prescription Opioid-Use Disorder Among Chronic Pain Patients: Comparison of the
JA-00892    07/11/2011                                                                                                                               JAN-TREX-00013303                    JAN-TREX-00013313
                         DSM-5 vs. DSM-4 Diagnostic Criteria, Journal of Addictive Diseases, Vol. 30
JA-00893    06/29/1905   Brennan F, et al., Pain Management: A Fundamental Human Right, Pain Medicine (2007), 108(1)                                 JAN-TREX-00013314                    JAN-TREX-00013324
                         Bruehl SA, et al., Personalized Medicine and Opioid Analgesic Prescribing for Chronic Pain: Opportunities and Challenges,
JA-00894    02/01/2013                                                                                                                               JAN-TREX-00013325                    JAN-TREX-00013332
                         The Journal of Pain, Vol 14, No 2 (Feb. 2013)
                         Brummett CB et al., Pathogenesis, diagnosis, and Treatment of Zygapophyseal (Facet) Joint Pain, Raj’s Practical
JA-00896    07/05/1905                                                                                                                               JAN-TREX-00013333                    JAN-TREX-00013363
                         Management of Pain, 5th edition. London: Mosby Elsevier, 2013
                         Brutcher RE, et al., Compounded Topical Pain Creams to Treat Localized Chronic Pain: A Randomized Controlled Trial,
JA-00897    02/05/2019   Annals of Internal Medicine 2019; Feb 5 (e-pub ahead of print; with multiple news releases from Reuters, Medscape,          JAN-TREX-00013364                    JAN-TREX-00013373
                         Science Daily, NPR, etc).
JA-00898    06/09/2018   Buchbinder R, et al., Low back pain: A call for action, Lancet (2018), Vol. 39                                              JAN-TREX-00013374                    JAN-TREX-00013378
JA-00899    07/09/1905   Bueno-Gomez N, Conceptualizing suffering and pain, Philosophy, Ethics, and Humanities in Medicine (2017), 12:7              JAN-TREX-00013379                    JAN-TREX-00013385
                         Burgstaller JM, Is There an Association Between Pain and Magnetic Resonance Imaging Parameters in Patients With
JA-00900    09/01/2016                                                                                                                               JAN-TREX-00013386                    JAN-TREX-00013395
                         Lumbar Spinal Stenosis?, Spine (2016) 41(17)
                         Burgstaller JM, et al., The Impact of Obesity on the Outcome of Decompression Surgery in Degenerative Lumbar Spinal
JA-00901    07/08/1905   Canal Stenosis: Analysis of the Lumbar Spinal Outcome Study (LSOS): A Swiss Prospective, Multicenter Cohort Study,          JAN-TREX-00013396                    JAN-TREX-00013403
                         Spine, 41(1)
JA-00902    12/18/2018   Busse JW, et al., Opioids for Chronic Noncancer Pain: A Systematic Review and Meta-analysis, JAMA (2018), 320(23)           JAN-TREX-00013404                    JAN-TREX-00013415
                         Butler SF, et al., Tapentadol Abuse Potential: A Postmarketing Evaluation Using a Sample of Individuals Evaluated for
JA-00903    07/07/1905                                                                                                                               JAN-TREX-00013416                    JAN-TREX-00013423
                         Substance Abuse Treatment, Pain Medicine (2015) Vol. 16
                         Buynak R, et al., Long-term Safety and Efficacy of Tapentadol Extended Release Following up to 2 Years of Treatment in
JA-00905    07/07/1905   Patients With Moderate to Severe, Chronic Pain: Results of an Open-label Extension Trial, Clinical Therapeutics (2015),     JAN-TREX-00013424                    JAN-TREX-00013433
                         Volume 37, Number 11
                         Caldwell JR, et al., Efficacy and Safety of a Once-Daily Morphine Formulation in Chronic, Moderate-to-Severe
JA-00906    04/01/2002   Osteoarthritis Pain: Results from a Randomized, Placebo-Controlled, Double-Blind Trial and an Open-Label Extension          JAN-TREX-00013434                    JAN-TREX-00013442
                         Trial. Journal of Pain and Symptom Management (2002), Vol. 23, No. 4
                         Caldwell J, et al., Treatment of Osteoarthritis Pain with Controlled Release Oxycodone or Fixed Combination Oxycodone
JA-00907    06/21/1905   Plus Acetaminophen Added to Nonsteroidal Antiinflammatory Drugs: A Double Blind, Randomized, Multicenter, Placebo           JAN-TREX-00013443                    JAN-TREX-00013450
                         Controlled Trial, Journal of Rheumatology (1999), Vol. 26, No. 4
                         Campbell CM. Dynamic pain phenotypes are associated with spinal cord stimulation-induced reduction in pain: A
JA-00908    07/07/1905                                                                                                                               JAN-TREX-00013451                    JAN-TREX-00013462
                         repeated measures observational pilot study. Pain Med 2015; 16: 1349-60.
                         Caputi, F., et al., “Tapentadol: an analgesic that differs from classic opioids due to its noradrenergic mechanism of
JA-00909    02/01/2019                                                                                                                               JAN-TREX-00013463                    JAN-TREX-00013479
                         action,” Edizioni Minerva Medica 2019; 110(1); 62-78
JA-00910    07/07/1905   Chang D. Emerging targets in treating pain. Curr Opin Anaesthesiol 2015; 28: 379-97.                                        JAN-TREX-00013480                    JAN-TREX-00013492
                         Chaparro, L. E., A. D. Furlan, A. Deshpande, A. Mailis-Gagnon, S. Atlas, and D. C. Turk. 2013. Opioids compared to
JA-00911    07/09/1905                                                                                                                               JAN-TREX-00013493                    JAN-TREX-00013519
                         placebo or other treatments for chronic low-back pain, Cochrane Database Syst Rev, 8: CD004959.
JA-00912    04/01/1974   Charache S. The Treatment of Sickle Cell Anemia. Arch Intern Med. 1974;133(4):698–705.                                      JAN-TREX-00013520                    JAN-TREX-00013527
JA-00913    07/05/1905   Chen L. Opioids. In: Brummett CM, Cohen SP. Managing Pain. Oxford University Press, New York, 3-34.                         JAN-TREX-00149921                    JAN-TREX-00149921
                         Chen, L., et al., Clinical interpretation of opioid tolerance versus opioid-induced hyperalgesia, Journal of Opioid
JA-00914    12/01/2014                                                                                                                               JAN-TREX-00013528                    JAN-TREX-00013535
                         Management 10:6 (Nov./Dec. 2014) 383-93.
                         Chou, R., “Nonpharmacologic Therapies for Acute and Chronic Low Back Pain: A Review of the Evidence for an American
JA-00915    06/29/1905                                                                                                                       JAN-TREX-00013536                            JAN-TREX-00013569
                         Pain Society/Amercian College of Physicians Clinical Practice Guideline,” Ann Intern Med. 2007; 147:492-504
                         R. Chou, Opioid Treatment Guidelines, Clinical Guidelines for the Use of Chronic Opioid Therapy in Chronic Noncancer
JA-00916    02/01/2009                                                                                                                               JAN-TREX-00013570                    JAN-TREX-00013609
                         Pain, 10 Journal of Pain 113 (2009)
                         Christiansen S. Chronic Pain: Pathophysiology and Mechanisms. In: Manchikanti L, Kaye AD, Falco FJ, Hirsch JA. Essentials
JA-00917    07/10/1905                                                                                                                             JAN-TREX-00013610                      JAN-TREX-00013615
                         of Interventional Techniques in Managing Chronic Pain. ASIPP Publishing, Paducah, KY, 2018, 15-25.
                         Clauw, D. J. 2015. Diagnosing and treating chronic musculoskeletal pain based on the underlying mechanism(s), Best
JA-00918    07/07/1905                                                                                                                               JAN-TREX-00013616                    JAN-TREX-00013621
                         Practice & rResearch Clinical Rheumatology, 29: 6-19.
                         Clauw, D., “Reframing chronic pain as a disease, not a symptom: rationale and implications for pain management,”
JA-00919    02/11/2019                                                                                                                               JAN-TREX-00013622                    JAN-TREX-00013632
                         Postgraduate Medicine (2019)
                         Cochrane Library, Paracetamol for low back pain (Review), Cochrane Database of Systematic Reviews 2016, Issue 6. Art.
JA-00920    07/09/1905                                                                                                                               JAN-TREX-00013633                    JAN-TREX-00013683
                         No.: CD012230.
JA-00921    06/24/1905   Cohen S. Central pain. Curr Opin Anaesthesiol 2002; 15: 575-81.                                                             JAN-TREX-00013684                    JAN-TREX-00013690
JA-00922    06/30/1905   Cohen SP. Management of low back pain. BMJ 2008; 337: a2718.                                                                JAN-TREX-00013691                    JAN-TREX-00013697
                                                                                Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 24 of 117. PageID #: 415036



                                                                                                                                                              Janssen Defendants’ Trial Exhibit List (09/25/19)
  Ex. No.      Date                                                               Description                                                                    BegBates                               EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
                         Cohen SP. Randomized, placebo-controlled study evaluating lateral branch radiofrequency denervation for sacroiliac
JA-00923    06/30/1905                                                                                                                              JAN-TREX-00013698                    JAN-TREX-00013707
                         joint pain. Anesthesiology 2008; 109: 279-88 (with editorial).
                         Cohen SP. A call to arms: The credibility gap in interventional pain medicine and recommendations for future research.
JA-00924    07/05/1905                                                                                                                              JAN-TREX-00013708                    JAN-TREX-00013711
                         Pain Med 2013; 14: 1280-3.
                         Cohen SP. A double-blind, placebo-controlled, dose-response pilot study evaluating intradiscal etanercept in patients
JA-00925    06/29/1905                                                                                                                              JAN-TREX-00013712                    JAN-TREX-00013718
                         with chronic discogenic low back pain or lumbosacral radiculopathy. Anesthesiology 2007; 107: 99-105.
                         Cohen SP. An intravenous ketamine test as a predictive response tool in opioid-exposed patients with persistent pain. J
JA-00926    04/01/2009                                                                                                                              JAN-TREX-00013719                    JAN-TREX-00013729
                         Pain Symptom Manage 2009; 37: 698-708.
JA-00927    07/02/1905   Cohen SP. Benzodiazepines for back pain: When the cure is worse than the disease. Pain 2010; 149: 424-5.                   JAN-TREX-00013730                    JAN-TREX-00013731
                         Cohen SP. Botulinum toxin type B for chronic pain: Panacea or snake oil? The need for more and better preclinical
JA-00928    07/01/2015                                                                                                                              JAN-TREX-00013732                    JAN-TREX-00013733
                         studies. Anesth Analg 2015; 121: 20-21.
JA-00929    01/27/2008   Cohen SP. Cannabinoids for chronic pain. BMJ 2008; 336: 167-8.                                                             JAN-TREX-00013734                    JAN-TREX-00013740
                         Cohen SP. Consensus guidelines on the use of intravenous ketamine infusions for chronic pain from the American
JA-00930    07/05/2018   Society of Regional Anesthesia and Pain Medicine (ASRA), American Academy of Pain Medicine (AAPM) and the                  JAN-TREX-00013741                    JAN-TREX-00013766
                         American Society of Anesthesiologists (ASA). Reg Anesth Pain Med 2018; 43: 521-46.
                         Cohen SP. Drug delivery methods. In: Mao J, ed. Translational Pain Research. Current Status and Trends. Volume I. New
JA-00931    06/28/1905                                                                                                                              JAN-TREX-00013767                    JAN-TREX-00013805
                         York: Nova Publishers, 2006: 415-52.
JA-00932    02/01/2007   Cohen SP. Epidemics, evolution and sacroiliac joint pain. Reg Anesth Pain Med 2007; 32: 3-6.                               JAN-TREX-00013806                    JAN-TREX-00013809
JA-00933    07/07/1905   Cohen SP. Epidemiology, diagnosis and treatment of neck Pain. Mayo Clin Proc 2015; 90: 284-99.                             JAN-TREX-00013810                    JAN-TREX-00013825
                         Cohen SP. Epidural steroid injections for low back pain: The evidence is weak, but may benefit some. BMJ 2011;
JA-00934    07/03/1905                                                                                                                              JAN-TREX-00013826                    JAN-TREX-00013827
                         343:d5310.
JA-00935    06/29/1905   Cohen SP. Intrathecal Analgesia. Anesthesiol Clin 2007; 25: 863-82.                                                        JAN-TREX-00013828                    JAN-TREX-00013847
JA-00936    06/29/1905   Cohen SP. Intrathecal Analgesia. Med Clin North Am 2007; 91: 251-70.                                                       JAN-TREX-00013848                    JAN-TREX-00013867
                         Cohen SP. Intravenous Infusions tests have limited utility for selecting long-term drug therapy in patients with chronic
JA-00937    07/01/1905                                                                                                                              JAN-TREX-00013868                    JAN-TREX-00013883
                         pain: A systematic review. Anesthesiology 2009; 111: 416-31.
JA-00939    07/03/1905   Cohen SP. Ketamine in pain management. Adv Psychosom Med 2011; 30: 139-61.                                                 JAN-TREX-00013898                    JAN-TREX-00013920
                         Cohen SP. Low back pain. In: Brummett CM, Cohen SP. Managing Pain. Oxford University Press: New York, 2013, 183-
JA-00940    07/05/1905                                                                                                                              JAN-TREX-00013921                    JAN-TREX-00013952
                         211.
                         Cohen SP. Low Back Pain. In: Warfield C, Bajwa Z, eds. Principles and Practice of Pain Medicine, 2nd edition. New York:
JA-00941    06/26/1905                                                                                                                              JAN-TREX-00013953                    JAN-TREX-00013966
                         McGraw-Hill, 2004: 273-284.
                         Cohen SP. Lumbar zygapophysial (facet) joint radiofrequency denervation success as a function of pain relief during
JA-00942    06/30/1905                                                                                                                              JAN-TREX-00013967                    JAN-TREX-00013973
                         diagnostic medial branch blocks: a multi-center analysis. The Spine Journal, 2008; 8: 498-504 (with editorial).
JA-00943    07/06/1905   Cohen SP. Mechanisms of neuropathic pain and their clinical implications. BMJ 2014; 348:f7656                              JAN-TREX-00013974                    JAN-TREX-00013985
JA-00944      No date    Cohen SP. Neck pain: Advances in the diagnosis and management of neck pain. BMJ 2017; 358: j3221.                          JAN-TREX-00013986                    JAN-TREX-00014004
                         Cohen SP. New developments in the use of tricyclic antidepressants for the management of pain. Current Opinion in
JA-00945    06/23/1905                                                                                                                              JAN-TREX-00014005                    JAN-TREX-00014011
                         Anesthesiology, 2001; 14: 505-11.
JA-00946    02/01/2004   Cohen SP. Pain management in trauma patients. Am J Phys Med Rehabil 2004; 83: 142-61.                                      JAN-TREX-00014012                    JAN-TREX-00014031
                         Cohen SP. Pain. In: Goldman L, Schafer A, Golfmen-Cecil Textbook of Medicine, 24th edition. Philadelphia: Saunders,
JA-00947    07/03/1905                                                                                                                              JAN-TREX-00014032                    JAN-TREX-00014044
                         2011, 133-9.
                         Cohen SP. Precision targeting for neuroablative therapy: The future of interventional pain medicine. Reg Anesth Pain
JA-00948    12/01/2014                                                                                                                              JAN-TREX-00014045                    JAN-TREX-00014047
                         Med 2014; 39: 447-9.
                         Cohen SP. The efficacy of repeat intradiscal electrothermal therapy (IDET) for discogenic low back pain Anesth Analg
JA-00949    08/01/2007                                                                                                                              JAN-TREX-00014048                    JAN-TREX-00014051
                         2007; 495-8.
                         Cohen SP. The IV ketamine test predicts subsequent response to an oral dextromethorphan treatment regimen in
JA-00950    06/01/2006                                                                                                                              JAN-TREX-00014052                    JAN-TREX-00014059
                         fibromyalgia patients. J Pain 2006; 7: 391-8.
                         Cohen SP. The IV ketamine test: a predictive response tool for an oral dextromethorphan treatment regimen in
JA-00951    06/26/1905                                                                                                                              JAN-TREX-00014060                    JAN-TREX-00014066
                         neuropathic pain. Anesth Analg 2004; 99: 1753-9.
                         Cohen SP. The middle way: a practical approach to prescribing opioids. Nature Clinical Practice Neurology 2006; 2: 580-
JA-00952    11/01/2006                                                                                                                              JAN-TREX-00014067                    JAN-TREX-00014068
                         1.
JA-00953    08/14/2003   Cohen SP. The pharmacological treatment of complex regional pain syndromes. Curr Rev Clin Anesth 2003; 24: 35-41.          JAN-TREX-00014069                    JAN-TREX-00014077
JA-00954    06/26/1905   Cohen SP. The pharmacological treatment of muscle pain. Anesthesiology 2004; 101: 495-526.                                 JAN-TREX-00014078                    JAN-TREX-00014109
JA-00955    02/12/2013   Cohen, M., “Issues in implementing a treat-to-target approach in RA,” Nat. Rev. Rheumatol. (2013) 9:137–138                JAN-TREX-00014110                    JAN-TREX-00014111
JA-00956    02/01/2013   Cohen, S., “Facet joint pain—advances in patient selection and treatment,” Rheumatology (2013) 9:101                       JAN-TREX-00014112                    JAN-TREX-00014127
JA-00957    07/06/1905   Cohen, S., “Neuropathic pain: mechanisms and their clinical implications,” BMJ (2014) 348:f7656                            JAN-TREX-00014128                    JAN-TREX-00014139
                         Cohen, S., “Spine-area pain in military personnel: a review of epidemiology, etiology, diagnosis, and treatment,” The
JA-00958    07/04/1905                                                                                                                              JAN-TREX-00014140                    JAN-TREX-00014149
                         Spine Journal (2012) 12:833-842
                         Coluzzi, F., et al “From acute to chronic pain: tapentadol in the progressive stages of this disease entity,” European
JA-00959    07/09/1905                                                                                                                              JAN-TREX-00014150                    JAN-TREX-00014161
                         Review for Medical and Pharmacological Sciences 21:1672-1683 (2017)
                         Coluzzi, F., et al “Tapentadol prolonged release for patients with multiple myeloma suffering from moderate-to-severe
JA-00960    07/07/1905                                                                                                                              JAN-TREX-00014162                    JAN-TREX-00014171
                         cancer pain due to bone disease,” Journal of Pain Research (2015) 8:229-238
                         Committee on Advancing Pain Research, Care, and Education; Board on Health Sciences Policy; Institute of Medicine,
JA-00961    07/03/1905                                                                                                                              JAN-TREX-00014172                    JAN-TREX-00014553
                         Relieving Pain in America: A Blueprint for Transforming Prevention, Care, Education, and Research (2011)
                                                                                 Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 25 of 117. PageID #: 415037



                                                                                                                                                                Janssen Defendants’ Trial Exhibit List (09/25/19)
  Ex. No.      Date                                                              Description                                                                        BegBates                              EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
                         Cooper, T., et al “Morphine for chronic neuropathic pain in adults (Review)” Cochrane Library: Cochrane Database of
JA-00962    07/09/1905                                                                                                                                JAN-TREX-00014554                    JAN-TREX-00014607
                         Systematic Reviews (2017)
                         Cowan DT, et al "A randomized, double-blind, placebo-controlled, cross-over pilot study to assess the effects of long-
JA-00963    06/27/1905   term opioid drug consumption and subsequent abstinence in chronic noncancer pain patients receiving controlled-              JAN-TREX-00014608                    JAN-TREX-00014616
                         release morphine." Pain Med. (2005).
JA-00964    08/01/2014   Dart, R., “Nonmedical Use of Tapentadol Immediate Release by College Students,” Clin J Pain (2014)                           JAN-TREX-00014617                    JAN-TREX-00014624
                         da Costa BR, Nuesch E, Kasteler R, et al. Oral or transdermal opioids for osteoarthritis of the knee or hip (Cochrane
JA-00965    07/06/1905                                                                                                                                JAN-TREX-00149922                    JAN-TREX-00149922
                         Review). 2014
                         Dahlhamer, J., et al “Prevalence of Chronic Pain and High-Impact Chronic Pain Among Adults — United States, 2016,”
JA-00966    09/14/2018                                                                                                                                JAN-TREX-00014625                    JAN-TREX-00014630
                         MMWR (Sept. 14, 2018)
JA-00967    08/01/2011   Dalacorte, R., et al “Pain management in the elderly at the end of life,” N Am J Med Sci. 2011 Aug; 3(8): 348–354            JAN-TREX-00014631                    JAN-TREX-00014645
                         Daniels, S., et al “A randomized, double-blind, phase III study comparing multiple doses of tapentadol IR, oxycodone IR,
JA-00968    07/01/1905                                                                                                                                 JAN-TREX-00014646                   JAN-TREX-00014657
                         and placebo for postoperative (bunionectomy) pain,” CMRO 2009; 25(3); 765-776
                         Daniels, S., et al “A randomized, double-blind, placebo-controlled phase 3 study of the relative efficacy and tolerability of
JA-00969    07/01/1905                                                                                                                                 JAN-TREX-00014658                   JAN-TREX-00014668
                         tapentadol IR and oxycodone IR for acute pain,” CMRO 2009; 25(6); 1551-1561
                         Dart,, R., et al “Diversion and Illicit Sale of Extended Release Tapentadol in the United States,” Pain Medicine 2016; 17:
JA-00970    07/08/1905                                                                                                                                 JAN-TREX-00014669                   JAN-TREX-00014675
                         1490–1496
JA-00971    07/10/1905   David, M., “Cancer-Related Neuropathic Pain: Review and Selective Topics,” Hematol Oncol Clin N Am 2018; 32; 417-431 JAN-TREX-00014676                            JAN-TREX-00014690
                         Dellemijn, P., et al “Prolonged Treatment with Transdermal Fentanyl in Neuropathic Pain,” Journal of Pain and Symptom
JA-00972    10/01/1998                                                                                                                                JAN-TREX-00014691                    JAN-TREX-00014700
                         Management 16:220 (1998)
                         Deer, T., et al “Success Using Neuromodulation With BURST (SUNBURST) Study: Results From a Prospective, Randomized
JA-00973    07/10/1905                                                                                                                                JAN-TREX-00014701                    JAN-TREX-00014711
                         Controlled Trial Using a Novel Burst Waveform,” Neuromodulation 2018; 21: 56-66
                         Deyo, R., et al “Trends and Variations in the Use of Spine Surgery,” CLINICAL ORTHOPAEDICS AND RELATED RESEARCH
JA-00974    06/28/1905                                                                                                                                JAN-TREX-00014712                    JAN-TREX-00014719
                         (2006) 443:139-146
                         DiJulio, B., et al Henry J. Kaiser Family Foundation, “The Washington Post/Kaiser Family Foundation Survey of Long-Term
JA-00976    12/01/2016                                                                                                                                JAN-TREX-00014720                    JAN-TREX-00014737
                         Prescription Painkiller Users and Their Household Members,” (Dec. 2016)
                         Donner, B., et al, “Direct conversion from oral morphine to transdermal fentanyl: a multicenter study in patients with
JA-00977    06/18/1905                                                                                                                                JAN-TREX-00014738                    JAN-TREX-00014745
                         cancer pain,” Pain, 64 (1996) 527-534
JA-00978    06/09/1905   Donovan, M., "Incidence and characteristics of pain in a sample of medical-surgical inpatients." Pain. 30 (1987): 69-78.     JAN-TREX-00014746                    JAN-TREX-00014755
JA-00979    07/11/1905   Dowell, D., et al “No Shortcuts to Safer Opioid Prescribing,” NEJM (2019)                                                    JAN-TREX-00014756                    JAN-TREX-00014758
JA-00980    06/05/2013   Dowell, D., et al “Opioid Analgesics--Risky Drugs, Not Risky Patients,” JAMA (June 5, 2013)                                  JAN-TREX-00014759                    JAN-TREX-00014760
                         Stannard C, et al, eds. "Treatment modalities: the evidence; In Evidence-based Chronic Pain Management. Wiley-
JA-00981    07/02/1905                                                                                                                                JAN-TREX-00014761                    JAN-TREX-00014792
                         Blackwell, BMJ Books, Oxford, UK, 2010, 369-99
                         Dragovich A., et al "Pain in the battlefield injured." In: Moore RJ, ed. Handbook of Pain & Palliative Care: Biobehavioral
JA-00982    07/04/1905                                                                                                                                JAN-TREX-00014793                    JAN-TREX-00014810
                         Approaches for the Life Course. New York: Springer, 195-212, (2012)
                         Dragovich A., et al "Spinal analgesia." In: Smith HS, editor. Current Therapy in Pain, 2nd edition. Saunders Elsevier,
JA-00983    07/01/1905                                                                                                                                JAN-TREX-00014811                    JAN-TREX-00014822
                         Philadelphia, 2009, 640-51
                         Dreyfuss P., "Is immediate pain relief after a spinal injection procedure enhanced by intravenous sedation?" Phys Med
JA-00984    07/01/1905                                                                                                                                JAN-TREX-00014823                    JAN-TREX-00014826
                         Rehabil, 1: 60-3, (January 2009)
                         Dworkin, R. “Pharmacologic management of neuropathic pain: Evidence-based recommendations,” Pain 132 (2007) 237-
JA-00985    06/29/1905                                                                                                                                JAN-TREX-00014827                    JAN-TREX-00014835
                         251
                         Dworkin, R., “Interpreting the Clinical Importance of Treatment Outcomes in Chronic Pain Clinical Trials: IMMPACT
JA-00986    06/30/1905                                                                                                                                JAN-TREX-00014836                    JAN-TREX-00014848
                         Recommendations,” Journal of Pain (2008) 9(2):105-121
                         Edlund MJ, Martin BC, Russo JE, Devries A, Braden JB, Sullivan MD. The Role of Opioid Prescription in Incident Opioid
JA-00987    07/06/1905                                                                                                                                JAN-TREX-00014849                    JAN-TREX-00014855
                         Abuse and Dependence Among Individuals With Chronic Noncancer Pain. Clin J Pain. 2014;30(7):557-564
                         Edlund MJ, Sullivan M, Steffick D, Harris KM, Wells KB. Do users of regularly prescribed opioids have higher rates of
JA-00988    06/28/1905                                                                                                                                JAN-TREX-00014856                    JAN-TREX-00014862
                         substance use problems than nonusers? Pain Med. 2007. doi:10.1111/j.1526-4637.2006.00200.x
                         Eichenbaum, G., “Does tapentadol affect sex hormone concentrations differently from morphine and oxycodone? An
JA-00989    06/27/1905   initial assessment and possible implications for opioid-induced androgen deficiency,” Journal of Opioid Management           JAN-TREX-00014863                    JAN-TREX-00014873
                         (2005) 11:3
                         Eisenach, J. C., C. Tong, and R. S. Curry. 2015. Failure of intrathecal ketorolac to reduce remifentanil-induced
JA-00990    07/07/1905                                                                                                                                JAN-TREX-00014874                    JAN-TREX-00014879
                         postinfusion hyperalgesia in humans, Pain, 156: 81-7
                         Elander, J., Factors Affecting Hospital Staff Judgments About Sickle Cell Disease Pain, Journal of Beahioral Medicine
JA-00991    06/28/1905                                                                                                                                JAN-TREX-00014880                    JAN-TREX-00014885
                         (2006) 29(2):203-214
                         Elander, J., “Pain management and symptoms of substance dependence among patients with sickle cell disease,” Social
JA-00992    06/28/1905                                                                                                                                JAN-TREX-00149923                    JAN-TREX-00149923
                         Science & Medicine 57:1683 (2006)
                         Elander, J., “Understanding the Causes of Problematic Pain Management in Sickle Cell Disease: Evidence That
JA-00993    06/26/1905   Pseudoaddiction Plays a More Important Role Than Genuine Analgesic Dependence,” Journal of Pain & Symptom                    JAN-TREX-00014886                    JAN-TREX-00014894
                         Management (2004)
                         Etropolski, M. “Safety and Tolerability of Tapentadol Extended Release in Moderate to Severe Chronic Osteoarthritis or
JA-00994    07/06/1905                                                                                                                                JAN-TREX-00014895                    JAN-TREX-00014904
                         Low Back Pain Management: Pooled Analysis of Randomized Controlled Trials,” Adv Ther 31:604 (2014)
                         Etropolski, M., “Efficacy and Safety of Tapentadol Extended Release Versus Oxycodone Controlled Release in Opioid-
JA-00995    07/01/1905   Naïve and Opioid-Experienced Patients with Chronic Pain Associated with Osteoarthritis of the Knee,” Osteoarthritis and JAN-TREX-00149924                         JAN-TREX-00149924
                         Cartilage 17:S175 (2009)
                                                                                  Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 26 of 117. PageID #: 415038



                                                                                                                                                                  Janssen Defendants’ Trial Exhibit List (09/25/19)
  Ex. No.      Date                                                              Description                                                                         BegBates                               EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-00996    08/29/2012   FDA Approves Nucynta for Pain Associated with Diabetic Peripheral Neuropathy, Physician’s Weekly (8/29/2012)                   JAN-TREX-00149925                    JAN-TREX-00149925
JA-00997    04/01/2017   Federation of State Medical Boards, Guidelines for the Chronic Use of Opioid Analgesics (Apr. 2017)                           JAN-TREX-00014905                     JAN-TREX-00014912
                         Federation of State Medical Boards of the United States, Inc., Model Guidelines for the Use of Controlled Substances for
JA-00998    05/01/2004                                                                                                                                 JAN-TREX-00014913                     JAN-TREX-00014917
                         the Treatment of Pain (May 2004)
                         Fejer, R., “The prevalence of neck pain in the world population: a systematic critical review of the literature,” Eur Spine J
JA-00999    06/28/1905                                                                                                                                 JAN-TREX-00014918                     JAN-TREX-00014929
                         (2006) 15:834-848
                         Ferrell, B., “Effects of Controlled-Release Morphine on Quality of Life for Cancer Pain,” Oncology Nursing Forum (1989)
JA-01000    06/11/1905                                                                                                                                 JAN-TREX-00014930                     JAN-TREX-00014936
                         16(4):521-526
JA-01001    06/17/1905   Ferrell, B., “Pain in Cognitively Impaired Nursing Home Patients” J Pain Symptom Manage (1995)10:591-598.                     JAN-TREX-00014937                     JAN-TREX-00014945
JA-01002    06/10/1905   Fields, H. “Letter to the Editor: Can Opiates Relieve Neuropathic Pain?”Pain (1988) 35:365                                    JAN-TREX-00149926                     JAN-TREX-00149926
                         Fillingim, R., “Individual differences in pain: understanding the mosaic that makes pain personal,” Pain (2017) 158(4):S11-
JA-01003    07/09/1905                                                                                                                                 JAN-TREX-00014946                     JAN-TREX-00014953
                         S18
                         Fillingim, R., “Sex, Gender, and Pain: A Review of Recent Clinical and Experimental Findings,” Journal of Pain 10(5):447-
JA-01004     No date                                                                                                                                   JAN-TREX-00014954                     JAN-TREX-00014985
                         485
                         Finnerup, N.B., et al., An Evidence-Based Algorithm for the Treatment of Neuropathic Pain, MedGenMed. 2007; 9(2): 36,
JA-01005    06/29/1905                                                                                                                                 PMC1994866                            PMC1994866
                         https://www.ncbi.nlm.nih.gov/pmc/articles/PMC1994866/?report=printable.
                         Finnerup, N.B., et al., Pharmacotherapy for neuropathic pain in adults: systematic review, meta-analysis and updated
JA-01006    02/01/2015                                                                                                                                 JAN-TREX-00014986                     JAN-TREX-00014993
                         NeuPSIG recommendations, Lancet Neurol. 2015 February; 14(2): 162-173
                         Fishbain, D., “Medico-legal Rounds: Medico-legal Issues and Breaches of Standards of Medical Care in Opioid Tapering
JA-01007    06/24/1905                                                                                                                                  JAN-TREX-00014994                    JAN-TREX-00015001
                         for Alleged Opioid Addiction,” Pain Medicine (2002)
                         Fishbain, D., “What Percentage of Chronic Nonmalignant Pain Patients Exposed to Chronic Opioid Analgesic Therapy
JA-01008    06/30/1905   Develop Abuse/Addiction and/or Aberrant Drug-Related Behaviors? A Structured Evidence-Based Review,” Pain                      JAN-TREX-00015002                    JAN-TREX-00015012
                         Medicine (2008)
                         Fishbain DA, Rosomoff HL, Rosomoff RS. Drug abuse, dependence, and addiction in chronic pain patients. Clin J Pain.
JA-01009    06/14/1905                                                                                                                                  JAN-TREX-00015013                    JAN-TREX-00015019
                         1992. doi:10.1097/00002508-199206000-00003
                         Fishbain, D., et al., “Alleged Breaches of ‘Standards of Medical Care’ in a Patient Overdose Death Possibly Related to
JA-01010    07/01/1905   Chronic Opioid Analgesic Therapy, Application of the Controlled Substances Model Guidelines: Case Report,” Pain                JAN-TREX-00015020                    JAN-TREX-00015028
                         Medicine 2009; 10(3)
                         Fishbain, D., et al., “Alleged Medical Abandonment in Chronic Opioid Analgesic Therapy: Case Report,” Pain Medicine
JA-01011    07/01/1905                                                                                                                                  JAN-TREX-00015029                    JAN-TREX-00015032
                         2009; 10(4)
                         Fishbain, D., et al., “Are Chronic Low Back Pain Patients Who Smoke at Greater Risk for Suicide Ideation?” Pain Medicine
JA-01012    07/01/1905                                                                                                                                  JAN-TREX-00015033                    JAN-TREX-00015036
                         2009; 10(2)
                         Fishbain, D., et al., “Chronic Pain-Associated Depression: Antecedent or Consequence of Chronic Pain? A Review,” The
JA-01013    06/19/1905                                                                                                                                  JAN-TREX-00015037                    JAN-TREX-00015059
                         Clinicial Journal of Pain (1997) 13:116-137
                         Fishbain, D., et al., “Correlates of Self-Reported Violent Ideation Against Physicians in Acute- and Chronic-Pain Patients,”
JA-01014    07/01/1905                                                                                                                                  JAN-TREX-00015060                    JAN-TREX-00015067
                         Pain Medicine 2009; 10(3)
                         Fishbain, D., et al., “Do Opioids Induce Hyperalgesia in Humans? An Evidence-Based Structured Review,” Pain Medicine
JA-01015    07/01/1905                                                                                                                                  JAN-TREX-00015068                    JAN-TREX-00015073
                         2009; 10(5)
                         Fishbain, D., et al., “Risk for Five Forms of Suicidality in Acute Pain Patients and Chronic Pain Patients vs Pain-Free
JA-01016    07/01/1905                                                                                                                                  JAN-TREX-00015074                    JAN-TREX-00015079
                         Community Controls,” Pain Medicine 2009; 10(6)
JA-01017    07/02/1905   Furlan, A., “Opioids for chronic noncancer pain: a new Canadian practice guideline,” CMAJ 2010; 182(9):923-930                 JAN-TREX-00015080                    JAN-TREX-00015085
JA-01018    03/01/1998   Gajraj, N., Letter to the Editor: Opiate Abuse or Undertreatment, The Clinical Journal of Pain (Mar. 1998)                     JAN-TREX-00015086                    JAN-TREX-00015089
                         Galia, E., “Evaluation of the tamper-resistant properties of tapentadol extended-release tablets: Results of in vitro
JA-01019    07/06/1905                                                                                                                                  JAN-TREX-00015090                    JAN-TREX-00015096
                         laboratory analyses,” Journal of Opioid Management (2014) 10(3):149
                         Galvez, R., “Tapentadol Prolonged Release Versus Strong Opioids for Severe, Chronic Low Back Pain: Results of an Open-
JA-01020    07/05/1905                                                                                                                                  JAN-TREX-00015097                    JAN-TREX-00015114
                         Label, Phase 3b Study,” Adv Ther 30:229 (2013)
JA-01021    08/01/2012   Gaskin, The Journal of Pain, Vol 13, No 8 (August), 2012: 715-724                                                              JAN-TREX-00015115                    JAN-TREX-00015122
                         GBD 2015, “Global, regional, and national incidence, prevalence, and years lived with disability for 310 diseases and
JA-01022    07/08/1905                                                                                                                                  JAN-TREX-00015123                    JAN-TREX-00015261
                         injuries, 1990–2015: a systematic analysis for the Global Burden of Disease Study 2015,” Lancet (2016) 388:1545–602
                         GBD 2017, “Global, regional, and national incidence, prevalence, and years lived with disability for 354 diseases and
JA-01023    07/10/1905   injuries for 195 countries and territories, 1990–2017: a systematic analysis for the Global Burden of Disease Study            JAN-TREX-00015262                    JAN-TREX-00015331
                         2017,” Lancet (2018) 392:1789-858
                         Gibbs, M., The role of transdermal fentanyl patches in the effective management of cancer pain, International Journal of
JA-01024    07/01/1905                                                                                                                                  JAN-TREX-00015332                    JAN-TREX-00015335
                         Palliative Nursing (2009) 15(7):354-59
JA-01025    06/28/1905   Gottschalk A. Preventing and treating pain after thoracic surgery. Anesthesiology 2006; 104: 594-600                           JAN-TREX-00015336                    JAN-TREX-00015341
                         Graziotti, P. and Goucke, C Roger, “The use of oral opioids in patients with chronic non-cancer pain.” Clinical Practice
JA-01026    07/01/1997                                                                                                                                  JAN-TREX-00015342                    JAN-TREX-00015345
                         1997 July; 167
JA-01027    07/04/1905   Greenberg, E., The Consequences of Chronic Pain, Journal of Pain & Palliative Care Pharmacotherapy, (2012) 26:64-67            JAN-TREX-00015346                    JAN-TREX-00015347
                         Haentzchel, H., “Fentanyl-TTS (Durogesic) reduces pain and improves day-time activity and night-time sleep quality in
JA-01028    06/23/1905                                                                                                                            JAN-TREX-00149927                          JAN-TREX-00149927
                         patients with pain associated with rheumatoid arthritis,” 60 Z. Rheumatol. (Suppl. 1) 81 (2001)
                         Hale, M., “Tolerability of tapentadol immediate release in patients with lower back pain or osteoarthritis of the hip or
JA-01029    07/01/1905   knee over 90 days: a randomized, double-blind study,” CURRENT MEDICAL RESEARCH AND OPINION (2009) 25(5):1095- JAN-TREX-00015348                                     JAN-TREX-00015355
                         1104
                                                                                  Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 27 of 117. PageID #: 415039



                                                                                                                                                                Janssen Defendants’ Trial Exhibit List (09/25/19)
  Ex. No.      Date                                                                Description                                                                     BegBates                               EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
                         Han B, Compton WM, Blanco C, Crane E, Lee J, Jones CM. Prescription Opioid Use, Misuse, and Use Disorders in U.S.
JA-01030    07/09/1905   Adults: 2015 National Survey on Drug Use and Health. Annals of internal medicine. 2017;167(5):293-301. Epub                  JAN-TREX-00015356                    JAN-TREX-00015363
                         2017/08/02. doi: 10.7326/m17-0865. PubMed PMID: 28761945
JA-01031     No date     Harper, D., “Misuse of ‘Hyperalgesia’ to Limit Care,” Practical Pain Management; 10(8)                                       JAN-TREX-00015364                    JAN-TREX-00015368
                         Hartrick, C., “Efficacy and Tolerability of Tapentadol Immediate Release and Oxycodone HCI Immediate Release in
JA-01032    07/01/1905   Patients Awaiting Primary Joint Replacement Surgery for End-Stage Joint Disease: A to-Day, Phase III, Randomized,            JAN-TREX-00015369                    JAN-TREX-00015375
                         Double-Blind, Active- and Placebo-Controlled Study,” Clinical Therapeutics (2009) 31:260
JA-01033    07/03/1905   Hartrick, C., CNS Drugs 2011; 25 (5): 359-370                                                                                JAN-TREX-00015376                    JAN-TREX-00015387
JA-01034    07/10/1905   Hartvigsen J. What low back pain is and why we need to pay attention. Lancet 2018; 391: 2356-67.                             JAN-TREX-00015388                    JAN-TREX-00015400
                         Häuser W, Bernardy K, Maier C. Long-term opioid therapy in chronic noncancer pain: A systematic review and meta-
JA-01035    07/07/1905   analysis of efficacy, tolerability and safety in open-label extension trials with study duration of at least 26 weeks.       JAN-TREX-00015401                    JAN-TREX-00015410
                         Schmerz. 2015. doi:10.1007/s00482-014-1452-0
                         Heit, H., “Addiction, Physical Dependence, and Tolerance: Precise Definitions to Help Clinicians Evaluate and Treat
JA-01036    06/25/1905                                                                                                                                JAN-TREX-00015411                    JAN-TREX-00015425
                         Chronic Pain Patients,”17 Journal of Pain & Palliative Care Pharmacotherapy 15 (2003)
JA-01037    06/23/1905   Heit, H., European Journal of Pain (2001) 5 (Suppl. A): 27-29                                                                JAN-TREX-00015426                    JAN-TREX-00015427
                         Higgins C, Smith BH, Matthews K. Incidence of iatrogenic opioid dependence or abuse in patients with pain who were
JA-01038    07/10/1905   exposed to opioid analgesic therapy: a systematic review and meta-analysis. Br J Anaesth. 2018;120(6):1335-1344.             JAN-TREX-00015428                    JAN-TREX-00015434
                         doi:10.1016/j.bja.2018.03.009
                         Higgins C., Smith B.H., and Matthews, K., “Evidence of opioid-induced hyperalgesia in clinical populations after chronic
JA-01039    07/10/1905                                                                                                                                JAN-TREX-00015435                    JAN-TREX-00015443
                         opioid exposure: a systematic review and meta-analysis,” BJA 2018; 1-13
                         Højsted J, Nielsen PR, Guldstrand SK, Frich L, Sjøgren P. Classification and identification of opioid addiction in chronic
JA-01040    07/02/1905                                                                                                                                JAN-TREX-00015444                    JAN-TREX-00015449
                         pain patients. Eur J Pain. 2010;14(10):1014-1020
                         Hoy, D., “Measuring the global burden of low back pain,” Best Practice & Research Clinical Rheumatology (2010)
JA-01041    07/02/1905                                                                                                                                JAN-TREX-00015450                    JAN-TREX-00015455
                         24:155–165
JA-01042    07/02/1905   Hoy, D., “The Epidemiology of low back pain,” Best Practice & Research Clinical Rheumatology (2010) 24:769–781               JAN-TREX-00015456                    JAN-TREX-00015463
                         Ikeda, M., et al., “A Pilot Study of the Reduced Effects of Adverse Events Caused by Oral Morphine and Oxycodone After
JA-01043    04/01/2012   Rotating to Fentanyl Patch in Patients with Metastatic Breast Cancer,” Japanese Journal of Cancer and Chemotherapy     JAN-TREX-00015464                          JAN-TREX-00015470
                         2012 April; 39(4); 599-603
JA-01044    07/10/1905   Illgen, M., “Pain, Opioids, and Suicide Mortality in the United States,” Annals of Internal Medicine 2018; 169(7); 498-499 JAN-TREX-00015471                      JAN-TREX-00015472

                         Jamison DE. Intrathecal therapy for chronic pain. In: Benzon H, Raja SN, Fishman SM, Liu SS, Cohen SP, eds. Essentials of
JA-01045    07/10/1905                                                                                                                             JAN-TREX-00015473                       JAN-TREX-00015481
                         Pain Medicine & Regional Anesthesia,4th edition. Philadelphia: Elsevier Churchill Livingstone, 2018, 693-702
                         Jamison RN, Butler SF, Budman SH, Edwards RR, Wasan AD. Gender Differences in Risk Factors for Aberrant Prescription
JA-01046    07/16/2009                                                                                                                           JAN-TREX-00015482                         JAN-TREX-00015488
                         Opioid Use. J Pain. 2010. doi:10.1016/j.jpain.2009.07.016
                         Jovey, R., et al., “Use of opioid analgesics for the treatment of chronic noncancer pain-A consensus statement and
JA-01047    06/25/1905                                                                                                                           JAN-TREX-00015489                         JAN-TREX-00015497
                         guidelines from the Canadian Pain Society,” Pain Res Manage 2003; 8; 3A-14A
JA-01048    06/30/1905   Katz W, Opioids for Nonmalignant Pain. Rheum Dis Clin N Am (2008) 34:387-413                                            JAN-TREX-00015498                         JAN-TREX-00015506
                         Kaye A, Jones M, Kaye A, et al. No Prescription Opioid Abuse in Chronic Pain: An Updated Review of Opioid Abuse
JA-01049    07/09/1905                                                                                                                           JAN-TREX-00015507                         JAN-TREX-00015524
                         Predictors and Strategies to Curb Opioid Abuse: Part 1.Title. Pain Physician J. 2017
                         Kennedy, J. “Prevalence of Persistent Pain in the U.S. Adult Population: New Data From the 2010 National Health
JA-01050    07/06/1905                                                                                                                           JAN-TREX-00015525                         JAN-TREX-00015529
                         Interview Survey,” Journal of Pain (2014) 15(10):979-984
                         Kleinert, R., “Single Dose Analgesic Efficacy of Tapentadol in Postsurgical Dental Pain: The Results of a Randomized,
JA-01051    06/30/1905                                                                                                                           JAN-TREX-00015530                         JAN-TREX-00015535
                         Double-Blind, Placebo-Controlled Study,” Anethesia & Analgesics (2008) 107(6):2048
                         Krashin, D., N. Murinova, and M. Sullivan. 2016. Challenges to Treatment of Chronic Pain and Addiction During the
JA-01052    07/08/1905                                                                                                                           JAN-TREX-00015536                         JAN-TREX-00015537
                         ‘Opioid Crisis’, Curr Pain Headache Rep, 20: 65
                         Lange, B., “Efficacy and Safety of Tapentadol Prolonged Release for Chronic Osteoarthritis Pain and Low Back Pain,” Adv
JA-01053    07/02/1905                                                                                                                           JAN-TREX-00015538                         JAN-TREX-00015548
                         Ther 27:381 (2010)
JA-01054    07/04/1905   Lembke A. Why Doctors Prescribe Opioids to Known Opioid Abusers. N Engl J Med. 2012;367(17):1580-1581                   JAN-TREX-00015549                         JAN-TREX-00015550
                         Lin, D., “Prescription Drug Coverage for Treatment of Low Back Pain Among US Medicaid, Medicare Advantage, and
JA-01055    06/01/2018                                                                                                                           JAN-TREX-00015551                         JAN-TREX-00015558
                         Commercial Insurers,” JAMA Network OPen 2018 June; 1(2):e180235
JA-01056    06/28/1905   Lusher, J., “Analgesic Addiction and Pseudoaddiction in Painful Chronic Illness,” Clin/Pain (2006)                      JAN-TREX-00015559                         JAN-TREX-00015565
                         Manchikanti et.al Prevalence of prescription drug abuse and dependency in patients with chronic pain in western
JA-01057    06/25/1905                                                                                                                           JAN-TREX-00015566                         JAN-TREX-00015570
                         Kentucky. J Ky Med Assoc 2003;101:511–17
                         Manchikanti, L., “Letter to the Editor: Comments on Space Randomized Clinical Trial by Krebs et al.,” Pain Physician
JA-01058    07/11/1905                                                                                                                           JAN-TREX-00149928                         JAN-TREX-00149928
                         (2019) 22:E139-E146
                         Manchikanti, L., “Letter to the Editor: Need for Reframing of Prevention Strategioes to Combat Opioid Epidemic,” Pain
JA-01059    07/11/1905                                                                                                                           JAN-TREX-00149929                         JAN-TREX-00149929
                         Physician (2019) 22:E139-E146
                         Manchikanti, L., “Letter to the Editor: Reforming Approaches to Curb Drug Overdose Deaths,” Pain Physician (2019)
JA-01060    07/11/1905                                                                                                                           JAN-TREX-00149930                         JAN-TREX-00149930
                         22:E139-E146
                         Marcum, Z.A., Recognizing the Risks of Chronic Nonsteroidal Anti-Inflammatory Drug Use in Older Adults, Annals of Long-
JA-01061    07/02/1905                                                                                                                           JAN-TREX-00015571                         JAN-TREX-00015573
                         Term Care: Clinical Care and Aging (2010) 18(9):24-27
                         Marks, R., “Undertreatment of Medical Inpatiernts with Narcotic Analgesics,” Annals of Internal Medicine (1973)
JA-01062    05/26/1905                                                                                                                           JAN-TREX-00015574                         JAN-TREX-00015583
                         78(2):173
                         Maruta T., Swanson D., Finlayson, R. Drug Abuse and Dependence in Patients with Chronic Pain. Mayo Clin. Proc. 1979
JA-01063    04/01/1979                                                                                                                                JAN-TREX-00015584                    JAN-TREX-00015592
                         (April):241-244
                         Max, M., “Improving Outcomes of Analgesic Treatment: Is Education Enough?” Annals of Internal Medicine (1990)
JA-01064    06/12/1905                                                                                                                                JAN-TREX-00015593                    JAN-TREX-00015597
                         113:885-889
                                                                                   Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 28 of 117. PageID #: 415040



                                                                                                                                                                 Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.      Date                                                              Description                                                                        BegBates                             EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-01065     05/29/1905   McCaffery M, Hart LL. Undertreatment of acute pain with narcotics. Am J Nurs. 1976 Oct;76(10)1586-91.                        JAN-TREX-00015598                    JAN-TREX-00015603
                          McCarberg, B.H., Long-Acting Opioids for Chronic Pain: Pharmacotherapeutic Opportunities to Enhance Compliance,
JA-01066     06/23/1905                                                                                                                                JAN-TREX-00015604                    JAN-TREX-00015607
                          Quality of Life, and Analgesia, American Journal of Therapeutics (2001) 9(3) 181-186.
                          McIlwain H, Ahdieh H. Safety, Tolerability, and Effectiveness of Oxymorphone Extended Release for Moderate to Severe
JA-01067     06/27/1905                                                                                                                                JAN-TREX-00015608                    JAN-TREX-00015612
                          Osteoarthritis Pain: A One-Year Study. Am J Ther. 2005;112:106-112
                          McNaughton, E., Assessing Abuse Potential of New Analgesic Medications Following Market Release: An Evaluation of
JA-01068     07/07/1905                                                                                                                                JAN-TREX-00015613                    JAN-TREX-00015619
                          Internet Discussion of Tapentadol Abuse, Pain Medicine (2015) 16:131-140
JA-01069     07/09/1905   Meacham, K., et al., “Neuropathic Pain: Central vs. Peripheral Mechanisms,” Curr Pain headache Rep 2017; 21:28               JAN-TREX-00015620                    JAN-TREX-00015626
JA-01070     06/12/1905   Melzack, “The Tragedy of Needless Pain,” Scientific American (1990) 262(2):27                                                JAN-TREX-00015627                    JAN-TREX-00015633
JA-01071     05/18/1905   Melzack, R., “Pain Mechanisms: A New Theory,” 150 Science 972 (1965)                                                         JAN-TREX-00015634                    JAN-TREX-00015642
                          Menten, J., “Longitudinal Follow-up of TTS-Fentanyl Use in Patients with Cancer-Related Pain: Results of a
JA-01072     06/24/1905                                                                                                                                JAN-TREX-00015643                    JAN-TREX-00015649
                          Compassionate-Use Study with Special Focus on Elderly Patients,” Current Medical Research & Opinion 18:488 (2002)
                          Mercadante, S., “Episodic (Breakthrough) Pain: Consensus Conference of an Expert Working Group of the European
JA-01073     06/24/1905                                                                                                                                JAN-TREX-00015650                    JAN-TREX-00015654
                          Association for Palliative Care,” Cancer (2002) 94(2):832-839
                          Meske DS, Lawal OD, Elder H, Langberg V, Paillard F, Katz N. Efficacy of opioids versus placebo in chronic pain: A
JA-01074     07/10/1905   systematic review and meta-analysis of enriched enrollment randomized withdrawal trials. J Pain Res. 2018.                   JAN-TREX-00015655                    JAN-TREX-00015664
                          doi:10.2147/JPR.S160255
                          Milligan K, Lanteri-minet M, Borchert K, et al. Evaluation of Long-term Efficacy and Safety of Transdermal Fentanyl in the
JA-01075     06/23/1905                                                                                                                                JAN-TREX-00015665                    JAN-TREX-00015670
                          Treatment of Chronic Noncancer Pain. 2001;2(4):197-204. doi:10.1054/jpai.2001.25352
                          Minozzi, S., Development of dependence following treatment with opioid analgesics for pain relief: a systematic review.
JA-01076     07/04/1905                                                                                                                                JAN-TREX-00015671                    JAN-TREX-00015676
                          Addiction Review (2012)
                          Mogull SA. Chronology of Direct-to-Consumer Advertising Regulation in the United States. Am. Med. Writers Ass’n J.
JA-01077     06/30/1905                                                                                                                                JAN-TREX-00015677                    JAN-TREX-00015706
                          (2008) 23(3):106-109
JA-01078     07/06/1905   Moore, “Nonsteroidal Anti-Inflammatory Drugs, Gastroprotection, and Benefit–Risk,” Pain Practice (2014) 14(4):378-395 JAN-TREX-00015707                           JAN-TREX-00015718
                          Moore, R., “Gabapentin for chronic neuropathic pain and fibromyalgia in adults (Review),” Cochrane Database of
JA-01079     07/09/1905                                                                                                                                JAN-TREX-00015719                    JAN-TREX-00015774
                          Systematic Reviews (2017)
                          Morgan, John, American Opiophobia: Customary Underutilization of Opioid Analgesics, In: Controversies in Alcoholism
JA-01080     06/08/1905                                                                                                                                JAN-TREX-00015775                    JAN-TREX-00015785
                          and Substance Abuse 1986, Haworth Press
                          Motov, S.M., Is there a Limit to the Analgesic Effect of Pain Medications, 2008, Medscape,
JA-01081     06/30/1905                                                                                                                                JAN-TREX-00015786                    JAN-TREX-00015787
                          https://www.medscape.com/viewarticle/574279_print
                          Murphy, L., et al., “Intravenous Lipid Emulsion Use for Severe Hydroxychloroquine Toxicity,” American Journal of
JA-01082     07/10/1905                                                                                                                                JAN-TREX-00015788                    JAN-TREX-00015789
                          Therapeutics 2018; 25; e273-e275
                          Mystakidou, Kyriaki, Parpa, Efi, Tsilika, Eleni, Mavromati A, Smyrniotis V, Georgaki, Stavroula, Vlahos L. Long-Term
JA-01083     06/25/1905   Management of Noncancer Pain With Transdermal Therapeutic System-Fentanyl. J Pain. 2003;4(6):298-306.                        JAN-TREX-00015790                    JAN-TREX-00015797
                          doi:10.1016/S1526-5900(03)00632-1
                          Nagda J, Bajwa Z., Definitions and Classification of Pain In: Warfield CA, Bajwa ZH,, eds. Principles and Practice of Pain
JA-01084     06/26/1905                                                                                                                                JAN-TREX-00015798                    JAN-TREX-00015804
                          Medicine, 2d edition. New York: McGraw-Hill, 2004
JA-01085     07/07/1905   Nahin, R., “Estimates of Pain Prevalence and Severity in Adults: United States, 2012,” Journal of Pain 16:769-780 (2015) JAN-TREX-00015805                        JAN-TREX-00015811
                          National Academies of Science, Engineering & Medicine, Relieving Pain in America: A Blueprint for Transforming
JA-01086     07/03/1905                                                                                                                                JAN-TREX-00015812                    JAN-TREX-00016194
                          Prevention, Care, Education, and Research (2011)
                          Neighbor, “Factors Affecting Emergency Department Opioid Administration to Severely Injured Patients,” Journal of the
JA-01087     06/26/1905                                                                                                                                JAN-TREX-00016195                    JAN-TREX-00016200
                          Academy of Emergency Medicine (2004) 11(12):1290
                          Nicholson, B., et al., Randomized trial comparing polymer-coated extended release morphine sulfate to controlled-
JA-01088     06/30/1905   release oxycodone HCl in moderate to severe nonmalignant pain, Current Medical Research and Opinion, Vol. 22, No. 8          JAN-TREX-00016201                    JAN-TREX-00016213
                          (2008) 1503-1514.
                          Nielsen, C., “Individual Differences in Pain Sensitivity: Measurement, Causation, and Consequences,” 10 Journal of Pain
JA-01089     07/01/1905                                                                                                                                JAN-TREX-00016214                    JAN-TREX-00016218
                          231 (2009)
                          Norrbrink, C., “Tramadol in Neuropathic Pain After Spinal Cord Injury A Randomized, Double-blind, Placebo-controlled
JA-01090     07/01/1905                                                                                                                                JAN-TREX-00016219                    JAN-TREX-00016224
                          Trial,” Clinical Journal of Pain (2009) 25(3):177
                          Nugent, M., Long-Term Observations of Patients Receiving Transdermal Fentanyl After a Randomized Trial, Journal of
JA-01091     06/23/1905                                                                                                                                JAN-TREX-00016225                    JAN-TREX-00016232
                          Pain and Symptom Management (2001) 21(5):385-391
                          Onyewu O. An update of appraisal of accuracy and utility of cervical discography in chronic neck pain. Pain Physician
JA-01092     07/04/1905                                                                                                                                JAN-TREX-00016233                    JAN-TREX-00016252
                          2012; 15: E777-806.
                          Orhurhu V. Ketamine for chronic pain: A systematic review and meta-analysis. Accepted to Anesth Analg 9/2018 (with
JA-01093     09/01/2018                                                                                                                                JAN-TREX-00016253                    JAN-TREX-00016264
                          editorial).
                          Orhurhu VJ. Ketamine in acute and chronic pain management. StatPearls [Internet]. Treasure Island (FL): StatPearls
JA-01094     07/11/1905                                                                                                                                JAN-TREX-00016265                    JAN-TREX-00016276
                          Publishing; 2019 Jan- 2019 Apr 5.
                          Pappagallo, Marco, The Concept of Pseudotolerance to Opioids, Journal of Pharmaceutical Care in Pain & Symptom
JA-01095     06/20/1905                                                                                                                                JAN-TREX-00016277                    JAN-TREX-00016280
                          Control (1998) 6(2):95-98
                          Pascual, M., Open-label study of the safety and effectiveness of long-term therapy with extended-release tramadol in
JA-01096     06/29/1905                                                                                                                                JAN-TREX-00016281                    JAN-TREX-00016292
                          the management of chronic nonmalignant pain. Current Medical Research and Opinion (2007) 23(10):2531-2542
                          Passik, S., “An Opioid Screening Instrument: Long-Term Evaluation of the Utility of the Pain Medication Questionnaire by
JA-01097     06/28/1905                                                                                                                            JAN-TREX-00016293                        JAN-TREX-00016294
                          Holmes et al.,” Pain Practice (2006)
                                                                                 Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 29 of 117. PageID #: 415041



                                                                                                                                                                 Janssen Defendants’ Trial Exhibit List (09/25/19)
  Ex. No.      Date                                                          Description                                                                            BegBates                               EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
                         Passik, S., “Current Risk Assessment and Management Paradigms: Snapshots in the Life of the Pain Specialist,” Pain
JA-01098    07/01/1905                                                                                                                                 JAN-TREX-00016295                    JAN-TREX-00016302
                         Medicine (2009)
JA-01099    07/03/1905   Passik, S., “Pseudoaddiction revisited: a commentary on clinical and historical considerations,” Pain Management (2011) JAN-TREX-00016303                          JAN-TREX-00016308
                         Passik SD, Kirsh KL, Whitcomb L, et al. Monitoring outcomes during long-term opioid therapy for noncancer pain: Results
JA-01100    06/27/1905                                                                                                                                 JAN-TREX-00016309                    JAN-TREX-00016315
                         with the Pain Assessment and Documentation Tool. J Opioid Manag. 2005
                         Passik SD, Messina J, Golsorkhi A, Xie F. Aberrant drug-related behavior observed during clinical studies involving
JA-01101    07/03/1905   patients taking chronic opioid therapy for persistent pain and fentanyl buccal tablet for breakthrough pain. J Pain           JAN-TREX-00016316                    JAN-TREX-00016321
                         Symptom Manage. 2011;41(1):116-125
                         Pergolizzi, J., “Abuse-deterrent opioids: an update on current approaches and considerations,” Currnet Medical
JA-01102    07/10/1905                                                                                                                                 JAN-TREX-00016322                    JAN-TREX-00016334
                         Research and Opinion (2018) 34(4):711-723
JA-01103    07/08/1905   Pergolizzi, J., “Evolution to low-dose NSAID therapy,” Pain Management (2016) 6(2):175-189                                    JAN-TREX-00016335                    JAN-TREX-00016348
JA-01104    05/26/1905   Pert, “Opiate Receptor: Demonstration in Nervous Tissue,” Science (1973) 179:1011                                             JAN-TREX-00016349                    JAN-TREX-00016352
                         Pitcher, M., “Prevalence and Profile of High-Impact Chronic Pain in the United States,” Journal of Pain 20:146-160 (Feb.
JA-01105    02/01/2019                                                                                                                                 JAN-TREX-00016353                    JAN-TREX-00016361
                         2019)
JA-01106    06/11/1905   Plezia, P., Transdermal Fentanyl: Pharmacokinetics and Preliminary Clinical Evaluation Pharmacotherapy (1989) 9(1):2-9 JAN-TREX-00016362                           JAN-TREX-00016370
                         Plunkett A. Acupuncture for the treatment of chronic pain in the military population: Factors associated with treatment
JA-01107    07/09/1905                                                                                                                                 JAN-TREX-00016371                    JAN-TREX-00016375
                         outcomes. Clin J Pain 2017; 33: 939-43
                         Portenoy, “Population-Based Survey of Pain in the United States: Differences Among White, African American, and
JA-01108    06/26/1905                                                                                                                                 JAN-TREX-00016376                    JAN-TREX-00016384
                         Hispanic Subjects,” The Journal of Pain (2004) 5(6):317-328
                         Portenoy, et al., Long Term Use of Controlled-release Oxycodone for Noncancer Pain: Results of a 3-year Registry Study.
JA-01109    06/29/1905                                                                                                                                 JAN-TREX-00016385                    JAN-TREX-00016395
                         Clin. J. Pain 2007; 23: 287-299
                         Portenoy, R. K., and K. M. Foley. 1986. Chronic use of opioid analgesics in non-malignant pain: report of 38 cases, Pain,
JA-01110    06/08/1905                                                                                                                                 JAN-TREX-00016396                    JAN-TREX-00016416
                         25: 171-86
JA-01111    06/11/1905   Portenoy, R. K., Breakthrough Pain: Definition and Management, Oncology (Supplement) Vol. 3, No. 8 (1989) 25-29               JAN-TREX-00149931                    JAN-TREX-00149931
                         Portenoy, R.K. et al., Acute and Chronic Pain, In: Lowinson JH et al., eds., Substance Abuse: A Comprehensive Textbook,
JA-01112    06/26/1905                                                                                                                                 JAN-TREX-00016417                    JAN-TREX-00016439
                         4th ed. Philadelphia: Lippincott, 2004
                         Jane Porter and Herschel Jick, MD, Addiction Rare in Patients Treated with Narcotics, 302(2) N Engl J Med. 123 (Jan. 10,
JA-01113    01/10/1980                                                                                                                                 JAN-TREX-00149932                    JAN-TREX-00149932
                         1980)
JA-01114    06/25/1905   Porter-Williamson, K., “Pseudoaddiction,” Journal of Palliative Medicine 6:937 (2003)                                         JAN-TREX-00016440                    JAN-TREX-00016443
JA-01115    08/21/2017   Raffaeli, W., “Pain as a Disease: An Overview,” Journal of Pain Research (Aug. 21, 2017)                                      JAN-TREX-00016444                    JAN-TREX-00016449
                         Rainer, F., et al., “Current understanding of the mixed pain concept: a brief narrative review,” CMRO 2019; 35(6); 1011-
JA-01116    07/11/1905                                                                                                                                 JAN-TREX-00016450                    JAN-TREX-00016457
                         1018
JA-01117    07/06/1905   Rauck RL. Treatment of post-amputation pain with peripheral nerve stimulation. Neuromodulation 2014; 17: 188-97               JAN-TREX-00016458                    JAN-TREX-00016464
                         Relieving Pain in America: A Blueprint for Transforming Prevention, Care, Education and Research (2011); National
JA-01118    07/03/1905                                                                                                                                 JAN-TREX-00016465                    JAN-TREX-00016600
                         Academies Press. https://doi.org/10.17226/13172
                         Rosenblum, Andrew, et al., Prevalence and Characteristics of Chronic Pain Among Chemically Dependent Patients in
JA-01119    06/25/1905                                                                                                                                 JAN-TREX-00016601                    JAN-TREX-00016609
                         Methadone Maintenance and Residential Treatment Facilities, JAMA 2003; 289(18):2370-2378
                         Rowbotham, Michael C., et al., Both intravenous lidocaine and morphine reduce the pain of postherpetic neuralgia,
JA-01120    06/13/1905                                                                                                                                 JAN-TREX-00016610                    JAN-TREX-00016614
                         Neurology 1991; 41:1024-1028
                         Rupert MP. Evaluation of sacroiliac joint interventions: a systematic appraisal of the literature. Pain Physician 2009; 12:
JA-01121    07/01/1905                                                                                                                                 JAN-TREX-00016615                    JAN-TREX-00016625
                         399-418.
                         Sackett, David L., et al., Evidence based medicine: what it is and what it isn’t, BMJ Volume 312, 13 January 1996, pp. 71-
JA-01122    01/01/1996                                                                                                                                 JAN-TREX-00016626                    JAN-TREX-00016627
                         72
                         Sauver, Jennifer L., et al., Why do patients visit their doctors? Assessing the most prevalent conditions in a defined US
JA-01123    01/01/2013                                                                                                                                 JAN-TREX-00016628                    JAN-TREX-00016633
                         population, Mayo Clin Proc. 2013 January ; 88(1): 56–67. doi:10.1016/j.mayocp.2012.08.020
                         Schwartz, S., “Safety and Efficacy of Tapentadol ER in Patients with Painful Diabetic Peripheral Neuropathy: Results of a
JA-01124    07/03/1905                                                                                                                                 JAN-TREX-00016634                    JAN-TREX-00016642
                         Randomized-Withdrawal, Placebo-Controlled Trial,” Current Medical Research & Opinion 27:151 (2011)
                         Schwenk E. Consensus guidelines on the use of intravenous ketamine infusions for acute pain management from the
                         American Society of Regional Anesthesia and Pain Medicine (ASRA), American Academy of Pain Medicine (AAPM) and
JA-01125    07/10/1905                                                                                                                             JAN-TREX-00016643                        JAN-TREX-00016652
                         the American Society of Anesthesiologists (ASA). Reg Anesth Pain Med 2018; 43: 456-66 (with editorial; listed as “most
                         downloaded” article on pain by Pain Medicine News).
                         Schwittay, A., “Tapentadol Prolonged Release for Severe Chronic Pain: Results of a Noninterventional Study Involving
JA-01126    10/04/2012                                                                                                                             JAN-TREX-00016653                        JAN-TREX-00016658
                         General Practitioners and Internists, MMWFortschr Med., 154, pp. 85-93, October 4, 2012
                         Seminowicz, D., “Effective Treatment of Chronic Low Back Pain in Humans Reverses Abnormal Brain Anatomy and
JA-01127    07/03/1905                                                                                                                             JAN-TREX-00016659                        JAN-TREX-00016665
                         Function,” Hournal of Neuroscience (2011) 31(20):7450-7550
                         Serrie, A., Lange, B., and Steup, A., “Tapentadol prolonged-release for moderate-to-severe chronic osteoarthritis knee
JA-01128    07/09/1905   pain: a double-blind, randomized, placebo-and oxycodone controlled release-controlled study,” CMRO 2017; 33(8); 1423- JAN-TREX-00016666                            JAN-TREX-00016675
                         1432
                         Siddall, Philip J., et al., The Efficacy of Intrathecal Morphine and Clonidine in the Treatment of Pain After Spinal Cord
JA-01129    06/22/1905                                                                                                                             JAN-TREX-00016676                        JAN-TREX-00016679
                         Injury, Anesth Analg 2000;91:1493–8
JA-01130    07/05/1905   Siminoff, L., “Incorporating patient and family preferences into evidence-based medicine,” (2013) 13(Suppl 3):S6              JAN-TREX-00016680                    JAN-TREX-00016683
                         Simmonds, M., “Transdermal Fentanyl: Long-Term Analgesic Studies,” J of Paine & Symptom Mgmt (1992)
JA-01131    06/14/1905                                                                                                                                 JAN-TREX-00016684                    JAN-TREX-00016685
                         7(3)(Suppl.):S36
                                                                                  Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 30 of 117. PageID #: 415042



                                                                                                                                                                  Janssen Defendants’ Trial Exhibit List (09/25/19)
  Ex. No.      Date                                                              Description                                                                         BegBates                               EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
                         Simpson, David M., et al., Fentanyl Buccal Tablet for the Relief of Breakthrough Pain in Opioid-Tolerant Adult Patients
JA-01132    06/29/1905   with Chronic Neuropathic Pain: A Multicenter, Randomized, Double-Blind, Placebo-Controlled Study, Clinical                     JAN-TREX-00016686                    JAN-TREX-00016694
                         Therapeutics/Volume 29, Number 4, 2007
                         Simpson, R., “Transdermal Fentanyl as Treatment for Chronic Low Back Pain,” Journal of Pain & Symptom Management
JA-01133    06/19/1905                                                                                                                                  JAN-TREX-00016695                    JAN-TREX-00016701
                         14:218 (1997)
                         Sinha N. Pain management for trauma. In: Vadivelu N, Urman RD, Hines R, eds. Essentials of Pain Management. New
JA-01134    07/03/1905                                                                                                                                  JAN-TREX-00016702                    JAN-TREX-00016716
                         York: Springer Press, 2011, 401-16.
JA-01135    07/08/1905   Sluka, K. A., and D. J. Clauw. 2016. Neurobiology of fibromyalgia and chronic widespread pain, Neuroscience.                   JAN-TREX-00016717                    JAN-TREX-00016732
                         Soledad Cepeda, M., “Comparison of Opioid Doctor Shopping for Tapentadol and Oxycodone: A Cohort Study,” Journal
JA-01136    07/05/1905                                                                                                                                  JAN-TREX-00016733                    JAN-TREX-00016739
                         of Pain 14:1227 (2013)
                         Soledad Cepeda, M., “Comparison of the Risks of Opioid Abuse or Dependence Between Tapentadol and Oxycodone:
JA-01137    07/05/1905                                                                                                                                  JAN-TREX-00016740                    JAN-TREX-00016754
                         Results From a Cohort Study,” Journal of Pain 14:158 (2013)
JA-01138    06/29/1905   Somogyi, A. “Pharmacogenetics of Opioids,” Clinical Pharmacology & Therapeutics (2007) 81(3):429                               JAN-TREX-00016755                    JAN-TREX-00016770
JA-01139    06/23/1905   Staats, P., et al., “The Additive Impact of Anxiety and a Placebo on Pain,” Pain Medicine 2001; 2(4); 267-279                  JAN-TREX-00016771                    JAN-TREX-00016783
                         Staats, P., et al., “The Effects of Alcohol Celiac Plexus Block, Pain, and Mood on Longevity in Patients with Unresectable
JA-01140    03/01/2001                                                                                                                                  JAN-TREX-00016784                    JAN-TREX-00016796
                         Pancreatic Cancer: A double-mind, randomized, placebo-controlled study, Pain Med., 2, pp. 28-34, March 2001
                         Staats, Peter S., et al., Incidence of Constipation Associated with Long-acting Opioid Therapy: A Comparative Study,
JA-01141    02/01/2004                                                                                                                                  JAN-TREX-00016797                    JAN-TREX-00016803
                         Southern Medial Journal • Volume 97, Number 2, February 2004
JA-01142    07/01/1905   Stanos, S., “Pain Management with Opioid Analgesics Balancing Risk & Benefit,” Am. J. Phys. Med. Rehabil. 88:S69 (2009) JAN-TREX-00016804                           JAN-TREX-00016834
                         Stegmann, Jens-Ulrich, et al., The efficacy and tolerability of multiple-dose tapentadol immediate release for the relief of
JA-01143    06/30/1905   acute pain following orthopedic (bunionectomy) surgery, of Orthopedic Surgeons, March 5–9, 2008, San Francisco, CA,            JAN-TREX-00149933                    JAN-TREX-00149933
                         USA, The World Institute of Pain , VOL. 24, NO. 11, 2008, 3185–3196
                         Stonington, S., “Structural Iatrogenesis — A 43-Year-Old Man with ‘Opioid Misuse’,” New England Journal of Medicine
JA-01144    07/11/1905                                                                                                                                  JAN-TREX-00016835                    JAN-TREX-00016838
                         380:701 (2019)
                         Stoops, William W., Miotic and Subject-Rated Effects of Therapeutic Doses of Tapentadol, Tramadol and
JA-01145    07/05/1905   Hydromorphone in Occasional Opioid Users, Psychopharmacology (Berl). 2013 July ; 228(2): 255–262.                              JAN-TREX-00016839                    JAN-TREX-00016849
                         doi:10.1007/s00213-013-3031-y.
                         Stovner, L., “The global burden of headache: a documentation of headache prevalence and disability worldwide,”
JA-01146    06/29/1905                                                                                                                                  JAN-TREX-00195100                    JAN-TREX-00195117
                         Cephalagia (2007) 27:193-210
                         Strick, Volker, Management of severe chronic pain with tapentadol prolonged release - long-term data from pain
JA-01147    07/06/1905                                                                                                                                  JAN-TREX-00016850                    JAN-TREX-00016857
                         specialists, Current Medical Research & Opinion Vol. 30, No. 10, 2014, 2085–2092, Article ST-0108.R1/939166

                         Sullivan MD, Turner JA, DiLodovico C, D’Appollonio A, Stephens K, Chan Y-F. Prescription Opioid Taper Support for
JA-01148    07/09/1905                                                                                                                                  JAN-TREX-00016858                    JAN-TREX-00016880
                         Outpatients With Chronic Pain: A Randomized Controlled Trial. J Pain. 2017. doi:10.1016/j.jpain.2016.11.003

                         Tayeb BO, Barreiro AE, Bradshaw YS, Chui KKH, Carr DB. Durations of opioid, nonopioid drug, and behavioral clinical
JA-01149    07/08/1905                                                                                                                                  JAN-TREX-00016881                    JAN-TREX-00016891
                         trials for chronic pain: Adequate or inadequate? Pain Med (United States). 2016. doi:10.1093/PM/PNW245
                         Thornton, D.J., et al., Health-related quality of life in patients receiving long-term opioid therapy: a systematic review
JA-01150    07/09/1905                                                                                                                                  JAN-TREX-00016892                    JAN-TREX-00016904
                         with meta-analysis, Qual Life Res (2017) 26:1955-1967.
                         Treede, Rolf-Detlef, et al., Chronic pain as a sysmptom or a disease: the IASP Classification of Chronic Pain for the
JA-01151    07/11/1905                                                                                                                                  JAN-TREX-00016905                    JAN-TREX-00016913
                         International Classification of Diseases (ICD-11) , PAIN 160 (2019) 19–27
JA-01152    06/28/1905   Trescot, A., “Opioid Guidelines in the Management of Chronic Non-Cancer Pain,” Pain Physician (2006) 9:1-40                    JAN-TREX-00016914                    JAN-TREX-00016953
JA-01153    06/30/1905   Trescot, A.M., et al., Opioid Pharmacology, Pain Physician 2008: Opioid Special Issue: 11: S133-S153.                          JAN-TREX-00016954                    JAN-TREX-00016975
                         Turk, Dennis C., et al., Core outcome domains for chronic pain clinical trials: IMMPACT recommendations; Pain 106
JA-01154    06/25/1905                                                                                                                                  JAN-TREX-00016976                    JAN-TREX-00016984
                         (2003) 337-345
JA-01155    05/28/1905   Twycross, R.G., The use of narcotic analgesics in terminal illness. Journal of Medical Ethics. 1(1) : 7-10 (1975)              JAN-TREX-00016985                    JAN-TREX-00016992
                         Tzchentke, Thomas M., et al., Tapentadol Hydrochloride: A Next-Generation, Centrally Acting Analgesic with Two
JA-01156    07/01/1905                                                                                                                                  JAN-TREX-00016993                    JAN-TREX-00017006
                         Mechanisms of action in a Single Molecule, Drugs of Today 2009, 45(7): 483-496
                         Vadivelu, N., et al., “Ketorolac, Oxymorphone, Tapentadol, and Tramadol: A Comprehensive Review,” Anesthesiology
JA-01157    07/09/1905                                                                                                                                  JAN-TREX-00017007                    JAN-TREX-00017026
                         Clin 2017; 35; e1-e20
JA-01158    06/25/1905   Vallerance, A., “The use of long-acting opioids in chronic pain management,” Nurs Clin N Am (2003) 38:435–445                  JAN-TREX-00017027                    JAN-TREX-00017037
                         Van der Weijden, “How to integrate individual patient values and preferences in clinical practice guidelines? A research
JA-01159    07/02/1905                                                                                                                                 JAN-TREX-00017038                     JAN-TREX-00017046
                         protocol,” Implementation Science (2010) 5:10
                         Vieira, EMB, et al., “Chronic pain, associated factors, and impact on daily life: are there differences between the sexes?”
JA-01160    07/04/1905                                                                                                                                 JAN-TREX-00017047                     JAN-TREX-00017055
                         Cad. Saude Publica, Rio de Janeiro 2012; 28(8); 1459-1467
                         Vinik, A. “Abstract: Efficacy and tolerability of tapentadol extended release (ER) in patients with chronic, painful diabetic
JA-01161    07/04/1905   peripheral neuropathy (DPN): results of a phase 3, randomized-withdrawal, placebo-controlled study,” Journal of Pain          JAN-TREX-00149934                     JAN-TREX-00149934
                         (Supp.) 13:S72 (2012)
JA-01162    07/08/1905   Volkow, N., “Opioid Abuse in Chronic Pain—Misconceptions and Mitigation Strategies,” 374 N Engl J Med 13 (2016)                JAN-TREX-00017056                    JAN-TREX-00017066
JA-01163    07/09/1905   Voon et al. Substance Abuse Treatment, Prevention, and Policy (2017) 12:36                                                     JAN-TREX-00017067                    JAN-TREX-00017075
                                                                                 Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 31 of 117. PageID #: 415043



                                                                                                                                                                 Janssen Defendants’ Trial Exhibit List (09/25/19)
  Ex. No.      Date                                                              Description                                                                        BegBates                               EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
                         Vorsanger, G., Abstract: Tolerability of tapentadol immediate release (IR) versus oxycodone IR in elderly patients with
JA-01164    07/02/1905                                                                                                                                 JAN-TREX-00149935                    JAN-TREX-00149935
                         low back pain or osteoarthritis pain of the hip or knee, Journal of Pain (2010) 11(4):S42
                         Vorsanger, G. , “Evaluation of study discontinuations with tapentadol immediate release and oxycodone immediate
JA-01165    07/02/1905                                                                                                                                 JAN-TREX-00017076                    JAN-TREX-00017086
                         release in patients with low back or osteoarthritis pain,” Journal of Opioid Management 6:169 (2010)
                         Vowles, K.E., et al., Rates of opioid misuse, abuse, and addiction in chronic pain: a systematic review and data synthesis,
JA-01166    07/07/1905                                                                                                                                 JAN-TREX-00017087                    JAN-TREX-00017094
                         J Pain, 156(4) (2015) 569-576.
                         Wang DD, Ma TT, Zhu HD, Peng CB. Transdermal fentanyl for cancer pain: Trial sequential analysis of 3406 patients from
JA-01167    07/10/1905                                                                                                                                 JAN-TREX-00017095                    JAN-TREX-00017103
                         35 randomized controlled trials. J Can Res Ther 2018;14:S14-21.
JA-01168    06/23/1905   Way, W., Opioid Analgesics & Antagonists in Basic & Clinical Pharmacology (8th ed., 2001) (B. Katzung, ed.)                   JAN-TREX-00017104                    JAN-TREX-00017126
                         Weissman, Davie E. and Haddox, J. David, Opioid pseudoaddiction - an iatrogenic syndrome; Pain, 36 (1989) 363-366
JA-01169    06/11/1905                                                                                                                                 JAN-TREX-00017127                    JAN-TREX-00017130
                         Elsevier
JA-01170    07/04/1905   Wilkinson I. Epidural steroid injections for chronic back pain: Piecing the puzzle together. Pain Manag 2012; 2: 307-9.       JAN-TREX-00017131                    JAN-TREX-00017133
JA-01171    06/26/1905   Winner, P., “Overview of Pediatric Headache,” Current Treatment Options in Neurology (2004) 6:471–487                         JAN-TREX-00017134                    JAN-TREX-00017150
JA-01172    07/07/1905   Yi, P., and P. Pryzbylkowski. 2015. Opioid Induced Hyperalgesia, Pain Med, 16 Suppl 1: S32-6                                  JAN-TREX-00017151                    JAN-TREX-00017155
                         Zenz, Michael; Strumpf, Michael; Tryba M. Long Term Oral Opioid Therapy in Patients with Chronic Nonmalignant Pain.
JA-01173    06/14/1905                                                                                                                                 JAN-TREX-00017156                    JAN-TREX-00017164
                         1992:69-77
                         Zernikow, B., Transdermal Fentanyl in Childhood and Adolescence: A Comprehensive Literature Review, The Journal of
JA-01174    06/29/1905                                                                                                                                 JAN-TREX-00017165                    JAN-TREX-00017185
                         Pain (2007) 8(3):187-207
JA-01175    07/10/1905   American Medical Association House of Delegates Resolution on CDC Guidelines, 2018                                            JAN-TREX-00017186                    JAN-TREX-00017222
JA-01176    07/08/1905   American Medical Association’s Letter to CDC on Comments to CDC Guidelines, 2016                                              JAN-TREX-00017223                    JAN-TREX-00017234
                         Assessment of Abuse Potential of Drugs: Guidance for Industry, U.S. Department of Health and Human Services, Food
JA-01177    01/01/2017   and Drug Administration, Center for Drug Evaluation and Research (CDER) , Jan. 2017 https://www.fda.gov/regulatory-           JAN-TREX-00017235                    JAN-TREX-00017271
                         information/search-fda-guidance-documents/assessment-abuse-potential-drugs
                         Australian National Health and Medical Research Council, Guideline for the non-surgical management of hip and knee
JA-01178    07/01/2009                                                                                                                                 JAN-TREX-00017272                    JAN-TREX-00017341
                         osteoarthritis, July 2009
                         Biotechnology Innovation Organization, Toolkit, available at:
JA-01179     No date                                                                                                                                   JAN-TREX-00149936                    JAN-TREX-00149936
                         https://www.bio.org/sites/default/files/docs/toolkit/IGP15.pdf
JA-01180    02/28/2019   Centers for Disease Control and Prevention Letter on CDC Guidelines Clarification, Feb. 28, 2019                              JAN-TREX-00017342                    JAN-TREX-00017343
                         Centers for Disease Control Letter on CDC Guideline for Prescribing Opioids for Chronic Pain--United States, 2016, Apr.
JA-01181    07/08/1905                                                                                                                                 JAN-TREX-00017344                    JAN-TREX-00017348
                         10, 2019
                         Centers for Disease Control and Prevention, "CDC Guideline for Prescribing Opioids for Chronic Pain — United States,
JA-01182    03/18/2016                                                                                                                                 JAN-TREX-00017349                    JAN-TREX-00017400
                         2016," MMWR, Mar. 18, 2016
                         Centers for Medicare & Medicaid Services, Opioid Oral Morphine Milligram Equivalent (MME) Conversion Factors, Feb.
JA-01183    02/01/2018   2018, https://www.cms.gov/Medicare/Prescription-Drug-Coverage/PrescriptionDrugCovContra/Downloads/Oral-MME-                   JAN-TREX-00017401                    JAN-TREX-00017402
                         CFs-vFeb-2018.pdf
JA-01184    06/28/1905   DEA, Practitioner’s Manual: AN Informational Outline of the Controlled Subtances Act, 2006 ed.                                JAN-TREX-00017403                    JAN-TREX-00017464
                         FDA, Consumer Updates > A Guide to Safe Use of Pain Medicine, 4/9/2019,
JA-01186    04/09/2019                                                                                                                                 JAN-TREX-00017465                    JAN-TREX-00017469
                         https://www.fda.gov/ForConsumers/ConsumerUpdates/ucm095673.htm
                         Federation of State Medical Boards of the United States, Inc., Model Guidelines for the Use of Controlled Substances for
JA-01187    05/01/2004                                                                                                                                 JAN-TREX-00017470                    JAN-TREX-00017477
                         the Treatment of Pain, May 2004
JA-01188    04/01/2017   Federation of State Medical Boards, Guidelines for the Chronic Use of Opioid Analgesics, Apr. 2017                            JAN-TREX-00017478                    JAN-TREX-00017499
                         Food & Drug Administration, HHS, General Principles for Evaluating the Abuse Deterrence of Generic Solid Oral Opioid
JA-01189    11/01/2017                                                                                                                                 JAN-TREX-00017500                    JAN-TREX-00017532
                         Drug Products Guidance for Industry, Nov. 2017
                         Food and Drug Administration Center for Drug Evaluation and Research (CDER), Joint Meeting of the Anesthetic and Life
JA-01190    07/22/2010   Support Drugs Advisory Committee (ALSDAC) & Drug Safety and Risk Management Advisory Committee (DSaRM)                        JAN-TREX-00017533                    JAN-TREX-00017543
                         Meeting Transcript, Jul. 22, 2010
                         Food and Drug Administration Center for Drug Evaluation and Research (CDER), Joint Meeting of the Anesthetic and Life
JA-01191    07/23/2010   Support Drugs Advisory Committee (ALSDAC) & Drug Safety and Risk Management Advisory Committee (DSaRM)                        JAN-TREX-00017544                    JAN-TREX-00017554
                         Meeting Transcript, Jul. 23, 2010
                         Health Professionals for Patients in Pain (HP3) Letter, Health Professionals Call on the CDC to Address Misapplication of
JA-01192    03/06/2019                                                                                                                                 JAN-TREX-00017555                    JAN-TREX-00017557
                         its Guideline on Opioids for Chronic Pain through Public Clarification and Impact Evaluation, Mar. 6, 2019
JA-01193     No date     IASP Terminology, https://www.iasp-pain.org/Education/Content.aspx?ItemNumber=1698                                     JAN-TREX-00017558                           JAN-TREX-00017565
                         Institute of Health Economics of Alberta Canada, Toward Optimized Practice: Clinical Assessment of Psychosocial Yellow
JA-01194     No date                                                                                                                            JAN-TREX-00017566                           JAN-TREX-00017568
                         Flags
JA-01195     No date     Institute of Health Economics of Alberta Canada, Toward Optimized Practice: Management of Psychosocial Yellow Flags           JAN-TREX-00017569                    JAN-TREX-00017570
                         Institute of Health Economics of Alberta Canada, Toward Optimized Practice: What You Should Know About Your Acute
JA-01196    07/01/1905                                                                                                                                 JAN-TREX-00149937                    JAN-TREX-00149937
                         Low Back Pain, 2009, revised 2011, 2015
                         Institute of Health Economics of Alberta Canada, Toward Optimized Practice: What You Should Know About Your
JA-01197    07/01/1905                                                                                                                                 JAN-TREX-00149938                    JAN-TREX-00149938
                         Chronic Low Back Pain, 2009, revised 2011, 2015
                         Letter from FDA Center for Drug Evaluation & Research to Janssen Research & Development, LLC re Supplemental New
JA-01198    08/28/2012                                                                                                                                 JAN-TREX-00017571                    JAN-TREX-00017576
                         Drug Application 200533/S-001
                         Letter from FDA Center for Drug Evaluation & Research to Mylan Technologies Inc. re Abbreviated New Drug Application
JA-01199    06/22/2004                                                                                                                                 JAN-TREX-00017577                    JAN-TREX-00017579
                         76-258
                                                                                  Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 32 of 117. PageID #: 415044



                                                                                                                                                              Janssen Defendants’ Trial Exhibit List (09/25/19)
  Ex. No.      Date                                                            Description                                                                        BegBates                              EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
                         Letter from American Academy of Pain Medicine to FDA re Petition of Physicians for Responsible Opioid Prescribing for
JA-01200    08/15/2012                                                                                                                              JAN-TREX-00017580                    JAN-TREX-00017590
                         Label Changes
                         Lister Hill National Center for Biomedical Communications, U.S. Nat’l Library of Medicine, NIH, Genetics Home
JA-01201    04/30/2019                                                                                                                              JAN-TREX-00017591                    JAN-TREX-00017602
                         Reference: Help Me Understand Precision Medicine, Apr. 30, 2019
JA-01202    02/01/2011   National Center for Health Statistics, Health, United States, 2010: With Special Feature on Death and Dying, Feb. 2011     JAN-TREX-00017603                    JAN-TREX-00018165
JA-01203    06/01/2009   National Center for Health Statistics, The National Nursing Home Survey: 2004 Overview, June 2009                          JAN-TREX-00018166                    JAN-TREX-00018223
JA-01204      No date    Opioid Oral Morphine Milligram Equivalent (MME) Conversion Factors                                                         JAN-TREX-00018224                    JAN-TREX-00018225
                         Press Release: Health Professionals for Patients in Pain, Professionals Call on the CDC to Address Misapplication of its
JA-01205    03/06/2009                                                                                                                              JAN-TREX-00018226                    JAN-TREX-00018229
                         Guideline on Opioids for Chronic Pain through Clarification and Impact Evaluation, Mar. 6, 2009
JA-01206    02/12/2014   U.K. National Institute for Health and Care Excellence, Osteoarthritis: care and management, Feb. 12, 2014                 JAN-TREX-00018230                    JAN-TREX-00018259
                         U.S. Dept. of Health and Human Services, Office of the Assistant Secretary for Health, Draft Report on Pain Management
JA-01207    12/28/2018                                                                                                                              JAN-TREX-00018260                    JAN-TREX-00018362
                         Best Practices: Updates, Gaps, Inconsistencies, and Recommendations, Dec. 28, 2018
JA-01208    05/03/2003   U.S. Dept. of Veterans Affairs, Pain Management, VHA Directive 2003-021, May 3, 2003                                       JAN-TREX-00018363                    JAN-TREX-00018367
                         U.S. Food and Drug Administration. Abuse-Deterrent Opioid Analgesics. Available at:
JA-01209     No date     https://www.fda.gov/drugs/postmarket-drug-safety-information-patients-and-providers/abuse-deterrent-opioid-                JAN-TREX-00018368                    JAN-TREX-00018370
                         analgesics
JA-01211    03/01/2003   VA/DOD Clinical Practice Guideline for the Management of Opioid Therapy for Chronic Pain, Mar. 2003                        JAN-TREX-00018371                    JAN-TREX-00018450
JA-01212    05/01/2017   FDA Blueprint for Prescriber Education for Extended-Release and Long-Acting Opioid Analgesics, May 2017                    JAN-TREX-00018451                    JAN-TREX-00018471
JA-01213    08/01/1990   Duragesic Label 1990-08                                                                                                    JAN-TREX-00018472                    JAN-TREX-00018482
JA-01214    05/20/2003   Duragesic Label 2003-05-20                                                                                                 JAN-TREX-00018483                    JAN-TREX-00018493
JA-01215    02/04/2005   Duragesic Label 2005-02-04                                                                                                 JAN-TREX-00018494                    JAN-TREX-00018507
JA-01216    07/09/2012   Duragesic Label 2012-07-09                                                                                                 JAN-TREX-00018508                    JAN-TREX-00018531
JA-01217    12/16/2016   Duragesic Label 2016-12-16                                                                                                 JAN-TREX-00018532                    JAN-TREX-00018554
JA-01218    01/24/2018   Duragesic Label 2018-01-24                                                                                                 JAN-TREX-00018555                    JAN-TREX-00018586
JA-01219    09/18/2018   Duragesic Label 2018-09-18                                                                                                 JAN-TREX-00018587                    JAN-TREX-00018610
JA-01220    08/25/2011   Nucynta ER Label 2011-08-25                                                                                                JAN-TREX-00018611                    JAN-TREX-00018634
JA-01221    08/28/2011   Nucynta ER Label 2011-08-28                                                                                                JAN-TREX-00018635                    JAN-TREX-00018673
JA-01222    07/09/2012   Nucynta ER Label 2012-07-09                                                                                                JAN-TREX-00018674                    JAN-TREX-00018692
JA-01223    08/28/2012   Nucynta ER Label 2012-08-28                                                                                                JAN-TREX-00018693                    JAN-TREX-00018710
JA-01224    12/16/2016   Nucynta ER Label 2016-12-16                                                                                                JAN-TREX-00018711                    JAN-TREX-00018724
JA-01225    07/10/1905   Nucynta ER Label 2018 Label                                                                                                JAN-TREX-00018725                    JAN-TREX-00018739
JA-01226    07/10/1905   Nucynta IR Label 2018                                                                                                      JAN-TREX-00018740                    JAN-TREX-00018768
JA-01227    11/17/2014   Nucynta IR Oral Solution Label 2014-11-17                                                                                  JAN-TREX-00018769                    JAN-TREX-00018789
JA-01228    11/20/2008   Nucynta IR Tablet Label 2008-11-20                                                                                         JAN-TREX-00018790                    JAN-TREX-00018807
JA-01229    07/01/1905   Nucynta IR Tablet Label 2009-11-09                                                                                         JAN-TREX-00018808                    JAN-TREX-00018825
JA-01230    07/02/1905   Nucynta IR Tablet Label 2010-10                                                                                            JAN-TREX-00018826                    JAN-TREX-00018841
JA-01231    07/11/2013   Nucynta IR Tablet Label 2013-07-11                                                                                         JAN-TREX-00018842                    JAN-TREX-00018857
JA-01232    10/31/2013   Nucynta IR Tablet Label 2013-10-31                                                                                         JAN-TREX-00018858                    JAN-TREX-00018873
JA-01233    12/01/2016   Nucynta IR Tablet Label 2016-12                                                                                            JAN-TREX-00018874                    JAN-TREX-00018886
JA-01234    09/01/2018   Nucynta IR Tablet Label 2018-09                                                                                            JAN-TREX-00018887                    JAN-TREX-00018920
                         Janssen Websitel: Duragesic-Welcome. What is Duragesic? (2006), available at
JA-01235    04/10/2006                                                                                                                              JAN00222151                          JAN00222151
                         http://jomhp1d3.na.jnj.com:6640?host=www.duragesic.com
JA-01236    08/01/1990   Duragesic fentanyl transdermal system serum fentanyl concentrations                                                        JAN-MS-00238727                      JAN-MS-00238737
JA-01237    07/01/2013   Nucynta: Highlights of Prescribing Information                                                                             JAN-MS-01229368                      JAN-MS-01229395
JA-01238    05/14/2008   Draft of Let's Talk Pain Coalition Web Site Content                                                                        JAN-MS-01241348                      JAN-MS-01241348
                         The France Foundation Presentation: Addressing the Barriers to Effective Pain Management and Issues of Opioid Misuse
JA-01239     No date                                                                                                                                JAN-MS-01509021                      JAN-MS-01509021
                         and Abuse
JA-01240    10/19/2009   Email from Ravi Desiraju to Bruce Moskovitz et al.                                                                         JAN-MS-02001916                      JAN-MS-02001918
                         Joint Meeting Of The Anesthetic and Life Support Drugs Advisory Committee and the Drug Safety and Risk Management
JA-01241    06/22/2010   Advisory Committee July 22 and 23, 2010: Risk Evaluation and Mitigation Strategies (REMS) for Extended-Release and         JAN-MS-02233933                      JAN-MS-02233306
                         Long-Acting Opioid Analgesics
JA-01242    08/25/2011   Letter from Bob Rappaport, FDA/HHS to Kathleen Dusek.                                                                      JAN-MS-02543460                      JAN-MS-02543567
JA-01243    03/18/2010   Memorandum from Endo, King, Janssen and Purdue to Participating IWG Companies                                              JAN-MS-02569643                      JAN-MS-02569644
JA-01244    07/04/1905   The 2012 Johnson Medal for Research and Development, Nomination-Full Application, Nucynta/Nucynta ER                       JAN-MS-02604007                      JAN-MS-02604012
JA-01245    04/06/2010   Email from Karen Naim to Phillip Pierce                                                                                    JAN-MS-02605687                      JAN-MS-02605689
                         Alza Corporation, Rational for the Development, Therapeutic Use, and Clinical Program for Transdermal Therapeutic
JA-01246    11/29/1988                                                                                                                              JAN-MS-02908137                      JAN-MS-02908151
                         System (Fentanyl),1988
                         Alza Corporation, Rational for the Development, Therapeutic Use, and Clinical Program for Transdermal Therapeutic
JA-01247    11/29/1988                                                                                                                              JAN-MS-02908285                      JAN-MS-02908296
                         System (Fentanyl)
JA-01248    05/14/2010   Email from Fraank Strzelecki to Marsha Lash, et al                                                                         JAN-OH-00076245                      JAN-OH-00076245
JA-01249    05/14/2010   Janssen Meeting Minutes; Nucynta Ask The Expert Call                                                                       JAN-OH-00076246                      JAN-OH-00076248
                                                                                  Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 33 of 117. PageID #: 415045



                                                                                                                                                                 Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.      Date                                                             Description                                                                         BegBates                             EndBates          901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-01250     11/07/2010   Email from Amy Maddox to Jeffrey Chapman, et al                                                                              JAN-OH-00116003                      JAN-OH-00116004
JA-01251     09/27/2004   Email from Michael Kafissen to Bruce Moskovitz                                                                               JAN-MS-00482680                      JAN-MS-00482683
JA-01252     04/10/2019   PLTF_2804_000018913 (Claims data relating to Track 1 Plaintiffs’ “High MME Patients”)                                        PLTF_2804_000018913                  PLTF_2804_000018913
                          Goleman, D., “Health: Patient Care; Physicians Said to Persist in Undertreating Pain and Ignoring the Evidence,” N.Y.
JA-01254     06/09/1905                                                                                                                                JAN-TREX-00018921                    JAN-TREX-00018923
                          Times (Dec. 31, 1987)
JA-01255     06/27/1905   Libby, R., Treating Doctors as Drug Dealers: The DEA’s War on Prescription Painkillers, Policy Analysis (2005) 545:1-28      JAN-TREX-00018924                    JAN-TREX-00018951
                          Pain Management and the Opioid Epidemic: Balancing Societal and Individual Benefits and Risks of Prescription Opioid
JA-01256     07/09/1905                                                                                                                                JAN-TREX-00018952                    JAN-TREX-00019434
                          Use (Bonnie, R., ed.) (2017)
JA-01258     05/18/2018   Corrected Second Amended Complaint                                                                                           JAN-TREX-00019456                    JAN-TREX-00019584
JA-01259     05/18/2018   Second Amended Complaint                                                                                                     JAN-TREX-00019585                    JAN-TREX-00019948
JA-01265     04/12/2019   National Oceanic and Atmospheric Administration Atmospheric ESRL data                                                        JAN-TREX-00019949                    JAN-TREX-00019961
                          Centers for Disease Control (CDC) opioid morphine conversion factors data, cdc_mme_table_sept2018.sas7bdat,
JA-01266     09/01/2018                                                                                                                                JAN-TREX-00019962                    JAN-TREX-00020257
                          https://www.cdc.gov/drugoverdose/resources/data.html (accessed May 3, 2019).

                          Centers for Medicaid and Medicare Services opioid morphine conversion factors data,
JA-01267     04/01/2017   https://www.cms.gov/Medicare/Prescription-Drug-Coverage/PrescriptionDrugCovContra/Downloads/Opioid-Morphine- JAN-TREX-00020258                                    JAN-TREX-00020259
                          EQ-Conversion-Factors-April-2017.pdf (accessed May 3, 2019).
                          The American Hospital Formulary Service (AHFS) Pharmacologic-Therapeutic Classification,
JA-01268     07/04/1905   http://www.mgh.org/Content/Uploads/UP%20Health%20System%20-%20Marquette/files/formulary/AHFS%20Pharmac JAN-TREX-00020260                                          JAN-TREX-00020269
                          ologic-Therapeutic%20Classification%20(2012).pdf (accessed May 3, 2019).
                          Federal Drug Administration (FDA) National Drug Code (NDC) / National Health Related Items Code (NHRIC) labeler
JA-01269     05/03/2019   codes, ndc_nhric_labeler_codes_05_03_2019.xlsx, https://www.fda.gov/industry/structured-product-                JAN-TREX-00149914                                 JAN-TREX-00149914
                          labeling-resources/ndcnhric-labeler-codes (accessed May 3, 2019).
                          U.S. DOJ, Drug Enforcement Agency, Automation of Reports and Consolidated Orders System (ARCOS) Registrant
JA-01270     08/01/1997                                                                                                                   JAN-TREX-00020270                                 JAN-TREX-00020460
                          Handbook, August 1997
JA-01272     08/20/2019   Ohio Automated Prescription Reporting System (OARRS) https://www.ohiopmp.gov/State.aspx (accessed May 3, 2019). JAN-TREX-00020461                                 JAN-TREX-00020463
                          Confidential Ohio Automated Prescription Reporting System (OARRS) data created by the State of Ohio Board of
JA-01273     02/21/2019   Pharmacy. Ohio BOP 20190221 Vol 1 & 2.zip: BOP_MDL 5th Production_000001.txt … BOP_MDL 5th                                BOP_MDL 5th Production_000044           BOP_MDL 5th Production_000044
                          Production_000044.txt
                          Depomed Announcement April 2, 2015; https://www.jnj.com/media-center/press-releases/janssen-pharmaceuticals-inc-
                          completes-divestiture-of-us-license-rights-to-nucynta-tapentadol-nucynta-er-tapentadol-extended-release-tablets-and-
                          nucynta-tapentadol-oral-solution-to-depomed-inc (accessed May 3, 2019) ; https://www.prnewswire.com/news-
JA-01274     04/02/2015                                                                                                                             JAN-TREX-00020464                       JAN-TREX-00020469
                          releases/depomed-announces-closing-of-acquisition-of-us-rights-to-nucynta-tapentadol-nucynta-er-tapentadol-
                          extended-release-tablets-and-nucynta-tapentadol-oral-solution-from-janssen-pharmaceuticals-inc-for-105-billion-
                          300060453.html (accessed May 3, 2019).
                          Allen et al., “Reference Guide on the Estimation of Economic Damages,” in Reference Manual on Scientific Evidence, 3rd
JA-01275     07/03/1905                                                                                                                             JAN-TREX-00020470                       JAN-TREX-00020547
                          ed., Federal Judicial Center, 2011.
JA-01276     11/01/1966   Box GEP, Use and Abuse of Regression, Technometrics, Vol. 8, No. 4, pp. 625--629, 1966.                                   JAN-TREX-00020548                       JAN-TREX-00020552
JA-01277     05/27/1905   Granger CWJ, et al., Spurious Regressions in Econometrics, Journal of Econometrics 2, pp. 111-120, 1974.                  JAN-TREX-00020553                       JAN-TREX-00020562
                          Kaye, David H. and Freedman, David A., “Reference Guide on Statistics” Reference Manual on Scientific Evidence, 3rd
JA-01278     07/03/1905                                                                                                                             JAN-TREX-00020563                       JAN-TREX-00020654
                          ed., Federal Judicial Center, 2011.
                          Noriega AE, et al., Spurious Regression and Trending Variables, Oxford Bulletin of Economics and Statistics, Vol. 69, No.
JA-01279     06/29/1905                                                                                                                             JAN-TREX-00020655                       JAN-TREX-00020660
                          3, pp. 439-444, 2007
JA-01280     06/08/1905   Phillips PCB, Understanding Spurious Regressions in Econometrics, Journal of Econometrics, Vol. 33, pp. 311-340, 1986.       JAN-TREX-00020661                    JAN-TREX-00020690
                          Rubinfeld, Daniel L., “Reference Guide on Multiple Regression” Reference Manual on Scientific Evidence, 3rd ed.,
JA-01281     07/03/1905                                                                                                                                JAN-TREX-00020691                    JAN-TREX-00020746
                          Federal Judicial Center, 2011.
                          Yule GU, Why Do We Sometimes Get Nonsense-Correlations Between Time-Series?, Journal of the Royal Statistical
JA-01282     01/01/1926                                                                                                                                JAN-TREX-00020747                    JAN-TREX-00020810
                          Society, Vol. 89, No. 1, pp. 1–63, January 1926
                          Alford DP., Opioid Prescribing for Chronic Pain — Achieving the Right Balance through Education, The New England
JA-01284     01/28/2016                                                                                                                                JAN-TREX-00020846                    JAN-TREX-00020848
                          Journal of Medicine, 374(4), pp. 301-3, January 28, 2016
                          Atluri S, et al., Assessment of the Trends in Medical Use and Misuse of Opioid Analgesics from 2004 to 2011, Pain
JA-01285     01/30/2014                                                                                                                                JAN-TREX-00021420                    JAN-TREX-00021429
                          Physician Journal, 17, pp. E119-28, 2014
                          Case A, et al., Mortality and Morbidity in the 21st Century, Brookings Papers on Economic Activity, pp. 397-476, Spring
JA-01286     07/09/1905                                                                                                                                JAN-TREX-00021562                    JAN-TREX-00021641
                          2017
                          Greene M and Chambers A, Pseudoaddiction: Fact or Fiction? An Investigation of the Medical Literature, Curr Addict
JA-01287     07/07/1905                                                                                                                                JAN-TREX-00023354                    JAN-TREX-00023361
                          Report, 2, pp. 310-317, 2015
                          Krashin D, et al., Challenges to Treatment of Chronic Pain and Addiction During the "Opioid Crisis", Curr Pain Headache
JA-01288     11/21/2016                                                                                                                                JAN-TREX-00024487                    JAN-TREX-00024489
                          Rep, 20: 65, 2016.
                          Krebs EE, et al., Effect of Opioid vs Nonopioid Medications on Pain-Related Function in Patients with Chronic Back Pain or
JA-01289     03/06/2018                                                                                                                                JAN-TREX-00024490                    JAN-TREX-00024500
                          Hip or Knee Osteoarthritis Pain, JAMA, Vol. 319, No. 9, pp. 872-882, March 6, 2018.
                          Manchikanti L. and Singh, A., "Therapeutic Opioids: a Ten Year Perspective on the Complexities and Complications of the
JA-01290     06/30/1905                                                                                                                           JAN-TREX-00024617                         JAN-TREX-00024642
                          Escalating Use, Abuse, and Nonmedical Use of Opioids," Pain Physician, 11: pp. 563-588.
                          Rummans, T., et al., "How Good Intentions Contributed to Bad Outcomes: The Opioid Crisis," Mayo Clinic Proceedings,
JA-01291     03/01/2018                                                                                                                                JAN-TREX-00025297                    JAN-TREX-00025303
                          93 (3), pp. 344-350.
                                                                               Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 34 of 117. PageID #: 415046



                                                                                                                                                            Janssen Defendants’ Trial Exhibit List (09/25/19)
  Ex. No.      Date                                                               Description                                                                  BegBates                               EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
                         Soelberg C, et al., The US Opioid Crisis: Current Federal and State Legal Issues, International Anesthesia Research
JA-01292    11/01/2017                                                                                                                            JAN-TREX-00025544                    JAN-TREX-00025550
                         Society, Vol. 125 (5), 2017
JA-01293    04/30/2019   Dr. Steven Cohen CV                                                                                                      JAN-TREX-00028869                    JAN-TREX-00028886
JA-01294       N/A       CV of Frank Torti                                                                                                        JAN-TREX-00196948                    JAN-TREX-00196981
JA-01295    07/01/2018   Typewritten notes                                                                                                        JAN-TREX-00181977                    JAN-TREX-00181981
JA-01296    06/23/2004   Bruce Moskovitz Presentation: Primary Care Franchise Update                                                              JAN-MS-00492868                      JAN-MS-00492868
JA-01297    08/07/2008   Email From Bruce Moskovitz to Faith Sarioz                                                                               JAN-MS-01204898                      JAN-MS-01204899
JA-01298    07/04/1905   Janssen Presentation: Cycle 1 Meeting                                                                                    JAN00085130                          JAN00085232
JA-01299    08/17/2015   Surveying Ohio physicians on opiate prescribing behaviors,                                                               SUMMIT_000839795                     SUMMIT_000839813
JA-01300    06/29/1905   Ohio HIDTA, Annual Report, 2007                                                                                          OH-HIDTA_000534                      OH-HIDTA_000564
JA-01301    06/30/1905   Ohio High Intensity Drug Trafficking Area, CY 2008 Annual Report Ohio                                                    OH-HIDTA_000565                      OH-HIDTA_000615
JA-01302    07/01/1905   Ohio High Intensity Drug Trafficking Area, CY 2009 Annual Report Ohio                                                    OH-HIDTA_000616                      OH-HIDTA_000655
JA-01303    07/02/1905   Ohio High Intensity Drug Trafficking Area, CY 2010 Annual Report Ohio                                                    OH-HIDTA_000656                      OH-HIDTA_000700
JA-01304    07/03/1905   Ohio High Intensity Drug Trafficking Area, CY 2011 Annual Report Ohio                                                    OH-HIDTA_000701                      OH-HIDTA_000750
JA-01305    07/04/1905   Ohio High Intensity Drug Trafficking Area, CY 2012 Annual Report Ohio                                                    OH-HIDTA_000751                      OH-HIDTA_000804
JA-01306    07/05/1905   Ohio High Intensity Drug Trafficking Area, CY 2013 Annual Report Ohio                                                    OH-HIDTA_000805                      OH-HIDTA_000850
JA-01307    07/06/1905   Ohio High Intensity Drug Trafficking Area, CY 2014 Annual Report Ohio                                                    OH-HIDTA_000851                      OH-HIDTA_000891
JA-01308    07/07/1905   Ohio High Intensity Drug Trafficking Area, CY 2015 Annual Report Ohio                                                    OH-HIDTA_000892                      OH-HIDTA_000936
JA-01309    07/08/1905   Ohio High Intensity Drug Trafficking Area, CY 2016 Annual Report Ohio                                                    OH-HIDTA_000937                      OH-HIDTA_000988
JA-01310    07/09/1905   Ohio High Intensity Drug Trafficking Area, 2017 Annual Report Ohio                                                       OH-HIDTA_000989                      OH-HIDTA_001030
JA-01311    06/27/1905   Ohio HIDTA 2005 Threat Assessment                                                                                        OH-HIDTA_002167                      OH-HIDTA_002233
JA-01312    06/15/2013   Threat Assessment & Strategy Program Year 2013, Ohio High Intensity Drug Trafficking Area                                OH-HIDTA_002863                      OH-HIDTA_002908
JA-01313    06/15/2014   Threat Assessment & Strategy Program Year 2014, Ohio High Intensity Drug Trafficking Area                                OH-HIDTA_002909                      OH-HIDTA_002960
JA-01314    06/15/2015   Threat Assessment & Strategy Program Year 2015, Ohio High Intensity Drug Trafficking Area                                OH-HIDTA_002961                      OH-HIDTA_003018
JA-01315    06/15/2016   Threat Assessment & Strategy Program Year 2016, Ohio High Intensity Drug Trafficking Area                                OH-HIDTA_003019                      OH-HIDTA_003084
JA-01316    06/15/2017   Threat Assessment & Strategy Program Year 2017, Ohio High Intensity Drug Trafficking Area                                OH-HIDTA_003085                      OH-HIDTA_003156
JA-01317    07/10/1905   Threat Assessment & Strategy Program Year 2018, Ohio High Intensity Drug Trafficking Area                                OH-HIDTA_003157                      OH-HIDTA_003230
JA-01318    03/03/1999   Letter from Emily Sweeney to Joseph Peters enclosing Ohio's HIDTA Proposal                                               OH-HIDTA_003369                      OH-HIDTA_003406
JA-01319    07/08/1999   Northern Ohio High Intensity Drug Trafficking Area, Mission Statement, 1999                                              OH-HIDTA_003455                      OH-HIDTA_003473
JA-01320    06/24/1905   Ohio HIDTA, 2002 Threat Assessment                                                                                       OH-HIDTA_003501                      OH-HIDTA_003557
JA-01321    06/25/1905   Ohio HIDTA, 2003 Threat Assessment                                                                                       OH-HIDTA_003558                      OH-HIDTA_003616
JA-01322    06/26/1905   Ohio HIDTA, 2004 Threat Assessment                                                                                       OH-HIDTA_003617                      OH-HIDTA_003653
JA-01323    02/28/2010   Waidley, E, Ohio Diversion Intelligence Summary-February, 2010                                                           OH-HIDTA_000142                      OH-HIDTA_000143
JA-01324    06/01/2010   Ohio High Intensity Drug Trafficking Area, Ohio Diversion Intelligence Summary, 2010                                     OH-HIDTA_000221                      OH-HIDTA_000224
JA-01325    03/01/2010   Ohio High Intensity Drug Trafficking Area, Ohio Diversion Intelligence Summary, 2010                                     OH-HIDTA_000225                      OH-HIDTA_000227
JA-01326    05/01/2010   Ohio High Intensity Drug Trafficking Area, Ohio Diversion Intelligence Summary, 2010                                     OH-HIDTA_000228                      OH-HIDTA_000231
JA-01327    06/28/1905   National Drug Threat Survey 2006, U.S. Department of Justice National Drug Intelligence Center                           OH-HIDTA_002531                      OH-HIDTA_002536
JA-01328    04/01/2010   U.S. Department of Justice, National Drug Intelligence Center, Ohio High Intensity Drug Trafficking Area, 2010           OH-HIDTA_000010                      OH-HIDTA_000028
JA-01329    07/03/1905   Ohio High Intensity Drug Trafficking Area, Drug Market Analysis (Draft), 2011                                            OH-HIDTA_000232                      OH-HIDTA_000250
JA-01330    07/03/1905   Ohio High Intensity Drug Trafficking Area, Drug Market Analysis, 2011                                                    OH-HIDTA_000251                      OH-HIDTA_000265
JA-01331    06/01/2006   Ohio High Intensity Drug Trafficking Area Drug Market Analysis, National Drug Intelligence Center, 2006                  OH-HIDTA_002236                      OH-HIDTA_002251
JA-01332    06/01/2007   Ohio High Intensity Drug Trafficking Area Drug Market Analysis, U.S. Department of Justice, 2007                         OH-HIDTA_002635                      OH-HIDTA_002646
JA-01333    05/01/2008   Ohio High Intensity Drug Trafficking Area, National Drug Intelligence Center, U.S Department of Justice, 2008            OH-HIDTA_002665                      OH-HIDTA_002683
JA-01334    06/29/1905   Ohio High Intensity Drug Trafficking Area Drug Market Analysis, 2007                                                     OH-HIDTA_002697                      OH-HIDTA_002711
JA-01335    06/29/1905   Ohio High Intensity Drug Trafficking Area Drug Market Analysis, 2007                                                     OH-HIDTA_002712                      OH-HIDTA_002725
JA-01336    06/29/1905   Ohio High Intensity Drug Trafficking Area Drug Market Analysis, 2007                                                     OH-HIDTA_002726                      OH-HIDTA_002739
                         Ohio High Intensity Drug Trafficking Area Drug Market Analysis 2009, National Drug Intelligence Center U.S. Department
JA-01337    04/01/2009                                                                                                                            OH-HIDTA_002753                      OH-HIDTA_002774
                         of Justice
JA-01338    07/01/1905   Ohio High Intensity Drug Trafficking Area Drug Market Analysis-2009,                                                     OH-HIDTA_002776                      OH-HIDTA_002792
JA-01339    07/01/1905   Ohio High Intensity Drug Trafficking Area Drug Market Analysis, 2009                                                     OH-HIDTA_002793                      OH-HIDTA_002809
JA-01340    04/01/2010   Ohio High Intensity Drug Trafficking Area, National Drug Intelligence Center U.S. Department of Justice, 2010            OH-HIDTA_002840                      OH-HIDTA_002858
JA-01341    07/03/1905   Ohio High Intensity Drug Trafficking Area, Drug Market Analysis 2011                                                     OH-HIDTA_004228                      OH-HIDTA_004245
JA-01342    06/28/1905   Ohio High Intensity Drug Trafficking Area, 2006 Strategy                                                                 OH-HIDTA_001054                      OH-HIDTA_001081
JA-01343    06/29/1905   Ohio High Intensity Drug Trafficking Area, 2007 Strategy                                                                 OH-HIDTA_001082                      OH-HIDTA_001111
JA-01344    06/30/1905   Ohio High Intensity Drug Trafficking Area, 2008 Strategy                                                                 OH-HIDTA_001112                      OH-HIDTA_001143
JA-01345    07/01/1905   Ohio High Intensity Drug Trafficking Area, 2009 Strategy                                                                 OH-HIDTA_001144                      OH-HIDTA_001175
JA-01346    07/02/1905   Ohio High Intensity Drug Trafficking Area, 2010 Strategy                                                                 OH-HIDTA_001176                      OH-HIDTA_001208
JA-01347    07/03/1905   Ohio High Intensity Drug Trafficking Area, CY 2011 Strategy Ohio                                                         OH-HIDTA_001209                      OH-HIDTA_001242
JA-01348    07/04/1905   Ohio High Intensity Drug Trafficking Area, CY 2012 Strategy Ohio                                                         OH-HIDTA_001243                      OH-HIDTA_001275
JA-01349    07/05/1905   Ohio High Intensity Drug Trafficking Area, CY 2013 Strategy Ohio                                                         OH-HIDTA_001276                      OH-HIDTA_001312
                                                                                 Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 35 of 117. PageID #: 415047



                                                                                                                                                           Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.      Date                                                             Description                                                                   BegBates                             EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-01350     06/29/1905   Ohio High Intensity Drug Trafficking Area , 2007 Strategy                                                              OH-HIDTA_001671                      OH-HIDTA_001699
JA-01351     06/15/2018   Threat Assessment & Strategy Program Year 2018                                                                         OH-HIDTA-00013430                    OH-HIDTA-00013459
JA-01352     06/24/1905   Janssen presentataion: The Drug Development Process and the Integration of R&D and Commercial presentation             JAN-TREX-00028902                    JAN-TREX-00028932
JA-01353     11/12/2004   Alza Citizen Petition                                                                                                  JAN-MS-02508937                      JAN-MS-02508948
                          Review and Conclusion of the RADARS Report Summarizing Abuse and Diversion Data for Transdermal Fentanyl Products
JA-01354      No Date                                                                                                                            JAN-MS-02578637                      JAN-MS-02578638
                          in the United States
JA-01355     04/28/2008   Email from Bruce Moskovitz to Ravi Desiraju et al.                                                                     JAN-MS-02484172                      JAN-MS-02484172
JA-01356     02/03/2012   Feb Retail ST 101 Agenda, Janssen, 2012                                                                                JAN-MS-00060275                      JAN-MS-00060277
JA-01357     08/10/2011   Mike Burzcak, Welcome to Sales training 101, Janssen, G02-256 CSS, 2011                                                JAN-MS-00061140                      JAN-MS-00061166
JA-01358     03/07/2011   Janssen Presentation: Sales Training 101 Preparation, Ortho-McNeil Janssen,Pharmaceutical services,                    JAN-MS-00061971                      JAN-MS-00062005
JA-01359     03/07/2011   New Representative Training, Administrative Activities                                                                 JAN-MS-00062006                      JAN-MS-00062006
JA-01360     07/03/1905   Class Materials List, Pri Cara ST 101-PAIN                                                                             JAN-MS-00062908                      JAN-MS-00062908
JA-01361     07/26/2011   Janssen Presentation: Retail Sales Training 101 Preparation, Ortho-McNeil Janssen Training & Development               JAN-MS-00063475                      JAN-MS-00063516
JA-01362     08/29/2011   Janssen Presentation: Nucynta ER, Train-the-Trainer, August 29, 2011                                                   JAN-MS-00064792                      JAN-MS-00064878
JA-01363     09/04/2009   Nucynta Competition Advisor Guide, For Pricara Training Use Only                                                       JAN-MS-00067422                      JAN-MS-00067424
JA-01364     09/04/2009   Nucynta Pain Advisor Guide, For Pricara Training Use Only                                                              JAN-MS-00067450                      JAN-MS-00067450
JA-01365     09/04/2009   Nucynta Package Insert Advisor Guide                                                                                   JAN-MS-00067561                      JAN-MS-00067564
JA-01366     09/04/2009   Nucynta Visual Aid Advisor Guide, For Pricara Training Use Only                                                        JAN-MS-00067601                      JAN-MS-00067602
JA-01367     07/02/2010   Nucynta Clinical Reprints Leader's Guide, For Pricara Training Use Only                                                JAN-MS-00067603                      JAN-MS-00067614
JA-01368     09/04/2009   Nucynta Competition Leader's Guide, For Pricara Training Use Only                                                      JAN-MS-00067668                      JAN-MS-00067679
JA-01369     07/02/2010   Nucynta Disease State Leader's Guide                                                                                   JAN-MS-00067687                      JAN-MS-00067691
JA-01370     07/02/2010   Nucynta Package Insert Leader's Guide, For Pricara Training Use Only                                                   JAN-MS-00067813                      JAN-MS-00067830
JA-01371     07/02/2010   Nucynta Visual Aid Leader's Guide, For Pricara Training Use Only                                                       JAN-MS-00067861                      JAN-MS-00067868
JA-01372     03/03/2011   Janssen Presentation: Tapentadol ER Training Plan                                                                      JAN-MS-00086658                      JAN-MS-00086681
JA-01373     07/12/2013   Home Study Training Calendar Nucynta, Sales Learning, Janssen                                                          JAN-MS-00093415                      JAN-MS-00093430
                          Janssen Presentation: Sales training Standards and Certification Process, New Hires, Transfers, New Products & Co-
JA-01374     08/01/2011                                                                                                                          JAN-MS-00093624                      JAN-MS-00093643
                          Promotions, Janssen, August 2011
JA-01375     09/22/2011   Janssen Presentation: New Representative Training Process, Janssen, September 22, 2011                                 JAN-MS-00093656                      JAN-MS-00093673
JA-01376     05/05/2008   Janssen Training & Development Material Review                                                                         JAN-MS-00094435                      JAN-MS-00094446
JA-01377     09/02/2008   Janssen Training & Development Material Review                                                                         JAN-MS-00098904                      JAN-MS-00098916
JA-01378     03/01/2013   Janssen Training & Development Material Review                                                                         JAN-MS-00099423                      JAN-MS-00099435
JA-01379     04/28/2011   Training & Development Material Review, MRC Review Process, Ortho McNeil Janssen Pharmaceutical Services               JAN-MS-00102203                      JAN-MS-00102204
JA-01380     01/17/2011   Janssen Training & Development Material Review                                                                         JAN-MS-00102578                      JAN-MS-00102580
JA-01381     12/16/2008   Janssen Training & Development Material Review                                                                         JAN-MS-00105395                      JAN-MS-00105401
JA-01382     06/05/2009   Training & Development Material Review, MRC Review Process, Ortho-McNeil Janssen Pharmaceutical Services               JAN-MS-00105719                      JAN-MS-00105724
JA-01383     06/01/2009   Janssen Presentation: OMCV Nucynta Training                                                                            JAN-MS-00106322                      JAN-MS-00106392
JA-01384     01/17/2011   Training & Development Material Review, MRC Review Process, Ortho-McNeil Janssen Pharmaceutical Services               JAN-MS-00107544                      JAN-MS-00107546
JA-01385     09/17/2009   Janssen Training & Development Material Review                                                                         JAN-MS-00107852                      JAN-MS-00107855
JA-01386     04/14/2010   Janssen Training & Development Material Review                                                                         JAN-MS-00107978                      JAN-MS-00107987
JA-01387     08/16/2010   Janssen Training & Development Material Review                                                                         JAN-MS-00109557                      JAN-MS-00109559
JA-01388     01/13/2014   Report: List of training material,                                                                                     JAN-MS-00118403                      JAN-MS-00118405
JA-01389     03/31/2009   Janssen Presentation: Best Practices / Project Traps, Tapentadol Launch Training Project                               JAN-MS-00126983                      JAN-MS-00127002
JA-01390     07/10/1905   Summit County Sheriff's Department Crime Statistics 2006-2018 Spreadsheet                                              SUMMIT_000064914                     SUMMIT_000064914
                          Cuyahoga County, Medical Eaminer's Office presentation: Heroin/Fentanyl/Cocaine Related Deaths in Cuyahoga County
JA-01391     05/15/2018                                                                                                                          CLEVE_000249000                      CLEVE_000249010
                          (2017 April Update)
JA-01392     07/10/1905   Cuyahoga County Prosecutor Crime Database 2007-2018                                                                    CUYAH_000097414                      CUYAH_000097414
JA-01393     07/08/1905   Cuyahoga County Sheriff's Office Annual Report; 2016; State of Ohio                                                    CUYAH_000114691                      CUYAH_000114743
JA-01394     07/07/1905   Cuyahoga County Sheriff's Office Annual Report; 2015; State of Ohio                                                    CUYAH_000120708                      CUYAH_000120760
                          AGS Organizational Overview (July 2003). Discusses membership composition, history, major activities and
JA-01395     07/01/2003   accomplishments, and J&J sponsorship of (but no evidence of influence/control over) educational materials on urinary   CHI_000566672                        CHI_000566680
                          incontinence.
JA-01396     08/23/2011   Email from Kate Paxton to Chartese Day                                                                                 CHI_002377058                        CHI_002377059
JA-01397     08/03/2011   Email from Jeffrey Christensen to Chartese Day                                                                         CHI_002378197                        CHI_002378198
JA-01398     08/19/2011   Email from D. Dusek to Gary Eichenbaum et al.                                                                          CHI_002380257                        CHI_002380258
JA-01399     11/14/2008   Email from Greg Panico to Nithya Desikan et al.                                                                        CHI_002427878                        CHI_002427878
JA-01400     07/09/1905   Kearn's Analysis of Summit County Children Services cost categories impacted by opioids, 2012-2017                     SUMMIT_000344091                     SUMMIT_000344091
JA-01401     03/09/2017   Email from Hugh Shannon to Gary Gingell et al.                                                                         CLEVE_000273471                      CLEVE_000273622
JA-01402     04/19/2018   Email from Gary Gingell to Harold Pretel et al.                                                                        CLEVE_000273938                      CLEVE_000273966
                                                                                Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 36 of 117. PageID #: 415048



                                                                                                                                                            Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.      Date                                                           Description                                                                    BegBates                              EndBates    901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-01403     03/19/2018   Email from Charles Brown to Kenneth Ball et al.                                                                        AKRON_000236205                       AKRON_000236205
JA-01404     07/02/2012   Email from Ohio EMS General Announcements to ListServ                                                                  AKRON_000241989                       AKRON_000241989
                          Ohio Substance Abuse Monitoring Network, Surveillance of Drug Abuse Trends in the State of Ohio, January 2011 -
JA-01405     01/01/2012                                                                                                                          AKRON_000241990                       AKRON_000241997
                          January 2012, OSAM-O-Gram, Ohio Department of Alcohol and Drug Addiction Services
JA-01406     08/17/2016   Cuyahoga County Medical Examiner's Office, Fentanyl Bulletin 03-16                                                     AKRON_000243583                       AKRON_000243583
JA-01407     07/07/1905   2015 Ohio Drug Overdose Data General Findings                                                                          AKRON_000271921                       AKRON_000271932
JA-01408     08/30/2017   Email from Eric Wandersleben to Gertrude Williams                                                                      AKRON_000272350                       AKRON_000272353
JA-01409     07/10/1905   Summit County Alcohol, Drug Addiction & Mental Health Services Board Cash Balance Forecast Summary 2009-2020           SUMMIT_001103655                      SUMMIT_001103655
JA-01410     07/10/1905   Cuyahoga County Revenue Source Detail by Fund Spreadsheet 2006-2017                                                    CUYAH_001714459                       CUYAH_001714459
                          Cuyahoga County Medical Examiner's Office Press Release, re: Heroin-Related Deaths Decrease for the first time since
JA-01411     02/12/2016                                                                                                                          CUYAH_001976551                       CUYAH_001976552
                          2007; Fentanyl-Related Deaths finiah at all-time high in 2015
JA-01412     07/10/1905   Cuyahoga County Department of Children and Family Services Removals Spreadsheet 2006-2018                              CUYAH_002442182                       CUYAH_002442182
JA-01413     07/13/2016   Email from Trista Piccola to Cynthia Weiskittel                                                                        CUYAH_002479896                       CUYAH_002479897
JA-01414     07/08/1905   Comparison of SACWIS Data with PCSAO's April 2016 Survey Results                                                       CUYAH_002479899                       CUYAH_002479899
JA-01415     07/08/1905   PCSAO Survey Instructions                                                                                              CUYAH_002479900                       CUYAH_002479901
JA-01416     07/10/1905   Sheriff Jail Bookings Data 2001-2018                                                                                   CUYAH_002503213                       CUYAH_002503213
JA-01417     01/11/2017   Ohio Department of Medicaid Pharmacy & Therapeutics Committee Meeting Minutes                                          ODM-002-0012540                       ODM-002-0012549
JA-01418     04/12/2017   Ohio Department of Medicaid Pharmacy & Therapeutics Committee Meeting Minutes                                          ODM-002-0012551                       ODM-002-0012554
JA-01419     07/12/2017   Ohio Department of Medicaid Pharmacy & Therapeutics Committee Meeting Minutes                                          ODM-002-0012556                       ODM-002-0012592
JA-01420     10/04/2017   Ohio Department of Medicaid Pharmacy & Therapeutics Committee Meeting Minutes                                          ODM-002-0012594                       ODM-002-0012601
JA-01421     01/11/2012   Ohio Department of Medicaid Pharmacy & Therapeutics Committee Meeting Minutes                                          ODM-002-0012787                       ODM-002-0012789
JA-01422     01/27/2010   Ohio Department of Medicaid Pharmacy & Therapeutics Committee Meeting Minutes                                          ODM-002-0012813                       ODM-002-0012814
JA-01423     04/09/2014   Ohio Department of Medicaid Pharmacy & Therapeutics Committee Meeting Minutes                                          ODM-002-0012836                       ODM-002-0012843
JA-01424     04/13/2011   Ohio Department of Medicaid Pharmacy & Therapeutics Committee Meeting Minutes                                          ODM-002-0012876                       ODM-002-0012886
JA-01425     04/13/2016   Ohio Department of Medicaid Pharmacy & Therapeutics Committee Meeting Minutes                                          ODM-002-0012887                       ODM-002-0012892
JA-01426     06/12/2013   Ohio Department of Medicaid Pharmacy & Therapeutics Committee Meeting Minutes                                          ODM-002-0013313                       ODM-002-0013397
JA-01427     06/27/2012   Ohio Department of Medicaid Pharmacy & Therapeutics Committee Meeting Minutes                                          ODM-002-0013398                       ODM-002-0013581
JA-01428     06/29/2011   Ohio Department of Medicaid Pharmacy & Therapeutics Committee Meeting Minutes                                          ODM-002-0013582                       ODM-002-0013668
JA-01429     07/07/2010   Ohio Department of Medicaid Pharmacy & Therapeutics Committee Meeting Minutes                                          ODM-002-0013669                       ODM-002-0013733
JA-01430     11/14/2017   Ohio Department of Medicaid Drug Utilization Review Board Meeting Minutes                                              ODM-002-0013794                       ODM-002-0013795
JA-01431     09/15/2015   Ohio Department of Medicaid Drug Utilization Review Board Meeting Minutes                                              ODM-002-0013804                       ODM-002-0013805
JA-01432     02/16/2016   Ohio Department of Medicaid Drug Utilization Review Board Meeting Minutes                                              ODM-002-0013806                       ODM-002-0013807
JA-01433     05/17/2016   Ohio Department of Medicaid Drug Utilization Review Board Meeting Minutes                                              ODM-002-0013808                       ODM-002-0013809
JA-01434     05/08/2012   Ohio Department of Medicaid Drug Utilization Review Board Meeting Minutes                                              ODM-002-0013831                       ODM-002-0013850
JA-01435     05/19/2010   Ohio Department of Medicaid Drug Utilization Review Board Meeting Minutes                                              ODM-002-0013854                       ODM-002-0013856
JA-01436     05/19/2015   Ohio Department of Medicaid Drug Utilization Review Board Meeting Minutes                                              ODM-002-0013857                       ODM-002-0013874
JA-01437     05/21/2013   Ohio Department of Job and Family Services Drug Utilization Review Board Meeting Minutes                               ODM-002-0013877                       ODM-002-0013886
JA-01438     09/15/2010   Ohio Department of Job and Family Services Drug Utilization Review Board Meeting Minutes                               ODM-002-0013890                       ODM-002-0013892
JA-01439     09/16/2014   Ohio Department of Medicaid Drug Utilization Review Board Meeting Minutes                                              ODM-002-0013893                       ODM-002-0013894
JA-01440     11/13/2012   Ohio Department of Job and Family Services Drug Utilization Review Board Meeting Minutes                               ODM-002-0013898                       ODM-002-0013899
JA-01441     11/15/2011   Ohio Department of Job and Family Services Drug Utilization Review Board Meeting Minutes                               ODM-002-0013900                       ODM-002-0013902
JA-01442     11/18/2014   Ohio Department of Medicaid Drug Utilization Review Board Meeting Minutes                                              ODM-002-0013905                       ODM-002-0013906
JA-01443     11/19/2013   Ohio Department of Medicaid Drug Utilization Review Board Meeting Minutes                                              ODM-002-0013907                       ODM-002-0013924
JA-01444     07/01/2018   Ohio Department of Medicaid Preferred Drug List for Pharmacy Benefit Management Program                                ODM-002-0013925                       ODM-002-0014038
JA-01445     04/01/2017   Ohio Department of Medicaid Preferred Drug List for Pharmacy Benefit Management Program                                ODM-002-0014309                       ODM-002-0014414
JA-01446     07/01/2017   Ohio Department of Medicaid Preferred Drug List for Pharmacy Benefit Management Program                                ODM-002-0014415                       ODM-002-0014520
JA-01447     04/01/2018   Ohio Department of Medicaid Preferred Drug List for Pharmacy Benefit Management Program                                ODM-002-0014621                       ODM-002-0014733
JA-01448     01/01/2018   Ohio Department of Medicaid Preferred Drug List for Pharmacy Benefit Management Program                                ODM-002-0014734                       ODM-002-0014846
JA-01449     10/01/2017   Ohio Department of Medicaid Preferred Drug List for Pharmacy Benefit Management Program                                ODM-002-0014847                       ODM-002-0014953
JA-01450     10/01/2010   Ohio Department of Job and Family Services Preferred Drug List for Pharmacy Benefit Management Program                 ODM-002-0014954                       ODM-002-0015024
JA-01451     10/01/2011   Ohio Department of JOb and Family Services Preferred Drug List for Pharmacy Benefit Management Program                 ODM-002-0015025                       ODM-002-0015109
JA-01452     12/12/1991   Order of the Ohio State Board of Pharmacy, In the Matter of Fred St. Clair                                             Ohio BOP 00000327                     Ohio BOP 00000334
JA-01453     07/07/1998   Settlement Agreement with the Ohio State Board of Pharmacy, In the Matter of Jerry H. Starr                            Ohio BOP 00000353                     Ohio BOP 00000356
JA-01454     01/07/2007   Order of the Ohio State Board of Pharmacy, In the Matter of Frank L. Dusini                                            Ohio BOP 00000362                     Ohio BOP 00000492
JA-01455     04/04/2000   Order of the Ohio State Board of Pharmacy, In the Matter of Michael Popovich                                           Ohio BOP 00000493                     Ohio BOP 00000503
JA-01456     04/21/1997   Order of the Ohio State Board of Pharmacy, In the Matter of Anthony Savoca                                             Ohio BOP 00000690                     Ohio BOP 00000701
JA-01457     01/09/2001   Order of the Ohio State Board of Pharmacy, In the Matter of Dennis L. Carey                                            Ohio BOP 00001006                     Ohio BOP 00001020
JA-01458     02/03/2009   Order of the Ohio State Board of Pharmacy, In the Matter of Steven Holtel                                              Ohio BOP 00002012                     Ohio BOP 00002215
JA-01459     04/06/2015   Order of the Ohio State Board of Pharmacy, In the Matter of                                                            Ohio BOP 00002267                     Ohio BOP 00002272
                                                                             Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 37 of 117. PageID #: 415049



                                                                                                               Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.      Date                                                         Description                          BegBates                              EndBates              901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-01460     01/09/2008   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00000003     Ohio_State_Medical_Board_00000829
JA-01461     02/13/2008   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00000830     Ohio_State_Medical_Board_00002225
JA-01462     03/12/2008   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00002226     Ohio_State_Medical_Board_00003768
JA-01463     04/09/2008   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00003769     Ohio_State_Medical_Board_00005248
JA-01464     05/14/2008   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00005249     Ohio_State_Medical_Board_00006564
JA-01465     06/11/2008   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00006565     Ohio_State_Medical_Board_00007728
JA-01466     07/09/2008   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00007729     Ohio_State_Medical_Board_00009059
JA-01467     08/13/2008   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00009060     Ohio_State_Medical_Board_00012583
JA-01468     09/10/2018   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00012584     Ohio_State_Medical_Board_00014071
JA-01469     10/08/2008   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00014072     Ohio_State_Medical_Board_00015193
JA-01470     11/12/2008   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00015194     Ohio_State_Medical_Board_00016486
JA-01471     12/10/2008   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00016487     Ohio_State_Medical_Board_00017928
JA-01472     01/14/2009   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00017929     Ohio_State_Medical_Board_00018961
JA-01473     02/11/2009   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00018962     Ohio_State_Medical_Board_00020860
JA-01474     03/11/2009   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00020861     Ohio_State_Medical_Board_00023024
JA-01475     04/08/2009   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00023025     Ohio_State_Medical_Board_00024273
JA-01476     05/13/2009   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00024274     Ohio_State_Medical_Board_00026404
JA-01477     06/10/2009   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00026405     Ohio_State_Medical_Board_00028422
JA-01478     07/08/2009   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00028423     Ohio_State_Medical_Board_00029515
JA-01479     08/12/2009   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00029516     Ohio_State_Medical_Board_00031039
JA-01480     09/09/2009   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00031040     Ohio_State_Medical_Board_00032732
JA-01481     10/14/2009   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00032733     Ohio_State_Medical_Board_00034117
JA-01482     11/12/2009   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00034118     Ohio_State_Medical_Board_00035279
JA-01483     12/09/2009   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00035280     Ohio_State_Medical_Board_00037274
JA-01484     01/13/2010   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00037275     Ohio_State_Medical_Board_00038879
JA-01485     03/10/2010   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00038880     Ohio_State_Medical_Board_00040492
JA-01486     04/14/2010   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00040493     Ohio_State_Medical_Board_00041152
JA-01487     05/12/2010   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00041153     Ohio_State_Medical_Board_00041985
JA-01488     06/09/2010   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00041986     Ohio_State_Medical_Board_00042380
JA-01489     07/14/2010   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00042381     Ohio_State_Medical_Board_00043030
JA-01490     08/11/2010   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00043031     Ohio_State_Medical_Board_00044148
JA-01491     09/08/2010   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00044149     Ohio_State_Medical_Board_00044700
JA-01492     10/13/2010   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00044701     Ohio_State_Medical_Board_00045267
JA-01493     11/10/2010   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00045268     Ohio_State_Medical_Board_00045743
JA-01494     12/08/2010   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00045744     Ohio_State_Medical_Board_00046347
JA-01495     01/12/2011   State Medical Board of Ohio Agenda and Meeting Minutes                    Ohio_State_Medical_Board_00046348     Ohio_State_Medical_Board_00046787
JA-01496     02/09/2011   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00046788     Ohio_State_Medical_Board_00047403
JA-01497     03/09/2011   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00047404     Ohio_State_Medical_Board_00047889
JA-01498     04/13/2011   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00047890     Ohio_State_Medical_Board_00048753
JA-01499     05/11/2011   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00048754     Ohio_State_Medical_Board_00049511
JA-01500     06/08/2011   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00049512     Ohio_State_Medical_Board_00050153
JA-01501     07/13/2011   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00050154     Ohio_State_Medical_Board_00051056
JA-01502     08/10/2010   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00051057     Ohio_State_Medical_Board_00051370
JA-01503     09/14/2011   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00051371     Ohio_State_Medical_Board_00052185
JA-01504     10/12/2011   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00052186     Ohio_State_Medical_Board_00052595
JA-01505     11/09/2011   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00052596     Ohio_State_Medical_Board_00053025
JA-01506     12/14/2011   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00053026     Ohio_State_Medical_Board_00053913
JA-01507     01/11/2012   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00053914     Ohio_State_Medical_Board_00054354
JA-01508     02/08/2012   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00054355     Ohio_State_Medical_Board_00054869
JA-01509     03/14/2012   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00054870     Ohio_State_Medical_Board_00055642
JA-01510     04/11/2012   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00055643     Ohio_State_Medical_Board_00056110
JA-01511     05/09/2012   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00056111     Ohio_State_Medical_Board_00056966
JA-01512     06/13/2012   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00056967     Ohio_State_Medical_Board_00057268
JA-01513     07/11/2012   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00057269     Ohio_State_Medical_Board_00057863
JA-01514     08/08/2012   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00057864     Ohio_State_Medical_Board_00058397
JA-01515     09/12/2012   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00058398     Ohio_State_Medical_Board_00059586
JA-01516     10/10/2012   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00059587     Ohio_State_Medical_Board_00060285
JA-01517     11/14/2012   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00060286     Ohio_State_Medical_Board_00060771
JA-01518     12/12/2012   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00060772     Ohio_State_Medical_Board_00061123
                                                                             Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 38 of 117. PageID #: 415050



                                                                                                               Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.      Date                                                         Description                          BegBates                              EndBates              901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-01519     01/09/2013   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00061124     Ohio_State_Medical_Board_00062012
JA-01520     02/13/2013   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00062013     Ohio_State_Medical_Board_00062755
JA-01521     03/13/2013   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00062756     Ohio_State_Medical_Board_00063301
JA-01522     04/10/2013   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00063302     Ohio_State_Medical_Board_00063779
JA-01523     05/08/2013   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00063780     Ohio_State_Medical_Board_00064361
JA-01524     06/12/2013   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00064362     Ohio_State_Medical_Board_00064841
JA-01525     07/10/2013   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00064842     Ohio_State_Medical_Board_00065318
JA-01526     08/14/2013   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00065319     Ohio_State_Medical_Board_00065752
JA-01527     09/11/2013   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00065753     Ohio_State_Medical_Board_00066444
JA-01528     10/09/2013   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00066445     Ohio_State_Medical_Board_00066784
JA-01529     11/13/2013   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00066785     Ohio_State_Medical_Board_00067395
JA-01530     12/11/2013   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00067396     Ohio_State_Medical_Board_00067974
JA-01531     01/08/2014   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00067975     Ohio_State_Medical_Board_00068510
JA-01532     02/12/2014   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00068511     Ohio_State_Medical_Board_00068966
JA-01533     03/12/2014   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00068967     Ohio_State_Medical_Board_00069406
JA-01534     04/09/2014   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00069407     Ohio_State_Medical_Board_00069914
JA-01535     05/14/2014   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00069915     Ohio_State_Medical_Board_00070667
JA-01536     06/11/2014   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00070668     Ohio_State_Medical_Board_00071031
JA-01537     07/09/2014   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00071032     Ohio_State_Medical_Board_00071370
JA-01538     08/13/2014   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00071371     Ohio_State_Medical_Board_00072096
JA-01539     09/10/2014   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00072097     Ohio_State_Medical_Board_00072771
JA-01540     10/08/2014   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00072772     Ohio_State_Medical_Board_00073229
JA-01541     11/05/2014   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00073230     Ohio_State_Medical_Board_00073778
JA-01542     12/10/2014   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00073779     Ohio_State_Medical_Board_00074125
JA-01543     01/14/2015   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00074126     Ohio_State_Medical_Board_00074798
JA-01544     02/11/2015   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00074799     Ohio_State_Medical_Board_00075192
JA-01545     03/11/2015   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00075193     Ohio_State_Medical_Board_00075516
JA-01546     04/08/2015   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00075517     Ohio_State_Medical_Board_00075813
JA-01547     05/13/2015   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00075814     Ohio_State_Medical_Board_00076348
JA-01548     06/10/2015   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00076349     Ohio_State_Medical_Board_00076760
JA-01549     07/08/2015   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00076761     Ohio_State_Medical_Board_00077213
JA-01550     08/12/2015   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00077214     Ohio_State_Medical_Board_00077634
JA-01551     09/09/2015   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00077635     Ohio_State_Medical_Board_00078160
JA-01552     10/14/2015   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00078161     Ohio_State_Medical_Board_00078676
JA-01553     11/04/2015   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00078677     Ohio_State_Medical_Board_00079014
JA-01554     12/09/2015   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00079015     Ohio_State_Medical_Board_00079442
JA-01555     01/13/2016   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00079443     Ohio_State_Medical_Board_00079876
JA-01556     02/10/2016   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00079877     Ohio_State_Medical_Board_00080122
JA-01557     03/09/2016   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00080123     Ohio_State_Medical_Board_00080693
JA-01558     04/13/2016   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00080694     Ohio_State_Medical_Board_00080959
JA-01559     05/11/2016   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00080960     Ohio_State_Medical_Board_00081621
JA-01560     06/08/2016   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00081622     Ohio_State_Medical_Board_00081923
JA-01561     07/13/2016   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00081924     Ohio_State_Medical_Board_00082356
JA-01562     08/102016    Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00082357     Ohio_State_Medical_Board_00082714
JA-01563     09/14/2016   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00082715     Ohio_State_Medical_Board_00083058
JA-01564     10/19/2016   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00083059     Ohio_State_Medical_Board_00083376
JA-01565     11/09/2016   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00083377     Ohio_State_Medical_Board_00083740
JA-01566     12/14/2016   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00083741     Ohio_State_Medical_Board_00084018
JA-01567     01/11/2017   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00084019     Ohio_State_Medical_Board_00084508
JA-01568     02/08/2017   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00084509     Ohio_State_Medical_Board_00084809
JA-01569     03/08/2017   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00084810     Ohio_State_Medical_Board_00085068
JA-01570     04/12/2017   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00085069     Ohio_State_Medical_Board_00085568
JA-01571     04/13/2017   Ohio State Medical Board Board Retreat Agenda, Meeting Minutes            Ohio_State_Medical_Board_00085569     Ohio_State_Medical_Board_00085577
JA-01572     05/10/2017   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00085578     Ohio_State_Medical_Board_00085919
JA-01573     07/12/2017   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00086291     Ohio_State_Medical_Board_00086902
JA-01574     08/09/2017   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00086903     Ohio_State_Medical_Board_00087497
JA-01575     09/13/2017   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00087498     Ohio_State_Medical_Board_00088090
JA-01576     10/11/2017   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00088091     Ohio_State_Medical_Board_00088368
JA-01577     11/08/2017   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits            Ohio_State_Medical_Board_00088369     Ohio_State_Medical_Board_00088708
                                                                                 Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 39 of 117. PageID #: 415051



                                                                                                                                                               Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.      Date                                                              Description                                                                     BegBates                              EndBates              901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-01578     12/13/2017   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits                                                            Ohio_State_Medical_Board_00088709     Ohio_State_Medical_Board_00089027
JA-01579     07/11/2018   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits                                                            Ohio_State_Medical_Board_00089028     Ohio_State_Medical_Board_00089409
JA-01580     01/10/2018   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits                                                            Ohio_State_Medical_Board_00089410     Ohio_State_Medical_Board_00089678
JA-01581     02/14/2018   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits                                                            Ohio_State_Medical_Board_00089679     Ohio_State_Medical_Board_00089900
JA-01582     03/14/2018   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits                                                            Ohio_State_Medical_Board_00089901     Ohio_State_Medical_Board_00090139
JA-01583     04/11/2018   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits                                                            Ohio_State_Medical_Board_00090140     Ohio_State_Medical_Board_00090869
JA-01584     05/09/2018   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits                                                            Ohio_State_Medical_Board_00090870     Ohio_State_Medical_Board_00091142
JA-01585     06/13/2018   Ohio State Medical Board Agenda, Meeting Minutes, and Exhibits                                                            Ohio_State_Medical_Board_00091143     Ohio_State_Medical_Board_00091474
JA-01586     08/13/2018   Ohio State Medical Board Prescribing Resources                                                                            Ohio_State_Medical_Board_00091475     Ohio_State_Medical_Board_00091762
JA-01587     02/01/2008   Ohio State Medical Board Formal Action Report                                                                             Ohio_State_Medical_Board_00092504     Ohio_State_Medical_Board_00092586
JA-01588     02/18/2009   Ohio State Medical Board Formal Action Report                                                                             Ohio_State_Medical_Board_00092587     Ohio_State_Medical_Board_00092677
JA-01589     03/08/2010   Ohio State Medical Board Formal Action Report                                                                             Ohio_State_Medical_Board_00092678     Ohio_State_Medical_Board_00092763
JA-01590     02/22/2011   Ohio State Medical Board Formal Action Report                                                                             Ohio_State_Medical_Board_00092764     Ohio_State_Medical_Board_00092866
JA-01591     02/02/2012   Ohio State Medical Board Formal Action Report                                                                             Ohio_State_Medical_Board_00092867     Ohio_State_Medical_Board_00092975
JA-01592     01/18/2013   Ohio State Medical Board Formal Action Report                                                                             Ohio_State_Medical_Board_00092976     Ohio_State_Medical_Board_00093094
JA-01593     01/29/2014   Ohio State Medical Board Formal Action Report                                                                             Ohio_State_Medical_Board_00093095     Ohio_State_Medical_Board_00093213
JA-01594     02/17/2015   Ohio State Medical Board Formal Action Report                                                                             Ohio_State_Medical_Board_00093214     Ohio_State_Medical_Board_00093330
JA-01595     02/11/2016   Ohio State Medical Board Formal Action Report                                                                             Ohio_State_Medical_Board_00093331     Ohio_State_Medical_Board_00093439
JA-01596     02/24/2017   Ohio State Medical Board Formal Action Report                                                                             Ohio_State_Medical_Board_00093440     Ohio_State_Medical_Board_00093530
JA-01597     02/12/2018   Ohio State Medical Board Formal Action Report                                                                             Ohio_State_Medical_Board_00093531     Ohio_State_Medical_Board_00093579
JA-01598     2007-2015    OSMB Your Report From the State Medical Board of Ohio                                                                     Ohio_State_Medical_Board_00093580     Ohio_State_Medical_Board_00093803
JA-01599     07/09/1905   The State Medical Board of Ohio Board Actions                                                                             Ohio_State_Medical_Board_00098231     Ohio_State_Medical_Board_00098257
JA-01600     07/10/1905   The State Medical Board of Ohio Board Actions                                                                             Ohio_State_Medical_Board_00098258     Ohio_State_Medical_Board_00098269
JA-01601     06/30/1905   The State Medical Board of Ohio Disciplinary Sanctions                                                                    Ohio_State_Medical_Board_00098270     Ohio_State_Medical_Board_00098300
JA-01602     07/02/1905   The State Medical Board of Ohio Disciplinary Sanctions                                                                    Ohio_State_Medical_Board_00098301     Ohio_State_Medical_Board_00098324
JA-01603     07/01/1905   The State Medical Board of Ohio Disciplinary Sanctions                                                                    Ohio_State_Medical_Board_00098325     Ohio_State_Medical_Board_00098352
JA-01604     07/03/1905   The State Medical Board of Ohio Disciplinary Sanctions                                                                    Ohio_State_Medical_Board_00098353     Ohio_State_Medical_Board_00098384
JA-01605     07/04/1905   The State Medical Board of Ohio Disciplinary Sanctions                                                                    Ohio_State_Medical_Board_00098385     Ohio_State_Medical_Board_00098415
JA-01606     07/05/1905   The State Medical Board of Ohio Disciplinary Sanctions                                                                    Ohio_State_Medical_Board_00098416     Ohio_State_Medical_Board_00098444
JA-01607     07/08/1905   The State Medical Board of Ohio Disciplinary Sanctions                                                                    Ohio_State_Medical_Board_00098445     Ohio_State_Medical_Board_00098471
JA-01608     07/06/1905   The State Medical Board of Ohio Disciplinary Sanctions                                                                    Ohio_State_Medical_Board_00098472     Ohio_State_Medical_Board_00098491
JA-01609     07/07/1905   The State Medical Board of Ohio Disciplinary Sanctions                                                                    Ohio_State_Medical_Board_00098492     Ohio_State_Medical_Board_00098515
JA-01610     06/30/1905   Ohio State Medical Board Annual Reports, Years 2008 -2018                                                                 Ohio_State_Medical_Board_00100791     Ohio_State_Medical_Board_00101036
                          Correspondence from American Association of Nurse Practitioners to J&J, thanking J&J for membership on Corporate
JA-01611     05/31/2017                                                                                                                             AANP 0001824                          AANP 0001825
                          Council
                          AAPA Press Release, re: Physician assistant foundation awards two $25,000 Johnson & Johnson scholarships to
JA-01612      No Date                                                                                                                               AAPA0000481                           AAPA0000481
                          underrepresented minority students
                          University of Wisconsin Pain & Policy Studies Group (2012) publication entitled "Achieving Balance in Federal and State
JA-01613     06/01/2013   Pain Policy: A Guide to Evaluation." The document, which was sponsored by the American Cancer Society, will help          WIS_PPSG_004248                       WIS_PPSG_004248
                          legitimize PPSG.
                          FSMB's Model Policy on the Use of Opioid Analgesics in the Treatment of Chronic Pain. The Policy notes that the DEA,
JA-01614     07/01/2013   National Associations of State Controlled Substances Authorities, and the 57 of 70 State Medical Boards have endorsed     WIS_PPSG_015646                       WIS_PPSG_015646
                          FSMB's Model Guidelines. This will help legitimize FSMB.
JA-01615     05/23/2017   Email from Hugh Shannon to Redacted Recipients                                                                            CLEVE_001504363                       CLEVE_001504364
JA-01616     05/25/2017   Thomas P. Gilson, MD, Final Drug Deaths Report, Cuyahoga County Medical Examiners Office, 2017                            CLEVE_001504365                       CLEVE_001504388
JA-01617     06/15/2015   Ohio HIDTA: Threat Assessment & Strategy (Program Year 2015)                                                              CLEVE_001506114                       CLEVE_001506171
JA-01618     03/01/2009   Nucynta Label (2009)                                                                                                      JAN-MS-03088062                       JAN-MS-03088087
JA-01619     07/01/2013   Nucynta Label (07-2013)                                                                                                   JAN-MS-03088093                       JAN-MS-03088120
JA-01620     10/01/2013   Nucynta Label (10-2013)                                                                                                   JAN-MS-03088124                       JAN-MS-03088151
JA-01621     07/01/2012   Nucynta ER Label (07-2012)                                                                                                JAN-MS-03088245                       JAN-MS-03088279
JA-01622     04/01/2014   Nucynta ER Label (2014)                                                                                                   JAN-MS-03088328                       JAN-MS-03088362
JA-01623     01/01/2003   Duragesic, Fentanyl Transdermal System, Full Prescribing Information, 2003                                                JAN-MS-03088363                       JAN-MS-03088390
JA-01624     07/01/2009   Duragesic CII, Fentanyl Transdermal System), Full Prescribing Information, 2009                                           JAN-MS-03088395                       JAN-MS-03088440
JA-01625     07/01/2012   Full Prescribing Information, Duragesic, 2012                                                                             JAN-MS-03088496                       JAN-MS-03088538
JA-01626     11/01/2010   Nucynta Label (2010)                                                                                                      JAN-MS-03088542                       JAN-MS-03088567
JA-01627     06/27/1905   Duragesic, Fentanyl Transdermal System, Full Prescribing Information, Janssen, 2005                                       JAN-MS-03089240                       JAN-MS-03089287
JA-01628     12/01/2016   Duragesic Fentanyl Transdermal System, Full Prescribing Information, Janssen, 2016                                        JAN-MS-03089292                       JAN-MS-03089347
JA-01629     08/01/1993   Duragesic Label: Full Prescribing Information, March 1993, August 1993                                                    JAN-MS-03089370                       JAN-MS-03089381
JA-01630     06/01/1994   Duragesic Label: Full Prescribing Information, January 1994, June 1994                                                    JAN-MS-03089382                       JAN-MS-03089393
JA-01631     11/01/1999   Duragesic Label, Full Prescribing Information, April 1998, November 1999                                                  JAN-MS-03089394                       JAN-MS-03089401
JA-01632     01/01/1994   Duragesic Label, Full Prescribing Information, August 1993, January 1994                                                  JAN-MS-03089407                       JAN-MS-03089418
                                                                                   Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 40 of 117. PageID #: 415052



                                                                                                                                                                Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.      Date                                                            Description                                                                        BegBates                              EndBates           901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-01633     04/12/2000   Letter from Janssen to DDMAC re: 03/30/2000 Untitled Letter                                                                JAN-MS-03090751                       JAN-MS-03090751
JA-01634     03/05/1998   Untitled Letter from DDMAC to Janssen re: Duragesic                                                                        JAN-MS-03090752                       JAN-MS-03090754
JA-01635     04/08/1998   Letter from Janssen to DDMAC re: 03/05/1998 Untitled Letter                                                                JAN-MS-03090852                       JAN-MS-03090858
JA-01636     07/10/1905   Cuyahoga Prosecutor Database 2005-2017                                                                                     CUYAH_014627783                       CUYAH_014627783
JA-01637     01/28/1998   Ohio State Dental Board Compliance/ Investigation File re: D. Specht, DDS                                                  OSDB_MDL 1st Production_001620        OSDB_MDL 1st Production_001627
JA-01638     11/04/2004   Ohio State Dental Board Compliance/ Investigation File re: N. Tomasi, DDS                                                  OSDB_MDL 1st Production_003050        OSDB_MDL 1st Production_003063
JA-01639     06/02/2004   Ohio State Dental Board Compliance/ Investigation File re: H. Woith, DDS                                                   OSDB_MDL 1st Production_005081        OSDB_MDL 1st Production_005088
JA-01640     11/03/2004   Ohio State Dental Board Compliance/ Investigation File re: N. Zagunis, DDS (Cuy Cty)                                       OSDB_MDL 1st Production_006838        OSDB_MDL 1st Production_006845
JA-01641     07/01/1997   Ohio State Dental Board Compliance/ Investigation File re: K. Bram, DDS                                                    OSDB_MDL 1st Production_007368        OSDB_MDL 1st Production_007451
JA-01642     05/27/2014   Ohio State Dental Board Compliance/ Investigation File re: C. Schmidt, DDS (Cuy Cty)                                       OSDB_MDL 1st Production_008648        OSDB_MDL 1st Production_008687
JA-01643     01/07/2004   Ohio State Dental Board Compliance/ Investigation File re: S. Province, DDS                                                OSDB_MDL 1st Production_008797        OSDB_MDL 1st Production_008815
JA-01644     04/23/2014   Ohio State Dental Board Meeting Minutes                                                                                    OSDB_MDL 1st Production_000026        OSDB_MDL 1st Production_000079
JA-01645     06/25/2014   Ohio State Dental Board Meeting Minutes                                                                                    OSDB_MDL 1st Production_011720        OSDB_MDL 1st Production_011747
JA-01646     11/07/2012   Ohio State Dental Board Meeting Minutes                                                                                    OSDB_MDL 1st Production_000080        OSDB_MDL 1st Production_000109
JA-01647     02/07/2018   Ohio State Dental Board Meeting Minutes                                                                                    OSDB_MDL 1st Production_000110        OSDB_MDL 1st Production_000148
JA-01648     04/11/2012   Ohio State Dental Board Meeting Minutes                                                                                    OSDB_MDL 1st Production_011886        OSDB_MDL 1st Production_011917
JA-01649     07/27/2016   Ohio State Dental Board Meeting Minutes                                                                                    OSDB_MDL 1st Production_012072        OSDB_MDL 1st Production_012118
JA-01650     05/15/2013   Ohio State Dental Board Meeting Minutes                                                                                    OSDB_MDL 1st Production_013065        OSDB_MDL 1st Production_013084
JA-01651     05/23/2012   Ohio State Dental Board Meeting Minutes                                                                                    OSDB_MDL 1st Production_013157        OSDB_MDL 1st Production_013186
JA-01652     11/01/2008   Ohio Board of Nursing Compliance/Investigation Files                                                                       OBN_MDL 1st Production 000001         OBN_MDL 1st Production 001827
JA-01653     04/17/2015   RADARS System Report, 2014 Annual Data, Fentanyl Data, Janssen Scientific Affairs, LLC                                     DenverHealth_015635                   DenverHealth_015840
JA-01654     04/13/2015   RADARS System Report, 4th Quarter 2014 Annual Data, Fentanyl Data, Janssen Scientific Affairs, LLC                         DenverHealth_016044                   DenverHealth_016250
JA-01655     05/01/2018   Ohio State Dental Board E-Bulletin                                                                                         OSDB_MDL 2nd Production 013779        OSDB_MDL 2nd Production 013787
JA-01656     07/01/2011   Ohio Board of Nursing Momentum Magazine                                                                                    OBN_MDL_0219675                       OBN_MDL_0219706
JA-01657     07/01/2007   Ohio Board of Nursing Momentum Magazine                                                                                    OBN_MDL_0236039                       OBN_MDL_0236065
JA-01658     07/01/2010   Ohio Board of Nursing Momentum Magazine                                                                                    OBN_MDL_0236636                       OBN_MDL_0236659
JA-01659     07/01/2013   Ohio Board of Nursing Momentum Magazine                                                                                    OBN_MDL_0236813                       OBN_MDL_0236844
JA-01660     01/01/2013   Ohio Board of Nursing Momentum Magazine                                                                                    OBN_MDL_0236965                       OBN_MDL_0236996
JA-01661     07/01/2012   Ohio Board of Nursing Momentum Magazine                                                                                    OBN_MDL_0237025                       OBN_MDL_0237056
JA-01662     10/01/2013   Ohio Board of Nursing Momentum Magazine                                                                                    OBN_MDL_0237121                       OBN_MDL_0237152
JA-01663     10/01/2011   Ohio Board of Nursing Momentum Magazine                                                                                    OBN_MDL_0237185                       OBN_MDL_0237216
JA-01664     01/01/2011   Ohio Board of Nursing Momentum Magazine                                                                                    OBN_MDL_0237313                       OBN_MDL_0237336
JA-01665     01/01/2019   Summit County Children Services Board Historical Revneues and Expenditures 2006-2018                                       SUMMIT_002054603                      SUMMIT_002054603
JA-01666     12/31/2018   Summit County Children Services Operating Forecast                                                                         SUMMIT_002057610                      SUMMIT_002057610
JA-01667     12/312014    Summit County Children Services Carry Forward Analysis                                                                     SUMMIT_002057852                      SUMMIT_002057852
JA-01668     06/30/1905   Summit County Children Services Carry Forward Analysis                                                                     SUMMIT_002058218                      SUMMIT_002058218
JA-01669     07/01/2013   Email from Ron Kuntz to Michelle Dempsey                                                                                   JAN-MS-04201134                       JAN-MS-04201134
JA-01670     07/07/1905   National Diversion Survey Annual Report (January 1, 2015 - December 31, 2015)                                              CLEVE_002518251                       CLEVE_002518287
JA-01671     05/24/2012   Email from Katherine Cruz to Mark Adams et al.                                                                             CLEVE_002599515                       CLEVE_002599517
JA-01672     05/01/2012   Office of the Ohio Attorney General, Ohio Bureau of Criminal Investigation re: Heroin In Ohio: "Falling Out of the Sky."   CLEVE_002599518                       CLEVE_002599540
JA-01673     03/28/2018   Email from Gary Gingell to Matthew Baeppler                                                                                CLEVE_002609714                       CLEVE_002609714
JA-01674     09/29/2016   CDP Heroin/Fentanyl Strategy                                                                                               CLEVE_002715524                       CLEVE_002715528
JA-01675     06/15/2016   OH HIDTA: Threat Assessment & Strategy (Program Year 2016)                                                                 CLEVE_002715831                       CLEVE_002715893
JA-01676     06/22/2013   Combating Pharmaceutical Diversion: Targeting "Rogue Pain Clinics" & "Pill Mills"                                          US-DEA-00001434                       US-DEA-00001434
JA-01677     06/15/2016   OH HIDTA: Program Year 2015 Annual Report (Ohio)                                                                           CLEVE_004063977                       CLEVE_004064021
JA-01678     05/05/2017   Email from Edna Orozco to Jennifer Ciaccia                                                                                 CLEVE_003969859                       CLEVE_003969860
JA-01679     07/19/2018   Email from Zina Martinez to Dornat Drummond et al.                                                                         CLEVE_003976656                       CLEVE_003976657
                          Ohio Attorney General's Office - Bureau of Criminal Investigation (BCI) re: Quarterly Laboratory Drug Cases Report - Q2
JA-01680     06/01/2018                                                                                                                              CLEVE_003976658                       CLEVE_003976659
                          2018
JA-01681     08/01/2018   Fentanyl Proliferation Worsens Cocaine Comeback's Effects by Fueling Overdose Deaths                                       CLEVE_003976891                       CLEVE_003976907
JA-01682     02/28/2018   Email from Ohio Department of Health to Persis Sosiak                                                                      CLEVE_004245092                       CLEVE_004245096
JA-01683     10/01/2005   Ohio Department of Job and Family Services Preferred Drug List for Pharmacy Benefit Management Program                     ODM_035447                            ODM_035465
JA-01684     10/01/2007   Ohio Department of Job and Family Services Preferred Drug List for Pharmacy Benefit Management Program                     ODM_035769                            ODM_035789
JA-01685     10/01/2009   Ohio Department of Job and Family Services Preferred Drug List for Pharmacy Benefit Management Program                     ODM_035863                            ODM_035935
JA-01686     10/01/2008   Ohio Department of Job and Family Services Preferred Drug List for Pharmacy Benefit Management Program                     ODM_036009                            ODM_036076
JA-01687     11/11/2015   Ohio Department of Medicaid SmartPA Criteria Proposal for Medication Assisted Treatment of Opioid Addiction                ODM_036377                            ODM_036389
JA-01688     03/04/2010   Ohio Medicaid Pharmacy Prior Authorization List                                                                            ODM_036504                            ODM_036504
JA-01689     09/01/2010   Draft Letter from Jill RK Griffith & Margaret Scott to Opiate Physicians                                                   ODM_038660                            ODM_038660
                                                                                Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 41 of 117. PageID #: 415053



                                                                                                                                                      Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.      Date                                                           Description                                                                BegBates                             EndBates    901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-01690     07/29/2010   Letter from Margaret A. Scott to Michael C. Barnes                                                                ODM_038848                           ODM_038848
JA-01691     11/09/2015   Ohio Department of Medicaid SmartPA Criteria Proposal for Opioids                                                 ODM_038869                           ODM_038902
JA-01692     10/01/2015   Ohio Department of Medicaid Comments on Sprague Draft Opioid Legislation                                          ODM_038964                           ODM_038966
JA-01693     01/22/2016   Ohio Department of Medicaid SmartPA Criteria Proposal for Opioids                                                 ODM_038967                           ODM_039001
JA-01694     09/01/2007   Ohio Medicaid Pharmacy and Therapeutics Committee Therapeutic Class Review Summary                                ODM_039078                           ODM_039080
JA-01695     09/01/2012   DUR Program Drug Utilization Review of Duplicative Long-Acting Opiate Use                                         ODM_039326                           ODM_039327
JA-01696     03/01/2019   Envolve Pharmacy Solutions Comprehensive Preferred Drug List for the Buckeye Health Plan                          Buckeye_000020                       Buckeye_000235
JA-01697     07/11/1905   Summit County Child Services Board Removals Spreadsheet 2006-2019                                                 SUMMIT_002103952                     SUMMIT_002103952
JA-01698     07/06/1905   OptumRx Your 2014 Prescription Drug List                                                                          OPTUMRX-OPI-JJ00000029               OPTUMRX-OPI-JJ00000056
JA-01699     07/07/1905   OptumRx Your 2015 Prescription Drug List                                                                          OPTUMRX-OPI-JJ00000225               OPTUMRX-OPI-JJ00000252
JA-01700     01/01/2016   OptumRx Your 2016 Prescription Drug List                                                                          OPTUMRX-OPI-JJ00000533               OPTUMRX-OPI-JJ00000560
JA-01701     11/07/2017   Correspondence from Janssen Consumer Council to American Chronic Pain Association, agreeing to sponsorship.       ACPA_MDL_000000059                   ACPA_MDL_000000059.0004
                          JCAHO, Joint Commission Health Care Association Forum booklet. Discusses JCAHO's functions, personnel,
JA-01702     08/25/2016   accomplishments, etc., many of which have nothing to do with opioids or even pain care. This document will help   AAPA_MDL_000000692                   AAPA_MDL_000000692.0411
                          legitimize JCAHO.
JA-01703     03/05/2011   NAVIPPRO Drug Abuse Surveillance Report Q4 2010                                                                   JAN-MS-00008999                      JAN-MS-00009045
JA-01704     09/02/2011   NAVIPPRO Surveillance Report Q2 2011                                                                              JAN-MS-00009046                      JAN-MS-00009103
JA-01705     12/06/2011   NAVIPPRO Surveillance Report Q3 2011                                                                              JAN-MS-00009104                      JAN-MS-00009169
JA-01706     03/07/2012   NAVIPPRO Surveillance Report Q4 2011                                                                              JAN-MS-00009170                      JAN-MS-00009237
JA-01707     06/10/2011   NAVIPPRO Surveillance Report Q1 2011                                                                              JAN-MS-00009238                      JAN-MS-00009295
JA-01708     11/07/2012   NAVIPPRO Surveillance Report P2 2012                                                                              JAN-MS-00009296                      JAN-MS-00009409
JA-01709     03/06/2013   NAVIPPRO Surveillance Report P3 2012                                                                              JAN-MS-00009410                      JAN-MS-00009530
JA-01710     07/03/2012   NAVIPPRO Surveillance Report P1 2012                                                                              JAN-MS-00009531                      JAN-MS-00009620
JA-01711     07/25/2013   NAVIPPRO Surveillance Report P1 2013                                                                              JAN-MS-00009621                      JAN-MS-00009742
JA-01712     11/04/2013   NAVIPPRO Surveillance Report P2 2013                                                                              JAN-MS-00009743                      JAN-MS-00009862
JA-01713     03/07/2014   NAVIPPRO Surveillance Report P3 2013                                                                              JAN-MS-00009863                      JAN-MS-00009984
JA-01714     08/15/2014   NAVIPPRO Surveillance Report P1 2014                                                                              JAN-MS-00009985                      JAN-MS-00010110
JA-01715     12/09/2014   NAVIPPRO Surveillance Report P2 2014                                                                              JAN-MS-00010111                      JAN-MS-00010233
JA-01716     04/15/2015   NAVIPPRO Surveillance Report P3 2014                                                                              JAN-MS-00010234                      JAN-MS-00010360
JA-01717     10/02/2009   RADARS System Tapentadol Report (Q2 2009)                                                                         JAN-MS-00042434                      JAN-MS-00042566
JA-01718     01/05/2010   RADARS System Tapentadol Report (Q3 2009)                                                                         JAN-MS-00042567                      JAN-MS-00042834
JA-01719     04/05/2010   RADARS System Tapentadol Report (Q4 2009)                                                                         JAN-MS-00042835                      JAN-MS-00043110
JA-01720     07/01/2010   RADARS System Tapentadol Report (Q1 2010)                                                                         JAN-MS-00043111                      JAN-MS-00043387
JA-01721     10/04/2010   RADARS System Tapentadol Report (Q2 2010)                                                                         JAN-MS-00043388                      JAN-MS-00043661
JA-01722     01/10/2011   RADARS System Tapentadol Report (Q3 2010)                                                                         JAN-MS-00043662                      JAN-MS-00043937
JA-01723     04/05/2011   RADARS System Tapentadol Report (Q4 2010)                                                                         JAN-MS-00043938                      JAN-MS-00044269
JA-01724     04/18/2011   RADARS System Tapentadol Report (2010 Annual)                                                                     JAN-MS-00044270                      JAN-MS-00044578
JA-01725     07/08/2011   RADARS System Tapentadol Report (Q1 2011)                                                                         JAN-MS-00044579                      JAN-MS-00044889
JA-01726     10/05/2011   RADARS System Tapentadol Report (Q2 2011)                                                                         JAN-MS-00044890                      JAN-MS-00045160
JA-01727     01/09/2012   RADARS System Tapentadol Report (Q3 2011)                                                                         JAN-MS-00045161                      JAN-MS-00045351
JA-01728     04/04/2012   RADARS System Tapentadol Report (Q4 2011)                                                                         JAN-MS-00045352                      JAN-MS-00045543
JA-01729     04/17/2012   RADARS System Tapentadol Report (2011 Annual)                                                                     JAN-MS-00045544                      JAN-MS-00045734
JA-01730     07/09/2012   RADARS System Tapentadol Report (Q1 2012)                                                                         JAN-MS-00045744                      JAN-MS-00045936
JA-01731     10/01/2012   RADARS System Tapentadol Report (Q2 2012)                                                                         JAN-MS-00045937                      JAN-MS-00046126
JA-01732     01/02/2013   RADARS System Tapentadol Report (Q3 2012)                                                                         JAN-MS-00046127                      JAN-MS-00046323
JA-01733     04/03/2013   RADARS System Tapentadol Report (Q4 2012)                                                                         JAN-MS-00046324                      JAN-MS-00046524
JA-01734     08/28/2009   Training & Development Materials Review Project Cover Sheet Sign-Off Form                                         JAN-MS-00105725                      JAN-MS-00105731
JA-01735     11/30/2009   Application to Market a New Drug, Nucynta ER                                                                      JAN-MS-00214352                      JAN-MS-00214352
JA-01736     11/30/2009   Letter from Kathleen Dusek to Bob Rappaport                                                                       JAN-MS-00214374                      JAN-MS-00214374
JA-01737     11/24/2009   Reviewer's Guide for Tapentadol Extended-Release Tablets                                                          JAN-MS-00214419                      JAN-MS-00214419
JA-01738     11/12/2009   Clinical Summary - Summary of Biopharmaceutic Studies and Associated Analytical Methods                           JAN-MS-00214447                      JAN-MS-00214447
JA-01739     10/29/2009   Clinical Summary - Summary of Clinical Pharmacology Studies                                                       JAN-MS-00214448                      JAN-MS-00214448
JA-01740     11/24/2009   Janssen Clinical Study Report comparing OxyContin and Tapentadol TRF                                              JAN-MS-00214470                      JAN-MS-00214470
JA-01741     11/24/2009   Janssen Clinical Study Report comparing OxyContin and Tapentadol TRF                                              JAN-MS-00214471                      JAN-MS-00214471
JA-01742     11/01/2009   Nucynta ER Tamper Resistant Formulation Summary (SUPP 1)                                                          JAN-MS-00214472                      JAN-MS-00214472
JA-01743     11/24/2009   List of Clinical Studies for Nucynta ER NDA                                                                       JAN-MS-00214585                      JAN-MS-00214585
JA-01744     08/01/2007   Phase I Clinical Trial Report - HP5503/08/A                                                                       JAN-MS-00214586                      JAN-MS-00214586
JA-01745     03/30/2007   Phase 1 Clinical Study Report - R331333-PAI-1003 (HP5503/17)                                                      JAN-MS-00214588                      JAN-MS-00214588
JA-01746     07/17/2007   Phase 1 Clinical Study Report - R331333-PAI-1020 (H P5503/28)                                                     JAN-MS-00214590                      JAN-MS-00214590
                                                                              Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 42 of 117. PageID #: 415054



                                                                                                               Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.      Date                                                            Description                        BegBates                             EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-01747     11/08/2007   Phase 1 Clinical Study Report - R331333-PAI-1021 (HP5503/27)               JAN-MS-00214592                      JAN-MS-00214592
JA-01748     10/26/2009   Phase 1 Clinical Study Report - R331333-PAI-1047 (HP5503/62)               JAN-MS-00214594                      JAN-MS-00214594
JA-01749     08/01/2007   Phase 1 Clinical Trial Report - HP5503/12/A                                JAN-MS-00214598                      JAN-MS-00214598
JA-01750     03/03/2009   Phase 1 Clinical Trial Report - HP5503/33                                  JAN-MS-00214600                      JAN-MS-00214600
JA-01751     02/25/2009   Phase 1 Clinical Trial Report - HP5503/52                                  JAN-MS-00214602                      JAN-MS-00214602
JA-01752     03/03/2009   Phase 1 Clinical Trial Report - HP5503/53                                  JAN-MS-00214604                      JAN-MS-00214604
JA-01753     03/09/2009   Phase I Clinical Trial Report - HP5503/54                                  JAN-MS-00214606                      JAN-MS-00214606
JA-01754     07/25/2007   Phase 1 Clinical Study Report - R331333-PAI-1004 (HP5503/18 )              JAN-MS-00214608                      JAN-MS-00214608
JA-01755     02/20/2009   Phase 1 Clinical Study Report - R331333-PAI-1022 (HP5503/41)               JAN-MS-00214610                      JAN-MS-00214610
JA-01756     02/06/2008   Phase 1 Clinical Study Report - R331333-PAI-1023 (HP5503/36)               JAN-MS-00214612                      JAN-MS-00214612
JA-01757     04/21/2008   Phase 1 Clinical Study Report - R331333-PAI-1024 (HP5503/35)               JAN-MS-00214614                      JAN-MS-00214614
JA-01758     04/17/2009   Phase 1 Clinical Study Report - R331333-PAI-1033 (HP5503/31)               JAN-MS-00214616                      JAN-MS-00214616
JA-01759     05/14/2009   Phase 1 Clinical Study Report - R331333-PAI-1034 (HP5503/42)               JAN-MS-00214618                      JAN-MS-00214618
JA-01760     05/27/2009   Phase 1 Clinical Study Report - R331333-PAI-1037 (HP5503/57)               JAN-MS-00214620                      JAN-MS-00214620
JA-01761     07/10/2009   Phase 1 Clinical Study Report - R331333-PAI-1046 (HP5503/61)               JAN-MS-00214622                      JAN-MS-00214622
JA-01762     10/28/2009   Phase 1 Clinical Study Report - R331333-PAI-1055 (HP5503/67)               JAN-MS-00214624                      JAN-MS-00214624
JA-01763     12/02/2008   Phase 1 Clinical Study Report - R331333-PAI-1012 (HP5503/32)               JAN-MS-00214628                      JAN-MS-00214628
JA-01764     06/23/2008   Phase 1 Clinical Study Report - R331333-PAI-1025 (HP5503/29)               JAN-MS-00214630                      JAN-MS-00214630
JA-01765     06/03/2009   Phase 1 Clinical Study Report - R331333-PAI-1035 (HP5503/39)               JAN-MS-00214632                      JAN-MS-00214632
JA-01766     06/10/2009   Phase 1 Clinical Study Report - R331333-PAI-1038 (HP5503/58)               JAN-MS-00214634                      JAN-MS-00214634
JA-01767     01/30/2008   Phase 1 Clinical Study Report - R331333-PAI-10246                          JAN-MS-00214647                      JAN-MS-00214647
JA-01768     04/29/2009   Phase 1 Clinical Study Report - R331333-PAI-1036 (HP5503/38)               JAN-MS-00214649                      JAN-MS-00214649
JA-01769     05/14/2009   Phase 1 Clinical Study Report - R331333-PAI-1028 (HP5503/44)               JAN-MS-00214651                      JAN-MS-00214651
JA-01770     11/03/2009   Population Pharmacokinetic Analysis of Tapentadol Extended Release         JAN-MS-00214653                      JAN-MS-00214653
JA-01771     08/01/2007   Phase 1 Clinical Trial Report HP5503/10                                    JAN-MS-00214654                      JAN-MS-00214654
JA-01772     02/27/2009   Phase 2B Clinical Trial Report - KF5503/09/B                               JAN-MS-00214657                      JAN-MS-00214657
JA-01773     08/17/2007   Phase 2b Clinical Trial Report - KF5503/10/A                               JAN-MS-00214659                      JAN-MS-00214659
JA-01774     12/07/2007   Phase 2b Clinical Study Report - R331333-PAI-2001 (HP5503/19)              JAN-MS-00214661                      JAN-MS-00214661
JA-01775     12/10/2007   Phase 2B Clinical Study Report - R331333-PAI-2002 (KF5503/20)              JAN-MS-00214664                      JAN-MS-00214664
JA-01776     01/22/2009   Phase 3 Clinical Study Report - R331333-PAI-3008 (KF5503/11)               JAN-MS-00214666                      JAN-MS-00214666
JA-01777     01/22/2009   Phase 3 Clinical Study Synopsis - R331333-PAI-3008 (KF5503/11)             JAN-MS-00214669                      JAN-MS-00214669
JA-01778     02/27/2009   Phase 3 Clinical Study Report - R331333-PAI-3009 (KF5503/12)               JAN-MS-00214670                      JAN-MS-00214670
JA-01779     02/27/2009   Phase 3 Clinical Study Synopsis - R331333-PAI-3009 (KF5503/12)             JAN-MS-00214671                      JAN-MS-00214671
JA-01780     02/12/2009   Phase 3 Clinical Study Report - R331333-PAI-3011 (KF5503/23)               JAN-MS-00214672                      JAN-MS-00214672
JA-01781     01/26/2009   Phase 3 Clinical Study Synopsis - R331333-PAI-3011 (KF5503/23)             JAN-MS-00214675                      JAN-MS-00214675
JA-01782     03/10/2009   Phase 3 Clinical Study Report - R331333-PAI-3015 (KF5503/36)               JAN-MS-00214676                      JAN-MS-00214676
JA-01783     03/10/2009   Phase 3 Clinical Study Synopsis - R331333-PAI-3015 (KF5503/36)             JAN-MS-00214678                      JAN-MS-00214678
JA-01784     01/27/2009   Phase 3 Clinical Study Report - R331333-PAI-3019 (KF5503/39)               JAN-MS-00214679                      JAN-MS-00214679
JA-01785     01/27/2009   Phase 3 Clinical Study Synopsis - R331333-PAI-3019 (KF5503/39)             JAN-MS-00214680                      JAN-MS-00214680
JA-01786     03/13/2009   Phase 3 Clinical Study Report - R331333-PAI-3007 (KF5503/24)               JAN-MS-00214681                      JAN-MS-00214681
JA-01787     03/13/2009   Phase 3 Clinical Study Synopsis - R331333-PAI-3007 (KF5503/24)             JAN-MS-00214682                      JAN-MS-00214682
JA-01788     08/31/2009   Clinical Summary - Summary of Clinical Efficacy                            JAN-MS-00214683                      JAN-MS-00214683
JA-01789     11/09/2009   Clinical Summary - Summary of Clinical Safety                              JAN-MS-00214688                      JAN-MS-00214688
JA-01790     02/05/2009   Phase 1 Clinical Study Report - R331333-PAI-1030; HP5503/50                JAN-MS-00214692                      JAN-MS-00214692
JA-01791     10/15/2008   Phase 3 Clinical Trial Report Amendment - KF5503/35/A                      JAN-MS-00214694                      JAN-MS-00214694
JA-01792     10/15/2008   Phase 3 Clinical Trial Synopsis - KF5503/35/A                              JAN-MS-00214695                      JAN-MS-00214695
JA-01793     05/05/2009   Phase 3 Clinical Study Report - R331333-PAI-3018 (KF5503/38)               JAN-MS-00214696                      JAN-MS-00214696
JA-01794     05/05/2009   Phase 3 Clinical Study Synopsis - R331333-PAI-3018 (KF5503/38)             JAN-MS-00214697                      JAN-MS-00214697
JA-01795     12/21/1987   Duragesic NDA 12-21-1987 VOL 10                                            JAN-MS-00213628                      JAN-MS-00213628
JA-01796     12/21/1987   Duragesic NDA 12-21-1987 VOL 11                                            JAN-MS-00213629                      JAN-MS-00213629
JA-01797     12/21/1987   Duragesic NDA 12-21-1987 VOL 12                                            JAN-MS-00213630                      JAN-MS-00213630
JA-01798     12/21/1987   Duragesic NDA 12-21-1987 VOL 13                                            JAN-MS-00213631                      JAN-MS-00213631
JA-01799     12/21/1987   Duragesic NDA 12-21-1987 VOL 14                                            JAN-MS-00213632                      JAN-MS-00213632
JA-01800     12/21/1987   Duragesic NDA 12-21-1987 VOL 15                                            JAN-MS-00213633                      JAN-MS-00213633
JA-01801     12/21/1987   Duragesic NDA 12-21-1987 VOL 16                                            JAN-MS-00213634                      JAN-MS-00213634
JA-01802     12/21/1987   Duragesic NDA 12-21-1987 VOL 17                                            JAN-MS-00213635                      JAN-MS-00213635
JA-01803     12/21/1987   Duragesic NDA 12-21-1987 VOL 18                                            JAN-MS-00213636                      JAN-MS-00213636
JA-01804     12/21/1987   Duragesic NDA 12-21-1987 VOL 19                                            JAN-MS-00213637                      JAN-MS-00213637
JA-01805     12/21/1987   Duragesic NDA 12-21-1987 VOL 2                                             JAN-MS-00213638                      JAN-MS-00213638
                                                                                   Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 43 of 117. PageID #: 415055



                                                                                                                                                                    Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.      Date                                                              Description                                                                           BegBates                             EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-01806     12/21/1987   Duragesic NDA 12-21-1987 VOL 20                                                                                                 JAN-MS-00213639                      JAN-MS-00213639
JA-01807     12/21/1987   Duragesic NDA 12-21-1987 VOL 21                                                                                                 JAN-MS-00213640                      JAN-MS-00213640
JA-01808     12/21/1987   Duragesic NDA 12-21-1987 VOL 22                                                                                                 JAN-MS-00213641                      JAN-MS-00213641
JA-01809     12/21/1987   Duragesic NDA 12-21-1987 VOL 23                                                                                                 JAN-MS-00213642                      JAN-MS-00213642
JA-01810     12/21/1987   Duragesic NDA 12-21-1987 VOL 24                                                                                                 JAN-MS-00213643                      JAN-MS-00213643
JA-01811     12/21/1987   Duragesic NDA 12-21-1987 VOL 25                                                                                                 JAN-MS-00213644                      JAN-MS-00213644
JA-01812     12/21/1987   Duragesic NDA 12-21-1987 VOL 26                                                                                                 JAN-MS-00213645                      JAN-MS-00213645
                          Section 314.50 (d)(5)(ii) Clinical Data - Controlled Clinical Studies, Final Report Protocol C-85-038, Study II Postoperative
JA-01813     10/01/1987                                                                                                                                   JAN-MS-00213646                      JAN-MS-00213646
                          Analgesic Efficacy Delivered Transdermally, ALZA Corporation,1987
                          Section 314.50 (d)(5)(ii) Clinical Data – Controlled Clinical Studies, Final Report Protocol C-85-042, Study II Postoperative
JA-01814     09/01/1987                                                                                                                                   JAN-MS-00213647                      JAN-MS-00213647
                          Analgesic Efficacy of Transdermally Administered Fentanyl, ALZA Corporation,1987
JA-01815     06/09/1905   Duragesic NDA 12-21-1987 VOL 29                                                                                                 JAN-MS-00213648                      JAN-MS-00213648
JA-01816     06/09/1905   Duragesic NDA 12-21-1987 VOL 3                                                                                                  JAN-MS-00213649                      JAN-MS-00213649
JA-01817     06/09/1905   Duragesic NDA 12-21-1987 VOL 30                                                                                                 JAN-MS-00213650                      JAN-MS-00213650
JA-01818     06/09/1905   Duragesic NDA 12-21-1987 VOL 31                                                                                                 JAN-MS-00213651                      JAN-MS-00213651
JA-01819     06/09/1905   Duragesic NDA 12-21-1987 VOL 32                                                                                                 JAN-MS-00213652                      JAN-MS-00213652
JA-01820     06/09/1905   Duragesic NDA 12-21-1987 VOL 33                                                                                                 JAN-MS-00213653                      JAN-MS-00213653
JA-01821     06/09/1905   Duragesic NDA 12-21-1987 VOL 34                                                                                                 JAN-MS-00213654                      JAN-MS-00213654
JA-01822     06/09/1905   Duragesic NDA 12-21-1987 VOL 35                                                                                                 JAN-MS-00213655                      JAN-MS-00213655
JA-01823     06/09/1905   Duragesic NDA 12-21-1987 VOL 36                                                                                                 JAN-MS-00213656                      JAN-MS-00213656
JA-01824     06/09/1905   Duragesic NDA 12-21-1987 VOL 37                                                                                                 JAN-MS-00213657                      JAN-MS-00213657
JA-01825     12/14/1987   Alza Corporation, Summary of Fentanyl Clinical Literature 1987 VOL 38                                                           JAN-MS-00213658                      JAN-MS-00213658
                          Stanski D, et al., The Efficacy and Safety of a Continuous Intravenous Fentanyl Infusion as Analgesia Following Surgery,
JA-01826     08/12/1985                                                                                                                                   JAN-MS-00213659                      JAN-MS-00213659
                          Vol. 5
JA-01827     12/11/1987   Prevo, M, Nonclinical Pharmacology and Toxicology, Vol. 4                                                                       JAN-MS-00213660                      JAN-MS-00213660
JA-01828     06/09/1905   Duragesic NDA 12-21-1987 VOL 40                                                                                                 JAN-MS-00213661                      JAN-MS-00213661
JA-01829     06/09/1905   Curriculum Vitae Peter Armstrong                                                                                                JAN-MS-00213662                      JAN-MS-00213662
JA-01830     04/13/1987   Curriculum Vitaie Chassem Larijani                                                                                              JAN-MS-00213663                      JAN-MS-00213663
JA-01831     07/01/1985   Alza Corporation, Clinical Literature References, Clinical Pharmacy, Vol. 4 July 1985                                           JAN-MS-00213664                      JAN-MS-00213664
JA-01832     01/01/1985   Literature References Clinical Protocols and Reports, 1985, Vol. 44                                                             JAN-MS-00213665                      JAN-MS-00213665
JA-01833     06/06/1905   Alza Corporation, Literature References Clinical Protocols and Reports Duragesic NDA 12-21-1987 VOL 45                          JAN-MS-00213666                      JAN-MS-00213666
JA-01834     12/21/1987   Duragesic NDA 12-21-1987 VOL 46                                                                                                 JAN-MS-00213667                      JAN-MS-00213667
JA-01835     12/21/1987   Duragesic NDA 12-21-1987 VOL 47                                                                                                 JAN-MS-00213668                      JAN-MS-00213668
JA-01836     12/21/1987   Duragesic NDA 12-21-1987 VOL 48                                                                                                 JAN-MS-00213669                      JAN-MS-00213669
JA-01837     12/21/1987   Duragesic NDA 12-21-1987 VOL 49                                                                                                 JAN-MS-00213670                      JAN-MS-00213670
JA-01838     12/21/1987   Duragesic NDA 12-21-1987 VOL 5                                                                                                  JAN-MS-00213671                      JAN-MS-00213671
JA-01839     12/21/1987   Duragesic NDA 12-21-1987 VOL 6                                                                                                  JAN-MS-00213672                      JAN-MS-00213672
JA-01840     12/21/1987   Duragesic NDA 12-21-1987 VOL 62                                                                                                 JAN-MS-00213673                      JAN-MS-00213673
JA-01841     12/21/1987   Duragesic NDA 12-21-1987 VOL 63                                                                                                 JAN-MS-00213674                      JAN-MS-00213674
JA-01842     12/21/1987   Duragesic NDA 12-21-1987 VOL 64                                                                                                 JAN-MS-00213675                      JAN-MS-00213675
JA-01843     12/21/1987   Duragesic NDA 12-21-1987 VOL 7                                                                                                  JAN-MS-00213676                      JAN-MS-00213676
JA-01844     12/21/1987   Duragesic NDA 12-21-1987 VOL 8                                                                                                  JAN-MS-00213677                      JAN-MS-00213677
JA-01845     12/21/1987   Duragesic NDA 12-21-1987 VOL 9                                                                                                  JAN-MS-00213678                      JAN-MS-00213678
JA-01846     06/19/2003   Duragesic PSUR May 2002-Apr 2003                                                                                                JAN-MS-00213707                      JAN-MS-00213707
JA-01847     06/19/2003   Duragesic PSUR May 2002-Apr 2003                                                                                                JAN-MS-00213708                      JAN-MS-00213708
JA-01848     06/20/2003   Duragesic PSUR May 2002-Apr 2003                                                                                                JAN-MS-00213709                      JAN-MS-00213709
JA-01849     06/20/2003   Duragesic PSUR May 2002-Apr 2003                                                                                                JAN-MS-00213710                      JAN-MS-00213710
JA-01850     06/20/2003   Duragesic PSUR May 2002-Apr 2003                                                                                                JAN-MS-00213711                      JAN-MS-00213711
JA-01851     06/20/2003   Duragesic PSUR May 2002-Apr 2003                                                                                                JAN-MS-00213712                      JAN-MS-00213712
JA-01852     06/20/2003   Duragesic PSUR May 2002-Apr 2003                                                                                                JAN-MS-00213713                      JAN-MS-00213713
JA-01853     06/19/2003   Duragesic PSUR May 2002-Apr 2003                                                                                                JAN-MS-00213715                      JAN-MS-00213715
JA-01854     06/19/2003   Duragesic PSUR May 2002-Apr 2003                                                                                                JAN-MS-00213716                      JAN-MS-00213716
JA-01855     06/19/2003   Duragesic PSUR May 2002-Apr 2003                                                                                                JAN-MS-00213717                      JAN-MS-00213717
JA-01856     06/19/2003   Duragesic PSUR May 2002-Apr 2003                                                                                                JAN-MS-00213718                      JAN-MS-00213718
JA-01857     06/19/2003   Duragesic PSUR May 2002-Apr 2003                                                                                                JAN-MS-00213719                      JAN-MS-00213719
JA-01858     06/19/2003   Duragesic PSUR May 2002-Apr 2003                                                                                                JAN-MS-00213720                      JAN-MS-00213720
JA-01859     06/19/2003   Duragesic PSUR May 2002-Apr 2003                                                                                                JAN-MS-00213721                      JAN-MS-00213721
JA-01860     06/19/2003   Duragesic PSUR May 2002-Apr 2003                                                                                                JAN-MS-00213722                      JAN-MS-00213722
JA-01861     06/15/2004   Duragesic PSUR May 2003-Apr 2004                                                                                                JAN-MS-00213723                      JAN-MS-00213723
JA-01862     06/15/2004   Duragesic PSUR May 2003-Apr 2004                                                                                                JAN-MS-00213724                      JAN-MS-00213724
                                                                                  Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 44 of 117. PageID #: 415056



                                                                                                                   Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.      Date                                                          Description                              BegBates                             EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-01863     06/15/2004   Duragesic PSUR May 2003-Apr 2004                                               JAN-MS-00213725                      JAN-MS-00213725
JA-01864     06/15/2004   Duragesic PSUR May 2003-Apr 2004                                               JAN-MS-00213726                      JAN-MS-00213726
JA-01865     06/15/2004   Duragesic PSUR May 2003-Apr 2004                                               JAN-MS-00213727                      JAN-MS-00213727
JA-01866     06/15/2004   Duragesic PSUR May 2003-Apr 2004                                               JAN-MS-00213728                      JAN-MS-00213728
JA-01867     06/15/2004   Duragesic PSUR May 2003-Apr 2004                                               JAN-MS-00213729                      JAN-MS-00213729
JA-01868     06/15/2004   Duragesic PSUR May 2003-Apr 2004                                               JAN-MS-00213730                      JAN-MS-00213730
JA-01869     06/15/2004   Duragesic PSUR May 2003-Apr 2004                                               JAN-MS-00213731                      JAN-MS-00213731
JA-01870     06/15/2004   Duragesic PSUR May 2003-Apr 2004                                               JAN-MS-00213732                      JAN-MS-00213732
JA-01871     06/15/2004   Duragesic PSUR May 2003-Apr 2004                                               JAN-MS-00213734                      JAN-MS-00213734
JA-01872     06/15/2004   Duragesic PSUR May 2003-Apr 2004                                               JAN-MS-00213735                      JAN-MS-00213735
JA-01873     06/15/2004   Duragesic PSUR May 2003-Apr 2004                                               JAN-MS-00213736                      JAN-MS-00213736
JA-01874     06/15/2004   Duragesic PSUR May 2003-Apr 2004                                               JAN-MS-00213737                      JAN-MS-00213737
JA-01875     06/15/2004   Duragesic PSUR May 2003-Apr 2004                                               JAN-MS-00213738                      JAN-MS-00213738
JA-01876     06/15/2004   Duragesic PSUR May 2003-Apr 2004                                               JAN-MS-00213739                      JAN-MS-00213739
JA-01877     06/15/2004   Duragesic PSUR May 2003-Apr 2004                                               JAN-MS-00213740                      JAN-MS-00213740
JA-01878     06/15/2004   Duragesic PSUR May 2003-Apr 2004                                               JAN-MS-00213741                      JAN-MS-00213741
JA-01879     06/12/2004   Duragesic PSUR May 2003-Apr 2004                                               JAN-MS-00213742                      JAN-MS-00213742
JA-01880     06/26/1905   Duragesic PSUR May 2003-Apr 2004                                               JAN-MS-00213743                      JAN-MS-00213743
JA-01881     06/26/1905   Duragesic PSUR May 2003-Apr 2004                                               JAN-MS-00213744                      JAN-MS-00213744
JA-01882     06/01/2004   Duragesic PSUR May 2003-Apr 2004                                               JAN-MS-00213745                      JAN-MS-00213745
JA-01883     06/12/2004   Duragesic PSUR May 2003-Apr 2004                                               JAN-MS-00213746                      JAN-MS-00213746
JA-01884     06/12/2004   Duragesic PSUR May 2003-Apr 2004                                               JAN-MS-00213747                      JAN-MS-00213747
JA-01885     06/15/2004   Duragesic PSUR May 2003-Apr 2004                                               JAN-MS-00213748                      JAN-MS-00213748
JA-01886     06/15/2004   Duragesic PSUR May 2003-Apr 2004                                               JAN-MS-00213749                      JAN-MS-00213749
JA-01887     11/11/1997   Janssen Research Foundation: Clinical Research Report                          JAN-MS-00213773                      JAN-MS-00213773
JA-01888     05/01/2007   Duragesic PSUR May 2006-Apr 2007                                               JAN-TREX-00149906                    JAN-TREX-00149906
JA-01889     06/12/2007   Duragesic PSUR May 2006-Apr 2007                                               JAN-MS-00213787                      JAN-MS-00213787
JA-01890     06/12/2007   Duragesic PSUR May 2006-Apr 2007                                               JAN-MS-00213788                      JAN-MS-00213788
JA-01891     06/12/2007   Duragesic PSUR May 2006-Apr 2007                                               JAN-MS-00213789                      JAN-MS-00213789
JA-01892     06/12/2007   Duragesic PSUR May 2006-Apr 2007                                               JAN-MS-00213790                      JAN-MS-00213790
JA-01893     06/12/2007   Duragesic PSUR May 2006-Apr 2007                                               JAN-MS-00213791                      JAN-MS-00213791
JA-01894     06/12/2007   Duragesic PSUR May 2006-Apr 2007                                               JAN-MS-00213792                      JAN-MS-00213792
JA-01895     06/12/2007   Duragesic PSUR May 2006-Apr 2007                                               JAN-MS-00213793                      JAN-MS-00213793
JA-01896     06/12/2007   Duragesic PSUR May 2006-Apr 2007                                               JAN-MS-00213794                      JAN-MS-00213794
JA-01897     06/12/2007   Duragesic PSUR May 2006-Apr 2007                                               JAN-MS-00213796                      JAN-MS-00213796
JA-01898     06/12/2007   Duragesic PSUR May 2006-Apr 2007                                               JAN-MS-00213797                      JAN-MS-00213797
JA-01899     06/12/2007   Duragesic PSUR May 2006-Apr 2007                                               JAN-MS-00213798                      JAN-MS-00213798
JA-01900     06/12/2007   Duragesic PSUR May 2006-Apr 2007                                               JAN-MS-00213799                      JAN-MS-00213799
JA-01901     06/12/2007   Duragesic PSUR May 2006-Apr 2007                                               JAN-MS-00213800                      JAN-MS-00213800
JA-01902     06/12/2007   Duragesic PSUR May 2006-Apr 2007                                               JAN-MS-00213801                      JAN-MS-00213801
JA-01903     06/12/2007   Duragesic PSUR May 2006-Apr 2007                                               JAN-MS-00213802                      JAN-MS-00213802
JA-01904     06/12/2007   Duragesic PSUR May 2006-Apr 2007                                               JAN-MS-00213803                      JAN-MS-00213803
JA-01905     06/12/2007   Duragesic PSUR May 2006-Apr 2007                                               JAN-MS-00213804                      JAN-MS-00213804
JA-01906     06/29/1905   Duragesic PSUR May 2006-Apr 2007                                               JAN-MS-00213805                      JAN-MS-00213805
JA-01907     06/29/1905   Duragesic PSUR May 2006-Apr 2007                                               JAN-MS-00213806                      JAN-MS-00213806
JA-01908     06/29/1905   Duragesic PSUR May 2006-Apr 2007                                               JAN-MS-00213807                      JAN-MS-00213807
JA-01909     06/29/1905   Duragesic PSUR May 2006-Apr 2007                                               JAN-MS-00213808                      JAN-MS-00213808
JA-01910     06/29/1905   Duragesic PSUR May 2006-Apr 2007                                               JAN-MS-00213809                      JAN-MS-00213809
JA-01911     06/29/1905   Duragesic PSUR May 2006-Apr 2007                                               JAN-MS-00213810                      JAN-MS-00213810
JA-01912     06/29/1905   Duragesic PSUR May 2006-Apr 2007                                               JAN-MS-00213811                      JAN-MS-00213811
JA-01913     06/29/1905   Duragesic PSUR May 2006-Apr 2007                                               JAN-MS-00213812                      JAN-MS-00213812
JA-01914     05/01/2005   Duragesic visual aid                                                           JAN-MS-00214174                      JAN-MS-00214174
JA-01915     03/30/2000   Untitled Letter from DDMAC to Janssen re: Duragesic                            JAN-MS-00238346                      JAN-MS-00238353
JA-01916     08/01/2003   Duragesic File Card                                                            JAN-MS-00238370                      JAN-MS-00238378
JA-01917     04/01/2014   Duragesic Label (2014)                                                         JAN-MS-00238420                      JAN-MS-00238465
JA-01918     12/01/2016   Nucynta ER Label (2016)                                                        JAN-MS-00238604                      JAN-MS-00238636
JA-01919     12/01/2016   Nucynta Label (2016)                                                           JAN-MS-00238666                      JAN-MS-00238698
JA-01920     01/01/2001   Duragesic Label (08-1999, 01-2001)                                             JAN-MS-00304304                      JAN-MS-00304309
JA-01921     11/01/2002   Duragesic visual aid                                                           JAN-MS-00306286                      JAN-MS-00306293
                                                                                Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 45 of 117. PageID #: 415057



                                                                                                                 Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.      Date                                                           Description                           BegBates                             EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-01922     04/01/2004   Duragesic visual aid                                                         JAN-MS-00306376                      JAN-MS-00306380
JA-01923     10/21/2004   Brookoff Citizen Petition                                                    JAN-MS-00306548                      JAN-MS-00306568
JA-01924     10/21/2001   Letter from Susan Rinne to Gary Buehler                                      JAN-MS-00306569                      JAN-MS-00306576
JA-01925     07/02/2009   Email from Susan Nicholson to Christopher Guiton et al.                      JAN-MS-00677128                      JAN-MS-00677128
JA-01926     06/29/2009   IWG Submission to FDA Docket                                                 JAN-MS-00677129                      JAN-MS-00677143
JA-01927     06/01/2005   Dear Doctor Letter                                                           JAN-MS-00683408                      JAN-MS-00683412
JA-01928     03/22/2012   Nucynta Formulation Video                                                    JAN-MS-00271467                      JAN-MS-00271467
JA-01929     06/08/2008   Dear Doctor Letter                                                           JAN-MS-00291141                      JAN-MS-00291141
JA-01930     06/27/1994   Letter from Elizabeth Clark to FDA                                           JAN-MS-00291329                      JAN-MS-00291329
JA-01931     10/07/1994   Letter from Elizabeth Clark to FDA                                           JAN-MS-00291330                      JAN-MS-00291330
JA-01932     06/25/2015   ER/LA REMS Modification                                                      JAN-MS-00291357                      JAN-MS-00291357
JA-01933     11/08/1995   Letter from Mirka Dunn to FDA                                                JAN-MS-00291365                      JAN-MS-00291365
JA-01934     11/08/1995   Duragesic PADER Aug 1994-Jul 1995                                            JAN-MS-00291366                      JAN-MS-00291366
JA-01935     10/18/1996   Letter from Melody Eble to FDA                                               JAN-MS-00291367                      JAN-MS-00291367
JA-01936     06/18/1905   Duragesic PADER Aug 1995-Jul 1996                                            JAN-MS-00291368                      JAN-MS-00291368
JA-01937     09/30/1997   Letter from Jacqueline Brown to FDA                                          JAN-MS-00291369                      JAN-MS-00291369
JA-01938     06/19/1905   Duragesic PADER Aug 1996-Jul 1997                                            JAN-MS-00291370                      JAN-MS-00291370
JA-01939     10/05/1998   Letter from Elizabeth Turek to FDA                                           JAN-MS-00291371                      JAN-MS-00291371
JA-01940     06/20/1905   Duragesic PADER Aug 1997-Jul 1998                                            JAN-MS-00291372                      JAN-MS-00291372
JA-01941     06/20/1905   Duragesic PADER Aug 1997-Jul 1998                                            JAN-MS-00291373                      JAN-MS-00291373
JA-01942     10/01/1999   Letter from Cynthia Chianese to FDA                                          JAN-MS-00291374                      JAN-MS-00291374
JA-01943     06/21/1905   Duragesic PADER Aug 1998-Jul 1999                                            JAN-MS-00291375                      JAN-MS-00291375
JA-01944     06/21/1905   Duragesic PADER Aug 1998-Jul 1999                                            JAN-MS-00291376                      JAN-MS-00291376
JA-01945     06/21/1905   Duragesic PADER Aug 1998-Jul 1999                                            JAN-MS-00291377                      JAN-MS-00291377
JA-01946     06/21/1905   Duragesic PADER Aug 1998-Jul 1999                                            JAN-MS-00291378                      JAN-MS-00291378
JA-01947     06/21/1905   Duragesic PADER Aug 1998-Jul 1999                                            JAN-MS-00291379                      JAN-MS-00291379
JA-01948     06/21/1905   Duragesic PADER Aug 1998-Jul 1999                                            JAN-MS-00291380                      JAN-MS-00291380
JA-01949     09/20/2000   Letter from Cynthia Chianese to FDA                                          JAN-MS-00291381                      JAN-MS-00291381
JA-01950     06/22/1905   Duragesic PADER Aug 1999-Jul 2000                                            JAN-MS-00291382                      JAN-MS-00291382
JA-01951     06/22/1905   Duragesic PADER Aug 1999-Jul 2000                                            JAN-MS-00291383                      JAN-MS-00291383
JA-01952     06/22/1905   Duragesic PADER Aug 1999-Jul 2000                                            JAN-MS-00291384                      JAN-MS-00291384
JA-01953     06/22/1905   Duragesic PADER Aug 1999-Jul 2000                                            JAN-MS-00291385                      JAN-MS-00291385
JA-01954     06/22/1905   Duragesic PADER Aug 1999-Jul 2000                                            JAN-MS-00291386                      JAN-MS-00291386
JA-01955     06/22/1905   Duragesic PADER Aug 1999-Jul 2000                                            JAN-MS-00291387                      JAN-MS-00291387
JA-01956     06/21/1905   Duragesic PADER Aug 1999-Jul 2000                                            JAN-MS-00291388                      JAN-MS-00291388
JA-01957     06/21/1905   Duragesic PADER Aug 1999-Jul 2000                                            JAN-MS-00291389                      JAN-MS-00291389
JA-01958     06/21/1905   Duragesic PADER Aug 1999-Jul 2000                                            JAN-MS-00291390                      JAN-MS-00291390
JA-01959     06/21/1905   Duragesic PADER Aug 1999-Jul 2000                                            JAN-MS-00291391                      JAN-MS-00291391
JA-01960     06/22/1905   Duragesic PADER Aug 1999-Jul 2000                                            JAN-MS-00291392                      JAN-MS-00291392
JA-01961     06/22/1905   Duragesic PADER Aug 1999-Jul 2000                                            JAN-MS-00291393                      JAN-MS-00291393
JA-01962     06/22/1905   Duragesic PADER Aug 1999-Jul 2000                                            JAN-MS-00291394                      JAN-MS-00291394
JA-01963     06/22/1905   Duragesic PADER Aug 1999-Jul 2000                                            JAN-MS-00291395                      JAN-MS-00291395
JA-01964     09/14/2001   Duragesic PADER Aug 2000-Jul 2001                                            JAN-MS-00291396                      JAN-MS-00291396
JA-01965     07/31/2001   Duragesic PADER Aug 2000-Jul 2001                                            JAN-MS-00291397                      JAN-MS-00291397
JA-01966     07/31/2001   Duragesic PADER Aug 2000-Jul 2001                                            JAN-MS-00291398                      JAN-MS-00291398
JA-01967     07/31/2001   Duragesic PADER Aug 2000-Jul 2001                                            JAN-MS-00291399                      JAN-MS-00291399
JA-01968     07/31/2001   Duragesic PADER Aug 2000-Jul 2001                                            JAN-MS-00291400                      JAN-MS-00291400
JA-01969     07/31/2001   Duragesic PADER Aug 2000-Jul 2001                                            JAN-MS-00291401                      JAN-MS-00291401
JA-01970     07/31/2001   Duragesic PADER Aug 2000-Jul 2001                                            JAN-MS-00291402                      JAN-MS-00291402
JA-01971     08/27/2001   Duragesic PADER Aug 2000-Jul 2001                                            JAN-MS-00291403                      JAN-MS-00291403
JA-01972     06/27/2002   Duragesic PADER Aug 2001-Apr 2002                                            JAN-MS-00291404                      JAN-MS-00291404
JA-01973     04/30/2002   Duragesic PADER Aug 2001-Apr 2002                                            JAN-MS-00291405                      JAN-MS-00291405
JA-01974     04/30/2002   Duragesic PADER Aug 2001-Apr 2002                                            JAN-MS-00291406                      JAN-MS-00291406
JA-01975     04/30/2002   Duragesic PADER Aug 2001-Apr 2002                                            JAN-MS-00291407                      JAN-MS-00291407
JA-01976     04/30/2002   Duragesic PADER Aug 2001-Apr 2002                                            JAN-MS-00291408                      JAN-MS-00291408
JA-01977     06/12/2002   Duragesic PADER Aug 2001-Apr 2002                                            JAN-MS-00291409                      JAN-MS-00291409
JA-01978     06/24/2005   Duragesic PSUR May 2004-Apr 2005                                             JAN-MS-00291410                      JAN-MS-00291410
JA-01979     06/24/2005   Duragesic PSUR May 2004-Apr 2005                                             JAN-MS-00291411                      JAN-MS-00291411
JA-01980     06/24/2005   Duragesic PSUR May 2004-Apr 2005                                             JAN-MS-00291412                      JAN-MS-00291412
                                                                               Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 46 of 117. PageID #: 415058



                                                                                                                                                        Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.      Date                                                          Description                                                                   BegBates                             EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-01981     06/24/2005   Duragesic PSUR May 2004-Apr 2005                                                                                    JAN-MS-00291413                      JAN-MS-00291413
JA-01982     06/24/2005   Duragesic PSUR May 2004-Apr 2005                                                                                    JAN-MS-00291414                      JAN-MS-00291414
JA-01983     06/24/2005   Duragesic PSUR May 2004-Apr 2005                                                                                    JAN-MS-00291415                      JAN-MS-00291415
JA-01984     06/24/2005   Duragesic PSUR May 2004-Apr 2005                                                                                    JAN-MS-00291416                      JAN-MS-00291416
JA-01985     06/24/2005   Duragesic PSUR May 2004-Apr 2005                                                                                    JAN-MS-00291417                      JAN-MS-00291417
JA-01986     06/24/2005   Duragesic PSUR May 2004-Apr 2005                                                                                    JAN-MS-00291418                      JAN-MS-00291418
JA-01987     06/24/2005   Duragesic PSUR May 2004-Apr 2005                                                                                    JAN-MS-00291419                      JAN-MS-00291419
JA-01988     06/24/2005   Duragesic PSUR May 2004-Apr 2005                                                                                    JAN-MS-00291421                      JAN-MS-00291421
JA-01989     06/24/2005   Duragesic PSUR May 2004-Apr 2005                                                                                    JAN-MS-00291422                      JAN-MS-00291422
JA-01990     06/24/2005   Duragesic PSUR May 2004-Apr 2005                                                                                    JAN-MS-00291423                      JAN-MS-00291423
JA-01991     06/24/2005   Duragesic PSUR May 2004-Apr 2005                                                                                    JAN-MS-00291424                      JAN-MS-00291424
JA-01992     06/24/2005   Duragesic PSUR May 2004-Apr 2005                                                                                    JAN-MS-00291425                      JAN-MS-00291425
JA-01993     06/24/2005   Duragesic PSUR May 2004-Apr 2005                                                                                    JAN-MS-00291426                      JAN-MS-00291426
JA-01994     06/24/2005   Duragesic PSUR May 2004-Apr 2005                                                                                    JAN-MS-00291427                      JAN-MS-00291427
JA-01995     06/24/2005   Duragesic PSUR May 2004-Apr 2005                                                                                    JAN-MS-00291428                      JAN-MS-00291428
JA-01996     06/24/2005   Duragesic PSUR May 2004-Apr 2005                                                                                    JAN-MS-00291429                      JAN-MS-00291429
JA-01997     06/24/2005   Duragesic PSUR May 2004-Apr 2005                                                                                    JAN-MS-00291430                      JAN-MS-00291430
JA-01998     06/24/2005   Duragesic PSUR May 2004-Apr 2005                                                                                    JAN-MS-00291431                      JAN-MS-00291431
JA-01999     06/21/2006   Duragesic PSUR May 2005-Apr 2006                                                                                    JAN-MS-00291432                      JAN-MS-00291432
JA-02000     06/21/2006   Duragesic PSUR May 2005-Apr 2006                                                                                    JAN-MS-00291433                      JAN-MS-00291433
JA-02001     06/21/2006   Duragesic PSUR May 2005-Apr 2006                                                                                    JAN-MS-00291434                      JAN-MS-00291434
JA-02002     06/21/2006   Duragesic PSUR May 2005-Apr 2006                                                                                    JAN-MS-00291435                      JAN-MS-00291435
JA-02003     06/21/2006   Duragesic PSUR May 2005-Apr 2006                                                                                    JAN-MS-00291436                      JAN-MS-00291436
JA-02004     06/21/2006   Duragesic PSUR May 2005-Apr 2006                                                                                    JAN-MS-00291437                      JAN-MS-00291437
JA-02005     06/21/2006   Duragesic PSUR May 2005-Apr 2006                                                                                    JAN-MS-00291438                      JAN-MS-00291438
JA-02006     06/21/2006   Duragesic PSUR May 2005-Apr 2006                                                                                    JAN-MS-00291439                      JAN-MS-00291439
JA-02007     06/21/2006   Duragesic PSUR May 2005-Apr 2006                                                                                    JAN-MS-00291440                      JAN-MS-00291440
JA-02008     06/21/2006   Duragesic PSUR May 2005-Apr 2006                                                                                    JAN-MS-00291441                      JAN-MS-00291441
JA-02009     06/21/2006   Duragesic PSUR May 2005-Apr 2006                                                                                    JAN-MS-00291443                      JAN-MS-00291443
JA-02010     06/21/2006   Duragesic PSUR May 2005-Apr 2006                                                                                    JAN-MS-00291444                      JAN-MS-00291444
JA-02011     06/21/2006   Duragesic PSUR May 2005-Apr 2006                                                                                    JAN-MS-00291445                      JAN-MS-00291445
JA-02012     06/21/2006   Duragesic PSUR May 2005-Apr 2006                                                                                    JAN-MS-00291446                      JAN-MS-00291446
JA-02013     06/21/2006   Duragesic PSUR May 2005-Apr 2006                                                                                    JAN-MS-00291447                      JAN-MS-00291447
JA-02014     06/21/2006   Duragesic PSUR May 2005-Apr 2006                                                                                    JAN-MS-00291448                      JAN-MS-00291448
JA-02015     06/21/2006   Duragesic PSUR May 2005-Apr 2006                                                                                    JAN-MS-00291449                      JAN-MS-00291449
JA-02016     06/21/2006   Duragesic PSUR May 2005-Apr 2006                                                                                    JAN-MS-00291450                      JAN-MS-00291450
JA-02017     06/21/2006   Duragesic PSUR May 2005-Apr 2006                                                                                    JAN-MS-00291451                      JAN-MS-00291451
JA-02018     10/06/2010   Email from Bruce Moskovitz to Christine Rauschkolb et al.                                                           JAN-MS-01977572                      JAN-MS-01977574
JA-02019     10/23/2011   Letter from Tania Hillmer to Bob A. Rappaport                                                                       JAN-MS-01046321                      JAN-MS-01046322
                          Letter from the ER/LA Opioid Analgesic REMS Companies to DEA-Registered Prescriber re REMS ER/LA Precriber Letter
JA-02020     06/08/2012                                                                                                                       JAN-MS-01047964                      JAN-MS-01047965
                          #1
JA-02021     05/26/2009   Susan Nicholson to Christopher Guiton and others                                                                    JAN-MS-01048368                      JAN-MS-01048368
JA-02022     05/01/2009   U.S. FDA REMS for Certain Opioid Drugs Public Meeting presentation                                                  JAN-MS-01048380                      JAN-MS-01048380
JA-02023     07/08/2010   Email from Bruce Moskovitz to Dr. David Biondi et al.                                                               JAN-MS-01048566                      JAN-MS-01048567
JA-02024     07/07/2010   Draft ER/LA REMS                                                                                                    JAN-MS-01048568                      JAN-MS-01048684
JA-02025     07/07/2010   Draft ER/LA REMS                                                                                                    JAN-MS-01048685                      JAN-MS-01048693
JA-02026     08/06/2009   Email from Shoko Nakazawa to Takashi Takeshita et al.                                                               JAN-MS-00353439                      JAN-MS-00353440
JA-02027     07/10/1998   Clinical Expert Report on Durogesic in chronic pain of non-malignant origin                                         JAN-MS-00353441                      JAN-MS-00353480
JA-02028     03/31/2010   CME Presentation: High Stakes, Young Lives: Prescription Medications in Our Communities                             JAN-MS-00394607                      JAN-MS-00394622
JA-02029     03/19/2010   CME Program: High Stakes Young Lives: Prescription Drug Diversion in the Adolescent Community                       JAN-MS-00409816                      JAN-MS-00409839
JA-02030     08/19/2011   Email from Susan Nicholson to Ron Kuntz et al.                                                                      JAN-MS-00454121                      JAN-MS-00454122
JA-02031     04/10/2008   Email from Lynn Leonard to Matthew Wick                                                                             JAN-MS-00476406                      JAN-MS-00476406
JA-02032     03/01/2008   NEO Pathways Booth Panel re: Undertreatment of Pain                                                                 JAN-MS-00476407                      JAN-MS-00476408
JA-02033     03/01/2008   NEO Pathways Booth Panel re: Consequences of Undertreated Pain                                                      JAN-MS-00476409                      JAN-MS-00476410
JA-02034     03/01/2008   NEO Pathways Brochure                                                                                               JAN-MS-00476418                      JAN-MS-00476419
JA-02035     05/07/2002   Update Bulletin re Revised DAWN statistics                                                                          JAN-MS-00776682                      JAN-MS-00776686
JA-02036     02/04/2005   Duragesic Label (2005)                                                                                              JAN-MS-00780841                      JAN-MS-00780888
JA-02037     02/01/2005   Letter from Norman Rosenthal, MD to Dear Healthcare Professional re Important Correction of Drug Information        JAN-MS-00780903                      JAN-MS-00780904
                                                                               Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 47 of 117. PageID #: 415059



                                                                                                                                                          Janssen Defendants’ Trial Exhibit List (09/25/19)
  Ex. No.      Date                                                            Description                                                                   BegBates                               EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
                         Letter from Susan Rinne to Robert Rappaport, FDA re letter of Certification of submission of electronic supplemental
JA-02038    04/05/2004                                                                                                                          JAN-MS-00781142                      JAN-MS-00781146
                         NDA
JA-02039    07/16/2002   Email from Pam Dotter to Adrienne Minecci et al.                                                                       JAN-MS-00781332                      JAN-MS-00781332
JA-02040    07/16/2002   DRAFT Questions and Answers re Potential for Misuse Duragesic                                                          JAN-MS-00781333                      JAN-MS-00781333
JA-02041    09/06/2002   Email from Adrienne Minecci to Cheryl Pavia et al.                                                                     JAN-MS-00781338                      JAN-MS-00781339
JA-02042    06/04/2013   Nucynta ER Abuse Deterrent Labeling Change Briefing Document                                                           JAN-MS-02051874                      JAN-MS-02051874
JA-02043    04/13/2013   RADARS System Tapentadol Report (2012 Annual)                                                                          JAN-MS-02061476                      JAN-MS-02061676
JA-02044    09/01/2013   Duragesic Label (2013)                                                                                                 JAN-MS-00583030                      JAN-MS-00583073
                         The Street Prices of Immediate Release and Extended Release Tapentadol are Lower than Other Schedule II Opioid
JA-02045    05/30/2014                                                                                                                          JAN-MS-02092151                      JAN-MS-02092151
                         Tablets/Capsules
JA-02046    06/10/2002   Final Clinical Research Report FEN-USA-72                                                                              JAN-MS-02104259                      JAN-MS-02104359
JA-02047    06/07/2002   Final Clinical Research Report FEN-USA-71                                                                              JAN-MS-02104361                      JAN-MS-02104455
JA-02048    01/19/2006   Duragesic Media Monitoring Pilot Program Summary Report (Q4 2005)                                                      JAN-MS-02107248                      JAN-MS-02107256
JA-02049    06/07/2006   Examination of Transdermal Fentanyl Patch Systems Postings on Internet Bulletin Boards                                 JAN-MS-02107443                      JAN-MS-02107632
                         Vadivelu et al., Tapentadol extended release in the management of peripheral diabetic neuropathic pain, Therapeutics
JA-02050    01/14/2015                                                                                                                          JAN-MS-00599070                      JAN-MS-00599080
                         and Clinical Risk Management 2015:11 95-105.
JA-02051    09/26/2006   RADARS System Methadone Clinic Signal Detection System (Q2 2006)                                                       JAN-MS-02108253                      JAN-MS-02108325
JA-02052    10/02/2006   RADARS System Drug Diversion Signal Detection System (Q2 2006)                                                         JAN-MS-02108327                      JAN-MS-02108440
JA-02053    10/05/2006   RADARS System Poison Control Center Signal Detection System (Q2 2006)                                                  JAN-MS-02108442                      JAN-MS-02108565
                         FDA Draft Guidance Abuse Deterrent Opioids Evaluation and Labeling, Implications for Nucynta ER prepared by Pinney
JA-02054    05/21/2013                                                                                                                          JAN-MS-00604220                      JAN-MS-00604248
                         Associates
JA-02055    06/10/2005   PDRC Duragesic Surveillance Program Sentinel Network & Media Review Post-Baseline Update                               JAN-MS-00620634                      JAN-MS-00620658
JA-02056    04/02/2015   Letter from Tania Hillmer to Sharon Hertz re IND 61345                                                                 JAN-MS-02119925                      JAN-MS-02119926
JA-02057    04/02/2015   Letter from Tania Hillmer to Sharon Hertz re Janssen Pharmaceuticals NDA                                               JAN-MS-02119929                      JAN-MS-02119930
JA-02058    04/02/2015   Letter from Tania Hillmer to Sharon Hertz re Janssen Pharmaceuticals NDA                                               JAN-MS-02119931                      JAN-MS-02119932
JA-02059    05/21/2010   Phase Clinical Study Report - R331333-PAI-3010 (KF5503/18)                                                             JAN-MS-00227808                      JAN-MS-00227808
JA-02060    02/15/2011   Clinical Summary - Complete Response Safety Update                                                                     JAN-MS-00227810                      JAN-MS-00227810
JA-02061    09/27/2004   Assessment of Abuse Potential of Fentanyl Transdermal Systems in the US                                                JAN-MS-02130500                      JAN-MS-02130546
                         CME Overview: Individualizing Analgesic Regimens: Strategies to Reduce Abuse and Diversion An Internet CME/CE
JA-02062    11/01/2007                                                                                                                          JAN-MS-00640233                      JAN-MS-00640245
                         Initiative
                         CME Overview: Individualizing Analgesic Regimens: Strategies to Reduce Abuse and Diversion An Internet CME/CE
JA-02063    11/01/2007                                                                                                                          JAN-MS-00640246                      JAN-MS-00640252
                         Initiative (Module 3)
JA-02064    05/31/2005   PDRC Duragesic Surveillance Program Sentinel Network & Media Review Baseline Update Part II                            JAN-MS-02130849                      JAN-MS-02130884
JA-02065    01/15/2008   RADARS System Fentanyl Data (Q3 2007)                                                                                  JAN-MS-02146501                      JAN-MS-02146515
JA-02066    04/01/2008   RADARS System Fentanyl Data (Q4 2007)                                                                                  JAN-MS-02146542                      JAN-MS-02146553
JA-02067    12/13/2011   Nucynta ER PADER Aug 2011-Nov 2011                                                                                     JAN-MS-00228332                      JAN-MS-00228332
JA-02068    03/15/2012   Nucynta ER PADER Nov 2011-Feb 2012                                                                                     JAN-MS-00228427                      JAN-MS-00228427
JA-02069    06/15/2012   Nucynta ER PADER Feb 2012-May 2012                                                                                     JAN-MS-00228450                      JAN-MS-00228450
JA-02070    07/01/2012   ER/LA REMS                                                                                                             JAN-MS-00228462                      JAN-MS-00228462
JA-02071    09/18/2012   Nucynta ER PADER May 2012-Aug 2012                                                                                     JAN-MS-00228469                      JAN-MS-00228469
JA-02072    12/18/2012   Nucynta ER PADER Aug 2012-Nov 2012                                                                                     JAN-MS-00228497                      JAN-MS-00228497
JA-02073    03/18/2013   Nucynta ER PADER Nov 2013-Feb 2013                                                                                     JAN-MS-00228509                      JAN-MS-00228509
JA-02074    06/17/2013   Nucynta ER PADER Feb 2013-May 2013                                                                                     JAN-MS-00228521                      JAN-MS-00228521
JA-02075    09/12/2013   Nucynta ER PADER May 2013-Aug 2013                                                                                     JAN-MS-00228530                      JAN-MS-00228530
JA-02076    12/18/2013   Nucynta ER PADER Aug 2013-Nov 2013                                                                                     JAN-MS-00228552                      JAN-MS-00228552
JA-02077    03/18/2014   Nucynta ER PADER Nov 2013-Feb 2014                                                                                     JAN-MS-00228556                      JAN-MS-00228556
JA-02078    06/16/2014   Nucynta ER PADER Feb 2014-May 2014                                                                                     JAN-MS-00228583                      JAN-MS-00228583
JA-02079    09/17/2014   Nucynta ER PADER May 2014-Aug 2014                                                                                     JAN-MS-00228611                      JAN-MS-00228611
JA-02080    05/01/2013   Powerful Chronic and Acute Pain Management Nucynta presentation                                                        JAN-MS-00229356                      JAN-MS-00229356
JA-02081    12/05/2014   FDA Transmittal of Advertisements and Promotional Labeling for Drugs and Biologics for Human Use (Form 2253)           JAN-MS-00230015                      JAN-MS-00230015
JA-02082    11/01/2014   Nucynta ER Patient Brochure                                                                                            JAN-MS-00230017                      JAN-MS-00230017
JA-02083    06/11/2012   Transmittal of Advertisements and Promotional Labeling for Drugs and Biologics for Human Use (Form 2253)               JAN-MS-00230154                      JAN-MS-00230154
JA-02084    05/01/2012   Speaker Slide Deck - A New Perspective for Moderate to Severe Acute Pain Relief                                        JAN-MS-00230157                      JAN-MS-00230157
JA-02085    01/22/2008   Letter from Kathleen Dusek to Bob Rappaport                                                                            JAN-MS-00230389                      JAN-MS-00230389
JA-02086    01/23/2008   Application to Market a New Drug, Nucynta                                                                              JAN-MS-00230390                      JAN-MS-00230390
JA-02087    01/21/2008   Reviewer's Guide For Tapentadol HCI                                                                                    JAN-MS-00230438                      JAN-MS-00230438
JA-02088    12/21/2007   Clinical Summary - Summary of Biopharmaceutic Studies and Associated Analytical Methods                                JAN-MS-00230495                      JAN-MS-00230495
JA-02089    01/04/2008   Clinical Summary - Summary of Clinical Efficacy                                                                        JAN-MS-00230496                      JAN-MS-00230496
JA-02090    01/09/2008   Clinical Summary - Summary of Clinical Pharmacology                                                                    JAN-MS-00230497                      JAN-MS-00230497
JA-02091    09/19/2009   Tapentadol Clinical Review Integrated Review of Safety by Ellen Fields                                                 JAN-MS-02214038                      JAN-MS-02214159
                                                                                Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 48 of 117. PageID #: 415060



                                                                                                                                                          Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.      Date                                                           Description                                                                    BegBates                             EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-02092     01/21/2008   List of Nucynta (IR) Clinical Studies                                                                                 JAN-MS-00230753                      JAN-MS-00230753
JA-02093     06/29/2007   Phase 1 Clinical Study Report - HP5503/03                                                                             JAN-MS-00230754                      JAN-MS-00230754
JA-02094     06/29/2007   Phase 1 Clinical Study Report - HP5503/04                                                                             JAN-MS-00230756                      JAN-MS-00230756
JA-02095     08/08/2007   Phase 1 Clinical Trial Report - HP5503/07/A                                                                           JAN-MS-00230758                      JAN-MS-00230758
JA-02096     10/09/2007   Phase 1 Clinical Study Report - R331333-PAI-1014 (HP5503/34)                                                          JAN-MS-00230760                      JAN-MS-00230760
JA-02097     08/08/2007   Phase 1 Clinical Trial Report - HP5503/05                                                                             JAN-MS-00230782                      JAN-MS-00230782
JA-02098     08/08/2007   Phase 1 Clinical Trial Report - HP5503/11/A                                                                           JAN-MS-00230784                      JAN-MS-00230784
JA-02099     07/31/2007   Phase 1 Clinical Study Report - R331333-PAI-1005 (HP5503/13)                                                          JAN-MS-00230786                      JAN-MS-00230786
JA-02100     07/27/2007   Phase 1 Clinical Study Report - R331333-PAI-1006 (HP5503/15)                                                          JAN-MS-00230788                      JAN-MS-00230788
JA-02101     06/29/2007   Phase 1 Clinical Study Report - R331333-PAI-1002 (HP5503/16)                                                          JAN-MS-00230790                      JAN-MS-00230790
JA-02102     10/01/2007   Phase 1 Clinical Study Report - R331333-PAI-1019 (HP5503/30)                                                          JAN-MS-00230792                      JAN-MS-00230792
JA-02103     11/21/2007   Phase 1 Clinical Study Report - R331333-PAI-1027                                                                      JAN-MS-00230794                      JAN-MS-00230794
JA-02104     09/18/2007   Phase 1 Clinical Study Report - R331333-PAI-1008 (HP5503/19)                                                          JAN-MS-00230796                      JAN-MS-00230796
JA-02105     07/17/2007   Phase 1 Clinical Study Report - R331333-PAI-1009 (HP5503/20)                                                          JAN-MS-00230798                      JAN-MS-00230798
JA-02106     07/25/2007   Phase 1 Clinical Study Report - R331333-PAI-1010 (HP5503/21)                                                          JAN-MS-00230800                      JAN-MS-00230800
JA-02107     09/20/2007   Phase 1 Clinical Study Report - R331333-PAI-1011 (HP5503/22)                                                          JAN-MS-00230802                      JAN-MS-00230802
JA-02108     07/09/2007   Phase 1 Clinical Study Report - R331333-PAI-1013 (HP5503/23)                                                          JAN-MS-00230804                      JAN-MS-00230804
JA-02109     01/10/2008   Population Pharmacokinetics and Exposure-Response of Tapentadol Immediate Release                                     JAN-MS-00230806                      JAN-MS-00230806
JA-02110     08/01/2007   Phase 1 Clinical Trial Report - HP5503/09                                                                             JAN-MS-00230807                      JAN-MS-00230807
JA-02111     08/31/2007   Phase 1 Clinical Study Report - R331333-PAI-1007 (HP5503/14)                                                          JAN-MS-00230809                      JAN-MS-00230809
JA-02112     12/12/2007   Phase 1 Clinical Study Report - R331333-PAI-1018 (HP5503/25)                                                          JAN-MS-00230811                      JAN-MS-00230811
JA-02113     08/07/2007   Phase 2 Clinical Trial Report - KF5503/01/A                                                                           JAN-MS-00230813                      JAN-MS-00230813
JA-02114     08/03/2007   Phase 2 Clinical Trial Report - KF5503/02/A                                                                           JAN-MS-00230814                      JAN-MS-00230814
JA-02115     08/03/2007   Phase 2 Clinical Trial Report - KF5503/04/A                                                                           JAN-MS-00230815                      JAN-MS-00230815
JA-02116     08/03/2007   Phase 2 Clinical Trial Report - KF5503/05/A                                                                           JAN-MS-00230816                      JAN-MS-00230816
JA-02117     08/03/2007   Phase 2A Clinical Trial Report - KF5503/08/A                                                                          JAN-MS-00230817                      JAN-MS-00230817
JA-02118     08/07/2007   Phase 2 Clinical Trial Report - KF5503/21/A                                                                           JAN-MS-00230822                      JAN-MS-00230822
JA-02119     03/07/2007   Phase 2B Clinical Study Report - R331333-PAI-2003 (KF5503/22)                                                         JAN-MS-00230823                      JAN-MS-00230823
JA-02120     11/08/2007   Phase 3 Clinical Study Report - R331333-PAI-3003 (KF5503/32)                                                          JAN-MS-00230824                      JAN-MS-00230824
JA-02121     12/20/2007   Phase 3 Clinical Study Report - R331333-PAI-3002 (KF5503/33)                                                          JAN-MS-00230825                      JAN-MS-00230825
JA-02122     12/04/2007   Phase 3 Clinical Study Report - R331333-PAI-3004 (KF5503/34)                                                          JAN-MS-00230826                      JAN-MS-00230826
JA-02123     06/29/2010   Email from Bruce Moskovitz to Christine Rauschkolb et al.                                                             JAN-MS-02233931                      JAN-MS-02233932
JA-02124     01/05/2008   Module 2.7.4 Summary of Clinical Safety / Integrated Summary of Safety                                                JAN-MS-00230827                      JAN-MS-00230827
JA-02125     08/13/2007   Phase 1 Clinical Trial Report - HP5503/01                                                                             JAN-MS-00230829                      JAN-MS-00230829
JA-02126     08/16/2007   Phase 1 Clinical Trial Report - HP5503/02/A                                                                           JAN-MS-00230830                      JAN-MS-00230830
JA-02127     08/01/2007   Phase 1 Clinical Trial Report - HP5503/06/A                                                                           JAN-MS-00230831                      JAN-MS-00230831
JA-02128     04/29/2010   RADARS System Tapentadol Report (2009 Annual)                                                                         JAN-MS-02237460                      JAN-MS-02237734
JA-02129     09/15/2011   Email from Myoung Kim to Gary Vorsanger et al.                                                                        JAN-MS-02267889                      JAN-MS-02267889
JA-02130     09/14/2011   Key Characteristics of NAVIPPRO, RADARS, SKIP, and RADARS OTP Surveillance Systems                                    JAN-MS-02267890                      JAN-MS-02267898
JA-02131     10/16/2012   Email from Jadwiga Martynowicz to Jacqueline Brown et al.                                                             JAN-MS-02283803                      JAN-MS-02283803
JA-02132     10/15/2012   PhRMA Perspective white paper, re: Controlled substances scheduling process                                           JAN-MS-02283804                      JAN-MS-02283823
JA-02133     08/28/2012   Letter from Bob A. Rappaport to Tania Hillmer                                                                         JAN-MS-02285274                      JAN-MS-02285359
JA-02134     08/03/2012   Presentation: RADARS System Overview                                                                                  JAN-MS-02296262                      JAN-MS-02296313
JA-02135     04/20/2007   Bruce Moskovitz Presentation - Duragesic Risk Management Overview                                                     JAN-MS-02305132                      JAN-MS-02305132
JA-02136     07/22/2014   RADARS Presentation: Janssen Pharmaceutical, Inc.: RADARS System                                                      JAN-MS-02319754                      JAN-MS-02319754
JA-02137     09/17/2014   NAVIPPRO: Abuse Liability of Tapentadol: The NAVIPPRO Perspective                                                     JAN-MS-02319755                      JAN-MS-02319755
JA-02138     08/05/2014   Nucynta 21st Century Technology                                                                                       JAN-MS-02319887                      JAN-MS-02319887
JA-02139     05/20/2003   Letter from Bob Rappaport to Janne Wissel re Received approval letter for the pediatric supplement                    JAN-MS-00909266                      JAN-MS-00909269
JA-02140     11/13/2007   Nucynta Annual Report 2011 Clinical Summary                                                                           JAN-MS-00234206                      JAN-MS-00234206
JA-02141     06/30/2009   Letter from Harinda Abeysinghe to Bob A. Rappaport re NDA 19-813 for Duragesic (fentanyl transdermal system).         JAN-MS-02371562                      JAN-MS-02371563
JA-02142     02/04/2005   Letter from Bob Rappaport to Susan P. Rinne                                                                           JAN-MS-02371740                      JAN-MS-02371787
JA-02143     02/01/2013   Nucynta ER program presentation                                                                                       JAN-MS-01080235                      JAN-MS-01080235
JA-02144     12/17/2001   D-trans (fentanyl) Summary of Benefits and Risks: Abuse and Diversion prepared by Pinney Associates                   JAN-MS-01139518                      JAN-MS-01139597
                          Transdermal Fentanyl Systems: Reduced Safety and Increased Societal Risk of Matrix Patch Forumalations, White Paper
JA-02145     08/16/2004                                                                                                                         JAN-MS-04307987                      JAN-MS-04308090
                          prepared by Mudskipper
JA-02146     06/04/2009   Draft Charter of the Opioid REMS Industry Working Group                                                               JAN-MS-01152825                      JAN-MS-01152828
JA-02147     04/21/2011   Bruce Moskovitz Presentation: The Drug Development Process and the Integration of R&D and Commercial                  JAN-MS-01183244                      JAN-MS-01183244
JA-02148     07/09/2008   Phase 3 Clinical Study Report - R331333-PAI-3001 (KF5503/31)                                                          JAN-MS-04434400                      JAN-MS-04436002
JA-02149     11/20/2008   Letter from Bob Rappaport to Kathleen Dusek                                                                           JAN-MS-01232317                      JAN-MS-01232356
                                                                                Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 49 of 117. PageID #: 415061



                                                                                                                                                            Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.      Date                                                           Description                                                                      BegBates                             EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-02150     11/17/2009   Email from Phillip Pierce to Jadwiga Martynowicz et al.                                                                 JAN-MS-01264809                      JAN-MS-01264809
JA-02151     07/02/1905   Phase 2 Clinical Study Report - JNS024PR-JPN-C01                                                                        JAN-MS-01344495                      JAN-MS-01344650
JA-02152     07/01/2014   RADARS System Tapentadol Report (Q1 2014)                                                                               JAN-MS-01368470                      JAN-MS-01368671
JA-02153     10/04/2013   RADARS System Tapentadol Report (Q2 2013)                                                                               JAN-MS-01368672                      JAN-MS-01368868
JA-02154     10/07/2014   RADARS System Tapentadol Report (Q2 2014)                                                                               JAN-MS-01368869                      JAN-MS-01369061
JA-02155     01/02/2014   RADARS System Tapentadol Report (Q3 2013)                                                                               JAN-MS-01369062                      JAN-MS-01369264
JA-02156     04/04/2014   RADARS System Tapentadol Report (Q4 2013)                                                                               JAN-MS-01369265                      JAN-MS-01369466
JA-02157     04/07/2015   RADARS System Tapentadol Report (Q4 2014)                                                                               JAN-MS-01439894                      JAN-MS-01440096
JA-02158     06/01/2012   Dear Doctor Letter                                                                                                      JAN-MS-01461550                      JAN-MS-01461551
JA-02159     08/01/2011   Janssen Presentation: Nucynta ER - New Perspectives in the Management of Moderate to Severe Chronic Pain                JAN-MS-02406964                      JAN-MS-02406964
                          Janssen Presentation: Nucynta - A New Perspective for Moderate to Severe Acute Pain Relief: A Focus on the Balance of
JA-02160     01/01/2012                                                                                                                           JAN-MS-02406966                      JAN-MS-02406966
                          Efficacy and Tolerability
JA-02161     08/25/2011   Dear Doctor Letter                                                                                                      JAN-MS-01476308                      JAN-MS-01476311
JA-02162     08/13/2013   RADARS System Tapentadol Report (Q1 2013)                                                                               JAN-MS-01529805                      JAN-MS-01530005
JA-02163     07/05/2011   RADARS Fentanyl Data (Q1 2011)                                                                                          JAN-MS-01545296                      JAN-MS-01545597
JA-02164     01/29/2010   Phase 3 Clinical Trial Report - KF5503/16                                                                               JAN-MS-01547500                      JAN-MS-01550427
JA-02165     10/05/2011   RADARS System Fentanyl Data (Q2 2011)                                                                                   JAN-MS-01551506                      JAN-MS-01551800
JA-02166     04/04/2011   RADARS Fentanyl Data (Q4 2010)                                                                                          JAN-MS-01595930                      JAN-MS-01596236
JA-02167     01/07/2015   RADARS System Tapentadol Report (Q3 2014)                                                                               JAN-MS-01597449                      JAN-MS-01597652
JA-02168     04/17/2015   RADARS System Tapentadol Report (2014 Annual)                                                                           JAN-MS-01598670                      JAN-MS-01598870
JA-02169     04/16/2014   RADARS System Tapentadol Report (2013 Annual)                                                                           JAN-MS-01598871                      JAN-MS-01599071
JA-02170     07/15/2008   Phase 3 Clinical Trial Report - KF5503/37                                                                               JAN-MS-01744111                      JAN-MS-01746217
JA-02171     05/25/2010   Phase 3b Clinical Study Report - R331333-PAI-3020 (KF5503/41)                                                           JAN-MS-01772718                      JAN-MS-01775485
JA-02172     08/25/2011   Letter from Bob A. Rappaport to Kathleen Dusek                                                                          JAN-MS-02558181                      JAN-MS-02558288
JA-02173     08/30/2005   Email from State Government Affairs Update to ListServe                                                                 JAN-MS-02565925                      JAN-MS-02565929
JA-02174     03/18/2010   Email from Susan Nicholson to Karen Naim et al.                                                                         JAN-MS-02569642                      JAN-MS-02569642
                          Simpson, et al, Transdermal Fentanyl as Treatment for Chronic Low Back Pain, Journal of Pain and Symptom
JA-02175     10/04/1997                                                                                                                           JAN-MS-02580183                      JAN-MS-02580190
                          Management, Vol 14, No. 4, p.218-224 (1997)
JA-02176     04/24/2002   FEN-OUT-45 Clinical Trial Protocol                                                                                      JAN-MS-02590047                      JAN-MS-02590116
JA-02177     09/28/2004   FEN-OUT-45 Clinical Research Report                                                                                     JAN-MS-02592520                      JAN-MS-02592592
JA-02178     07/31/2009   Letter from Bob A. Rappaport to Harindra Abeysinghe                                                                     JAN-MS-02749196                      JAN-MS-02749250
JA-02179     01/01/2000   Duragesic visual aid                                                                                                    JAN-MS-02757604                      JAN-MS-02757615
JA-02180     01/01/2003   Duragesic visual aid                                                                                                    JAN-MS-02757742                      JAN-MS-02757750
JA-02181     02/18/2005   Duragesic (fentanyl transdermal system) Internet Monitoring Methodology                                                 JAN-MS-02777561                      JAN-MS-02777580
JA-02182     03/10/2009   Nucynta PADER Nov 2008-Feb 2009                                                                                         JAN-MS-00235114                      JAN-MS-00235114
JA-02183     06/05/2009   Nucynta PADER Feb 2009-May 2009                                                                                         JAN-MS-00235118                      JAN-MS-00235118
JA-02184     09/15/2009   Nucynta PADER May 2009-Aug 2009                                                                                         JAN-MS-00235122                      JAN-MS-00235122
JA-02185     12/11/2009   Nucynta PADER Aug 2009-Nov 2009                                                                                         JAN-MS-00235126                      JAN-MS-00235126
JA-02186     03/15/2010   Nucynta PADER Nov 2009-Feb 2010                                                                                         JAN-MS-00235155                      JAN-MS-00235155
JA-02187     06/08/2010   Nucynta PADER Feb 2010-May 2010                                                                                         JAN-MS-00235169                      JAN-MS-00235169
JA-02188     09/10/2010   Nucynta PADER May 2010-Aug 2010                                                                                         JAN-MS-00235190                      JAN-MS-00235190
JA-02189     12/10/2010   Nucynta PADER Aug 2010-Nov 2010                                                                                         JAN-MS-00235193                      JAN-MS-00235193
JA-02190     03/11/2011   Nucynta PADER Nov 2010-Feb 2011                                                                                         JAN-MS-00235219                      JAN-MS-00235219
JA-02191     06/09/2011   Nucynta PADER Feb 2011-May 2011                                                                                         JAN-MS-00235242                      JAN-MS-00235242
JA-02192     09/12/2011   Nucynta PADER May 2011-Aug 2011                                                                                         JAN-MS-00235245                      JAN-MS-00235245
JA-02193     12/12/2011   Nucynta PADER Aug 2011-Nov 2011                                                                                         JAN-MS-00235252                      JAN-MS-00235252
JA-02194     01/02/2013   Nucynta PADER Nov 2011-Nov 2012                                                                                         JAN-MS-00235281                      JAN-MS-00235281
JA-02195     01/17/2013   Nucynta Annual Report 2013 Clinical Summary                                                                             JAN-MS-00235292                      JAN-MS-00235292
JA-02196     12/30/2013   Nucynta PADER Nov 2012-Nov 2013                                                                                         JAN-MS-00235302                      JAN-MS-00235302
JA-02197     01/17/2014   Nucynta Annual Report 2014 Clinical Summary                                                                             JAN-MS-00235315                      JAN-MS-00235315
JA-02198     01/08/2015   Nucynta PADER Nov 2013-Nov 2014                                                                                         JAN-MS-00235324                      JAN-MS-00235324
JA-02199     12/29/2010   Nucynta Speaker Direct NewsChannel Presentation                                                                         JAN-MS-00235864                      JAN-MS-00235864
JA-02200     06/19/2009   Transmittal of Advertisements and Promotional Labeling for Drugs and Biologics for Human Use (Form 2253)                JAN-MS-00236013                      JAN-MS-00236013
JA-02201     04/01/2009   Nucynta Pharmacist Branded Visual Aid                                                                                   JAN-MS-00236015                      JAN-MS-00236015
JA-02202     04/01/2009   Nucynta Pharmacist Leave Behind                                                                                         JAN-MS-00236016                      JAN-MS-00236016
JA-02203     04/01/2009   Nucynta Dosing and Administration Guide                                                                                 JAN-MS-00236017                      JAN-MS-00236017
                          Hartrick C, et al., Efficacy and Tolerability of Tapentadol Immediate Release and Oxycodone HCl Immediate Release in
JA-02204     02/01/2009   Patients Awaiting Primary Joint Replacement Surgery for End-State Joint Disease: A 10-Day, Phase III, Randomized,       JAN-MS-00236018                      JAN-MS-00236018
                          Double-Blind, Active- and Placebo-Controlled Study, Clinical Therapeutics, Vol. 31 No. 2, pp. 260-271
                                                                                    Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 50 of 117. PageID #: 415062



                                                                                                                                                              Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.      Date                                                               Description                                                                    BegBates                             EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-02205     04/01/2009    Hartrick Reprint Carrier                                                                                                 JAN-MS-00236019                      JAN-MS-00236019
JA-02206     10/07/2010    Janssen presentation: Leadership in Compliance                                                                           JAN-OH-00038521                      JAN-OH-00038521
                           Janssen Nucynta Surveillance Report: National Addictions Vigilance Intervention and Prevention Program (NAVIPPRO);
JA-02207     03/09/2011                                                                                                                             JAN-MS-00008953                      JAN-MS-00008998
                           November 2010 to December 2010
JA-02208     06/25/1905    Duragesic Full Prescribing Information                                                                                   JAN-MS-03089192                      JAN-MS-03089235
                           Samples, Hillary et al., "Opioid use and Misuse and Suicidal Behaviors in a Nationally Representative Sample of US
JA-02209     03/05/2019                                                                                                                             JAN-TREX-00028933                    JAN-TREX-00028941
                           Adults," American Jounral of Epidemiology, Vol. 188, No. 7, pp. 1245-1253.
                           National Automobile Dealers Association (NADA) data including the Annual Financial Profile of America’s Franchised
JA-02212     07/09/1905    New-Car Dealerships Report for 2017, https://www.nada.org/2017NADAdata/ (accessed August 19, 2019) and                   JAN-TREX-00149915                    JAN-TREX-00149915
                           electronic file “2017 NADA State Data Sheets.xlsx” received from NADA Economist, Patrick Manzi, August 13, 2019.
                           Polk confidential light-vehicle registrations from R.L. Polk & Co., a foundation of IHS Markit automotive solutions,
JA-02213     1996-2017                                                                                                                              JAN-TREX-00028942                    JAN-TREX-00028957
                           1996–2017.

                           U.S. Department of Justice, National Institute of Justice, Law Enforcement Records Management System (LERMS) data.
                           Electronic files received August 19, 2019, and “Standard Functional Specifications for Law Enforcement Records
JA-02214     07/11/1905    Management Systems (RMS),”https://it.ojp.gov/documents/LEITSC_Law_Enforcement_RMS_Systems.pdf (accessed                 JAN-TREX-00028958                     JAN-TREX-00029024
                           August 19, 2019). 33. U.S. Department of Transportation, National Highway Traffic Safety Administration, Traffic Safety
                           Facts 1996-Traffic Safety Facts 2016, https://crashstats.nhtsa.dot.gov/#/DocumentTypeList/11 (accessed July 31, 2019).

                           U.S. Department of Transportation, National Highway Traffic Safety Administration, Traffic Safety Facts 1996-Traffic
JA-02215     1996-2016                                                                                                                              JAN-TREX-00029025                    JAN-TREX-00029240
                           Safety Facts 2016, https://crashstats.nhtsa.dot.gov/#/DocumentTypeList/11 (accessed July 31, 2019).
JA-02216     07/02/1905    Nucynta ER FAQ List                                                                                                      JAN-TREX-00029241                    JAN-TREX-00029252
JA-02217     01/25/2010    Transmittal of Advertisements and Promotional Labeling for Drugs and Biologics for Human Use, Nucynta IR                 JAN-MS-00236191                      JAN-MS-00236191
JA-02218     01/11/2008    Email from Ron Kuntz to Roxanne McGregor-Beck et al.                                                                     JAN-MS-01018739                      JAN-MS-01018740
JA-02219     07/11/2009    Email from HCC Communications to Terry Arnold-Collins et al.                                                             JAN-MS-02000333                      JAN-MS-02000336
JA-02220     11/01/2008    Full Prescribing Information                                                                                             JAN-TREX-00149693                    JAN-TREX-00149693
JA-02221     03/01/2009    Full Prescribing Information                                                                                             JAN-TREX-00149694                    JAN-TREX-00149694
JA-02222     01/12/2012    Introductory Presentation: Nucynta PR Meeting - Welcome Weber Shandwick                                                  JAN-MS-00018068                      JAN-MS-00018180
JA-02223     01/12/2012    Introductory Presentation: Nucynta PR Meeting - Welcome Weber Shandwick                                                  JAN-TREX-00029253                    JAN-TREX-00029362
JA-02224     03/18/2016    CDC Guideline for Prescribing Opioids for Chronic Pain -- United States, 2016                                            JAN-TREX-00029363                    JAN-TREX-00029414
                           Analgesic treatment for moderate-to-severe acute pain in the United States: Patients' perspectives in the Physicians
JA-02225     08/01/2011                                                                                                                             JAN-TREX-00029415                    JAN-TREX-00029424
                           Partnering Against Pain (P3) Survey, B. Moskovitz and others
JA-02226     03/08/2002    Medical Affairs Pain Mycology Monthly Status Report, February 23, 2002                                                   JAN-MS-02326363                      JAN-MS-02326387
JA-02227     12/13/2005    Investigator Initiated Studies-Duragesic, Ongoing/Completed/Terminated Studies                                           JAN-MS-00274787                      JAN-MS-00274789
JA-02228     07/06/2006    Substance Use Disorders in a Primary Care Sample Receiving Daily Opioid Therapy, Michael Fleming and others              JAN-TREX-00029425                    JAN-TREX-00029434
                           Opioid use behaviors, mental health and pain--Development of a typology of chronic pain patients, Caleb Banta-Green
JA-02229     12/05/2008                                                                                                                             JAN-TREX-00029435                    JAN-TREX-00029443
                           and others
                           Risk factors for drug dependence among out-patients on opioid therapy in a large US health-care system, Joseph
JA-02230     09/28/2009                                                                                                                             JAN-TREX-00029444                    JAN-TREX-00029451
                           Boscarino and others
                           What Percentage of Chronic Nonmalignant Pain Patients Exposed to Chronic Opioid Analgesic Therapy Develop
JA-02231     06/30/1905    Abuse/Addiction and/or Aberrant Drug-Related Behaviors? A Structured Evidence-Based Review, David Fishbain and           JAN-TREX-00029452                    JAN-TREX-00029467
                           others
JA-02232     07/02/1905    Cochrane Library Long-term opioid management for chronic noncancer pain (Review), Treadwell and others                   JAN-TREX-00029468                    JAN-TREX-00029537
                           Evaluation of Abuse of Prescription and Illicit Drugs in Chronic Pain Patients Receiving Short-Acting (Hydrocodone) or
JA-02233     04/28/2005                                                                                                                             JAN-TREX-00029538                    JAN-TREX-00029542
                           Long-Acting (Methadone) Opioids
                           ScienceDirect website on Hydrocodone, available at https://www.sciencedirect.com/topics/medicine-and-
JA-02234     07/01/1905                                                                                                                             JAN-TREX-00029543                    JAN-TREX-00029548
                           dentistry/hydrocodone
JA-02235     04/20/2007    Duragesic Risk Management Overview                                                                                       JAN-MS-00493882                      JAN-MS-00493882
JA-02236     09/01/2018    2018 Duragesic Label and Prescription Guide                                                                              JAN-TREX-00029549                    JAN-TREX-00029608
JA-02237     1987 - 2014   Selected Studies, Research, and Analysis of Safety and Efficacy of Duragesic and Nucynta                                 JAN-TREX-00029609                    JAN-TREX-00029636
JA-02238     2009-2014     Selected Support for Statements and Representations Regarding Pseudoaddiction                                            JAN-TREX-00029637                    JAN-TREX-00029748
JA-02239       No Date     Sources of Knowledge Regarding Abuse, Misuse, Dependence or Addiction                                                    JAN-TREX-00029749                    JAN-TREX-00030320
JA-02240       No Date     PrescribeResponsibly.com References                                                                                      JAN-TREX-00030321                    JAN-TREX-00031746
JA-02241       No Date     Let's Talk Pain References                                                                                               JAN-TREX-00149695                    JAN-TREX-00149695
                           Efficacy and safety of tapentadol extended release for the management of chronic low back pain: results of a
JA-02242     07/02/1905                                                                                                                             JAN-TREX-00031747                    JAN-TREX-00031764
                           prospective, randomized, double-blind placebo and active-controlled Phase III Study, Robert Buynak and others
JA-02243     05/01/2007    FDA Periodic Safety Update Report Fentanyl and Fentanyl Citrate                                                          JAN-MS-00213786                      JAN-MS-00213786
                           Journal of Opioid Management: Evaluation of the Tamper-Resistant Properties of Tapentadol Extended-Release Tablets:
JA-02244     02/06/2014                                                                                                                             JAN-TREX-00031765                    JAN-TREX-00031774
                           Results of In Vitro Laboratory Analyses, Eric Galia et al.
                           Pain Medicine Wiley Periodicals, Inc.: Tapentadol Abuse Potential: A Postmarketing Evaluation Using a Sample of
JA-02245     07/07/1905                                                                                                                             JAN-TREX-00031775                    JAN-TREX-00031786
                           Individuals Evaluated for Substance Abuse Treatment, Stephen Butler et al.
                           Pain Medicine Wiley Periodicals, Inc.: Assessing Abuse Potential of New Analgesic Medications Following Market
JA-02246     07/07/1905                                                                                                                             JAN-TREX-00031787                    JAN-TREX-00031796
                           Release: An Evaluation of Internet Discussion of Tapentadol Abuse, Emily McNaughton et al.
                                                                                             Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 51 of 117. PageID #: 415063



                                                                                                                                                                          Janssen Defendants’ Trial Exhibit List (09/25/19)
  Ex. No.           Date                                                                    Description                                                                      BegBates                               EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-02247         07/05/1905         Pain Physician Journal: Efficacy of Tapentadol ER for Managing Moderate to Severe Chronic Pain, Marc Afialo et al.          JAN-TREX-00031797                    JAN-TREX-00031810

JA-02248         07/08/1905         Pain Medicine: Diversion and Illicit Sale of Extended Release of Tapentadol in the United States, Richard C. Dart et al.    JAN-TREX-00031811                    JAN-TREX-00031817
JA-02249           No Date          APF: Pain Resource Guide, pp. 1,7 (Tab 2 of Ex. 21 from 1/9/19 depo)                                                        JAN-TREX-00031818                    JAN-TREX-00031820
JA-02250           No Date          APF: Pain Notebook, p. 6 (Tab 3 of Ex. 21 from 1/9/19 depo)                                                                 JAN-TREX-00031821                    JAN-TREX-00031822
JA-02251           No Date          APS Glossary of Pain Terms (Tab 4 of Ex. 21 from 1/9/19 depo)                                                               JAN-TREX-00149696                    JAN-TREX-00149696
                                    Treating Doctors as Drug Dealers; The DEA's War on Prescription Painkillers; Ronald T. Libby (Tab 6 of Ex. 21 from 1/9/19
JA-02252         06/16/2005                                                                                                                                     JAN-TREX-00031823                    JAN-TREX-00031850
                                    depo)
JA-02253         10/12/2018         NEJM: Opioid Therapy for Chronic Pain Article (Tab 7 of Ex. 21 from 1/9/19 depo)                                            JAN-TREX-00031851                    JAN-TREX-00031861
                                    Portenoy RK, Payne R, Passik SK. Lowinson JH, Ruz P, Millman RB, Langrod JG. Substance Abuse: A Comphrensive
JA-02254         06/27/1905         Textbook. 4th ed. Philadelphia: Lippincott, William & Wilkens; 2004. Acute and Chronic Pain (Tab 8 of Ex. 21 from 1/9/19    JAN-TREX-00031862                    JAN-TREX-00031905
                                    depo)
JA-02255    05/01/2003-04/30/2004   DUR 16, 2003-2004 Duragesic PSUR Studies                                                                                    JAN-MS-002133773                     JAN-MS-002133773
JA-02256          2009-2010         DUR 22, 2009-2010 Duragesic PSUR                                                                                            JAN-MS-0165630                       JAN-MS-0165630
JA-02257         01/15/2013         IR 14, 2013 Nucynta IR Annual Report Other Significant Information                                                          JAN-MS-00235296                      JAN-MS-00235296
JA-02258         01/15/2013         IR 15, 2013 Nucynta IR Annual Report PMR Commitments                                                                        JAN-MS-00235291                      JAN-MS-00235291
JA-02259         01/12/2013         IR 16, 2014 Nucynta IR Annual PMR Commitments                                                                               JAN-MS-00235314                      JAN-MS-00235314
JA-02260         01/07/2013         IR 18, 2014 Nucynta IR Annual Report Other Significant Information                                                          JAN-MS-00235318                      JAN-MS-00235318
JA-02261         01/02/2013         IR 19, 2015 Nucynta IR Annual Report Clinical Summary                                                                       JAN-MS-00235335                      JAN-MS-00235335
JA-02262         01/07/2013         IR 20, 2015 Nucynta IR Annual Report Other Significant Info                                                                 JAN-MS-00235340                      JAN-MS-00235340
JA-02263         01/12/2013         IR 21, 2015 Nucynta IR Annual Report PMR Commitments                                                                        JAN-MS-00235334                      JAN-MS-00235334
JA-02264         02/17/2012         ER 3, 2012 Nucynta ER Annual Report Other PMR Studies                                                                       JAN-MS-00228474                      JAN-MS-00228474
                                    Steven Passik, et. al., A New Tool to Assess and Document Pain Outcomes in Chronic Pain Patients Receiving Opioid
JA-02265         06/26/1905                                                                                                                                     JAN-MS-02312280                      JAN-MS-02312289
                                    Therapy, 26(4), pp.552 - 562, 2004
                                    SUPP 8, An observational study of health-related quality of life and pain outcomes in chronic low back pain patients
JA-02266         05/04/2005                                                                                                                                     JAN-TREX-00031906                    JAN-TREX-00031920
                                    treated with fentanyl transdermal system, Mark Kosinski and others
JA-02267         10/01/1997         SUPP 9, Transdermal Fentanyl as Treatment for Chronic Low Back Pain, Richard Simpson and others                             JAN-TREX-00031921                    JAN-TREX-00031927
JA-02268         05/05/2005         Email from G. Vorsanger to K. Naim et al.                                                                                   JAN-MS-00619620                      JAN-MS-00619620
JA-02269         02/11/2005         Prescription Drug Research Center "How To Manual" for Duragesic Surveillance Program                                        JAN-MS-02777505                      JAN-MS-02777546
JA-02270         02/11/2005         Prescription Drug Research Center "How To Manual" for Duragesic Surveillance Program Appendix                               JAN-MS-02777547                      JAN-MS-02777560
                                    Statement by Douglas Throckmorton, M.D., Deputy Center Director for Regulatory Programs in FDA Regarding New
JA-02271         04/09/2019                                                                                                                                     JAN-TREX-00031928                    JAN-TREX-00031931
                                    Opioid Analgesic Labeling Changes
JA-02272         06/20/1905         Opioid tolerance: the clinical perspective, B-J Collett                                                                     JAN-TREX-00031932                    JAN-TREX-00031942
                                    CDC Morbidity and Mortality Weekly Report, Prevalence of Chronic Pain and High-Impact Chronic Pain Among Adults --
JA-02273         09/14/2018                                                                                                                                     JAN-TREX-00031943                    JAN-TREX-00031950
                                    United States, 2016
JA-02274         04/28/2008         Janssen RADARS Report                                                                                                       JAN-MS-00483327                      JAN-MS-00483328
JA-02275           No Date          NIDA: Pain Assessment and Documentation Tool (PADT)                                                                         JAN-TREX-00031951                    JAN-TREX-00031953
JA-02276         06/11/2014         Letter from Judith Racoosin to Tania Hillmer re approving ER/LA REMS with REMS attached                                     JAN-MS-02099676                      JAN-MS-02099723
JA-02277         07/02/2015         Prescribe Responsibly home page                                                                                             JAN-TREX-00149697                    JAN-TREX-00149697
JA-02278         07/02/2015         Prescribe Responsibly full website, unavailable online                                                                      JAN-TREX-00031954                    JAN-TREX-00031964
JA-02279         01/10/2008         Ortho-McNeil presentation: Smart Moves, Smart Choices 2008 Rollout Plan presentation                                        JAN-MS-00275603                      JAN-MS-00275603
JA-02280         07/02/1905         NASN and PriCara presentation: Overview of Smart Moves, Smart Choices                                                       JAN-MS-00343143                      JAN-MS-00343143
JA-02281         07/06/1905         Smart Moves, Smart Choices About page                                                                                       JAN-TREX-00149698                    JAN-TREX-00149698
JA-02282         07/06/1905         Smart Moves, Smart Choices Elementary Smart Start Tools webpage                                                             JAN-TREX-00031965                    JAN-TREX-00031966
JA-02283         07/06/1905         Smart Moves, Smart Choices Tool Kit for Middle and High Schools webpage                                                     JAN-TREX-00031967                    JAN-TREX-00031968
JA-02284         07/06/1905         Smart Moves, Smart Choices Choices video webpage                                                                            JAN-TREX-00031969                    JAN-TREX-00031970
JA-02285         05/04/2012         Email from Bruce Colligen to Robyn Kohn et al.                                                                              JAN-MS-00916797                      JAN-MS-00916798
JA-02286         03/25/2014         Start Smart Program Overview                                                                                                JAN-MS-00428464                      JAN-MS-00428466
JA-02287         03/25/2014         Smart Moves, Smart Choices Animated Video Discussion Guide                                                                  JAN-MS-00428467                      JAN-MS-00428473
JA-02288         04/29/2019         Nurse.com Website: Confronting the Opioid Epidemic                                                                          JAN-TREX-00149699                    JAN-TREX-00149699
JA-02289         04/29/2019         About Nurse.com Webpage                                                                                                     JAN-TREX-00031971                    JAN-TREX-00031973
JA-02290         08/31/2018         Nurse.com Opioid Use Course Description                                                                                     JAN-TREX-00031974                    JAN-TREX-00031978
JA-02291         08/31/2018         Nurse.com Health Literacy Course Description                                                                                JAN-TREX-00031979                    JAN-TREX-00031983
JA-02292         08/31/2018         Nurse.com Patient Counseling Course Description                                                                             JAN-TREX-00031984                    JAN-TREX-00031988
JA-02293         01/01/2003         Nurse.com Meeting the Challenge Course Description                                                                          JAN-TREX-00031989                    JAN-TREX-00031995
JA-02294         01/17/2014         Nurse.com Responsible Opioid Prescribing Course Description                                                                 JAN-TREX-00031996                    JAN-TREX-00032001
JA-02295         09/09/2002         Nurse.com Prescription Drug Abuse Course Description                                                                        JAN-TREX-00032002                    JAN-TREX-00032007
JA-02296         02/22/2018         Nurse.com Pain Management Course Description                                                                                JAN-TREX-00032008                    JAN-TREX-00032013
JA-02297         01/17/2014         Nurse.comChronic Pain Course Description                                                                                    JAN-TREX-00032014                    JAN-TREX-00032019
JA-02298         06/28/2018         Nurse.com Effective Pain Management Course Description                                                                      JAN-TREX-00032020                    JAN-TREX-00032025
JA-02299         12/16/2002         Nurse.com Substance Abuse Course Description                                                                                JAN-TREX-00032026                    JAN-TREX-00032032
                                                                               Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 52 of 117. PageID #: 415064



                                                                                                                                                         Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.      Date                                                       Description                                                                       BegBates                             EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-02300     03/25/2013   Nurse.com Medical Non-Adherence Course Description                                                                   JAN-TREX-00032033                    JAN-TREX-00032038
JA-02301     07/16/2007   Nurse.com Knocking Out Course Description                                                                            JAN-TREX-00032039                    JAN-TREX-00032044
JA-02302     10/18/1999   Nurse.com Recognizing Course Description                                                                             JAN-TREX-00032045                    JAN-TREX-00032050
JA-02303     05/08/2018   Nurse.com Evidence-Based Course Description                                                                          JAN-TREX-00032051                    JAN-TREX-00032055
JA-02304     07/28/2015   Nurse.com Motivational Course Description                                                                            JAN-TREX-00032056                    JAN-TREX-00032062
JA-02305     04/24/2019   About BabyCenter Webpage                                                                                             JAN-TREX-00032063                    JAN-TREX-00032070
JA-02306     04/24/2019   BabyCenter.com Editorial and Advertising Policy Webpage at https://www.babycenter.com/editorial-advertising-policy   JAN-TREX-00032071                    JAN-TREX-00032075
JA-02307     04/24/2019   BabyCenter.com Advisory Board webpage                                                                                JAN-TREX-00032076                    JAN-TREX-00032085
JA-02308     06/01/2018   BabyCenter.com What Are Opioids Webpage                                                                              JAN-TREX-00032086                    JAN-TREX-00032090
JA-02309     06/01/2018   BabyCenter.com Which Medicines Contain Opioids Webpage                                                               JAN-TREX-00032091                    JAN-TREX-00032096
JA-02310     06/01/2018   BabyCenter.com Is It Safe to Take Opioids During Pregnancy Webpage                                                   JAN-TREX-00032097                    JAN-TREX-00032102
JA-02311     06/01/2018   BabyCenter.com Is It Safe to Take Opioids While Breastfeeding Webpage                                                JAN-TREX-00032103                    JAN-TREX-00032108
JA-02312     06/01/2018   BabyCenter.com Is It Safe to Take Opioids During Labor Webpage                                                       JAN-TREX-00032109                    JAN-TREX-00032114
JA-02313     06/01/2018   BabyCenter.com What Is My Risk Webpage                                                                               JAN-TREX-00032115                    JAN-TREX-00032120
JA-02314     06/01/2018   BabyCenter.com How Can I Minimize my Risk Webpage                                                                    JAN-TREX-00032121                    JAN-TREX-00032126
JA-02315     06/01/2018   BabyCenter.com What Are The Signs Webpage                                                                            JAN-TREX-00032127                    JAN-TREX-00032133
JA-02316     09/01/2018   FDA's Opioid Anaglgesic REMS Education Blueprint                                                                     JAN-TREX-00032134                    JAN-TREX-00032146
JA-02317     09/18/2018   Approved Risk Evaluation and Mitigation Strategies Opioid Analgesic REMS                                             JAN-TREX-00032147                    JAN-TREX-00032183
JA-02318     07/25/2012   PROP Petition                                                                                                        JAN-TREX-00032184                    JAN-TREX-00032190
JA-02319     09/10/2013   FDA Response to PROP Petition                                                                                        JAN-TREX-00032191                    JAN-TREX-00032208
JA-02320     12/21/2009   Smart Moves, Smart Choices 2009 Program Success PPT                                                                  JAN-MS-02403095                      JAN-MS-02403095
                          National Association of School Nurses Launches Educational Program to Address Surge of Prescription Drug Abuse by
JA-02321     04/16/2008                                                                                                                        JAN-MS-00500040                      JAN-MS-00500041
                          America's Youth
JA-02322     01/01/2018   Duragesic Label 2018-01                                                                                              JAN-TREX-00032209                    JAN-TREX-00032264
JA-02323     10/01/2012   Nucynta Oral Solution Label 2012-10                                                                                  JAN-MS-01248173                      JAN-MS-01248215
JA-02324     12/01/2016   Nucynta Oral Solution Label 2016-12                                                                                  JAN-TREX-00032265                    JAN-TREX-00032303
JA-02325     12/15/2011   Letter from Peggy Ferrone to Dr. Bob Rappaport, FDA re Nucynta Oral Solution NDA Cover Letter                        JAN-MS-00230206                      JAN-MS-00230206
JA-02326     12/15/2011   Nucynta Oral Solution Application to Market a New Drug                                                               JAN-MS-00230193                      JAN-MS-00230193
JA-02327     12/13/2011   Nucynta Oral Solution Cross-Reference to Nucynta IR Clinical Overview                                                JAN-MS-00230207                      JAN-MS-00230207
JA-02328       No Date    Janssen presentation: Nucynta ER (tapentadol) Extended-Release Oral Tablets                                          JAN-MS-00244576                      JAN-MS-00244717
JA-02329     05/27/2009   Agenda for May 27, 2009 meeting with FDA                                                                             JAN-MS-01048370                      JAN-MS-01048379
                          Joint Meeting of the Anesthestic and Life Support Drugs Advisory Committe and the Drug Safety and Risk Management
JA-02330     07/22/2010                                                                                                                        JAN-TREX-00032304                    JAN-TREX-00032350
                          Advisory Committees July 22-23, 2010 PPT
JA-02331     04/06/2004   ALZA sNDA for Duragseic for 12 mcg/h dosage strength                                                                 JAN-MS-00781142                      JAN-MS-00781146
JA-02332     01/30/2009   Johnson & Johnson sNDA for Duragesic matrix patch                                                                    JAN-MS-02371562                      JAN-MS-023715623
JA-02333     07/31/2009   FDA Approval Duragesic sNDA for matrix patch                                                                         JAN-MS-02749196                      JAN-MS-02749250
JA-02334       No Date    Opioid Risk Tool                                                                                                     JAN-TREX-00032351                    JAN-TREX-00032352
JA-02335     03/26/2002   D-trans sufentantil + antagonist work plan and cost estimate                                                         JAN-MS-01032303                      JAN-MS-01032312
JA-02336     03/04/2005   Email from E. Huang to Eric Huang et al.                                                                             JAN-MS-01032284                      JAN-MS-01032285
JA-02337     12/12/2012   Press release - Marketing clearance for post-surgical pain candidate IONSYS expected in early 2014                   JAN-TREX-00032353                    JAN-TREX-00032355
JA-02338     01/29/2002   Email from L. Atkinson to Detlef Albrecht et al.                                                                     JAN-MS-00618585                      JAN-MS-00618585
JA-02339     01/22/2002   AP-44 Clinical Development Plan Draft                                                                                JAN-MS-00618586                      JAN-MS-00618589
JA-02340     06/12/2001   OROS Oxycodone HCI Clinical Development Plan                                                                         JAN-MS-00618599                      JAN-MS-00618611
JA-02341     09/15/2003   Email from T. Queli to Tina Queli et al.                                                                             JAN-MS-00423424                      JAN-MS-00423425
JA-02342     09/15/2003   Presentation: Developmental Alternatives for backup during AP-23 discussion                                          JAN-MS-00423428                      JAN-MS-00423428
JA-02343     08/17/2004   Email from L. Fedow to William Foster et al.                                                                         JAN-MS-01235425                      JAN-MS-01235428
JA-02344     05/24/2003   Email from E. Mutisya to Joyce Babecki et al.                                                                        JAN-MS-02536039                      JAN-MS-025360040
JA-02345     05/20/2003   Janssen Presentation: R331333 NPDC Meeting                                                                           JAN-MS-02536041                      JAN-MS-02536056
JA-02346     10/17/2001   Email from Dorothy Bermudez to Detlef Albrecht et al.                                                                JAN-MS-02462097                      JAN-MS-02462097
JA-02347     10/22/2001   ALZZA AP-48 D-TRANS fentanyl + naltrexone PPT                                                                        JAN-MS-02462099                      JAN-MS-02462122
JA-02348     10/17/2001   D-TRANS AP-48 work plan and cost estimate                                                                            JAN-MS-02462123                      JAN-MS-02462147
JA-02349     12/23/2003   Email from S. Lande to M. McDonald                                                                                   JAN-MS-03067302                      JAN-MS-03067302
JA-02350     10/18/2011   Janssen Presentation: Nucynta OS (Tapentadol HCI)                                                                    JAN-MS-02920800                      JAN-MS-02920800
JA-02351     02/27/2012   Email from R. Kuntz to K. Burns                                                                                      JAN-MS-01040851                      JAN-MS-01040851
JA-02352     02/27/2012   Janssen Presentation: Nucynta Oral Solution                                                                          JAN-MS-01040852                      JAN-MS-01040852
JA-02353     10/18/2012   Email from F. Demiro to P. Yap                                                                                       JAN-MS-00336388                      JAN-MS-00336388
JA-02354     10/18/2012   Nucynta (tapentadol) oral soultion Q & A                                                                             JAN-MS-00336389                      JAN-MS-00336390
JA-02355     04/02/2015   Email from GMS Support Desk to T. Hillmer et al.                                                                     JAN-MS-02119923                      JAN-MS-02119924
                          Letter from Tania Hillmer to Sharon Hertz, FDA re Transfer of IND 108134 Ownership to Depomed - tapentadol oral
JA-02356     04/02/2015                                                                                                                        JAN-MS-02119927                      JAN-MS-02119928
                          solution
                                                                                 Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 53 of 117. PageID #: 415065



                                                                                                                                                                Janssen Defendants’ Trial Exhibit List (09/25/19)
  Ex. No.      Date                                                               Description                                                                      BegBates                               EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
                         Letter from Tania Hillmer to Sharon Hertz, FDA re Transfer of NDA 203794 Ownership to Depomed - Nucynta oral
JA-02357    04/02/2015                                                                                                                                JAN-MS-02119933                      JAN-MS-02119934
                         solution
                         Allen et al ., “Reference Guide on the Estimation of Economic Damages,” in Reference Manual on Scientific Evidence, 3rd
JA-02358    07/03/1905                                                                                                                                JAN-TREX-00032356                    JAN-TREX-00032436
                         ed.,, Federal Judicial Center, 2011.
JA-02359     No Date     Finding Relief References                                                                                                    JAN-TREX-00032437                    JAN-TREX-00033378
                         An observational study of health-related quality of life and pain outcomes in chronic low back pain patients treated with
JA-02360    05/04/2005                                                                                                                                JAN-TREX-00033379                    JAN-TREX-00033393
                         fentanyl transdermal system, Mark Kosinski and others
JA-02361    10/04/1997   Transdermal Fentanyl as Treatment for Chronic Low Back Pain, Richard Simpson and others                                      JAN-TREX-00033394                    JAN-TREX-00033400
JA-02362    08/29/2005   Email from D. Hewitt to B. Moskovitz et al.                                                                                  JAN-MS-02136846                      JAN-MS-02136846
JA-02363    07/01/2005   Draft Response to July 29, 2005 FDA letter received on IONSYS RiskMAP                                                        JAN-TREX-00033401                    JAN-TREX-00033405
JA-02364    04/28/1998   Food and Drug Administration Center for Drug Evaluation and Research Drug Abuse Advisory Committee                           JAN-MS-00890718                      JAN-MS-00890888
JA-02365    02/27/2007   Email from G. Vorsanger to Jean Farrell et al.                                                                               JAN-MS-02310916                      JAN-MS-02310917
JA-02366    11/12/1991   Duragesic Status Report of Post Marketing Studies part of NDA (1991-1992)                                                    JAN-MS-00213684                      JAN-MS-00213684
JA-02367    12/19/2003   Email from A. Stephenson to B. Moskovitz                                                                                     JAN-MS-01195546                      JAN-MS-01195546
JA-02368    07/07/2003   Pharmacodynamic Study to Evaluate AP-58 in Opioid-experienced non-dependent volunteers                                       JAN-MS-01195547                      JAN-MS-01195562
JA-02369    11/06/2002   Email from S. Roman to K. Chupa                                                                                              JAN-MS-00314078                      JAN-MS-00314078
JA-02370    12/01/2002   NPEC presentation on clinical management of pain                                                                             JAN-MS-00314079                      JAN-MS-00314079
JA-02371    09/27/2007   Email from L. Wilton to Linda Bell-Powell et al.                                                                             JAN-MS-02003147                      JAN-MS-02003147
JA-02372    09/26/2007   Duragesic Patient Pak Folder                                                                                                 JAN-MS-02003178                      JAN-MS-02003181
JA-02373    11/01/1966   Box, George E.P., “Use and Abuse of Regression,” Technometrics, 8:4, 625-629, 1966.                                          JAN-TREX-00033406                    JAN-TREX-00033411
JA-02374    08/14/2007   Duragesic Patient Pak Letter                                                                                                 JAN-MS-0200176                       JAN-MS-0200177
                         Box, George E.P., Hunter, William G., and Hunter, J. Stuart, Statistics for Experimenters: An Introduction to Design, Data
JA-02375    05/31/1905                                                                                                                                JAN-TREX-00149700                    JAN-TREX-00149700
                         Analysis, and Model Building, New York: John Wiley & Sons, 1978.
JA-02376    08/01/2007   Patient Pak Q&A Booklet                                                                                                      JAN-MS-02003148                      JAN-MS-02003175
JA-02377    05/30/1905   Cochran, William G., Sampling Techniques, 3rd ed., New York: John Wiley & Sons, 1977.                                        JAN-TREX-00033412                    JAN-TREX-00033421
JA-02378    09/26/2007   Duragesic Patient Pak Box                                                                                                    JAN-MS-02003182                      JAN-MS-02003183
JA-02379    05/01/2007   Patient Pak Coupon                                                                                                           JAN-MS-02003184                      JAN-MS-02003185
JA-02380    06/20/1905   Freedman, David, Pisani, Robert and Purves, Roger, Statistics, New York: W. W. Norton & Company, 1998.                       JAN-TREX-00149701                    JAN-TREX-00149701
JA-02381    11/27/2001   Promoting Pain Relief and Preventing Abuse of Pain Medications: A Critical Balancing Act                                     JAN-TREX-00149702                    JAN-TREX-00149702
JA-02382    05/27/1905   Granger, C.W.J. and Newbold, P., “Spurious Regressions in Econometrics,” Journal of Econometrics, 2, 111-120, 1974.          JAN-TREX-00033422                    JAN-TREX-00033431
                         Kaye, David H. and Freedman, David A., “Reference Guide on Statistics” Reference Manual on Scientific Evidence, 3rd
JA-02383    07/03/1905                                                                                                                                JAN-TREX-00033432                    JAN-TREX-00034465
                         ed., Federal Judicial Center, 2011.
JA-02384    07/02/1905   Lohr, Sharon L. Sampling: Design and Analysis, 2nd ed., Boston: Brooks Cole, 2010.                                           JAN-TREX-00149703                    JAN-TREX-00149703
                         National Drug Code (NDC) descriptions from various sources; www.cdc.gov/drugoverdose/resources/data.html/
JA-02385    04/10/2019                                                                                                                                JAN-TREX-00034466                    JAN-TREX-00034467
                         CDC_Oral_Morphine_Milligram_Equivlents_sept_2018.xlsx www.accessdata.fda.gov www.rxlist.com

JA-02386    06/08/1905   Phillips, P.C.B., “Understanding Spurious Regressions in Econometrics,” Journal of Econometrics, 33, 311-340, 1986.          JAN-TREX-00034468                    JAN-TREX-00034497
                         Rubinfeld, Daniel L., “Reference Guide on Multiple Regression” Reference Manual on Scientific Evidence, 3rd ed.,
JA-02387    07/03/1905                                                                                                                                JAN-TREX-00034498                    JAN-TREX-00034555
                         Federal Judicial Center, 2011.
JA-02388    06/16/1905   Snedecor, G. W., and Cochran, W. G., Statistical Methods, 8th ed., Ames: Iowa State University Press, Ames, 1994.            JAN-TREX-00149704                    JAN-TREX-00149704
JA-02389    06/13/1905   Stuart, Alan and Keith J. Ord. Kendall’s Advanced Theory of Statistics, 5th ed. Oxford University Press,                     JAN-TREX-00034556                    JAN-TREX-00034557
JA-02390    06/24/1905   UN International Narcotics Control Board ("INCB"): Estimated World Requirements for 2001                                     JAN-TREX-00034558                    JAN-TREX-00034835
JA-02391    06/24/1905   UN International Narcotics Control Board ("INCB"): Estimated World Requirements for 2002                                     JAN-TREX-00034836                    JAN-TREX-00035173
JA-02392    06/25/1905   UN International Narcotics Control Board ("INCB"): Estimated World Requirements for 2003                                     JAN-TREX-00035174                    JAN-TREX-00035529
JA-02393    06/26/1905   UN International Narcotics Control Board ("INCB"): Estimated World Requirements for 2004                                     JAN-TREX-00035530                    JAN-TREX-00035869
JA-02394    06/27/1905   UN International Narcotics Control Board ("INCB"): Estimated World Requirements for 2005                                     JAN-TREX-00035870                    JAN-TREX-00036233
JA-02395    06/28/1905   UN International Narcotics Control Board ("INCB"): Estimated World Requirements for 2006                                     JAN-TREX-00036234                    JAN-TREX-00036601
JA-02396    06/29/1905   UN International Narcotics Control Board ("INCB"): Estimated World Requirements for 2007                                     JAN-TREX-00036602                    JAN-TREX-00037023
JA-02397    06/30/1905   UN International Narcotics Control Board ("INCB"): Estimated World Requirements for 2008                                     JAN-TREX-00037024                    JAN-TREX-00037452
JA-02398    07/01/1905   UN International Narcotics Control Board ("INCB"): Estimated World Requirements for 2009                                     JAN-TREX-00037453                    JAN-TREX-00037867
JA-02399    07/02/1905   UN International Narcotics Control Board ("INCB"): Estimated World Requirements for 2010                                     JAN-TREX-00037868                    JAN-TREX-00038301
JA-02400    07/03/1905   UN International Narcotics Control Board ("INCB"): Estimated World Requirements for 2011                                     JAN-TREX-00038302                    JAN-TREX-00038745
JA-02401    07/05/1905   UN International Narcotics Control Board ("INCB"): Estimated World Requirements for 2013                                     JAN-TREX-00038746                    JAN-TREX-00039206
JA-02402    07/08/1905   UN International Narcotics Control Board ("INCB"): Estimated World Requirements for 2016                                     JAN-TREX-00039207                    JAN-TREX-00039678
JA-02403    07/09/1905   UN International Narcotics Control Board ("INCB"): Estimated World Requirements for 2017                                     JAN-TREX-00039679                    JAN-TREX-00040154
JA-02404    07/10/1905   UN International Narcotics Control Board ("INCB"): Estimated World Requirements for 2018                                     JAN-TREX-00040155                    JAN-TREX-00040648
JA-02405    05/08/2019   FDA Drug Master File List                                                                                                    JAN-TREX-00040649                    JAN-TREX-00040664
JA-02406    05/08/2019   Proposed and final aggregate production quota for scheduled II controlled substances for years 1990-2018                     JAN-TREX-00040665                    JAN-TREX-00040669
JA-02407    06/29/1905   2007 FDA "Orange Book"                                                                                                       JAN-TREX-00040670                    JAN-TREX-00041738
JA-02408    06/30/1905   2008 FDA "Orange Book"                                                                                                       JAN-TREX-00041739                    JAN-TREX-00042840
                                                                                   Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 54 of 117. PageID #: 415066



                                                                                                                                                                     Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.      Date                                                               Description                                                                           BegBates                             EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-02409     05/14/1905   UN Single Convention on Narcotic Drugs, 1961                                                                                     JAN-TREX-00042841                    JAN-TREX-00042884
JA-02410     05/24/1905   UN Convention on Psychotropic Substances, 1971                                                                                   JAN-TREX-00042885                    JAN-TREX-00042912
JA-02411     07/05/1905   UN Convention Against Illicit Traffic in Narcotic Drugs and Psychotropic Substances, 1988                                        JAN-TREX-00042913                    JAN-TREX-00043080
JA-02412     06/29/2016   DEA form 189 - application for individual manufacturing quota (blank)                                                            JAN-TREX-00149705                    JAN-TREX-00149705
JA-02413     06/29/2016   DEA form 250 - application for procurement quota for controlled substance (blank)                                                JAN-TREX-00149706                    JAN-TREX-00149706
JA-02414       No Date    DEA form 236 - controlled substances import/export declaration (blank)                                                           JAN-TREX-00149707                    JAN-TREX-00149707
JA-02415      No Date     DEA form 357 - application for permit to import controlled substances or domestic and/or scientific purposes (blank)             JAN-TREX-00149708                    JAN-TREX-00149708
                          DEA form 161 - application for permit to export controlled substances pursuant to Section 1003(a), (b), (c ) & (d), Title III,
JA-02416      No Date                                                                                                                                      JAN-TREX-00149709                    JAN-TREX-00149709
                          PL 91-513 (blank)
JA-02417       No Date    DEA form 161R - application for permit to export controlled substances for subsequent reexport (blank)                           JAN-TREX-00149710                    JAN-TREX-00149710
JA-02418     10/07/2014   2014 Notice of Registration, Bulk Manufacturer of Controlled Substances Application, Noramco, Inc.                               JAN-TREX-00043081                    JAN-TREX-00043082
JA-02419     07/04/1905   Janssen presentation: Understanding DEA Requirements in the Controlled Substance Supply Chain                                    JAN-MS-02283774                      JAN-MS-02283774
JA-02420     01/16/2019   Email from Brad Beckworth to Amy Spencer                                                                                         JAN-TREX-00149711                    JAN-TREX-00149711
JA-02421     10/10/2012   Nucynta and Nucynta ER Speaker Training                                                                                          JAN-MS-00027221                      JAN-MS-00027347
JA-02422     12/01/2010   Nucynta Resource Guide                                                                                                           JAN-MS-00364042                      JAN-MS-00364091
JA-02423     04/25/2002   Email from Molly Mcdonald to Kati Chupa et al.                                                                                   JAN-MS-00312486                      JAN-MS-00312486
JA-02424       No Date    Data and Analytics Summary Sheet                                                                                                 JAN-TREX-00149712                    JAN-TREX-00149712
JA-02425     06/29/1905   Fishman, SM, Responsible Opioid Prescribing: A Physician's Guide                                                                 JAN-TREX-00043083                    JAN-TREX-00043086
JA-02426     03/09/2012   Presentation: Nucynta Training Workshop                                                                                          JAN-MS-00668921                      JAN-MS-00668921
JA-02427       No Date    Medical Education and Medical Communication Summary Sheet                                                                        JAN-TREX-00043087                    JAN-TREX-00043088
JA-02428     12/19/2018   Medical Science Liaisons Summary Sheet                                                                                           JAN-TREX-00149713                    JAN-TREX-00149713
JA-02429     03/26/2001   Email from Cheryl Pavia to Bill Whyte                                                                                            JAN-MS-00304252                      JAN-MS-00304252
JA-02430     03/26/2001   Email from Cheryl Pavia to Bill Whyte                                                                                            JAN-MS-00304253                      JAN-MS-00304253
JA-02431     01/16/2019   Johnson & Johnson Overview & Meeting Objectives                                                                                  JAN-TREX-00043089                    JAN-TREX-00043099
JA-02432     02/04/2019   Growing Pains Website - Accepting the Pain, available at http://growingpains.org/accept-the-pain                                 JAN-TREX-00043100                    JAN-TREX-00043101
JA-02433     02/04/2019   Growing Pains Website - Know Your Emotions, available at http://growingpains.org/know-your-emotions                              JAN-TREX-00043102                    JAN-TREX-00043103
JA-02434     02/04/2019   Growing Pains Website - Communicating to Others, available at http://growingpains.org/communicating-to-others                    JAN-TREX-00043104                    JAN-TREX-00043105
JA-02435     02/04/2019   Growing Pains Website - Family, available at http://growingpains.org/family                                                      JAN-TREX-00043106                    JAN-TREX-00043107
JA-02436     02/04/2019   Growing Pains Website - Family, available at http://growingpains.org/parents                                                     JAN-TREX-00043108                    JAN-TREX-00043109
JA-02437     02/04/2019   Growing Pains Website - Family, available at http://growingpains.org/know-your-rights                                            JAN-TREX-00043110                    JAN-TREX-00043113
JA-02438       No Date    Growing Pains Website - Family, available at http://growingpains.org/assert-your-rights                                          JAN-TREX-00043114                    JAN-TREX-00043115
JA-02439     02/04/2019   Growing Pains Website - Family, available at http://growingpains.org/ask-for-what-you-want                                       JAN-TREX-00043116                    JAN-TREX-00043118
JA-02440     03/04/2010   A Call to Revolutionize Chronic Pain Care in America: An Opportunity in Health Care Reform                                       JAN-TREX-00043119                    JAN-TREX-00043135
JA-02441     07/01/1905   Finding Relief: Pain Management in Older Adults                                                                                  JAN-TREX-00043136                    JAN-TREX-00043156
                          American Academy of Pain Medicine Response to PROP Petition to the FDA That Seeks to Limit Pain Medications for
JA-02442     07/04/1905                                                                                                                                    JAN-TREX-00043157                    JAN-TREX-00043162
                          Legitimate Noncancer Pain Sufferers
                          Draft Guidance for Industry: Help-Seeking and Other Disease Awareness Communications by or on behalf of Drug and
JA-02443     01/23/2004                                                                                                                                    JAN-TREX-00043163                    JAN-TREX-00043172
                          Device Firms
JA-02444     12/06/2010   Email from Bonnie Weissfeld to David Gerould                                                                                     JAN-MS-00250471                      JAN-MS-00250471
JA-02445     12/06/2010   Email from Bonnie Weissfeld to David Gerould                                                                                     JAN-MS-00250472                      JAN-MS-00250473
JA-02446     05/20/2008   Email from Greg Panico to Michael Heinley                                                                                        JAN-MS-00276491                      JAN-MS-00276492
JA-02447     01/14/2008   Email from Scott Trembley to Cathy Amato                                                                                         JAN-MS-00281494                      JAN-MS-00281494
JA-02448     12/06/2002   Email from Karen Bates to Bill Whyte                                                                                             JAN-MS-00304926                      JAN-MS-00304926
JA-02449     12/06/2002   Proposal for the Duragesic Regional Advisory Board Meetings to be held in 2003                                                   JAN-MS-00304927                      JAN-MS-00304935
JA-02450     08/05/2011   Email from Kimberly Deem-Eshleman to Roxanne McGregor-Beck et al.                                                                JAN-MS-00319588                      JAN-MS-00319588
JA-02451     03/28/2011   Email from Laura Flannery to Kimberly Deem-Eshleman                                                                              JAN-MS-00320771                      JAN-MS-00320771
JA-02452     06/01/2009   Pain Resource Guide                                                                                                              JAN-MS-00320772                      JAN-MS-00320803
JA-02453     12/06/2010   Email from Bonnie Weissfeld to David Gerould                                                                                     JAN-MS-00329331                      JAN-MS-00329331
JA-02454     12/06/2010   Email from Bonnie Weissfeld to David Gerould                                                                                     JAN-MS-00329332                      JAN-MS-00329337
JA-02455     12/06/2010   Email from Bonnie Weissfeld to David Gerould                                                                                     JAN-MS-00329343                      JAN-MS-00329343
JA-02456     12/06/2010   Email from Bonnie Weissfeld to David Gerould                                                                                     JAN-MS-00329344                      JAN-MS-00329381
JA-02457     07/02/2009   Beth Israel Medical Center Invoice to Ortho-McNeil Janssen                                                                       JAN-MS-00394853                      JAN-MS-00394853
JA-02458     09/15/2009   Beth Israel Medical Center Invoice to Ortho-McNeil Janssen                                                                       JAN-MS-00395835                      JAN-MS-00395835
JA-02459     08/30/2012   PAINS Project - 2012 Annual Meeting - Invitees                                                                                   JAN-MS-00411906                      JAN-MS-00411907
JA-02460     07/21/2009   Nucynta IR & ER 2010 Business Plan                                                                                               JAN-MS-00454883                      JAN-MS-00454883
JA-02461     07/08/2003   Email from Marina Riajenova to Bruce Moskovitz                                                                                   JAN-MS-00481527                      JAN-MS-00481531
JA-02462     12/21/2009   Smart Moves, Smart Choices: A Prescription Drug Abuse Prevention Program                                                         JAN-MS-00508121                      JAN-MS-00508121
                          Grant Request to PriCara: Pain Management Strategies for the Hospital-Based Care Team: Focus on Pain Related
JA-02463     10/18/2010                                                                                                                                    JAN-MS-00626860                      JAN-MS-00626893
                          Osteoarthritis, Diabetic Neuropathy, and Cancer
                                                                                 Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 55 of 117. PageID #: 415067



                                                                                                                                                                Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.      Date                                                             Description                                                                        BegBates                             EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-02464     11/30/2001   Executive Summary: Chronic Pain Scientific Advisory Board                                                                   JAN-MS-00654435                      JAN-MS-00654444
JA-02465     06/25/1905   Duragesic (Fentanyl transdermal system) CII- 2003 Business Plan Summary                                                     JAN-MS-00726353                      JAN-MS-00726386
JA-02466     11/23/2011   Email from Oliver Bock to David Lin et al.                                                                                  JAN-MS-00775681                      JAN-MS-00775682
JA-02467     11/06/2003   Marketing Research Briefing Document                                                                                        JAN-MS-00778989                      JAN-MS-00778990
JA-02468     11/05/2002   Email from Cheryl Pavia to Bill Amberg                                                                                      JAN-MS-00786434                      JAN-MS-00786434
JA-02469     03/09/2001   2001 Pain Management Experts Panel Agenda                                                                                   JAN-MS-00786821                      JAN-MS-00786823
JA-02470     06/02/2004   Grow and Defend to Build for the Future - 2005 Business Plan                                                                JAN-MS-00788386                      JAN-MS-00788386
JA-02471     04/11/2003   Email from Molly McDonald to Kip Pritchard                                                                                  JAN-MS-00789592                      JAN-MS-00789593
JA-02472     04/11/2003   Duragesic Direct-to-Patient Pilot Program Introduction                                                                      JAN-MS-00789594                      JAN-MS-00789595
JA-02473     01/07/2011   Copy Review Cover Sheet - NEO Chronic                                                                                       JAN-MS-00804624                      JAN-MS-00804655
JA-02474     05/08/2012   Summary of payments made 1997-2012, in response to Senate Finance Committee request                                         JAN-MS-00000001                      JAN-MS-00000010
JA-02475     01/16/2013   Email from Frank Demiro to David Lin et al.                                                                                 JAN-MS-00826110                      JAN-MS-00826113
JA-02476     11/01/2011   Mutual Accountability for Pain - Driving Demand for NUCYNTA and NUCYNTA ER                                                  JAN-MS-00937860                      JAN-MS-00937904
JA-02477     11/14/2012   Email from Robyn Kohn to Ron Kuntz                                                                                          JAN-MS-00948094                      JAN-MS-00948094
JA-02478     11/14/2012   List of Companies that Contributed to Develop PAINS                                                                         JAN-MS-00948095                      JAN-MS-00948095
JA-02479     01/01/2013   Pain Care Forum - Participating Organizations                                                                               JAN-MS-00992093                      JAN-MS-00992093
JA-02480     06/19/2014   Email from Oliver Bock to Michelle Goodridge et al.                                                                         JAN-MS-00996343                      JAN-MS-00996344
JA-02481     06/19/2014   Competitive Intelligence Bi-Weekly Brief                                                                                    JAN-MS-00996345                      JAN-MS-00996345
JA-02482     08/13/2008   Copy Review Approval Form for Let's Talk Pain Video/Transcript - Getting Started                                            JAN-MS-00007215                      JAN-MS-00007221
JA-02483     08/20/2008   Copy Review Approval Form for Let's Talk Pain Video/Transcript - Myth v. Reality                                            JAN-MS-00007320                      JAN-MS-00007326
JA-02484     07/01/2004   Medical Affairs Agenda - Medical Science Liaison Report                                                                     JAN-MS-01203019                      JAN-MS-01203030
JA-02485     07/04/1905   2012 Incentive Compensation and Recognition Plan                                                                            JAN-MS-00089006                      JAN-MS-00089037
JA-02486     11/06/2014   Email from Frederick Tewell to Oliver Bock                                                                                  JAN-MS-01969185                      JAN-MS-01969185
JA-02487     10/01/2015   Email from Frederick Tewell to Robin Adkins                                                                                 JAN-MS-01974211                      JAN-MS-01974213
JA-02488     12/16/2009   Janssen Script: Nucynta Video                                                                                               JAN-MS-00131175                      JAN-MS-00131179
JA-02489     12/16/2009   Janssen Script: Nucynta Video                                                                                               JAN-MS-00131180                      JAN-MS-00131181
JA-02490     12/16/2009   Janssen Script: Nucynta Video                                                                                               JAN-MS-00131155                      JAN-MS-00131156
JA-02491     07/27/2010   NUCYNTA 2011 Business Plan (Draft)                                                                                          JAN-MS-00132333                      JAN-MS-00132386
JA-02492     07/19/2001   Janssen presentation: Medical Affairs Pain and Mycology Franchise                                                           JAN-MS-02321925                      JAN-MS-02321925
JA-02493     10/01/2014   Vortex II Post Diligence Questions                                                                                          JAN-MS-02733172                      JAN-MS-02733172
JA-02494     09/08/2014   Draft Janssen presentation to management: Nucynta and Nucynta ER                                                            JAN-MS-02735018                      JAN-MS-02735110
JA-02495     07/02/2015   Candiotti, Keith, Use of Opioid Analgesics in Pain Management, PrescribeResponsibly.com,                                    JAN-MS-03090610                      JAN-MS-03090613
JA-02496     06/24/1905   ACCME Standards for Commercial Support of Continuing Medical Education Presentation                                         JAN-MS-04211271                      JAN-MS-04211271
JA-02497     03/07/2002   Email from Peter Christ to K. Chupa                                                                                         JAN-MS-04211270                      JAN-MS-04211270
JA-02498     11/12/2010   NDA #022304: NUCYNTA (tapentadol) immediate-release oral tablets                                                            JAN-MS-05456115                      JAN-MS-05456123
JA-02499     06/06/2008   Draft June 6, 2008; Neo Pathways: New Directions in Pain                                                                    JAN-MS-01136210                      JAN-MS-01136210
JA-02500     04/24/2008   Let's Talk Pain Web Manuscript Draft                                                                                        JAN-MS-01234242                      JAN-MS-01234257
JA-02501     08/11/2011   Nucynta and Nucynta ER REMS Webpage Links                                                                                   JAN-MS-01047105                      JAN-MS-01047106
JA-02502     01/07/2008   Efficacy and Safety of Tapentadol IR Over 90 Days for Relief of Low Back Pain or Osteoarthritis Pain                        JAN-MS-01018741                      JAN-MS-01018742
                          Safety of Tapentadol IR for Opioid-experienced and Non-experienced Patient Populations after 90 Days of Exposure in
JA-02503     01/07/2008                                                                                                                               JAN-MS-01018743                      JAN-MS-01018745
                          Patients with Low Back Pain or Osteoarthritis Pain
                          Long-term Use of Tapentadol Immediate Release for the Treatment of Low Back Pain and Osteoarthritis Pain: A Safety
JA-02504     01/07/2008                                                                                                                               JAN-MS-01018746                      JAN-MS-01018748
                          Study
                          Tapentadol Immediate Release Provides Effective Analgesia of Acute Pain Following Orthopedic Surgery in a
JA-02505     01/07/2008                                                                                                                               JAN-MS-01018749                      JAN-MS-01018751
                          Randomized, Double-Blind, Placebo-controlled, Phase III Study
                          Effective Relief of Acute Pain Following Orthopedic Surgery: Efficacy and Tolerability of Tapentadol Immediate Release in
JA-02506     01/07/2008                                                                                                                               JAN-MS-01018752                      JAN-MS-01018754
                          a Randomized, Double-blind, Placebo-Controlled, Phase III Study
JA-02507     01/07/2008   Janssen Clinical Study: Tapentadol Bunionectomy                                                                             JAN-MS-01018755                      JAN-MS-01018757
                          Efficacy and Tolerability Data Supporting the Use of Tapentadol Immediate Release for the Relief of Pain from End-Stage
JA-02508     01/07/2008                                                                                                                               JAN-MS-01018758                      JAN-MS-01018760
                          Joint Disease
                          Tapentadol Immediate Release Provides Effective Pain Relief in Patients Awaiting Primary Joint Replacement Surgery in a
JA-02509     01/07/2008                                                                                                                               JAN-MS-01018761                      JAN-MS-01018763
                          Randomized, Double Blind, Active- and Placebo-Controlled, Phase III Study
                          Efficacy and Tolerability Data for Tapentadol Immediate Release: Pain Relief in Patients suffering from End-Stage Joint
JA-02510     01/07/2008                                                                                                                               JAN-MS-01018764                      JAN-MS-01018766
                          Disease
JA-02511     05/16/2018   Effect of a high dosage opioid prior authorization policy on prescription opioid use, misuse, and overdoese outcomes        JAN-TREX-00043173                    JAN-TREX-00043180
JA-02512     06/22/1905   Drug Diplomacy in the Twentieth Century by William B. McAllister                                                            JAN-TREX-00043181                    JAN-TREX-00043364
                          Zhu, et al., NEJM, Initial Opioid Prescriptions among US Commercially Insured Patients, 2012-2017, New England Journal
JA-02513     03/14/2019                                                                                                                               JAN-TREX-00043365                    JAN-TREX-00043374
                          of Medicine 380:11, pp. 1043-52
                          C. Banta-Green, “Opioid use behaviors, mental health and pain—Development of a typology of chronic pain patients,”
JA-02514     05/26/2009                                                                                                                               JAN-TREX-00043375                    JAN-TREX-00043383
                          104 Drug and Alcohol Dependence 34
JA-02515     09/11/2018   “Editorial: Pain, Opioids, and Suicide Mortality in the United States,” Annals of Internal Medicine                         JAN-TREX-00043384                    JAN-TREX-00043385
                                                                                  Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 56 of 117. PageID #: 415068



                                                                                                                                                              Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.      Date                                                                Description                                                                   BegBates                             EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-02516     07/08/1905   American Medical Association House of Delegates Resolution on CDC Guidelines                                              JAN-TREX-00043386                    JAN-TREX-00043425
                          D. Dowell, CDC Guideline for Prescribing Opioids for Chronic Pain--United States, 2016, MMWR (Mar. 18, 2016) and
JA-02517     03/18/2016                                                                                                                             JAN-TREX-00043426                    JAN-TREX-00043478
                          Errata (Mar. 26, 2016)
                          D. Fishbain, “What Percentage of Chronic Nonmalignant Pain Patients Exposed to Chronic Opioid Analgesic Therapy
JA-02518     06/24/1905   Develop Abuse/Addiction and/or Aberrant Drug-Related Behaviors? A Structured Evidence-Based Review,” Pain                 JAN-TREX-00043479                    JAN-TREX-00043494
                          Medicine
                          D. Fishbain, “Medico-legal Rounds: Medico-legal Issues and Breaches of Standards of Medical Care in Opioid Tapering for
JA-02519     06/24/1905                                                                                                                             JAN-TREX-00043495                    JAN-TREX-00043503
                          Alleged Opioid Addiction,” Pain Medicine
JA-02520     07/08/1905   American Medical Association House of Delegates Resolution on CDC Guidelines                                              JAN-TREX-00043504                    JAN-TREX-00043543
JA-02521     03/20/2019   Further Explanation of Certain Disclosed Expert Opinion Testimony of Laurentius Marais, Ph.D.                             JAN-TREX-00043544                    JAN-TREX-00043545
JA-02522     09/01/2002   Charles E. Argoff, M.D., Pharmacologic Management of Chronic Pain, JAOA Supplement 3 Vol. 102 No. 9                       JAN-TREX-00043546                    JAN-TREX-00043551
JA-02523     07/02/1905   Bradley S. Galin, M.D. and Charles E. Argoff, M.D., "Defeat Chronic Pain Now!"                                            JAN-TREX-00043552                    JAN-TREX-00043560
JA-02524     06/24/2009   Tapentadol Team Status - 2008/2009 Acute Pain Publications                                                                JAN-MS-00323309                      JAN-MS-00323309
JA-02525     07/22/2018   InSight Crime interview, Federal Police officials, 22 July 2018                                                           JAN-TREX-00149835                    JAN-TREX-00149835
JA-02526     06/02/2018   InSight Crime interview, high ranking official, Mexico’s Attorney General’s Office, 2 June 2018.                          JAN-TREX-00149836                    JAN-TREX-00149836
JA-02527     08/09/2016   13 WHAM ABC, “WNY drug bust operation lands $2.5 million in cocaine, heroin, fentanyl,” 9 August 2016.                    JAN-TREX-00043561                    JAN-TREX-00043572
JA-02528     11/01/2016   2016 National Drug Threat Assessment                                                                                      JAN-TREX-00043573                    JAN-TREX-00043766
JA-02529     10/01/2017   2017 National Drug Threat Assessment                                                                                      JAN-TREX-00043767                    JAN-TREX-00043948
                          Michael K. Steinberg, Joseph J. Hobbs and Kent Mathewson, eds., Dangerous Harvest: Drug Plants and the
JA-02530     06/26/1905                                                                                                                             JAN-TREX-00149837                    JAN-TREX-00149837
                          Transformation of Indigenous Landscapes (2004)
                          A.G., Schaefer, B. Bahney, and K. J. Riley, Security in Mexico: Implications for U.S. policy Options. Santa Monica
JA-02531     07/01/1905                                                                                                                             JAN-TREX-00043949                    JAN-TREX-00044054
                          California: Rand Corporation, 2009.
                          Alison Fox, “China’s fentanyl production, export fueling US opioid crisis, Schumer says,” AM New York, 14 May 2018.
JA-02532     05/14/2018   https://www.amny.com/news/china-fentanyl-schumer-1.18531808 14 US-China Economic and Security Review                      JAN-TREX-00044055                    JAN-TREX-00044073
                          Commission, “Fentanyl: China’s Deadly Export to the United States,” February 2017.
JA-02533     05/08/2019   Bebinger, Martha - “Fentanyl-Linked Deaths: The U.S. Opioid Epidemic's Third Wave Begins” (21 Mar. 2019).                 JAN-TREX-00044074                    JAN-TREX-00044078
JA-02534     06/07/2017   Brown University. Feared by drug users but hard to avoid, fentanyl takes a mounting toll. June 7, 2017.                   JAN-TREX-00044079                    JAN-TREX-00044083
                          Bruce Bagley, Bruce, “Drug Trafficking and Organized Crime in Latin America: Major Trends in the 21st Century.”
JA-02535     08/01/2012                                                                                                                             JAN-TREX-00044084                    JAN-TREX-00044105
                          Washington, D.C: Latin American Program, Woodrow Wilson Center, 2012, 36 p.
                          Bruce Michael Bagley, Bruce, “The New Hundred Years War?: U.S. National securituy and the War on Drugs in Latin
JA-02536     06/11/1905   America,” in Donald J. Mabry, ed., The Latin American Narcotics Trade and U.S. National Security. New York: Greenwood     JAN-TREX-00044106                    JAN-TREX-00044123
                          Press, Contributions in Political Science, Number 240, 1989, pp. 43-58
JA-02537     01/22/2018   Burns, Gus - “Detroit Police Join Task Force in Response to 383 Opioid-Related Deaths in 2017” ( 22 Jan. 2018)            JAN-TREX-00044124                    JAN-TREX-00044126
                          CDC - “CDC Health Advisory: Increases in Fentanyl Drug Confiscations and Fentanyl-Related Overdose Fatalities” (26 Oct.
JA-02538     10/26/2015                                                                                                                             JAN-TREX-00044127                    JAN-TREX-00044133
                          2015)
JA-02539     04/17/2019   CDC. Provisional Drug Overdose Death Counts.                                                                              JAN-TREX-00044134                    JAN-TREX-00044140
                          Centers for Disease Control and Prevention, “Drugs most frequently involved in drug overdose deaths. National Vital
JA-02540     12/20/2016                                                                                                                             JAN-TREX-00044141                    JAN-TREX-00044155
                          Statistics Reports - United States, 2010-2014,” December 2016.
                          Centers for Disease Control and Prevention, “Overdose Deaths Involving Opioids, Cocaine, and Psychostimulants - United
JA-02541     03/30/2018                                                                                                                             JAN-TREX-00044156                    JAN-TREX-00044172
                          States, 2015-2016,” March 2018.
                          Centers for Disease Control and Prevention, “Overdose Deaths Involving Opioids, Cocaine, and Psychostimulants - United
JA-02542     03/30/2018                                                                                                                             JAN-TREX-00044173                    JAN-TREX-00044189
                          States, 2015-2016,” March 2018.
                          Centers for Disease Control and Prevention, “Provisional drug overdose death counts. National Center for Health
JA-02543     04/17/2019                                                                                                                             JAN-TREX-00044190                    JAN-TREX-00044196
                          Statistics,” December 2018.
                          Centers for Disease Control and Prevention, “Vital Signs: Trends in Emergency Department Visits for Suspected Opioid
JA-02544     03/06/2018                                                                                                                             JAN-TREX-00044197                    JAN-TREX-00044207
                          Overdoses — United States, July 2016–September 2017”, March 2018.
                          Centers for Disease Control and Prevention. Morbidity and Mortality Weekly Report Weekly / Vol. 66 / No. 34
JA-02545     09/01/2017                                                                                                                             JAN-TREX-00044208                    JAN-TREX-00044231
                          September 1, 2017.
                          Centers for Disease Control and Prevention. Morbidity and Mortality Weekly Report Weekly / Vol. 66 / No. 34
JA-02546     09/01/2017                                                                                                                             JAN-TREX-00044232                    JAN-TREX-00044255
                          September 1, 2017.
JA-02547     06/25/2018   CNBC, “China says the US domestic opioid market is the crux of the crisis,” 25 June 2018.                                 JAN-TREX-00044256                    JAN-TREX-00044259
                          Commission on Security and Cooperation in Europe: US Helsinki Commission, “The Opioid Crisis and Drug Enforcement
JA-02548     07/01/2016                                                                                                                             JAN-TREX-00044260                    JAN-TREX-00044268
                          Administration, “Counterfeit Prescription Pills Containing Fentanyls: A Global Threat,” July 2016.
                          Commission on Security and Cooperation in Europe: US Helsinki Commission, “The Opioid Crisis and the Dark Web: How
JA-02549     03/28/2018                                                                                                                      JAN-TREX-00044269                           JAN-TREX-00044295
                          Transnational Criminal Devastate US Communities,” 28 March 2018.
JA-02550     01/14/2016   Compton, Wilson M. - “Relationship Between Nonmedical Prescription-Opioid Use and Heroin Use” (14 Jan. 2016)              JAN-TREX-00044296                    JAN-TREX-00044305
JA-02551     03/01/2018   Connecticut Accidental Drug Intoxication Deaths Office of the Chief Medical Examiner.                                     JAN-TREX-00149838                    JAN-TREX-00149838
JA-02552     04/19/2018   Coscarelli, J. - “Prince’s Overdose Death Results in No Criminal Charges” (19 April 2018)                                 JAN-TREX-00044306                    JAN-TREX-00044311
JA-02553     07/17/2018   Dan Goldberg, “Evolving Opioid Epidemic Poses Challenge for Public Health Officials,” Politico, 17 July 2018.             JAN-TREX-00044312                    JAN-TREX-00044314
                          David F. Musto and Pamela Korsmeyer, The Quest for Drug Control: Politics and Federal Policy in a Period of Increasing
JA-02554     06/24/1905                                                                                                                             JAN-TREX-00044315                    JAN-TREX-00044316
                          Substance Abuse, 1963-1981. New Haven: Yale University Press, 1983, 303p.
JA-02555     06/21/1905   David F. Musto, The American Disease: Origins of Narcotics Control (New Haven: Yale U. Press, 1999), pp. 1-244.           JAN-TREX-00149839                    JAN-TREX-00149839
                                                                                  Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 57 of 117. PageID #: 415069



                                                                                                                                                              Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.      Date                                                             Description                                                                      BegBates                             EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-02556     06/22/1905   David Musto, ed., One Hundred Years of Heroin. Westport, Conn.: Auburn House, 2000, 236 p.                                JAN-TREX-00149840                    JAN-TREX-00149840
JA-02557     03/18/2015   DEA - “DEA Issues Nationwide Alert on Fentanyl as Threat to Health and Public Safety” (18 Mar. 2015)                      JAN-TREX-00044317                    JAN-TREX-00044318
JA-02558     05/01/2015   DEA, 2018 Fentanyl Remains the Most Significant Synthetic Opioid Threat in US. May 01, 2018.                              JAN-TREX-00044319                    JAN-TREX-00044321
JA-02559     09/06/2018   Department of Justice. Tackling Fentanyl: The China Connection, presented September 6, 2018.                              JAN-TREX-00044322                    JAN-TREX-00044332
                          Department of Justice. U.S. Attorney’s Office. Southern District of California. 19-Year-Old Charged With Importation of
JA-02560     08/02/2018   11,490 Fentanyl Pills,61 Pounds of Methamphetamine, and 14 Pounds of Heroin at San Ysidro Port of Entry. August 2,        JAN-TREX-00044333                    JAN-TREX-00044334
                          2018.
                          Department of Justice. U.S. Attorney’s Office. Southern District of California. Defendant Charged with Importation of
JA-02561     08/08/2018                                                                                                                             JAN-TREX-00044335                    JAN-TREX-00044336
                          More than 20,000 Fentanyl Pills at the San Ysidro Port of Entry. August 8, 2018.
JA-02562     07/07/2018   DW. Mexico Extradites El Chapo Drug Cartel Lieutenant to US.                                                              JAN-TREX-00044337                    JAN-TREX-00044339
JA-02563     01/07/2017   DW. Murder Rate Rises in Mexico as Drug Cartels Argue over Leadership and Profits.                                        JAN-TREX-00044340                    JAN-TREX-00044342
JA-02564     08/22/2018   El Espectador. Así se mueve la heroína por las carreteras del país Judicial. Catalina Vargas Vergara. August 22, 2018.    JAN-TREX-00044343                    JAN-TREX-00044349
                          El Mundo, “Muere 'Nacho' Coronel, uno de los narcos más buscados y poderosos de México,” 30 July 2010.
JA-02565     07/30/2010                                                                                                                             JAN-TREX-00044350                    JAN-TREX-00044351
                          https://www.elmundo.es/america/2010/07/30/mexico/1280446951.html
JA-02566     08/22/2017   El tiempo. Un jefe del Eln es el gran capo de la heroína en el país. Justicia. August 22, 2017.                           JAN-TREX-00044352                    JAN-TREX-00044359
                          Emergency Medicine News. InFocus: Fentanyl-Laced Heroin A Deadly Combination. Roberts, James R. MD. April 2014 -
JA-02567     04/01/2014                                                                                                                             JAN-TREX-00044360                    JAN-TREX-00044362
                          Volume 36 - Issue 4 - p 13–15.
JA-02568     10/16/2018   Ezequiel Flores Contreras, “Sierra de Guerrero: la amapola a la baja, la violencia al alza,” Proceso, 16 October 2018.    JAN-TREX-00044363                    JAN-TREX-00044370

JA-02569     05/24/2018   FDA - “FDA Commissioner Scott Gottlieb, M.D., Invites Internet Stakeholders to Opioid Summit” (27 June 2018)              JAN-TREX-00149841                    JAN-TREX-00149841
                          FDA - “FDA takes action against 53 websites marketing unapproved opioids as part of a comprehensive effort to target
JA-02570     06/05/2018                                                                                                                             JAN-TREX-00044371                    JAN-TREX-00044373
                          illegal online sales” (5 June 2018)
JA-02571     09/14/2018   Fox 5. 3 die from fentanyl-laced cocaine in beach areas. Sandra Phillips, September 14, 2018                              JAN-TREX-00044374                    JAN-TREX-00044382
JA-02572     02/16/2017   Frank, Richard G. - “Addressing the Fentanyl Threat to Public Health” (16 Feb. 2017)                                      JAN-TREX-00044383                    JAN-TREX-00044385
                          George W. Grayson, Mexico’s Struggle with ‘Drugs and Thugs’. Foreign Policy Association, Headline Series, No. 331,
JA-02573     07/01/1905                                                                                                                             JAN-TREX-00044386                    JAN-TREX-00044389
                          Winter 2009, 96 p.
JA-02574     08/26/2016   CDC Report: “Fentanyl Law Enforcement Submissions and Increases in Synthetic Opioid-Involved Overdose Deaths”             JAN-TREX-00044390                    JAN-TREX-00044396

                          Gottlieb, Scott - “Statement by FDA Commissioner Scott Gottlieb, M.D., on balancing access to appropriate treatment for
JA-02575     07/09/2018                                                                                                                           JAN-TREX-00044397                      JAN-TREX-00044401
                          patients with chronic and end-of-life pain with need to take steps to stem misuse and abuse of opioids” (9 July 2018)
JA-02576      No Date     Harm Reduction Coalition. Fentanyl                                                                                        JAN-TREX-00044402                    JAN-TREX-00044405
JA-02577     09/28/2018   Hindustan Times, “Three including Mexican arrested with drugs worth over Rs 100 crore in MP,” 28 September 2018.          JAN-TREX-00044406                    JAN-TREX-00044411
                          House of Representatives Committee on Energy and Commerce, Subcommittee on Oversight and Investigations, “The
JA-02578     08/02/2017                                                                                                                             JAN-TREX-00044412                    JAN-TREX-00044420
                          next wave of the opioid crisis,” March 2017.
JA-02579     08/14/2018   How Oxycodone Gets Laced With Fentanyl. August 14, 2018.                                                                  JAN-TREX-00044421                    JAN-TREX-00044432
JA-02580     08/16/2016   Huntington Police Respond to 26 Overdoses in 4 Hours. Clark Davis. August 16, 2016.                                       JAN-TREX-00044433                    JAN-TREX-00044438
JA-02581     09/01/2018   IBISWorld, “Pharmaceutical Manufacturing Industry in China: Industry Market Research Report,” September 2018.             JAN-TREX-00044439                    JAN-TREX-00044443

JA-02582     10/26/2015   Increases in Fentanyl Drug Confiscations and Fentanyl-related Overdose Fatalities Archived: October 26, 2015              JAN-TREX-00044444                    JAN-TREX-00044450
JA-02583     10/01/2018   US Drug Enforcement Administration, “2018 National Drug Threat Assessment,” October 2018.                            JAN-TREX-00044451                         JAN-TREX-00044614
                          InSight Crime interview, Kentucky law enforcement official, 17 July 2018. 128 US-China Economic and Security Review
JA-02584     11/26/2018                                                                                                                        JAN-TREX-00044615                         JAN-TREX-00044622
                          Commission, “Fentanyl Flows from China: An Update since 2017,” 26 November 2018.
                          InSight Crime interview, Public Health advocate, 12 June 2018. 132 US Department of Homeland Security, “Testimony of
JA-02585     05/25/2017                                                                                                                        JAN-TREX-00044623                         JAN-TREX-00044631
                          Robert E. Perez, Executive Assistant Commissioner,” 25 May 2017.
JA-02586     08/28/2017   InSightCrime. Bolivian, Peru Cocaine Figures Show Colombia Driving Andean Boom. Parker Asmann. August 28, 2017.           JAN-TREX-00044632                    JAN-TREX-00044633
JA-02587     07/06/2018   Puerta, Felipe, Cocaine Leaving Ecuador Shows Flaws Anti-Drug Strategies, InSightCrime.org, July 6, 2018.                 JAN-TREX-00044634                    JAN-TREX-00044639
JA-02588     06/26/2018   InSightCrime. Colombia Coca Production Hits New Record High US Figures Say. Parker Asmann. June 26, 2018.                 JAN-TREX-00044640                    JAN-TREX-00044645

JA-02589     09/19/2018   InSightCrime. Colombia Production Breaks New Record Levels: UNODC Report. Parker Asmann. September 19, 2018.              JAN-TREX-00044646                    JAN-TREX-00044650
JA-02590     03/22/2018   InSightCrime. Colombia’s Last Guerrillas Escalate Battle Contol. Angelika Albaladejo. March 22, 2018.                     JAN-TREX-00044651                    JAN-TREX-00044652
JA-02591     12/03/2013   InSightCrime. Is Colombia Still a Major Heroin Producer? Marguerite Cawley. December 3, 2013.                             JAN-TREX-00044653                    JAN-TREX-00044656
JA-02592     07/27/2016   Mike LaSusa, Mexico, China are Key Nodes in Fentanyl Trade: DEA, InSight Crime, July 27, 2016                             JAN-TREX-00044657                    JAN-TREX-00044660
                          InSightCrime. News Analysis European Cocaine Seizures Hint at New Possibilities for Colombia Trafficers. James Bargent.
JA-02593     01/19/2018                                                                                                                             JAN-TREX-00044661                    JAN-TREX-00044663
                          January 19, 2018.
JA-02594     10/18/2018   InSightCrime. Peru Drug Trafficking Expanding European Markets. Anna Grace. October 18, 2018.                             JAN-TREX-00044664                    JAN-TREX-00044665
JA-02595     10/11/2016   InSightCrime. Peru Renews Military Operations in Vraem Coca Hub. Tristan Clavel. October 11, 2016                         JAN-TREX-00044666                    JAN-TREX-00044667
JA-02596     07/17/2017   InSightCrime. Record Cocaine Production Colombia Fuels New Criminal Generation. Jeremy McDermott. July 17, 2017.          JAN-TREX-00044668                    JAN-TREX-00044676
                          InSightCrime. Shifting Ex Farc Mafia Alliances Fuel Colombia Criminal Shakeup. Parker Asmann and James Bargent.
JA-02597     08/23/2018                                                                                                                             JAN-TREX-00044677                    JAN-TREX-00044679
                          August 23, 2018
                                                                                Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 58 of 117. PageID #: 415070



                                                                                                                                                              Janssen Defendants’ Trial Exhibit List (09/25/19)
  Ex. No.      Date                                                            Description                                                                       BegBates                               EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-02598    03/15/2018   InSightCrime. The “Invisibles”: Colombia’s New Generation of Drug Traffickers. Jeremy McDermott. March 15, 2018.           JAN-TREX-00044680                    JAN-TREX-00044682

JA-02599    03/01/2018   InSightCrime. UN Drug Control Board Emphasizes Prevention Treatment in New Report. Mike LaSusa. March 1, 2018.             JAN-TREX-00044683                    JAN-TREX-00044685
                         InSightCrime. US Singles Out Bolivia Venezuela Counternarcotic Failures. Venezuela Investigative Unit. September 13,
JA-02600    09/13/2016                                                                                                                              JAN-TREX-00044686                    JAN-TREX-00044687
                         2016.
JA-02601    05/29/2017   InSightCrime. What Can Bolivia Teach Post Conflict Colombia About Coca Reduction? David Gagne. Mayo 29, 2017.              JAN-TREX-00044688                    JAN-TREX-00044689
JA-02602    08/13/2013   International Drug Control Policy: Background and U.S. Responses, Liana Sun Wyler, August 13, 2013.                        JAN-TREX-00044690                    JAN-TREX-00044736
JA-02603    07/10/1905   Jalal, Hawre - “Changing Dynamics of drug overdose epidemic in the United States from 1979 through 2016” (2018)            JAN-TREX-00044737                    JAN-TREX-00044743
                         Joji Suzuki and Saria El-Haddad, “A review: Fentanyl and non-pharmaceutical fentanyls,” Drug and Alcohol Dependence,
JA-02604    02/01/2017                                                                                                                              JAN-TREX-00044744                    JAN-TREX-00044753
                         Vol. 171 (February 2017), pp. 107-116.
                         Julia Buxton, The Political Economy of Narcotics: Production, Consumption and Global Markets. London and New York:
JA-02605    06/28/1905                                                                                                                              JAN-TREX-00149842                    JAN-TREX-00149842
                         Zed Books, 2006, 246 p
                         June S. Beittel, “Mexico: Organized Crime and Drug Trafficking Organizations,” Congressional Research Service, 3 July
JA-02606    07/03/2018                                                                                                                              JAN-TREX-00044754                    JAN-TREX-00044785
                         2018.
                         Kevin Healy, "Coca, the State and the Peasantry in Bolivia," in Bruce Bagley, Bruce, ed. Assessing the America's War on
JA-02607    06/10/1905   Drugs, Special Issue Journal of InterAmerican Studies and World Affairs (JISWA), Vol. 30, Nos. 2 & 3, (Summer/Fall 1988)   JAN-TREX-00044786                    JAN-TREX-00044807
                         pp. 105-126.
JA-02608    12/21/2017   Lopez, G. - “How fentanyl became America’s leading cause of overdose deaths” (21 Dec. 2017).                               JAN-TREX-00044808                    JAN-TREX-00044817
JA-02609    05/04/2018   Lopez, G. - “Why America’s cocaine problem is now a fentanyl problem too” (4 May 2018).                                    JAN-TREX-00044818                    JAN-TREX-00044826
JA-02610    07/20/2018   Luis Herrera, “El Cartel de los Océanos,” Reporte Índigo, 20 July 2018.                                                    JAN-TREX-00044827                    JAN-TREX-00044838
                         Marguerite Cawley, “Meth Trafficker Sentence Highlights Asia Ties to Mexico’s Sinaloa Cartel,” InSight Crime, 4 August
JA-02611    08/04/2014                                                                                                                              JAN-TREX-00044839                    JAN-TREX-00044840
                         2014.
                         Mark A. R. Kleiman, Jonathan P. Caulkins, Angela Hawken, Drugs and Drug Policy: What Everyone Needs to Know. New
JA-02612    07/03/1905                                                                                                                              JAN-TREX-00149843                    JAN-TREX-00149843
                         York: Oxford University press, 2011, 234p.
JA-02613    06/21/2018   Mark Stevenson, “Mexico opium poppy growers see price drop, turn to marijuana,’ AP News, 21 June 2018                      JAN-TREX-00044841                    JAN-TREX-00044857
                         Martin, James - “Effect of Restricting the Legal Supply of Prescription Opioids on Buying Through Online Illicit
JA-02614    06/13/2018                                                                                                                              JAN-TREX-00044858                    JAN-TREX-00044864
                         Marketplaces: Interrupted Time Series Analysis” (13 June 2018)
                         Mexico Attorney General’s Office, “Inicia PGR investigación por aseguramiento de laboratorio clandestino en Sinaloa,”
JA-02615    12/12/2018   23 November 2017. 79 Procuraduría General de la República, “Comunicado PGR 34/18. PGR asegura en la Ciudad de              JAN-TREX-00044865                    JAN-TREX-00044870
                         México laboratorio clandestino para elaborar fentanilo,” 12 December 2018.
JA-02616    01/29/2019   Mexico Cartels Forecast 2019                                                                                               JAN-TREX-00044871                    JAN-TREX-00044881
                         Mike Gallagher, “The Cartels Next Door: ‘Mayor of Mexico’ ran a slick operation,” Albuquerque Journal, 14 February
JA-02617    02/14/2017                                                                                                                              JAN-TREX-00044882                    JAN-TREX-00044890
                         2017.
JA-02618    05/25/2016   Mimi Yagoub, “Why a 900% Spike in Murders in West Mexico State,” InSight Crime, 25 May 2016.                               JAN-TREX-00044891                    JAN-TREX-00044892
                         Muhuri, Pradip K. - “Associations of Nonmedical Pain Reliever Use and Initiation of Heroin Use in the United States”
JA-02619    08/01/2013                                                                                                                              JAN-TREX-00044893                    JAN-TREX-00044909
                         (Aug. 2013)
JA-02620    08/31/2018   MySA. An Ordinary Couple Who Drove Raggedy Cars. Guillermo Contreras. August 31, 2018.                                     JAN-TREX-00044910                    JAN-TREX-00044912
                         National Institute on Drug Abuse. Increased drug availability is associated with increased use and overdose. January
JA-02621    01/01/2018                                                                                                                              JAN-TREX-00044913                    JAN-TREX-00044914
                         2018.
JA-02622    01/01/2019   National Institute on Drug Abuse. Overdose Death Rates. January, 2019.                                                     JAN-TREX-00044915                    JAN-TREX-00044922
JA-02623    06/01/2018   National Institute on Drug Abuse. What is heroin, Revised on June 2018.                                                    JAN-TREX-00044923                    JAN-TREX-00044929
                         New York Times. Meth, the Forgotten Killer, is Back. And It’s Everywhere. Frances Robles. February 13, 2018. Available
JA-02624    02/13/2018                                                                                                                              JAN-TREX-00044930                    JAN-TREX-00044934
                         at: https://www.nytimes.com/2018/02/13/us/meth-crystal-drug.html
JA-02625    12/25/1988   New York Times. Synthetic Heroin Seen As Cause in 18 Deaths. December 25, 1988.                                            JAN-TREX-00044935                    JAN-TREX-00044937
JA-02626    01/01/2019   NIH - “Opioid Overdose Crisis” (Jan. 2019)                                                                                 JAN-TREX-00044938                    JAN-TREX-00044941
JA-02627    03/29/2018   NPR. Fentanyl-Laced Cocaine Becoming A Deadly Problem Among Drug Users. March 29, 2018.                                    JAN-TREX-00044942                    JAN-TREX-00044954
                         NYC Health. Health Department Pilots Awareness Campaign in Lower East Side Bars and Nightclubs on Risk of Fentanyl in
JA-02628    05/01/2018                                                                                                                              JAN-TREX-00044955                    JAN-TREX-00044956
                         Cocaine Supply. May 23, 2018.
JA-02629    03/01/2017   NYPD findings January – March 2017                                                                                         JAN-TREX-00149844                    JAN-TREX-00149844
                         O’Donnell, Julie K. - “Deaths Involving Fentanyl, Fentanyl Analogs, and U-47700—10 States, July-December 2016” (3
JA-02630    11/03/2017                                                                                                                              JAN-TREX-00044957                    JAN-TREX-00044965
                         Nov. 2017)
JA-02631    07/11/1905   ODC. Observatorio de Drogas de Colombia.                                                                                   JAN-TREX-00044966                    JAN-TREX-00044968
                         Office of the Special Narcotics Prosecutor for the City of New York, “2017 Annual Report,” May 2018. Available at:
JA-02632    05/01/2018                                                                                                                              JAN-TREX-00044969                    JAN-TREX-00045016
                         http://www.snpnyc.org/wp-content/uploads/2018/05/SNP-AR2017.pdf
JA-02633    11/02/2018   ONDCP. ONDCP Releases Data on Coca Cultivation and Cocaine Production in Peru and Bolivia. November 2, 2018.               JAN-TREX-00045017                    JAN-TREX-00045019
JA-02634    07/26/2018   Parker Asmann, “Mexico Organized Crime-Related Executions Hit Record High: Report,” 26 July 2018.                          JAN-TREX-00045020                    JAN-TREX-00045023
                         Paul Gootenberg “Talking About the Flow: Drugs, Borders, and the Discourse of Drug Control,” Cultural Critique, 71,
JA-02635    07/01/1905                                                                                                                              JAN-TREX-00045024                    JAN-TREX-00045061
                         Winter 2009, 13-49.
JA-02636    02/26/2017   Pedro Villa y Caña, “Puertos. Marina recupera el control de capitanías,” El Universal                                      JAN-TREX-00045062                    JAN-TREX-00045071
JA-02637    07/01/1905   Peter Andreas, Border Games: Policing the U.S.-Mexican Divide. Cornell, 2nd edition, 2009.                                 JAN-TREX-00045072                    JAN-TREX-00045073
                         Peter Chalk, The Latin American Drug Trade: Scope, Dimensions, Impact and Response. Santa Monica, CA: Rand
JA-02638    07/03/1905                                                                                                                              JAN-TREX-00045074                    JAN-TREX-00045186
                         Corporation, Prepared for the United States Air Force, 2011, 87 p.
                                                                                Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 59 of 117. PageID #: 415071



                                                                                                                                                               Janssen Defendants’ Trial Exhibit List (09/25/19)
  Ex. No.      Date                                                             Description                                                                       BegBates                               EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
                         Peter Reuter and David Rondfeldt, Quest for Integrity: The Mexican-U.S. Drug Problem. Santa Monica, CA: The Rand
JA-02639    06/01/1990                                                                                                                               JAN-TREX-00045187                    JAN-TREX-00045264
                         Corporation, June 1990, 62 p.
JA-02640    05/08/2017   Pew, As Fentanyl Spreads, States Step Up Responses                                                                          JAN-TREX-00045265                    JAN-TREX-00045270
JA-02641    08/23/2017   Phil Fairbanks, “New indictment ups the ante for WNY drug network linked to Mexican cartel,” The Buffalo News               JAN-TREX-00045271                    JAN-TREX-00045275
JA-02642    06/06/2018   Rachel Martin, “In Rural Ohio, An Opioid Crisis Becomes a Methamphetamine Crisis,” National Public Radio                    JAN-TREX-00045276                    JAN-TREX-00045287
JA-02643    07/10/1905   Rolling Stones                                                                                                              JAN-TREX-00045288                    JAN-TREX-00045291
                         Sam Quinones, “Dreamland: The True Tale of America’s Opiate Epidemic” (New York 2015). 3 American Society of
JA-02644    08/15/2011                                                                                                                               JAN-TREX-00045292                    JAN-TREX-00045302
                         Addiction Medicine, “Definition of Addiction,”
JA-02645    09/07/2018   SAMHSA. 2017 National Survey on Drug Use and Health (NSDUH)                                                                 JAN-TREX-00045303                    JAN-TREX-00048173
                         Sands, Geneva - “US customs announces largest fentanyl seizure in its history”. Available at:
JA-02646    01/31/2019                                                                                                                               JAN-TREX-00048174                    JAN-TREX-00048175
                         https://www.cnn.com/2019/01/31/health/fentanyl-customs-bn/index.html
                         Scott, D. - “This is how easy it is to order deadly opioids over the internet”. Available at: https://www.vox.com/policy-
JA-02647    01/24/2018                                                                                                                               JAN-TREX-00048176                    JAN-TREX-00048182
                         and-politics/2018/1/24/16928986/fentanyl-online-orders-postal-service
                         Steven S. Dudley, “Drug Trafficking Organizations in Central America: Transportistas, Mexican Cartels and Maras.”
                         Woodrow Wilson International Center for Scholars Mexico Institute: Working Paper Series on U.S. Mexico Security
JA-02648    05/01/2010   Collaboration and the University of San Diego Trans-Border Institute.                                                       JAN-TREX-00048183                    JAN-TREX-00048214
                         http://wilsoncenter.org/topics/pubs/Drug%20Trafficking%20Organizations%20in%20Central%20America.%20Dudley.pd
                         f
JA-02649    05/09/2019   Substance Abuse & Mental Health Service Administration, “Treatment Episode Data Set.”                                       JAN-TREX-00048215                    JAN-TREX-00048217
JA-02650    05/02/2018   The Atlantic. The Hard-to-Trace Ingredient Behind Skyrocketing Cocaine Deaths. Joseph Frankel                               JAN-TREX-00048218                    JAN-TREX-00048224
                         Thoumi, Francisco E. Illegal Drugs, Economy and Society in the Andes. Baltimore: The Johns Hopkins University Press,
JA-02651    06/25/1905                                                                                                                               JAN-TREX-00048225                    JAN-TREX-00048226
                         2003. ISBN 0-8018-7854-3 (pbk).
                         U.S. Attorney's Office, US Northern District of Ohio, “Twenty people indicted in conspiracy that brought large amounts of
JA-02652    10/12/2018                                                                                                                               JAN-TREX-00048227                    JAN-TREX-00048229
                         heroin, cocaine and fentanyl to Northeast Ohio,”
                         U.S. Attorney's Office, US Southern District of California, “Former Border Patrol Agency Pleads Guilty to Conspiracy to
JA-02653    07/12/2018                                                                                                                               JAN-TREX-00048230                    JAN-TREX-00048231
                         Distribute 4ANPP Used in the Manufacturing of Fentanyl,”
                         U.S. Attorney's Office, US Southern District of Ohio, “Twelve Charged in Cincinnati in Connection to Mexico-Based
JA-02654    03/08/2018                                                                                                                               JAN-TREX-00048232                    JAN-TREX-00048235
                         Sinaloa Drug Cartel,”
JA-02655    08/09/2019   U.S. Attorney's Office, US Western District of New York, “17 Defendants Indicted In International Drug Trafficking Ring,” JAN-TREX-00048236                      JAN-TREX-00048238
                         U.S. Attorney's Office, US Western District of New York, “Federal Jury Convicts Two Defendants of Narcotics Conspiracy
JA-02656    12/20/2018                                                                                                                               JAN-TREX-00048239                    JAN-TREX-00048242
                         Tied To The El Chapo Mexican Drug Cartel,”
                         U.S. Senate, Permanent Subcommittee on Investigations - “Combatting the Opioid Crisis: Exploiting Vulnerabilities in
JA-02657    01/25/2018                                                                                                                               JAN-TREX-00048243                    JAN-TREX-00048244
                         International Mail”
JA-02658    05/09/2019   Global Research Project Study: Heroin in Transition                                                                         JAN-TREX-00149845                    JAN-TREX-00149845
                         United States Department of State. Bureau for International Narcotics and Law Enforcement Affairs. International
JA-02659    03/01/2018   Narcotics Control Strategy Report. Volume I. Drug and Chemical Control. Available at:                                       JAN-TREX-00048245                    JAN-TREX-00048538
                         https://www.state.gov/documents/organization/278759.pdf
                         United States Department of State. Bureau of International Narcotics and Law Enforcement Affairs. International
JA-02660    03/01/2018                                                                                                                               JAN-TREX-00048539                    JAN-TREX-00048832
                         Narcotics Control Strategy Report. Volume I Drug and Chemical Control.
                         United States Senate Committee on Homeland Security and Governmental Affairs, Minority Staff Report, “Combatting
JA-02661    05/10/2018                                                                                                                               JAN-TREX-00048833                    JAN-TREX-00048849
                         the Opioid Epidemic: Intercepting Illicit Opioids at Ports of Entry,”
JA-02662    05/09/2019   UNODC. Statistics and Data. Available at: https://dataunodc.un.org/drugs/heroin_and_cocaine_prices_in_eu_and_usa            JAN-TREX-00149846                    JAN-TREX-00149846

JA-02663    05/09/2019   UPI. Andres Manuel Obrador. Available at: https://www.upi.com/topic/Andres_Manuel_Lopez_Obrador/?tps=1                      JAN-TREX-00048850                    JAN-TREX-00048856

JA-02664    06/28/2018   US Customs and Border Protection, “Philadelphia CBP Seizes Nearly $1.7 Million in Fentanyl Shipped from Chin,”              JAN-TREX-00048857                    JAN-TREX-00048859
JA-02665    05/09/2019   US Customs and Border Protection. CBP Enforcement Statistics FY 2019.                                                       JAN-TREX-00048860                    JAN-TREX-00048865
                         US Department of Justice, “Justice Department announces indictments against Chinese manufacturers of fentanyl and
JA-02666    10/17/2017                                                                                                                               JAN-TREX-00048866                    JAN-TREX-00048868
                         other opiate Substances,”
                         US Department of Justice, “Thirty-Two Kilos of Fentanyl Worth $28.8 Million Seized and Two Dominican Nationals
JA-02667    10/23/2018                                                                                                                               JAN-TREX-00048869                    JAN-TREX-00048870
                         Arrested for Trafficking,” 23 October 2018.
                         US Department of State, Bureau of International Narcotics and Law Enforcement Affairs, “2014 International Narcotics
JA-02668    03/01/2014                                                                                                                               JAN-TREX-00048871                    JAN-TREX-00048875
                         Control Strategy Report (INCSR),” March 2014
                         US Department of State: Bureau of International Narcotics and Law Enforcement Affairs, “2018 International Narcotics
JA-02669    03/01/2018                                                                                                                               JAN-TREX-00048876                    JAN-TREX-00048878
                         Control Strategy Report (INCSR),” March 2018
JA-02670    10/01/2017   US Drug Enforcement Administration, “2017 National Drug Threat Assessment,” 1 October 2017                                  JAN-TREX-00048879                    JAN-TREX-00049060
JA-02671    10/01/2017   US Drug Enforcement Administration, “2017 National Drug Threat Assessment,” October 2017.                                   JAN-TREX-00049061                    JAN-TREX-00049242
JA-02672    10/01/2018   US Drug Enforcement Administration, “2018 National Drug Threat Assessment,” October 2018.                                   JAN-TREX-00049243                    JAN-TREX-00049406
                         US Drug Enforcement Administration, “National Forensic Laboratory Information System: NFLIS-Drug Annual Report
JA-02673    07/10/1905                                                                                                                               JAN-TREX-00049407                    JAN-TREX-00049438
                         2017,” 2018.
                         US Drug Enforcement Administration, “National Forensic Laboratory Information System: NFLISDrug Annual Report
JA-02674    07/10/1905                                                                                                                               JAN-TREX-00049439                    JAN-TREX-00049470
                         2017,” 2018.
                         US Drug Enforcement Administration, “National Forensic Laboratory Information System: NFLISDrug Midyear Report
JA-02675    07/10/1905                                                                                                                               JAN-TREX-00049471                    JAN-TREX-00049498
                         2017,” 2018.
                                                                                Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 60 of 117. PageID #: 415072



                                                                                                                                                              Janssen Defendants’ Trial Exhibit List (09/25/19)
  Ex. No.      Date                                                                Description                                                                   BegBates                               EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
                         US Drug Enforcement Administration, “National Forensic Laboratory Information System: NFLISDrug Midyear Report
JA-02676    07/10/1905                                                                                                                              JAN-TREX-00049499                    JAN-TREX-00049526
                         2017,” 2018.
                         US House Committee on Energy and Commerce, “Bipartisan E&C Leaders Press DEA on Use of Pill Presse in Fentanyl Pill
JA-02677    11/15/2017                                                                                                                              JAN-TREX-00149847                    JAN-TREX-00149847
                         Mills,” 15 November 2017.
                         US President’s Office, “The President's Commission on Combating Drug Addiction and the Opioid Crisis,” 1 November
JA-02678    11/01/2017                                                                                                                              JAN-TREX-00049527                    JAN-TREX-00049664
                         2017.
                         US Senate Committee on Homeland Security and Governmental Affairs, Minority Staff Report, “Combatting the Opioid
JA-02679    05/10/2018                                                                                                                              JAN-TREX-00049665                    JAN-TREX-00049681
                         Epidemic: Intercepting Illicit Opioids at Ports of Entry,” 10 May 2018.
                         US Senate Committee on Homeland Security and Governmental Affairs, Permanent Subcommittee on Investigations:
JA-02680    01/23/2018                                                                                                                              JAN-TREX-00049682                    JAN-TREX-00049781
                         Staff Report, “Combatting the Opioid Crisis: Exploiting Vulnerabilities in International Mail,” 23 January 2018.
                         US State Department, Bureau for International Narcotics and Law Enforcement Affairs, “International Narcotics Control
JA-02681    03/01/2018                                                                                                                              JAN-TREX-00049782                    JAN-TREX-00050075
                         Strategy Report Vol. 1,”March 2018.
JA-02682    11/01/2014   US-China Economic and Security Review Commission, “2014 Report to Congress,” November 2014.                                JAN-TREX-00050076                    JAN-TREX-00050686
                         US-China Economic and Security Review Commission, “Fentanyl: China’s Deadly Export to the United States,” February
JA-02683    02/01/2017                                                                                                                              JAN-TREX-00050687                    JAN-TREX-00050703
                         2017.
JA-02684    05/04/2018   Why America’s cocaine problem is now a fentanyl problem too., Vox Media, German Lopez, May 4, 2018                         JAN-TREX-00050704                    JAN-TREX-00050713
                         What America’s Users Spend on Illegal Drugs: 2000-2010, Prepared by RAND Corporation for the Office of National Drug
JA-02685    02/01/2014                                                                                                                              JAN-TREX-00050714                    JAN-TREX-00050837
                         Control Policy.
JA-02686    07/10/1905   World Drug Report 2018.                                                                                                    JAN-TREX-00050838                    JAN-TREX-00050878
JA-02687    06/04/2018   Wynn, R.L. - “Nonmedical Prescription Opioid Users Transitioning to Heroin: Incidence and Predictors”                      JAN-TREX-00050879                    JAN-TREX-00050887
JA-02688    10/12/2011   Email from Margaret Quinn to Malcolm Monaghan                                                                              JAN-MS-00935073                      JAN-MS-00935076
                         Kaiser Family Foundation website. State Health Facts: Health Insurance Coverage of the Total Population, available at
JA-02689    04/24/2019   www.kff.org/other/state-indicator/total-                                                                                   JAN-TREX-00050888                    JAN-TREX-00050891
                         population/?currentTimeframe=0&sortModel=%7B"coIId":"Location","sort":"asc"%7D
                         ASHP guidelines on the pharmacy and therapeutics committee and the formulary system, ASHP Reports, Am J Health-
JA-02690    07/01/2008                                                                                                                              JAN-TREX-00050892                    JAN-TREX-00050903
                         Syst Pharm, Vol. 65, pp. 1272-83, 2008
                         JMCP.org website: Jill Augustine, PharmD, et al., Ability and Use of Comparative Effectiveness Research by P&T
JA-02691    04/24/2019   Committee Members and Support Staff: A 1-Year Follow-up, Journal of Managed Care & Specialty Pharmacy, Vol. 22,            JAN-TREX-00050904                    JAN-TREX-00050911
                         Issue 6, pp. 618–625, June 2016, available at https://www.jmcp.org/doi/full/10.18553/jmcp.2016.22.6.618

                         Medium.com website: Stephen A. Martin, MD, et al., Neat, Plausible, and Generally Wrong: A Response to the CDC
JA-02692    04/24/2019   Recommendations for Chronic Opioid Use, September 7, 2016, available at https://medium.com/@stmartin/neat-                 JAN-TREX-00050912                    JAN-TREX-00050935
                         plausible-and-generally-wrong-a-response-to-the-cdc-recommendations-for-chronic-opioid-use-5c9d9d319f71
                         International Anesthesia Research Society website: Frank Brennan, MBBS, et al., The Role of Opioids in Pain
                         Management, Anesthesia & Analgesia, Vol. 105, Issue 6, pp. 1865-1866, available at
JA-02693    04/24/2019                                                                                                                              JAN-TREX-00050936                    JAN-TREX-00050937
                         https://journals.lww.com/anesthesia-
                         analgesia/fulltext/2007/12000/The Role of Opioids in Pain Management.65.aspx
                         Scientific American website: Maia Szalavitz, Opioid Addiction Is a Huge Problem, but Pain Prescriptions Are Not the
JA-02694    05/10/2016   Cause, Scientific American, May 10, 2016, available at https://blogs.scientificamerican.com/mind-guest-blog/opioid-        JAN-TREX-00050938                    JAN-TREX-00050945
                         addiction-is-a-huge-problem-but-pain-prescriptions-are-not-the-cause/
                         SAMHSA website: Results from the 2014 National Survey on Drug Use and Health: Detailed Tables, U.S. Department of
JA-02695    04/24/2019   Health and Human Services, Substance Abuse and Mental Health Service Administrations, available at                         JAN-TREX-00050946                    JAN-TREX-00052504
                         https://www.samhsa.gov/data/sites/default/files/NSDUH-DetTabs2014/NSDUH-DetTabs2014.htm#tab6-47b
                         CDC website: Deborah Dowell, MD, et al., CDC Guideline for Prescribing Opioids for Chronic Pain — United States, 2016,
JA-02696    03/18/2016   Morbidty and Mortality Weekly Report, Centers for Disease Control and Prevention, Vol. 65, No. 1, pp. 1–49, available at   JAN-TREX-00052505                    JAN-TREX-00052586
                         https://www.cdc.gov/mmwr/volumes/65/rr/rr6501e1.htm
                         HHS website: Total US expenditures for opioid pain relievers, by insurance type and year, available at
JA-02697    05/01/2016                                                                                                                              PMC4955937                           PMC4955937
                         https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4955937/figure/F1/
                         Taylor & Francis website: Louis F. Rossiter, Medical cost savings associated with an extended-release opioid with abuse-
JA-02698    02/24/2014   deterrent technology in the US, Journal of Medical Economics, Vol. 17, No. 4, February 24, 2014, available at              JAN-TREX-00052587                    JAN-TREX-00052595
                         https://www.tandfonline.com/doi/full/10.3111/13696998.2014.897628
                         Massachusetts Department of Public Health, Drug Formulary Commission, minutes of meeting on February 5, 2018,
JA-02699    02/05/2018                                                                                                                              JAN-TREX-00052596                    JAN-TREX-00052602
                         available at https://www.mass.gov/files/documents/2018/05/11/dfc-minutes-2-5-18-approved.pdf
JA-02700    01/17/2018   Drugs for dollars: How Medicaid helps fuel the opioid epidemic, Majority Media                                             JAN-TREX-00052603                    JAN-TREX-00052605
JA-02701    03/27/2018   Medicare is Cracking Down on Opioids. Doctors Fear Pain Patients Will Suffer, New York Times                               JAN-TREX-00052606                    JAN-TREX-00052615
                         Kaiser Family Foundation. States Reporting Medicaid FFS Pharmacy Benefit Management Strategies for Opioids In Place.
JA-02702    03/27/2019                                                                                                                              JAN-TREX-00052616                    JAN-TREX-00052617
                         2017
                         RADARS 3rd Quarter 2015 Technical Report. Abuse Prevalence and Preference of Immediate Release versus Extended
JA-02703    07/07/1905                                                                                                                              JAN-TREX-00052618                    JAN-TREX-00052621
                         Release Opioids
                         Georgetown University Center on Health Insurance Reforms Website: http://chirblog.org/responding-opioid-crisis-
JA-02704    05/23/2017                                                                                                                              JAN-TREX-00052622                    JAN-TREX-00052626
                         insurers-balance-stepped-monitoring-restrictions-need-appropriate-pain-treatment/"
                         Frieden T, Houry D., Reducing the Risks Relief —The CDC’s Opioid-Prescribing Guideline. New England Journal of
JA-02705    04/21/2016                                                                                                                              JAN-TREX-00052644                    JAN-TREX-00052647
                         Medicine, 374(16), 1501–1504, 2016
                         Henry J. Kaiser Family Foundation Website: https://www.kff.org/medicaid/issue-brief/the-opioid-epidemic-and-
JA-02706    04/11/2018                                                                                                                              JAN-TREX-00052648                    JAN-TREX-00052657
                         medicaids-role-in-facilitating-access-to-treatment/
JA-02707    07/10/1905   Medicaid Benefits: Prescription Drugs, State Health Facts, Henry J. Kaiser Family Foundation                               JAN-TREX-00052658                    JAN-TREX-00052659
                                                                                Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 61 of 117. PageID #: 415073



                                                                                                                                                               Janssen Defendants’ Trial Exhibit List (09/25/19)
  Ex. No.      Date                                                             Description                                                                       BegBates                               EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
                         D. Hartung, Buprenorphine Coverage in the Medicare Part D Program for 2007 to 2018, JAMA, 321(6), pp. 607-609,
JA-02708    02/12/2019                                                                                                                               JAN-TREX-00052660                    JAN-TREX-00052662
                         2019
                         Cohen J, Stolk E, Niezen M. Role of Budget Impact in role of Drug Reimbursement Decisions. Journal of Health Politics,
JA-02709    04/01/2018                                                                                                                               JAN-TREX-00052663                    JAN-TREX-00052686
                         Policy and Law, Vol. 33, No. 2. April 2008.
                         Alexandra Duncan, Why Those With Opioid Use Disorder May Not Receive Treatment, Pew Charitable Trusts (Dec. 10,
JA-02710    12/10/2018                                                                                                                               JAN-TREX-00052687                    JAN-TREX-00052690
                         2018),
                         American Society of Health-System Pharmacists. ASHP guidelines on the pharmacy and therapeutics committee and the
JA-02711    06/30/1905                                                                                                                               JAN-TREX-00052691                    JAN-TREX-00052702
                         formulary system. Am J Health-Syst Pharm. 2008; 65:1272-83
JA-02712    07/10/1905   CARESOURCE Implements Quantity Limits on Opioids for Ohio Medicaid, 2018                                                    JAN-TREX-00052703                    JAN-TREX-00052704
                         Center for Behavioral Health Statistics and Quality (CBHSQ), Substance Abuse and Mental Health Services Administration
JA-02713    07/06/1905   (SAMHSA), U.S. Department of Health and Human Services. Results from the 2014 National Survey on Drug Use and               JAN-TREX-00052705                    JAN-TREX-00054262
                         Health: Detailed Tables. 2014.
                         Centers for Disease Control and Prevention, "CDC Guideline for Prescribing Opioids for Chronic Pain — United States,
JA-02714    03/18/2016                                                                                                                               JAN-TREX-00054263                    JAN-TREX-00054344
                         2016," MMWR (Mar. 18, 2016)
                         Centers for Disease Control and Prevention. Dowell D, Haegerich T, Chou R. CDC Guideline for Prescribing Opioids for
JA-02715    03/18/2016                                                                                                                               JAN-TREX-00054345                    JAN-TREX-00054396
                         Chronic Pain — United States. MMWR Food and Drug Administration. FDA Opioids Action Plan. February 2016
                         CMCS Bulletin. Best Practices for Addressing Prescription Opioid Overdoses, Misuse and Addiction
JA-02716    01/28/2016                                                                                                                               JAN-TREX-00054397                    JAN-TREX-00054411
                         https://www.medicaid.gov/federal-policy-guidance/downloads/cib-02- 02-16
                         Cohen J, El Khoury C, Milne C, Peters S. Rising Drug Costs Drives the Growth of Pharmacy Benefit Managers Exclusion
JA-02717    08/01/2018                                                                                                                               JAN-TREX-00054412                    JAN-TREX-00054423
                         Lists: Are Exclusion Decisions Value-Based? Health Services Research. Aug. 2018.
                         Cohen J, Felix A. Personalized Medicine’s Bottleneck: Diagnostic Test Evidence and Reimbursement. Journal of
JA-02718    04/04/2014                                                                                                                               JAN-TREX-00054424                    JAN-TREX-00054436
                         Personalized Medicine 2014.
                         Cohen J, Mendoza M, Roland C. Challenges Involved in the Development and Delivery of Abuse-deterrent Formulations
JA-02719    02/01/2018                                                                                                                               JAN-TREX-00054437                    JAN-TREX-00054438
                         of Opioid Analgesics. Clinical Therapeutics 2018; 40(2):334 – 344.
                         Cohen J, Stolk E, Niezen M. Role of Budget Impact in role of bDrug Reimbursement Decisions. Journal of Health Politics,
JA-02720    04/01/2008                                                                                                                               JAN-TREX-00054439                    JAN-TREX-00054462
                         Policy and Law, Vol. 33, No. 2. April 2008.
                         Cohen J, Wilson A, Manzolillo K. Clinical and economic challenges facing pharmacogenomics. The Pharmacogenomics
JA-02721    07/05/1905                                                                                                                               JAN-TREX-00054463                    JAN-TREX-00054473
                         Journal (2013) 13, 378-388.
                         Cohen J. Are clinical practice guidelines impartial? International Journal of Technology Assessment in Health Care, 20:4
JA-02722    06/26/1905                                                                                                                               JAN-TREX-00054474                    JAN-TREX-00054479
                         (2004), 415-420.
JA-02723    07/19/2018   Cohen J. 'Diseases of Despair' Contribute To Declining U.S. Life Expectancy. Forbes. Jul. 19, 2018.                         JAN-TREX-00054480                    JAN-TREX-00054483
                         Cohen J. Guest Commentary: Aligning price and value for drugs—potential disrupters of the PBM model. Modern
JA-02724    05/07/2018                                                                                                                               JAN-TREX-00054484                    JAN-TREX-00054487
                         Healthcare. May 7, 2018.
JA-02725    12/19/2018   Cohen J. Looking Into A Crystal Ball: Some Healthcare Predictions For 2019. Forbes. Dec. 19, 2018.                          JAN-TREX-00054488                    JAN-TREX-00054492
JA-02726    09/04/2018   Cohen J. Medicaid To Introduce Value-Based Drug Pricing. Forbes. Sep. 4, 2018.                                              JAN-TREX-00054493                    JAN-TREX-00054497
JA-02727    09/24/2018   Cohen J. To Include Or Not Include Drug Prices In DTC Ads. Sep. 24, 2018.                                                   JAN-TREX-00054498                    JAN-TREX-00054501
JA-02728    01/23/2019   Cohen, Joshua The Importance of Patient-Centric Opioid Prescribing Guidelines. Forbes. Jan. 23, 2019.                       JAN-TREX-00054502                    JAN-TREX-00054504
JA-02729    02/12/2019   D. Hartung, Buprenorphine Coverage in the Medicare Part D Program for 2007 to 2018. JAMA.                                   JAN-TREX-00054505                    JAN-TREX-00054509
JA-02730    01/01/2018   Duragesic Label                                                                                                             JAN-TREX-00054510                    JAN-TREX-00054565
JA-02731    02/01/2016   Food and Drug Administration. FDA Opioids Action Plan. February 2016                                                        JAN-TREX-00054566                    JAN-TREX-00054567
                         Frieden T, Houry D. Reducing the Risks of Relief — The CDC’s Opioid-Prescribing Guideline. New England Journal of
JA-02732    04/21/2016                                                                                                                               JAN-TREX-00054568                    JAN-TREX-00054571
                         Medicine 2016; 374(16):1501-1504
                         Georgetown University Center on Health Insurance Reforms. Palanker D. Ahn S, Corlette S. Responding to the Opioid
JA-02733    05/23/2017                                                                                                                               JAN-TREX-00054572                    JAN-TREX-00054576
                         Crisis: Insurers Balance Stepped up Monitoring, Restrictions with Need for Appropriate Pain Treatment. May 23, 2017
                         Hoffman J. Medicare is Cracking Down on Opioids. Doctors Fear Pain Patients Will Suffer. New York Times. March 27,
JA-02734    03/27/2018                                                                                                                               JAN-TREX-00054577                    JAN-TREX-00054586
                         2018
                         Prescription Drug Coverage for Treatment of Low Back Pain Among US Medicaid, Medicare Advantage and Commercial
JA-02735    06/22/2018                                                                                                                               JAN-TREX-00054587                    JAN-TREX-00054599
                         Insurers
JA-02736    01/13/2019   Curriculum Vitae Joshua P. Cohen                                                                                            JAN-TREX-00054600                    JAN-TREX-00054611
JA-02737    06/01/2016   Journal of Managed Care & Specialty Pharmacy 2016 22:6: 618-625                                                             JAN-TREX-00054612                    JAN-TREX-00054619
                         Julia Zur, Jennifer Tolbert, The Opioid Epidemic and Medicaid’s Role in Facilitating Access to Treatment, Henry J. Kaiser
JA-02738    04/11/2018                                                                                                                               JAN-TREX-00054620                    JAN-TREX-00054629
                         Family Foundation (Apr. 11, 2018)
                         Kacik. A. Blue Cross and Blue Shield Discourages Use of Opioids in Primary Care Treatment. Modern Healthcare. March
JA-02739    03/29/2018                                                                                                                               JAN-TREX-00054630                    JAN-TREX-00054636
                         2018.
JA-02740    07/09/1905   Kaiser Family Foundation. State Health Facts: Health Insurance Coverage of the Total Population. 2017                       JAN-TREX-00054637                    JAN-TREX-00054640
                         Kaiser Family Foundation. States Reporting Medicaid FFS Pharmacy Benefit Management Strategies for Opioids In Place.
JA-02741    07/09/1905                                                                                                                               JAN-TREX-00054641                    JAN-TREX-00054642
                         2017
                         Kaye A, Jones M, Ripoll J, Jones D, Galan V, Beakley B, Calixto F, Bolden J, Urman R, Manchikanti L, Prescription Opioid
JA-02742    07/09/1905   Abuse in Chronic Pain: An Updated Review of Opioid Abuse Predictors and Strategies to Curb Opioid Abuse (Part 2). Pain      JAN-TREX-00054643                    JAN-TREX-00054666
                         Physician 2017; 20:S111-E133
                         Lin D, Jones C, Compton W, et al. Prescription Drug Coverage for Treatment of Low Back Pain Among US Medicaid,
JA-02743    07/10/1905                                                                                                                               JAN-TREX-00054667                    JAN-TREX-00054679
                         Medicare Advantage, and Commercial Insurers.
                         Lin D, Jones C, Compton W, et al. Prescription Drug Coverage for Treatment of Low Back Pain Among US Medicaid,
JA-02744    06/22/2018                                                                                                                               JAN-TREX-00054680                    JAN-TREX-00054702
                         Medicare Advantage, and Commercial Insurers.
JA-02745    02/05/2018   Massachusetts Public Health Commission (Formulary) minutes; on abuse-deterrent formulations of opioid analgesics            JAN-TREX-00054703                    JAN-TREX-00054709
                                                                                  Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 62 of 117. PageID #: 415074



                                                                                                                                                              Janssen Defendants’ Trial Exhibit List (09/25/19)
  Ex. No.      Date                                                              Description                                                                     BegBates                               EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-02746    02/05/2018   Massachusetts Public Health Commission (Formulary) minutes; on abuse-deterrent formulations of opioid analgesics           JAN-TREX-00054710                    JAN-TREX-00054716
                         Milliman. Davenport S, Matthews K. 2018. Opioid use disorder in the United States: Diagnosed prevalence by payer, age;
JA-02747    07/10/1905                                                                                                                              JAN-TREX-00054717                    JAN-TREX-00054725
                         sex; and state
                         Milliman. Davenport S, Matthews K. 2018. Opioid use disorder in the United States: Diagnosed prevalence by payer, age;
JA-02748    07/10/1905                                                                                                                              JAN-TREX-00054726                    JAN-TREX-00054731
                         sex; and state
JA-02749    01/01/2019   National Institute on Drug Abuse. Overdose Death Rates. August 2018                                                        JAN-TREX-00054732                    JAN-TREX-00054739
JA-02750    02/12/2019   JAMA Program for 2007 to 2018                                                                                              JAN-TREX-00054740                    JAN-TREX-00054742
                         Puja Seth et al., Quantifying the Epidemic of Prescription Opioid Overdose Deaths. American Journal of Public Health
JA-02751    04/01/2018                                                                                                                              JAN-TREX-00054743                    JAN-TREX-00054746
                         2018; 108(4):500-502
                         CDC Recommendations and Reports Vol 65 (1): CDC Guideline for Prescribing Opioids for Chronic Pain - United States,
JA-02752    03/18/2016                                                                                                                              JAN-TREX-00054747                    JAN-TREX-00054798
                         2016
                         Rossiter L, Kirson ets., Medical cost savings associated with an extended-release opioid with abuse-deterrent technology
JA-02753    07/06/1905                                                                                                                              JAN-TREX-00054799                    JAN-TREX-00054822
                         in the US. Journal of Medical Economics 2014; 17(4):279-287
JA-02754    12/01/2007   Saidman L: Brennan et al.,. The Role of Opioids in Pain Management. Anesthesia & Analgesia 2007; 105(6):1865-1866          JAN-TREX-00054823                    JAN-TREX-00054826
                         Sandoe E, Fry C, Frank R. Policy Levers That States Can Use To improve Opioid Addiction Treatment And Address The
JA-02755    10/02/2018                                                                                                                              JAN-TREX-00054827                    JAN-TREX-00054837
                         Opioid Epidemic, Health Affairs Blog
                         Substance Abuse and Mental Health Services Administration (SAMHSA). Muhiri P, Gfoerer J, Davies C. Associations of
JA-02756    08/01/2013                                                                                                                              JAN-TREX-00054838                    JAN-TREX-00054851
                         Nonmedical Pain Reliever Use and Initiation of Heroin Use in the United States
                         Szalavitz M. Opioid Addiction Is a Huge Problem, but Pain Prescriptions Are Not the Cause. MIND Guest Blog. Scientific
JA-02757    05/10/2016                                                                                                                              JAN-TREX-00054852                    JAN-TREX-00054859
                         American
JA-02758    02/28/2017   Szalavitz M. The Feds Are About to Stick It to Pain Patients in a Big Way. Vice                                            JAN-TREX-00054860                    JAN-TREX-00054875
JA-02759    03/14/2018   FDA presentation: FDA's Actions to Address the Opioid Epidemic                                                             JAN-TREX-00054876                    JAN-TREX-00054901
                         Weiss A, Heslin K. Healthcare Cost and Utilization Project Payers of Opioid-Related Inpatient Stays and Emergency
JA-02760    05/01/2018                                                                                                                              JAN-TREX-00054902                    JAN-TREX-00054929
                         Department Visits Nationally and by State, 2010 and 2015. .
                         Zhou C. "Payments For Opioids Shifted Substantially To Public And Private Insurers While Consumer Spending Declined,
JA-02761    05/01/2016                                                                                                                              JAN-TREX-00054930                    JAN-TREX-00054937
                         1999-2012" Health Affairs (Project Hope) 2016; 35(5):824-831.
JA-02762    09/12/1994   U.S. vs. Clary, 34F.3d 709 (1994)                                                                                          JAN-TREX-00054938                    JAN-TREX-00054942
JA-02763    03/22/2019   Courtwright David T., Dark Paradise: A History of Opiate Addiction in America, Excerpt pp. 6-7                             JAN-TREX-00054943                    JAN-TREX-00054945
JA-02764    03/22/2019   Courtwright David T., Dark Paradise: A History of Opiate Addiction in America, Excerpt pp. 260-261                         JAN-TREX-00054946                    JAN-TREX-00054948
JA-02765    12/26/2000   News releases; Healthbeat:· Hospitals Told to Treat Patients' Pain, New Efforts Against an Old Foe: Pain by Laurie Tarkan JAN-MS-00311736                       JAN-MS-00311741
JA-02766    11/01/2017   The President's Commission on Combating Drug Addiction and The Opioid Crisis                                               JAN-TREX-00054949                    JAN-TREX-00055086
JA-02767    12/19/2018   Chronology of the Declaration of·the Fifth Vital Sign - Chronology of the Declaration of the Fifth Vital Sign              JAN-TREX-00149848                    JAN-TREX-00149848
JA-02768    10/08/2002   Duragesic: The Tipping Point 2003 Tactical Plan                                                                            JAN-TREX-00055087                    JAN-TREX-00055141
JA-02769    04/26/2006   Treating Pain in the 21st Century: How to Reduce Abuse and Diversion - Proposal for a CME/CE Initiative                    JAN-MS-00411490                      JAN-MS-00411496
JA-02770      No Date    Johnson & Johnson Code of Business Conduct / Live Our Credo, Know Our Code by Alex Gorsky                                  JAN-TREX-00055142                    JAN-TREX-00055176
JA-02771    08/25/2004   Pain Therapeutic Area Strategy - New Product DevelopmentCommittee                                                          JAN-TREX-00055177                    JAN-TREX-00055214
JA-02772    02/27/2004   A New Tool to Assess and Document Pain Outcomes in Chronic Pain Patients Receiving Opioid Therapy                          JAN-TREX-00055215                    JAN-TREX-00055224
JA-02773    05/01/2019   Only toghether can we improve the relief of pain; American Pain Society                                                    JAN-TREX-00055225                    JAN-TREX-00055226
JA-02774    05/01/2019   ASPMN Mission Statement & Goals                                                                                            JAN-TREX-00055227                    JAN-TREX-00055229
JA-02775    05/01/2019   ASPMN Formation & Early History                                                                                            JAN-TREX-00055230                    JAN-TREX-00055232
JA-02776    03/20/2019   US Pain Foundation About Us                                                                                                JAN-TREX-00055233                    JAN-TREX-00055234
JA-02777    05/01/2011   APF Pain Resource Locator                                                                                                  JAN-TREX-00055235                    JAN-TREX-00055236
JA-02778    04/09/2011   APF Welcome to PainAid page                                                                                                JAN-TREX-00055237                    JAN-TREX-00055238
                         Pain & Policy Studies website, available at
JA-02779    01/30/2019                                                                                                                              JAN-TREX-00055239                    JAN-TREX-00055241
                         https://web.archive.org/web/20190130031524/http://www.painpolicy.wisc.edu/about-ppsg
JA-02780    05/01/2019   Cancer Action Network About page                                                                                           JAN-TREX-00055242                    JAN-TREX-00055244
JA-02781    05/01/2019   Cancer Action Network Corporate Members page                                                                               JAN-TREX-00055245                    JAN-TREX-00055248
JA-02782    05/01/2019   Cancer Action Network Pain Relief page                                                                                     JAN-TREX-00055249                    JAN-TREX-00055251
JA-02783    05/01/2019   Video: Smart Moves Smart Choices: http://www.smartmovessmartchoices.org/animated-video                                     JAN-TREX-00149849                    JAN-TREX-00149849
JA-02784    05/01/2019   Smart Moves Smart Choices Video Presentation: Dr. Drew Haley, Kyle's Story                                                 JAN-TREX-00149850                    JAN-TREX-00149850
JA-02785    05/01/2019   Smart Moves Smart Choices Video Presentation: Dr. Drew School Nurses and Educators Take Action                             JAN-TREX-00149851                    JAN-TREX-00149851
JA-02786    05/01/2019   Smart Moves Smart Choices Video Presentation: Q & A with Dr. Drew                                                          JAN-TREX-00149852                    JAN-TREX-00149852
JA-02787    05/01/2019   Smart Moves Smart Choices Video Presentation: Dr. Drew Q & A with Kyle                                                     JAN-TREX-00149853                    JAN-TREX-00149853
JA-02788    05/01/2019   Dr. Drew Smart Moves for Teens Video Link                                                                                  JAN-TREX-00149854                    JAN-TREX-00149854
                         Smart Moves Smart Choices Video Presentation: Dr. Drew Pinsky - Teen Prescription Drug Abuse,
JA-02789    05/01/2019                                                                                                                              JAN-TREX-00149855                    JAN-TREX-00149855
                         http://www.smartmovessmartchoices.org/dr-drew-videos#teen-prescription-abuse
                         Smart Moves Smart Choices Video Presentation: Dr. Drew Pinsky: What is Addiction,
JA-02790    05/01/2019                                                                                                                              JAN-TREX-00149856                    JAN-TREX-00149856
                         http://www.smartmovessmartchoices.org/dr-drew-videos#what-is-addiction
                         Smart Moves Smart Choices Video Presentation: Dr. Drew Pinsky: What Parents Can Do,
JA-02791    05/01/2019   http://www.smartmovessmartchoices.org/dr-drew-videos#what-is-addiction:                                                    JAN-TREX-00149857                    JAN-TREX-00149857
                         http://www.smartmovessmartchoices.org/dr-drew-videos#what-parents-can-do
                                                                               Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 63 of 117. PageID #: 415075



                                                                                                                                                            Janssen Defendants’ Trial Exhibit List (09/25/19)
  Ex. No.      Date                                                          Description                                                                       BegBates                               EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
                         Smart Moves Smart Choices Video Presentation: Dr. Drew Pinsky: Why Teen Abuse,
JA-02792    05/01/2019                                                                                                                            JAN-TREX-00149858                    JAN-TREX-00149858
                         http://www.smartmovessmartchoices.org/dr-drew-videos#why-teens-abuse
JA-02793    08/01/2016   Smart Moves, Smart Choices Poster                                                                                        JAN-TREX-00149859                    JAN-TREX-00149859
                         Smart Moves Assembly Flier:
JA-02794    08/01/2016                                                                                                                            JAN-TREX-00149860                    JAN-TREX-00149860
                         http://www.smartmovessmartchoices.org/pdfs/SmartMoves_SchoolToolkit_AssemblyFlier_Web.pdf
JA-02795    08/01/2016   Educator Survey: http://www.smartmovessmartchoices.org/pdfs/SmartMoves_SchoolToolkit_EducatorSurvey_Web.pdf JAN-TREX-00055252                                 JAN-TREX-00055253
                         Smart Moves Parent Flier:
JA-02796    08/01/2011                                                                                                                            JAN-TREX-00149861                    JAN-TREX-00149861
                         http://www.smartmovessmartchoices.org/pdfs/SmartMoves_SchoolToolkit_ParentFlier_Web.pdf
JA-02797    08/01/2016   Student Post-Test: http://www.smartmovessmartchoices.org/pdfs/SmartMoves_SchoolToolkit_Post-Test_Web.pdf                 JAN-TREX-00055254                    JAN-TREX-00055257

JA-02798    08/01/2016   Student Pre-Test: http://www.smartmovessmartchoices.org/pdfs/SmartMoves_SchoolToolkit_Pre-Test_Web.pdf                   JAN-TREX-00055258                    JAN-TREX-00055261
                         Small Things Can Be Deadly Poster:
JA-02799    08/01/2016                                                                                                                            JAN-TREX-00149862                    JAN-TREX-00149862
                         http://www.smartmovessmartchoices.org/pdfs/SmartMoves_SchoolToolkit_SmallThingsPoster_Web.pdf
                         Small Things Can Be Deadly Poster:
JA-02800    08/01/2016   http://www.smartmovessmartchoices.org/pdfs/SmartMoves_SchoolToolkit_SpeakerNotes_AssemblyUsingSpeakers_We                JAN-TREX-00055262                    JAN-TREX-00055266
                         b.pdf
                         Poster Small Things Can Be Deadly:
JA-02801    08/01/2016   http://www.smartmovessmartchoices.org/pdfs/SmartMoves_SchoolToolkit_SpeakerNotes_AssemblyUsingVideos_Web.                JAN-TREX-00149863                    JAN-TREX-00149863
                         pdf
                         Teen Prescription (Rx) Drug Abuse Awareness School Tool Kit:
JA-02802    08/01/2016                                                                                                                            JAN-TREX-00055267                    JAN-TREX-00055296
                         http://www.smartmovessmartchoices.org/pdfs/SmartMoves_SchoolToolKit_Web_HiRes.pdf
                         Video Discussion Guide:
JA-02803    08/01/2016                                                                                                                            JAN-TREX-00055297                    JAN-TREX-00055303
                         http://www.smartmovessmartchoices.org/pdfs/SmartMovesSmartChoices_AnimatedVideo_DiscussionGuide.pdf
                         Smart Moves Smart Choices Website: Start Smart Medication Safety Basics, available at
JA-02804    04/01/2014                                                                                                                            JAN-TREX-00149864                    JAN-TREX-00149864
                         http://www.smartmovessmartchoices.org/pdfs/Start%20Smart_BasicsPoster.pdf
JA-02805    04/01/2014   Start Smart Infographic 1: http://www.smartmovessmartchoices.org/pdfs/Start%20Smart_Infographic1.pdf                     JAN-TREX-00149865                    JAN-TREX-00149865
JA-02806    04/01/2014   Start Smart Infographic 1: http://www.smartmovessmartchoices.org/pdfs/Start%20Smart_Infographic2.pdf                     JAN-TREX-00149866                    JAN-TREX-00149866
JA-02807    04/01/2014   Start Smart Infographic 1: http://www.smartmovessmartchoices.org/pdfs/Start%20Smart_KidsArePricelessPoster.pdf           JAN-TREX-00149867                    JAN-TREX-00149867
                         Start Smart Medicine Safety Tips:
JA-02808    08/01/2016                                                                                                                            JAN-TREX-00055304                    JAN-TREX-00055305
                         http://www.smartmovessmartchoices.org/pdfs/Start%20Smart_MedicineSafetyTips.pdf
JA-02809    04/01/2014   Start Smart Parent Fact Sheet: http://www.smartmovessmartchoices.org/pdfs/Start%20Smart_ParentFactSheet.pdf              JAN-TREX-00055306                    JAN-TREX-00055307

JA-02810    08/01/2016   Start Smart Program Overview: http://www.smartmovessmartchoices.org/pdfs/Start%20Smart_ProgramOverview.pdf               JAN-TREX-00055308                    JAN-TREX-00055310
                         Smart Moves Smart Choices Website: Start Smart Their Drug of Choice, available at
JA-02811    04/01/2014                                                                                                                            JAN-TREX-00149868                    JAN-TREX-00149868
                         http://www.smartmovessmartchoices.org/pdfs/Start%20Smart_TheirDrugOfChoice_Poster.pdf
                         Smart Moves Smart Choices Website: Start Smart Their Drug of Choice, available at
JA-02812    04/01/2014                                                                                                                            JAN-TREX-00055311                    JAN-TREX-00055322
                         http://www.smartmovessmartchoices.org/pdfs/Start%20Smart_Workbook_3-5.pdf
JA-02813    04/01/2014   Start Smart K-2 Workbook: http://www.smartmovessmartchoices.org/pdfs/Start%20Smart_Workbook_K-2.pdf                      JAN-TREX-00055323                    JAN-TREX-00055332
JA-02814    06/27/1905   Opioid Risk Tool                                                                                                         JAN-TREX-00055333                    JAN-TREX-00055334
JA-02815    05/01/2019   Prescription Opioids - Drug Overdose - CDC Injury Center: www.cdc.gov/drugoverdose/opioids/prescribed.html               JAN-TREX-00055335                    JAN-TREX-00055338
                         Drug Facts: Prescription Opioids, National Institute on Drug Abuse (NIDA):
JA-02816    06/01/2018                                                                                                                            JAN-TREX-00055339                    JAN-TREX-00055349
                         www.drugabuse.gov/publications/drugfacts/prescription-opioids
                         Passik, SD, et al., A New Tool to Assess and Document Pain Outcomes in Chronic Pain Patients Receiving Opioid Therapy,
JA-02817    06/26/1905                                                                                                                            JAN-TREX-00055350                    JAN-TREX-00055359
                         Clinical Therapeutics, Vol. 26, No.4, 2004
                         ASPMN Website: Formation & Early History of ASPMN, available at
JA-02818    05/01/2019                                                                                                                            JAN-TREX-00055360                    JAN-TREX-00055362
                         http://www.aspmn.org/whoweare/pages/history.aspx
                         APF Website: About APF, available at
JA-02819    03/21/2019                                                                                                                            JAN-TREX-00055363                    JAN-TREX-00055364
                         https://web.archive.org/web/20110223040453/http://www.painfoundation.org/about/
JA-02820    03/21/2019   AIPM Website: Our Mission, available at https://www.integrativepainmanagement.org/page/about                             JAN-TREX-00149869                    JAN-TREX-00149869
JA-02821    04/01/2019   AIPM Website: Policy & Advocacy, available at https:www.integrativepainmanagement.org/page/policyand advocacy#           JAN-TREX-00055365                    JAN-TREX-00055368
JA-02822    10/17/2003   RESOLVE (Randomized Enrollment Study of Opioid Long-term use to eValuate Efficacy)                                       JAN-TREX-00055369                    JAN-TREX-00055370
JA-02823    10/29/2001   Janssen Marketing Best Practices Council Meeting Minutes re: Duragesic Advisory Boards                                   JAN-MS-00780199                      JAN-MS-00780208
JA-02824    02/28/2011   Janssen Presentation: Incentive Plan Feedback                                                                            JAN-MS-00868424                      JAN-MS-00868424
JA-02825    06/06/2008   Email from Michelle Wanat to David Moore                                                                                 JAN-MS-01136209                      JAN-MS-01136209
JA-02826    04/30/2019   How to Talk to Your Healthcare Professional                                                                              JAN-TREX-00055371                    JAN-TREX-00055373
JA-02827    04/30/2019   How to Talk to Your Healthcare Professional                                                                              JAN-TREX-00055374                    JAN-TREX-00055376
JA-02828    11/07/2007   Duragesic Promotional Material                                                                                           JAN-TREX-00149870                    JAN-TREX-00149870
JA-02829    06/27/1905   "Write What You Know" Ad                                                                                                 JAN-TREX-00055377                    JAN-TREX-00055383
JA-02830    05/06/2014   Nucynta Marketing Materials                                                                                              JAN-MS-02387666                      JAN-MS-02387675
                                                                                        Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 64 of 117. PageID #: 415076



                                                                                                                                                                      Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.        Date                                                                 Description                                                                        BegBates                             EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-02831       11/21/2018        Community Connect Discussion Guide                                                                                         JAN-MS-03745431                      JAN-MS-03745444
                                 AAPM Grant Request; Promoting Inter-professional cooperation in Pain Care: Reconciling the Roles of Prescribers and
JA-02832       11/08/2013                                                                                                                                   JAN-MS-02347089                      JAN-MS-02347094
                                 Dispensers
JA-02833       07/22/2008        Guidance Document on Educational Support                                                                                   JAN-MS-05457397                      JAN-MS-05457445
JA-02834       10/04/2010        Let's Talk Pain Video Series: Segment 6: Safe Use of Medical Devices (PainSAFE)                                            JAN-TREX-00149871                    JAN-TREX-00149871
JA-02835       10/04/2010        Let's Talk pain Video Series: Segment 5: Safe Use of Medical Devices (PainSAFE)                                            JAN-TREX-00149872                    JAN-TREX-00149872
JA-02836       09/20/2010        Let's Talk Pain Video Series: Segment 4: Safe Use of Over-the-Counter Medicines (PainSAFE)                                 JAN-TREX-00149873                    JAN-TREX-00149873
JA-02837       09/29/2010        Let's Talk Pain Video Series: Segment 3: Safe Use of Over-the-Counter Medications (PainSAFE)                               JAN-TREX-00149874                    JAN-TREX-00149874
JA-02838       09/29/2010        Let's Talk Pain Video Series: Segment 2: Safe Use of Opioids                                                               JAN-TREX-00149875                    JAN-TREX-00149875
JA-02839         No Date         Let's Talk Pain Video Series: Segment 1: Safe Use of Opioids (PainSAFE)                                                    JAN-TREX-00149876                    JAN-TREX-00149876
JA-02840       09/26/2010        Lets Talk Pain Video Presentation: Pain Medication Safety Series Introduction (PainSAFE)                                   JAN-TREX-00149877                    JAN-TREX-00149877
JA-02841       04/07/2010        Let's Talk Pain Coalition Video Presentation: Profile of Denise Colman - Patient Advocate                                  JAN-TREX-00149878                    JAN-TREX-00149878
JA-02842       04/07/2010        Let's Talk Pain Coalition Video Series: Segment 4: Thinking and Feeling About Pain                                         JAN-TREX-00149879                    JAN-TREX-00149879
JA-02843       04/07/2010        Let's Talk Pain Coalition Video Series: Segment 5 - Maintaining an Active Life with Pain: Integrative Pain Management      JAN-TREX-00149880                    JAN-TREX-00149880
JA-02844       11/02/2009        Let's Talk Pain Video Series: Segment 3: Communicating about Pain: For People with Pain                                    JAN-TREX-00149881                    JAN-TREX-00149881
JA-02845       09/29/2009        Let's Talk Pain Video Series: Segment 2: Communicating about Pain for Healthcare Practitioners                             JAN-TREX-00149882                    JAN-TREX-00149882
JA-02846       09/16/2009        Let's Talk Pain Video Series: Segment 1: Tackling the Challenges of Pain and Pain Management                               JAN-TREX-00149883                    JAN-TREX-00149883
JA-02847       09/16/2009        Let's Talk Pain Video Presentation: Kathy Church: In Depth Profile                                                         JAN-TREX-00149884                    JAN-TREX-00149884
JA-02848       12/15/2011        Email from Penney Cowan to Peg Forrestel et al.                                                                            JAN-MS-00396535                      JAN-MS-00396536
JA-02849       02/01/2007        Smart Moves, Smart Choices - A Prescription Drug Abuse Prevention Program                                                  JAN-MS-00275522                      JAN-MS-00275522
JA-02850       02/01/2014        Start Smart Medication Safety Basics                                                                                       JAN-MS-00428531                      JAN-MS-00428533
JA-02851       10/28/2000        Public Law 106-386: Victims of Trafficking and Violence Protection Act of 2000                                             JAN-TREX-00055384                    JAN-TREX-00055469
JA-02852       01/01/2011        Prescribe Responsibly Overview                                                                                             JAN-MS-00318469                      JAN-MS-00318494
JA-02853       01/27/2011        Email from Deem-Eshelman to Carissa Hornbeck                                                                               JAN-MS-00318468                      JAN-MS-00318468
JA-02854       10/11/2018        Nurse.Com Website - Confronting the Opioid Epidemic, available at https://resources.nurse.com/opioid-epidemic              JAN-TREX-00055470                    JAN-TREX-00055478
JA-02855       05/05/2014        Email from Frederick Tewell to Christine Lenthe                                                                       JAN-MS-01967941                           JAN-MS-01967942
JA-02856       05/01/2006        Ortho-McNeill Janssen Presentation, R331333 Market Definition Research - Final Report                                 JAN-MS-02358785                           JAN-MS-02358831
JA-02857       02/01/2014        Draft Janssen presentation: Nucynta: Overview of Tapentadol Abuse                                                     JAN-MS-00418497                           JAN-MS-00418497
                                 The Resolutions Group Presentation for Ortho-McNeil Janssen Pharmaceutical Services: Prescribing Decisions for Short-
JA-02858       02/01/2006                                                                                                                              JAN-MS-00435726                           JAN-MS-00435726
                                 Acting Opioids
JA-02859       05/16/2007        Ortho-McNeil Janssen Pharmaceutical Services Presentation: Emotive Drivers Qualitative Physician and Patient Research JAN-MS-00504451                           JAN-MS-00504451
JA-02860        08/21/2014       Email from Gary Vorsanger to Frederick Tewell et al.                                                                       JAN-MS-00577454                      JAN-MS-00577454
JA-02861        09/01/2009       Nucynta Ad - David's Patient Profile                                                                                       JAN-MS-00235897                      JAN-MS-00235897
JA-02862        10/23/2002       Email from Marc Porter to Kati Chupa et al.                                                                                JAN-MS-00305468                      JAN-MS-00305468
JA-02863     03/1991 - Present   Duragesic Journal Advertising Overview March 1991 - Present                                                                JAN-MS-00305469                      JAN-MS-00305469
JA-02864        10/11/2018       Nurse.com OnCourse Learning: About Nurse.com, available at https://www.nurse.com/about-us                                  JAN-TREX-00055479                    JAN-TREX-00055480
                                 Nurse.com OnCourse Learning: Responsible Opioid Prescribing, Chronic Pain and addiction CME, available at
JA-02865       10/11/2018                                                                                                                                   JAN-TREX-00055481                    JAN-TREX-00055488
                                 https://www.nurse.com
JA-02866       10/10/2018        Nurse.com OnCourse Learning: Prescription Drug Abuse CME, available at https://www.nurse.com                               JAN-TREX-00055489                    JAN-TREX-00055496
                                 Nurse.com OnCourse Learning: Pain Management and Ethics: What's the Right thing to do Webinar, available at
JA-02867       10/10/2018                                                                                                                                   JAN-TREX-00055497                    JAN-TREX-00055503
                                 https://www.nurse.com/ce/pain-management-and-ethics-what-s-the right-thing-to-do
                                 Nurse.com On Course Learning: Chronic Pain: How Do We Treat it in an Era of Increasing Prescription Medication Misuse
JA-02868       10/10/2018                                                                                                                                   JAN-TREX-00055504                    JAN-TREX-00055509
                                 and Abuse, available at https://www.nurse.com
JA-02869       11/01/2013        Nucynta/Nucynta ER Pharmacy Guide                                                                                          JAN-MS-00577291                      JAN-MS-00577302
                                 Nucynta ER Brochure: Efficacy and safety of tapentadol extended release for the management of chronic low back pain:
JA-02870       12/01/2013                                                                                                                                   JAN-MS-00577303                      JAN-MS-00577308
                                 results of a prospective, randomized, double-blind, placebo-and active-controlled Phase III study
                                 Nucynta Brochure: Efficacy and Tolerability of Tapentadol Immediate Release and Oxycodone HCL Immediate Release in
JA-02871       11/01/2013        Patients Awaiting Primary Joint Replacement Surgery for End-Stage Joint Disease: A 10-Day, Phase III, Randomized           JAN-MS-00577309                      JAN-MS-00577313
                                 Double-Blind, Active-and Placebo-Controlled Study
                                 Nucynta Brochure: A randomized, double-blind, placebo-controlled phase 3 study of the relative efficacy and tolerability
JA-02872       11/01/2013                                                                                                                                   JAN-MS-00577314                      JAN-MS-00577321
                                 of tapentadol IR and oxycodone IR for acute pain
                                 Nucynta Brochure: A randomized, double-blind, phase III study comparing multiple doses of tapentadol IR, oxycodone
JA-02873       11/01/2013                                                                                                                                   JAN-MS-00577322                      JAN-MS-00577326
                                 IR, and placebo for postoperative (bunionectomy) pain
JA-02874       11/07/2007        Duragesic Marketing Materials                                                                                              JAN-MS-02376708                      JAN-MS-02376708
JA-02875       05/01/2005        "Write What You Know" Duragesic Ad                                                                                         JAN-MS-02013574                      JAN-MS-02013580
JA-02876       05/01/2005        "Write What you Know" Ad - Variation                                                                                       JAN-MS-00588646                      JAN-MS-00588655
JA-02877       10/01/2004        "Duragesic - A Trusted Choice" Ad                                                                                          JAN-MS-03073317                      JAN-MS-03073317
JA-02878       07/13/2012        Janssen Presentation: Nucynta Sales Promotion                                                                              JAN-MS-00466843                      JAN-MS-00466843
JA-02879       08/04/2009        Presentation: Duragesic Matrix: CCC/MC Training Module                                                                     JAN-MS-02002550                      JAN-MS-02002550
JA-02880       12/04/2012        2012 Schedule of Home Study Test 01 for New Hires and New Products                                                         JAN-MS-00337392                      JAN-MS-00337413
                                                                                              Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 65 of 117. PageID #: 415077



                                                                                                                                                                            Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.            Date                                                                   Description                                                                        BegBates                             EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-02881           04/01/2005          Duragesic: Duragesic 12mcg Dosage Frequently Asked Questions (April 2005)                                                  JAN-MS-00314292                      JAN-MS-00314295
JA-02882           04/01/2005          Duragesic: Prescribing Information Label Revision Backgrounder and FAQs (April 2005)                                       JAN-MS-00314356                      JAN-MS-00314362
JA-02883           07/06/2010          E-Learning Courses for Pain                                                                                                JAN-MS-00273068                      JAN-MS-00273080
JA-02884           02/13/2009          Janssen presentation: Tapentadol IR Training                                                                               JAN-MS-00468261                      JAN-MS-00468261
JA-02885           07/02/1905          Janssen presentation: Health Care Compliance (Cycle 2 - 2010)                                                              JAN-MS-00857332                      JAN-MS-00857332
JA-02886           07/02/1905          PriCara Presentation: Frequently Asked HCC Questions Health Care Compliance Cycle 1 - 2010                                 JAN-MS-00877293                      JAN-MS-00877293
JA-02887           01/08/2013          Appendix A: Home Study Training Calendar for Nucynta and Nucynta ER (for inside sales team)                                JAN-MS-00668766                      JAN-MS-00668775
JA-02888           05/01/2010          Nucynta 2010 AI/GI Home Study and Meeting Agendas (May 2010)                                                               JAN-MS-03870226                      JAN-MS-03870226
JA-02889           05/01/2019          Chemical Handler's Manual, Appendix E-3, United States Department of Justice Drug Enforcement Administration               JAN-TREX-00149885                    JAN-TREX-00149885
JA-02890           06/28/1905          Who Uses DAWN?—Federal Agenices                                                                                            JAN-TREX-00055510                    JAN-TREX-00055511
JA-02891           06/01/2004          WHO USES DATA FROM THE NEW DAWN?                                                                                           JAN-TREX-00055512                    JAN-TREX-00055513
JA-02892           05/09/2019          Department of Health and Human Services: Final Pain Management Best Practices Inter-Agency Task Force Report               JAN-TREX-00055514                    JAN-TREX-00055629
JA-02893           05/14/2014          05/06/2014 America’s Addiction to Opioids                                                                                  JAN-TREX-00055630                    JAN-TREX-00055695
JA-02894           06/22/2017          06/22/2017 Transcript: Addiction in America                                                                                JAN-TREX-00055696                    JAN-TREX-00055728
JA-02895           06/23/2019          Prescription Drug Abuse Prevention Module                                                                                  JAN-TREX-00055729                    JAN-TREX-00055731
                                       2016-2017 National Surveys on Drug Use and Health: Model-Based Estimated Totals (in Thousands) 50 States and the
JA-02896           07/09/1905                                                                                                                                     JAN-TREX-00055732                    JAN-TREX-00055795
                                       District of Columbia)
                                       Dear Doctor Letter re Important Change in Duragesic for Transdermal Administration CII, Complete Prescribing
JA-02897           03/01/2013                                                                                                                                     JAN-MS-03945918                      JAN-MS-03945921
                                       Information
                                       Inspector General's Final Report, Review of the DEA's Investigations of the Diversion Controlled Pharmaceuticals, Report
JA-02898           06/24/1905                                                                                                                                     JAN-TREX-00055796                    JAN-TREX-00055834
                                       No. I-2002-010
JA-02899           01/31/2019          KOLD News 13, CBP Seizes Record-Breaking Amount of Fentanyl                                                                JAN-TREX-00055835                    JAN-TREX-00055841
JA-02900           04/01/2012          DEA Form 225 - Application for Registration Under the Controlled Substances Act                                            JAN-TREX-00055842                    JAN-TREX-00055845
JA-02901           10/01/2017          National IMS Data: NPS Audit from January 1992 to October 2017                                                             JAN-MS-03108026                      JAN-MS-03108026
JA-02902           01/01/2010          Nucynta Visual Aid                                                                                                         JAN-MS-00236198                      JAN-MS-00236198
JA-02903           01/22/2019          Action Chart                                                                                                               JAN-TREX-00149912                    JAN-TREX-00149912
                                       Denver Health RADARS System Presentation Slide: Diversion and Illicit Sale of Extended-Release Tapentadol in the
JA-02904           12/31/2013                                                                                                                                     JAN-MS-05365400                      JAN-MS-05365400
                                       United States
JA-02905           06/19/2009          Letter from Tania Hillmer to Bob Rappaport, FDA                                                                            JAN-MS-002200676                     JAN-MS-002200678
JA-02906           02/01/1973          R. Marks & E. Sachar, Annals of Internal Medicine, Undertreatment of Medical Inpatients with Narcotic Analgesics           JAN-TREX-00055846                    JAN-TREX-00055850
JA-02907           04/01/1975        R. Twycross, The Use of Narcotic Analgesics in Terminal Illness                                                              JAN-TREX-00055851                    JAN-TREX-00055854
JA-02908           11/12/2003        M. Meldrum, A Capsule History of Pain Management, Am. Medical Assoc.                                                         JAN-TREX-00055855                    JAN-TREX-00055860
JA-02909           06/01/2005        Duragesic Dosage Guide:Tailor Your Chronic Pain Therapy With Expanded Dosing Options                                         JAN-MS-01997111                      JAN-MS-01997114
JA-02910           01/07/2008        Dear Healthcare Professional Letter re: Duragesic - Write What You Know                                                      JAN-MS-00591645                      JAN-MS-00591649
JA-02911           08/08/2015        Chronic Opioid Analgesic Therapy for Chronic Low Back Pain                                                                   JAN-TREX-00055861                    JAN-TREX-00055874
JA-02912           02/06/2013        Email from Gary Baker to Sarah Chamberlain et al.                                                                            JAN-MS-02057424                      JAN-MS-02057426
JA-02913           07/04/1905        Imagine the Possibilities Pain Coalition Totality Closeout Documentation Meeting Agendas                                     JAN-MS-02057427                      JAN-MS-02057429
JA-02914           07/01/2011        Imagine the Possibilities Pain Coalition presentation: Next Steps Key Slides                                                 JAN-MS-02057430                      JAN-MS-02057430
JA-02915           02/01/2012        February 2012 Meeting Summary Slides                                                                                         JAN-MS-02057432                      JAN-MS-02057432
JA-02916           05/04/2012        May 4, 2012 Meeting Output                                                                                                   JAN-MS-02057433                      JAN-MS-02057433
JA-02917           01/17/2013        Manuscript Draft                                                                                                             JAN-MS-02057434                      JAN-MS-02057434
                                     AH Vallerand, P Cosler, JE Henningfield, P Galassini. Pain management strategies and lessons from the military: A
JA-02918           10/01/2015                                                                                                                                     JAN-TREX-00055875                    JAN-TREX-00055882
                                     narrative review
JA-02919           05/06/2019        Pain Management Best Practices Inter-Agency Task Force Report                                                                JAN-TREX-00055883                    JAN-TREX-00055996
JA-02920           02/10/2019        Controlled Substances Act from DOJ website                                                                                   JAN-TREX-00055997                    JAN-TREX-00056004
JA-02921           01/25/2019        Office-Based Acute Guidelines                                                                                                JAN-TREX-00056005                    JAN-TREX-00056006
JA-02922           01/25/2019        Office-Based Chronic Guidelines                                                                                              JAN-TREX-00056007                    JAN-TREX-00056010
JA-02923           08/29/2005        Incomplete Draft Response to 2005 FDA Letter re IONSYS                                                                       JAN-MS-02136847                      JAN-MS-02136851
JA-02924           01/01/2018        2018 Abridged Formulary, Silverscript                                                                                        JAN-TREX-00056011                    JAN-TREX-00056086
JA-02925           07/11/2008        Email from Michael Heinley to Jeff Smith                                                                                     JAN-MS-00500229                      JAN-MS-00500230
JA-02926           07/10/2008        Let's Talk Pain Survey Messages                                                                                              JAN-MS-00500231                      JAN-MS-00500231
JA-02927           04/18/2002        Email String Re: Dr. Laski Being Interviewed by Channel 12 Following the Newsweek Article                                    JAN-TREX-00056087                    JAN-TREX-00056088
JA-02928     02/09/2005 - 03/09/2013 Web Archive: Drug Abuse Warning Network: "Who Uses DAWN--Federal Agencies"                                                   JAN-TREX-00056089                    JAN-TREX-00056090
JA-02929           06/01/2004        Website: Drug Abuse Warning Network: "Who Uses Data From The New Dawn?"                                                      JAN-TREX-00056091                    JAN-TREX-00056092
                                     Janssen Research Foundation: Record Of FDA Contact regarding the decision not to proceed with the Direct to Consumer
JA-02930           12/18/2000                                                                                                                                     JAN-TREX-00149913                    JAN-TREX-00149913
                                     advertising campaign for Duragesic
JA-02931           10/22/2008        PRC Approval Forms for Finding Relief Brochure and associated DVD                                                            JAN-MS-00000330                      JAN-MS-00000343
JA-02932           12/17/2008        PRC Approval Forms for Finding Relief Brochure and associated DVD                                                            JAN-MS-00000344                      JAN-MS-00000372
JA-02933           01/09/2009        PRC Approval Forms for Finding Relief Brochure and associated DVD                                                            JAN-MS-00000405                      JAN-MS-00000432
                                                                                Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 66 of 117. PageID #: 415078



                                                                                                                                                         Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.      Date                                                            Description                                                                  BegBates                             EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-02934     07/29/2011   Janssen Pain Management Project, Institutional Direction Memo                                                        JAN-MS-00001024                      JAN-MS-00001037
JA-02935     08/02/2010   Copy Review Submission Cover Sheet for Let's Talk Pain Medication Safety Series: Segment 1: Safe Use of Opioids      JAN-MS-00006663                      JAN-MS-00006686
JA-02936     08/01/2008   The Neo Pathways Campaign: An Annotated Guide                                                                        JAN-MS-00126905                      JAN-MS-00126932
JA-02937     04/07/2009   Training & Development Material Review Project Cover Sheet, Nucynta                                                  JAN-MS-00131044                      JAN-MS-00131049
JA-02938     03/08/2008   Johnson & Johnson Report: Duragsic (fentanyl transdermal system): Third Risk Management Plan Progress Report         JAN-TREX-00056093                    JAN-TREX-00056200
                          FDA Form, OMB No. 0910-0001, Transmittal of Advertisements and Promotional Labeling for Drugs and Biologics for
JA-02939     10/28/2010                                                                                                                        JAN-MS-00214154                      JAN-MS-00214154
                          Human Use - DURAGESIC
JA-02940     02/03/2012   Transmittal of Advertisements and Promotional Labeling for Drugs and Biologics for Human Use, Nucynta ER             JAN-MS-00228657                      JAN-MS-00228657
JA-02941     01/01/2013   Nucynta ER Reimbursement Status Prepared for Southeast Pain Care                                                     JAN-MS-00229101                      JAN-MS-00229101
JA-02942     01/01/2013   Nucynta ER: Dosing and Titration Guide                                                                               JAN-MS-00229192                      JAN-MS-00229192
JA-02943     09/01/2011   Nucynta ER - Powerful Pain Management: Now Approved: FDA Approval Announcement                                       JAN-MS-00229644                      JAN-MS-00229644
JA-02944     09/01/2009   Nucynta Savings Card                                                                                                 JAN-MS-00236318                      JAN-MS-00236318
JA-02945     11/01/2010   Email from e-Pharm/alert to ListServe                                                                                JAN-MS-00236319                      JAN-MS-00236319
JA-02946     06/08/2011   Email from Christopher Sikes to Antoun Nader                                                                         JAN-MS-00241364                      JAN-MS-00241365
JA-02947     03/16/2011   Email from Michael Genus to Kati Chupa, et al.                                                                       JAN-MS-00246666                      JAN-MS-00246666
JA-02948     07/15/2011   Email from Cheryl Iannaccone to David Lin, et al.                                                                    JAN-MS-00246670                      JAN-MS-00246670
JA-02949     12/16/2002   Email from Kelly Calandro to Bill Whute                                                                              JAN-MS-00246792                      JAN-MS-00246792
JA-02950     07/24/2002   Email from Carmen St. John to Adrienne Minecci et al.                                                                JAN-MS-00246834                      JAN-MS-00246834
JA-02951     06/24/2002   Email from Molly Mcdonald to Kati Chupa.                                                                             JAN-MS-00246878                      JAN-MS-00246879
JA-02952     06/18/2002   Email from Bill Amberg to Kati Chupa                                                                                 JAN-MS-00247230                      JAN-MS-00247230
JA-02953     06/25/1905   Janssen Spreadsheet: DURAGESIC Brand Team, 2003 Responsibilities                                                     JAN-MS-00247407                      JAN-MS-00247407
JA-02954     03/17/2010   Contract: Tapentadol 'Prescribe Responsibly' 2010 PR Activities (V. submitted March 17, 2010)                        JAN-MS-00252455                      JAN-MS-00252457
JA-02955     07/02/1905   PriCara presentation: Nucynta 2010 Speakers Bureau                                                                   JAN-MS-00252465                      JAN-MS-00252465
JA-02956     01/19/2010   Contract: Tapentadol 'Prescribe Responsibly' 2010 PR Activities (V. submitted Jan. 19, 2010)                         JAN-MS-00252578                      JAN-MS-00252579
JA-02957     02/10/2011   Email from Frank Demiro to Rob Gibney                                                                                JAN-MS-00254912                      JAN-MS-00254912
JA-02958     08/03/2011   Email from Frank Demiro to Lynda Mack et al.                                                                         JAN-MS-00255873                      JAN-MS-00255874
JA-02959     01/22/2010   Email from Frank Demiro to Lisa Ferguson, et al.                                                                     JAN-MS-00258804                      JAN-MS-00258805
JA-02960     11/09/2009   Email from Jennifer Gropper to Robyn Kohn                                                                            JAN-MS-00262924                      JAN-MS-00262924
JA-02961     01/06/2009   Email from Robyn Kohn to Greg Panico                                                                                 JAN-MS-00264010                      JAN-MS-00264011
JA-02962     11/20/2012   Email from Ron Kuntz to Eric Blosch.                                                                                 JAN-MS-0270442                       JAN-MS-0270443
JA-02963     10/16/2009   Janssen presentation: NeoPathways Appointment Flashcard                                                              JAN-MS-00274436                      JAN-MS-00274436
JA-02964     02/01/2010   Draft brochure on Nucynta and Treating moderate to severe acute pain                                                 JAN-MS-00274525                      JAN-MS-00274539
JA-02965     01/14/2009   Pain Franchise "Digital Deployment Strategy" 2009 PR Activities                                                      JAN-MS-00277462                      JAN-MS-00277463
JA-02966     11/03/2008   Pain Management Advisory Board, PriCara, Division of Ortho-McNeil-Janssen Pharmaceuticals, Inc - Executive Summary JAN-MS-00278194                        JAN-MS-00278203
JA-02967     08/17/2009   Email from IReview to Scott Trembley                                                                                 JAN-MS-00280637                      JAN-MS-00280638
JA-02968     05/01/2012   Janssen Sales Rep "How To" Guide - Improving Pain Management in the Institution, May 2012                            JAN-MS-00290395                      JAN-MS-00290398
JA-02969     03/09/2011   Email from Judith Burns to John Peterkins.                                                                           JAN-MS-00303265                      JAN-MS-00303265
JA-02970     07/28/2012   Email from Kati Chupa to David Lin.                                                                                  JAN-MS-00303382                      JAN-MS-00303382
JA-02971     06/24/1905   Johnson & Johnson Presentation: Duragesic 2002/2003 US Public Relations Overview.                                    JAN-MS-00303807                      JAN-MS-00303807
JA-02972     09/09/2003   Email from Susan Roman to Molly McDonald et al.                                                                      JAN-MS-00303861                      JAN-MS-00303861
JA-02973     09/09/2003   KOLs in Chronic Pain Management.                                                                                     JAN-MS-00303862                      JAN-MS-00303891
JA-02974     04/13/2001   Email from Bruce Ritchie to Robert Hutchinson et al.                                                                 JAN-MS-00304764                      JAN-MS-00304764
JA-02975     03/29/2003   Duragesic Regional Advisory Board Meeting Materials - Perry Fine, MD, "Megatrends in Healthcare"                     JAN-MS-00304961                      JAN-MS-00304962
JA-02976     03/29/2003   Duragesic Regional Advisory Board Meeting Materials - Perry Fine, MD, "Optimizing DURAGESIC in Chronic Pain Patients" JAN-MS-00304963                     JAN-MS-00304964
JA-02977     12/17/2002   Email from Scott Ferrell to Kati Chupa et al.                                                                        JAN-MS-00305065                      JAN-MS-00305065
JA-02978     12/01/2002   Janssesn draft report on Major Changes in Market Place                                                               JAN-MS-00305066                      JAN-MS-00305066
JA-02979     06/26/1905   Spreadsheet: 2004 Pain Team Roles and Responsibilities                                                               JAN-MS-00305129                      JAN-MS-00305129
                          NPEC Draft Press Release, re: National Pain Education Council (NPEC) To Educate Healthcare Professionals on Use of
JA-02980     02/12/2002                                                                                                                        JAN-MS-00305220                      JAN-MS-00305221
                          Opioids In Clinical Practice
JA-02981     03/10/2004   Email from Todd Walker to Stephen Cornwell et al.                                                                    JAN-MS-0306371                       JAN-MS-0306371
JA-02982     02/16/2006   Janssen Sales Material for Duragesic                                                                                 JAN-MS-00306393                      JAN-MS-00306393
JA-02983     02/16/2006   Janssen Sales Material for Duragesic                                                                                 JAN-MS-00306394                      JAN-MS-00306394
JA-02984     02/16/2006   Janssen Sales Material for Duragesic                                                                                 JAN-MS-00306395                      JAN-MS-00306395
JA-02985     03/01/2004   Work, Uniterrupted                                                                                                   JAN-MS-00306396                      JAN-MS-00306402
JA-02986     06/24/1905   Johnson & Johnson Presentation: Life, Uninterrupted.                                                                 JAN-MS-00306403                      JAN-MS-00306409
JA-02987     02/16/2006   Janssen Sales Material for Duragesic                                                                                 JAN-MS-00306410                      JAN-MS-00306410
JA-02988     02/16/2006   Janssen Sales Material for Duragesic                                                                                 JAN-MS-00306411                      JAN-MS-00306411
                                                                                Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 67 of 117. PageID #: 415079



                                                                                                                                                         Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.      Date                                                           Description                                                                   BegBates                             EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-02989     02/09/2001   Email from Ram Moorthy to Kati Chupa                                                                                 JAN-MS-00309786                      JAN-MS-00309786
                          ZS Associates Presentation: Duragesic Promotion Response Modeling Project, Final Recommendations Meeting - Janssen
JA-02990     11/29/2000                                                                                                                        JAN-MS-00309787                      JAN-MS-00309787
                          Pharmaceutica & ZS Associates
JA-02991     10/01/2003   Email from Tricia Haertlein to Tricia Haertlein et al.                                                               JAN-MS-00310361                      JAN-MS-00310361
JA-02992     06/23/1905   Optimizing Chronic Pain Management With Duragesic                                                                    JAN-MS-00310474                      JAN-MS-00310474
JA-02993     11/03/2001   National Pain Education Council Meeting Minutes; Planning Session                                                    JAN-MS-00312149                      JAN-MS-00312151
JA-02994     05/23/2019   NPEC Case Study Cancer Pain                                                                                          JAN-MS-00312364                      JAN-MS-00312364
JA-02995     05/23/2019   NPEC Case Study Low Back Pain                                                                                        JAN-MS-00312365                      JAN-MS-00312365
JA-02996     02/22/2002   Duragesic Speakers Training Meeting                                                                                  JAN-MS-00312487                      JAN-MS-00312487
JA-02997     03/07/2002   Duragesic Promotional Speaker Agreement -- Ongoing                                                                   JAN-MS-00312493                      JAN-MS-00312496
JA-02998     10/03/2002   Email from Bill Amberg to Kati Chupa                                                                                 JAN-MS-00312784                      JAN-MS-00312785
JA-02999     06/24/1905   Spreadsheet: Duragesic Team Status Report - Active Promotional Programs 2002                                         JAN-MS-00312933                      JAN-MS-00312945
JA-03000     03/28/2002   Email from Chris de Vries to Nadim Yacteen, et al.                                                                   JAN-MS-00313720                      JAN-MS-00313720
JA-03001     03/27/2002   Best Practices Council meeting minutes; Speakers' Bureau discussion                                                  JAN-MS-00313721                      JAN-MS-00313723
JA-03002     03/01/2002   Performance Update for OBP/ Janssen                                                                                  JAN-MS-00313831                      JAN-MS-00313831
JA-03003     01/01/2003   Duragesic Team Status Report                                                                                         JAN-MS-00314706                      JAN-MS-00314712
JA-03004     01/24/2003   NPEC 2003 Faculty Honoraria Budget Proposal                                                                          JAN-MS-00314815                      JAN-MS-00314815
JA-03005     09/01/2011   Janssen Presentation: A Different Approach to Chronic Pain Management Nucynta ER                                     JAN-MS-00319589                      JAN-MS-00319589
JA-03006     02/11/2011   Copy Review Submission Cover Sheet, Project: Website Prescribe Responsibly                                           JAN-MS-00320418                      JAN-MS- 00320426
JA-03007     03/30/2011   Report, Prescribe Responsibly Survey Results                                                                         JAN-MS-00320529                      JAN-MS-00320532
JA-03008     12/21/2010   Email from Carissa Hornbeck to Kimberly Deem-Eshleman                                                                JAN-MS-00320642                      JAN-MS-00320642
JA-03009     12/01/2010   Prescribe Responsibly Slide Deck                                                                                     JAN-MS-00320643                      JAN-MS-00320668
JA-03010     12/20/2010   Spreadsheet Nucynta Status Report Updated 12.20.10                                                                   JAN-MS-00323117                      JAN-MS-00323117
JA-03011     11/17/2009   Email from R. Kuntz to H. Taitel et al.                                                                              JAN-MS-00323768                      JAN-MS-00323769
JA-03012     12/18/2008   Email from Ron Kuntz to Bruce Moskovitz, et al.                                                                      JAN-MS-00327211                      JAN-MS-00327212
JA-03013     12/12/2008   TAPENTADOL Professional ISI Final (12-12--08)                                                                        JAN-MS-00327213                      JAN-MS-00327214
                          Exihibit B - Work Order Template (B1) To Be Used When Quoting And Submitting Project Estimates and Change Orders
JA-03014     06/30/1905                                                                                                                        JAN-MS-00328672                      JAN-MS-00328675
                          (B2) To The Client Pricing In Accordance With Rate Card (B3)
JA-03015     01/27/2011   J&J Services Inc. Work Order for Nucynta Speaker Training Webcasts                                                   JAN-MS-00339158                      JAN-MS-00339165
JA-03016     07/03/1905   Recommended description: Janssen Activities Summary                                                                  JAN-MS-00339823                      JAN-MS-00339824
JA-03017     01/13/2012   2012 Trained Nucynta ER Speakers                                                                                     JAN-MS-00340750                      JAN-MS-00340750
JA-03018     06/26/2012   Email from Frank Demiro to Cheryl Iannaccone                                                                         JAN-MS-00341645                      JAN-MS-00341646
JA-03019     07/01/2012   Janssen Nucynta ER Presentation: New Perspectives in the Management of Moderate to Severe Chronic Pain               JAN-MS-00341647                      JAN-MS-00341647
JA-03020     08/08/2012   Nucynta iPad Materials                                                                                               JAN-MS-00341809                      JAN-MS-00341809
JA-03021     08/10/2010   Copy Review Submission form for Smart Moves Smart Choice School Assembly Messaging                                   JAN-MS-00342997                      JAN-MS-00343022
JA-03022     02/09/2011   Janssen presentation: Nucynta ER Launch Readiness Promotion Strategy 2011                                            JAN-MS-00344263                      JAN-MS-00344263
JA-03023     03/17/2011   Email from Frank Demiro to Michael Paulik                                                                            JAN-MS-00344652                      JAN-MS-00344653
JA-03024     04/27/2011   Email from Frank Demiro to Roxanne McGregor-Beck                                                                     JAN-MS-00345073                      JAN-MS-00345074
JA-03025     04/27/2011   Janssen Sales Materials for Nucynta                                                                                  JAN-MS-00345075                      JAN-MS-00345075
JA-03026     11/23/2011   Email from David Lin to Kati Chupa, et al                                                                            JAN-MS-00346687                      JAN-MS-00346688
JA-03027     11/22/2011   Nucynta and Nucynta ER Latest Thinking Tracker Spreadsheet                                                           JAN-MS-00346689                      JAN-MS-00346689
JA-03028     01/19/2010   Project contract proposal from Ketchum Public Relations                                                              JAN-MS-00346877                      JAN-MS-00346878
JA-03029     01/19/2010   Project contract proposal from Ketchum Public Relations                                                              JAN-MS-00346879                      JAN-MS-00346880
JA-03030     02/19/2009   Project contract proposal from Ketchum Public Relations                                                              JAN-MS-00350790                      JAN-MS-00350792
JA-03031     07/22/2013   Email from Matthew Stella to Lisa Ferguson                                                                           JAN-MS-00353873                      JAN-MS-00353873
JA-03032     07/06/1905   Janssen presentation: 2014 National Advocacy Business Planning: INVOKANA Advocacy Relations Presentation             JAN-MS-00353874                      JAN-MS-00353874
JA-03033     12/14/2010   Email from Lynda Mack to Frank Demiro et al.                                                                         JAN-MS-00364041                      JAN-MS-00364041
JA-03034     03/24/2000   Email from Bruce Moskovitz to Juergen Haeussler et al.                                                               JAN-MS-00385987                      JAN-MS-00385987
JA-03035     03/24/2000   Executive Summary - Duragesic Advisory Board Questions                                                               JAN-MS-00385988                      JAN-MS-00385988
JA-03036     02/22/2008   Email from Winifred Schein to Robyn Kohn et al.                                                                      JAN-MS-00392809                      JAN-MS-00392809
JA-03037     02/22/2008   Proposed Budget: Beth Israel Medical Center, Department of Pain Medicine and Palliative Care for APT-EM training     JAN-MS-00392810                      JAN-MS-00392810
                          Report of Beth Israel Medical Center Department of Pain Medicine and Palliative Care - APT-EM: Advanced Pain
JA-03038     02/21/2008                                                                                                                        JAN-MS-00392811                      JAN-MS-00392813
                          Treatment & Training in Emergency Medicine
JA-03039     06/01/2009   Optimizing Chronic Pain Management: Integrating Pharmacokinetics and Pharmacodynamics, Clinical Courier              JAN-MS-00393681                      JAN-MS-00393692
JA-03040     05/26/2009   Email from Robyn Kohn to Jana Pines                                                                                  JAN-MS-00394146                      JAN-MS-00394147
JA-03041     05/22/2009   Emerging Solutions in Pain, Educational Initiative Overview Report                                                   JAN-MS-00394148                      JAN-MS-00394171
JA-03042     07/02/2009   Three-Party CE Educational Grant Agreement (Re Grant ID #29040)                                                      JAN-MS-00394196                      JAN-MS-00394200
                                                                              Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 68 of 117. PageID #: 415080



                                                                                                                                                          Janssen Defendants’ Trial Exhibit List (09/25/19)
  Ex. No.      Date                                                              Description                                                                 BegBates                               EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
                         CME/CE Dinner Symposium Invitation- High Stakes, Young Lives: Prescription Medications in Our Communities: Insights
JA-03043    09/24/2009                                                                                                                          JAM-MS-00394550                      JAM-MS-00394554
                         from Recovering Teens on Preventing Prescription Drug Diversion
JA-03044    09/18/2009   Email from Scott Weber to Robyn Kohn                                                                                   JAN-MS-00395012                      JAN-MS-00395012
                         AAPM, U.S. Medicine and Med-IQ presentation: Practical Strategies for the Management of Pain: Virtual Roundtable of
JA-03045    07/01/1905                                                                                                                          JAN-MS-00395013                      JAN-MS-00395013
                         Clinical Experts with Enduring Print & Online Publication
JA-03046    12/04/2009   Memorandum from Linda Saunders to PriCara, Educational Grant Committee                                                 JAN-MS-00395594                      JAN-MS-00395595
JA-03047    07/02/1905   Letter from the American Chronic Pain Association to Robyn Kohn                                                        JAN-MS-00396166                      JAN-MS-00396170
JA-03048    02/23/2010   Email from Ellen Conway to Robyn Kohn                                                                                  JAN-MS-00396768                      JAN-MS-00396768
JA-03049    12/18/2009   INROADS into Pain Management: Meeting the Challenges of Managing Patients with Complex Pain Syndromes                  JAN-MS-00396769                      JAN-MS-00396793
JA-03050    03/17/2010   Email from E. Conway to R. Kohn                                                                                        JAN-MS-00396799                      JAN-MS-00396799
JA-03051    03/16/2010   Continuing Education Grant Proposal, Overcoming Disparities in Pain Management: Beyond the Decade of Pain              JAN-MS-00396800                      JAN-MS-00396835
JA-03052    05/27/2010   Email from Michael Wolfe to Melia Becker et al.                                                                        JAN-MS-00399853                      JAN-MS-00399853
JA-03053    05/27/2010   NHPAQ National Advocacy Partner Opportunities                                                                          JAN-MS-00399854                      JAN-MS-00399854
JA-03054    07/13/2010   Email from Michael Wolfe to Robert Cagungun                                                                            JAN-MS-00399863                      JAN-MS-00399863
JA-03055    07/13/2010   HPAQ National Advocacy Plan                                                                                            JAN-MS-00399865                      JAN-MS-00399865
JA-03056    07/13/2010   National Advocacy Opportunities                                                                                        JAN-MS-00399866                      JAN-MS-00399866
JA-03057    08/20/2010   Email from Robyn Kohn to Michael Wolfe                                                                                 JAN-MS-00399873                      JAN-MS-00399873
JA-03058    07/02/1905   National Advocacy Directors presentation: Mission, Vision Goal - Strategies and Tactics for Success                    JAN-MS-00399877                      JAN-MS-00399877
JA-03059    10/07/2011   Email from Jeffrey Christensen to Robyn Kohn                                                                           JAN-MS-00400401                      JAN-MS-00400401
JA-03060    07/02/1905   Janssen speaker training presentation: Janssen Commitment to Pain                                                      JAN-MS-00400402                      JAN-MS-00400402
JA-03061    10/14/2011   Janssen Pharmaceuticals, Inc. Fact Sheet                                                                               JAN-MS-00400407                      JAN-MS-00400408
JA-03062    09/13/2010   Email from Michael Wolfe to Robert Cagungun et al.                                                                     JAN-MS-00400705                      JAN-MS-00400705
JA-03063    09/12/2010   Draft National Advocacy Directors presentation: Mission, Vision Goal - Strategies and Tactics for Success              JAN-MS-00400707                      JAN-MS-00400707
                         Janssen Nucynta presentation: Advocacy, Policy, Quality Activities - Engage advocacy partners to help define patient
JA-03064    07/03/1905                                                                                                                          JAN-MS-00400878                      JAN-MS-00400878
                         treatment success & access pain management options
JA-03065    04/12/2011   Email from Erin Parsons to Mary Ambruzs                                                                                JAN-MS-00402652                      JAN-MS-00402654
JA-03066    01/05/2012   Email from Kimberly Evanyo to Samina Ali et al.                                                                        JAN-MS-00403818                      JAN-MS-00403820
JA-03067    01/11/2012   Email from Kimberly Evanyo to Samina Ali et al.                                                                        JAN-MS-00403821                      JAN-MS-00403822
JA-03068    01/10/2012   Email from Kimberly Evanyo to Samina Ali et al.                                                                        JAN-MS-00403823                      JAN-MS-00403825
JA-03069    06/26/2008   Email from Ellen Conway to Robyn Kohn                                                                                  JAN-MS-00406423                      JAN-MS-00406423
                         Concepts in Acute Pain Management: A Nurse's Guide to Multimodal Approaches to Drug Therapy , part of the INROADS
JA-03070    06/20/2008                                                                                                                          JAN-MS-00406424                      JAN-MS-00406431
                         into Pain Management series
JA-03071    06/26/2008   Presentation: "Optimizing Medication Therapy for Pain The Science and Practice of Analgesic Care"                      JAN-MS-00406432                      JAN-MS-00406463
JA-03072    03/10/2008   Ortho-McNeil Janssen Scientific Affairs, Medical Education Department Monthly Report                                   JAN-MS-00407639                      JAN-MS-00407641
JA-03073    09/11/2007   Three-Party Educational Grant Agreement Regarding a Continuing Education or Independent Education Grant                JAN-MS-00408253                      JAN-MS-00408257
JA-03074    04/14/2009   PharmaCon Group Information                                                                                            JAN-MS-00408968                      JAN-MS-00408970
JA-03075    09/08/2006   Brochure for CME Symposium Challenging Cases in Chronic Pain for the Frontline Clinician                               JAN-MS-00411372                      JAN-MS-00411373
JA-03076    02/19/2015   Home Study Training Calendar Nucynta ER and Nucynta                                                                    JAN-MS-00417287                      JAN-MS-00417297
JA-03077      No Date    Janssen Presentation: Nucynta Brand Playbook: Key Internal Initiatives                                                 JAN-MS-00418781                      JAN-MS-00418781
JA-03078    11/15/2013   Statement of Work Community Connect Public Health Pain Management Initiative                                           JAN-MS-00423093                      JAN-MS-00423104
JA-03079    07/27/2013   Email from Patricia Yap to Keith Hofbeck et al.                                                                        JAN-MS-00426174                      JAN-MS-00426174
JA-03080    07/05/1905   Spreadsheet: National, Regional and Local Speaker Honoraria Details                                                    JAN-MS-00426175                      JAN-MS-00426175
JA-03081    02/12/2013   AAPM Letter of Agreement for Commercial Support                                                                        JAN-MS-00426700                      JAN-MS-00426701
JA-03082    03/31/2014   Smart Moves Materials_Final Review                                                                                     JAN-MS-00428521                      JAN-MS-00428521
JA-03083    03/31/2014   Start Smart: Protect our Kids from Medication Accidents                                                                JAN-MS-00428522                      JAN-MS-00428522
JA-03084    01/14/2015   Email from Terry Davidson to Dominic Lazzaro et al.                                                                    JAN-MS-00430527                      JAN-MS-00430528
JA-03085    07/07/1905   Janssen presentation: Nucynta Brand Playbook - Key Internal Initiatives                                                JAN-MS-00430529                      JAN-MS-00430529
JA-03086    02/04/2015   Email from JP Brassil to Jill Brasacchio et al.                                                                        JAN-MS-00430562                      JAN-MS-00430563
JA-03087    11/30/2012   Prescribe Responsibly PRC Summary Letter                                                                               JAN-MS-00452372                      JAN-MS-00452372
JA-03088    06/15/2012   High Level Overview of Suspicious Order Monitoring                                                                     JAN-MS-00454958                      JAN-MS-00454958
JA-03089    01/24/2013   Email from Roxanne McGregor-Beck to Dominic Lazzaro                                                                    JAN-MS-00468984                      JAN-MS-00468984
JA-03090    01/23/2013   Letter from L. Shenee' Toombs to Martha Propsner                                                                       JAN-MS-00468985                      JAN-MS-00468993
JA-03091    10/01/2008   NEO Pathways web conference brochure - Acute Pain Control Concerns & Consequences                                      JAN-MS-00471121                      JAN-MS-00471122
JA-03092    09/08/2008   NEO Pathways Speaker NewsChannel Segment #2 submission to CRC                                                          JAN-MS-00472000                      JAN-MS-00472010
JA-03093    05/16/2008   Sponsorship Agreement                                                                                                  JAN-MS-00474423                      JAN-MS-00474429
JA-03094    01/17/2008   PMLC Steering Committee Meeting - 01/17/2008                                                                           JAN-MS-00475321                      JAN-MS-00475324
JA-03095    11/01/2007   Draft Letter re: Tapentadol Pain Leadership Steering Committee Meeting                                                 JAN-MS-00475325                      JAN-MS-00475325
JA-03096    01/18/2008   Project Brief Meeting Title: Pain Management Leadership Council: Chronic Pain                                          JAN-MS-00475394                      JAN-MS-00475394
JA-03097    09/16/2008   Email from Michelle Wanat to David Moore                                                                               JAN-MS-00476487                      JAN-MS-00476487
                                                                               Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 69 of 117. PageID #: 415081



                                                                                                                                              Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.      Date                                                        Description                                                           BegBates                             EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-03098     08/02/2008   PriCara Post Operative Pan Management in Gynecology Surgery Advisory Board Meeting, 08/02/2008            JAN-MS-00476488                      JAN-MS-00476504
JA-03099     10/02/2008   Email from Gina Conrad to David Moore                                                                     JAN-MS-00476730                      JAN-MS-00476730
JA-03100     10/02/2008   PriCara Price Sheet                                                                                       JAN-MS-00476731                      JAN-MS-00476731
JA-03101     10/17/2008   Email from Gina Conrad to David Moore                                                                     JAN-MS-00476732                      JAN-MS-00476732
JA-03102     10/17/2008   PriCara Price Sheet                                                                                       JAN-MS-00476733                      JAN-MS-00476734
JA-03103     01/16/2009   Tapentadol "Let's Talk Pain" 2009 PR Activities                                                           JAN-MS-00500042                      JAN-MS-00500043
JA-03104     10/27/2008   Smart Moves, Smart Choices A Prescription Drug Abuse Education Program: Program Success & Looking Ahead   JAN-MS-00500333                      JAN-MS-00500333
JA-03105     01/21/2009   Work Order between Pricara and Ketchum Public Relations, 01/21/2009                                       JAN-MS-00500405                      JAN-MS-00500406
JA-03106     07/03/2007   Email from Greg Panico to Diane Kelly                                                                     JAN-MS-00501425                      JAN-MS-00501427
JA-03107     06/29/1905   Work Order between PiCara and Ruder Finn, 01/01/2007                                                      JAN-MS-00501429                      JAN-MS-00501429
JA-03108     10/31/2007   Pain Management Heatlh Education Program Project Brief                                                    JAN-MS-00503337                      JAN-MS-00503340
JA-03109     01/23/2009   Email from Tina Pinto to Renee McKenna                                                                    JAN-MS-00507008                      JAN-MS-00507008
JA-03110     01/21/2009   Work order between Ketchum P.R. and Janssen regarding tapentadol presentation.                            JAN-MS-00507009                      JAN-MS-00507009
JA-03111     04/16/2009   “Let’s Talk Pain” Talk Show Key Messages                                                                  JAN-MS-00507596                      JAN-MS-00507598
JA-03112     08/25/2009   Facing Pain Blog                                                                                          JAN-MS-00507646                      JAN-MS-00507647
JA-03113     01/26/2015   Email from Frederick Tewell to Tyler Bergen et al.                                                        JAN-MS-00576833                      JAN-MS-00576833
JA-03114     03/24/2014   Email from Kanitha Burns to Laura Glauda et al.                                                           JAN-MS-00577277                      JAN-MS-00577277
JA-03115       No Date    Resume: Kimberly Deem Eshleman                                                                            JAN-MS-00578100                      JAN-MS-00578101
JA-03116     02/07/2005   Speaker Analysis Summary 2004                                                                             JAN-MS-00588903                      JAN-MS-00588903
JA-03117     06/29/1905   Duragesic Defend and Grow Goals and Actualy, July-December 2007                                           JAN-MS-00591674                      JAN-MS-00591674
JA-03118     12/05/2008   Duragesic Product Risk Management Team Contact Information                                                JAN-MS-00593374                      JAN-MS-00593374
JA-03119     09/16/2005   Email from Gary Vorsanger to Cynthia Crowley                                                              JAN-MS-00619652                      JAN-MS-00619652
JA-03120     08/18/2010   Email from Robyn Kohn to Walter Fox et al.                                                                JAN-MS-00628296                      JAN-MS-00628297
JA-03121     08/09/2012   Johnson & Johnson Presentation: Pain Team Preliminary Targeting View: Potential Impacts to Forecast       JAN-MS-00664179                      JAN-MS-00664179
JA-03122     01/01/2014   Janssen Training Presentation: Compliance Guidelines for Promotional Speaker Bureau                       JAN-MS-00670087                      JAN-MS-00670087
JA-03123     05/22/2006   Email from Vincent Brett to Caren Perry                                                                   JAN-MS-00747381                      JAN-MS-00747383
JA-03124     09/23/2014   FOR APPROVAL: Copy Revision Recommendations                                                               JAN-MS-00753040                      JAN-MS-00753043
JA-03125     07/06/1905   FOR APPROVAL: Copy Revision Recommendations - PRC Comments                                                JAN-MS-00753047                      JAN-MS-00753059
JA-03126     02/06/2013   Email from Kanitha Burns to Ron Kuntz                                                                     JAN-MS-00753246                      JAN-MS-00753248
JA-03127     06/10/2013   Email from Kanitha Burns to Lori Goddard                                                                  JAN-MS-00754655                      JAN-MS-00754656
JA-03128     10/02/2013   Email from Kanitha Burns to Martha Propsner et al.                                                        JAN-MS-00755157                      JAN-MS-00755158
JA-03129     10/02/2013   Presentation: Nucynta and Nucynta ER Label Update                                                         JAN-MS-00755159                      JAN-MS-00755159
JA-03130     06/18/2014   Janssen Script: Nucynta Dosing and Titration Video                                                        JAN-MS-00758508                      JAN-MS-00758510
JA-03131     09/21/2012   Email from Simone Fuge to Lori Goddard, et al.                                                            JAN-MS-00759762                      JAN-MS-00759762
JA-03132     10/01/2011   Janssen Nucynta ER presentation: Unleashing the POWER                                                     JAN-MS-00761749                      JAN-MS-00761749
JA-03133     04/01/2012   Nucynta and Nucynta ER Presentation: Patient Strategy Recommendation                                      JAN-MS-00772406                      JAN-MS-00772406
JA-03134     06/01/2012   PRC Comments on Nucynta ER Patient Brochure                                                               JAN-MS-00772441                      JAN-MS-00772452
JA-03135     04/05/2011   Email from Robyn Hand to Michael Paulik                                                                   JAN-MS-00775541                      JAN-MS-00775542
JA-03136     07/01/2012   Nucynta ER Highlights of Prescribing Information, Revised 07/2012                                         JAN-MS-00775738                      JAN-MS-00775772
JA-03137     07/13/2012   Email from Kati Chupa to Joseph Doyle                                                                     JAN-MS-00775819                      JAN-MS-00775820
JA-03138     07/26/2012   Email from Kati Chupa from Robyn Hand                                                                     JAN-MS-00775844                      JAN-MS-00775844
JA-03139     01/01/2012   Nucynta Roles - Primary and Business Interface Staffing Scenarios                                         JAN-MS-00775845                      JAN-MS-00775847
JA-03140     09/01/2012   Spreadsheet: Nucynta Roles - Staffing Scenarios                                                           JAN-MS-00775849                      JAN-MS-00775850
JA-03141     08/02/2012   Email from Kati Chupa to Melissa Friedman                                                                 JAN-MS-00775877                      JAN-MS-00775878
JA-03142     01/23/2003   Email from Bill Whyte to Molly McDonald et al.                                                            JAN-MS-00777401                      JAN-MS-00777401
JA-03143     06/24/1905   Pain Management Communicator: Janssen Key Advisor Communication Program                                   JAN-MS-00777042                      JAN-MS-00777042
JA-03144     03/24/2004   Email from Bruce Ritchie to Kati Chupa                                                                    JAN-MS-00777087                      JAN-MS-00777087
JA-03145     09/12/2003   Janssen Presentation: Welcome & Introduction Pain Franchise & Market Overview                             JAN-MS-00777088                      JAN-MS-00777088
JA-03146     02/11/2003   Email from Molly McDonald to Kati Chupa et al.                                                            JAN-MS-00778806                      JAN-MS-00778806
JA-03147     11/16/2001   Email from Brian Goff to Nadim Yacteen et al                                                              JAN-MS-00780198                      JAN-MS-00780198
JA-03148     06/25/1905   National Pain Education Center Presentation: 2003 Tactical Plan NPEC Objectives                           JAN-MS-00780331                      JAN-MS-00780331
JA-03149     06/07/2002   Email from Kati Chupa to Adrienne Minecci                                                                 JAN-MS-00781930                      JAN-MS-00781931
JA-03150     12/06/2001   Email from Surya Vangala to Christine DeVries                                                             JAN-MS-00782627                      JAN-MS-00782627
JA-03151     02/10/2002   Memorandum from Surya Vangala to Bruce Moskovitz                                                          JAN-MS-00784996                      JAN-MS-00785015
JA-03152     01/08/2001   Email from Ramiro Roman to Kati Chupa                                                                     JAN-MS-00785623                      JAN-MS-00785623
JA-03153     04/11/2002   Email from Michelle Meola to Kati Chupa                                                                   JAN-MS-00786128                      JAN-MS-00786128
JA-03154     04/11/2002   Draft contract between DI and Alza                                                                        JAN-MS-00786129                      JAN-MS-00786131
JA-03155     09/13/2002   Email from Pam Dotter to Gary Pruden                                                                      JAN-MS-00787261                      JAN-MS-00787262
JA-03156     12/14/2001   Email from Christine DeVries to Brian Goff et al.                                                         JAN-MS-00787306                      JAN-MS-00787306
                                                                               Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 70 of 117. PageID #: 415082



                                                                                                                                                  Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.      Date                                                          Description                                                             BegBates                             EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-03157     09/27/2002   Email from Doug Dickson to Gary Grazioso et al.                                                               JAN-MS-00787515                      JAN-MS-00787515
JA-03158     01/09/2004   Email from David Randal to Dominic La Selva et al.                                                            JAN-MS-00788573                      JAN-MS-00788573
JA-03159     01/09/2004   2004 Primary Care Incentive Targets                                                                           JAN-MS-00788574                      JAN-MS-00788574
JA-03160     08/19/2003   Email from Joseph Cannavo to Kati Chupa et al.                                                                JAN-MS-00789518                      JAN-MS-00789518
JA-03161     11/18/2004   American Academy of Pain management Corporate Membership Application                                          JAN-MS-00790017                      JAN-MS-00790018
JA-03162     07/04/1905   2012 Performance Planning & Review                                                                            JAN-MS-00790365                      JAN-MS-00790372
JA-03163     04/27/2012   Tapentadol ER Puerto Rico Advisory Board with KOLs                                                            JAN-MS-00793861                      JAN-MS-00793879
JA-03164     06/15/2010   Email from Kimberly Deem-Eshleman to Roxanne McGregor-Beck                                                    JAN-MS-00798399                      JAN-MS-00798401
JA-03165     08/04/2001   Email from Kimberly Deem-Eshleman to Roxanne McGregor-Beck et al.                                             JAN-MS-00802141                      JAN-MS-00802142
JA-03166     08/01/2011   Johnson & Johnson Presentation: Nucynta ER Contract Training                                                  JAN-MS-00802143                      JAN-MS-00802143
JA-03167     04/20/2011   PrescribeResponsibly.com Tools                                                                                JAN-MS-00804401                      JAN-MS-00804401
JA-03168     01/14/2011   Email from Tanya Nelson to Kimberly Deem-Eshleman                                                             JAN-MS-00804623                      JAN-MS-00804623
JA-03169     12/18/2009   Email from Greg Panico to David Lin et al.                                                                    JAN-MS-00809240                      JAN-MS-00809240
JA-03170     07/10/2010   Email from Ruth Tumbokon to Chris Cho et al.                                                                  JAN-MS-00810234                      JAN-MS-00810234
JA-03171     07/10/2008   Training Material: Courses on Pain and NEO Pathways                                                           JAN-MS-00810235                      JAN-MS-00810296
JA-03172     05/09/2005   Broad Experience with Pain Sparks a Search for Relief, ABC News/USA Today/Stanford Medical Center Pain Poll   JAN-MS-00813494                      JAN-MS-00813507
JA-03173     05/06/2008   NeoPathwaysInPain submission-soft copies                                                                      JAN-MS-00813526                      JAN-MS-00813526
JA-03174     04/16/2008   Copy Review Approval Form and Cover Sheet - NEOPathways                                                       JAN-MS-00813527                      JAN-MS-00813543
JA-03175     03/23/2011   Email from Frank Demiro to Tara Blackman                                                                      JAN-MS-00823489                      JAN-MS-00823490
JA-03176     03/17/2010   Email from Jennifer Statham to Frank Demiro et al.                                                            JAN-MS-00824694                      JAN-MS-00824694
JA-03177     03/17/2010   Tapentadol "Prescribe Responsibly" 2010 PR Activities                                                         JAN-MS-00824695                      JAN-MS-00824697
JA-03178     02/07/2010   Executive Summary Highlights: PMLC Advisory Board Meeting                                                     JAN-MS-00825435                      JAN-MS-00825435
JA-03179     02/03/2011   Work Order for Tapentadol KOL Advisory Board program with decile.ten communications                           JAN-MS-00825437                      JAN-MS-00825444
JA-03180     02/25/2015   Janssen Presentation: Speaker Compliance Guidelines                                                           JAN-MS-00825728                      JAN-MS-00825728
JA-03181     03/01/2011   Memorandum from Nucynta (tapentadol) Brand Team to Pain, AIGI, CVI & COBI Sales Force                         JAN-MS-00826670                      JAN-MS-00826670
JA-03182     02/02/2011   Ketchum contract for “2011 Public Relations Activities”                                                       JAN-MS-00826997                      JAN-MS-00826000
JA-03183     12/01/2011   Work Order for Nucynta promotional speakers Slide Deck with decile.ten communications                         JAN-MS-00828369                      JAN-MS-00828375
JA-03184     12/12/2011   Work Order for Nucynta Product Theater at APS Annual Conference with decile.ten communications                JAN-MS-00828376                      JAN-MS-00828382
JA-03185     12/12/2011   Work Order for Nucynta promotional presentation at AAPM Annual Conference with decile.ten communications      JAN-MS-00828398                      JAN-MS-00828404
JA-03186     11/05/2010   Email from Frank Demiro to Lynda Mack et al.                                                                  JAN-MS-00832888                      JAN-MS-00832889
JA-03187     08/01/2010   Janssen presentation: Nycynta Resource Guide                                                                  JAN-MS-00832890                      JAN-MS-00832939
JA-03188     02/02/2011   Email from Frank Demiro to Hye Yoon Park                                                                      JAN-MS-00833974                      JAN-MS-00833975
JA-03189     05/03/2011   Email from Frank Demiro to Roxanne O. McGregor-Beck                                                           JAN-MS-00834291                      JAN-MS-00834292
JA-03190     07/05/2011   2011 Let's Talk Pain Partner Fees                                                                             JAN-MS-00835556                      JAN-MS-00835557
JA-03191     07/15/2011   Email from Frank Demiro to David Lin                                                                          JAN-MS-00835577                      JAN-MS-00835578
JA-03192     08/23/2011   Email from Frank Demiro to Dominic Lazzaro et al.                                                             JAN-MS-00836143                      JAN-MS-00836144
JA-03193     08/22/2011   Janssen Presentation: NUCYNTA ER Launch Playbook                                                              JAN-MS-00836145                      JAN-MS-00836145
JA-03194     02/02/2009   Email from Carole Carter-Cleaver to Frank Demiro                                                              JAN-MS-00836973                      JAN-MS-00836975
JA-03195     01/26/2009   Janssen Presentation: Tapentadol Pivotal Trials                                                               JAN-MS-00836976                      JAN-MS-00836976
JA-03196     08/07/2009   Dr. Amirdelfan: Speaker Removal                                                                               JAN-MS-00837173                      JAN-MS-00837173
JA-03197     11/13/2008   Medscape presentation: Pharmacologic Management of Pain Resource Center and Components Update                 JAN-MS-00841491                      JAN-MS-00841491
JA-03198     05/04/2012   Email from Jeffrey Christensen to Lisa Ferguson                                                               JAN-MS-00868261                      JAN-MS-00868262
JA-03199     04/24/2012   Agreement for Revision to Statement of Work                                                                   JAN-MS-00868265                      JAN-MS-00868267
JA-03200     07/09/2012   Email from Brad Updegrove to Lisa Ferguson                                                                    JAN-MS-00868297                      JAN-MS-00868298
JA-03201     06/13/2012   Agreement for Revision to Statement of Work                                                                   JAN-MS-00868299                      JAN-MS-00868300
JA-03202     10/11/2010   Email from the American Pain Society to Robyn Kohn                                                            JAN-MS-00916363                      JAN-MS-00916367
JA-03203     08/09/2012   Email from Patricia Yap to Christopher Horn et al.                                                            JAN-MS-00916719                      JAN-MS-00916722
JA-03204     03/19/2009   Two-Party CE Educational Grant Agreement (Re Grant ID #25601)                                                 JAN-MS-00918175                      JAN-MS-00918180
JA-03205     07/13/2009   Email from Robyn Kohn to Peter VanPelt et al.                                                                 JAN-MS-00918763                      JAN-MS-00918765
JA-03206     02/25/2010   Email from Christina Culbert to Robyn Kohn et al.                                                             JAN-MS-00919038                      JAN-MS-00919038
JA-03207     11/12/2009   Three-Party CE Educational Grant Agreement (Re Grant ID #36072)                                               JAN-MS-00919312                      JAN-MS-00919316
JA-03208     02/01/2010   Pain Care Forum 2010 Meetings Schedule                                                                        JAN-MS-00922357                      JAN-MS-00922368
JA-03209     04/13/2010   Chart, Let's Talk Pain Medication Safety Series Filming Schedule                                              JAN-MS-00923090                      JAN-MS-00923091
JA-03210     03/27/2010   Email from Robyn Kohn to Samantha Miller et al.                                                               JAN-MS-00923941                      JAN-MS-00923941
JA-03211     07/23/2012   Totality Request ID: 128665                                                                                   JAN-MS-00926528                      JAN-MS-00926538
JA-03212     07/04/1905   Janssen presentation: Advocacy Partners Update in Support of Appropriate Analgesia Therapy                    JAN-MS-00926857                      JAN-MS-00926857
JA-03213     04/06/2009   Email from Lenore Duensing to Erin C. Sexton et al.                                                           JAN-MS-00929254                      JAN-MS-00929254
JA-03214     12/03/2010   Marketing Sponsorship Agreement                                                                               JAN-MS-00929428                      JAN-MS-00929428
                                                                              Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 71 of 117. PageID #: 415083



                                                                                                                                                  Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.      Date                                                         Description                                                              BegBates                             EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-03215     06/09/2009   Email from Greg Panico to Cassie Hallberg                                                                     JAN-MS-00930038                      JAN-MS-00930038
JA-03216     06/10/2009   Email from Greg Panico to lauren.hoffman@kethchum                                                             JAN-MS-00930049                      JAN-MS-00930049
JA-03217     06/15/2009   Prescribe Responsibly Web Site Manuscript, For Review                                                         JAN-MS-00930063                      JAN-MS-00930064
JA-03218     08/12/2009   Bruce Moskovitz Transcript                                                                                    JAN-MS-00930203                      JAN-MS-00930203
JA-03219     09/02/2009   Email from Greg Panico to Haya Taitel et al.                                                                  JAN-MS-00930256                      JAN-MS-00930256
JA-03220     09/16/2009   Exclusive Health Interview Opportunity Announcement: Making Sense of Pain Medicine Confusion                  JAN-MS-00930257                      JAN-MS-00930257
JA-03221     09/02/2009   SMT/RMT: Making Sense of Pain Medicine Confusion Key Messages and Questions                                   JAN-MS-00930258                      JAN-MS-00930260
JA-03222     03/04/2010   Three-Party CE Educational Grant Agreement (Re Grant ID #46393)                                               JAN-MS-00931407                      JAN-MS-00931413
JA-03223     10/22/2009   Letter from Kay Weigand to Donna Barnickel                                                                    JAN-MS-00932484                      JAN-MS-00932486
JA-03224     11/23/2010   Top Things Advocacy Partners/Pain Communities Care Most About                                                 JAN-MS-00933198                      JAN-MS-00933199
JA-03225     11/05/2010   Email from Robyn Kohn to Malcolm Monaghan                                                                     JAN-MS-00933929                      JAN-MS-00933929
JA-03226     11/05/2010   Janssen Presentation: Pain Management                                                                         JAN-MS-00933930                      JAN-MS-00933930
JA-03227     02/09/2010   The Center for Practical Bioethics 2010 Annual Dinner Proposal                                                JAN-MS-00934165                      JAN-MS-00934194
JA-03228     08/12/2009   Email from Lauren Kashtan to Greg Panico                                                                      JAN-MS-00934351                      JAN-MS-00934352
JA-03229     06/02/2010   Email from Jeffrey Christensen to David Biondi et al.                                                         JAN-MS-00937839                      JAN-MS-00937839
JA-03230     06/03/2010   PriCara/Ketchum NUCYNTA Message Mapping Workshop                                                              JAN-MS-00937840                      JAN-MS-00937841
JA-03231     07/13/2011   Draft Prescribe Responsibly Press Release                                                                     JAN-MS-00939635                      JAN-MS-00939635
JA-03232     03/26/2012   Email from Lynda Mack to Jeffrey Christensen et al.                                                           JAN-MS-00940779                      JAN-MS-00940781
JA-03233     04/18/2011   2011 Smart Moves Toolkit PRC coversheet.                                                                      JAN-MS-00940782                      JAN-MS-00940784
JA-03234     07/03/1905   Advocacy, Policy, Quality Activities                                                                          JAN-MS-00940794                      JAN-MS-00940794
JA-03235     12/05/2008   Email from Kathy Cousins to Robyn Kohn                                                                        JAN-MS-00943833                      JAN-MS-00943833
JA-03236     01/08/2009   SynerMed Communications Presentation: Abuse, Addition, and Pain Relief - Time for Change: Year in Review      JAN-MS-00943834                      JAN-MS-00943834
JA-03237     01/16/2009   Tapentadol "Prescribe Responsibly" 2009 PR Activities                                                         JAN-MS-00944802                      JAN-MS-00944803
JA-03238     02/27/2009   Prescribe Responsibly Conference Call Summary                                                                 JAN-MS-00944824                      JAN-MS-00944825
JA-03239     03/24/2009   Email from Greg Panico to Lori Lonczak                                                                        JAN-MS-00944828                      JAN-MS-00944829
JA-03240     03/24/2009   PriCara Prescribe Responsibly Web Site Content Outline                                                        JAN-MS-00944830                      JAN-MS-00944832
JA-03241     06/01/2007   Medical Education Department Monthly Report                                                                   JAN-MS-00944920                      JAN-MS-00944925
JA-03242     06/01/2008   “The Current State of Teenage Drug Abuse: Trend Toward Prescription Drugs.”                                   JAN-MS-00945246                      JAN-MS-00945263
JA-03243     12/10/2007   Letter from Carol Tsiames to Robyn Kohn                                                                       JAN-MS-00945651                      JAN-MS-00945652
JA-03244     04/02/2009   Email from Greg Panico to Nithya Desikan, et al.                                                              JAN-MS-00946007                      JAN-MS-00946007
                          CME/CE-Certified Workshop Announcement: Individualizing Analgesic Regimens_Strategies to Reduce Abuse and
JA-03245     01/08/2008                                                                                                                 JAN-MS-00946480                      JAN-MS-00946481
                          Diversion
                          CME/CE-Certified Workshop Announcement: Individualizing Analgesic Regimens - Strategies to Reduce Abuse and
JA-03246     01/08/2008                                                                                                                 JAN-MS-00946482                      JAN-MS-00946482
                          Diversion
JA-03247     10/06/2008   Email from Colleen Moran to Gary Baker et al.                                                                 JAN-MS-00947213                      JAN-MS-00947213
JA-03248     10/03/2008   Slide Deck Outcomes Inc. Identifying Unmet Educational and Informational Needs in Pain Management             JAN-MS-00947214                      JAN-MS-00947214
JA-03249     08/14/2008   Email from Joan Wilk on behalf of Colleen Moran to Lawrence Walsh et al.                                      JAN-MS-00947215                      JAN-MS-00947215
JA-03250     08/12/2008   Outcomes Inc. Needs Assessment Survey                                                                         JAN-MS-00947216                      JAN-MS-00947216
JA-03251     03/04/2009   EDGR Meeting: Medical Affairs Comments                                                                        JAN-MS-00947602                      JAN-MS-00947603
JA-03252     03/30/2015   Email from Ron Kuntz to Robert Kelso, et al.                                                                  JAN-MS-00981690                      JAN-MS-00981691
JA-03253     03/26/2015   Community Connect Programs Sheet                                                                              JAN-MS-00981697                      JAN-MS-00981698
JA-03254     07/25/2013   Simponi I00mg (UC) Distribution Strategy - Updated                                                            JAN-MS-00982828                      JAN-MS-00982828
JA-03255     02/06/2013   Prescribe Responsibly Slide Deck.pptx                                                                         JAN-MS-00985075                      JAN-MS-00985075
JA-03256     07/01/2011   Prescribe Responsibly: A Suite of Resources to Help Improve Pain Management in Any Healthcare Setting         JAN-MS-00985076                      JAN-MS-00985076
JA-03257     03/10/2014   Community Connect: Mock Panel Discussion                                                                      JAN-MS-00988467                      JAN-MS-00988488
JA-03258     04/24/2014   Email from Ron Kuntz to Nicole Barsamian                                                                      JAN-MS-00989212                      JAN-MS-00989217
JA-03259     12/01/2014   Email from Ron Kuntz to Christopher Tippett                                                                   JAN-MS-00990298                      JAN-MS-00990300
JA-03260     11/25/2014   Work Order Project: 2014 NUCYNTA/NUCYNTA ER Spear Bureau Vetting                                              JAN-MS-00990301                      JAN-MS-00990304
JA-03261     12/05/2012   Email from Burt Rosen to Aaron Gilson et al.                                                                  JAN-MS-00992073                      JAN-MS-00992074
JA-03262     04/15/2014   Email from Michele Dempsey to Tim Gribbin et al.                                                              JAN-MS-00995310                      JAN-MS-00995311
JA-03263     09/09/2014   PRC Meeting Agenda                                                                                            JAN-MS-00997372                      JAN-MS-00997372
JA-03264     10/06/2014   PRC Meeting Agenda                                                                                            JAN-MS-00997695                      JAN-MS-00997696
JA-03265     10/14/2014   PRC Meeting Agenda                                                                                            JAN-MS-00997880                      JAN-MS-00997880
JA-03266     04/29/2002   Johnson & Johnson presentation: Duragesic Disease Modeling-Presentation to the GOC                            JAN-MS-01003931                      JAN-MS-01003931
JA-03267     06/26/1905   Ortho-McNeil Policy Guidelines: Advisory Boards/Consultant Meetings                                           JAN-MS-01008639                      JAN-MS-01008639
JA-03268     04/19/2005   Email from Anna Bayer on behalf of Kate Van Arsdale to Trenton Gardner et al.                                 JAN-MS-01015525                      JAN-MS-01015526
JA-03269     04/18/2005   Janssen Sales Training Materials Reviewer Grid                                                                JAN-MS-01015527                      JAN-MS-01015527
JA-03270     10/01/2007   Janssen Presentation: Tapentadol Clinical Trial Recommendations                                               JAN-MS-01027709                      JAN-MS-01027709
JA-03271     03/10/2010   Email from David Lin to Carole Carter-Cleaver et al.                                                          JAN-MS-01044623                      JAN-MS-01044623
JA-03272     08/11/2011   Email from Janet Peterson to Ron Kuntz                                                                        JAN-MS-01047103                      JAN-MS-01047104
                                                                               Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 72 of 117. PageID #: 415084



                                                                                                                                                           Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.      Date                                                          Description                                                                      BegBates                             EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-03273     12/17/2014   Email from Dominic Lazzaro to Lisa Waltz                                                                               JAN-MS-01069033                      JAN-MS-01069035
JA-03274     09/01/2012   Nucynta ohio medicaid card                                                                                             JAN-MS-01076874                      JAN-MS-01076875
JA-03275     05/07/2012   Dr. Li Handout                                                                                                         JAN-MS-01078132                      JAN-MS-01078133
JA-03276     05/07/2012   Email from Frank Demiro to Dominic Lazzaro                                                                             JAN-MS-01078132                      JAN-MS-01078133
JA-03277     08/13/2014   FMV Analysis.pptx                                                                                                      JAN-MS-01082758                      JAN-MS-01082758
JA-03278     08/12/2014   2015 FMV & Speaker Honoraria Analysis 2015 BP                                                                          JAN-MS-01082759                      JAN-MS-01082759
JA-03279     07/16/2012   Email from Hillary Murdock to Dominic Lazzaro et al.                                                                   JAN-MS-01094764                      JAN-MS-01094764
JA-03280     07/01/2012   Nucynta Field Sales Memo                                                                                               JAN-MS-01094765                      JAN-MS-01094765
JA-03281     12/10/2014   Email from Robert Kelso to Lori Goddard et al.                                                                         JAN-MS-01102536                      JAN-MS-01102537
JA-03282     10/07/2013   Nucynta ER TrainingDirect 2013 Work Order                                                                              JAN-MS-01114585                      JAN-MS-01114588
JA-03283     06/30/1905   Ortho-McNeil Chart: New Representative 30-Day Self Study Training Calendar                                             JAN-MS-01117062                      JAN-MS-01117075
JA-03284     06/30/1905   Janssen Outline: Draft Submitting Materials for Sales Training Review                                                  JAN-MS-01124776                      JAN-MS-01124777
JA-03285     04/17/2008   Draft Complaince Guidance for Sales Training Materials                                                                 JAN-MS-01124778                      JAN-MS-01124782
JA-03286     01/05/2009   Email from Ruth Tumbokon to Chris Cho et al.                                                                           JAN-MS-01124828                      JAN-MS-01124828
JA-03287     11/01/2008   Janssen Spreadsheet: Tapentadol Product Launch-Training Project Management Roles & Responsibilities                    JAN-MS-01124829                      JAN-MS-01124829
JA-03288     01/08/2009   Email from Tanya Nelson to Chris Cho et al.                                                                            JAN-MS-01124830                      JAN-MS-01124831
JA-03289     10/05/2006   Centocor Sales Training Materials Reviewer Procedure                                                                   JAN-MS-01124853                      JAN-MS-01124857
JA-03290     07/01/1905   PriCara Presentation: 1st Half 2009 Pain Team Targeting & Call Plan Strategy                                           JAN-MS-01128769                      JAN-MS-01128769
JA-03291     07/14/2008   PriCara Presentation: Neo Pathways, Program Objectives                                                                 JAN-MS-01136251                      JAN-MS-01136251
JA-03292     09/23/2008   Introducing Nucynta: Redefining Success in Pain Management                                                             JAN-MS-01136399                      JAN-MS-01136404
JA-03293     03/27/2011   AAPM 27th Annual Meeting Overview                                                                                      JAN-MS-01149255                      JAN-MS-01149264
JA-03294     03/22/2005   Chart: Risk Management Tools Planned or In-Place for Marketed or To-Be Marketed Pain Products                          JAN-MS-01160464                      JAN-MS-01160464
JA-03295     08/12/2003   CME Task Force Meeting August 6, 2003                                                                                  JAN-MS-01195296                      JAN-MS-01195297
JA-03296     10/15/2008   Copy Review Approval Form for Let's Talk Pain MAT Releases                                                             JAN-MS-01233375                      JAN-MS-01233378
JA-03297     04/11/2008   Email from Kate Paxton to Greg Panico.                                                                                 JAN-MS-01234042                      JAN-MS-01234045
JA-03298     04/24/2008   Email from Andrea Iraheta to Greg Panico et al.                                                                        JAN-MS-01234241                      JAN-MS-01234241
JA-03299     06/30/2008   Tapentadol Copy Review Meeting Agenda-July 9, 2008                                                                     JAN-MS-01234739                      JAN-MS-01234740
JA-03300     06/29/1905   Tapentadol Insider - Springboard Internal Communications Article: Smart Moves, Smart Choices                           JAN-MS-01234772                      JAN-MS-01234773
JA-03301     04/22/2008   Email from Greg Panico to Bruce Moskovitz                                                                              JAN-MS-01237304                      JAN-MS-01237306
JA-03302     03/12/2008   Mechanical Stat Review for Physician Survey - Tapentadol                                                               JAN-MS-01239438                      JAN-MS-01239448
                          Ortho-McNeil Presentation: Smart Moves, Smart Choices, A Prescription Drug Abuse Prevention Program 2008: Roll Out
JA-03303     01/18/2008                                                                                                                          JAN-MS-01240300                      JAN-MS-01240300
                          Plan
JA-03304     03/19/2008   Email from Roxanne O. McGregor-Beck to Greg Panico et al.                                                              JAN-MS-01241634                      JAN-MS-01241634
                          Johnson & Johnson Draft Report: Results of Phase 3 Study Show Tapentadol IR Relieves Acute Pain and Offers Favorable
JA-03305     05/09/2008                                                                                                                          JAN-MS-01241635                      JAN-MS-01241635
                          Gastrointestinal Tolerability Profile
JA-03306     03/19/2008   Email from Roxanne O. McGregor-Beck to Greg Panico et al.                                                              JAN-MS-01241636                      JAN-MS-01241636
                          Johnson & Johnson Draft Report: Ne Study Suggests Tapentadol IR for Acute Pain is Associated with Improved
JA-03307     05/09/2008                                                                                                                          JAN-MS-01241637                      JAN-MS-01241637
                          Gastrointestinal Tolerability Compared to Oxycodone IR
JA-03308     05/11/2007   Email from Leonard Lynn to Greg Panico                                                                                 JAN-MS-01241845                      JAN-MS-01241845
JA-03309     05/02/2007   Tapentadol Pain Clinician Advisory Board Executive Summary                                                             JAN-MS-01241846                      JAN-MS-01241850
JA-03310     07/17/2007   Memorandum from Chris Handler et al. to Greg Panico                                                                    JAN-MS-01244657                      JAN-MS-01244659
JA-03311     01/23/2009   Email from Greg Panico to Nithya Desikan                                                                               JAN-MS-01246700                      JAN-MS-01246703
JA-03312     01/22/2009   Tapentadol "Prescribe Responsibly" 2009 PR Activities                                                                  JAN-MS-01246704                      JAN-MS-01246705
JA-03313     03/07/2013   Nucynta ER Patient Brochure                                                                                            JAN-MS-01387186                      JAN-MS-01387186
JA-03314     07/04/1905   Janssen Brochure: Nucynta ER                                                                                           JAN-MS-01387187                      JAN-MS-01387197
JA-03315     09/10/2014   EOS Task Assignment Reminder: Review Submission Due in 1 Day                                                           JAN-MS-01390669                      JAN-MS-01390669
JA-03316     07/04/1905   Totality Form RFP for Vendor Contract: Nucynta Prescribing Practice Ad Board                                           JAN-MS-01453488                      JAN-MS-01453491
JA-03317     04/02/2009   Letter from Gary Vorsanger to Tilak Raj, MD                                                                            JAN-MS-01456438                      JAN-MS-01456439
JA-03318     04/05/2014   Email from Frederick Tewell to Terry Davidson                                                                          JAN-MS-01967614                      JAN-MS-01967614
JA-03319     12/01/2013   CNS Pain Team 2014 Call Plan Strategy                                                                                  JAN-MS-01968557                      JAN-MS-01968561
JA-03320     12/01/2014   CNS Pain Team 2015 Call Plan Strategy                                                                                  JAN-MS-01969372                      JAN-MS-01969372
JA-03321     01/29/2015   Email from Frederick Tewell to Michelle Goodridge                                                                      JAN-MS-01969583                      JAN-MS-01969583
JA-03322     07/07/1905   Nucynta IR and ER 2015 Transition Bonus Program                                                                        JAN-MS-01969584                      JAN-MS-01969584
JA-03323     09/01/2012   Janssen Presentation: Nucynta ER, A Different Option for Chronic Pain Management                                       JAN-MS-01969690                      JAN-MS-01969690
JA-03324     03/13/2015   Email from Frederick Tewell to Terry Davidson et al.                                                                   JAN-MS-01969722                      JAN-MS-01969726
JA-03325     09/29/2014   Email from Stephanie Mello to David Mosher et al.                                                                      JAN-MS-01971128                      JAN-MS-01971128
JA-03326     09/26/2014   Janssen Presentation: Medical Information Presented by Phung Quach and Lew Manera                                      JAN-MS-01971129                      JAN-MS-01971154
JA-03327     01/27/2015   Email from John Monacchio to Frederick Tewell et al.                                                                   JAN-MS-01971363                      JAN-MS-01971364
JA-03328     09/01/2014   Fifth Change Order for Work Order #6724                                                                                JAN-MS-01971368                      JAN-MS-01971372
JA-03329     12/11/2012   Work Order #6724                                                                                                       JAN-MS-01971374                      JAN-MS-01971393
                                                                                               Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 73 of 117. PageID #: 415085



                                                                                                                                                                              Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.            Date                                                                    Description                                                                         BegBates                             EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-03330           02/21/2014          Third Change Order for Work Order #6724                                                                                      JAN-MS-01971394                      JAN-MS-01971399
JA-03331     01/02/2013 - 03/29/2013   Internal Medicine Pain Sales Force - 1st Quarter 2013 Call Plan                                                              JAN-MS-01973127                      JAN-MS-01973128
JA-03332           08/29/2014          Memorandum from Michelle Goodridge to Steve Bariahtaris, et al.                                                              JAN-MS-01973590                      JAN-MS-01973592
JA-03333           07/06/1905          Janssen draft Presentation: Nucynta Brand Overview                                                                           JAN-MS-01975159                      JAN-MS-01975159
JA-03334           11/22/2009          PriCara Presentation: Executive Summary Highlights Understanding Schedule III Analgesic Usage Advisory Board Meeting JAN-MS-01975567                              JAN-MS-01975567
JA-03335           11/01/2013          Duragesic Concomitant Strength Use Analysis                                                                                  JAN-MS-01976589                      JAN-MS-01976589
                                       Duragesic "Preliminary Strategies: Preliminary Working Draft, June 20, 2006": draft of Duragesic business strategies slide
JA-03336           06/26/2006                                                                                                                                       JAN-MS-01997062                      JAN-MS-01997062
                                       deck
JA-03337           06/01/2009          Training Materials Review - Integration of PGHCC Functions                                                                   JAN-MS-02000338                      JAN-MS-02000350
JA-03338           05/31/2007          Copy Review Approval Form for Duragesic S50 Trade Coupon                                                                     JAN-MS-02011314                      JAN-MS-02011319
                                       Key Opinion Leader Advisory Board: defining Relative Abuse LIability for modified release opioid analgesics (MROs) for
JA-03339           11/04/2003                                                                                                                                       JAN-MS-02105453                      JAN-MS-02105628
                                       chronic pain
JA-03340           02/01/2002          Optimizing Product Strategy Through Disease Modeling                                                                         JAN-MS-02110740                      JAN-MS-02110744
JA-03341           09/12/2001          Email from Christine DeVries to Adrienne Minecci et al.                                                                      JAN-MS-02125588                      JAN-MS-02125589
JA-03342           08/26/2009          Email from Greg Panico to David Biondi et al.                                                                                JAN-MS-02206691                      JAN-MS-02206691
JA-03343           04/21/2009          Email from Gary Vorsanger to Roxanne McGregor-Beck et al.                                                                    JAN-MS-02214196                      JAN-MS-02214197
JA-03344           05/01/2009          Inside the Data                                                                                                              JAN-MS-02214198                      JAN-MS-02214206
JA-03345           04/29/2010          Email from David Lin to Lynda Mack et al.                                                                                    JAN-MS-02236444                      JAN-MS-02236444
JA-03346           05/25/2010          Email from Roxanne O. McGregor-Beck to Frank Demiro et al.                                                                   JAN-MS-02248336                      JAN-MS-02248337
JA-03347           05/25/2010          Draft letter from Paula to Dave                                                                                              JAN-MS-02248338                      JAN-MS-02248338
JA-03348           05/01/2010          Ortho-McNeil Janssen Presentation: Nucynta Tapentadol, An Advance in Multimodal Analgesic Therapy                            JAN-MS-02254932                      JAN-MS-02254932
JA-03349           10/10/2011          Email from Dominic Lazzaro to Gary Vorsanger et al.                                                                          JAN-MS-02266298                      JAN-MS-02266301
JA-03350           09/28/2011          Janssen Nucynta ER Frequently Asked Questions                                                                                JAN-MS-02266302                      JAN-MS-02266324
JA-03351           01/13/2011          Email from Gary Vorsanger to Lauren Wilton et al.                                                                            JAN-MS-02275256                      JAN-MS-02275257
JA-03352           07/21/2011          Email from Gary Vorsanger to Jeffrey Christensen et al.                                                                      JAN-MS-02278334                      JAN-MS-02278336
JA-03353           03/19/2012          Email from Diann Hoedl to Jill McCollam                                                                                      JAN-MS-02287901                      JAN-MS-02287901
JA-03354           01/31/2012          Email from Jack Henningfield to Patricia Cosler et al.                                                                       JAN-MS-02293087                      JAN-MS-02293089
JA-03355           06/25/1905          Jansen Extramural Research Program                                                                                           JAN-MS-02326351                      JAN-MS-02326351
JA-03356           01/01/2014          Partnership Renewal Invitation Template for 2014 Speakers Bureau                                                             JAN-MS-02342126                      JAN-MS-02342128
JA-03357           06/01/2012          Email from Michael Magera to Bruce Ritchie et al.                                                                            JAN-MS-02355236                      JAN-MS-02355240
JA-03358           07/17/2012          Janssen Presentation: Sales Representative Training                                                                          JAN-MS-02360240                      JAN-MS-02360240
JA-03359           03/14/2003          Email from Beverly Ernst to Cindy Chao                                                                                       JAN-MS-02390400                      JAN-MS-02390400
JA-03360           04/03/2001          Email from Sarah Rubenstein to Dennis Fitzgerald et al.                                                                      JAN-MS-02395023                      JAN-MS-02395023
JA-03361           03/15/2001          Janssen Presentation: Sales Force Training                                                                                   JAN-MS-02395029                      JAN-MS-02395038
JA-03362           03/28/2001          Contact Report 3/28.doc                                                                                                      JAN-MS-02395040                      JAN-MS-02395042
JA-03363           04/03/2001          Faxed Letter from Dennis Fitzgerald to Sarah Rubenstein                                                                      JAN-MS-02395043                      JAN-MS-02395045
JA-03364           04/01/2002          Email from Dawne McClendon to Kati Chupa                                                                                     JAN-MS-02395189                      JAN-MS-02395192
JA-03365           01/01/2006          Policy on Sales Representative Interactions with Health Care Professionals (OMJPS HCC)                                       JAN-MS-02400223                      JAN-MS-02400239
JA-03366           08/26/2010          Email from Frank Demiro to David Lin et al.                                                                                  JAN-MS-02401998                      JAN-MS-02402000
JA-03367           08/16/2010          Nucynta ER Message Map                                                                                                       JAN-MS-02402001                      JAN-MS-02402001
JA-03368           06/03/2008          Email from David Moore to Kimberly Deem-Eshleman                                                                             JAN-MS-02402894                      JAN-MS-02402894
JA-03369           05/01/2003          Slide Deck Neo Pathways Barriers to Effective Pain Management                                                                JAN-MS-02402896                      JAN-MS-02402899
JA-03370           05/01/2008          Slide Deck Neo Pathways Consequences of Undertreatment                                                                       JAN-MS-02402900                      JAN-MS-02402903
JA-03371           05/01/2008          Slide Deck Clinical Challenge: Addressing the Limitations of Opioid Analgesics                                               JAN-MS-02402904                      JAN-MS-02402907
JA-03372           05/01/2008          Slide Deck Undertreatment of Pain: The Evidence is Compelling                                                                JAN-MS-02402908                      JAN-MS-02402911
JA-03373           11/16/2010          Email from Frank Demiro to Hye Yoon Park                                                                                     JAN-MS-02407423                      JAN-MS-02407423
JA-03374           11/12/2010          Fax and letter from Twyla Thompson to Roxanne McGregor-Beck                                                                  JAN-MS-02407424                      JAN-MS-02407433
JA-03375           01/27/2011          Email from Frank Demiro to Mary Griffin                                                                                      JAN-MS-02407510                      JAN-MS-02407511
JA-03376           01/14/2011          Proposal for Understanding Acute Pain Wall Chart & Pocket Guide                                                              JAN-MS-02407513                      JAN-MS-02407516
JA-03377           01/14/2011          Proposal for Understanding Chronic Pain Anatomical Resources Wall Chart, Pocket Guide, Tear-Pad                              JAN-MS-02407517                      JAN-MS-02407519
JA-03378           08/06/2010          Email from Samantha Miller to Frank Demiro et al.                                                                            JAN-MS-02407789                      JAN-MS-02407790
JA-03379           08/05/2010          Ketchum Public Relations, Pain Awareness Month Video Series and Internal Awareness Campaign Budget / Proposal                JAN-MS-02407791                      JAN-MS-02407794
JA-03380           12/03/2009          Janssen PADT Guidebook                                                                                                       JAN-MS-02493626                      JAN-MS-02493627
JA-03381           03/18/2010          Email from Robyn Kohn to Susan Nicholson                                                                                     JAN-MS-02494145                      JAN-MS-02494146
JA-03382           08/09/2012          Janssen Pharmaceuticals Contributions Committee meeting Minutes                                                              JAN-MS-02496824                      JAN-MS-02496844
JA-03383           03/19/2008          Email from Roxanne O. McGregor-Beck to Greg Panico et al.                                                                    JAN-MS-02498895                      JAN-MS-02498895
                                       Johnson & Johnson draft press release on TAPENTADOL IMMEDIATE RELEASE EFFECTIVE IN RELIEVING ACUTE PAIN
JA-03384           05/08/2008                                                                                                                                       JAN-MS-02498896                      JAN-MS-02498896
                                       FROM COMMON FOOT SURGERY
JA-03385           12/14/2007          Email from Lauren Hartmann to Diane McCracken et al.                                                                         JAN-MS-02498955                      JAN-MS-02498956
                                                                                Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 74 of 117. PageID #: 415086



                                                                                                                                                          Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.      Date                                                           Description                                                                    BegBates                             EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-03386     12/14/2007   Letter from Cyndi Grimes to Robyn Kohn                                                                                JAN-MS-02498957                      JAN-MS-02498963
JA-03387     09/11/2007   Three-Party CE Educational Grant Agreement (Re Grant ID #5505)                                                        JAN-MS-02498981                      JAN-MS-02498981
JA-03388     01/01/2006   OMJPS Health Care Compliance Reference Guide                                                                          JAN-MS-02508522                      JAN-MS-02508805
JA-03389     03/25/2014   Statement of Work - Community Connect National Program Rollout                                                        JAN-MS-02522549                      JAN-MS-02522553
JA-03390     07/01/2013   2013-2014 Corporate Membership: Totality Request ID: 160671                                                           JAN-MS-02525626                      JAN-MS-02525631
JA-03391     05/01/2014   PAIN Rep Master Table May 2014                                                                                        JAN-MS-02527268                      JAN-MS-02527268
JA-03392     10/24/2014   Scheduled or Completed Programs                                                                                       JAN-MS-02529910                      JAN-MS-02529910
JA-03393     01/15/2007   Email from Haya Taitel to Gregory J. Imber et al.                                                                     JAN-MS-02533808                      JAN-MS-02533810
JA-03394     10/01/2014   Email from Frederick Tewell to Christine Damico et al.                                                                JAN-MS-02733170                      JAN-MS-02733171
JA-03395     10/06/2014   Email from MaryAnn Sicurella to Frederick Tewell                                                                      JAN-MS-02734351                      JAN-MS-02734352
JA-03396     03/01/2013   Janssen draft presentation: CNS Pain Team Q2-Q4 Call Plan Strategy                                                    JAN-MS-02734353                      JAN-MS-02734357
JA-03397     03/29/2013   Internal Medicine PAIN Sales Force 1st Quarter 2013 Call Plan                                                         JAN-MS-02734358                      JAN-MS-02734359
JA-03398     09/01/2012   Approved Specialties for Nucynta and Nucynta ER                                                                       JAN-MS-02734360                      JAN-MS-02734360
JA-03399     06/27/2014   2014 Program Budget and Assessment                                                                                    JAN-MS-02734788                      JAN-MS-02734788
JA-03400     11/09/2014   MediMedia Health Proposal: Duragesic Web $50 Coupon 2015 Program                                                      JAN-MS-02737011                      JAN-MS-02737017
JA-03401     09/04/2007   Email from Paul Simms to Wesley Dorey et al.                                                                          JAN-MS-02750931                      JAN-MS-02750932
JA-03402     10/22/2007   Email from Wesley Dorey to Scott Trembley et al.                                                                      JAN-MS-02751055                      JAN-MS-02751057
JA-03403     11/15/2010   Email from Gary Vorsanger to Bruce Moskovitz et al.                                                                   JAN-MS-02819785                      JAN-MS-02819787
JA-03404     08/26/2011   Presentation: Nucynta ER Messaging                                                                                    JAN-MS-02823191                      JAN-MS-02823191
JA-03405     07/03/1905   NUCYNTA ER (tapentadol extended-release tablets) FDA Action Response Document for APPROVAL                            JAN-MS-02823192                      JAN-MS-02823199
JA-03406     11/22/2011   Nucynta ER Opioid Dose Conversion Web Advisory Board                                                                  JAN-MS-02827954                      JAN-MS-02827986
JA-03407     12/26/2012   Work Order Project: Xponent Analysis                                                                                  JAN-MS-02935308                      JAN-MS-02935313
JA-03408     11/01/2011   Pharmacor: Pain Management Study - Chronic Pain Nov. 2011                                                             JAN-MS-02948933                      JAN-MS-02949151
JA-03409     08/01/2012   Nucynta and Nucynta ER Dual Dosing Guides                                                                             JAN-MS-02958779                      JAN-MS-02958836
JA-03410     12/01/2010   PriCara Presentation: Nucynta RBD Meeting                                                                             JAN-MS-02959725                      JAN-MS-02959725
JA-03411     04/07/2015   Form Letter from Michael Levitt to "valued business partners"                                                         JAN-MS-02960561                      JAN-MS-02960569
JA-03412     05/01/2015   2015 Suspicious Order Monitoring, JOM SOM Program                                                                     JAN-MS-02960646                      JAN-MS-02960646
JA-03413     01/10/2017   JOM 2017 Suspicious Order Monitoring                                                                                  JAN-MS-02964344                      JAN-MS-02964345
JA-03414     04/01/2014   2015 Completed SOM Questionnaire by Anda, Inc.                                                                        JAN-MS-02966146                      JAN-MS-02966146
JA-03415     04/01/2014   JOM SOM Questionnaire in Preparation for On-Site Visit                                                                JAN-MS-02966794                      JAN-MS-02966795
JA-03416     01/02/2013   Internal Medicine PAIN Sales Force 1st Quarter 2013 Call Plan                                                         JAN-MS-02979844                      JAN-MS-02979845
JA-03417     01/28/2015   Email from Michele Dempsey to John Daly                                                                               JAN-MS-02984602                      JAN-MS-02984607
JA-03418     01/02/2015   Product Promotion Policy                                                                                              JAN-MS-02989735                      JAN-MS-00789755
JA-03419     06/23/1905   Janssen 2001 Product Business Plan Summary                                                                            JAN-MS-02992128                      JAN-MS-02992130
                          General Policy and Procedure for the Review and Approval of Advertising, Promotional and Field Sales Force Training
JA-03420     02/01/2006                                                                                                                         JAN-MS-02994505                      JAN-MS-02994505
                          Materials
JA-03421     06/28/1905   PriCara Frequently Asked Questions, 1st Half 2006 Call Plan                                                           JAN-OH-00138847                      JAN-OH-00138847
JA-03422     05/30/2014   Suspicious Order Monitoring Due Diligence Visit Report                                                                JAN-MS-03054664                      JAN-MS-03054666
JA-03423     11/12/2004   Email from Joseph Cannavo to Richard Grant et al.                                                                     JAN-MS-03072697                      JAN-MS-03072698
JA-03424     06/26/1905   Janssen Duragesic Patient Coupon Program Guide                                                                        JAN-MS-03072699                      JAN-MS-03072700
JA-03425     12/03/2004   Chronic Pain: DURAGESIC Speaker Training Meeting                                                                      JAN-MS-03074478                      JAN-MS-03074481
JA-03426     01/23/2004   DURAGESIC Speakers Bureau 2004 Speaker Training Details & Justification (Draft)                                       JAN-MS-03074511                      JAN-MS-03074511
JA-03427     09/22/2003   Duragesic Product Suite - Course 1: Understanding Pain                                                                JAN-MS-03075212                      JAN-MS-03075296
JA-03428     10/28/2003   Duragesic Product Suite - Course 7: Selling Duragesic                                                                 JAN-MS-03075299                      JAN-MS-03075299
JA-03429     11/03/2003   Duragesic Product Suite - Course 6: Competition                                                                       JAN-MS-03075301                      JAN-MS-03075301
JA-03430     09/22/2004   Janssen Storyboard: Duragesic Product Suite                                                                           JAN-MS-03075308                      JAN-MS-03075308
JA-03431     10/09/2003   Duragesic Product Suite - Course 4: Disease States                                                                    JAN-MS-03075309                      JAN-MS-03075408
JA-03432     09/22/2003   Duragesic Product Suite - Course 3: Treatment Options                                                                 JAN-MS-03075417                      JAN-MS-03075529
JA-03433     09/22/2003   Duragesic Product Suite - Course 2: Pain Assessment                                                                   JAN-MS-03075534                      JAN-MS-03075586
JA-03434     12/01/2004   Duragesic Speaker Bureau: December 2004 Speaker Training Details & Justification                                      JAN-MS-03076038                      JAN-MS-03076038
JA-03435     01/23/2015   Standard Operating Procedure for the Management of the Copy Review Process                                            JAN-MS-03087769                      JAN-MS-03087785
JA-03436     11/04/2018   Janssen Presentation: JOM Suspicious Order Monitoring                                                                 JAN-MS-03089466                      JAN-MS-03089483
JA-03437     07/01/2017   Quintiles IMS Fifteenth Amendment to Information Services Agreement No. COBS-0608-1213                                JAN-MS-03108831                      JAN-MS-03108833
JA-03438     12/31/2016   Quintiles IMS Thirteenth Amendment to Information Services Agreement No. COBS-0608-1213                               JAN-MS-03108834                      JAN-MS-03108835
JA-03439     01/01/2017   Quintiles IMS Fourteenth Amendment to Information Services Agreement No. COBS-0608-1213                               JAN-MS-03108836                      JAN-MS-03108858
JA-03440     06/18/2008   IMS HEALTH Information Services Agreement AGREEMENT No.: COBS- SFE0608-1213                                           JAN-MS-03108859                      JAN-MS-03108872
JA-03441     06/18/2008   IMS HEALTH Information Services Agreement AGREEMENT No.: COBS- SFE0608-1213                                           JAN-MS-03108873                      JAN-MS-03108886
JA-03442     01/01/2010   Amendment to Information Services Agreement Dated 6/18/2008                                                           JAN-MS-03108887                      JAN-MS-03108904
                          IMS HEALTH AMENDMENT TO INFORMATION SERVICES AGREEMENT No. COBS-0608-1213 DATED JUNE 18, 2008
JA-03443     01/01/2010                                                                                                                         JAN-MS-03108905                      JAN-MS-03108922
                          BETWEEN IMS HEALTH INCORPORATED (""IMS"") AND CENTOCOR ORTHO BIOTECH SERVICES, LLC (""CLIENT"")
                                                                                          Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 75 of 117. PageID #: 415087



                                                                                                                                                              Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.           Date                                                                Description                                                              BegBates                             EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-03444          01/01/2007         IMS Health Information Services Agreement (J&J Master Agreement)                                               JAN-MS-03108923                      JAN-MS-03108974
JA-03445          01/01/2007         IMS HEALTH Information Services Agreement AGREEMENT No.: J&J-MasterAgreement07-09                              JAN-MS-03108975                      JAN-MS-03109026
JA-03446          01/01/2010         Quintiles IMS 14th Amendment to Information Services Agreement No COBS-0608-1213                               JAN-MS-03109027                      JAN-MS-03109044
JA-03447          12/31/2016         Quintiles IMS Thirteenth Amendment to Information Services Agreement No. COBS-0608-1213                        JAN-MS-03109045                      JAN-MS-03109046
JA-03448          07/01/2007         Quintiles IMS Fifteenth Amendment to Information Services Agreement No. COBS-0608-1213                         JAN-MS-03109070                      JAN-MS-03109072
JA-03449          06/18/2008         IMS HEALTH Information Services Agreement AGREEMENT No.: COBS- SFE0608-1213                                    JAN-MS-03109073                      JAN-MS-03109086
JA-03450          01/01/2007         "IMS HEALTH Information Services Agreement AGREEMENT No.: J&J-MasterAgreement07-09"                            JAN-MS-03109087                      JAN-MS-03109138
JA-03451          01/28/2014         Janssen Suspicous Order Monitoring Program Questionnaire                                                       JAN-MS-03116127                      JAN-MS-03116127
JA-03452          06/19/2017         JOM Customer Service New Customer Pre Application                                                              JAN-MS-03121163                      JAN-MS-03121165
JA-03453          01/24/2013         JOM Customer Service New Customer Post-Application                                                             JAN-MS-03121166                      JAN-MS-03121170
JA-03454          07/05/2018         JOM Customer Support Services DEA Questionable Order Report and Monitoring Process                             JAN-MS-03121171                      JAN-MS-03121185
JA-03455          10/01/2018         JOM Distribution Shipping Process                                                                              JAN-MS-03121186                      JAN-MS-03121244
JA-03456          05/17/2018         JOM Customer Support Services Schedule II CS Order Process                                                     JAN-MS-03121245                      JAN-MS-03121264
JA-03457          10/24/2018         JOM Customer Support Services Monthly Metric Report for Scheduled Orders                                       JAN-MS-03121265                      JAN-MS-03121283
JA-03458          08/10/2017         JOM Customer Support Services New Customer Request Process                                                     JAN-MS-03121284                      JAN-MS-03121290
JA-03459          10/06/2017         JOM Customer Support Services - Business Manager: Release Orders                                               JAN-MS-03121291                      JAN-MS-03121311
JA-03460          09/07/2018         JOM Controlled Substance Compliance Maintaining DEA and State Reporting                                        JAN-MS-03121312                      JAN-MS-03121326
JA-03461          11/19/2018         JOM Customer Service Customer Master Data Process                                                              JAN-MS-03121327                      JAN-MS-03121359
JA-03462          05/04/2018         JOM Customer Support Services Schedule 11-V Order Processing and Investigating Questionable Order Quantities   JAN-MS-03121360                      JAN-MS-03121368
JA-03463            No Date          JOM Controlled Substance Compliance Suspicious Order Monitoring                                                JAN-MS-03121369                      JAN-MS-03121378
JA-03464          04/02/2002         Spreadsheets: Speaker Bureau Programs                                                                          JAN-MS-0312397                       JAN-MS-03124005
JA-03465          07/30/2013         Email from Martha Wick to Maryann Gribbin et al.                                                               JAN-MS-03123994                      JAN-MS-03123996
JA-03466          12/20/2017         Email from Robert Helfrick to Stephanie Dixon et al.                                                           JAN-MS-03124006                      JAN-MS-03124007
JA-03467          12/20/2017         Checklist for Importer and Exporter inspections                                                                JAN-MS-03124008                      JAN-MS-03124009
JA-03468          12/28/2017         Email from Robert Helfrick to Stephanie Dixon et al.                                                           JAN-MS-03124010                      JAN-MS-03124011
JA-03469          12/04/2008         Attendee list for Dec. 2008 FDLI Conference                                                                    JAN-MS-03124015                      JAN-MS-03124015
JA-03470     05/14/2008-04/11/2014   DEA conference attendance certificates                                                                         JAN-MS-03124016                      JAN-MS-03124021
JA-03471          04/15/2015         DEA Distributors Conference Documents -2015                                                                    JAN-MS-03124022                      JAN-MS-03124047
JA-03472          01/29/2018         ACI Summit on Controlled Substances Agenda                                                                     JAN-MS-03124048                      JAN-MS-03124049
JA-03473          03/22/2017         Email from DEA Conference Registration to Michelle Dempsey                                                     JAN-MS-03124050                      JAN-MS-03124052
JA-03474          04/04/2016         Email from DEA Conference Registration to Michele Dempsey                                                      JAN-MS-03124053                      JAN-MS-03124055
JA-03475          04/12/2016         April 2016 DEA Pharma Training Seminar                                                                         JAN-MS-03124056                      JAN-MS-03124058
JA-03476          08/19/2015         Email from DEA Conference Registration to Michele Dempsey                                                      JAN-MS-03124059                      JAN-MS-03124062
JA-03477          07/06/1905         2014 Specialty Pharma Supply Chain Issues & Trends Seminar attendees list                                      JAN-MS-03124063                      JAN-MS-03124063
JA-03478          07/30/2013         Email from DEA Conference Registration to Michele Dempsey                                                      JAN-MS-03124064                      JAN-MS-03124065
JA-03479          07/19/2013         DEA Manufacturers, Importers, Exports Conference agenda, topics, and roster                                    JAN-MS-03124066                      JAN-MS-03124069
JA-03480          02/13/2012         DEA Conference Attendees List                                                                                  JAN-MS-03124070                      JAN-MS-03124070
JA-03481          04/19/2011         DEA Pharma Training Seminar Cert of Participation                                                              JAN-MS-03124071                      JAN-MS-03124073
JA-03482          10/14/2009         DEA Pharma Conference Attendees List                                                                           JAN-MS-03124074                      JAN-MS-03124075
JA-03483          01/07/2019         Regulatory Agency Contact Report 2019-002                                                                      JAN-MS-03124076                      JAN-MS-03124079
JA-03484          12/12/2007         Regulatory Agency Contact Report                                                                               JAN-MS-03124082                      JAN-MS-03124087
JA-03485          08/03/2011         JOM Standard Operating Procedure: License Management                                                           JAN-MS-03124088                      JAN-MS-03124100
JA-03486          07/24/2013         JOM Standard Operating Procedure: Customer Service Suspicious or Excessive Orders                              JAN-MS-03124101                      JAN-MS-03124110
JA-03487          01/24/2013         JOM Standard Operating Procedure: Customer Service New Customer Post Application                               JAN-MS-03124141                      JAN-MS-03124145
JA-03488          01/24/2013         JOM Standard Operating Procedure: Customer Service New Customer Pre-Application                                JAN-MS-03124146                      JAN-MS-03124148
JA-03489          04/08/2009         Email from Cassie Hallberg to Robyn Kohn et al.                                                                JAN-MS-03613638                      JAN-MS-03613639
JA-03490          09/16/2005         JOM Customer Service Suspicious or Excessive Narcotic Orders.                                                  JAN-MS-03741170                      JAN-MS-03741176
JA-03491          09/19/2005         JOM Standard Operating Procedure: Customer Service Order Processing of Controlled Substances                   JAN-MS-03741177                      JAN-MS-03741200
                                     JOM Standard Operating Procedure: Customer JOM Standard Operating Procedure: Customer Service Schedule II-V
JA-03492          11/17/2005                                                                                                                        JAN-MS-03741201                      JAN-MS-03741205
                                     Order Processing and Investigating Suspicious or Excessive Narcotics Orders
JA-03493          01/07/2019         Controlled Substances Suspicious Order Monitoring Program Questionnaire                                        JAN-MS-03741206                      JAN-MS-03741211
JA-03494          06/01/2012         Copy Review Submission Cover Sheet - Nucynta ER Patient Brochure                                               JAN-MS-03768436                      JAN-MS-03768447
JA-03495          04/01/2009         Advertisement: Opioid Efficacy Meets Unexpected Tolerability.                                                  JAN-MS-03769903                      JAN-MS-03769914
JA-03496          04/16/2008         Copy Review Approval Form for Tapentadol KOL NewsChannel                                                       JAN-MS-03778931                      JAN-MS-03778931
JA-03497          04/03/2008         Copy Review Approval Form - NEO Pathways KOL NewsChannel                                                       JAN-MS-03778932                      JAN-MS-03778932
JA-03498          07/01/2011         Janssen Presentation: Nucynta Dosing and Administration Guide                                                  JAN-MS-03797063                      JAN-MS-03797077
JA-03499          09/02/2014         EOS Project Initiation: Nucynta Updates                                                                        JAN-MS-03830441                      JAN-MS-03830444
JA-03500          10/25/2013         Form 2253 - Transmittal of Advertisements and Promotional Labeling For Drugs and Biologics for Human Use       JAN-MS-03830495                      JAN-MS-03830495
                                                                                  Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 76 of 117. PageID #: 415088



                                                                                                                                                              Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.      Date                                                             Description                                                                      BegBates                             EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-03501     09/02/2014   EOS Project Initiation: Nucynta Updates                                                                                   JAN-MS-03844401                      JAN-MS-03844409
JA-03502     04/07/2014   EOS record of PRC approved Start Smart materials                                                                          JAN-MS-03857633                      JAN-MS-03857638
JA-03503     07/02/1905   Smart Moves, Smart Choices fact sheet.                                                                                    JAN-MS-03917731                      JAN-MS-039177312
JA-03504     06/21/2012   CRC Meeting Agenda; Advertising & Promotion                                                                               JAN-MS-03966966                      JAN-MS-03966966
JA-03505     07/28/2010   AI/GI (sales force) tablet materials                                                                                      JAN-MS-04022231                      JAN-MS-04022292
JA-03506     07/01/2009   Nucynta representative resource guide                                                                                     JAN-MS-04105807                      JAN-MS-04105810
JA-03507     06/01/2012   Copy Review Approval Form for Nucynta ER Patient Brochure                                                                 JAN-MS-04145965                      JAN-MS-04145965
JA-03508     06/01/2012   Copy Review Submission Package - Nucynta ER Patient Brochure                                                              JAN-MS-04145969                      JAN-MS-04145969
JA-03509     06/01/2012   IReview Item # Request Form - Nucynta ER Patient Brochure                                                                 JAN-MS-04145970                      JAN-MS-04145970
JA-03510     12/05/2008   Nucynta pharmacy leave behind                                                                                             JAN-MS-04146535                      JAN-MS-04146541
JA-03511     06/01/2009   Nucynta pharmacy vis aid annotated                                                                                        JAN-MS-04157172                      JAN-MS-04157191
JA-03512     09/01/2010   Nucynta dosing and administration guide                                                                                   JAN-MS-04181502                      JAN-MS-04181512
JA-03513     07/01/1905   Nucynta eRep assets                                                                                                       JAN-MS-04183671                      JAN-MS-04183740
JA-03514     03/16/2011   Nucynta website                                                                                                           JAN-MS-04190903                      JAN-MS-04191187
JA-03515     07/02/2013   Email from Michael Levitt to Michele Dempsey                                                                              JAN-MS-04201132                      JAN-MS-04201133
JA-03516     01/08/2003   Email from Robert Lisicki to Kati Chupa et al.                                                                            JAN-MS-04211256                      JAN-MS-04211256
JA-03517     07/15/2002   Guidance Document: Support of Continuing Medical Education (CME) Activities                                               JAN-MS-04211257                      JAN-MS-04211269
JA-03518     10/15/2013   Email from Arnold Doyle to Scott McKenzie et al.                                                                          JAN-MS-04215700                      JAN-MS-04215701
JA-03519     04/08/2011   Email from Frank Demiro to Beth Rathburn et al.                                                                           JAN-MS-04218304                      JAN-MS-04218308
JA-03520     04/12/2011   Email from Frank Demiro to Tara Blackman                                                                                  JAN-MS-04218321                      JAN-MS-04218327
JA-03521     03/08/2011   Email from Frank Demiro to Linda Hurchins.                                                                                JAN-MS-04219749                      JAN-MS-04219749
JA-03522     07/02/1905   Ortho-McNeil Status Grid_03-07-11 to Client                                                                               JAN-MS-04219750                      JAN-MS-04219750
JA-03523     08/01/2013   Email from ValueTrak Report Administrator to Shweta Raval                                                                 JAN-MS-05332010                      JAN-MS-05332010
JA-03524     12/13/2010   Letter from Tracy Allgier-Baker (Penn State) to Ortho-McNeil Janssen Scientific Affairs, LLC, Educational Grants          JAN-MS-05399338                      JAN-MS-05399339
JA-03525     05/16/2012   Email from Maryann Gribbin to David E. Johnson et al.                                                                     JAN-MS-05433721                      JAN-MS-05433722
JA-03526     05/17/2012   Email from Maryann Gribbin to Maryann Gribbin et al.                                                                      JAN-MS-05433723                      JAN-MS-05433725
JA-03527     05/18/2012   Email from Maryann Gribbin to Maryann Gribbin et al.                                                                      JAN-MS-05433726                      JAN-MS-05433727
JA-03528     05/21/2012   Email from Maryann Gribbin to Maryann Gribbin et al.                                                                      JAN-MS-05433728                      JAN-MS-05433729
JA-03529     01/22/2019   Email from Robert Helfrick to Stephanie Dixon                                                                             JAN-MS-05433730                      JAN-MS-05433730
JA-03530     11/16/2017   JOM Customer Support Services DEA Unusual Order Report and Monitoring Process                                             JAN-MS-05433731                      JAN-MS-05433740
JA-03531     01/22/2019   Email from Robert Helfrick to Stephanie Dixon                                                                             JAN-MS-05433741                      JAN-MS-05433741
JA-03532     08/04/2015   Email from Robert Helfrick to Martha Wick et al.                                                                          JAN-MS-05433744                      JAN-MS-05433745
JA-03533     09/25/2018   Email from George Guralnik to Cindy Maiolino et al.                                                                       JAN-MS-05433746                      JAN-MS-05433747
JA-03534     10/22/2008   Email from Maryann Gribbin to Jill Lavitsky et al.                                                                        JAN-MS-05433748                      JAN-MS-05433749
JA-03535     12/17/2018   Regulatory Agency Contact Report - 2018-77                                                                                JAN-MS-05433750                      JAN-MS-05433753
JA-03536     01/02/2018   YTD Monitored Orders (Kentucky Distribution Center)                                                                       JAN-MS-05433754                      JAN-MS-05433754
JA-03537     06/26/2018   Questionable Order Justification Release Form                                                                             JAN-MS-05433755                      JAN-MS-05433755
JA-03538     06/14/2018   Questionable Order Justification Release Form                                                                             JAN-MS-05433757                      JAN-MS-05433757
JA-03539     01/24/2019   Email from Belinda Corum to Michele Dempsey                                                                               JAN-MS-05433758                      JAN-MS-05433760
JA-03540     05/05/2011   Email from Robyn Hand to Kati Chupa et al.                                                                                JAN-MS-05435624                      JAN-MS-05435624
JA-03541       No Date    Order Management FRS Document                                                                                             JAN-MS-05441988                      JAN-MS-05442211
JA-03542       No Date    Mercury Order Management User Requirements Specifications                                                                 JAN-MS-05442212                      JAN-MS-05442253
JA-03543     06/28/1905   Handwritten Notes                                                                                                         JAN-MS-05444824                      JAN-MS-05446674
JA-03544     11/23/2013   JOM Standard Operating Procedure: Customer Service Customer Master Data Process                                           JAN-MS-05457234                      JAN-MS-05457247
JA-03545     04/04/2006   Guidance Document on Support for Promotional and Educational Programs and Materials                                       JAN-MS-05457296                      JAN-MS-05457337
JA-03546     07/05/2012   July Sales Impact Pull-Through Guide, Learning and Exploring with you PCP and Specialists                                 JAN-MS-00091517                      JAN-MS-00091519
JA-03547     07/04/1905   Janssen Presentation: Training Workshops, Nucynta and Nucynta ER                                                          JAN-MS-00091555                      JAN-MS-00091611
JA-03548     07/04/1905   Janssen Presentation:Training Workshops, Nucynta and Nucynta ER                                                           JAN-MS-00091615                      JAN-MS-00091672
JA-03549     07/04/1905   Janssen Presentation on Nucynta and Nucynta ER: Cycle 1 Meeting                                                           JAN-MS-00091704                      JAN-MS-00091806
JA-03550     07/04/1905   Janssen Presentation: Value Based Selling: A Consultative Approach with Nucynta ER                                        JAN-MS-00092138                      JAN-MS-00092167
JA-03551     01/07/2011   Nucynta Home Study Training Calendar                                                                                      JAN-MS-00092190                      JAN-MS-00092192
                          Daniels, Stephen, et al., A Randomized, Double-Blind, Placebo-Controlled Phase 3 Study of the Relative Efficacy and
JA-03552     05/18/2009   Tolerability of Tapentadol IR and Oxycodone IR for Acute Pain, Current Medical Research and Opinion, Vol. 25, No.6, pp.   JAN-MS-00092203                      JAN-MS-00092213
                          1551-1561, 2009.
                          Daniels, Stephem, et al;., A Randomized, Double-Blind, Phase III Study Comparing Multiple Doses of Tapentadol IR,
JA-03553     02/09/2009   Oxycodone IR, and Placebos for Postoperative (Bunionectomy) Pain, Current Medical Research and Opinions, Vol. 26,         JAN-MS-00092214                      JAN-MS-00092225
                          No. 3, 2009, pp. 765-776.
                                                                                  Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 77 of 117. PageID #: 415089



                                                                                                                                                             Janssen Defendants’ Trial Exhibit List (09/25/19)
  Ex. No.      Date                                                              Description                                                                    BegBates                               EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
                         Hartrick, Craig et al., Efficacy and Tolerability of Tapentadol Immediate Release and Oxycodone HC1 Immediate Release
JA-03554    02/01/2009   in Patients Awaiting Primary Joint Replacement Surgery for End-Stage Joint Disease: A 10-Day, Phase III, Randomized,  JAN-MS-00092226                          JAN-MS-00092237
                         Double-Blind, Active- and Placebo-Controlled Study, Clinical Therpaeutics, Vol, 31, No. 2, 2009.
JA-03555    04/10/2012   Nucynta ER FAQs                                                                                                           JAN-MS-00093748                      JAN-MS-00093774
JA-03556    10/01/2011   Janssen Presentation: Risk Management (REMS) for Tapentadol ER, Chapter 2: The REMS Programs for Nucynta ER               JAN-MS-00093821                      JAN-MS-00093880
JA-03557    11/01/2013   Janssen Presentation: Value Based Selling: A Consultative Approach with Nucynta ER                                        JAN-MS-00105838                      JAN-MS-00105868
JA-03558    05/14/2010   FAQ: Ask the Nucynta Team                                                                                                 JAN-MS-00120596                      JAN-MS-00120610
JA-03559    07/05/1905   Janssen Presentation: Retail Training Workshops, Nucynta, Nucynta ER                                                      JAN-MS-00122286                      JAN-MS-00122357
JA-03560    07/05/1905   Janssen Presentation: Retail Training Workshops, Nucynta, Nucynta ER                                                      JAN-MS-00122577                      JAN-MS-00122648
JA-03561    10/01/2011   Janssen Presentation: Risk Management {REMS} for Tapentadol ER, Chapter 2: The REMS Programs for Nucynta ER               JAN-MS-00123331                      JAN-MS-00123390
JA-03562    02/12/2019   Spreadsheet re Mkt Res - Reg KOL                                                                                          JAN-MS-02533814                      JAN_MS_02533814
                         Evaluation of the tamper-resistant properties of tapentadol extended-release tablets: Results of in vitro laboratory
JA-03563    02/06/2014                                                                                                                             JAN-TREX-00056201                    JAN-TREX-00056210
                         analyses by Eric Galia, PhD, Yinka Williams, Ben Van Hove, et al.
                         Tapentadol Abuse Potential: A Postmarketing Evaluation Using a Sample of Individuals Evaluated for Substance Abuse by
JA-03564    07/07/1905                                                                                                                             JAN-TREX-00056211                    JAN-TREX-00056222
                         Stephen F. Butler, Emily C. McNaughton, MPH and Ryan A. Black, PhD
                         Pain Medicine Wiley Periodicals, Inc.: Assessing Abuse Potential of New Analgesic Medications Following Market
JA-03565    07/07/1905                                                                                                                             JAN-TREX-00056223                    JAN-TREX-00056232
                         Release: An Evaluation of Internet Discussion of Tapentadol Abuse, Emily McNaughton et al.
JA-03566    07/05/1905   Pain Physician Journal: Efficacy of Tapentadol ER for Managing Moderate to Severe Chronic Pain, Marc Afialo et al.        JAN-TREX-00056233                    JAN-TREX-00056246

JA-03567    07/08/1905   Pain Medicine: Diversion and Illicit Sale of Extended Release of Tapentadol in the United States, Richard C. Dart et al   JAN-TREX-00056247                    JAN-TREX-00056253
JA-03568    06/10/2004   APF: Pain Notebook                                                                                                        JAN-TREX-00056254                    JAN-TREX-00056255
JA-03569    06/16/2005   Treating Doctors as Drug Dealers; The DEA's War on Prescription Painkillers; Ronald T. Libby                              JAN-TREX-00056256                    JAN-TREX-00056283
                         Substance Abuse: A Comphrensive Textbook. 4th ed.: Joyce H. Lowinson, M.D., Pedro Ruiz, M.D., Robert B. Millman,
JA-03570    06/26/1905                                                                                                                             JAN-TREX-00056284                    JAN-TREX-00056327
                         M.D., et al.
                         Statement by Douglas Throckmorton, M.D., Deputy Center Director for Regulatory Programs in FDA’s Center for Drug
JA-03571    04/09/2019   Evaluation and Research, on new opioid analgesic labeling changes to give providers better information for how to         JAN-TREX-00056328                    JAN-TREX-00056331
                         properly taper patients who are physically dependent on opioids
JA-03572    06/20/1905   British Journal of Anaesthesia Opioid tolerance: the clinical perspective, B-J Collett                                    JAN-TREX-00056332                    JAN-TREX-00056342
                         CDC Morbidity and Mortality Weekly Report, Prevalence of Chronic Pain and High-Impact Chronic Pain Among Adults --
JA-03573    09/14/2018                                                                                                                             JAN-TREX-00056343                    JAN-TREX-00056350
                         United States, 2016
JA-03574    06/25/1905   NIDA: Pain Assessment and Documentation Tool (PADT)                                                                       JAN-TREX-00056351                    JAN-TREX-00056353
JA-03575    07/02/2015   Prescribe Responsibly home page                                                                                           JAN-TREX-00149916                    JAN-TREX-00149916
JA-03576    07/02/2015   Prescribe Responsibly full website                                                                                        JAN-TREX-00056354                    JAN-TREX-00056364
JA-03577    07/06/1905   Smart Moves, Smart Choices About page                                                                                     JAN-TREX-00149917                    JAN-TREX-00149917
JA-03578    07/06/1905   Smart Moves, Smart Choices Elementary Smart Start Tools webpage                                                           JAN-TREX-00056365                    JAN-TREX-00056366
JA-03579    07/06/1905   Smart Moves, Smart Choices Tool Kit for Middle and High Schools webpage                                                   JAN-TREX-00056367                    JAN-TREX-00056368
JA-03580    07/06/1905   Smart Moves, Smart Choices Tool Kit for Middle and High Schools webpage                                                   JAN-TREX-00056369                    JAN-TREX-00056370
JA-03581    04/29/2019   Nurse.com Confronting the Opioid Epidemic Webpage                                                                         JAN-TREX-00149918                    JAN-TREX-00149918
JA-03582    04/29/2019   About Nurse.com Webpage                                                                                                   JAN-TREX-00056371                    JAN-TREX-00056373
JA-03583    08/31/2018   Nurse.com Opioid Use Disorder and Pregnancy: What Does Evidence-Based Care Look Like?                                     JAN-TREX-00056374                    JAN-TREX-00056378
JA-03584    08/31/2018   Nurse.com Health Literacy and Discharge Education: I Didn't Understand                                                    JAN-TREX-00056379                    JAN-TREX-00056383
JA-03585    08/31/2018   Nurse.com Patient Counseling: Preventing and Combating Opioid Misuse                                                      JAN-TREX-00056384                    JAN-TREX-00056388
JA-03586    08/24/2018   Nurse.com Meeting the Challenge of Pediatric Pain Management                                                              JAN-TREX-00056389                    JAN-TREX-00056395
JA-03587    08/21/2018   Nurse.com Responsible Opioid Prescribing, Chronic Pain, and Addiction                                                     JAN-TREX-00056396                    JAN-TREX-00056401
JA-03588    05/07/2018   Nurse.com Prescription Drug Abuse                                                                                         JAN-TREX-00056402                    JAN-TREX-00056407
                         Nurse.com website: Pain Management and Ethics: What's the Right Thing To Do?, available at www.nuse.com/ce/pain-
JA-03589    02/22/2019                                                                                                                             JAN-TREX-00056408                    JAN-TREX-00056413
                         managementy-and-ethics-what-s-the-right-thing-to-do
                         Nurse.com website: Chronic Pain: How Do We Treat It in an Era of Increasing Prescription Medication Misuse and
JA-03590    06/29/2018                                                                                                                             JAN-TREX-00056414                    JAN-TREX-00056419
                         Abuse?, available at www.nurse.com/ce/chronic-pain
                         Nurse.com website: Effective Pain Management Is More than Just a Number, available at www.nurse.com/ce/effective-
JA-03591    06/28/2018                                                                                                                             JAN-TREX-00056420                    JAN-TREX-00056425
                         pain-management-is-more-than-just-a-number
                         Nurse.com website: Substance Abuse: Helping Women and Their Children, available at www.nurse.com/ce/substance-
JA-03592    01/05/2018                                                                                                                             JAN-TREX-00056426                    JAN-TREX-00056432
                         abuse-helping-women-and-their-children
                         Nurse.com website: Medication Nonadherence: America's Other Drug Problem, available at
JA-03593    11/02/2017                                                                                                                             JAN-TREX-00056433                    JAN-TREX-00056438
                         www.nurse.com/ce/medication-nonadherence
                         Nurse.com website: Knocking Out Pain Safely with PCA, available at www.nurse.com/ce/knocking-out-pain-safely-with-
JA-03594    03/05/2018                                                                                                                             JAN-TREX-00056439                    JAN-TREX-00056444
                         pca
                         Nurse.com website: Recognizing Drug-Seeking Behavior, available at www.nurse.com/ce/recognizing-drugseeking-
JA-03595    08/27/2018                                                                                                                             JAN-TREX-00056445                    JAN-TREX-00056450
                         behavior
                         Nurse.com website: Evidence-Based Approaches to Pain Control, available at www.nurse.com/ce/evidence-based-
JA-03596    05/08/2018                                                                                                                             JAN-TREX-00056451                    JAN-TREX-00056455
                         approaches-to-pain-control
JA-03597    08/28/2018   Nurse.com website: Motivational Interviewing, available at www.nurse.com/ce/motivational-interviewing                     JAN-TREX-00056456                    JAN-TREX-00056462
                                                                                  Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 78 of 117. PageID #: 415090



                                                                                                                                                                 Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.      Date                                                         Description                                                                             BegBates                             EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-03598     04/24/2019   BabyCenter.com website: About BabyCenter, LLC, available at www.babycenter.com/about                                         JAN-TREX-00056463                    JAN-TREX-00056470
JA-03599     04/24/2019   Babycenter.com website: Editorial and Advertising Policy, available at www.babycenter.com/editorial-advertising-policy JAN-TREX-00056471                          JAN-TREX-00056475

JA-03600     04/24/2019   Babycenter.com website: BabyCenter Medical Advisory Board, available at www.babycenter.com/prkit-advisoryboard               JAN-TREX-00056476                    JAN-TREX-00056485

JA-03601     04/24/2019   Babycenter.com website: What Are Opioids?, available at www.babycenter.com/0_what-are-opioids_20004416.bc                    JAN-TREX-00056486                    JAN-TREX-00056490
                          Babycenter.com website: Chart: Which medicines contain opioids?, available at www.babycenter/0_chart-which-
JA-03602     04/24/2019                                                                                                                                JAN-TREX-00056491                    JAN-TREX-00056496
                          medicines-contain-opioids_20000902.bc
                          Babycenter.com website: Is it safe to take opioids during pregnancy?, available at www.babycenter.com/0_is-it-safe-to-
JA-03603     04/24/2019                                                                                                                                JAN-TREX-00056497                    JAN-TREX-00056502
                          take-opioids-during-pregnancy_20004418.bc
                          Babycenter.com website: Is it safe to take opioids while breastfeeding?, available at www.babycenter.com/0_is-it-safe-
JA-03604     04/24/2019                                                                                                                                JAN-TREX-00056503                    JAN-TREX-00056508
                          to-take-opioids-while-breastfeeding_20004424.bc
                          Babycenter.com website: Is it safe to take opioids during labor?, available at www.babycenter.com/0_is-it-safe-to-take-
JA-03605     04/24/2019                                                                                                                                JAN-TREX-00056509                    JAN-TREX-00056514
                          opioids-during-labor_20004422.bc
                          Babycenter.com website: What is my risk of becoming addicted if I take opioids?, available at
JA-03606     04/24/2019                                                                                                                                JAN-TREX-00056515                    JAN-TREX-00056520
                          www.babycenter.com/0_what-is-my-risk-of-becoming-addicted-if-i-take-opioids_20004430.bc
                          Babycenter.com website: How can I minimize my risk of addiction when I'm taking opioids?, available at
JA-03607     06/01/2018                                                                                                                                JAN-TREX-00056521                    JAN-TREX-00056526
                          www.babycenter.xom/0_how-can-i-minimize-my-risk-of-addiction-when-im-taking-opioi_20004432.bc
                          Babycenter.com website: What are the signs that someone is becoming addicted to opioids?, available at
JA-03608     04/24/2019                                                                                                                                JAN-TREX-00056527                    JAN-TREX-00056533
                          www.babycenter.com/0_what-are-the-signs-that-someone-is-becoming-addicted-to-opio_20004428.bc
                          FDA Education Blueprint for Health Care Providers Involved in the Treatment and Monitoring of Patients with Pain,
JA-03609     09/01/2018                                                                                                                                JAN-TREX-00056534                    JAN-TREX-00056546
                          September 2018
                          FDA website: Approved Risk Evaluation and Mitigation Strategies (REMS). Opioid Analgesic REMS, available at
JA-03610     09/18/2018                                                                                                                                JAN-TREX-00056547                    JAN-TREX-00056583
                          www.accessdata.fda.gov/scripts/cder/rems/index.cfm?event=RemsDetails.page&REMS=17
JA-03611     06/01/2012   Janssen Report: DURAGESIC (Fentanyl Transdermal System): Twelfth Risk Management Plan Progress Report                        JAN-TREX-00056584                    JAN-TREX-00057446
                          Morbidity and Mortality Weekly Report: CDC Guideline for Prescribing Opioids for Chronic Pain - Untied States, 2016,
JA-03612     03/18/2016                                                                                                                                JAN-TREX-00057447                    JAN-TREX-00057498
                          Recommendations and Reports, Vol. 65/No. 1
                          Bruce Moskovitz et al., Analgesic treatment for moderate-to-severe acute pain in the United STates: Patients'
JA-03613     08/01/2011                                                                                                                         JAN-TREX-00057499                           JAN-TREX-00057508
                          perspectives in the Physicians Partnering Against Pain (P3) Survey, Journal of Opiod Management 7.4/ July-August 2011
                          Michael Fleming et al., re Substance Use Disorders in a Primary Care Sample Receiving Daily Opioid Therapy, The Journal
JA-03614     07/01/2007                                                                                                                                JAN-TREX-00057509                    JAN-TREX-00057518
                          of Pain, Vol. 8, No. 7 (July) 2007 pp 573-582
                          Caleb Banta-green et al., Opioid use behaviors, mental health and pain - Development of a typology of chronic pain
JA-03615     07/01/1905                                                                                                                                JAN-TREX-00057519                    JAN-TREX-00057527
                          patients, Drug and Alcohol Dependence 104 (2009) 34-42
                          Joseph A. Boscarino et al., Risk factors for drug dependence among out-patients on opioid therapy in a large US health-
JA-03616     07/02/1905                                                                                                                                JAN-TREX-00057528                    JAN-TREX-00057535
                          care system, Addiction Research Report, Vol. 105, pp 1775-1782
                          David A. Fishbain, MD, FAPA et al., What Precentage of Chronic Nonmalignant Pain Patients Exposed to Chronic Opioid
JA-03617     06/30/1905   Analgesic Therapy Develop Abuse/Addiction and/or Aberrant Drug-Related Behaviors" a Structured Evidence-Based                JAN-TREX-00057536                    JAN-TREX-00057551
                          Review, Pain Medicine Vol. 9, No. 4, 2008
                          Long-term opioid management for chronic noncancer pain (Review), Cochrane Database of Systematic reviews, 2010,
JA-03618     07/02/1905                                                                                                                                JAN-TREX-00057552                    JAN-TREX-00057621
                          Issue 1, Art. No. CD006605
                          ScienceDirect website: Hydrocodone - an overview, Science Direct Topics available at
JA-03619     12/12/2018                                                                                                                                JAN-TREX-00057622                    JAN-TREX-00057627
                          www.sciencedirect.com/topics/medicine-and-dentistry/hydrocodone
JA-03620     09/01/2018   Product information sheet for Duragesic                                                                                      JAN-TREX-00057628                    JAN-TREX-00057687
JA-03621     01/09/2019   Table of Selected Studies, Research and Analysis of Safety and Efficacy of Duragesic and Nucynta                             JAN-TREX-00057688                    JAN-TREX-00057715
JA-03622     07/01/1905   Finding Relief, Pain Management for ·Older Adults, Conrad & Associates, LLC                                                  JAN-TREX-00057716                    JAN-TREX-00057736
JA-03623       No Date    Table of References for Let's Talk Pain                                                                                      JAN-TREX-00149919                    JAN-TREX-00149919
                          Robert Buynak, et al.,Efficacy and Safety of Tapentadol Extended Release for ·the Management of Chronic Low Back
JA-03624     07/02/1905   pain: results of a prospective, randomized, double-blind, placebo- and active- controlled Phase III Study, Expert Opinion,   JAN-MS-00074460                      JAN-MS-00074477
                          11(11), 2010
                          Plaintiffs' First Set of Interrogatories to Johnson & Johnson, Janssen Pharmaceuticals, Inc., Ortho-McNeil-Janssen
JA-03625     04/24/2018                                                                                                                                JAN-TREX-00057737                    JAN-TREX-00057746
                          Pharmaceuticals, Inc., and Janssen Pharmaceutica, Inc.
                          Defendants Johnson & Johnson, Janssen Pharmaceuticals, Inc., Ortho-McNeil-Janssen Pharmaceuticals, Inc., and Janssen
JA-03626     05/24/2018                                                                                                                                JAN-TREX-00057747                    JAN-TREX-00057837
                          Pharmaceutica, Inc.'s Responses and Objections to Plaintiffs' First Set of Interrogatories
                          Plaintiffs' Second Set of Interrogatories to Johnson & Johnson, Janssen Pharmaceuticals, Inc.Ortho-McNeil-Janssen
JA-03627     07/20/2018                                                                                                                                JAN-TREX-00057838                    JAN-TREX-00057852
                          Pharmaceuticals, Inc. and Janssen Pharmaceutica, Inc.
                          Plaintiffs' Corrected Second Set of Interrogatories to Johnson & Johnson, Janssen Pharmaceuticals, Inc., Ortho-McNeil-
JA-03628     07/21/2018                                                                                                                                JAN-TREX-00057853                    JAN-TREX-00057864
                          Janssen Pharmaceuticals, Inc., and Janssen Pharmaceutica, Inc.
                          Defendants Johnson & Johnson, Janssen Pharmaceuticals, Inc., Ortho-McNeil-Janssen Pharmaceuticals, Inc., and Janssen
JA-03629     08/31/2018                                                                                                                                JAN-TREX-00057865                    JAN-TREX-00057918
                          Pharmaceutica, Inc.'s Responses and Objections to Plaintiffs' Second Set of Interrogatories
                          Defendants Johnson & Johnson, Janssen Pharmaceuticals, Inc., Ortho-McNeil-Janssen Pharmaceuticals, Inc, and Janssen
JA-03630     08/31/2018                                                                                                                                JAN-TREX-00057919                    JAN-TREX-00057972
                          Pharmaceutica, Inc.'s Responses and Objections to Plaintiffs' Second Set of Interrogatories
                          Defendants Johnson & Johnson, Janssen Pharmaceuticals, Inc., Ortho-McNeil-Janssen Pharmaceuticals, Inc., and Janssen
JA-03631     09/14/2018                                                                                                                        JAN-TREX-00057973                            JAN-TREX-00057988
                          Pharmaceutica, Inc.'s Amended Responses and Objections to Plaintiffs' First Set of Interrogatories
                          Defendants Johnson & Johnson, Janssen Pharmaceuticals, Inc., Ortho-McNeil-Janssen Pharmaceuticals, Inc., and Janssen
JA-03632     11/05/2018                                                                                                                        JAN-TREX-00057989                            JAN-TREX-00058011
                          Pharmaceutica, Inc.'s Supplemental Responses to Plaintiffs' First Set of Interrogatories
                                                                               Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 79 of 117. PageID #: 415091



                                                                                                                                                           Janssen Defendants’ Trial Exhibit List (09/25/19)
  Ex. No.      Date                                                               Description                                                                 BegBates                               EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
                         Defendants Johnson & Johnson, Janssen Pharmaceuticals, Inc., Ortho-McNeil-Janssen Pharmaceuticals, Inc., and Janssen
JA-03633    11/06/2018                                                                                                                           JAN-TREX-00058012                    JAN-TREX-00058019
                         Pharmaceutica, Inc.'s Supplemental Responses to Plaintiffs' First Set of Interrogatories, No. 13
                         Plaintiffs' Third Set of Interrogatories to Johnson & Johnson, Janssen Pharmaceuticals, Inc., Ortho-McNeil-Janssen
JA-03634    12/11/2018                                                                                                                           JAN-TREX-00058020                    JAN-TREX-00058028
                         Pharmaceuticals, Inc., and Janssen Pharmaceutica, Inc.
                         Defendants Johnson & Johnson, Janssen Pharmaceuticals, Inc., Ortho-McNeil-Janssen Pharmaceuticals, Inc., and Janssen
JA-03635    12/14/2018   Pharmaceutica, Inc.'s Supplemental and Amended Responses to Plaintiffs' First and Second Set of Interrogatories, Nos.   JAN-TREX-00058029                    JAN-TREX-00058081
                         13, 19, 20, 22, 24-29, & 31
                         Defendants Johnson & Johnson, Janssen Pharmaceuticals, Inc., Ortho-McNeil-Janssen Pharmaceuticals, Inc., and Janssen
JA-03636    12/17/2018   Pharmaceutica, Inc.'s Supplemental and Amended Responses to Plaintiffs' First and Second Set of Interrogatories, Nos.   JAN-TREX-00058082                    JAN-TREX-00058134
                         13, 19-20, 22, 24-29 & 31
                         Defendants Johnson & Johnson and Janssen Pharmaceuticals, Inc.'s Objections and Written Responses to Certain Topics
JA-03637    01/07/2019                                                                                                                           JAN-TREX-00058135                    JAN-TREX-00058200
                         Identified in Plaintiffs' Amended Notice of Deposition Pursuant to Rule 30(B)(6)
                         Defendants Johnson & Johnson, Janssen Pharmaceuticals, Inc., Ortho-McNeil-Janssen Pharmaceuticals, Inc., and Janssen
JA-03638    01/10/2019                                                                                                                           JAN-TREX-00058201                    JAN-TREX-00058221
                         Pharmaceutica, Inc.'s Responses to Plaintiffs' Third Set of Interrogatories, Nos. 32-34
                         Defendants Johnson & Johnson, Janssen Pharmaceuticals, Inc., Ortho-McNeil-Janssen Pharmaceuticals, Inc., and Janssen
JA-03639    01/18/2019                                                                                                                        JAN-TREX-00058222                       JAN-TREX-00058231
                         Pharmaceutica, Inc.'s Supplemental Responses to Plaintiffs" Second Set of Interrogatories, Interrogatory No. 24
                         Defendants Johnson & Johnson, Janssen Pharmaceuticals, Inc., Ortho-McNeil-Janssen Pharmaceuticals, Inc., and Janssen
JA-03640    03/04/2019   Pharmaceutica, Inc Combined Second Supplemental and Amended Responses to Plaintiffs' First, Second, and Third Set of    JAN-TREX-00058232                    JAN-TREX-00058414
                         Interrogatories, Nos. 1-4, 7-9, 19, 21, 23, 25, and 28-32
                         Defendants Johnson & Johnson, Janssen Pharmaceuticals, Inc., Ortho-McNeil-Janssen Pharmaceuticals, Inc., and Janssen
JA-03641    03/22/2019   Pharmaceutica, Inc Combined Second Supplemental and Amended Responses to Plaintiffs' First, Second, and Third Set of    JAN-TREX-00058415                    JAN-TREX-00058431
                         Interrogatory, Nos. 5 and 33
JA-03642    08/01/1990   Duragesic Label                                                                                                         JAN-TREX-00058432                    JAN-TREX-00058443
JA-03643    01/01/1991   Duragesic Label                                                                                                         JAN-TREX-00058444                    JAN-TREX-00058455
JA-03644    06/01/1991   Duragesic Label                                                                                                         JAN-TREX-00058456                    JAN-TREX-00058467
JA-03645    06/01/1991   Duragesic Label                                                                                                         JAN-TREX-00058468                    JAN-TREX-00058479
JA-03646    04/01/1992   Duragesic Label                                                                                                         JAN-TREX-00058480                    JAN-TREX-00058491
JA-03647    03/01/1993   Duragesic Label                                                                                                         JAN-TREX-00058492                    JAN-TREX-00058504
JA-03648    08/01/1993   Duragesic Label                                                                                                         JAN-TREX-00058505                    JAN-TREX-00058517
JA-03649    01/01/1994   Duragesic Label                                                                                                         JAN-TREX-00058518                    JAN-TREX-00058530
JA-03650    05/01/1994   Duragesic Label                                                                                                         JAN-TREX-00058531                    JAN-TREX-00058543
JA-03651    06/01/1994   Duragesic Label                                                                                                         JAN-TREX-00058544                    JAN-TREX-00058556
JA-03652    06/01/1997   Duragesic Label                                                                                                         JAN-TREX-00058557                    JAN-TREX-00058569
JA-03653    04/01/1998   Duragesic Label                                                                                                         JAN-TREX-00058570                    JAN-TREX-00058573
JA-03654    11/01/1999   Duragesic Label                                                                                                         JAN-TREX-00058574                    JAN-TREX-00058582
JA-03655    01/01/2000   Duragesic Label                                                                                                         JAN-TREX-00058583                    JAN-TREX-00058585
JA-03656    02/01/2001   Duragesic Label                                                                                                         JAN-TREX-00058586                    JAN-TREX-00058590
JA-03657    05/20/2003   Duragesic Label                                                                                                         JAN-TREX-00058591                    JAN-TREX-00058619
JA-03658    02/04/2005   Duragesic Label                                                                                                         JAN-TREX-00058620                    JAN-TREX-00058664
JA-03659    02/07/2008   Duragesic Label                                                                                                         JAN-TREX-00058665                    JAN-TREX-00058713
JA-03660    07/31/2009   Duragesic Label                                                                                                         JAN-TREX-00058714                    JAN-TREX-00058760
JA-03661    07/09/2012   Duragesic Label                                                                                                         JAN-TREX-00058761                    JAN-TREX-00058804
JA-03662    09/23/2013   Duragesic Label                                                                                                         JAN-TREX-00058805                    JAN-TREX-00058849
JA-03663    04/16/2014   Duragesic Label                                                                                                         JAN-TREX-00058850                    JAN-TREX-00058896
JA-03664    12/16/2016   Duragesic Label                                                                                                         JAN-TREX-00058897                    JAN-TREX-00058953
JA-03665    01/24/2018   Duragesic Label                                                                                                         JAN-TREX-00058954                    JAN-TREX-00059010
JA-03666    11/20/2008   Nucynta Label                                                                                                           JAN-TREX-00059011                    JAN-TREX-00059038
JA-03667    03/01/2009   Nucynta Label                                                                                                           JAN-TREX-00059039                    JAN-TREX-00059065
JA-03668    10/01/2010   Nucynta Label                                                                                                           JAN-TREX-00059066                    JAN-TREX-00059092
JA-03669    07/01/2013   Nucynta Label                                                                                                           JAN-TREX-00059093                    JAN-TREX-00059121
JA-03670    10/01/2013   Nucynta Label                                                                                                           JAN-TREX-00059122                    JAN-TREX-00059150
JA-03671    12/01/2016   Nucynta Label                                                                                                           JAN-TREX-00059151                    JAN-TREX-00059184
JA-03672    10/01/2012   Nucynta Label                                                                                                           JAN-TREX-00059185                    JAN-TREX-00059216
JA-03673    11/01/2014   Nucynta Label                                                                                                           JAN-TREX-00059217                    JAN-TREX-00059255
JA-03674    12/01/2016   Nucynta Label                                                                                                           JAN-TREX-00059256                    JAN-TREX-00059295
JA-03675    08/01/2011   Nucynta ER Label                                                                                                        JAN-TREX-00059296                    JAN-TREX-00059335
JA-03676    07/01/2012   Nucynta ER Label                                                                                                        JAN-TREX-00059336                    JAN-TREX-00059371
JA-03677    08/01/2012   Nucynta ER Label                                                                                                        JAN-TREX-00059372                    JAN-TREX-00059409
JA-03678    04/01/2014   Nucynta ER Label                                                                                                        JAN-TREX-00059410                    JAN-TREX-00059445
JA-03679    12/01/2016   Nucynta ER Label                                                                                                        JAN-TREX-00059446                    JAN-TREX-00059479
                         Defendants Johnson & Johnson, et al., Responses And Objections To Plaintiffs’ First Set Of Requests For Production of
JA-03680    05/24/2018                                                                                                                           JAN-TREX-00059480                    JAN-TREX-00059514
                         Documents
                                                                                  Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 80 of 117. PageID #: 415092



                                                                                                                                                                  Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.      Date                                                                Description                                                                 BegBates                                   EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-03681     04/24/2018   Plaintiffs’ First Set Of Requests For Production Of Documents To Johnson & Johnson et al.                               JAN-TREX-00059515                          JAN-TREX-00059536
                          GAO Report, re: INTERNATIONAL MAIL SECURITY: Costs and Benefits of Using Electronic Data to Screen Mail Need to Be
JA-03682     08/01/2017                                                                                                                           JAN-TREX-00059537                          JAN-TREX-00059604
                          Assessed, GAO-17-606, August 2017
                          US House of Representatives Energy and Commerce Committee Majority Staff Report, re: Red Flags and Warning Signs
JA-03683     12/19/2018                                                                                                                           JAN-TREX-00059605                          JAN-TREX-00059929
                          Ignored: Opioid Distribution and Enforcement Concerns in West Virginia, December 19, 2018
                          US Senate Permanent Subcommittee On Investigations, Committee on Homeland Security and Governmental Affairs
JA-03684     01/23/2018   Staff Report, re: Combatting The Opioid Crisis: Exploiting Vulnerabilities In International Mail, Report Combatting the JAN-TREX-00059930                          JAN-TREX-00060029
                          Opioid Crisis - Exploiting Vulnerabilities in International Mail
                          U.S. Department of Justice Office of the Inspector General Evaluation and Inspections Division Review, re: Follow-Up
JA-03685     07/01/2006   Review of the Drug Enforcement Administration’s Efforts to Control the Diversion of Controlled Pharmaceuticals, I-2006- JAN-TREX-00060030                          JAN-TREX-00060124
                          004, July 2006
                          GAO Report re: Prescription Drugs More DEA Information about Registrants’ Controlled Substances Roles Could Improve
JA-03686     06/01/2015                                                                                                                           JAN-TREX-00060125                          JAN-TREX-00060215
                          Their Understanding and Help Ensure Access, GAO-15-471, June 2015
                          U.S. Department of Justice Office of the Inspector General Evaluation and Inspections Division, re: The Drug
JA-03687     05/01/2014                                                                                                                           JAN-TREX-00060216                          JAN-TREX-00060267
                          Enforcement Administration’s Adjudication of Registrant Actions, I-2014-003, May 2014
JA-03688      No Date     National Law Enforcement Issue Paper                                                                                          JAN-TREX-00060268                    JAN-TREX-00060305
                          Office of Inspector General, United States Postal Service Audit Report: Use of Postal Service Network to Facilitate Illicit
JA-03689     09/28/2018                                                                                                                                 JAN-TREX-00060306                    JAN-TREX-00060344
                          Drug Distribution, Report Number SAT-AR-18-002, September 28, 2018
JA-03690     01/01/2003   Memorandum from Glen A. Fine to Asa Hutchinson                                                                                JAN-TREX-00060345                    JAN-TREX-00060383
                          GAO Report re: Prescription Drug Control DEA Has Enhanced Efforts to Combat Diversion, but Could Better Assess and
JA-03691     08/01/2011                                                                                                                                 JAN-TREX-00060384                    JAN-TREX-00060438
                          Report Program Results, GAO-11-744, August 2011
                          FDA Website: Timeline of Selected FDA Activities and Significant Events Addressing Opioid Misuse and Abuse, available
JA-03692     05/13/2019   at https://www.fda.gov/drugs/information-drug-class/timeline-selected-fda-activities-and-significant-events-addressing-       JAN-TREX-00060439                    JAN-TREX-00060451
                          opioid-misuse-and-abuse
                          Brooks MJ, et al., Mitigating the Safety Risks of Drugs With a Focus on Opioids: Are Risk Evaluation and Mitigation
JA-03693     12/01/2014                                                                                                                                 JAN-TREX-00060452                    JAN-TREX-00060463
                          Strategies the Answer?, Mayo Clin Proc.; 89(12), pp. 1673-1684, December 2014
                          FDA Center for Drug Evaluation and Research (CDER) Guidance for Industry, re: Abuse-Deterrent Opioids-Evaluation and
JA-03694     04/01/2015                                                                                                                                 JAN-TREX-00060464                    JAN-TREX-00060492
                          Labeling, April 2015
JA-03695     06/08/2017   FDA Press Release, re: FDA requests removal of Opana ER for risks related to abuse, June 8, 2017                              JAN-TREX-00060493                    JAN-TREX-00060495
                          President's Commission on Combating Drug Addiction and the Opioid Crisis, re: Recommendations to Combat the
JA-03696     11/01/2017                                                                                                                                 JAN-TREX-00060496                    JAN-TREX-00060633
                          Addiction Crisis, November 1, 2017
                          National Institutes of Health Almanac, National Institute on Drug Abuse (NIDA) Website: What We Do, available at
JA-03697     11/28/2018                                                                                                                                 JAN-TREX-00060634                    JAN-TREX-00060648
                          https://www.nih.gov/about-nih/what-we-do/nih-almanac/national-institute-drug-abuse-nida
                          U.S. Department of Justice Office of the Inspector General Evaluation and Inspections Division Executive Summary, re:
JA-03698     05/01/2014                                                                                                                                 JAN-TREX-00060649                    JAN-TREX-00060700
                          The Drug Enforcement Administration’s Adjudication of Registrant Actions, I-2014-003, May 2014
                          U.S. Department of Health and Human Services, Office of Inspector General Guidance Related to Part D: Ensuring The
JA-03699     06/01/2015                                                                                                                                 JAN-TREX-00060701                    JAN-TREX-00060729
                          Integrity Of Medicare Part D, OEI-03-15-00180, June 2015
                          US Department of Health and Human Services Office of Inspector General Website: Combatting the Opioid Epidemic,
JA-03700     08/13/2019                                                                                                                                 JAN-TREX-00060730                    JAN-TREX-00060735
                          available at https://oig.hhs.gov/reports-and-publications/featured-topics/opioids/
                          The White House, Office of the Press Secretary Press Release, re: Fact Sheet: Obama Administration Announces Public
                          and Private Sector Efforts to Address Prescription Drug Abuse and Heroin Use, October 21, 2015, available at
JA-03701     10/21/2015                                                                                                                                 JAN-TREX-00060736                    JAN-TREX-00060746
                          https://obamawhitehouse.archives.gov/the-press-office/2015/10/21/fact-sheet-obama-administration-announces-
                          public-and-private-sector
                          Executive Office of the President of the United States Report: Epidemic: Responding to America's Prescription Drug
JA-03702     07/03/1905                                                                                                                                 JAN-TREX-00060747                    JAN-TREX-00060757
                          Abuse Crisis 2011
JA-03703     09/01/2011   Email from Yolanda Mauriz to James Arico et al,                                                                               JAN-MS-00936536                      JAN-MS-00936537
JA-03704     07/01/2008   NEO Pathways Flashcards Set                                                                                                   JAN-MS-03779104                      JAN-MS-03779119
JA-03705     10/15/2019   CRC Submission for NEO Pathways website                                                                                       JAN-MS-03920634                      JAN-MS-03920872
JA-03706     10/15/2019   CRC Submission for NEO Pathways website                                                                                       JAN-MS-03970872                      JAN-MS-03971110
                          Substance Abuse and Mental Health Services Administration re: Results from the 2009 National Survey on Drug Use and
JA-03707     09/01/2010                                                                                                                       JAN-TREX-00060758                              JAN-TREX-00060861
                          Health: Volume I. Summary of National Findings, NSDUH Series H-38A, HHS Publication, No. SMA 10-4586, 2010

                          Substance Abuse and Mental Health Services Administration, Center for Behavioral Health Statistics and Quality, re: The
JA-03708     01/08/2013                                                                                                                           JAN-TREX-00060862                          JAN-TREX-00060866
                          NSDUH Report: State Estimates of Nonmedical Use of Prescription Pain Relievers, January 8, 2013

                          Substance Abuse and Mental Health Services Administration, re: Results from the 2011 National Survey on Drug Use and
JA-03709     09/01/2012                                                                                                                        JAN-TREX-00060867                             JAN-TREX-00061034
                          Health: Summary of National Findings, NSDUH Series H-44, HHS Publication No. (SMA) 12-4713., 2012.
                          Substance Abuse and Mental Health Services Administration, Center for Behavioral Health Statistics and Quality, re:
JA-03710     09/04/2014   Results From 2013 National Survey on Drug Use and Health: Detailed Tables, Prevalence estimates, Standard Errors, P           JAN-TREX-00061035                    JAN-TREX-00063294
                          values, And Sample Sizes, September 4, 2014
                          Substance Abuse and Mental Health Services Administration, Center for Behavioral Health Statistics and Quality, re:
JA-03711     09/10/2015   Results From 2014 National Survey on Drug Use and Health: Detailed Tables: Prevalence estimates, Standard Errors, P           JAN-TREX-00063295                    JAN-TREX-00065698
                          values, And Sample Sizes, September 10, 2015
                          Lipari R, et al., Substance Abuse and Mental Health Services Administration, Center for Behavioral Health Statistics and
JA-03712     09/01/2015   Quality: The NSDUH Data Review: Risk and Protective Factors and Initiation of Substance Use: Results from the 2014            JAN-TREX-00065699                    JAN-TREX-00065740
                          National Survey on Drug Use and Health, pp. 1-28, September 2015
                                                                                 Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 81 of 117. PageID #: 415093



                                                                                                                                                             Janssen Defendants’ Trial Exhibit List (09/25/19)
  Ex. No.      Date                                                             Description                                                                     BegBates                               EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
                         Substance Abuse and Mental Health Services Administration, Center for Behavioral Health Statistics and Quality, re:
JA-03713    09/08/2016   Results From 2015 National Survey on Drug Use and Health: Detailed Tables: Prevalence estimates, Standard Errors, P       JAN-TREX-00065741                    JAN-TREX-00069003
                         values, And Sample Sizes, September 8, 2016
                         Hughes, A, et al., Substance Abuse and Mental Health Services Administration, Center for Behavioral Health Statistics
JA-03714    09/01/2016   and Quality: The NSDUH Data Review: Prescription Drug Use and Misuse in the United States: Results from the 2015          JAN-TREX-00069004                    JAN-TREX-00069075
                         National Survey on Drug Use and Health, pp. 1-30, September 2016
                         SAMHSA, Center for Behavioral Health Statistics and Quality, re: 2015-2016 National Surveys on Drug use and Health
JA-03715    07/08/1905                                                                                                                             JAN-TREX-00069076                    JAN-TREX-00069137
                         Model-Based Estimated Totals (in Thousands) (50 States and the District of Columbia)
                         Substance Abuse and Mental Health Services Administration Center for Behavioral Health Statistics and Quality re:
JA-03716    09/07/2017   Results from the 2016 National Survey on Drug Use and Health Detailed Tables:Prevalence estimates, Standard Errors, P     JAN-TREX-00069138                    JAN-TREX-00072026
                         values, And Sample Sizes , September 7, 2017
                         Lipari, RN,, et al., Substance Abuse and Mental Health Services Administration, The NSDUH Data Review: Risk and
JA-03717    09/01/2017   Protective Factors and Estimates of Substance Use Initiation: Results from the 2016 National Survey on Drug Use and       JAN-TREX-00072027                    JAN-TREX-00072058
                         Health, pp. 1-22, September 2017
                         SAMHSA, Center for Behavioral Health Statistics and Quality, re: 2016-2017 National Surveys on Drug use and Health
JA-03718    07/09/1905                                                                                                                             JAN-TREX-00072059                    JAN-TREX-00072122
                         Model-Based Estimated Totals
                         Substance Abuse and Mental Health Services Administration, Center for Behavioral Health Statistics and Quality, re:
JA-03719    09/07/2018   Results From 2017 National Survey on Drug Use and Health: Detailed Tables: Prevalence estimates, Standard Errors, P       JAN-TREX-00072123                    JAN-TREX-00074993
                         values, And Sample Sizes, September 7, 2018
JA-03720    06/24/1905   National Survey on Drug Use and Health Comparison of 2002-2003 and 2011-2012                                              JAN-TREX-00074994                    JAN-TREX-00075043
JA-03721    06/25/1905   National Survey on Drug Use and Health Comparison of 2002-2003 and 2013-2014                                              JAN-TREX-00075044                    JAN-TREX-00075091
JA-03722    06/24/1905   National Survey on Drug Use and Health Comparison of 2002-2004 and 2012-2014                                              JAN-TREX-00075092                    JAN-TREX-00075409
JA-03723    06/24/1905   National Survey on Drug Use and Health Comparison of 2002-2043 and 2010-2012                                              JAN-TREX-00075410                    JAN-TREX-00075703
JA-03724    06/30/1905   National Survey on Drug Use and Health Comparison of 2008-2010 and 2010-2012                                              JAN-TREX-00075704                    JAN-TREX-00076047
JA-03725    07/01/1905   National Survey on Drug Use and Health Comparison of 2009-2010 and 2010-2011                                              JAN-TREX-00076048                    JAN-TREX-00076104
JA-03726    07/02/1905   National Survey on Drug Use and Health Comparison of 2010-2011 and 2011-2012                                              JAN-TREX-00076105                    JAN-TREX-00076162
JA-03727    07/02/1905   National Survey on Drug Use and Health Comparison of 2010-2012 and 2012-2014                                              JAN-TREX-00076163                    JAN-TREX-00076532
                         2005-2010 National Surveys on Drug use and Health Substance Use and Mental Disorders in Selected Metropolitan
JA-03728    06/27/1905                                                                                                                             JAN-TREX-00076533                    JAN-TREX-00076646
                         Statistical Areas Detailed Tables
JA-03729    06/28/1905   2006 Results from the 2006 National Survey of Drug Use and Health National Findings                                       JAN-TREX-00076647                    JAN-TREX-00076928
JA-03730    06/29/1905   2007 Results from the National Survey of Drug Use and Health National Findings                                            JAN-TREX-00076929                    JAN-TREX-00077234
                         In 1998, the VA adopted the Pain as the Fifth Vital Sign concept in conjunction with its launch of the Veterans’ Health
JA-03731    06/25/1905                                                                                                                             JAN-MS-00919365                      JAN-MS-00919372
                         Administration National Pain Management Strategy to develop a system-wide approach to pain management.
                         In 2010, J&J provided $50,080 for an educational grant related to pharmacologic therapy for the elderly to AGS (though
JA-03732    03/22/2010                                                                                                                             JAN-MS-00932659                      JAN-MS-00932659
                         $13,230 was returned).
                         The DEA has partnered with PPSG to provide educational materials for healthcare providers, law enforcement, and
JA-03733    08/25/2004                                                                                                                             JAN-MS-04308093                      JAN-MS-04308095
                         regulators on policies related to opioid abuse and diversion
JA-03734    12/01/2012   Imagine the Possibilities Pain Coalition Meeting Agenda: Totality Closeout Documentation                                  JAN-MS-01528023                      JAN-MS-01528025
JA-03735    08/14/2019   AAPM presentation: About the American Academy of Pain Medicine                                                            JAN-TREX-00077235                    JAN-TREX-00077236
JA-03736    08/14/2019   AAPM presentation: AAPM is accredited by ACCME to provide continuing medical education to physicians                      JAN-TREX-00077237                    JAN-TREX-00077241
JA-03737    03/21/2019   AAPM report of past Council of Past Presidents                                                                            JAN-TREX-00077242                    JAN-TREX-00077243
JA-03738    08/14/2019   AAPM report on Member Benefits                                                                                            JAN-TREX-00077244                    JAN-TREX-00077245
JA-03739    08/14/2019   AAPM presentation: Pain Medicine Journal                                                                                  JAN-TREX-00149714                    JAN-TREX-00149714
JA-03740    01/09/2019   PhRMA presentation: About PhRMA                                                                                           JAN-TREX-00077246                    JAN-TREX-00077249
JA-03741    08/23/2019   AGS presentation: Benefits of Membership                                                                                  JAN-TREX-00077250                    JAN-TREX-00077256
JA-03742    08/23/2019   AGS presentation: Who We Are                                                                                              JAN-TREX-00077257                    JAN-TREX-00077262
JA-03743    08/23/2019   AGS presentation: About Us                                                                                                JAN-TREX-00077263                    JAN-TREX-00077268
JA-03744    07/03/1905   APF - 2010 Annual Report                                                                                                  JAN-TREX-00077269                    JAN-TREX-00077296
JA-03745    08/14/2019   APS presentation: History of the American Pain Society                                                                    JAN-TREX-00077297                    JAN-TREX-00077299
JA-03746    08/14/2019   APS presentation: Membership Benefits                                                                                     JAN-TREX-00077300                    JAN-TREX-00077302
JA-03747    08/23/2019   APS presentation: Overview                                                                                                JAN-TREX-00077303                    JAN-TREX-00077304
JA-03748    08/14/2019   APS presentation: Strategic Plan                                                                                          JAN-TREX-00077305                    JAN-TREX-00077306
JA-03749    08/23/2019   ASPMN presentation: History                                                                                               JAN-TREX-00077307                    JAN-TREX-00077309
JA-03750    08/23/2019   ASPMN presentation: Journal                                                                                               JAN-TREX-00077310                    JAN-TREX-00077311
                         American Society for Pain Management Nursing Website: Mission Statement & Goals, available at
JA-03751    08/23/2019                                                                                                                             JAN-TREX-00077312                    JAN-TREX-00077314
                         http://www.aspmn.org/whatwedo/Pages/missionandgoals.aspx
                         Center for Practical Bioethics Website: Overview, available at https://www.practicalbioethics.org/about-
JA-03752    08/23/2019                                                                                                                             JAN-TREX-00077315                    JAN-TREX-00077325
                         us/overview.html
                         Federation of State Medical Boards Website: 100 Years of Service - FSMB Centennial Celebration - 1912 - 2012, available
JA-03753    08/23/2019                                                                                                                             JAN-TREX-00149715                    JAN-TREX-00149715
                         at http://centennial.fsmb.org/ceo-msg.html
JA-03754    08/14/2019   Federation of State Medical Boards Website: About FSMB, available at https://www.fsmb.org/about-fsmb/                     JAN-TREX-00077326                    JAN-TREX-00077328
                         Federation of State Medical Boards Website: FSMB - Federation Credentials Verification Service FAQs, available at
JA-03755    08/14/2019                                                                                                                             JAN-TREX-00077329                    JAN-TREX-00077334
                         https://www.fsmb.org/fcvs/fcvs-faq/
                                                                                  Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 82 of 117. PageID #: 415094



                                                                                                                                                                 Janssen Defendants’ Trial Exhibit List (09/25/19)
  Ex. No.      Date                                                           Description                                                                  BegBates                                        EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
                         Federation of State Medical Boards Website: FSMB - Membership Information, available at https://www.fsmb.org/about-
JA-03756    08/14/2019                                                                                                                       JAN-TREX-00077335                              JAN-TREX-00077337
                         fsmb/fsmb-member-medical-boards/
JA-03757    07/11/1905   FSMB and NBME 2019 Bulletin of Information: United States Medical Licensing Examination                             JAN-TREX-00077338                              JAN-TREX-00077367
JA-03758    02/01/2019   Joint Commission on the Accreditation of Healthcare Organizations - Fact Sheet                                      JAN-TREX-00149716                              JAN-TREX-00149716
JA-03759    07/10/1905   Joint Commission on the Accreditation of Healthcare Organizations - Over a Century of Quality and Safety, 1910 - 2018         JAN-TREX-00077368                    JAN-TREX-00077428
                         IRS Website: Tax Exempt Organization Search for the National Hospice and Palliative Care Organization Inc., available
JA-03760    08/23/2019                                                                                                                                 JAN-TREX-00077429                    JAN-TREX-00077431
                         https://apps.irs.gov/app/eos/displayAll.do?dispatchMethod=displ
                         Portenoy RK & Foley K , Chronic Use of Opioid Analgesics in Non-Malignant Pain: Report of 38 Cases, Elsevier Science
JA-03761    06/08/1905                                                                                                                                 JAN-TREX-00077432                    JAN-TREX-00077447
                         Publishers (B.V.), 1986
                         Portenoy RK. 1990 Chronic Opioid Therapy in Nonmalignant Pain, Journal of Pain Symptom Management, Vol. 5 No. 18,
JA-03762    02/01/1990                                                                                                                                 JAN-TREX-00077448                    JAN-TREX-00077465
                         (1 Suppl) S46-62, 1990
                         Pain & Policy Studies Group Website: About PPSG, available at
JA-03763    08/23/2019                                                                                                                                 JAN-TREX-00077466                    JAN-TREX-00077468
                         https://web.archive.org/web/20190130031524/http://www.painpolic
JA-03764    06/08/2012   Letter from Humayun J. Chaudhry to The Honorable Max Baucus                                                                   JAN-TREX-00077469                    JAN-TREX-00077496
                         Vallerand AH, et al., Pain Management Strategies and Lessons from the Military: A Narrative Review, Pain Res Manag,
JA-03765    10/01/2015                                                                                                                                 JAN-TREX-00077497                    JAN-TREX-00077504
                         Vol. 20 No. 5, September/October 2015
                         Smith P., Why are stimulant-related deaths spiking in the U.S, Salon Website, available at
JA-03766    08/20/2019                                                                                                                                 JAN-TREX-00077505                    JAN-TREX-00077509
                         https://www.salon.com/2019/08/20/why-are-stimulant-related-deaths-spiking-in-the-u-s_partner/
                         Horwitz S, et al., The flow of fentanyl: In the mail, over the border, The Washington Post, available at
JA-03767    08/23/2019   https://www.washingtonpost.com/investigations/2019/08/23/fentanyl-flowed-through-us-postal-service-vehicles-                  JAN-TREX-00077510                    JAN-TREX-00077524
                         crossing-southern-border/
                         Quentin W. et al., Fentanyl smuggled from China is killing thousands of Americans, Los Angeles Times, available at
JA-03768    10/19/2018                                                                                                                                 JAN-TREX-00077525                    JAN-TREX-00077530
                         https://www.latimes.com/politics/la-na-pol-china-fentanyl-20181019-story.html
JA-03769    10/17/2018   Christine Vestal, How Fentanyl Changes the Opioid Equation, Pew Charitable Trusts,                                            JAN-TREX-00077531                    JAN-TREX-00077535
JA-03770    06/25/1905   Allan L, et al., Transdermal Fentanyl Versus Sustained Release Morphine for Chronic Low Back Pain, V. 62, Suppl. 12003        JAN-TREX-00077536                    JAN-TREX-00077537
                         Bunyak, R, et al., Long-term Safety and Efficacy of Tapentadol Extended Release Following up to 2 Years of Treatment in
JA-03771    11/01/2015   Patients With Moderate to Severe, Chronic Pain: Results of an Open-label Extension Trial, Clinical Therapeutics, Vol. 37,     JAN-TREX-00077538                    JAN-TREX-00077556
                         No. 11, 2015
                         Lange C., et al., Log-Term Safety of Controlled, Adjustable Doses of Tapentadol Extended Release (ER) and Oxycodone
JA-03772    07/01/1905   Controlled Release (CR): Results of a Randomized, Open-Label, Phase 3, 1-Year Trial in Patients with Chronic Low Back or      JAN-TREX-00149717                    JAN-TREX-00149717
                         Osteoarthritis Pain
JA-03773    10/01/2010   American College of Rheumatology Abstract Supplement: Arthritis and Rheumatism                                                JAN-TREX-00077557                    JAN-TREX-00078594
                         Cho DK & Hocevar, M., Deconstructing the Myth that Prescribed Opioids Have a Low Risk of Addiction, (with
JA-03774    05/31/2019                                                                                                                                 JAN-TREX-00078595                    JAN-TREX-00078598
                         Handwritten Notes)
                         Exhibit 3 - Passik SD, et al., Monitoring outcomes during long-term opioid therapy for noncancer pain: Results with the
                         Pain Assessment and Documentation tool, Journal of Opioid Pain Management, November-December 2005; Passik SD,
JA-03775    12/01/2005                                                                                                                                 JAN-TREX-00078599                    JAN-TREX-00078617
                         et al., Opioid Analgesics in the Treatment of Chronic Intractable Pain of Non-Neoplastic Origin, Author Taub; Evaluation
                         of Long-term Efficacy and Safety of Transdermal Fentanyl in the Treatment of Chronic Noncancer Pain, Milligan, et al
JA-03776    05/31/2019   Deposition Exhibit 15 - Collection of Articles provided by the Witness                                                        JAN-TREX-00078618                    JAN-TREX-00078678
JA-03777    05/01/2005   Exhibit 16 - American Academy of Psychiatry and the Law: Ethics Guidelines for the Practice of Forensic Psychiatry            JAN-TREX-00078679                    JAN-TREX-00078683
                         Ohio Substance Abuse Monitoring Network; Surveillance of Drug Abuse Trends in the State of Ohio; June 2014-January
JA-03778    01/01/2015                                                                                                                                 JAN-TREX-00078684                    JAN-TREX-00078703
                         2015
                         House Committee on Energy and Commerce; Examining The Growing Problems of Prescription Drug and Heroin Abuse
JA-03779    04/29/2014                                                                                                                                 JAN-TREX-00078704                    JAN-TREX-00078729
                         (Prevoznik Ex. 14)
                         Statement of J. Rannazzisi re Examining the Growing Problems of Prescription Drug and Heroin Abuse, Hearing Before
JA-03780    04/29/2014                                                                                                                                 JAN-TREX-00078730                    JAN-TREX-00078764
                         the Subcommittee on Oversight and Investigations Committee on Energy and Commerce House of Representatives
                         Natalie Mizik & Robert Jacobson, Are Physicians "Easy Marks"? Quantifying the Effects of Detailing and Sampling on New
JA-03781    12/01/2004                                                                                                                          JAN-TREX-00078765                           JAN-TREX-00078777
                         Prescriptions, vol. 50, No. 12, pp. 1704-15, Dec. 2004.
                         Examining the Growing Problems of Prescription Drug and Heroin Abuse Hearing Before the Subcommittee on Oversight
JA-03782    04/29/2014                                                                                                                          JAN-TREX-00078778                           JAN-TREX-00078817
                         and Investigations of the Committee on Energy and Commerce House of Representatives
                         Hearing Before the Subcommittee On Oversight And Investigations of the Committee on Energy and Commerce House
JA-03783    04/29/2014                                                                                                                                 JAN-TREX-00078818                    JAN-TREX-00079006
                         of Representatives, Examining the Growing Problems of Prescription Drug and Heroin Abuse, April 29, 2014
                         Mark J. Edlund, et al., Do Users of Regularly Prescribed Opioids Have Higher Rates of Substance Use Problems Than
JA-03784    06/29/1905                                                                                                                                 JAN-TREX-00079007                    JAN-TREX-00079016
                         Nonusers?, Pain Medicine, Vol. 8, pp. 647-656, 2007
JA-03785    05/23/2017   Cicero TJ, et al., Increased use of heroin as an initiating opioid of abuse, Addictive Behaviors, 74, pp. 63-65, 05/23/2017   JAN-TREX-00079017                    JAN-TREX-00079020
                         Passik, SD, Pseudoaddiction revisited: a commentary on clinical and historical considerations, Pain Manage, 1(3), pp. 239-
JA-03786    02/21/2019                                                                                                                              JAN-TREX-00079021                       JAN-TREX-00079030
                         248
JA-03787    07/09/1905   Anne case and Angus Deaton, Mortality and Morbidity in the 21st Century, pp. 397- 476, 2017                                JAN-TREX-00079031                       JAN-TREX-00079110
                         Natalie Mizik, et al., Are Physicians "Easy Marks? Quantifying the Effects of Detailing and Sampling on New Prescriptions,
JA-03788    12/01/2004                                                                                                                              JAN-TREX-00079111                       JAN-TREX-00079123
                         Management Science, Vol. 50, No. 12, pp. 1704-1715, December 2004
                         Anne Case, et al., Mortality and Morbidity in the 21st Century, Brookings Papers on Economic Activity, Spring Volume,
JA-03789    07/09/1905                                                                                                                              JAN-TREX-00079124                       JAN-TREX-00079203
                         pp. 397-476, 2017
                                                                                 Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 83 of 117. PageID #: 415095



                                                                                                                                                                 Janssen Defendants’ Trial Exhibit List (09/25/19)
  Ex. No.      Date                                                               Description                                                                          BegBates                            EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
                         Berndt, Ernst R. PhD, To Inform or Persuade? Direct-to-Consumer Advertising of prescription Drugs, N. Eng. J. Med., vol.
JA-03790    01/27/2005                                                                                                                                   JAN-TREX-00079204                  JAN-TREX-00079208
                         352, No. 4, pp. 325-28, Jan. 27, 2005.
                         Case Anne and Deaton Angus, Mortality and morbidity in the 21st century, Brookings Papers on Economic Activity,
JA-03791    03/17/2017                                                                                                                                   JAN-TREX-00079209                  JAN-TREX-00079268
                         Conference Version, March 17, 2017.
JA-03792    05/10/2010   Rigg, Khary, Prescription Drug Abuse & Diversion: Role of the Pain Clinic, Journal of Drug Issues 2010                          JAN-TREX-00079269                  JAN-TREX-00079289
                         Vowles, Kevin, Rates of Opioid Misuse, Abuse, and Addiction in Chronic Pain: A Systemic Review and Data Synthesis,
JA-03793    04/01/2015                                                                                                                                   JAN-TREX-00079290                  JAN-TREX-00079297
                         International Association for the Study of Pain, Vol. 156 No. 4, April 2015
JA-03794    10/14/2016   Opioid history: From 'wonder drug' to abuse epidemic, CNN                                                                       JAN-TREX-00079298                  JAN-TREX-00079305
                         Cicero, Theodore, PhD, et. al.; The Changing Face of Heroin Use in the United States A Retrospective Analysis of the Past
JA-03795    05/28/2014                                                                                                                                   JAN-TREX-00079306                  JAN-TREX-00079311
                         50 Years; JAMA Psychiatry; Volume 71(7); Pages 821-826; 2014
                         Stumbo, SP, et al., Patient-reported pathways to opioid use disorders and pain-related barriers to treatment
JA-03796    07/09/1905                                                                                                                                   JAN-TREX-00079312                  JAN-TREX-00079319
                         engagement, Journal of Substance Abuse Treatment, Vol 73, pp. 47-54, 2017
                         Khary K. Rigg, et. al., Prescription Drug Abuse & Diversion: Role of the Pain Clinic, NIH, J. Drug Issues 2010; 40(3): pp. 681-
JA-03797    01/28/2011                                                                                                                                   JAN-TREX-00079320                  JAN-TREX-00079333
                         702, 2010
                         The Ohio Substance Abuse Monitoring Network: SURVEILLANCE OF DRUG ABUSE TRENDS IN THE STATE OF OHIO June
JA-03798    02/09/2001                                                                                                                                   JAN-TREX-00079334                  JAN-TREX-00079463
                         2000 - January 2001
                         The Ohio Substance Abuse Monitoring Network: SURVEILLANCE OF DRUG ABUSE TRENDS IN THE STATE OF OHIO June
JA-03799    01/31/2003                                                                                                                                   JAN-TREX-00079464                  JAN-TREX-00079585
                         2002 - January 2003
                         The Ohio Substance Abuse Monitoring Network: SURVEILLANCE OF DRUG ABUSE TRENDS IN THE STATE OF OHIO
JA-03800    06/04/2004                                                                                                                                   JAN-TREX-00079586                  JAN-TREX-00079667
                         January 2004 - June 2004
JA-03801    04/17/2014   OSAM REPORT: SURVEILLANCE OF DRUG ABUSE TRENDS IN THE CLEVELAND REGION June 2010 - January 2011                                 JAN-TREX-00079668                  JAN-TREX-00079680
JA-03802    03/09/2016   OSAM REPORT: SURVEILLANCE OF DRUG ABUSE TRENDS IN THE STATE OF OHIO June 2011 - January 2012                                    JAN-TREX-00079681                  JAN-TREX-00079832
JA-03803    03/09/2016   OSAM REPORT: SURVEILLANCE OF DRUG ABUSE TRENDS IN THE STATE OF OHIO June 2012 - January 2013                                    JAN-TREX-00079833                  JAN-TREX-00079996
JA-03804    01/28/2016   OSAM REPORT: SURVEILLANCE OF DRUG ABUSE TRENDS IN THE STATE OF OHIO January - June 2015                                         JAN-TREX-00079997                  JAN-TREX-00080174
JA-03805    12/01/2017   OSAM REPORT: SURVEILLANCE OF DRUG ABUSE TRENDS IN THE STATE OF OHIO June 2016 – January 2017                                    JAN-TREX-00080175                  JAN-TREX-00080370
JA-03806    02/17/2017   Typewritten Notes                                                                                                               JAN-TREX-00080371                  JAN-TREX-00080436
                         Ohio Department of Health and Human Services Substance Abuse and Mental Health Services Administration
JA-03807    12/15/2017                                                                                                                                   JAN-TREX-00080437                  JAN-TREX-00080666
                         Presentation: State Targeted Response To The Opioid Crisis
JA-03808    12/15/2017   Ohio Department of Health and Human Services Substance Abuse and Mental Health Services Administration, 2017               JAN-TREX-00080667                       JAN-TREX-00080896
JA-03809    03/18/2016   Typewritten Notes                                                                                                          JAN-TREX-00080897                       JAN-TREX-00080949
JA-03810    06/01/2016   Ohio Substance Abuse Monitoring Network Surveillance of Drug Abuse Trends in the State of Ohio; January - June 2016        JAN-TREX-00080950                       JAN-TREX-00081141
JA-03811    06/01/2015   Ohio Substance Abuse Monitoring Network Drug Abuse Trends in the Athens Region ; January - June 2015                       JAN-TREX-00081142                       JAN-TREX-00081159
JA-03812    01/01/2015   Ohio Substance Abuse Monitoring Network: Surveillance of Drug Abuse Trends in the State of Ohio; January - June 2015 JAN-TREX-00081160                             JAN-TREX-00081337

JA-03813    01/01/2015   Ohio Substance Abuse Monitoring Network: Surveillance of Drug Abuse Trends in the State of Ohio; January - June 2015 JAN-TREX-00081338                             JAN-TREX-00081512

JA-03814    03/18/2016   CDC Trip Report: Undetermined Risk Factors for Fentanyl-Related Overdose Deaths - Ohio, 2015; 2015; State of Ohio          JAN-TREX-00081513                       JAN-TREX-00081565
                         Ohio Substance Abuse Monitoring Network Report: Surveillance of Drug Abuse Trends in the State of Ohio; June 2011 -
JA-03815    01/01/2012                                                                                                                              JAN-TREX-00081566                       JAN-TREX-00081717
                         January 2012
JA-03816    09/25/2015   Ohio Department of Public Safety, re: Daily Briefing, Bulletin 2015-254, 25 September 2015                                 JAN-TREX-00081718                       JAN-TREX-00081727
                         Case Western Reserve University Presentation: Summit County County Children Services: Citizens Advisory Committee
JA-03817    05/22/2015                                                                                                                              JAN-TREX-00081728                       JAN-TREX-00081768
                         The Opiate & Heroin Epidemic: Ohio's New Criminal
JA-03818    03/22/2016   Cuyahoga County Medical Examiner's Office Presentation: Heroin & Fentanyl Related Deaths in Cuyahoga County                JAN-TREX-00081769                       JAN-TREX-00081793
JA-03819    05/01/2012   Office of the Ohio Attorney General Criminal Intelligence Unit Heroin Report, May 2012                                     JAN-TREX-00081794                       JAN-TREX-00081816
JA-03820    01/01/2011   Ohio Substance Abuse Monitoring Network Report; June 2010 - January 2011; State of Ohio                                    JAN-TREX-00081817                       JAN-TREX-00081922
                         Epidemic Intelligence Service Presentation: Undetermined risk factors for fentanyl-related overdose deaths — Ohio,
JA-03821    07/08/1905                                                                                                                              JAN-TREX-00081923                       JAN-TREX-00081975
                         2015 (EpiAid 2016-003) Trip Report
                         Ohio Department of Mental Health and Addiction Services Office of Quality, Planning, and Research Ohio Substance
JA-03822    07/09/1905                                                                                                                              JAN-TREX-00081976                       JAN-TREX-00082171
                         Abuse Monitoring Network Surveillance of Drug Abuse Trends Report; June 2016-January 2017, State of Ohio
                         House Committee on Energy and Commerce; Federal Efforts to Combat the Opioid Crisis: A Status Update on CARA and
JA-03823    10/25/2017                                                                                                                              JAN-TREX-00082172                       JAN-TREX-00082473
                         Other Initiatives
                         Written Record from United States Senate, Committee on Homeland Security and Governmental Affairs, Permanent
JA-03824    05/25/2017   Subcommitee on Investigations, Hearing entitled "Stopping the Shipment of Synthetic Opioids: Oversight of U. S.            JAN-TREX-00082474                       JAN-TREX-00082721
                         Strategy to Combat Illicit Drugs."
                         NAS Report, “Pain Management and the Opioid Epidemic: Balancing Societal and Individual Benefits and Risks of
JA-03825    07/00/2017                                                                                                                              JAN-TREX-00082722                       JAN-TREX-00083203
                         Prescription Opioid Use”
                         Increased Use of Heroin as an Initiating Opioid of Abuse: Further Considerations and Policy Implications by T. Cicero et
JA-03826    05/31/2018                                                                                                                              JAN-TREX-00083204                       JAN-TREX-00083208
                         al, Addictive Behaviors
JA-03827     no date     Ohio State Targeted Response DRAFT Report, Ohio                                                                            JAN-TREX-00083209                       JAN-TREX-00083226
                         Ohio Department of Alcohol and Drug Addiction Services, Ohio Substance Abuse Monitoring Network: Drug Abuse
JA-03828    10/03/2011                                                                                                                              JAN-TREX-00083227                       JAN-TREX-00083246
                         Trends in the Cleveland Region, January-June 2011
JA-03829    10/29/2015   Cleveland Department of Public Health Opioid Death Report; 2010-2014; State of Ohio                                        JAN-TREX-00083247                       JAN-TREX-00083263
                                                                                   Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 84 of 117. PageID #: 415096



                                                                                                                                                                  Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.      Date                                                            Description                                                                           BegBates                             EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-03830     06/19/2017   HIDI: Heroin Involved Death Investigations report; 06/19/2017; State of Ohio                                                  JAN-TREX-00083264                    JAN-TREX-00083304
JA-03831     03/04/2015   Services Agreement between The Cleveland Municipal Court and Moore Counseling and Mediation Services, Inc                     JAN-TREX-00083305                    JAN-TREX-00083351
JA-03832     01/01/2016   Cuyahoga County Medical Examiner's Office Presentation; Cuyahoga County Overdose Deaths 2006 - 2015                           JAN-TREX-00083352                    JAN-TREX-00083362
                          National Center for Injury Prevention and Control and Centers for Disease Control and Prevention Trip Report; 2015;
JA-03833     07/07/1905                                                                                                                                 JAN-TREX-00083363                    JAN-TREX-00083423
                          Ohio
JA-03834     05/07/2012   Cleveland Police, 2011 Narcotics Units Compliance Enforcement Stats                                                           JAN-TREX-00083424                    JAN-TREX-00083426
JA-03835     01/01/2019   City of Cleveland: Law Enforcement Grant Program Package                                                                      JAN-TREX-00083427                    JAN-TREX-00083444
JA-03836     10/07/2019   National Drug Intelligence Center Presentation: National Drug Threat Assessment 2008                                          JAN-TREX-00083445                    JAN-TREX-00083533
JA-03837     11/13/2019   Drug Enforcement Administration Presentation: National Drug Threat Assessment Summary 2013                                    JAN-TREX-00083534                    JAN-TREX-00083561
JA-03838     05/27/2014   Email from Patricia Rideout to EX                                                                                             JAN-TREX-00083562                    JAN-TREX-00083563
                          Ohio Substance Abuse Monitoring Network, re: Surveillance of Drug Abuse Trends in the State of Ohio June 2012-
JA-03839     05/08/2018                                                                                                                                 JAN-TREX-00083564                    JAN-TREX-00083727
                          January 2013
JA-03840     08/20/2013   Cuyahoga County Medical Examiner's Office Presentation: The Cuyahoga County Heroin Epidemic                                   JAN-TREX-00083728                    JAN-TREX-00083745
JA-03841     11/08/2014   Thomas Gilson, M.D. Presentation: By the Numbers: The Opiate Epidemic in Cuyahoga County                                      JAN-TREX-00083746                    JAN-TREX-00083775
                          Ohio Mental Health & Addiction Services Governor's Cabinet Opiate Action Team Epidemiological Report No. 3;
JA-03842     04/01/2014                                                                                                                                 JAN-TREX-00083776                    JAN-TREX-00083787
                          04/2014; Ohio
                          Alcohol, Drug Addiction, & Mental Health Services Board of Cuyahoga County Presentation: Heroin, Cocaine &
JA-03843     10/23/2014                                                                                                                                 JAN-TREX-00083788                    JAN-TREX-00083809
                          Prescription Drugs—An Epidemic Among Us
JA-03844     08/16/2012   Plain Dealer Suggested Talking Points for William M. Denihan Faces of Addicition Phone Interview                              JAN-TREX-00083810                    JAN-TREX-00083818
JA-03845     07/25/2013   Cuyahoga County Opiate Task Force Meeting Minutes                                                                             JAN-TREX-00083819                    JAN-TREX-00083820
JA-03846     11/21/2013   The Heroin Epidemic in Northeast Ohio- Our Community's Action Plan                                                            JAN-TREX-00083821                    JAN-TREX-00083829
JA-03847     03/11/2015   Cleveland Metropolitan School District Presentation: Heroin, Prescription Drugs and Alcohol - An Epidemic Among Us            JAN-TREX-00083830                    JAN-TREX-00083863
JA-03848     04/18/2014   Ohio Department of Health 2012 Ohio Overdose Deaths Report, Violence and Injury Prevention Program                            JAN-TREX-00083864                    JAN-TREX-00083868
JA-03849     10/13/2016   Email from Judge Lauren C. Moore to Thomas P. Gilson                                                                          JAN-TREX-00083869                    JAN-TREX-00083875
                          Ohio Department of Health, 2016 Ohio Drug Overdose Data General Findings, Fentanyl and Related Drugs Like
JA-03850     07/08/1905                                                                                                                                 JAN-TREX-00083876                    JAN-TREX-00083885
                          Carfentanil as well as Cocaine Drove increase in Overdose Deaths
JA-03851     04/17/2012   Email from R. Dissell to S. Osiecki re addiction and meeting                                                                  JAN-TREX-00083886                    JAN-TREX-00083888
JA-03852     10/01/2010   Ohio Prescription Drug Abuse Task Force: Final Report Task Force Recommendations                                              JAN-TREX-00083889                    JAN-TREX-00083962
JA-03853     03/25/2019   G. Caleb Alexander Supplemental Expert Report                                                                                 JAN-TREX-00083963                    JAN-TREX-00084077
JA-03854     04/25/2019   Jonathan Gruber Deposition Transcript                                                                                         JAN-TREX-00084078                    JAN-TREX-00084574
JA-03855     03/15/2016   CDC Morbidity and Mortality Weekly Report; 2016 March 15                                                                      JAN-TREX-00084575                    JAN-TREX-00084633
                          Dowell D et al., Mandatory Provider Review And Pain Clinic Laws Reduce The Amounts Of Opioids Prescribed And
JA-03856     10/01/2016                                                                                                                                 JAN-TREX-00084634                    JAN-TREX-00084645
                          Overdose Death Rates, Health Affairs, Vol. 35 (10), pp. 1876-1883
                          Unintentional Prescription Drug Poisoning Project, re: Center for Interventions, Treatment, and Addictions Research, 1
JA-03857     10/01/2010                                                                                                                                 JAN-TREX-00084646                    JAN-TREX-00084721
                          August 2010
JA-03858     03/15/2016   CDC guideline for prescribing opioids for chronic pain - United States 2016, Centers for Disease Control                      JAN-TREX-00084722                    JAN-TREX-00084790
JA-03859     06/15/2017   Ohio High Intensity Drug Trafficking Area Threat Assessment & Strategy; 2017 January 1-December 31; State of Ohio             JAN-TREX-00084791                    JAN-TREX-00084862
JA-03860     10/09/2018   Ohio Department of Health report; State of Ohio                                                                               JAN-TREX-00084863                    JAN-TREX-00084931
                          Davis, W. Rees; Prescription Opioid Use, Misuse, and Diversion and Street Drug Users in New York City; National
JA-03861     04/17/2008                                                                                                                                 JAN-TREX-00084932                    JAN-TREX-00084948
                          Institutes of Health; Drug, Alcohol, Depend; Pages 267-276; 2008
                          Lankenau S., et al., Initiation into Prescription Opioid Misuse among Young Injection Drug Users, Int J Drug Policy, 23(1),
JA-03862     12/06/2011                                                                                                                                 JAN-TREX-00084949                    JAN-TREX-00084965
                          37-44, 2012 January
                          Mars, Sarah et al., "Every 'Never' I Ever Said Came True" Transitions from opioid pills to heroin injecting, Int J Drug
JA-03863     03/21/2014                                                                                                                                 JAN-TREX-00084966                    JAN-TREX-00084984
                          Policy, 25(2), 257-266, 03/2014
                          County of Summit, Alcohol, Drug Addiction & Mental Health Services Board, Doug Smith, Presentation:The Opiate
JA-03864     05/19/2016                                                                                                                                 JAN-TREX-00084985                    JAN-TREX-00085069
                          Epidemic in Ohio
                          County of Summit, Alcohol, Drug Addiction & Mental Health Services Board, Doug Smith, Presentation:The Opiate
JA-03865     10/03/2014                                                                                                                                 JAN-TREX-00085070                    JAN-TREX-00085095
                          Epidemic in Ohio
                          County of Summit, Alcohol, Drug Addiction & Mental Health Services Board, Doug Smith, Presentation:The Opiate
JA-03866     10/15/2014                                                                                                                                 JAN-TREX-00085096                    JAN-TREX-00085197
                          Epidemic in Ohio
JA-03867     01/18/2017   Ohio Substance Abuse Monitoring Network, Drug Abuse Trends in the Akron-Canton Region, page(s) 25-45                          JAN-TREX-00085198                    JAN-TREX-00085218
                          National Rx Drug Abuse & Heroin Summit Presentation: “Heroin” in Transition: U.S. Regional Differences and Novel
JA-03868     07/09/1905                                                                                                                                 JAN-TREX-00085219                    JAN-TREX-00085319
                          Forms
JA-03869     03/01/2012   County of Summit Alcohol, Drug Addiction & Mental Health Services Board Presentation: March [2012] Articles                   JAN-TREX-00085320                    JAN-TREX-00085333
JA-03870     07/11/1905   Curriculum Vitae Dr. Charles E. Argoff                                                                                        ARGOFF000984                         ARGOFF001017
JA-03871       No Date    Curriculum Vitae Dr. Steven D. Passik                                                                                         JAN-MS-00618217                      JAN-MS-00618231
JA-03872       No Date    Curriculum Vitae Dr. Lynn R. Webster                                                                                          WEB000001                            WEB000150
                          Webster LR, Webster RM. Predicting aberrant behaviors in opioid-treated patients: preliminary validation of the Opioid
JA-03873     06/27/1905                                                                                                                                 JAN-TREX-00085334                    JAN-TREX-00085344
                          risk tool. Pain Medicine 2005;6(6):432-42.
JA-03874     09/01/2017   Curriculum Vitae Dr. Perry G. Fine                                                                                            FIN00001                             FIN00081
JA-03875     03/01/2018   Curriculum Vitae Dr. Scott M. Fishman                                                                                         FISH0000001                          FISH0000046
                                                                                 Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 85 of 117. PageID #: 415097



                                                                                                                                                                Janssen Defendants’ Trial Exhibit List (09/25/19)
  Ex. No.      Date                                                             Description                                                                        BegBates                               EndBates         901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-03876    06/08/1905   Portenoy RK, Foley KM: Chronic use of opioid analgesics in non-malignant pain: report of 38 cases. Pain 1986; 25:171-86. JAN-TREX-00085345                        JAN-TREX-00085360
JA-03877    02/25/2010   Curriculum Vitae Dr. Richard Payne                                                                                          JAN-MS-00402671                       JAN-MS-00402708
JA-03878      No Date    Curriculum Vitae Russell K. Portenoy, M.D.                                                                                  RP-030311                             RP-030432
                         “Opioids for chronic nonmalignant pain JPSM” - Portenoy RK: Opioids for chronic nonmalignant pain: a review of the
JA-03879    04/01/1996                                                                                                                               JAN-TREX-00085361                     JAN-TREX-00085375
                         critical issues. J Pain Symptom Manage 1996; 11:203-217
JA-03880    03/30/2012   Copy Review Committee Submission for Opioid Risk Tool                                                                       JAN-MS-03763609                       JAN-MS-03763615
JA-03881    07/01/2002   PhRMA Code on Interactions with Healthcare Professionals                                                                    JAN-TREX-00085376                     JAN-TREX-00085384
JA-03882    03/01/2007   RADARS System News March/April 2007                                                                                         JAN-MS-01243882                       JAN-MS-01243885
JA-03883    11/17/2006   Email from RADARS to H. Rofael                                                                                              JAN-MS-01379376                       JAN-MS-01379377
JA-03884    05/01/2008   National Drug Intelligence Center Presentation: Ohio High Intensity Drug Trafficking Area Drug Market Analysis 2008         JAN-TREX-00085385                     JAN-TREX-00085403

JA-03885    04/01/2009   National Drug Intelligence Center Presentation: Ohio High Intensity Drug Trafficking Area Drug Market Analysis 2009         JAN-TREX-00085404                     JAN-TREX-00085425
JA-03886    08/14/2012   Email from Kati Chupa to Alex Gorsky                                                                                        JAN-MS-00775913                       JAN-MS-00775913
JA-03887    07/12/2013   Janssen Standard Operating Procedure: JOM Customer Service Customer Master Data Process                                     JAN-MS-5457234                        JAN-MS-5457247
JA-03888    10/29/2010   PriCara label for Nucynta                                                                                                   JAN-MS-00236322                       JAN-MS-00236322
JA-03889    03/05/1998   Letter from Stephen W. Sherman to Jacqueline Brown                                                                          JAN-MS-00238335                       JAN-MS-00238337
JA-03890    03/20/2000   Letter from Spencer Salis to Cynthia Chianese                                                                               JAN-MS-00238338                       JAN-MS-00238345
JA-03891    09/17/2004   Letter from James Burns to Thomas Abrams                                                                                    JAN-MS-00238384                       JAN-MS-00238390
JA-03892    04/22/2011   Letter from Mathilda Fienkeng to Philomena                                                                                  JAN-MS-00238409                       JAN-MS-00238412
JA-03893    02/09/2001   Email from John Coleman to Dennis Fitzgerald et al                                                                          JAN-MS-00246850                       JAN-MS-00246850
                         City of Cleveland Division of Police Bureau of Special Services Chart of HIDI Response Stats Non-Fatal and Fatal Heroin
JA-03894    08/01/2019                                                                                                                               CLEVE_004293892                       CLEVE_004293892
                         Overdoses
JA-03895    05/02/2018   State of Ohio Board of Pharmacy Summary Suspension                                                                          BOP_MDL 1st Production_000115         BOP_MDL 1st Production_000119
JA-03896    11/02/1998   Ohio State Board of Pharmacy Order                                                                                          BOP_MDL 1st Production_000843         BOP_MDL 1st Production_000856
JA-03897    06/14/2000   Ohio State Board of Pharmacy Order                                                                                          BOP_MDL 1st Production_001228         BOP_MDL 1st Production_001233
JA-03898    11/02/2010   Ohio State Board of Pharmacy Order                                                                                          BOP_MDL 1st Production_001250         BOP_MDL 1st Production_001257
JA-03899    11/04/2009   Ohio State Board of Pharmacy Order                                                                                          BOP_MDL 1st Production_001877         BOP_MDL 1st Production_001899
JA-03900    03/07/2007   Ohio State Board of Pharmacy Order                                                                                          BOP_MDL 1st Production_001914         BOP_MDL 1st Production_001928
JA-03901    01/13/1998   Ohio State Board of Pharmacy Order                                                                                          BOP_MDL 1st Production_002391         BOP_MDL 1st Production_002400
JA-03902    01/07/2003   Ohio State Board of Pharmacy Order                                                                                          BOP_MDL 1st Production_002682         BOP_MDL 1st Production_002694
JA-03903    04/06/1999   Ohio State Board of Pharmacy Order                                                                                          BOP_MDL 1st Production_004897         BOP_MDL 1st Production_004909
JA-03904    08/23/1989   Ohio State Board of Pharmacy Order                                                                                          BOP_MDL 1st Production_007921         BOP_MDL 1st Production_007925
JA-03905    10/07/1997   Ohio State Board of Pharmacy Order                                                                                          BOP_MDL 1st Production_008888         BOP_MDL 1st Production_008896
JA-03906    01/12/1997   Ohio State Board of Pharmacy Order                                                                                          BOP_MDL 1st Production_008929         BOP_MDL 1st Production_008938
                         Akron Doctor Pleads Guilty to Illegally Prescribing Painkillers, Department of Justice U.S. Attorney’s Office Northern
JA-03907    10/20/2014                                                                                                                               JAN-TREX-00085426                     JAN-TREX-00085427
                         District of Ohio
                         Akron Doctor Sentenced To 10 Years In Prison For Illegally Prescribing Painkillers , Even After Patients Died, Department
JA-03908    02/13/2015                                                                                                                               JAN-TREX-00085428                     JAN-TREX-00085429
                         of Justice U.S. Attorney’s Office Northern District of Ohio
JA-03909    09/28/1994   Order of the Ohio State Board of Pharmacy, State Board of Pharmacy v. Charles M. Hanifin                                    JAN-TREX-00085430                     JAN-TREX-00085433
JA-03910    09/19/2002   Order of the Ohio State Board of Pharmacy, In the Matter of Charles R. Wilson                                               JAN-TREX-00085434                     JAN-TREX-00085464
JA-03911    01/09/2001   Order of the Ohio State Board of Pharmacy, In the Matter of Dennis L. Carey                                                 JAN-TREX-00085465                     JAN-TREX-00085469
JA-03912    09/07/2000   Order of the Ohio State Board of Pharmacy, In the Matter of Derek Edward Duckworth                                          JAN-TREX-00085470                     JAN-TREX-00085481
JA-03913    12/09/2010   Order of the Ohio State Board of Pharmacy, In the Matter of Henry F. Kozik                                                  JAN-TREX-00085482                     JAN-TREX-00085486
JA-03914    12/08/1994   Order of the Ohio State Board of Pharmacy, In the Matter of John Joseph Perry                                               JAN-TREX-00085487                     JAN-TREX-00085496
JA-03915    03/06/1996   Order of the Ohio State Board of Pharmacy, In the Matter of Joseph Claire Salmen                                            JAN-TREX-00085497                     JAN-TREX-00085501
JA-03916    03/07/2007   Ohio State Board of Pharmacy Order, In the Matter of Michael J. Esber                                                       JAN-TREX-00085502                     JAN-TREX-00085506
JA-03917    06/29/1989   Ohio State Board of Pharmacy Order, In the Matter of Stephen Deitsch                                                        JAN-TREX-00085507                     JAN-TREX-00085511
JA-03918    06/14/2000   Ohio State Board of Pharmacy Order, In the Matter of Thomas William Foti                                                    JAN-TREX-00085512                     JAN-TREX-00085517
JA-03919    01/13/1998   Ohio State Board of Pharmacy Order, In the Matter of William C. Cody                                                        JAN-TREX-00085518                     JAN-TREX-00085527
JA-03920    04/02/1998   Settlement Agreement with the State Board of Pharmacy, Matthew Earl Fisher                                                  JAN-TREX-00085528                     JAN-TREX-00085531
                         Settlement Agreement with the State Board of Pharmacy, Right Aid Discount Pharmacies #’s 3086, 3088, 1186, 1659,
JA-03921    08/08/2005                                                                                                                               JAN-TREX-00085532                     JAN-TREX-00085536
                         2304 (c/o Karen Mankoski)
JA-03922    01/12/1997   Settlement Agreement with the State Board of Pharmacy, Robert J. Dougherty                                                  JAN-TREX-00085537                     JAN-TREX-00085541
JA-03923    09/07/1999   Settlement Agreement with the State Board of Pharmacy, Todd R. Jaros                                                        JAN-TREX-00085542                     JAN-TREX-00085545
JA-03924    01/01/2019   Stratfor presentation: Mexico Cartels Forecast 2019                                                                         JAN-TREX-00085546                     JAN-TREX-00085552
JA-03925    04/09/2019   National Drug Intelligence Center Presentation: National Prescription Drug Threat Assessment 2009                           JAN-TREX-00085553                     JAN-TREX-00085627
JA-03926    02/10/2019   National Drug Intelligence Center Presentation: National Drug Threat Assessment 2010                                        JAN-TREX-00085628                     JAN-TREX-00085711
JA-03927    11/03/2009   Order of the Ohio State Board of Pharmacy, In the Matter of Justin Allan Bracken                                            JAN-TREX-00085712                     JAN-TREX-00085723
JA-03928    09/12/2011   Ohio State Board of Pharmacy Order, In the Matter of Nick Prentice Poore (intern)                                           JAN-TREX-00085724                     JAN-TREX-00085732
JA-03929    12/05/2011   Settlement Agreement with the State Board of Pharmacy, Giant Eagle #4098 (c/o Kelly Ann Chappell)                           JAN-TREX-00085733                     JAN-TREX-00085736
                                                                                 Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 86 of 117. PageID #: 415098



                                                                                                                                                               Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.      Date                                                              Description                                                                      BegBates                             EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-03930     09/01/2019   AMA: National Roadmap on State-Level Efforts to End the Opioid Epidemic                                                    JAN-TREX-00149939                    JAN-TREX-00149968
JA-03931       No Date    A Plan for Attacking Ohio's Opiate Epidemic: A Call to Action                                                              JAN-TREX-00149969                    JAN-TREX-00149972
JA-03932     08/14/2019   AAPM presentation: About the American Academy of Pain Medicine                                                             JAN-TREX-00085737                    JAN-TREX-00085738
JA-03933     08/14/2019   AAPM presentation: Accreditation                                                                                           JAN-TREX-00085739                    JAN-TREX-00085743
JA-03934     03/21/2019   AAPM presentation: AAPM Council of Past Presidents                                                                         JAN-TREX-00085744                    JAN-TREX-00085745
JA-03935     08/14/2019   AAPM presentation: Member Benefits                                                                                         JAN-TREX-00085746                    JAN-TREX-00085747
JA-03936     08/14/2019   AAPM presentation: Pain Medicine Journal                                                                                   JAN-TREX-00149718                    JAN-TREX-00149718
JA-03937     01/09/2019   PhRMA presentation: About PhRMA                                                                                            JAN-TREX-00085748                    JAN-TREX-00085751
JA-03938     08/23/2019   AGS presentation: americangeriatrics.org/membership/benefits/other-healthcare-professional                                 JAN-TREX-00085752                    JAN-TREX-00085758
JA-03939     08/23/2019   AGS presentation: Who We Are                                                                                               JAN-TREX-00085759                    JAN-TREX-00085764
JA-03940     08/23/2019   AGS presentation: About Us                                                                                                 JAN-TREX-00085765                    JAN-TREX-00085770
JA-03941     01/15/2011   APF Annual Report; 2010                                                                                                    JAN-TREX-00085771                    JAN-TREX-00085798
JA-03942     08/14/2019   APS presentation: History of APS                                                                                           JAN-TREX-00085799                    JAN-TREX-00085801
JA-03943     08/14/2019   APS presentation: Membership Overview                                                                                      JAN-TREX-00085802                    JAN-TREX-00085804
JA-03944     08/23/2019   APS presentation: About Us                                                                                                 JAN-TREX-00085805                    JAN-TREX-00085806
JA-03945     08/14/2019   APS presentation: Strategic Plan                                                                                           JAN-TREX-00085807                    JAN-TREX-00085808
JA-03946     08/23/2019   ASPMN presentation: About Us                                                                                               JAN-TREX-00085809                    JAN-TREX-00085811
JA-03947     08/23/2019   Pain Management Nursing presentation: Home Page                                                                            JAN-TREX-00085812                    JAN-TREX-00085813
JA-03948     08/23/2019   ASPMN presentation: Mission and Goals                                                                                      JAN-TREX-00085814                    JAN-TREX-00085816
JA-03949     08/23/2019   The Center For Practical Bioethics presentation: About Us                                                                  JAN-TREX-00085817                    JAN-TREX-00085827
JA-03950     07/04/1905   FSMB presentation: Centennial Celebration 1912 - 2012                                                                      JAN-TREX-00149719                    JAN-TREX-00149719
JA-03951     08/14/2019   FSMB presentation: About the Federation of State Medical Boards                                                            JAN-TREX-00085828                    JAN-TREX-00085830
JA-03952     08/14/2019   FSMB presentation: Federation Credentials Verification Service FAQ                                                         JAN-TREX-00085831                    JAN-TREX-00085836
JA-03953     08/14/2019   FSMB presentation: Membership Information                                                                                  JAN-TREX-00085837                    JAN-TREX-00085839
JA-03954     07/11/1905   FSMB and NBME presentation: Information on the United States Medical Licensing Examination                                 JAN-TREX-00085840                    JAN-TREX-00085869
JA-03955     02/01/2019   The Joint Commission presentation: Fact Sheet                                                                              JAN-TREX-00149720                    JAN-TREX-00149720
JA-03956     12/01/2018   The Joint Commission presentation: Over a century of quality and safety                                                    JAN-TREX-00085870                    JAN-TREX-00085930
JA-03957     08/23/2019   IRS report on Tax Exempt organization: National Hospice And Palliative Care Organization Incorporated                      JAN-TREX-00085931                    JAN-TREX-00085933
                          Russell K. Portenoy and Kathleen M. Foley, Chronic Use of Opioid Analgesics in Non-Malignant Pain: Report of 38 Cases,
JA-03958     06/08/1905                                                                                                                              JAN-TREX-00085934                    JAN-TREX-00085949
                          Elsevier, Pain 25, pp. 171-186, 1986
JA-03959     02/01/1990   Russell K. Portenoy, Chronic Opioid Therapy in Nonmalignant Pain, Elsevier, Volume 5 No. 1 Supplement, pp. S46-S62         JAN-TREX-00085950                    JAN-TREX-00085967
JA-03960     08/23/2019   PPSG presentation: About Pain & Policy Studies Group                                                                       JAN-TREX-00085968                    JAN-TREX-00085970
JA-03961     06/08/2012   Letter from the Federation of State Medical Boards to Senators Max Baucus and Charles Grassley                             JAN-TREX-00085971                    JAN-TREX-00085998
                          April H. Vallerand, Patricia Cosler, Jack Henningfield and Pam Galassini, Pain management strategies and lessons from
JA-03962     10/01/2015   the military: A narrative review, Pain Research and Management, Volume 20 No. 5, pp. 261-268, September/October            JAN-TREX-00085999                    JAN-TREX-00086006
                          2015
                          Hillary Samples, Elizabeth A. Stuart and Mark Olfson, Opioid Use and Misuse and Suicidal Behaviors in a Nationally
JA-03963     03/05/2019                                                                                                                              JAN-TREX-00086007                    JAN-TREX-00086015
                          Representative Sample of US Adults, Oxford University Press, Volume 188, No. 7, pp. 1245-1253, 2019.
                          Energy and Commerce Committee, Majority Staff, report: Red Flags and Warning Signs Ignored: Opioid Distribution and
JA-03964     12/19/2018                                                                                                                              JAN-TREX-00086016                    JAN-TREX-00086340
                          Enforcement Concerns in West Virginia
JA-03965     10/01/2002   Memorandum from Glenn A. Fine to Asa Hutchinson                                                                            JAN-TREX-00086341                    JAN-TREX-00086379
JA-03966     11/01/2004   Memorandum from the National Drug Intelligence Center to the Department of Justice                                         JAN-TREX-00086380                    JAN-TREX-00086405
                          United States Government Accountability Office report to Congressional Requesters: Drug Shortages: Better
JA-03967     02/01/2015   Management of the Quota Process for Controlled Substances Needed; Coordination between DEA and FDA Should Be               JAN-TREX-00086406                    JAN-TREX-00086489
                          Improved
JA-03968     04/18/2016   Email from John Prince to Yamilka Stivers                                                                                  JAN-TREX-00086490                    JAN-TREX-00086491
JA-03969     04/01/2015   DEA report: Historical Overview of the 2005 - 2006 Fentany Overdose Epidemic: Will HIstory Repeat Itself? (Part 2 of 2)    JAN-TREX-00086492                    JAN-TREX-00086507
                          FBI report: Mexican Drug Trafficking Organizations Establish Direct Ties to Northern Ohio, Resulting in Increased Heroin
JA-03970     05/27/2015                                                                                                                              JAN-TREX-00086508                    JAN-TREX-00086514
                          Distribution in the Region
                          Puja Seth, Rose A. Rudd, Rita K. Noonan, Tamara M. Haegerich, Quantifying the Epidemic of Prescription Opioid
JA-03971     04/01/2018                                                                                                                              JAN-TREX-00086515                    JAN-TREX-00086517
                          Overdose Deaths, Centers for Disease Control and Prevention, Vol 108, No. 4, pp. 500-502, April 2018
                          GAO report to Congressional Requesters: Prescription Drugs: OxyContin Abuse and Diversion and Efforts to Address the
JA-03972     12/01/2003                                                                                                                              JAN-TREX-00086518                    JAN-TREX-00086580
                          Problem
JA-03973     08/01/2004   National Drug Intelligence Center report: OxyContin Diversion, Availability, and Abuse                                     JAN-TREX-00086581                    JAN-TREX-00086588
JA-03974     06/25/1905   National Drug Intelligence Center report: What is OxyContin?                                                               JAN-TREX-00086589                    JAN-TREX-00086590
JA-03975     01/01/2001   National Drug Intelligence Center report: OxyContin Diversion and Abuse                                                    JAN-TREX-00086591                    JAN-TREX-00086596
JA-03976     04/01/2001   National Drug Intelligence Center report: Ohio: Drug Threat Assessment                                                     JAN-TREX-00086597                    JAN-TREX-00086634
JA-03977     07/01/2002   National Drug Intelligence Center report: Ohio: Drug Threat Assessment Update                                              JAN-TREX-00086635                    JAN-TREX-00086645
JA-03978     06/01/2007   National Drug Intelligence Center and Ohio HIDTA report: High Intensity Drug Trafficking Area, Drug Market Analysis        JAN-TREX-00086646                    JAN-TREX-00086657
                                                                                   Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 87 of 117. PageID #: 415099



                                                                                                                                                                  Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.      Date                                                               Description                                                                        BegBates                             EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-03979     05/01/2008   National Drug Intelligence Center and Ohio HIDTA report: Drug Market Analysis                                                 JAN-TREX-00086658                    JAN-TREX-00086676
JA-03980     04/01/2009   National Drug Intelligence Center and Ohio HIDTA report: Drug Market Analysis                                                 JAN-TREX-00086677                    JAN-TREX-00086698
JA-03981     04/01/2010   National Drug Intelligence Center and Ohio HIDTA report: Drug Market Analysis 2010                                            JAN-TREX-00086699                    JAN-TREX-00086718
JA-03982     09/01/2011   National Drug Intelligence Center and Ohio HIDTA report: Drug Market Analysis 2011                                            JAN-TREX-00086719                    JAN-TREX-00086746
JA-03983     10/01/2006   National Drug Intelligence Center report: National Drug Threat Assessment 2007                                                JAN-TREX-00086747                    JAN-TREX-00086813
JA-03984     10/01/2007   National Drug Intelligence Center report: National Drug Threat Assessment 2008                                                JAN-TREX-00086814                    JAN-TREX-00086902
JA-03985     04/01/2009   National Drug Intelligence Center and DEA report: National Prescription Drug Threat Assessment 2009                           JAN-TREX-00086903                    JAN-TREX-00086977
JA-03986     04/01/2009   National Drug Intelligence Center and DEA report: National Prescription Drug Threat Assessment 2009                           JAN-TREX-00086978                    JAN-TREX-00087052
JA-03987     06/22/2010   National Drug Intelligence Center report: National Drug Threat Assessment 2010                                                JAN-TREX-00087053                    JAN-TREX-00087136
JA-03988     08/01/2011   National Drug Intelligence Center report: National Drug Threat Assessment 2011                                                JAN-TREX-00087137                    JAN-TREX-00087208
JA-03989     11/01/2013   DEA report: 2013 National Drug Threat Assessment Summary                                                                      JAN-TREX-00087209                    JAN-TREX-00087236
JA-03990     11/01/2014   DEA report: 2014 National Drug Threat Assessment Summary                                                                      JAN-TREX-00087237                    JAN-TREX-00087298
JA-03991     10/01/2015   DEA report: 2015 National Drug Threat Assessment Summary                                                                      JAN-TREX-00087299                    JAN-TREX-00087446
JA-03992     11/01/2016   DEA report: 2016 National Drug Threat Assessment Summary                                                                      JAN-TREX-00087447                    JAN-TREX-00087640
JA-03993     10/01/2017   DEA report: 2017 National Drug Threat Assessment Summary                                                                      JAN-TREX-00087641                    JAN-TREX-00087822
JA-03994     10/01/2018   DEA report: 2018 National Drug Threat Assessment Summary                                                                      JAN-TREX-00087823                    JAN-TREX-00087986
JA-03995     11/18/2013   DEA, DEA Announces Release Of 2013 National Drug Threat Assessment                                                            JAN-TREX-00087987                    JAN-TREX-00087989
JA-03996     10/01/2000   National Drug Intelligence Center report: National Drug Threat Assessment 2001: The Domestic Perspective                      JAN-TREX-00087990                    JAN-TREX-00088085
JA-03997     12/01/2001   National Drug Intelligence Center report: National Drug Threat Assessment 2002                                                JAN-TREX-00088086                    JAN-TREX-00088205
JA-03998     01/01/2003   National Drug Intelligence Center report: National Drug Threat Assessment 2003                                                JAN-TREX-00088206                    JAN-TREX-00088343
JA-03999     04/01/2004   National Drug Intelligence Center report: National Drug Threat Assessment 2004                                                JAN-TREX-00088344                    JAN-TREX-00088521
JA-04000     08/01/2002   National Drug Intelligence Center report: Prescription Drug Abuse and Youth                                                   JAN-TREX-00088522                    JAN-TREX-00088529
JA-04001     02/01/2005   National Drug Intelligence Center report: National Drug Threat Assessment 2005                                                JAN-TREX-00088530                    JAN-TREX-00088755
JA-04002     06/05/2006   National Drug Intelligence Center report: Fentanyl: Situation Report                                                          JAN-TREX-00088756                    JAN-TREX-00088758
JA-04003     01/01/2006   National Drug Intelligence Center report: National Drug Threat Assessment 2006                                                JAN-TREX-00088759                    JAN-TREX-00088815
JA-04004     03/01/2018   DEA report: NFLIS Brief: Fentanyl and Fentanyl-Related Substances Reported in NFLIS, 2015–2016                                JAN-TREX-00088816                    JAN-TREX-00088817
JA-04005     05/01/2003   ODADAS report: Increases in Adderall Abuse Among High School and College-Aged Youth                                           JAN-TREX-00149721                    JAN-TREX-00149721
JA-04006     06/23/1905   State Medical Board of Ohio Annual Report, 2000                                                                               JAN-TREX-00088818                    JAN-TREX-00088845
JA-04007     05/28/2015   Ravenna doctor charged with illegally prescribing painkillers, Department of Justice                                          JAN-TREX-00149722                    JAN-TREX-00149722
                          Forty-three people indicted in federal court for their roles in two separate conspiracies to sell large amounts of drugs in
JA-04008     02/28/2019                                                                                                                                 JAN-TREX-00088846                    JAN-TREX-00088848
                          the Mansfield area, Department of Justice
                          USAO Press Release, re: Moreland Hills physicians indicted on charges of performing unnecessary medical tests and
JA-04009     01/24/2018                                                                                                                                 JAN-TREX-00149723                    JAN-TREX-00149723
                          procedures, overbilling insurance providers and illegally distributing opioids and other drugs
JA-04010     04/24/2014   New Jersey Doctors Sentenced To Five Years In Prison In Online Pill Mill Case, Department of Justice                          JAN-TREX-00088849                    JAN-TREX-00088850
                          USAO Press Release, re: Nine people indicted for ordering fentanyl and carfentanil from China and selling it in Akron and
JA-04011     03/01/2018                                                                                                                                 JAN-TREX-00114410                    JAN-TREX-00114411
                          Lorain, as well as firearms and money laundering violations
                          Nine people, most from Toledo, indicted for their roles in a conspiracy to traffic large amounts of heroin, cocaine and
JA-04012     05/16/2019                                                                                                                                 JAN-TREX-00088851                    JAN-TREX-00088852
                          fentanyl in Northwest Ohio, Department of Justice
JA-04013     06/13/2017   Ohio couple charged with importing and distributing fentanyl and carfentanil, Department of Justice                           JAN-TREX-00088853                    JAN-TREX-00088854
                          Seven people from Northeast Ohio indicted for conspiracy to distribute carfentanil, fentanyl, heroin and cocaine,
JA-04014     12/13/2018                                                                                                                                 JAN-TREX-00088855                    JAN-TREX-00088856
                          Department of Justice
                          USAO Press Release, re: Seven people indicted for conspiracy to distribute heroin, fentanyl, cocaine and crack cocaine
JA-04015     06/01/2008                                                                                                                                 JAN-TREX-00149724                    JAN-TREX-00149724
                          around Youngstown and Girard, Ohio, and Farrell, Pennsylvania
                          Texas couple sentenced to prison; they were the most prolific dark net fentanyl vendor in the world at the time of their
JA-04016     02/07/2019                                                                                                                                 JAN-TREX-00088857                    JAN-TREX-00088859
                          arrest last year, Department of Justice
                          Texas couple who had thousands of online sales of fentanyl and other drugs pleaded guilty to drug crimes,Department
JA-04017     10/23/2018                                                                                                                                 JAN-TREX-00088860                    JAN-TREX-00088861
                          of Justice
                          USAO Press Release, re: Three from the Akron area indicted for their roles in a conspiracy in which they forged the
JA-04018     02/15/2018                                                                                                                                 JAN-TREX-00149725                    JAN-TREX-00149725
                          signatures of medical professionals to obtain thousands of Oxycodone pills and other drugs
                          USAO Press Release, re: Twenty people indicted for their roles in a conspiracy to obtain large amounts of heroin,
JA-04019     04/25/2019                                                                                                                                 JAN-TREX-00114412                    JAN-TREX-00114413
                          fentanyl, fentanyl analogues and sell the drugs to customers on the west side of Chicago
JA-04020     06/18/2019   20 pounds of cocaine, fentanyl found in two Cleveland homes; 5 arrested, FOX 8 Cleveland                                      JAN-TREX-00088862                    JAN-TREX-00088870
                          USAO Press Release, re: Twenty-five people indicted for their roles in conspiracy to traffic drugs in Elyria, including
JA-04021     06/27/2018                                                                                                                                 JAN-TREX-00149726                    JAN-TREX-00149726
                          fentanyl, carfentanil, heroin, cocaine, crack cocaine and fentanyl analogues pressed to look like Percocet
                          USAO Press Release: Twenty-two people indicted for their roles in a conspiracy to traffic fentanyl, heroin, fentanyl
JA-04022     03/13/2019   analogues including carfentanil and other drugs, which they sold in Euclid and Cleveland to customers from across             JAN-TREX-00114414                    JAN-TREX-00114415
                          Northeast Ohio
                          Two Chinese nationals charged with operating global opioid and drug manufacturing conspiracy resulting in deaths in
JA-04023     08/22/2018                                                                                                                                 JAN-TREX-00088871                    JAN-TREX-00088874
                          Akron, Department of Justice
JA-04024     11/14/2014   Akron Doctor Charged for Illegally Distributing Prescription Painkillers, Department of Justice                               JAN-TREX-00088875                    JAN-TREX-00088876
JA-04025     10/20/2014   Akron Doctor Pleads Guilty to Illegally Prescribing Painkillers, Department of Justice                                        JAN-TREX-00088877                    JAN-TREX-00088878
                          Akron Doctor Sentenced to 10 Years In Prison For Illegally Prescribing Painkillers, Even After Patients Died, Department
JA-04026     02/13/2015                                                                                                                                 JAN-TREX-00088879                    JAN-TREX-00088880
                          of Justice
                                                                                   Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 88 of 117. PageID #: 415100



                                                                                                                                                                  Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.      Date                                                            Description                                                                           BegBates                             EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-04027     05/24/2018   Akron man charged with selling fentanyl that caused Wadsworth man's death, Department of Justice                              JAN-TREX-00088881                    JAN-TREX-00088882
                          Akron man indicted for stamping pills containing fentanyl and other drugs to look like Percocet, as well as firearms
JA-04028     02/07/2019                                                                                                                                 JAN-TREX-00088883                    JAN-TREX-00088884
                          charges, Department of Justice
JA-04029     03/16/2015   Akron physician sentenced to five years in prison for illegally distributing prescription painkillers,Department of Justice   JAN-TREX-00088885                    JAN-TREX-00088886
                          California man charged after receiving a shipment of one kilogram of suspected fentanyl while staying in Cleveland,
JA-04030     01/15/2019                                                                                                                                 JAN-TREX-00088887                    JAN-TREX-00088888
                          Department of Justice
                          Cleveland drug trafficker still serving time had fentanyl pills mailed to him and eluded agents after car chase, feds say,
JA-04031     05/23/2019                                                                                                                                 JAN-TREX-00088889                    JAN-TREX-00088901
                          Cleveland.com
JA-04032     07/25/2018   Elyria man indicted for trafficking fentanyl, heroin and cocaine, Department of Justice                                       JAN-TREX-00088902                    JAN-TREX-00088903
                          Federal judge approves injunction permanently barring Akron doctor from prescribing opioids or practicing medicine,
JA-04033     10/26/2018                                                                                                                                 JAN-TREX-00088904                    JAN-TREX-00088905
                          Department of Justice
                          Fifteen people indicted for their roles in a conspiracy to traffic fentanyl, heroin and crack cocaine in Lorain, Department
JA-04034     06/20/2019                                                                                                                                 JAN-TREX-00088906                    JAN-TREX-00088908
                          of Justice
JA-04035     06/24/1905   State Medical Board of Ohio Annual Report; 2002 January 1 - December 31; State of Ohio                                        JAN-TREX-00088909                    JAN-TREX-00088949
                          Five people charged in federal court after they were arrested with nearly 20 pounds of cocaine, fentanyl and
JA-04036     06/17/2019                                                                                                                                 JAN-TREX-00088950                    JAN-TREX-00088951
                          approximately $1 million, Department of Justice
                          Former physician Richard Rydze sentenced to 10 years in prison for illegally distributing anabolic steroids, HGH,
JA-04037     03/20/2018                                                                                                                                 JAN-TREX-00088952                    JAN-TREX-00088954
                          oxycodone and OxyContin, Department of Justice
                          Former Pittsburgh physician convicted of 180 counts, including conspiracy to distribute steroids, human growth
JA-04038     05/02/2017                                                                                                                                 JAN-TREX-00088955                    JAN-TREX-00088957
                          hormone, oxycodone and OxyContin, Department of Justice
JA-04039     03/26/2013   Former Toledo Doctor Sentenced to Five Years In Prison for Illegally Dispensing Oxycodone, Department of Justice              JAN-TREX-00088958                    JAN-TREX-00088959
JA-04040     06/25/1905   State Medical Board of Ohio Annual Report; 2003 January 1 - December 31; State of Ohio                                        JAN-TREX-00088960                    JAN-TREX-00089001
                          Journal of American Osteopathic Association, Characteristics of physicians disciplined by the State Medical Board of
JA-04041     02/01/2003                                                                                                                                 JAN-TREX-00089002                    JAN-TREX-00089009
                          Ohio, Vol. 103, No 2, pp. 81- 88
JA-04042     04/01/2005   State Medical Board of Ohio Annual Report 2004; January 1 - December 31; State of Ohio                                        JAN-TREX-00089010                    JAN-TREX-00089053
JA-04043     06/23/1905   State Medical Board of Ohio Annual Report 2001; January 1 - December 31; State of Ohio                                        JAN-TREX-00089054                    JAN-TREX-00089090
JA-04044     06/18/1905   Thomas E. Gretter, MD, Pain Management Revisited, Your Report, Spring 1996, pp 19 - 22                                        JAN-TREX-00089091                    JAN-TREX-00089094
JA-04045     03/01/2004   Report of the Ohio Compassionate Care Task Force, March 2004                                                                  JAN-TREX-00089095                    JAN-TREX-00089156
JA-04046     06/19/1905   Your Report from the State Medical Board of Ohio, Spring-Summer 1997                                                          JAN-TREX-00089157                    JAN-TREX-00089176
JA-04047     06/17/1905   Your Report from the State Medical Board of Ohio, Summer 1995                                                                 JAN-TREX-00089177                    JAN-TREX-00089197
JA-04048     07/08/1905   State Medical Board of Ohio Annual Report; 2016 January 1 - December 31; State of Ohio                                        JAN-TREX-00089198                    JAN-TREX-00089215
JA-04049     06/29/1905   State Medical Board of Ohio Annual Report; 2006 July 2006 - June 2007; State of Ohio                                          JAN-TREX-00089216                    JAN-TREX-00089256
JA-04050     06/28/1905   State Medical Board of Ohio Activity Report; 2005 January - June 2006; State of Ohio                                          JAN-TREX-00089257                    JAN-TREX-00089295
JA-04051     05/23/2013   State Medical Board of Ohio Formal Action Report; May 2013; State of Ohio                                                     JAN-TREX-00089296                    JAN-TREX-00089307
JA-04052     06/19/2013   State Medical Board of Ohio Formal Action Report; June 2013; State of Ohio                                                    JAN-TREX-00089308                    JAN-TREX-00089317
                          State Medical Board of Ohio: Complaints and Investigations Key Steps, available at
JA-04053     06/20/2019                                                                                                                                 JAN-TREX-00089318                    JAN-TREX-00089320
                          https://med.ohio.gov/Regulation/Complaints-and-Investigations
JA-04054     07/24/2013   State Medical Board of Ohio Formal Action Report; July 2013; State of Ohio                                                    JAN-TREX-00089321                    JAN-TREX-00089329
JA-04055     04/03/2013   State Medical Board of Ohio Formal Action Report; April 3, 2013; State of Ohio                                                JAN-TREX-00089330                    JAN-TREX-00089339
JA-04056     04/01/2013   State Medical Board of Ohio Formal Action Report; April 24, 2013; State of Ohio                                               JAN-TREX-00089340                    JAN-TREX-00089348
JA-04057     11/11/2018   Problem doctors went unchecked for years as the opioid crisis exploded. Here's how we found out, News 5 Cleveland             JAN-TREX-00089349                    JAN-TREX-00089364
JA-04058     10/30/2018   AG Sessions calls for state medical board 'to be more aggressive' in opioid crisis, News 5 Cleveland                          JAN-TREX-00089365                    JAN-TREX-00089371
JA-04059     10/30/2018   How state regulators allowed Ohio's pill mill crisis to explode, News 5 Cleveland                                             JAN-TREX-00089372                    JAN-TREX-00089406
JA-04060     04/20/2011   Pill mill fight spans river, Columbus Dispatch                                                                                JAN-TREX-00089407                    JAN-TREX-00089409
JA-04061     06/23/2011   Letter from Charles Hickey to Richard Whitehouse                                                                              JAN-TREX-00089410                    JAN-TREX-00089413
JA-04062     06/01/2017   Ohio Substance Abuse Monitoring Network Presentation: Surveillance of Drug Abuse Trends in the State of Ohio                  JAN-TREX-00149727                    JAN-TREX-00149727

JA-04063     02/01/2017   Ohio Substance Abuse Monitoring Network Presentation: Statewide Increases in Methamphetamine linked to Heroin                 JAN-TREX-00089414                    JAN-TREX-00089415
JA-04064     07/01/2015   Ohio Board of Nursing Annual Report; July 1, 2015 - June 30, 2016; State of Ohio                                              JAN-TREX-00089416                    JAN-TREX-00089436
JA-04065     07/01/2010   Ohio Board of Nursing Annual Report; July 1, 2010 - June 30, 2011; State of Ohio                                              JAN-TREX-00089437                    JAN-TREX-00089460
JA-04066     07/01/2011   Ohio Board of Nursing Annual Report; July 1, 2011 - June 30, 2012; State of Ohio                                              JAN-TREX-00089461                    JAN-TREX-00089481
JA-04067     07/01/2012   Ohio Board of Nursing Annual Report; July 1, 2012 - June 30, 2013; State of Ohio                                              JAN-TREX-00089482                    JAN-TREX-00089507
JA-04068     07/01/2017   Ohio Board of Nursing Annual Report; July 1, 2017 - June 30, 2018; State of Ohio                                              JAN-TREX-00089508                    JAN-TREX-00089525
JA-04069     07/01/2013   Ohio Board of Nursing Annual Report; July 1, 2013 - June 30, 2014; State of Ohio                                              JAN-TREX-00089526                    JAN-TREX-00089551
JA-04070     07/01/2014   Ohio Board of Nursing Annual Report; July 1, 2014 - June 30, 2015; State of Ohio                                              JAN-TREX-00089552                    JAN-TREX-00089578
JA-04071     11/19/2003   Ohio Board of Nursing meeting minutes; new campaign to address the shortage of nurses in Ohio                                 JAN-TREX-00089579                    JAN-TREX-00089626
JA-04072     11/05/2010   The Ohio State Dental Board Annual Report; 2010 January 1 - December 31; State of Ohio                                        JAN-TREX-00089627                    JAN-TREX-00089639
JA-04073     09/12/2011   The Ohio State Dental Board Annual Report; 2011 January 1 - December 31; State of Ohio                                        JAN-TREX-00089640                    JAN-TREX-00089651
JA-04074     09/27/2012   The Ohio State Dental Board Annual Report; 2012 January 1 - December 31; State of Ohio                                        JAN-TREX-00089652                    JAN-TREX-00089664
JA-04075     10/05/2013   The Ohio State Dental Board Annual Report; 2013 January 1 - December 31; State of Ohio                                        JAN-TREX-00089665                    JAN-TREX-00089674
                                                                               Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 89 of 117. PageID #: 415101



                                                                                                                                  Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.      Date                                                           Description                                            BegBates                             EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-04076     11/21/2014   The Ohio State Dental Board Annual Report; 2014 January 1 - December 31; State of Ohio        JAN-TREX-00089675                    JAN-TREX-00089687
JA-04077     08/16/2016   The Ohio State Dental Board Annual Report; FY 2015 - FY 2016; State of Ohio                   JAN-TREX-00089688                    JAN-TREX-00089699
JA-04078     08/29/2017   The Ohio State Dental Board Annual Report; FY 2016 - FY 2017; State of Ohio                   JAN-TREX-00089700                    JAN-TREX-00089713
JA-04079     09/28/2018   The Ohio State Dental Board Annual Report; FY 2017 - FY 2018; State of Ohio                   JAN-TREX-00089714                    JAN-TREX-00089726
JA-04080     07/01/2013   State of Ohio Board of Pharmacy Annual Report; July 1, 2013 - June 30, 2014; State of Ohio    JAN-TREX-00089727                    JAN-TREX-00089752
JA-04081     07/01/2014   State of Ohio Board of Pharmacy Annual Report; July 1, 2014 - June 30, 2015; State of Ohio    JAN-TREX-00089753                    JAN-TREX-00089764
JA-04082     07/01/2015   State of Ohio Board of Pharmacy Annual Report; July 1, 2015 - June 30, 2016; State of Ohio    JAN-TREX-00089765                    JAN-TREX-00089776
JA-04083     07/01/2016   State of Ohio Board of Pharmacy Annual Report; July 1, 2016 - June 30, 2017; State of Ohio    JAN-TREX-00089777                    JAN-TREX-00089788
JA-04084     07/01/2017   State of Ohio Board of Pharmacy Annual Report; July 1, 2017 - June 30, 2018; State of Ohio    JAN-TREX-00089789                    JAN-TREX-00089800
JA-04085     06/30/1994   Ohio State Board of Pharmacy: Order of the State Board Pharmacy                               JAN-TREX-00089801                    JAN-TREX-00089807
JA-04086     08/03/1999   Ohio State Board of Pharmacy: Order of the State Board Pharmacy                               JAN-TREX-00089808                    JAN-TREX-00089815
JA-04087     04/21/1997   Ohio State Board of Pharmacy: Order of the State Board Pharmacy                               JAN-TREX-00089816                    JAN-TREX-00089827
JA-04088     04/23/1996   Ohio State Board of Pharmacy: Order of the State Board Pharmacy                               JAN-TREX-00089828                    JAN-TREX-00089836
JA-04089     11/08/2000   Order of the Board of Pharmacy                                                                JAN-TREX-00089837                    JAN-TREX-00089846
JA-04090     06/10/2002   Order of the Board of Pharmacy                                                                JAN-TREX-00089847                    JAN-TREX-00089854
JA-04091     07/26/1988   Order of the Board of Pharmacy                                                                JAN-TREX-00089855                    JAN-TREX-00089864
JA-04092     09/28/1994   Order of the Board of Pharmacy                                                                JAN-TREX-00089865                    JAN-TREX-00089868
JA-04093     09/19/2002   Order of the Board of Pharmacy                                                                JAN-TREX-00089869                    JAN-TREX-00089899
JA-04094     09/28/1994   Order of the Board of Pharmacy                                                                JAN-TREX-00089900                    JAN-TREX-00089904
JA-04095     12/09/1993   Order of the Board of Pharmacy                                                                JAN-TREX-00089905                    JAN-TREX-00089910
JA-04096     04/12/2000   Order of the Board of Pharmacy                                                                JAN-TREX-00089911                    JAN-TREX-00089918
JA-04097     01/11/2007   Order of the Board of Pharmacy                                                                JAN-TREX-00089919                    JAN-TREX-00090058
JA-04098     08/09/1993   Order of the Board of Pharmacy                                                                JAN-TREX-00090059                    JAN-TREX-00090072
JA-04099     02/14/1994   Order of the Board of Pharmacy                                                                JAN-TREX-00090073                    JAN-TREX-00090079
JA-04100     05/05/2005   Order of the Board of Pharmacy                                                                JAN-TREX-00090080                    JAN-TREX-00090084
JA-04101     09/10/1997   Order of the Board of Pharmacy                                                                JAN-TREX-00090085                    JAN-TREX-00090089
JA-04102     12/17/1996   Order of the Board of Pharmacy                                                                JAN-TREX-00090090                    JAN-TREX-00090099
JA-04103     12/01/2018   Board of Pharmacy newsletter, New Regulations for Chronic and Subacute Opioid Prescriptions   JAN-TREX-00149728                    JAN-TREX-00149728
JA-04104     01/09/2001   Order of the Board of Pharmacy                                                                JAN-TREX-00090100                    JAN-TREX-00090104
JA-04105     09/14/2006   Order of the Board of Pharmacy                                                                JAN-TREX-00090105                    JAN-TREX-00090108
JA-04106     09/07/2000   Order of the Board of Pharmacy                                                                JAN-TREX-00090109                    JAN-TREX-00090120
JA-04107     10/31/1994   Order of the Board of Pharmacy                                                                JAN-TREX-00090121                    JAN-TREX-00090133
JA-04108     03/08/2007   Order of the Board of Pharmacy                                                                JAN-TREX-00090134                    JAN-TREX-00090272
JA-04109     03/05/1990   Order of the Board of Pharmacy                                                                JAN-TREX-00090273                    JAN-TREX-00090280
JA-04110     01/12/1998   Order of the Board of Pharmacy                                                                JAN-TREX-00090281                    JAN-TREX-00090287
JA-04111     10/17/1995   Order of the Board of Pharmacy                                                                JAN-TREX-00090288                    JAN-TREX-00090294
JA-04112     03/08/2007   Order of the Board of Pharmacy                                                                JAN-TREX-00090295                    JAN-TREX-00090425
JA-04113     04/30/1992   Order of the Board of Pharmacy                                                                JAN-TREX-00090426                    JAN-TREX-00090433
JA-04114     03/06/2008   Order of the Board of Pharmacy                                                                JAN-TREX-00090434                    JAN-TREX-00090439
JA-04115     06/29/1987   Order of the Board of Pharmacy                                                                JAN-TREX-00090440                    JAN-TREX-00090446
JA-04116     08/22/1988   Order of the Board of Pharmacy                                                                JAN-TREX-00090447                    JAN-TREX-00090451
JA-04117     05/11/2006   Order of the Board of Pharmacy                                                                JAN-TREX-00090452                    JAN-TREX-00090456
JA-04118     11/02/2011   Order of the Board of Pharmacy                                                                JAN-TREX-00090457                    JAN-TREX-00090460
JA-04119     03/05/2009   Order of the Board of Pharmacy                                                                JAN-TREX-00090461                    JAN-TREX-00090465
JA-04120     01/30/1991   Order of the Board of Pharmacy                                                                JAN-TREX-00090466                    JAN-TREX-00090480
JA-04121     12/09/2010   Order of the Board of Pharmacy                                                                JAN-TREX-00090481                    JAN-TREX-00090485
JA-04122     07/17/2000   Order of the Board of Pharmacy                                                                JAN-TREX-00090486                    JAN-TREX-00090491
JA-04123     07/17/2000   Order of the Board of Pharmacy                                                                JAN-TREX-00090492                    JAN-TREX-00090500
JA-04124     12/06/1994   Order of the Board of Pharmacy                                                                JAN-TREX-00090501                    JAN-TREX-00090505
JA-04125     07/26/1988   Order of the Board of Pharmacy                                                                JAN-TREX-00090506                    JAN-TREX-00090519
JA-04126     12/10/2003   Order of the Board of Pharmacy                                                                JAN-TREX-00090520                    JAN-TREX-00090524
JA-04127     07/12/2007   Order of the Board of Pharmacy                                                                JAN-TREX-00090525                    JAN-TREX-00090529
JA-04128     12/08/1994   Order of the Board of Pharmacy                                                                JAN-TREX-00090530                    JAN-TREX-00090539
JA-04129     01/12/2011   Order of the Board of Pharmacy                                                                JAN-TREX-00090540                    JAN-TREX-00090547
JA-04130     07/07/1905   Ohio State Board of Pharmacy, Ohio Automated Rx Reporting System 2015 Report                  JAN-TREX-00090548                    JAN-TREX-00090556
JA-04131     03/06/1996   Order of the Board of Pharmacy                                                                JAN-TREX-00090557                    JAN-TREX-00090561
JA-04132     11/07/2000   Order of the Board of Pharmacy                                                                JAN-TREX-00090562                    JAN-TREX-00090566
JA-04133     04/27/1995   Order of the Board of Pharmacy                                                                JAN-TREX-00090567                    JAN-TREX-00090571
JA-04134     11/03/2009   Order of the Board of Pharmacy                                                                JAN-TREX-00090572                    JAN-TREX-00090583
                                                                               Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 90 of 117. PageID #: 415102



                                                                                                                                                       Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.      Date                                                           Description                                                                 BegBates                             EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-04135     11/06/2009   Order of the Board of Pharmacy                                                                                     JAN-TREX-00090584                    JAN-TREX-00090595
JA-04136     08/12/1997   Order of the Board of Pharmacy                                                                                     JAN-TREX-00090596                    JAN-TREX-00090614
JA-04137     12/08/1994   Order of the Board of Pharmacy                                                                                     JAN-TREX-00090615                    JAN-TREX-00090626
JA-04138     12/10/2001   Order of the Board of Pharmacy                                                                                     JAN-TREX-00090627                    JAN-TREX-00090640
JA-04139     06/19/2000   Order of the Board of Pharmacy                                                                                     JAN-TREX-00090641                    JAN-TREX-00090658
JA-04140     04/25/1995   Order of the Board of Pharmacy                                                                                     JAN-TREX-00090659                    JAN-TREX-00090666
JA-04141     04/09/2003   Order of the Board of Pharmacy                                                                                     JAN-TREX-00090667                    JAN-TREX-00090674
JA-04142     10/28/1993   Order of the Board of Pharmacy                                                                                     JAN-TREX-00090675                    JAN-TREX-00090683
JA-04143     07/09/2015   Order of the Board of Pharmacy                                                                                     JAN-TREX-00090684                    JAN-TREX-00090695
JA-04144     01/29/1988   Order of the Board of Pharmacy                                                                                     JAN-TREX-00090696                    JAN-TREX-00090703
JA-04145     12/08/1995   Order of the Board of Pharmacy                                                                                     JAN-TREX-00090704                    JAN-TREX-00090712
JA-04146     01/12/1998   Order of the Board of Pharmacy                                                                                     JAN-TREX-00090713                    JAN-TREX-00090717
JA-04147     06/13/2000   Order of the Board of Pharmacy                                                                                     JAN-TREX-00090718                    JAN-TREX-00090727
JA-04148     04/12/2007   Order of the Board of Pharmacy                                                                                     JAN-TREX-00090728                    JAN-TREX-00090732
JA-04149     05/04/2000   Order of the Board of Pharmacy                                                                                     JAN-TREX-00090733                    JAN-TREX-00090743
JA-04150     10/06/2000   Order of the Board of Pharmacy                                                                                     JAN-TREX-00090744                    JAN-TREX-00090759
JA-04151     07/17/2000   Order of the Board of Pharmacy                                                                                     JAN-TREX-00090760                    JAN-TREX-00090770
JA-04152     08/07/2000   Order of the Board of Pharmacy                                                                                     JAN-TREX-00090771                    JAN-TREX-00090777
JA-04153     01/11/2002   Order of the Board of Pharmacy                                                                                     JAN-TREX-00090778                    JAN-TREX-00090782
JA-04154     04/09/2003   Order of the Board of Pharmacy                                                                                     JAN-TREX-00090783                    JAN-TREX-00090785
JA-04155     03/15/1996   Order of the Board of Pharmacy                                                                                     JAN-TREX-00090786                    JAN-TREX-00090818
JA-04156     05/04/2000   Order of the Board of Pharmacy                                                                                     JAN-TREX-00090819                    JAN-TREX-00090828
JA-04157     07/08/1905   Ohio Board of Pharmacy, Ohio Automated Rx Reporting System 2016 Annual Report                                      JAN-TREX-00090829                    JAN-TREX-00090842
JA-04158     05/13/2002   Order of the Board of Pharmacy                                                                                     JAN-TREX-00090843                    JAN-TREX-00090847
JA-04159     04/14/2005   Order of the Board of Pharmacy                                                                                     JAN-TREX-00090848                    JAN-TREX-00090853
JA-04160     11/10/2004   Order of the Board of Pharmacy                                                                                     JAN-TREX-00090854                    JAN-TREX-00090859
JA-04161     08/23/1989   Order of the Board of Pharmacy                                                                                     JAN-TREX-00090860                    JAN-TREX-00090864
JA-04162     04/08/2008   Order of the Board of Pharmacy                                                                                     JAN-TREX-00090865                    JAN-TREX-00091044
JA-04163     06/14/2000   Order of the Board of Pharmacy                                                                                     JAN-TREX-00091045                    JAN-TREX-00091050
                          Ohio State Board Of Pharmacy, Order Of The State Board Of Pharmacy, Docket No. D-970918-006, In The Matter OF
JA-04164     01/13/1998                                                                                                                      JAN-TREX-00091051                    JAN-TREX-00091060
                          William C. Cody, R.Ph,
                          Ohio State Board Of Pharmacy, Order Of The State Board Of Pharmacy, Docket No. D-120309-241, In The Matter OF
JA-04165     06/12/2012                                                                                                                      JAN-TREX-00091061                    JAN-TREX-00091066
                          William David Hipp, R.Ph,
                          Ohio State Board Of Pharmacy, Order Of The State Board Of Pharmacy, Docket No. D-890201-094, In The Matter OF
JA-04166     02/27/1989                                                                                                                      JAN-TREX-00091067                    JAN-TREX-00091078
                          William W. Figley, R.Ph.
                          Ohio State Board Of Pharmacy, Settlement Agreement With The State Board Of Pharmacy, Docket No. D-930621-093, In
JA-04167     10/26/1994                                                                                                                      JAN-TREX-00091079                    JAN-TREX-00091083
                          The Matter OF Dale Wayne Baker, R.Ph,
                          Ohio State Board Of Pharmacy, Settlement Agreement With The State Board Of Pharmacy, Docket No. D-970423-037, In
JA-04168     09/08/1997                                                                                                                      JAN-TREX-00091084                    JAN-TREX-00091087
                          The Matter OF Henry B. Eyman, R.Ph,
                          Ohio State Board Of Pharmacy, Settlement Agreement With The State Board Of Pharmacy, Docket No. D-980210-041, In
JA-04169     07/07/1998                                                                                                                      JAN-TREX-00091088                    JAN-TREX-00091091
                          The Matter OF Jerry H. Starr, R.Ph,
                          Ohio State Board Of Pharmacy, Settlement Agreement With The State Board Of Pharmacy, Docket No. D-021119-036, In
JA-04170     03/03/2003                                                                                                                      JAN-TREX-00091092                    JAN-TREX-00091094
                          The Matter OF William Joseph Gongola, R.Ph,
                          Ohio State Board Of Pharmacy, Settlement Agreement With The State Board Of Pharmacy, Docket No. D-040518-073, D-
                          040518-074, D-040518-076, D-040621-077 and D-041122-035, In The Matter of Rite Aid Discount Pharmacy #3086, Rite
JA-04171     08/08/2005                                                                                                                      JAN-TREX-00091095                    JAN-TREX-00091099
                          Aid #3088, Rite Aid Of Ohio, Inc. #1186, Rite Aid Discount Pharmacy #1659, Rite Aid Discount Pharmacy #2304, C/O
                          Karen Mankowski
                          Ohio State Board Of Pharmacy, Settlement Agreement With The State Board Of Pharmacy, Docket No. D-990726-010, In
JA-04172     04/03/2000                                                                                                                      JAN-TREX-00091100                    JAN-TREX-00091129
                          The Matter OF Suellen Ogden, R.Ph.
                          Ohio State Board Of Pharmacy, Settlement Agreement With The State Board Of Pharmacy, Docket No. D-990810-013, In
JA-04173     09/07/1999                                                                                                                      JAN-TREX-00091130                    JAN-TREX-00091133
                          The Matter OF Todd R. Jaros, R.Ph.
                          Ohio State Board Of Pharmacy, The State Board Of Pharmacy vs. Henry E. Agin, R.Ph., The Matter OF Henry E. Agin,
JA-04174     12/05/1984                                                                                                                      JAN-TREX-00091134                    JAN-TREX-00091136
                          Docket No. 6-88-1
JA-04175     12/06/2001   Ohio State Board Of Pharmacy, Summary Suspension Order/Notice Of Opportunity For Hearing Re: Alvin Dorfman, R. Ph. JAN-TREX-00091137                    JAN-TREX-00091165
                          Ohio State Board Of Pharmacy, Summary Suspension Order/Notice Of Opportunity For Hearing Re: Donald Christopher
JA-04176     02/02/2004                                                                                                                      JAN-TREX-00091166                    JAN-TREX-00091168
                          Hart, R.Ph.
JA-04177     03/21/2012   Ohio State Board Of Pharmacy, Summary Suspension Order/Notice Of Opportunity For Hearing Re; Harold E. Fletcher    JAN-TREX-00091169                    JAN-TREX-00091171
JA-04178     09/25/1995   Ohio State Board Of Pharmacy, Summary Suspension Order Re: Peter Sung                                              JAN-TREX-00091172                    JAN-TREX-00091192
JA-04179     06/01/2017   State of Ohio Board Of Pharmacy, E-News Update June 2017 Edition, re: Pharmacy Technician Registration Updates     JAN-TREX-00149729                    JAN-TREX-00149729
JA-04180     01/12/2011   Pharmacist takes plea deal in pill-mill case, The Columbus Dispatch                                                JAN-TREX-00091193                    JAN-TREX-00091196
JA-04181     05/12/2016   DEA Report Of Theft Or Loss Of Controlled Substances: Aultman Hospital Association                                 JAN-TREX-00091197                    JAN-TREX-00091198
                                                                                  Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 91 of 117. PageID #: 415103



                                                                                                                                                                 Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.      Date                                                           Description                                                                           BegBates                             EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-04182     02/24/2016   DEA Report Of Theft Or Loss Of Controlled Substances: Cincinnati Eye Institute                                               JAN-TREX-00149730                    JAN-TREX-00149730
JA-04183     04/09/2015   DEA Report Of Theft Or Loss Of Controlled Substances: REM Corporation dba Johnston's Pharmacy                                JAN-TREX-00091199                    JAN-TREX-00091216
JA-04184     06/12/2013   DEA Report Of Theft Or Loss Of Controlled Substances: Kmart Pharmacy                                                         JAN-TREX-00149731                    JAN-TREX-00149731
JA-04185     01/20/2017   DEA Report Of Theft Or Loss Of Controlled Substances: Metrohealth Medical Center Unit Of The Metrohealth System              JAN-TREX-00091217                    JAN-TREX-00091218
JA-04186     08/05/2015   DEA Report Of Theft Or Loss Of Controlled Substances: Ohio Health Corporation                                                JAN-TREX-00091219                    JAN-TREX-00091222
JA-04187     04/21/2017   DEA Report Of Theft Or Loss Of Controlled Substances: Remedi SeniorCare of Ohio-Northeast, LLC                               JAN-TREX-00149732                    JAN-TREX-00149732
                          Governor's Cabinet Opiate Action Team, re: Ohio Guideline for the Management of Acute Pain Outside of Emergency
JA-04188     01/01/2016                                                                                                                                JAN-TREX-00091223                    JAN-TREX-00091224
                          Departments
                          United Stated of America v. Adolph Harper, Jr., et al., USDC for the Northern District of Ohio, Eastern Division, Case No.
JA-04189     03/25/2014                                                                                                                                JAN-TREX-00091225                    JAN-TREX-00091260
                          5:14CR096
JA-04190     08/08/2014   Email from Kyle Parker to BOP All                                                                                            JAN-TREX-00149733                    JAN-TREX-00149733
JA-04191     09/15/2014   Letter from Tracy M. Nave to Andrew Welsh-Huggins                                                                            JAN-TREX-00091261                    JAN-TREX-00091265
                          National Association Of Boards Of Pharmacy Website: State Boards of Pharmacy Take Action to Stop Licensees Involved
JA-04192     12/10/2010   in Unlawful Internet Drug Outlet Schemes, available at https://nabp.pharmacy/newsroom/news/state-boards-of-                  JAN-TREX-00091266                    JAN-TREX-00091271
                          pharmacy-take-action-to-stop-licensees-involved-in-unlawful-internet-drug-outlet-schemes/

JA-04193     07/09/1905   Ohio Automated RX Reporting System Annual Report: Executive Summary; 2017; State Of Ohio Board Of Pharmacy                   JAN-TREX-00149734                    JAN-TREX-00149734
JA-04194     07/09/1905   Ohio Automated RX Reporting System Annual Report; 2017; State Of Ohio Board Of Pharmacy                                      JAN-TREX-00091272                    JAN-TREX-00091284
JA-04195     07/10/1905   Ohio Automated RX Reporting System Annual Report: Executive Summary, 2018; State Of Ohio Board Of Pharmacy                   JAN-TREX-00149735                    JAN-TREX-00149735
JA-04196     07/10/1905   Ohio Automated RX Reporting System Annual Report; 2018; State Of Ohio Board Of Pharmacy                                      JAN-TREX-00091285                    JAN-TREX-00091297
JA-04197     07/06/1905   Ohio Automated RX Reporting System Biennial Report; 2013-2014; Ohio State Board of Pharmacy                                  JAN-TREX-00091298                    JAN-TREX-00091309
                          Ohio State Board of Pharmacy Ohio Automated RX Reporting System House Bill 93 Report, re: Ohio's Dangerous Drug
JA-04198     11/21/2011                                                                                                                                JAN-TREX-00091310                    JAN-TREX-00091320
                          Database Past, Present, and Future
                          Ohio Automated RX Reporting System Semiannual Report On Opioid Prescribing In Ohio; June 2015; State Of Ohio Board
JA-04199     06/01/2015                                                                                                                                JAN-TREX-00091321                    JAN-TREX-00091326
                          Of Pharmacy
                          Ohio Bureau of Workers' Compensation, Special Investigations Department, US Attorney's Office, Southern District of
JA-04200     01/11/2012   Ohio Press Release re: Pharmacist Sentenced to Two Years in Prison for Illegal Distribution of Oxycodone, Structuring        JAN-TREX-00091327                    JAN-TREX-00091333
                          and Filing False Income Tax Return
JA-04201     08/01/2004   Ohio State Board Of Pharmacy Newsletter, re: August 2004 State Board News                                                    JAN-TREX-00091334                    JAN-TREX-00091340
JA-04202     08/01/2005   Ohio State Board Of Pharmacy Newsletter, re: August 2005 State Board News                                                    JAN-TREX-00091341                    JAN-TREX-00091346
JA-04203     02/01/2005   Ohio State Board Of Pharmacy Newsletter, re: February 2005 State Board News                                                  JAN-TREX-00091347                    JAN-TREX-00091356
JA-04204     10/27/2018   State Of Ohio Board Of Pharmacy Press Release: Reminder: National Prescription Drug Take Back Day                            JAN-TREX-00149736                    JAN-TREX-00149736
JA-04205     08/01/2006   Ohio State Board of Pharmacy, re: Ohio State Board of Pharmacy News August 2006                                              JAN-TREX-00091357                    JAN-TREX-00091360
JA-04206     08/01/2014   Ohio State Board of Pharmacy, re: Ohio State Board of Pharmacy News August 2014                                              JAN-TREX-00091361                    JAN-TREX-00091365
JA-04207     08/01/2009   Ohio State Board of Pharmacy, re: Ohio State Board of Pharmacy News August 2009                                              JAN-TREX-00091366                    JAN-TREX-00091369
JA-04208     08/01/2015   State of Ohio Board of Pharmacy, re: State of Ohio Board of Pharmacy News August 2015                                        JAN-TREX-00091370                    JAN-TREX-00091374
JA-04209     08/01/2016   State of Ohio Board of Pharmacy, re: State of Ohio Board of Pharmacy News August 2016                                        JAN-TREX-00091375                    JAN-TREX-00091379
JA-04210     02/01/2015   Ohio State Board of Pharmacy, re: Ohio State Board of Pharmacy News February 2015                                            JAN-TREX-00091380                    JAN-TREX-00091384
JA-04211     02/01/2016   State of Ohio Board of Pharmacy, re: State of Ohio Board of Pharmacy News February 2016                                      JAN-TREX-00091385                    JAN-TREX-00091388
JA-04212     02/01/2017   State Of Ohio Board of Pharmacy, re: State of Ohio Board of Pharmacy News February 2017                                      JAN-TREX-00091389                    JAN-TREX-00091393
JA-04213     05/01/2009   Ohio State Board of Pharmacy, re: Ohio State Board of Pharmacy News May 2009                                                 JAN-TREX-00091394                    JAN-TREX-00091397
JA-04214     05/01/2010   Ohio State Board of Pharmacy, re: Ohio State Board of Pharmacy News May 2010                                                 JAN-TREX-00091398                    JAN-TREX-00091401
JA-04215     05/01/2011   Ohio State Board of Pharmacy, re: Ohio State Board of Pharmacy News May 2011                                                 JAN-TREX-00091402                    JAN-TREX-00091405
JA-04216     05/01/2012   Ohio State Board of Pharmacy, re: Ohio State Board of Pharmacy News May 2012                                                 JAN-TREX-00091406                    JAN-TREX-00091410
JA-04217     05/01/2013   Ohio State Board of Pharmacy, re: Ohio State Board of Pharmacy News May 2013                                                 JAN-TREX-00091411                    JAN-TREX-00091414
JA-04218     05/01/2014   Ohio State Board of Pharmacy, re: Ohio State Board of Pharmacy News May 2014                                                 JAN-TREX-00091415                    JAN-TREX-00091419
JA-04219     05/01/2017   State of Ohio Board of Pharmacy, re: State of Ohio Board of Pharmacy News May 2017                                           JAN-TREX-00091420                    JAN-TREX-00091423
JA-04220     05/01/2018   State of Ohio Board of Pharmacy, re:State of Ohio Board of Pharmacy News May 2018                                            JAN-TREX-00091424                    JAN-TREX-00091428
JA-04221     11/01/2009   Ohio State Board of Pharmacy, re: Ohio State Board of Pharmacy News November 2009                                            JAN-TREX-00091429                    JAN-TREX-00091432
JA-04222     11/01/2011   Ohio State Board of Pharmacy, re: Ohio State Board of Pharmacy News November 2011                                            JAN-TREX-00091433                    JAN-TREX-00091437
JA-04223     11/01/2012   Ohio State Board of Pharmacy, re: Ohio State Board of Pharmacy News November 2012                                            JAN-TREX-00091438                    JAN-TREX-00091442
JA-04224     11/01/2014   Ohio State Board of Pharmacy, re: Ohio State Board of Pharmacy News November 2014                                            JAN-TREX-00091443                    JAN-TREX-00091446
                          Ohio State Board Of Pharmacy, Order Of The State Board Of Pharmacy, Docket No. D-921015-015, In The Matter OF
JA-04225     06/22/1993                                                                                                                                JAN-TREX-00091447                    JAN-TREX-00091457
                          Gilbert Ernest Art, Jr., R.Ph,
                          Ohio State Board Of Pharmacy, Order Of The State Board Of Pharmacy, Docket No. D-950124-033, In The Matter OF
JA-04226     12/01/1995                                                                                                                                JAN-TREX-00091458                    JAN-TREX-00091479
                          Jeffrey Scott Dannemiller, R.Ph,
                          Ohio State Board Of Pharmacy, Order Of The State Board Of Pharmacy, Docket No. D-981009-020, In The Matter OF
JA-04227     12/05/2001                                                                                                                                JAN-TREX-00091480                    JAN-TREX-00091483
                          Linden Medical Pharmacy, Inc.
                          Ohio State Board Of Pharmacy, Order Of The State Board Of Pharmacy, Docket No. D-110113-158, In The Matter OF Nick
JA-04228     09/12/2011                                                                                                                                JAN-TREX-00091484                    JAN-TREX-00091492
                          Prentice Poore, Intern
                                                                                 Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 92 of 117. PageID #: 415104



                                                                                                                                                         Janssen Defendants’ Trial Exhibit List (09/25/19)
  Ex. No.      Date                                                          Description                                                                    BegBates                               EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
                         Ohio State Board Of Pharmacy, Order Of The State Board Of Pharmacy, Docket No. D-110118-161, In The Matter OF
JA-04229    05/03/2011                                                                                                                         JAN-TREX-00091493                    JAN-TREX-00091502
                         Ryan Michael Griffin, Intern
                         Ohio State Board Of Pharmacy, Settlement Agreement With The State Board Of Pharmacy, Docket No. D-021119-035, In
JA-04230    03/03/2003                                                                                                                         JAN-TREX-00091503                    JAN-TREX-00091505
                         The Matter OF Big Bear Pharmacy #208
                         Ohio State Board Of Pharmacy, Settlement Agreement With The State Board Of Pharmacy, Docket No. D-981208-024, In
JA-04231    10/04/1999                                                                                                                         JAN-TREX-00091506                    JAN-TREX-00091517
                         The Matter OF David Michael Sunshein, R.Ph,
                         Ohio State Board Of Pharmacy, Settlement Agreement With The State Board Of Pharmacy, Docket No. D-110714-197, In
JA-04232    12/05/2011                                                                                                                         JAN-TREX-00091518                    JAN-TREX-00091521
                         The Matter OF Giant Eagle #4098
                         Ohio State Board Of Pharmacy, Settlement Agreement With The State Board Of Pharmacy, Docket No. D-020626-065, In
JA-04233    05/12/2003                                                                                                                         JAN-TREX-00091522                    JAN-TREX-00091525
                         The Matter OF Harold Eugene Fletcher, R.Ph.
                         Ohio State Board Of Pharmacy, Settlement Agreement With The State Board Of Pharmacy, Docket No. D-990726-009, In
JA-04234    02/21/2000                                                                                                                         JAN-TREX-00091526                    JAN-TREX-00091537
                         The Matter OF Imogene Carol Maynard, R.Ph.
                         Ohio State Board Of Pharmacy, Settlement Agreement With The Ohio State Board Of Pharmacy, Case No. 2013-1218, In
JA-04235    04/06/2015                                                                                                                         JAN-TREX-00091538                    JAN-TREX-00091542
                         The Matter OF KHN Pharmacy - Huber
                         Ohio State Board Of Pharmacy, Settlement Agreement With The State Board Of Pharmacy, Docket No. D-980618-069, In
JA-04236    02/09/1999                                                                                                                         JAN-TREX-00091543                    JAN-TREX-00091546
                         The Matter OF Linda M. Mahoney, R.Ph,
                         Ohio State Board Of Pharmacy, Settlement Agreement With The State Board Of Pharmacy, Docket No. D-971210-025, In
JA-04237    04/06/1998                                                                                                                         JAN-TREX-00091547                    JAN-TREX-00091550
                         The Matter OF Matthew Earl Fisher, R.Ph,
                         Ohio State Board Of Pharmacy, Settlement Agreement With The State Board Of Pharmacy Voluntary Surrender With
JA-04238    08/07/2006                                                                                                                         JAN-TREX-00091551                    JAN-TREX-00091563
                         Disciplinary Action Pending, Docket No. D-030716-003, In The Matter OF Michael M. Fraulini, R.Ph.
JA-04239    01/12/1997   Settlement Agreement between Ohio State Board of Pharmacy and Robert J. Dougherty                                     JAN-TREX-00091564                    JAN-TREX-00091568
JA-04240    11/19/1998   Settlement Agreement between Ohio State Board of Pharmacy and Steven A. Goldblatt                                     JAN-TREX-00091569                    JAN-TREX-00091574
JA-04241      No Date    Order in The State of Pharmacy vs. Charles A. Gilford                                                                 JAN-TREX-00091575                    JAN-TREX-00091577
JA-04242    10/03/1978   Order in The State of Pharmacy vs. Charles M. Hanifin                                                                 JAN-TREX-00091578                    JAN-TREX-00091579
JA-04243    06/28/1984   Order of the Board in The State of Pharmacy vs. Jay N. Green, R.Ph. et al.                                            JAN-TREX-00091580                    JAN-TREX-00091586
JA-04244    06/29/1905   Presentation: Prescription Drug Abuse                                                                                 JAN-TREX-00091587                    JAN-TREX-00091625
                         Ohio State Board of Pharmacy Press Release: Board of Pharmacy Awarded Federal Funding to Address Prescription Drug
JA-04245    09/27/2017                                                                                                                      JAN-TREX-00149737                       JAN-TREX-00149737
                         Abuse Innovative Program Will Use Data to Promote Early Intervention & Treatment
                         Ohio State Board of Pharmacy Press Release: State of Ohio Board of Pharmacy Approves Rules to Help Implement Limits
JA-04246    04/03/2017                                                                                                                         JAN-TREX-00149738                    JAN-TREX-00149738
                         on Opiate Prescriptions for Acute Pain
JA-04247    08/31/2017   Ohio State Board of Pharmacy Press Release: Ohio’s Acute Pain Prescribing Rules Effective Today                       JAN-TREX-00149739                    JAN-TREX-00149739
                         Ohio State Board of Pharmacy Press Release, re: The Ohio State Board of Pharmacy Awarded U.S. Department of Justice
JA-04248    09/04/2014                                                                                                                         JAN-TREX-00149740                    JAN-TREX-00149740
                         Grant to Improve Ohio's Prescription Monitoring Program
JA-04249    05/12/2012   Omnicare pays $50 million to settle federal case, NewsRoom                                                            JAN-TREX-00091626                    JAN-TREX-00091627
JA-04250    02/13/2015   DOJ Press Release: Akron Doctor Sentenced To 10 Years In Prison For Illegally Prescribing Painkillers, Even After     JAN-TREX-00091628                    JAN-TREX-00091629
JA-04251    09/16/2014   Email from Eric Griffin to Peg Huwer et al.                                                                           JAN-TREX-00149741                    JAN-TREX-00149741
JA-04252    09/16/2014   Governor's office Behind pharmacy board firing, Columbus Bureau                                                       JAN-TREX-00091630                    JAN-TREX-00091631
                         Ohio Guidelines for Prescribing Opioids for the Treatment of Chronic, Non-Terminal Pain 80 mg of a Morphine
JA-04253    10/01/2013                                                                                                                         JAN-TREX-00091632                    JAN-TREX-00091633
                         Equivalent Daily Dose (MED) “Trigger Point”, Ohio Governor's Cabinet, Opiate Action Team
                         Ohio State Board of Pharmacy Press Release: Reminder: New Requirements for Reporting of Suspicious
JA-04254     No Date                                                                                                                           JAN-TREX-00149742                    JAN-TREX-00149742
                         Orders and Customer Due Diligence
JA-04255    05/12/2013   Authorities: Champion pharmacy added to area's drug problem, Youngtown News                                           JAN-TREX-00091634                    JAN-TREX-00091639
JA-04256    06/23/1905   State of Ohio Medical Board Press Release: A Word From the President                                                  JAN-TREX-00091640                    JAN-TREX-00091684
JA-04257    03/11/2011   DeWine: Ohio med board must fight prescription-drug abuse harder, NewsRoom                                            JAN-TREX-00091685                    JAN-TREX-00091686
JA-04258    04/06/2011   Suspend Doctor, Kasich Urges, NewsRoom                                                                                JAN-TREX-00091687                    JAN-TREX-00091689
                         State of Ohio Medical Board Report: Improving Patient Care Through Improving Patient Care Through Enhanced Use of
JA-04259    05/01/2012                                                                                                                         JAN-TREX-00091690                    JAN-TREX-00091732
                         OARRS
JA-04260    10/18/2012   State medical board ousts chief, The Columbus Dispatch                                                                JAN-TREX-00091733                    JAN-TREX-00091734
JA-04261    06/30/2014   Ohio's 2014 Opiate Conference Presentation: Don't Get Me Started                                                      JAN-TREX-00091735                    JAN-TREX-00091747
JA-04262    10/14/1997   Ohio Legislative Service Commission Report: 122nd Final Bill Analysis                                                 JAN-TREX-00091748                    JAN-TREX-00091750
JA-04263    04/18/2000   OSAM Network report: Statewide Increase in Heroin Use, Especially Among Younger Population                            JAN-TREX-00149743                    JAN-TREX-00149743
JA-04264    06/29/2000   OSAM Network report: Surveillance of Drug Abuse Trends in The State of Ohio                                           JAN-TREX-00091751                    JAN-TREX-00091893
JA-04265    07/09/2000   By The Numbers, Beginning With Mexico's New No. 1, NewsRoom                                                           JAN-TREX-00091894                    JAN-TREX-00091896
JA-04266    07/01/2002   National Drug Intelligence Center Report: Drug Threat Assessment Update                                               JAN-TREX-00091897                    JAN-TREX-00091907
JA-04267    07/01/2002   National Drug Intelligence Center Report: Ohio Drug Threat Assessment                                                 JAN-TREX-00091908                    JAN-TREX-00091911
JA-04268    03/01/2004   Report: Report of the Ohio Compassionate Care Task Force                                                              JAN-TREX-00091912                    JAN-TREX-00091973
JA-04269    05/27/2005   Police arrest 32 in NE Ohio, calling probe major drug bust, NewsRoom                                                  JAN-TREX-00091974                    JAN-TREX-00091975
JA-04270    06/01/2007   DOJ Report: High Intensity Drug Trafficking Area Drug Market Analysis                                                 JAN-TREX-00091976                    JAN-TREX-00091987
JA-04271    05/01/2008   DOJ, Ohio High Intensity Drug Trafficking Area Presentation: Ohio Drug Market Analysis 2008                           JAN-TREX-00091988                    JAN-TREX-00092006
JA-04272    08/19/2008   Mexican gangs dominate Ohio drug trade, The Columbus Dispatch                                                         JAN-TREX-00092007                    JAN-TREX-00092012
JA-04273    04/24/2019   Legislative Service Commission Report: Sub. H.B. 377 125th General Assembly (As Passed by the General Assembly)       JAN-TREX-00092013                    JAN-TREX-00092019
                                                                                  Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 93 of 117. PageID #: 415105



                                                                                                                                                                Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.      Date                                                             Description                                                                        BegBates                             EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-04274     04/01/2009   DOJ, Ohio High Intensity Drug Trafficking Area Report: Drug Market Analysis 2009                                            JAN-TREX-00092020                    JAN-TREX-00092041
JA-04275     08/15/2009   Heroin high here getting cheaper, NewsRoom                                                                                  JAN-TREX-00092042                    JAN-TREX-00092043
JA-04276     04/01/2010   DOJ, Ohio High Intensity Drug Trafficking Area Report: Drug Market Analysis 2010                                            JAN-TREX-00092044                    JAN-TREX-00092063
JA-04277     05/15/2011   DOJ, Ohio High Intensity Drug Trafficking Area Report: CY 2010 Annual Report, Ohio                                          JAN-TREX-00092064                    JAN-TREX-00092108
JA-04278     10/23/2010   Keep watch, NewsRoom                                                                                                        JAN-TREX-00092109                    JAN-TREX-00092110
                          Ohio Legislative Service Commission Report: Am. Sub. H.B. 93 129th General Assembly (As Passed by the General
JA-04279     05/20/2011                                                                                                                               JAN-TREX-00092111                    JAN-TREX-00092134
                          Assembly)
JA-04280     09/01/2011   DOJ, Ohio High Intensity Drug Trafficking Area Presentation: Drug Market Analysis 2011                                      JAN-TREX-00092135                    JAN-TREX-00092162
                          4731.052 Diagnosis and management of chronic pain; use of controlled substances or products containing tramadol,
JA-04281     09/10/2012                                                                                                                               JAN-TREX-00092163                    JAN-TREX-00092169
                          Westlaw, Thomson Reuters
JA-04282     12/06/2012   First Year of Operation, Local task force targets money of drug traffickers, NewsRoom                                       JAN-TREX-00092170                    JAN-TREX-00092171
                          Kyle Soska et al., Measuring the Longitudinal Evolution of the Online Anonymous Marketplace Ecosystem, USENIX
JA-04283     08/12/2015                                                                                                                               JAN-TREX-00092172                    JAN-TREX-00092188
                          Association, 24th USENIX Security Symposium
JA-04284     09/01/2015   OSAM Report: Much of Heroin Supply Adulterated with Fentanyl                                                                JAN-TREX-00092189                    JAN-TREX-00092190
JA-04285     02/01/2017   U.S.-China Economic and Security Review Commission Report: Fentanyl: China’s Deadly Export to the United States             JAN-TREX-00092191                    JAN-TREX-00092207
JA-04286     03/01/2017   OSAM Report: Fentanyl, and the Deadlier Carfentanil, Now Outpacing Heroin Sales in Many Areas                               JAN-TREX-00092208                    JAN-TREX-00092209
JA-04287     08/22/2017   Predators and prey: Predators and prey: How business of fentanyl controls Ohio's opioid crisis, NewsRoom                    JAN-TREX-00092210                    JAN-TREX-00092212
                          Deadly fentanyl infiltrates USA, worsening an epidemic Synthetic, highly concentrated opioid foils authorities because it
JA-04288     09/03/2017                                                                                                                               JAN-TREX-00092213                    JAN-TREX-00092215
                          'truly is everywhere', NewsRoom
JA-04289     03/01/2018   OSAM Report: Increase in Fentanyl-Cut Drugs                                                                                 JAN-TREX-00149744                    JAN-TREX-00149744
                          US Senate, Permanent Subcommittee on Investigations, Committe on Homeland Security and Governmental Affairs
JA-04290      No Date                                                                                                                                 JAN-TREX-00092216                    JAN-TREX-00092315
                          Report: Combatting the Opioid Crisis: Exploiting Vulnerabilities in International Mail
                          Testimony of Joseph Murphy, Department of State, Bureau of International Organizations International Postal Policy
JA-04291     01/25/2018   Unit Chief Senate Committee on Homeland Security and Governmental Affairs Permanent Subcommittee on                         JAN-TREX-00092316                    JAN-TREX-00092319
                          Investigations
JA-04292     05/11/2018   Mexican cartel moves into Northeast Ohio, three-year investigation sends 19 to federal prison, News 5 Cleveland             JAN-TREX-00092320                    JAN-TREX-00092322
JA-04293     02/14/2019   Congressional Research Service Report: Heroin Trafficking in the United States                                              JAN-TREX-00092323                    JAN-TREX-00092341
                          Illegal Pill Presses: An Overlooked Threat to American Patients, National Association of Boards of Pharmacy, National
JA-04294     03/01/2019                                                                                                                               JAN-TREX-00092342                    JAN-TREX-00092374
                          Association of Drug Diversion Investigators, and The Partnership For Safe Medicines
JA-04295     04/01/2019   China To Close Loophole On Fentanyl After U.S.Calls For Opioid Action, NPR                                                  JAN-TREX-00092375                    JAN-TREX-00092384
                          DOJ Press Release: Justice Department awards $1.8 million to support data sharing, drug courts and other programs in
JA-04296     10/01/2018                                                                                                                               JAN-TREX-00092385                    JAN-TREX-00092387
                          Cuyahoga and Lucas County
JA-04297     04/05/2019   DOJ Press Release: Comprehensive Opioid Abuse Site-based Program FY 2019 Competitive Grant Announcement                     JAN-TREX-00092388                    JAN-TREX-00092434
JA-04298     08/20/2019   Comprehensive Opioid Abuse Program (COAP), DOJ, Bureau of Justice Assistance                                                JAN-TREX-00092435                    JAN-TREX-00092437
JA-04299     08/19/2010   DOJ Press Release: DEA Heads First-ever Nationwide Prescription Drug Take-back Day                                          JAN-TREX-00092438                    JAN-TREX-00092439
JA-04300     07/09/2011   FDA Press Release: Disposal of Unused Medicines: What You Should Know                                                       JAN-TREX-00092440                    JAN-TREX-00092442
                          FDA News Release: FDA launches public education campaign to encourage safe removal of unused opioid pain medicines
JA-04301     04/25/2019                                                                                                                               JAN-TREX-00092443                    JAN-TREX-00092445
                          from homes
JA-04302     01/09/2019   Viral Hepatitis, Funded Partners/Programs and Budgets, CDC                                                                  JAN-TREX-00149745                    JAN-TREX-00149745
                          The National Association of State Alcohol and Drug Abuse Directors (NASADAD), FY 2019 Appropriations, February 2019
JA-04303     02/01/2019                                                                                                                               JAN-TREX-00092446                    JAN-TREX-00092463
                          Update, NASADAD
JA-04304     08/20/2019   Infectious Diseases, Opioids and Injection Drug Use, CDC                                                                    JAN-TREX-00092464                    JAN-TREX-00092466
                          Minority Aids Initiative: Substance Use Disorder Treatment for Racial/Ethnic Minority Populations at High Risk for
JA-04305     02/21/2019                                                                                                                               JAN-TREX-00092467                    JAN-TREX-00092469
                          HIV/AIDS, U.S. Department of Health & Human Services, SAMHSA
                          Center for Disease Control and Prevention (CDC) Program Guidance for Implementing Certain Components of Syringe
JA-04306     07/08/1905                                                                                                                               JAN-TREX-00092470                    JAN-TREX-00092477
                          Services Programs, 2016
JA-04307     08/20/2019   Determination of Need for Syringe Services Programs, CDC                                                                    JAN-TREX-00092478                    JAN-TREX-00092481
JA-04308     08/20/2019   DEA Presentation: Take Back Day                                                                                             JAN-TREX-00092482                    JAN-TREX-00092493
JA-04309     08/20/2019   Behavioral Health, Youth.gov                                                                                                JAN-TREX-00092494                    JAN-TREX-00092503
JA-04310     02/01/2019   Building Communities of Recovery, U.S. Department of Health & Human Services SAMHSA                                         JAN-TREX-00092504                    JAN-TREX-00092506
JA-04311     08/20/2019   Grants for the Benefit of Homeless Individuals (GBHI), U.S. Department of Health & Human Services SAMHSA                    JAN-TREX-00092507                    JAN-TREX-00092508
JA-04312     08/20/2019   Grants, HHS.gov                                                                                                             JAN-TREX-00092509                    JAN-TREX-00092517
                          USDA and HHS Partner to Create Recovery Housing in Rural Communities, U.S. Department of Health & Human Services,
JA-04313     02/15/2019                                                                                                                               JAN-TREX-00092518                    JAN-TREX-00092519
                          SAMHSA
JA-04314     08/20/2019   Bureau of Criminal Investigation (BCI), www.ohioattorneygeneral.gov                                                         JAN-TREX-00092520                    JAN-TREX-00092521
JA-04315     08/20/2019   Cuyahoga County Sheriff's Department website: Cuyahoga County Sheriff, available at https://sheriff.cuyahogacounty.us JAN-TREX-00092522                          JAN-TREX-00092523
                          Ohio Department of Rehabilitation & Correction Website: Ohio Department of Rehabilitation & Correction, available at
JA-04316     08/20/2019                                                                                                                               JAN-TREX-00092524                    JAN-TREX-00092526
                          https://www.drc.ohio.gov.
                          Ohio Department of Public Safety website: Ohio Department of Public Safety, available at:
JA-04317     08/20/2019                                                                                                                               JAN-TREX-00092527                    JAN-TREX-00092531
                          https://publicsafety.ohio.gov/wps/portal/gov/odps.
                          County of Summit Website: County of Summit, The High Point of Ohio, Sheriff Steve Barry, available at:
JA-04318     08/20/2019                                                                                                                               JAN-TREX-00092532                    JAN-TREX-00092534
                          https://sheriff.summitoh.net.
                                                                                             Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 94 of 117. PageID #: 415106



                                                                                                                                                                        Janssen Defendants’ Trial Exhibit List (09/25/19)
  Ex. No.             Date                                                                  Description                                                                     BegBates                              EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-04319          08/20/2019           Health.gov Website: Overview -Pathways to Safer Opioid Use, available at https://health.gov/hcq/training-pathways.asp. JAN-TREX-00092535                    JAN-TREX-00092537
                                       Centers for Disease Control and Prevention Website: Rx Awareness, Campaign Resources, available at
JA-04320          03/12/2019                                                                                                                                  JAN-TREX-00092538                    JAN-TREX-00092539
                                       https://www.cdc.gov/rxawareness/resources/index.html
                                       Centers for Disease Control and Prevention Website: CDC launches campaign to help states fight prescription opioid
JA-04321          09/25/2017                                                                                                                                  JAN-TREX-00092540                    JAN-TREX-00092542
                                       epidemic, available at https://www.cdc.gov/media/releases/2017/p0925-rx-awareness-campaigns.html
                                       FDA Website: Disposal of Unused Medicines: What You Should Know, available at https://www.fda.gov/drugs/safe-
JA-04322          01/01/2015                                                                                                                                  JAN-TREX-00092543                    JAN-TREX-00092545
                                       disposal-medicines/disposal-unused-medicines-what-you-should-know
                                       Up & Away Website: Up & Away Put your Medicines Up and Away, available at
JA-04323          08/20/2019                                                                                                                                  JAN-TREX-00092546                    JAN-TREX-00092550
                                       https://web.archive.org/web/20181121233922/https://www.upandaway.org/
                                       NIDA for Teens Website: National Drug and Alcohol Facts Week NIDA for Teens, available at
JA-04324          08/20/2019                                                                                                                                  JAN-TREX-00092551                    JAN-TREX-00092556
                                       https://teens.drugabuse.gov/national-drug-alcohol-facts-week
                                       Heart.org Website: Opioid Education for Non-Clinical Staff and Lay Responders AHA eLearning, available at
JA-04325          08/20/2019                                                                                                                                  JAN-TREX-00092557                    JAN-TREX-00092559
                                       https://elearning.heart.org/course/320?utm_source=google&utm_medium=cpc&utm_term..
                                       Centers for Disease Control and Prevention Website: State Information Drug Overdose CDC Injury Center, available at
JA-04326          08/20/2019                                                                                                                                  JAN-TREX-00092560                    JAN-TREX-00092563
                                       https://www.cdc.gov/drugoverdose/states/index.html
                                       Centers for Disease Control and Prevention Presentation: Addressing the Prescription Opioid Crisis; CDC Rx Awareness
JA-04327          12/01/2016                                                                                                                                  JAN-TREX-00092564                    JAN-TREX-00092587
                                       Campaign Overview
                                       National Institute on Drug Abuse Website:Parents & Educators National Institute on Drug Abuse (NIDA), available at
JA-04328          08/20/2019                                                                                                                                  JAN-TREX-00092588                    JAN-TREX-00092592
                                       https://www.drugabuse.gov/parents-educators
                                       Centers for Disease Control and Prevention Website: PROTECT Initiative: Advancing Children’s Medication Safety
JA-04329          08/20/2019                                                                                                                                  JAN-TREX-00092593                    JAN-TREX-00092594
                                       Medication Safety Program, available at https://www.cdc.gov/MedicationSafety/protect/protect_Initiative.html
                                       Up & Away Website:Up & Away Put your Medicines Up and Away and Out of Sight of Children, available at
JA-04330          08/20/2019                                                                                                                                 JAN-TREX-00092595                     JAN-TREX-00092601
                                       https://www.upandaway.org/
                                       White House Press Release, Statement from the Press Secretary Regarding the Youth Opioid Prevention Ad Campaign,
JA-04331          06/07/2019                                                                                                                                 JAN-TREX-00092602                     JAN-TREX-00092603
                                       Issued June 7, 2018
JA-04332          08/20/2019           NIDA for Teens Website: Teens -Drug Information NIDA for Teens, available at https://teens.drugabuse.gov/             JAN-TREX-00092604                     JAN-TREX-00092607
JA-04333          08/20/2019           Thetruth.com Website: What is the Opioid Epidemic?, available at https://opioids.thetruth.com/o/home                  JAN-TREX-00092608                     JAN-TREX-00092610
                                       Substance Abuse and Mental Health Services Administration Website:Prevention Media Campaigns SAMHSA, available
JA-04334          08/20/2019                                                                                                                                 JAN-TREX-00092611                     JAN-TREX-00092617
                                       at https://web.archive.org/web/20181124185432/https:/www.samhsa.gov/capt/tools-learning-...
                                       Senate Committee on Appropriations Subcommittee on Labor, Health and Human Services, Education and Related
JA-04335          12/05/2017           Agencies; Department of Health and Human Services Written Testimony re: Hearing titled, “Addressing the Opioid Crisis JAN-TREX-00092618                     JAN-TREX-00092630
                                       in America: Prevention, Treatment, and Recovery.”
                                       SAMHSA-HRSA Website: Referral to treatment/SAMHSA-HRSA, available at https://www.integration.samhsa.gov/clinical-
JA-04336          08/20/2019                                                                                                                                 JAN-TREX-00092631                     JAN-TREX-00092632
                                       practice/sbirt/referral-to-treatment
JA-04337          07/11/1905           The Substance Abuse and Mental Health Services Administration Operating plan for FY 2019                              JAN-TREX-00092633                     JAN-TREX-00092638
                                       Substance Abuse and Mental Health Services Administration (SAMHSA) Website: State Grant Programs SAMHSA -
JA-04338          08/20/2019           Substance Abuse and Mental Health Services Administration, available at https://www.samhsa.gov/medication-assisted- JAN-TREX-00092639                       JAN-TREX-00092642
                                       treatment/training-materials-resources/state-...
                                       Substance Abuse and Mental Health Services Administration (SAMHSA) Website: 2017 NSDUH Annual National Report
JA-04339          08/20/2019                                                                                                                                  JAN-TREX-00092643                    JAN-TREX-00092644
                                       CBHSQ, available at https://www.samhsa.gov/data/report/2017-nsduh-annual-national-report.

JA-04340          03/06/2019           Cuyahoga County Medical Examiner's Office Presentation: Heroin/Fentanyl/Cocaine Related Deaths in Cuyahoga County JAN-TREX-00092645                         JAN-TREX-00092656

JA-04341    02/01/2019 - 02/28/2019 Summit County Public Health Population Health Vital Statistics Brief: Volume 3: Drug Overdoses, Feb. 1 - Feb. 28, 2019    JAN-TREX-00092657                    JAN-TREX-00092664
                                       American Addiction Centers Website: Public Assistance Options for Drug & Alcohol Treatment Centers, available at
JA-04342          08/20/2019                                                                                                                                  JAN-TREX-00092665                    JAN-TREX-00092681
                                       https://americanaddictioncenters.org/rehab-guide/public-assistance
JA-04343          03/01/2019           Bipartisan Policy Center Presentation: Tracking Federal Funding to Combat the Opioid Crisis                            JAN-TREX-00092682                    JAN-TREX-00092785
                                       U.S. Department of Justice Website: Bureau of Justice Assistance -Comprehensive Opioid Abuse Program (COAP),
JA-04344          08/20/2019                                                                                                                                  JAN-TREX-00092786                    JAN-TREX-00092788
                                       available at https://www.bja.gov/ProgramDetails.aspx?Program_ID=72
JA-04345          08/15/2019           Cuyahoga County Sheriff's Office receives free naloxone kits, deputy training, Cleveland.com                           JAN-TREX-00092789                    JAN-TREX-00092790
                                       U.S. Department of Health & Human Services Website: First Responders-Comprehensive Addiction and Recovery Act
JA-04346          03/06/2019                                                                                                                                  JAN-TREX-00092791                    JAN-TREX-00092793
                                       SAMHSA, available at https://www.samhsa.gov/grants/grant-announcements/ti-19-004
JA-04347          02/01/2019           The National Association of State Alcohol and Drug Abuse Directors (NASADAD) Presentation: FY 2019 Appropriations      JAN-TREX-00092794                    JAN-TREX-00092811
JA-04348          03/01/2019           U.S. Department of Justice Office of Justice Programs, FY 2020 Program Summaries                                       JAN-TREX-00092812                    JAN-TREX-00092986
                                       U.S. Department of Health & Human Services Website: SAMHSA -Substance Abuse and Mental Health Services
JA-04349          08/20/2019                                                                                                                                  JAN-TREX-00092987                    JAN-TREX-00092990
                                       Administration (List of grant recipients), available at https://www.samhsa.gov/grants/awards/2019/TI-18-009

                                       U.S. Department of Health & Human Services Website: Opioid Overdose Prevention Toolkit SAMHSA Publications,
JA-04350          08/20/2019                                                                                                                                  JAN-TREX-00092991                    JAN-TREX-00092994
                                       available at https://store.samhsa.gov/product/Opioid-Overdose-Prevention-Toolkit/SMA18-4742

                                       U.S. Department of Health & Human Services Website: Targeted Capacity Expansion: Medication Assisted Treatment
JA-04351          05/09/2019                                                                                                                             JAN-TREX-00092995                         JAN-TREX-00092998
                                       –Prescription Drug and Opioid Addiction, available at https://www.samhsa.gov/grants/grant-announcements/ti-18-009
                                                                                Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 95 of 117. PageID #: 415107



                                                                                                                                                            Janssen Defendants’ Trial Exhibit List (09/25/19)
  Ex. No.      Date                                                            Description                                                                      BegBates                              EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
                         Department of Justice, Bureau of Justice Assistance Website: Who covers law enforcement overdose response costs?
JA-04352    08/20/2019   Working with BJA NTTAC, available at https://bjatta.bja.ojp.gov/naloxone/who-covers-law-enforcement-overdose-            JAN-TREX-00092999                    JAN-TREX-00093001
                         response-costs
                         Community Success Website: Apply Now: Improving Access to Overdose Treatment Program, available at
JA-04353    08/20/2019                                                                                                                            JAN-TREX-00093002                    JAN-TREX-00093006
                         https://www.communitysuccess.org/apply-now-improving-access-to-overdose-treatment-program
                         U.S. Department of Justice Website: Bureau of Justice Assistance -Comprehensive Opioid Abuse Program (COAP),
JA-04354    08/20/2019                                                                                                                            JAN-TREX-00093007                    JAN-TREX-00093009
                         Available at https://www.bja.gov/ProgramDetails.aspx?Program_ID=72
JA-04355    07/09/1905   Alcohol, Drug Addiction and Mental Health Services Board (ADM Board) Presentation: 2017 Report to the Community.         JAN-TREX-00093010                    JAN-TREX-00093017
JA-04356    07/11/1905   Alcohol Drug Addiction and Mental Health Service Board Total Budget Summary for Calendar Year 2019                       JAN-TREX-00093018                    JAN-TREX-00093021
                         U.S. Department of Health and Human Services Draft Report on Pain Management Best practices: Updates, gaps,
JA-04357    12/01/2018                                                                                                                            JAN-TREX-00093022                    JAN-TREX-00093089
                         Inconsistencies, and Recommendations
JA-04358    08/20/2019   Health Resources & Services Administration Website: Find Grants, available at https://data.hrsa.gov/tools/find-grants    JAN-TREX-00093090                    JAN-TREX-00093092

                         Centers for Disease Control and Prevention Website: Funded Partners/Programs and Budgets Policy and Programs
JA-04359    01/09/2019                                                                                                                            JAN-TREX-00149746                    JAN-TREX-00149746
                         Division of Viral Hepatitis CDC, available at https://www.cdc.gov/hepatitis/policy/fundedpartners.htm
                         The National Association of State Alcohol and Drug Abuse Directors (NASADAD) FY 2019 Appropriations February 2019
JA-04360    02/01/2019                                                                                                                     JAN-TREX-00093093                           JAN-TREX-00093110
                         Update
JA-04361    09/19/2018   U.S. Department of Health & Human Services Press Release, re: HHS Awards Over $1 Billion to Combat the Opioid Crisis JAN-TREX-00093111                        JAN-TREX-00093114
                         U.S. Department of Health & Human Services Press Release, re: HHS provides states second installment of grant awards
JA-04362    04/18/2018                                                                                                                            JAN-TREX-00093115                    JAN-TREX-00093118
                         to combat opioid crisis.
                         U.S. Department of Health & Human Services Press Release, re: HHS Releases additional $487 million to states,
JA-04363    03/20/2019                                                                                                                            JAN-TREX-00093119                    JAN-TREX-00093123
                         territories to expand access to effective opioid treatment; 2019 SOR grants will total $1.4 billion.
                         Centers for Disease Control and Prevention Website: Infectious Diseases, Opioids and Injection Drug Use in Persons Who
JA-04364    08/20/2019                                                                                                                            JAN-TREX-00093124                    JAN-TREX-00093126
                         Inject Drugs CDC, available at https://www.cdc.gov/pwid/opioid-use.html
                         U.S. Department of Health & Human Services Website: Minority Aids Initiative: Substance Use Disorder Treatment for
JA-04365    02/21/2019   Racial/Ethnic Minority Populations at High Risk for HIV/AIDS, available at https://www.samhsa.gov/grants/grant-          JAN-TREX-00093127                    JAN-TREX-00093129
                         announcements/ti-19-008
                         U.S. Department of Health & Human Services Website: SAMHSA -Substance Abuse and Mental Health Services
JA-04366    08/20/2019                                                                                                                            JAN-TREX-00093130                    JAN-TREX-00093131
                         Administration, available at https://www.samhsa.gov/grants-awards-by-state/OH/2018
                         American Addiction Centers Website: Public Assistance Options for Drug & Alcohol Treatment Centers, available at
JA-04367    07/29/2019                                                                                                                            JAN-TREX-00093132                    JAN-TREX-00093148
                         https://americanaddictioncenters.org/rehab-guide/public-assistance
JA-04368    07/11/1905   The Substance Abuse and Mental Health Services Administration Operating plan for FY 2019                                 JAN-TREX-00093149                    JAN-TREX-00093154
                         Department of Health and Human Services Substance Abuse and Mental Health Services Administration State Opioid
JA-04369    08/13/2019                                                                                                                            JAN-TREX-00093155                    JAN-TREX-00093235
                         Response Grants Funding Opportunity Announcement (FOA) No. TI-18-015
                         U.S. Department of Health & Human Services Website: SABG SAMHSA -Substance Abuse and Mental Health Services
JA-04370    08/20/2019                                                                                                                            JAN-TREX-00093236                    JAN-TREX-00093239
                         Administration, available at https://www.samhsa.gov/grants/block-grants/sabg
                         Congressional Research Service Report, re: The Opioid Epidemic and Federal Efforts to Address It: Frequently Asked
JA-04371    10/18/2017                                                                                                                            JAN-TREX-00093240                    JAN-TREX-00093268
                         Questions
JA-04372    03/01/2019   Bipartisan Policy Center report re: Tracking Federal Funding to Combat the Opioid Crisis                                 JAN-TREX-00093269                    JAN-TREX-00093372
                         U.S. Department of Health and Human Services, Health Resources and Service Administration Presentation, re: HRSA's
JA-04373    10/01/2018                                                                                                                            JAN-TREX-00093373                    JAN-TREX-00093400
                         Home Visiting Program: Supporting Families Impacted by Opioid Use and Neonatal Abstinence Syndrome
                         Semel Institute for Neuroscience and Human Behavior Website: Neonatal Abstinence Syndrome, available at
JA-04374    08/20/2019                                                                                                                            JAN-TREX-00093401                    JAN-TREX-00093403
                         https://www.semel.ucla.edu/dual-diagnosis-program/News_and_Resources/Neonatal_Abstinence
JA-04375    07/10/1905   Department of Health & Human Services Presentation, re: Maternal, Infant, and Early Childhood Home Visiting Program JAN-TREX-00093404                         JAN-TREX-00093409
                         U.S. Department of Health & Human Services Website: About Screening, Brief Intervention, and Referral to Treatment
JA-04376    08/20/2019                                                                                                                            JAN-TREX-00149747                    JAN-TREX-00149747
                         (SBIRT), available at https://www.samhsa.gov/sbirt/about
                         The National Association of State Alcohol and Drug Abuse Directors (NASADAD) FY 2018 Appropriations August 2017
JA-04377    08/01/2017                                                                                                                            JAN-TREX-00093410                    JAN-TREX-00093423
                         Update
                         The National Association of State Alcohol and Drug Abuse Directors (NASADAD) FY 2019 Appropriations February 2019
JA-04378    02/01/2019                                                                                                                            JAN-TREX-00093424                    JAN-TREX-00093441
                         Update
                         The White House Website: Office of National Drug Control Policy, Grants & Programs, available at
JA-04379    08/20/2019                                                                                                                            JAN-TREX-00093442                    JAN-TREX-00093447
                         https://www.whitehouse.gov/ondcp/grants-programs/
                         Substance Abuse and Mental Health Services (SAMHSA) Website: Referral to Treatment, available at
JA-04380    08/20/2019                                                                                                                            JAN-TREX-00093448                    JAN-TREX-00093449
                         https://www.integration.samhsa.gov/clinical-practice/sbirt/referral-to-treatment
JA-04381    07/11/1905   The Substance Abuse and Mental Health Services Administration Operating plan for FY 2019                                 JAN-TREX-00093450                    JAN-TREX-00093455
                         U.S. Department of Health & Human Services Website: SBIRT Grantees | SAMHSA -Substance Abuse and Mental Health
JA-04382    08/20/2019                                                                                                                            JAN-TREX-00093456                    JAN-TREX-00093463
                         Services Administration, available at https://www.samhsa.gov/sbirt/grantees
                         Summit County Children Services Website: About Summit County Children Services, available at
JA-04383    08/20/2019                                                                                                                            JAN-TREX-00093464                    JAN-TREX-00093467
                         https://www.summitkids.org/About
                         Ohio Department of Jobs and Family Services Website: Office of Families and Children, available at
JA-04384    08/20/2019                                                                                                                            JAN-TREX-00149748                    JAN-TREX-00149748
                         http://jfs.ohio.gov/ocf/gen_stat.stm
                         Cuyahoga County, Children and Family Services Website: What we do - Children and family services, available at
JA-04385    08/20/2019                                                                                                                            JAN-TREX-00093468                    JAN-TREX-00093469
                         http://cfs.cuyahogacounty.us/en-US/What-We-Do.aspx
JA-04386    10/11/2017   Email from Donna Barrett to Tonya Block re: AOD dollars                                                                  JAN-TREX-00093470                    JAN-TREX-00093471
                                                                                Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 96 of 117. PageID #: 415108



                                                                                                                                                              Janssen Defendants’ Trial Exhibit List (09/25/19)
  Ex. No.      Date                                                            Description                                                                       BegBates                               EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
                         Akron Beacon Journal Website: New Probation program kicks off in Summit County - News - Akron Beacon Journal,
JA-04387    06/09/2019                                                                                                                              JAN-TREX-00093472                    JAN-TREX-00093474
                         available at https://www.ohio.com/news/20190609/new-probation-program-kicks-off-in-summit-county
                         Summit County Court of Common Please - General Division Website: Home - Adult Probation, available at
JA-04388    08/20/2019                                                                                                                              JAN-TREX-00149749                    JAN-TREX-00149749
                         http://www.summitcpcourt.net/Programs/Pages/AdultProbation.aspx
                         Ohio Department of Rehabilitation & Correction Website: Targeted Community Alternatives to Prison (T-CAP), available
JA-04389    08/20/2019                                                                                                                              JAN-TREX-00093475                    JAN-TREX-00093479
                         at https://drc.ohio.gov/tcap
                         Oriana House Website: Summit County Residential Community Correction Programs, available at
JA-04390    08/20/2019                                                                                                                              JAN-TREX-00093480                    JAN-TREX-00093481
                         http://www.orianahouse.org/programs/summit/prog_residential.php
                         Hunt P, et al., The Price of Justice: New National and State-Level Estimates of the Judicial and Legal Costs of Crime to
JA-04391    08/20/2016                                                                                                                              JAN-TREX-00093482                    JAN-TREX-00093505
                         Taxpayers, Am J Crim Just (2017), Vol. 42, pp. 231–254
JA-04392    09/01/2017   Financial Disclosure OPD-206R Form (Spanish version)                                                                       JAN-TREX-00093506                    JAN-TREX-00093507
JA-04393    09/01/2017   Financial Disclosure OPD_206R Form                                                                                         JAN-TREX-00093508                    JAN-TREX-00093509
JA-04394    02/01/2019   Ohio Public Defender Indigent Client Eligibility Guidelines 2019                                                           JAN-TREX-00149750                    JAN-TREX-00149750
JA-04395    02/01/2019   Monthly Public Defender Reimbursement (%) History from 07/1998 to 02/2019                                                  JAN-TREX-00093510                    JAN-TREX-00093513
JA-04396    04/28/2006   Memorandum from David Bodiker to Judges et al.                                                                             JAN-TREX-00093514                    JAN-TREX-00093519
JA-04397      No Date    Ohio Public Defender Indigent Application Fee, County Auditor Monthly Remittance Form                                      JAN-TREX-00149751                    JAN-TREX-00149751
JA-04398      No Date    Instructions for Ohio Public Defender Indigent Application Fee, County Auditor Monthly Remittance Form                     JAN-TREX-00149752                    JAN-TREX-00149752
JA-04399      No Date    Ohio Public Defender Clerk of Court Indigent Application Fee Report Form                                                   JAN-TREX-00149753                    JAN-TREX-00149753
JA-04400    02/20/2007   Instructions for Ohio Public Defender Clerk of Court Indigent Application Fee Report                                       JAN-TREX-00093520                    JAN-TREX-00093521
JA-04401    08/01/2005   Indigent Application Fee Client Information Sheet (FAQ)                                                                    JAN-TREX-00093522                    JAN-TREX-00093523
JA-04402    08/03/2005   Memorandum from David Bodiker to Judges et. al.                                                                            JAN-TREX-00149754                    JAN-TREX-00149754
JA-04403    09/01/2017   Financial Disclosure Form OPD 206R Instructions                                                                            JAN-TREX-00093524                    JAN-TREX-00093526
JA-04404    02/20/2007   Ohio Administrative Code § 120.36. Application fee for indigent defendants and parties in juvenile court                   JAN-TREX-00093527                    JAN-TREX-00093529
                         State of Ohio Public Defender Presentation: Office of the Ohio Public Defender County Indigent Fee/Cost Recoupment
JA-04405     No Date                                                                                                                                JAN-TREX-00093530                    JAN-TREX-00093536
                         Programs
JA-04406    02/20/2007   Ohio Public Defender Clerk of the Court Indigent Application Fee Report Version 2 Instructions                             JAN-TREX-00093537                    JAN-TREX-00093547
JA-04407      No Date    Ohio Public Defender Clerk of the Court Indigent Application Fee Report Version 2 Form                                     JAN-TREX-00149755                    JAN-TREX-00149755
JA-04408      No Date    Form Motion for Waiver of Application Fee and Memorandum in Support                                                        JAN-TREX-00093548                    JAN-TREX-00093549
JA-04409    09/01/2017   Financial Disclosure OPD-206R Form (Spanish version)                                                                       JAN-TREX-00093550                    JAN-TREX-00093551
JA-04410    09/01/2017   Financial Disclosure OPD-206R Form                                                                                         JAN-TREX-00093552                    JAN-TREX-00093553
JA-04411    02/01/2019   Ohio Public Defender Indigent Client Eligibility Guidelines 2019                                                           JAN-TREX-00149756                    JAN-TREX-00149756
JA-04412    02/01/2019   Monthly Public Defender Reimbursement (%) History from 07/1998 to 02/2019                                                  JAN-TREX-00093554                    JAN-TREX-00093557
JA-04413    04/28/2006   Memorandum from David Bodiker to Judges et al.                                                                             JAN-TREX-00093558                    JAN-TREX-00093563
JA-04414      No Date    Ohio Public Defender Indigent Application Fee, County Auditor Monthly Remittance Form                                      JAN-TREX-00149757                    JAN-TREX-00149757
JA-04415      No Date    Instructions for Ohio Public Defender Indigent Application Fee, County Auditor Monthly Remittance Form                     JAN-TREX-00149758                    JAN-TREX-00149758
JA-04416      No Date    Ohio Public Defender Clerk of Court Indigent Application Fee Report Form                                                   JAN-TREX-00149759                    JAN-TREX-00149759
JA-04417    02/20/2007   Instructions for Ohio Public Defender Clerk of Court Indigent Application Fee Report                                       JAN-TREX-00093564                    JAN-TREX-00093565
JA-04418    08/01/2005   Indigent Application Fee Client Information Sheet (FAQ)                                                                    JAN-TREX-00093566                    JAN-TREX-00093567
JA-04419    08/03/2005   Memorandum form David Bodiker to Judges et al.                                                                             JAN-TREX-00149760                    JAN-TREX-00149760
JA-04420    09/01/2017   Financial Disclosure Form OPD 206R Instructions                                                                            JAN-TREX-00093568                    JAN-TREX-00093570
JA-04421    02/20/2007   Ohio Administrative Code § 120.36. Application fee for indigent defendants and parties in juvenile court                   JAN-TREX-00093571                    JAN-TREX-00093573
                         State of Ohio Public Defender Presentation: Office of the Ohio Public Defender County Indigent Fee/Cost Recoupment
JA-04422     No Date                                                                                                                                JAN-TREX-00093574                    JAN-TREX-00093580
                         Programs
JA-04423    02/20/2007   Ohio Public Defender Clerk of the Court Indigent Application Fee Report Version 2 Instructions                             JAN-TREX-00093581                    JAN-TREX-00093591
JA-04424      No Date    Ohio Public Defender Clerk of the Court Indigent Application Fee Report Version 2 Form                                     JAN-TREX-00149761                    JAN-TREX-00149761
JA-04425      No Date    Form Motion for Waiver of Application Fee and Memorandum in Support                                                        JAN-TREX-00093592                    JAN-TREX-00093593
JA-04426    09/01/2017   Financial Disclosure OPD-206R Form (Spanish version)                                                                       JAN-TREX-00093594                    JAN-TREX-00093595
JA-04427    09/01/2017   Financial Disclosure OPD-206R Form                                                                                         JAN-TREX-00093596                    JAN-TREX-00093597
JA-04428    02/01/2019   Ohio Public Defender Indigent Client Eligibility Guidelines 2019                                                           JAN-TREX-00149762                    JAN-TREX-00149762
JA-04429    02/01/2019   Monthly Public Defender Reimbursement (%) History from 07/1998 to 02/2019                                                  JAN-TREX-00093598                    JAN-TREX-00093601
JA-04430    04/28/2006   Memorandum from David Bodiker to Judges et al.                                                                             JAN-TREX-00093602                    JAN-TREX-00093607
JA-04431      No Date    Ohio Public Defender Indigent Application Fee, County Auditor Monthly Remittance Form                                      JAN-TREX-00149763                    JAN-TREX-00149763
JA-04432      No Date    Instructions for Ohio Public Defender Indigent Application Fee, County Auditor Monthly Remittance Form                     JAN-TREX-00149764                    JAN-TREX-00149764
JA-04433      No Date    Ohio Public Defender Clerk of Court Indigent Application Fee Report Form                                                   JAN-TREX-00149765                    JAN-TREX-00149765
JA-04434    02/20/2007   Instructions for Ohio Public Defender Clerk of Court Indigent Application Fee Report                                       JAN-TREX-00093608                    JAN-TREX-00093609
JA-04435    08/01/2005   Indigent Application Fee Client Information Sheet (FAQ)                                                                    JAN-TREX-00093610                    JAN-TREX-00093611
JA-04436    08/03/2005   Memorandum from David Bodiker to Judges et. al.                                                                            JAN-TREX-00149766                    JAN-TREX-00149766
JA-04437    09/01/2017   Financial Disclosure Form OPD 206R Instructions                                                                            JAN-TREX-00093612                    JAN-TREX-00093614
JA-04438    02/20/2007   Ohio Administrative Code § 120.36. Application fee for indigent defendants and parties in juvenile court                   JAN-TREX-00093615                    JAN-TREX-00093617
                         State of Ohio Public Defender Presentation: Office of the Ohio Public Defender County Indigent Fee/Cost Recoupment
JA-04439     No Date                                                                                                                                JAN-TREX-00093618                    JAN-TREX-00093624
                         Programs
                                                                                Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 97 of 117. PageID #: 415109



                                                                                                                                                             Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.      Date                                                               Description                                                                   BegBates                             EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-04440     02/20/2007   Ohio Public Defender Clerk of the Court Indigent Application Fee Report Version 2 Instructions                           JAN-TREX-00093625                    JAN-TREX-00093635
JA-04441       No Date    Ohio Public Defender Clerk of the Court Indigent Application Fee Report Version 2 Form                                   JAN-TREX-00149767                    JAN-TREX-00149767
JA-04442       No Date    Form Motion for Waiver of Application Fee and Memorandum in Support                                                      JAN-TREX-00093636                    JAN-TREX-00093637
JA-04443     09/01/2017   Financial Disclosure OPD-206R Form (Spanish version)                                                                     JAN-TREX-00093638                    JAN-TREX-00093639
JA-04444     09/01/2017   Financial Disclosure OPD_206R Form                                                                                       JAN-TREX-00093640                    JAN-TREX-00093641
JA-04445     02/01/2019   Ohio Public Defender Indigent Client Eligibility Guidelines 2019                                                         JAN-TREX-00149768                    JAN-TREX-00149768
JA-04446     02/01/2019   Monthly Public Defender Reimbursement (%) History from 07/1998 to 02/2019                                                JAN-TREX-00093642                    JAN-TREX-00093645
JA-04447     04/28/2006   Memorandum from David Bodiker to Judges et al.                                                                           JAN-TREX-00093646                    JAN-TREX-00093651
JA-04448       No Date    Ohio Public Defender Indigent Application Fee, County Auditor Monthly Remittance Form                                    JAN-TREX-00149769                    JAN-TREX-00149769
JA-04449       No Date    Instructions for Ohio Public Defender Indigent Application Fee, County Auditor Monthly Remittance Form                   JAN-TREX-00149770                    JAN-TREX-00149770
JA-04450       No Date    Ohio Public Defender Clerk of Court Indigent Application Fee Report Form                                                 JAN-TREX-00149771                    JAN-TREX-00149771
JA-04451     02/20/2007   Instructions for Ohio Public Defender Clerk of Court Indigent Application Fee Report                                     JAN-TREX-00093652                    JAN-TREX-00093653
JA-04452     08/01/2005   Indigent Application Fee Client Information Sheet (FAQ)                                                                  JAN-TREX-00093654                    JAN-TREX-00093655
JA-04453     08/03/2005   Memorandum from David Bodiker to Judges et al.                                                                           JAN-TREX-00149772                    JAN-TREX-00149772
JA-04454     09/01/2017   Financial Disclosure Form OPD 206R Instructions                                                                          JAN-TREX-00093656                    JAN-TREX-00093658
JA-04455     02/20/2007   Ohio Administrative Code § 120.36. Application fee for indigent defendants and parties in juvenile court                 JAN-TREX-00093659                    JAN-TREX-00093661
                          State of Ohio Public Defender Presentation: Office of the Ohio Public Defender County Indigent Fee/Cost Recoupment
JA-04456      No Date                                                                                                                              JAN-TREX-00093662                    JAN-TREX-00093668
                          Programs
JA-04457     02/20/2007   Ohio Public Defender Clerk of the Court Indigent Application Fee Report Version 2 Instructions                           JAN-TREX-00093669                    JAN-TREX-00093679
JA-04458       No Date    Ohio Public Defender Clerk of the Court Indigent Application Fee Report Version 2 Form                                   JAN-TREX-00149773                    JAN-TREX-00149773
JA-04459       No Date    Form Motion for Waiver of Application Fee and Memorandum in Support                                                      JAN-TREX-00093680                    JAN-TREX-00093681
                          Ghertner R & Groves L, The Opioid Crisis and Economic Opportunity: Geographic and Economic Trends, ASPE Research
JA-04460     09/11/2018                                                                                                                            JAN-TREX-00093682                    JAN-TREX-00093703
                          Brief, 2018
                          Substance Abuse and Mental Health Data Archive (SAMHDA), National Survey on Drug Use and Health,
JA-04461     08/20/2019                                                                                                                            JAN-TREX-00093704                    JAN-TREX-00093707
                          https://rdas.samhsa.gov/
                          Paulozzi, LJ, et al., CDC Grand Tounds: Prescription Drug Overdoses - a U.S. Epidemic, Morbidity and Mortality Weekly
JA-04462     01/13/2012                                                                                                                            JAN-TREX-00093708                    JAN-TREX-00093715
                          Report, Vol. 61, pp. 10-13, 2012
                          Rhyan, CN, The Potential Societal Benefit of Eliminating Opioid Overdoses, Deaths, and Substance Use Disorders Exceeds
JA-04463     11/16/2017                                                                                                                            JAN-TREX-00093716                    JAN-TREX-00093719
                          $95 Billion Per Year, Altarum
JA-04464     07/09/1905   2017 Ohio Neonatal Abstinence Syndrome County Report, 2013-2017, Ohio                                                    JAN-TREX-00149774                    JAN-TREX-00149774
JA-04465     07/10/1905   2018 Ohio Neonatal Abstinence Syndrome Report; 2018                                                                      JAN-TREX-00149775                    JAN-TREX-00149775
                          Centers for Disease Control and Prevention 2018 Annual Surveillance Report of Drug-Related Risks and Outcomes -
JA-04466     08/31/2018                                                                                                                            JAN-TREX-00093720                    JAN-TREX-00093810
                          United States; 2018
JA-04467     11/01/2017   The Council of Economic Advisers; The Underestimated Cost of the Opioid Crisis Report; 11/2017                           JAN-TREX-00093811                    JAN-TREX-00093824
JA-04468     05/14/2019   Ferrise A, Who's Who of Cuyahoga County Investigation (updated), Cleveland.com, May 14, 2019                             JAN-TREX-00093825                    JAN-TREX-00093829
                          Florence C, et al., The Economic Burden of Prescription Opioid Overdose, Abuse and Dependence in the United States,
JA-04469     10/01/2016                                                                                                                            JAN-TREX-00093830                    JAN-TREX-00093843
                          2013, Med Care. 54(10), pp. 901-906, October 2016
                          Jackson FM, Cuyahoga County's Corruption Investigation: A Comprehensive Guide, The Plain Dealer Cleveland.com,
JA-04470     09/09/2010                                                                                                                            JAN-TREX-00093844                    JAN-TREX-00093846
                          September 9, 2010
                          Volkow ND Presentation: America's Addiction to Opioids: Heroin and Prescription Drug Abuse, National Institute on Drug
JA-04471     05/14/2014                                                                                                                            JAN-TREX-00093847                    JAN-TREX-00093861
                          Abuse Archives, May 14, 2014
                          McCollister KE, et al., The Cost of Crime to Society: New Crime-Specific Estimates for Policy and Program Evaluation,
JA-04472     04/01/2010                                                                                                                            JAN-TREX-00093862                    JAN-TREX-00093887
                          Drug Alcohol and Depend, 108(1-2), pp. 98-109, April 1, 2010
                          Bose J, et al., Key Substance Use and Mental Health Indicators in the United States: Results from the 2017 National
JA-04473     07/10/1905   Survey on Drug Use and Health, Substance Abuse and Mental Health Services Administration, HHS Publication No. SMA        JAN-TREX-00093888                    JAN-TREX-00094011
                          18-5068, NSDUH Series H-53), 2018
                          Drug Enforcement Administration press release, DEA To Publish Final Rule Rescheduling Hydrocodone Combination
JA-04474     08/21/2014                                                                                                                            JAN-TREX-00094012                    JAN-TREX-00094013
                          Products, August 21, 2014
                          Viscusi WK, The Value of Life in Legal Contexts: Survey and Critique, American Law and Economics Review, V2 N1, pp.
JA-04475     06/22/1905                                                                                                                            JAN-TREX-00094014                    JAN-TREX-00094041
                          195-222, 2000
                          Summit County Prosecutor, Criminal Division, The Prosecutor Site Designed by the County of Summit Department of
JA-04476     08/20/2019                                                                                                                            JAN-TREX-00094042                    JAN-TREX-00094043
                          Communications, Ilene Shapiro, Executive, August 20, 2019
                          Summit County Prosecutor, Juvenile Division, The Prosecutor Site Designed by the County of Summit Department of
JA-04477     08/20/2019                                                                                                                            JAN-TREX-00094044                    JAN-TREX-00094045
                          Communications, Ilene Shapiro, Executive, August 20, 2019
                          Summit County Prosecutor, A Message from the Prosecutor, The Prosecutor Site Designed by the County of Summit
JA-04478     08/20/2019                                                                                                                            JAN-TREX-00094046                    JAN-TREX-00094050
                          Department of Communications, Ilene Shapiro, Executive, August 20, 2019
                          Ohio Public Defender Commission, Supreme Court of Ohio, Motion, Entry, and Certification for Appointed Counsel Fees
JA-04479     01/01/2019                                                                                                                            JAN-TREX-00094051                    JAN-TREX-00094052
                          form, January 2019.
JA-04480     01/01/2019   Ohio Public Defender Commission, Clerk's/Auditor's Transcript Fee For An Indigent Defendant form, January 2019           JAN-TREX-00149776                    JAN-TREX-00149776
JA-04481     09/01/2017   Ohio Public Defender Commission, Financial Disclosure Form (Spanish), September 2017                                     JAN-TREX-00094053                    JAN-TREX-00094054
JA-04482     09/01/2017   Ohio Public Defender Commission, Financial Disclosure Form, September 2017                                               JAN-TREX-00094055                    JAN-TREX-00094056
JA-04483     12/01/2017   Ohio Public Defender Commission, Financial Disclosure Form, December 2017                                                JAN-TREX-00094057                    JAN-TREX-00094058
JA-04484     07/11/1905   Ohio Public Defender Indigent Client Eligibility Guidelines 2019                                                         JAN-TREX-00149777                    JAN-TREX-00149777
JA-04485       No date    Office of the Ohio Public Defender, Monthly Assigned Counsel Summary Sheet                                               JAN-TREX-00149778                    JAN-TREX-00149778
                                                                                        Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 98 of 117. PageID #: 415110



                                                                                                                                                                        Janssen Defendants’ Trial Exhibit List (09/25/19)
  Ex. No.         Date                                                                 Description                                                                         BegBates                               EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-04486       01/01/2019       Ohio Public Defender Commission, Monthly Operating Expenses and Caseload Report for County Public Defender Office JAN-TREX-00094059                                JAN-TREX-00094060
JA-04487       01/01/2019       Ohio Public Defender Commission, Motion, Entry, and Certification for Appointed Counsel Fees form                             JAN-TREX-00094061                    JAN-TREX-00094062
                                Ohio Public Defender Commission, Chart showing Appointed Counsel Month, Payment Month, Rate, Public Defender
JA-04488       07/11/1905                                                                                                                                     JAN-TREX-00094063                    JAN-TREX-00094066
                                Month, and Notes
                                Office of the Ohio Public Defender, Standards and Guidelines for Appointed Counsel Reimbursement, State Maximum
JA-04489       01/01/2019       Fee Schedule for Appointed Counsel Reimbursement, County Public Defender Office Reimbursement Standards, State                JAN-TREX-00094067                    JAN-TREX-00094137
                                Public Defender Billing, Payment, and Reimbursement, Ohio Revised Code, Chapter 120, January 2019
JA-04490       01/01/2019       Ohio Public Defender Commission, Request for Court-Paid Experts and/or Expenses form                                          JAN-TREX-00149779                    JAN-TREX-00149779
JA-04491       01/01/2000       Ohio Public Defender Commission, Itemized Fee Statement Continuation Sheet                                                    JAN-TREX-00149780                    JAN-TREX-00149780
                                Memorandum from David Bodiker to Judges, Clerks of Court, County Commissioners, County Public Defender, County
JA-04492       04/28/2008                                                                                                                                     JAN-TREX-00094138                    JAN-TREX-00094143
                                Treasurers, and County Auditors
JA-04493        No date         Ohio Public Defender, Indigent Application Fee County Auditor Monthly Remittance Form                                         JAN-TREX-00149781                    JAN-TREX-00149781
                                Ohio Public Defender, Instructions for Completing Ohio Public Defender Indigent Application Fee County Auditor
JA-04494        No date                                                                                                                                       JAN-TREX-00149782                    JAN-TREX-00149782
                                Monthly Remittance Form
JA-04495        No date         Ohio Public Defender, Clerk of Court Indigent Application Fee Report form                                                     JAN-TREX-00149783                    JAN-TREX-00149783
JA-04496        No date         Ohio Public Defender, Instructions for Completing Ohio Public Defender Clerk of Court Indigent Application Fee Report         JAN-TREX-00094144                    JAN-TREX-00094145
JA-04497       08/01/2005       Office of the Ohio Public Defender, $25 Indigent Application Fee Client Information Sheet                                     JAN-TREX-00094146                    JAN-TREX-00094147
                                Memorandum from Tim Young to Ohio Judicial Conference, County Public Defenders, County Commissioners, County
JA-04498       11/06/2012                                                                                                                                     JAN-TREX-00149784                    JAN-TREX-00149784
                                auditors, Clerk of Courts
                                Memorandum from David Bodiker to Judges, Clerks of Court, County Commissioners, County Treasurers, County
JA-04499       08/03/2005                                                                                                                                     JAN-TREX-00149785                    JAN-TREX-00149785
                                Auditors, County Public Defenders
JA-04500       09/01/2017       Office of Public Defender Commission, Instructions for Completing Financial Disclosure form OPD 206R                          JAN-TREX-00094148                    JAN-TREX-00094150
JA-04501       06/29/1905       Ohio Revised Code, Section 120.36, Application fee for indigent defendants and parties in juvenile court                      JAN-TREX-00094151                    JAN-TREX-00094153
JA-04502         No date        Office of Ohio Public Defender, County Indigent Fee/Cost Recoupment Programs                                                  JAN-TREX-00094154                    JAN-TREX-00094160
                                Ohio Public Defender, Instructions for Completing Ohio Public Defender Clerk of Court Indigent Application Fee Report
JA-04503       06/29/1905                                                                                                                                     JAN-TREX-00094161                    JAN-TREX-00094171
                                Version 2 (Optional)
JA-04504        No date         Ohio Public Defender, Clerk of Court Indigent Application Fee Report, Version 2 (Optional)                                    JAN-TREX-00149786                    JAN-TREX-00149786
                                Chapter 120 of the Ohio Revised Code, Ohio Public Defender, Standards and Guidelines for Appointed Counsel
JA-04505    01/2000 - 06/2003   Reimbursement Revised January 1, 2000, State Maximum Fee Schedule For Appointed Counsel Reimbursement, Revised JAN-TREX-00094172                                   JAN-TREX-00094257
                                June 24, 2003, County Public Defender Office Reimbursement Standards, Revised January 1, 2000
JA-04506         No date        Office of Ohio Public Defender, Motion for Waiver of Application Fee form                                                     JAN-TREX-00094258                    JAN-TREX-00094259
JA-04507       08/15/2017       Morice J, Cuyahoga County Sheriff's Office Receives Free Naloxone Kits, Deputy Training, Cleveland.com                        JAN-TREX-00094260                    JAN-TREX-00094261
                                Glunt N, Summit County starts needle exchange program to prevent spread of HIV, hepatitis C, Akron Beacon Journal,
JA-04508       06/24/2016                                                                                                                                     JAN-TREX-00094262                    JAN-TREX-00094263
                                June 24, 2016
JA-04509    01/2004 - 06/2004   The Ohio Substance Abuse Monitoring Network, Executive Summary, January 2004 - June 2004                                      JAN-TREX-00094264                    JAN-TREX-00094267
                                The Ohio Substance Abuse Monitoring Network, June 2005 Meeting Executive Summary, Ohio Department of Alcohol
JA-04510       06/01/2005                                                                                                                                     JAN-TREX-00094268                    JAN-TREX-00094270
                                and Drug Addiction Services
                                Wright State University and the University of Akron, The Ohio Substance Abuse Monitoring Network, Executive
JA-04511    01/2008 - 06/2008                                                                                                                                 JAN-TREX-00094271                    JAN-TREX-00094273
                                Summary, Ohio Department of Alcohol and Drug Addiction Services, January 2008-July 2008
                                Ohio Mental Health and Addiction Services, Prescription Opioids as a Primary Drug of Choice, Ohio Behavioral Health
JA-04512       06/30/1905                                                                                                                                     JAN-TREX-00149787                    JAN-TREX-00149787
                                Module - State Fiscal Year 2008
                                Wright State University School of Medicine, The Ohio Substance Abuse Monitoring Network, Executive Summary, Ohio
JA-04513     6/2008 - 1/2009                                                                                                                                  JAN-TREX-00094274                    JAN-TREX-00094276
                                Department of Alcohol and Drug Addiction Services, January 2008 - July 2008
                                Ohio Mental Health and Addiction Services, Prescription Opioids as a Primary Drug of Choice, Ohio Behavioral Health
JA-04514       07/01/1905                                                                                                                                     JAN-TREX-00149788                    JAN-TREX-00149788
                                Module - State Fiscal Year 2009
                                Ohio Mental Health and Addiction Services, Prescription Opioids as a Primary Drug of Choice, Ohio Behavioral Health
JA-04515       07/02/1905                                                                                                                                     JAN-TREX-00149789                    JAN-TREX-00149789
                                Module - State Fiscal Year 2010
                                Ohio Department of Alcohol and Drug Addiction Services, Ohio Substance Abuse Monitoring Network, Surveillance of
JA-04516    01/2011 - 06/2011                                                                                                                                 JAN-TREX-00094277                    JAN-TREX-00094283
                                Drug Abuse Trends in the State of Ohio January - June 2011
                                Ohio Mental Health and Addiction Services, Prescription Opioids as a Primary Drug of Choice, Ohio Behavioral Health
JA-04517       07/04/1905                                                                                                                                     JAN-TREX-00149790                    JAN-TREX-00149790
                                Module - State Fiscal Year 2012
                                Ohio Mental Health and Addiction Services, Prescription Opioids as a Primary Drug of Choice, Ohio Behavioral Health
JA-04518       07/05/1905                                                                                                                                     JAN-TREX-00149791                    JAN-TREX-00149791
                                Module - State Fiscal Year 2013
                                Ohio Mental Health and Addiction Services, Prescription Opioids as a Primary Drug of Choice, Ohio Behavioral Health
JA-04519       07/06/1905                                                                                                                                     JAN-TREX-00149792                    JAN-TREX-00149792
                                Module - State Fiscal Year 2014
                                Wright State University The University of Akron, Ohio Substance Abuse Monitoring Network, Statewide Increase in
JA-04520       04/18/2000                                                                                                                                     JAN-TREX-00149793                    JAN-TREX-00149793
                                Heroin Use, Especially Among Younger Population, April 18, 2000
                                Ohio Department of Mental Health and Addiction Services, Increasing Heroin Overdoses in Ohio: Understanding the
JA-04521       04/01/2014                                                                                                                                     JAN-TREX-00094284                    JAN-TREX-00094295
                                Issue, Epidemiological Report, No. 3, April 2014
JA-04522       04/09/2019       Report: Opioid Prescriptions in Ohio Down, Availability Up, Cincinnati Public Radio, April 9, 2009                            JAN-TREX-00094296                    JAN-TREX-00094303
                                Daniulaityte R, et al., Illicit Use of Pharmaceutical Opioids Among Young Polydrug Users in Ohio, Addict Behav., 34(8), pp.
JA-04523       08/01/2009                                                                                                                                     JAN-TREX-00094304                    JAN-TREX-00094314
                                649-653, August 2009
                                                                                      Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 99 of 117. PageID #: 415111



                                                                                                                                                                   Janssen Defendants’ Trial Exhibit List (09/25/19)
  Ex. No.         Date                                                                 Description                                                                    BegBates                               EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
                                Substance Abuse Mental Health Services Administration, Center for Behavioral Health Statistics and Quality, Treatment
JA-04524       2002 - 2012      Episode Data Set (TEDS), State Admissions to Substance Abuse Treatment Services, BHSIS Series S-72, HHS Publication      JAN-TREX-00094315                    JAN-TREX-00094493
                                No. 14-4889, 2002-2012
JA-04525       1989 - 2019      Westlaw Search Results, Akron Beacon Journal                                                                             JAN-TREX-00094494                    JAN-TREX-00094598
JA-04526       1992 - 2018      Westlaw Search Results, Cleveland Plain Dealer                                                                           JAN-TREX-00094599                    JAN-TREX-00094715
                                Substance Abuse Mental Health Services Administration, Center for Behavioral Health Statistics and Quality, Treatment
JA-04527       1998-2008        Episode Data Set (TEDS), State Admissions to Substance Abuse Treatment Services, DASIS Series S-55, HHS Publication      JAN-TREX-00094716                    JAN-TREX-00094894
                                No. 10-4613, 1998-2008
                                Ohio Department of Mental Health and Addiction Services, Ohio Substance Abuse Monitoring Network: Surveillance of
JA-04528    06/2018-01/2019                                                                                                                              JAN-TREX-00094895                    JAN-TREX-00094922
                                Drug Abuse Trends in the State of Ohio, June 2018-January 2019
                                Wright State University The University of Akron, Ohio Substance Abuse Monitoring Network, Increases in
JA-04529       02/13/2001                                                                                                                                JAN-TREX-00094923                    JAN-TREX-00094924
                                Methamphetamine Abuse May Be Near for Southwest, February 13, 2001
JA-04530       02/12/2014       Email from Thomas Gilson to Stephen Stroka, et al.                                                                       JAN-TREX-00094925                    JAN-TREX-00094926
                                Ohio Substance Abuse Monitoring Network, Surveillance of Drug Abuse Trends in the State of Ohio, June 1999-January
JA-04531    06/1999 -01/2000                                                                                                                             JAN-TREX-00094927                    JAN-TREX-00095057
                                2000
                                Ohio Substance Abuse Monitoring Network, Surveillance of Drug Abuse Trends in the State of Ohio, June 2001-January
JA-04532    06/2001-01/2002                                                                                                                              JAN-TREX-00095058                    JAN-TREX-00095181
                                2002
                                Wright State University The University of Akron, Ohio Substance Abuse Monitoring Network, Increase in Adolescents
JA-04533       01/01/2004                                                                                                                                JAN-TREX-00149794                    JAN-TREX-00149794
                                Abusing Over-the-Counter Medications Containing Dextromethorphan (DXM), January 2004
                                Wright State University The University of Akron, Ohio Substance Abuse Monitoring Network, PCP Abuse Reported in
JA-04534       01/01/2004                                                                                                                                JAN-TREX-00149795                    JAN-TREX-00149795
                                Several Areas of the State, January 2004
                                Wright State University The University of Akron, Ohio Substance Abuse Monitoring Network, Decreasing Prices of
JA-04535       01/01/2004                                                                                                                                JAN-TREX-00149796                    JAN-TREX-00149796
                                Powdered Cocaine Make it More Accessible to Diverse Users, January 2004
                                Wright State University The University of Akron, Ohio Substance Abuse Monitoring Network, Benzodiazephines and
JA-04536       01/01/2005                                                                                                                                JAN-TREX-00149797                    JAN-TREX-00149797
                                Patterns of Poly Substance Abuse Among High School and College Age Youth, January 2005
                                Wright State University The University of Akron, Ohio Substance Abuse Monitoring Network, Reports of Increases in
JA-04537       01/01/2006                                                                                                                                JAN-TREX-00149798                    JAN-TREX-00149798
                                Crack-Cocaine Injection Across the State, January 2006
                                Wright State University The University of Akron, Ohio Substance Abuse Monitoring Network, New Increases in Ecstasy
JA-04538       01/01/2006                                                                                                                                JAN-TREX-00149799                    JAN-TREX-00149799
                                Abuse Reported in Several Areas of the State, January 2006
                                Wright State University The University of Akron, Ohio Substance Abuse Monitoring Network, Crack-Cocaine Abuse
JA-04539       01/01/2006                                                                                                                                JAN-TREX-00149800                    JAN-TREX-00149800
                                Remains a Serious Problem in Urban and Rural Areas of Ohio, January 2006
                                Ohio Substance Abuse Monitoring (OSAM) Network press release, re: Continuing Increases in the Diversion of Suboxone,
JA-04540       01/01/2008                                                                                                                                JAN-TREX-00149801                    JAN-TREX-00149801
                                January 2008.
                                Ohio Substance Abuse Monitoring (OSAM) Network press release, re: Increasing Ecstasy Availability and Reports of
JA-04541       01/01/2008                                                                                                                                JAN-TREX-00149802                    JAN-TREX-00149802
                                Diversifying Users across the State, January 2008.
                                Ohio Substance Abuse Monitoring (OSAM) Network press release, re: Surveillance of Drug Abuse Trends in the State of
JA-04542    06/2014 - 01/2015                                                                                                                            JAN-TREX-00149803                    JAN-TREX-00149803
                                Ohio, June 2014-January 2015.
                                DEA special maps release, re: Tracking Fentanyl and Fentanyl-related Substances Reported in NFLIS-Drug by State, 2016-
JA-04543       01/01/2019                                                                                                                                JAN-TREX-00095182                    JAN-TREX-00095193
                                2017.
                                Ohio Substance Abuse Monitoring (OSAM) Network press release, re: OSAM Rapid Response Investigation Reveals
JA-04544       01/24/2002                                                                                                                                JAN-TREX-00149804                    JAN-TREX-00149804
                                Connection Between OxyContin Abuse and Heroin Addiction in Some Individuals
                                Department of Health and Human Services: Substance Abuse and Mental Health Services Administration (SAMHSA)
JA-04545       01/01/2017                                                                                                                                JAN-TREX-00095194                    JAN-TREX-00095425
                                Report; Treatment Episode Data Set (TEDS) 2005-2017; 2017 January
JA-04546       07/26/2017       The Cuyahoga County Medical Examiners's Office detects Carfentanil in fake OxyContin pills, ABC 5 News Cleveland         JAN-TREX-00095426                    JAN-TREX-00095430
                                Ohio Department of Alcohol and Drug Addiction Services Report; Surveillance of Drug Abuse Trends In The State of Ohio;
JA-04547       06/29/2000                                                                                                                              JAN-TREX-00095431                      JAN-TREX-00095573
                                June 2000
                                Ohio Substance Abuse Monitoring (OSAM) Network press release, re: Part I. Prescription Analgesic Abuse: Patterns of
JA-04548       06/01/2003                                                                                                                              JAN-TREX-00149805                      JAN-TREX-00149805
                                Prescription Analgesic Abuse and Perceived Risks, June 2003
                                Ohio Department of Alcohol and Drug Addiction Services Report; Surveillance of Drug Abuse Trends In The State of Ohio;
JA-04549       06/24/2005                                                                                                                              JAN-TREX-00095574                      JAN-TREX-00095657
                                June 2005
                                Ohio Substance Abuse Monitoring (OSAM) Network press release, re: Targeted Response Initiative on Young Heroin
JA-04550       06/01/2006                                                                                                                              JAN-TREX-00149806                      JAN-TREX-00149806
                                Users in Ohio Part II: Initiation to Heroin Use, June 2006
JA-04551       03/01/2018       DEA Press Release, re: NFLIS Brief: Fentanyl and Fentanyl-Related Substances in NFLIS, 2015-2016                       JAN-TREX-00095658                      JAN-TREX-00095659
                                Ohio Department of Mental Health and Addiction Services Report; Comparing Accidental Drug Overdose Trends in
JA-04552       05/20/2014                                                                                                                              JAN-TREX-00095660                      JAN-TREX-00095687
                                Montgomery and 23 Other Ohio Counties: 2010 - June 2013
                                Ohio Substance Abuse Monitoring (OSAM) Network press release, re: Increases in Adderall Abuse Among High School
JA-04553       05/01/2003                                                                                                                              JAN-TREX-00149807                      JAN-TREX-00149807
                                and College-Aged Youth,, May 2003
                                Ohio Substance Abuse Monitoring (OSAM) Network press release, re: Methamphetamine Abuse Increasing in Stark and
JA-04554       11/06/2002                                                                                                                              JAN-TREX-00149808                      JAN-TREX-00149808
                                Summit Counties, November 2002
                                Substance Abuse and Mental Health Services Administration (SAMHSA) Report; Results From The 2017 National Survey
JA-04555       09/27/2018                                                                                                                              JAN-TREX-00095688                      JAN-TREX-00098558
                                On Drug Use And Health: Detailed Tables; September 2018
JA-04556       10/10/2017       Email from LaMarca Lou to Loretta Ryland et al.                                                                        JAN-TREX-00098559                      JAN-TREX-00098563
                                Ohio Substance Abuse Monitoring (OSAM) Network press release, re: Targeted Response Initiative on
JA-04557       10/01/2005                                                                                                                              JAN-TREX-00149809                      JAN-TREX-00149809
                                Methamphetamine Abuse in Ohio Part II: Perceived Trends in Methamphetamine Availability, October 2005
                                Ohio University, Meth and other psychostimulant-related overdose deaths grow by over 5,000 percent in Ohio,
JA-04558       05/01/2019       retrieved from https://www.ohio.edu/chsp/news/meth-and-other-psychostimulant-related-overdose-deaths-grow=over- JAN-TREX-00098564                             JAN-TREX-00098567
                                5000-percent-ohio
                                                                               Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 100 of 117. PageID #: 415112



                                                                                                                                                              Janssen Defendants’ Trial Exhibit List (09/25/19)
  Ex. No.      Date                                                               Description                                                                    BegBates                               EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
                         Ohio Substance Abuse Monitoring (OSAM) Network press release, re:Ecstasy use Increasingly Common Outside of
JA-04559    10/10/2001                                                                                                                              JAN-TREX-00149810                    JAN-TREX-00149810
                         Traditional Venues & Appears to be Increasing in Popularity Among Minorities, October 2001
                         Ohio Substance Abuse Monitoring (OSAM) Network press release, re: Heroin Abuse Among White, Suburban Youth and
JA-04560    10/05/2001                                                                                                                              JAN-TREX-00149811                    JAN-TREX-00149811
                         Young Adults Continues to Rise and Spreads to Other Areas in Ohio, October 2001
                         Department of Health and Human Services: Substance Abuse and Mental Health Services Administration (SAMHSA)
JA-04561    09/01/2004                                                                                                                              JAN-TREX-00098568                    JAN-TREX-00098800
                         Report; Treatment Episode Data Set (TEDS) 1992-2002; 2004 September
                         Ohio Substance Abuse Monitoring (OSAM) Network press release, re: Methamphetamine Use Increasing in Multiple
JA-04562    09/01/2013                                                                                                                              JAN-TREX-00098801                    JAN-TREX-00098802
                         Regions, September 2013
                         Ohio Substance Abuse Monitoring (OSAM) Network press release, re: Much of Heroin Supply Adulterated with Fentanyl,
JA-04563    09/01/2015                                                                                                                              JAN-TREX-00098803                    JAN-TREX-00098804
                         September 2015
JA-04564    10/15/2009   Invoice for website design and promotion, PriCara,                                                                         JAN-TREX-00098805                    JAN-TREX-00099043
JA-04565    10/15/2009   Invoice for website design and promotion, PriCara,                                                                         JAN-TREX-00099044                    JAN-TREX-00099282
JA-04566    07/01/2008   New Directions in Pain Presentation: Undertreatment of Pain: The Evidence is Compelling                                    JAN-TREX-00099283                    JAN-TREX-00099299
                         Russell Portenoy, Opioid Therapy for Chronic Nonmalignant Pain: A review of the Critical Issues, Journal of Pain and
JA-04567    04/01/1996                                                                                                                              JAN-TREX-00099300                    JAN-TREX-00099314
                         Symptom Management, Vol. 11 No. 4, pp. 204 - 217, April 1996
JA-04568     No Date     Curriculum Vitae Dr. Charles E. Argoff, M.D.                                                                               JAN-TREX-00099315                    JAN-TREX-00099348
JA-04569     No Date     Curriculum Vitae Steven Passik                                                                                             JAN-TREX-00099349                    JAN-TREX-00099362
JA-04570     No Date     Curriculum Vitae Perry G. Fine, MD                                                                                         JAN-TREX-00099363                    JAN-TREX-00099443
JA-04571     No Date     Curriculum Vitae Scott M. Fishman, M.D.                                                                                    JAN-TREX-00099444                    JAN-TREX-00099489
JA-04572     No Date     PhRMA Code on Interactions with Healthcare Professionals,                                                                  JAN-TREX-00099490                    JAN-TREX-00099498
                         Russell K. Portnoy, et. al., Chronic Use of Opioid Analgesics in Non-Malignant Pain: Report of 38 Cases, Pain, 25 (1986)
JA-04573    06/08/1905                                                                                                                              JAN-TREX-00099499                    JAN-TREX-00099514
                         171-186, 1986
JA-04574      No Date    Curriculum Vitae Russell K. Portenoy, M.D.                                                                                 JAN-TREX-00099515                    JAN-TREX-00099636
JA-04575    03/30/2012   Draft advertising brochures for Janssen Pharmaceuticals                                                                    JAN-TREX-00099637                    JAN-TREX-00099643
JA-04576      No Date    Curriculum Vitae of Lynn R. Webster, M.D.                                                                                  JAN-TREX-00099644                    JAN-TREX-00099793
                         Lynn R. Webster, MD, et al., Predicting Aberrant Behaviors in Opioid-Treated Patients: Preliminary Validation of Opioid
JA-04577    06/27/1905                                                                                                                              JAN-TREX-00099794                    JAN-TREX-00099804
                         Risk Tool, Pain Medicine, Volume 6, Number 6, 2005
JA-04578      No Date    Curriculum Vitae Richard Payne, MD                                                                                         JAN-TREX-00099805                    JAN-TREX-00099842
JA-04579    07/08/1905   Valium (Diazapam) Label                                                                                                    JAN-TREX-00099843                    JAN-TREX-00099857
JA-04580    09/01/2016   Xanax (Alprazolam) Label                                                                                                   JAN-TREX-00099858                    JAN-TREX-00099883
                         Extended-Release (ER and Long-Acting (LA) Opioid Analgesics Risk Eveluation and Mitigation Strategy (REMS), FDA,
JA-04581    06/01/2015                                                                                                                              JAN-TREX-00099884                    JAN-TREX-00099928
                         06/2015
                         FDA Briefing Document. Joint Meeting of the Drug Safety and Risk Management (DSaRM) Advisory Committee and
JA-04582    06/12/2019                                                                                                                              JAN-TREX-00099929                    JAN-TREX-00100025
                         Anesthetic and Analgesic Drug Products Advisory Committee (AADPAC)
                         2017 National Survey on Drug Use and Health, Substance Abuse and Mental Health Services Administration Center for
JA-04583    10/23/2018                                                                                                                              JAN-TREX-00100026                    JAN-TREX-00100886
                         Behavioral Health Statistics and Quality, October 23, 2018
                         The Interagency Committee on New Therapies for Pain and Discomfort, Report of the White House, U.S. Department of
JA-04584    05/01/1979                                                                                                                              JAN-TREX-00100887                    JAN-TREX-00101150
                         Health, Education, and Welfare
JA-04585    06/25/1905   L. Allan, et al., Transdermal Fentanyl Versus Sustained Release Morphine for Chronic Low Back Pain, OP0019, 2003           JAN-TREX-00101151                    JAN-TREX-00101152
                         Robert Buynak, MD, Long-term Safety and Efficacy of Tapentadol Extended Release Following up to 2 Years of Treatment
JA-04586    07/07/1905   in Patients With Moderate to Severe, Chronic Pain: Results of an Open-Label Extension Trial, Clinical Therapeutics,        JAN-TREX-00101153                    JAN-TREX-00101171
                         Volume 37, Number 11, 2015
                         C. Lange, Long-Term Safety of Controlled, Adjustable Doeses of tapentadol Extended Release (ER) and Oxycodone
JA-04587    07/01/1905   Controlled release (CR: Results of a Rondomized, Open-Label, Phase 3,1-Year Trial in Patients with Chronic Back or         JAN-TREX-00149812                    JAN-TREX-00149812
                         Osteoarthritis Pain, Eular, SAT0481 (2009)
JA-04588    10/01/2010   Arthritis & Rheumatism, Volume 62, Number 10, October 2010.                                                                JAN-TREX-00101172                    JAN-TREX-00102209
                         Caleb J. Banta-Green, et. al. Opioid use behaviors, mental health and pain-Development of a typology of Chronic pain
JA-04589    09/01/2010                                                                                                                              JAN-TREX-00102210                    JAN-TREX-00102229
                         patients, Drug Alcohol Depend. 104(1-2):34-42, September 1, 2010.
                         Joesph A. Boscarino, et. al., Risk factors for drug dependence among out-patients on opioid therapy in large US Health-
JA-04590    04/06/2010                                                                                                                              JAN-TREX-00102230                    JAN-TREX-00102236
                         care system, Addiction Research Report, 105, 1776-1782, 04/06/2010
                         Joseph Boscarino, et al., Prevalence of Prescription Opioid-Use disorder Among Chronic pain Patients: Comparison of
JA-04591    07/11/2011                                                                                                                              JAN-TREX-00102237                    JAN-TREX-00102247
                         DSM-5 vs. DSM-4 Diagnostic material, Journal of Addictive Diseases, 30:185-194, 2011
                         Mark J. Edlund, et. al., The Role of Opioid Prescription in Incident Abuse and Dependence Among Individuals with
JA-04592    07/01/2014                                                                                                                              JAN-TREX-00102248                    JAN-TREX-00102263
                         Chronic Non-Cancer Pain; The Role of Opioid Prescription, Clin J Pain, 30(7): 557-564, July 2014
                         David A. Fishbain, MD, et al. What Percentage of Chroniz Nonmalignant pain Patients Exposed to Chronic Opioid
JA-04593    06/30/1905   Analgesic Therapy Develop Abuse/Addiction and/or Aberrant Drug-Related Behaviors? A Structured Evidence-Based              JAN-TREX-00102264                    JAN-TREX-00102279
                         Review, Pain Medicine, Volume 9, Number 4, 2008,
                         Michael F. Fleming, Substance Use Disorders in a Primary Care Sample Receiving Daily Opioid Therapy, The Journal of
JA-04594    07/01/2007                                                                                                                              JAN-TREX-00102280                    JAN-TREX-00102289
                         Pain, Vol 8, No 7, July 2007
                         C. Higgins, et al., Incidence of iatrogenic opioid dependence or abuse in patients with pain who were exposed to opioid
JA-04595    04/21/2018                                                                                                                              JAN-TREX-00102290                    JAN-TREX-00102299
                         analgesic therapy: a systematic review and meta-analysis, British Journal of Anesthesia, 120 (6): 1335-1344, April 2018
                         Silvia Minozzi, Development of Dependence following treatment with opioid analgesics for pain relief: a systematic
JA-04596    06/01/2012                                                                                                                              JAN-TREX-00102300                    JAN-TREX-00102310
                         review, Addiction, 2012
                         Meredith Noble, et. al. Long-Term opioid management for Chronic Noncancer Pain, Cochrane Pain, Issue 1. Art. No.
JA-04597    07/02/1905                                                                                                                              JAN-TREX-00102311                    JAN-TREX-00102313
                         CD006605, 2010
                                                                               Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 101 of 117. PageID #: 415113



                                                                                                                                                                Janssen Defendants’ Trial Exhibit List (09/25/19)
  Ex. No.      Date                                                              Description                                                                       BegBates                               EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
                         U.S. Department of Health and Human Services, Prescription Drugs, Abuse and Addiction National Institute on Drug
JA-04598     No Date                                                                                                                                  JAN-TREX-00102314                    JAN-TREX-00102325
                         Abuse Research Report
JA-04599    03/18/2016   CDC Guideline for Prescribing Opioids for Chronic Pain - United States, 2016                                                 JAN-TREX-00102326                    JAN-TREX-00102377
JA-04600    07/11/1905   A guide to Safe use of Pain Medicine, FDA                                                                                    JAN-TREX-00102378                    JAN-TREX-00102382
JA-04601      No Date    Timeline of Selected FDA Activities and Significant Events Addressing Opioid Misuse and Abuse, FDA                           JAN-TREX-00102383                    JAN-TREX-00102416
                         Edgar Adams, et al., A Comparison of the Abuse Liability of Tramadol, NSAIDS, and Hydrocodone in Patients with Chronic
JA-04602    05/05/2006                                                                                                                                JAN-TREX-00102417                    JAN-TREX-00102428
                         Pain, Journal of Pain and Symptom Management, Vol. 31, pp. 465-476, May 5, 2006
                         Theodore J. Cicero, PhD, The development of a Comprehensive Risk-Management Program for Prescription Opioid
JA-04603    06/29/1905                                                                                                                       JAN-TREX-00102429                             JAN-TREX-00102442
                         Analgesics: Researched Abuse, Diversion and Addiction-Related Surveillance, Pain Medicine, Volume 8, Number 2, 2007
                         Theodore J. Cicero, Edgar H. Adams, Anne Geller, James A. Inciardi, Alvaro Munoz, Sidney H. Schnoll, Edward C. Senay,
JA-04604    04/15/1999   George E. Woody, A postmarketing surveillance program to monitor Ultram (tramadol hydrochloride) abuse in the                JAN-TREX-00114416                    JAN-TREX-00114423
                         United States, Elsevier, Drug and Alcoho lDependence 57, pp. 7–22, 1999.
                         Theodore J. Cicero, et al., Rates of abuse of tramadol remain unchanged with the introduction of new branded and
JA-04605    06/27/1905   generic products: results of an abuse monitoring system, 1994-2004, Pharmacoepidemiology and Drug Safety, 14, 851-           JAN-TREX-00102443                    JAN-TREX-00102451
                         859, 2005
                         Janet S. Knisely, et. al. Tramadol post-marketing surveillance in health care professionals, Drug and Alcohol Dependence,
JA-04606    04/01/2002                                                                                                                                JAN-TREX-00102452                    JAN-TREX-00102459
                         68, 15-22, 2002
                         William Arkinstall, et. al., Efficacy of controlled-release codeine in chronic non-malignant pain: a randomized, placebo-
JA-04607    11/01/1994                                                                                                                                JAN-TREX-00102460                    JAN-TREX-00102469
                         controlled clinical trial, Pain, 62, 169-178, 1995
                         Dellemijn PL et al., Prolonged Treatment with Transdermal Fentanyl in Neuropathic Pain, Journal of Pain and Symptom
JA-04608    10/01/1998                                                                                                                                JAN-TREX-00102470                    JAN-TREX-00102479
                         Management, 16(4), pp.220-229
                         Garcia J et al., Chronic Pain States: Pathophysiology and Medical Therapy, Seminars in Arthritis and Rheumatism, 27(1),
JA-04609    08/01/1997                                                                                                                                JAN-TREX-00102480                    JAN-TREX-00102495
                         pp. 1-16
                         Jadad AR et al., Morphine responsiveness of chronic pain: double-blind randomised crossover study with patient-
JA-04610    06/06/1992                                                                                                                                JAN-TREX-00102496                    JAN-TREX-00102501
                         controlled analgesia, Lancet, 339 (8806), pp. 1367-71
JA-04611    01/20/1996   Moulin DE et al., Randomised trial of oral morphine for chronic non-cancer pain, Lancet, 347(8995), p. 143                   JAN-TREX-00102502                    JAN-TREX-00102515
JA-04612    04/01/1993   Newshan GT et al., Pain Characteristics and Their Management in Persons with AIDS, JANAC, 4(2), pp. 53-59                    JAN-TREX-00102516                    JAN-TREX-00102522
                         Pappagallo M et al., Ethical Issues in the Management of Chronic Nonmalignant Pain, Seminars in Neurology, 17(3), pp.
JA-04613    06/19/1905                                                                                                                                JAN-TREX-00102523                    JAN-TREX-00102533
                         203-211
                         Portenoy RK, Opioid Therapy for Chronic Nonmalignant Pain: Current Status, Progress in Pain Research and
JA-04614    06/16/1905                                                                                                                                JAN-TREX-00102534                    JAN-TREX-00102576
                         Management, Volume 1, pp. 247-287
                         Reidenberg MM et al., Commentary: The need for an open mind about the treatment of chronic nonmalignant pain,
JA-04615    04/01/1994                                                                                                                                JAN-TREX-00102577                    JAN-TREX-00102580
                         Clinical Pharmacology & Therapeutics, 55(4), pp. 367-69
JA-04616    08/01/1991   Schug SA et al., Treatment Principles for the Use of Opioids in Pain of Nonmalignant Origin, Drugs, 42(2), pp. 228-239       JAN-TREX-00102581                    JAN-TREX-00102594
                         U.S. Department of Health and Human Services, Substance Abuse and Mental Health Services Administration, Office of
JA-04617    08/01/2002                                                                                                                                JAN-TREX-00102595                    JAN-TREX-00102720
                         Applied Studies, Drug Abuse Warning Network: Development of a New Design, Methodology Report
                         U.S. Department of Health and Human Services, Substance Abuse and Mental Health Services Administration, Office of
JA-04618    08/01/2002                                                                                                                                JAN-TREX-00102721                    JAN-TREX-00102862
                         Applied Studies, Emergency Department Trends From the Drug Abuse Warning Network, Final Estimates 1994-2001
                         U.S. Department of Health and Human Services, Substance Abuse and Mental Health Services Administration, Office of
JA-04619    02/01/2002   Applied Studies, Emergency Department Trends from the Drug Abuse Warning Network, Preliminary Estimates January-             JAN-TREX-00102863                    JAN-TREX-00103006
                         June 2001 with Revised Estimates 1994-2000
                         U.S. Department of Health and Human Services, Substance Abuse and Mental Health Services Administration, Fact
JA-04620    06/01/2004                                                                                                                                JAN-TREX-00103007                    JAN-TREX-00103008
                         Sheet, Who Uses Data from the New DAWN?
JA-04621    08/09/2019   U.S. Drug Enforcement Agency, Drug Scheduling                                                                                JAN-TREX-00103009                    JAN-TREX-00103011
                         Nagda J et al., Chapter 4, Definitions and Classifications of Pain, in Warfield CA et al., Principles and Practice of Pain
JA-04622    06/26/1905                                                                                                                                JAN-TREX-00103012                    JAN-TREX-00103018
                         Medicine, 2d ed., pp. 51-54
JA-04623    11/11/1998   Eisenberg DM et al., Trends in Alternative Medicine Use in the United States, 1990-1997, JAMA, 280(18), pp. 1569-1575 JAN-TREX-00103019                           JAN-TREX-00103025

JA-04624    06/26/1905   Audette J, Chapter 7 Acupuncture, in Warfield CA et al., Principles and Practice of Pain Medicine, 2d ed., pp. 785-791       JAN-TREX-00103026                    JAN-TREX-00103035
                         Leskowitz E, Chapter 77, Complementary and Alternative Medicine in Pain Management, in Warfield CA et al., Principles
JA-04625    06/26/1905                                                                                                                         JAN-TREX-00103036                           JAN-TREX-00103043
                         and Practice of Pain Medicine, 2d ed., pp. 780-784
JA-04626    06/29/1905   Brennan F et al., Pain Management: A Fundamental Human Right, Anesthesia & Analgesia, 105(1), pp. 205-221                    JAN-TREX-00103044                    JAN-TREX-00103060

JA-04627    10/11/2018   Lipman AG et al., Opioid Pharacotherapy: Introduction, Principles & Practice of Pain Medicine, 2d ed., pp. 1-53              JAN-TREX-00103061                    JAN-TREX-00103113
                         Morgan JP, American Opiophobia: Customary Underutilization of Opioid Analgesics, Controversies in Alcoholism and
JA-04628    06/08/1905                                                                                                                                JAN-TREX-00103114                    JAN-TREX-00103124
                         Substance Abuse, pp. 163-173
                         The Use of Opioids for the Treatment of Chronic Pain, A Consensus Statement from the American Academy of Pain
JA-04629    06/19/1905                                                                                                                                JAN-TREX-00103125                    JAN-TREX-00103128
                         Medicine and the American Pain Society, Clinical Journal of Pain, 13(1), pp. 6-8
                         Federation of State Medical Boards of the United States, Inc., Model Guidelines for the Use of Controlled Substances for
JA-04630    05/02/1998                                                                                                                                JAN-TREX-00103129                    JAN-TREX-00103132
                         the Treatment of Pain
                         Pappagallo M, The Concept of Pseudotolerance to Opioids, Journal of Pharmaceutical Care in Pain & Symptom Control,
JA-04631    06/20/1905                                                                                                                                JAN-TREX-00103133                    JAN-TREX-00103136
                         6(2), pp. 95-98
JA-04632    06/26/1905   Won A, Chapter 57, Pain in the Elderly, in Warfield CA et al., Principles and Practice of Pain Medicine, 2d ed., pp. 571-79 JAN-TREX-00103137                     JAN-TREX-00103148
                                                                                Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 102 of 117. PageID #: 415114



                                                                                                                                                                 Janssen Defendants’ Trial Exhibit List (09/25/19)
  Ex. No.      Date                                                               Description                                                                       BegBates                               EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
                         U.S. Department of Health and Human Services, Centers for Disease Control and Prevention, National Center for Health
JA-04633    06/28/1905                                                                                                                                 JAN-TREX-00103149                    JAN-TREX-00103707
                         Statistics, Health, United States, 2006, with Chartbook on Trends in the Health of Americans
                         The Use of Opioids for the Treatment of Chronic Pain, A Consensus Statement from the American Academy of Pain
JA-04634    06/19/1905                                                                                                                                 JAN-TREX-00103708                    JAN-TREX-00103711
                         Medicine and the American Pain Society, Clinical Journal of Pain, 13(1), pp. 6-8
                         National Pharmaceutical Council, Inc., and Joint Commission on Accreditation of Healthcare Organizations, Pain: Current
JA-04635    12/01/2001                                                                                                                                 JAN-TREX-00103712                    JAN-TREX-00103812
                         Understanding of Assessment, Management, and Treatments
JA-04636    06/26/1905   Warfield CA et al., Preface, Principles and Practice of Pain Medicine, 2d ed., pp. xxi-xxiii                                  JAN-TREX-00103813                    JAN-TREX-00103818
                         Rosenblum A et al., Pain Among Chemically Dependent Patients in Methadone Maintenance and Residential Treatment
JA-04637    05/14/2003                                                                                                                                 JAN-TREX-00103819                    JAN-TREX-00103827
                         Facilities, JAMA 289(18), pp. 2370-2378
                         Fishman S., The War on Pain: How Breakthroughs in the New Field of Pain Medicine Are Turning the Tide Against
JA-04638    06/22/1905                                                                                                                                 JAN-TREX-00103828                    JAN-TREX-00103850
                         Suffering
                         Macres S, Chapter 62, Adjuvant Analgesics, in Warfield CA et al., Principles and Practice of Pain Medicine, 2d ed., pp.
JA-04639    06/26/1905                                                                                                                                 JAN-TREX-00103851                    JAN-TREX-00103865
                         .627-38
JA-04640     NO DATE     Index, Findng Relief References                                                                                               JAN-TREX-00103866                    JAN-TREX-00103868
                         U.S. Department of Health and Human Services, Pain Management Best Practices Inter-Agency Task Force Report;
JA-04641    05/09/2019                                                                                                                                 JAN-TREX-00103869                    JAN-TREX-00103984
                         Updates, Gaps, Inconsistencies, and Recommendations
JA-04642    06/01/2009   American Pain Foundation, Pain Resource Guide: Getting the Help You Need                                                      JAN-TREX-00103985                    JAN-TREX-00104016
JA-04643     NO DATE     American Pain Foundation, Pain Notebook                                                                                       JAN-TREX-00104017                    JAN-TREX-00104040
                         American Pain Society, Evidence Review, APS-AAPM Clinical Guidelines for the Use of Chronic Opioid Therapy in Chronic
JA-04644    01/23/2019                                                                                                                                 JAN-TREX-00149815                    JAN-TREX-00149815
                         Noncancer Pain
JA-04645     NO DATE     American Pain Society, Pain: Current Understanding of Assessment, Management, and Treatments                                  JAN-TREX-00104041                    JAN-TREX-00104145
JA-04646    06/16/2005   Libby RT, Treating Doctors as Drug Dealers: The DEA's War on Prescription Painkillers, Policy Analysis, 545, pp. 1-27         JAN-TREX-00104146                    JAN-TREX-00104173
JA-04647    11/13/2003   Ballantyne JC et al., Opioid Therapy for Chronic Pain, NEJM 349(20), pp. 1943-1953                                            JAN-TREX-00104174                    JAN-TREX-00104184
JA-04648    06/27/1905   Lowinson JH, Substance Abuse: A Comprehensive Textbook                                                                        JAN-TREX-00104185                    JAN-TREX-00104228
                         McNaughton EC et al., Assessing Abuse Potential of New Analgesic Medications Following Market Release: An Evaluation
JA-04649    07/07/1905                                                                                                                                 JAN-TREX-00104229                    JAN-TREX-00104238
                         of Internet Discussion of Tapentadol Abuse, Pain Medicine 2015(16), pp. 131-140
                         Bohnert ASB et al., Association Between Opioid Prescribing Patterns and Opioid Overdose-Related Deaths, JAMA,
JA-04650    04/06/2011                                                                                                                                 JAN-TREX-00104239                    JAN-TREX-00104245
                         305(13), pp. 1315-21
                         Boudreau D et al., Trends in De-facto Long-term Opioid Therapy for Chronic Non-Cancer Pain, NIH Public Access
JA-04651    12/01/2009                                                                                                                                 JAN-TREX-00104246                    JAN-TREX-00104259
                         Manuscript
                         Cepeda MS et al., Comparison of Opioid Doctor Shopping for Tapentadol and Oxycodone: A Cohort Study, Journal of Pain
JA-04652    02/01/2013                                                                                                                                 JAN-TREX-00104260                    JAN-TREX-00104266
                         14(2), pp. 158-64
                         Cepeda MS et al., Comparison of Opioid Doctor Shopping for Tapentadol and Oxycodone: Results From A Cohort Study,
JA-04653    10/01/2013                                                                                                                                 JAN-TREX-00104267                    JAN-TREX-00104281
                         Journal of Pain 14(10), pp. 1227-41
                         Dart RC et al., Diversion and Illicit Sale of Extended Release Tapentadol in the United States, Pain Medicine 2016(17), pp.
JA-04654    07/08/1905                                                                                                                                 JAN-TREX-00104282                    JAN-TREX-00104288
                         1490-96
                         Afilalo M et al., Efficacy of Tapentadol ER for Managing Moderate to Severe Chronic Pain, Pain Physician 2013(16), pp.
JA-04655    01/01/2013                                                                                                                                 JAN-TREX-00104289                    JAN-TREX-00104302
                         27-40
                         Vorsanger G et al., Evaluation of study discontinuations with tapentadol immediate release and oxycodone immediate
JA-04656    05/01/2010                                                                                                                                 JAN-TREX-00104303                    JAN-TREX-00104313
                         release in patients with low back or osteoarthritis pain, Journal of Opioid Management 6(3), pp. 169-79
                         Galia E et al., Evaluation of the tamper-resistant properties of tapenadol extended-release tablets: Results of in vitro
JA-04657    05/01/2014                                                                                                                                 JAN-TREX-00104314                    JAN-TREX-00104323
                         laboratory analyses, Journal of Opioid Management 10(3), pp. 149-58
JA-04658    02/20/2013   Jones CM et al., Research Letter, Pharmaceutical Overdose Deaths, United States, 2010, JAMA 309(7), pp. 657-59                JAN-TREX-00104324                    JAN-TREX-00104326

                         Kosinski MR et al., An observational study of health-related quality of life and pain outcomes in chronic low back pain
JA-04659    05/04/2005                                                                                                                                 JAN-TREX-00104327                    JAN-TREX-00104341
                         patients treated with fentanyl transdermal system, Current Medical Research and Opinion 21(6), pp. 849-62
JA-04660    08/22/2012   Kuehn BM, Methadone Overdose Deaths Rise With Increased Prescribing for Pain JAMA 308(8), pp. 749-50                          JAN-TREX-00104342                    JAN-TREX-00104343
                         Zenz M, Long-Term Oral Opioid Therapy in Patients With Chronic Nonmalignant Pain, Journal of Pain and Sympton
JA-04661    02/01/1992                                                                                                                                 JAN-TREX-00104344                    JAN-TREX-00104352
                         Management 7(2), pp.69-77
JA-04662    04/24/2019   Dowell D et al., Perspective: No Shortcuts to Safer Opioid Prescribing, NEJM                                                  JAN-TREX-00104353                    JAN-TREX-00104355
                         Dart RC et al., Nonmedical Use of Tapentadol Immediate Release by College Students, Clinical Journal of Pain 2014(30),
JA-04663    07/06/1905                                                                                                                                 JAN-TREX-00104356                    JAN-TREX-00104363
                         pp. 685-92
JA-04664    06/20/1905   Collett BJ, Opioid tolerance: the clinical perspective, British Journal of Anaesthesia 1998(81), pp. 58-8                     JAN-TREX-00104364                    JAN-TREX-00104374
                         DennisC.Turk, PhD, ElizabethJ.Dansie, PhD, HilaryD.Wilson, PhD, BruceMoskovitz, MD, and MyoungKim,PhD, Physicians’
JA-04665    07/06/1905   Beliefs and Likelihood of Prescribing Opioid Tamper-Resistant Formulations for Chronic Noncancer Pain Patients,               JAN-TREX-00114424                    JAN-TREX-00114431
                         WileyPeriodicals,Inc., Volume 14, pp. 625-636, 2014
                         Vorsanger G et al., Post hoc analysis of data from a 90-day clinical trial evaluating the tolerability and efficacy of
JA-04666    07/01/2011   tapentadol immediate release and oxycodone immediate release for the relief of moderate to severe pain in elderly and         JAN-TREX-00104375                    JAN-TREX-00104381
                         nonelderly patients, Pain Research and Management 16(4), pp. 245-51
                         Salinas GD et al., Primary care physician attitudes and perceptions of the impact of FDA-proposed REMS policy on
JA-04667    10/04/2012                                                                                                                                 JAN-TREX-00104382                    JAN-TREX-00104388
                         prescription of extended-release and long-acting opioids, Journal of Pain Research 2012(5), pp. 363-69
                         Butler SF et al., Tapentadol Abuse Potential: A Postmarketing Evaluation Using a Sample of Individuals Evaluated for
JA-04668    07/07/1905                                                                                                                                 JAN-TREX-00104389                    JAN-TREX-00104400
                         Substance Abuse Treatment, Pain Medicine 2015(16), pp. 119-30
                                                                                     Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 103 of 117. PageID #: 415115



                                                                                                                                                                      Janssen Defendants’ Trial Exhibit List (09/25/19)
  Ex. No.         Date                                                                 Description                                                                        BegBates                              EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
                                Allan L, Transdermal Fentanyl Versus Sustained Release Oral Morphine in Strong-Opioid Naive Patients With Chronic Low
JA-04669       06/27/1905                                                                                                                                JAN-TREX-00104401                       JAN-TREX-00104407
                                Back Pain, SPINE 30(22), pp. 2484-90
                                Warner EA, Opioids for the Treatment of Chronic Noncancer Pain, The American Journal of Medicine 2012(125), pp.
JA-04670       07/04/1905                                                                                                                                JAN-TREX-00104408                       JAN-TREX-00104414
                                1155-61
                                Wisniewski AM et al., The Epidemiologic Association Between Opioid Prescribing, Non-Medical Use, and Emergency
JA-04671       06/30/1905                                                                                                                                JAN-TREX-00104415                       JAN-TREX-00104426
                                Department Visits, Journal of Addictive Diseases 27(1), pp. 1-11
                                Wright ER, The iatrogenic epidemic of prescription drug abuse: County-level determinants of opioid availability and
JA-04672       07/06/1905                                                                                                                                JAN-TREX-00104427                       JAN-TREX-00104433
                                abuse, Drug and Alcohol Dependence 138(2014), pp. 209-15
JA-04673       07/01/2005       FDA Alert: Postmarket Drug Safety Information for Patients and Providers                                                 JAN-TREX-00104434                       JAN-TREX-00104435
JA-04674       07/15/2005       FDA Safety Warnings Regarding Use of Fentanyl Transdermal (Skin) Patches                                                 JAN-TREX-00149816                       JAN-TREX-00149816
JA-04675       09/27/2004       Civil Case Information Statement and Amended Complaint                                                                   JAN-TREX-00104436                       JAN-TREX-00104467
JA-04676       07/06/2012       Complaint                                                                                                                JAN-TREX-00104468                       JAN-TREX-00104575
JA-04677       12/03/2014       Order                                                                                                                    JAN-TREX-00104576                       JAN-TREX-00104577
JA-04678       07/10/2018       Civil Docket                                                                                                             JAN-TREX-00104578                       JAN-TREX-00104582
JA-04679       03/28/2017       Letter from Claire McCaskill to Alex Gorsky                                                                              JAN-TREX-00104583                       JAN-TREX-00104587
                                U.S. Senate Homeland Security and Government Affairs Committee, Minority Staff Report, Fueling an Epidemic (Report
JA-04680       07/10/1905                                                                                                                                JAN-TREX-00104588                       JAN-TREX-00104610
                                Two): Exposing the Financial Ties Between Opioid Manufacturers and Third Party Advocacy Groups
JA-04681       12/23/2010       Settlement Agreement and Release                                                                                         JAN-TREX-00104611                       JAN-TREX-00104621
JA-04682       11/18/2010       Opinion                                                                                                                  JAN-TREX-00104622                       JAN-TREX-00104634
JA-04683       08/22/2018       Court Docket                                                                                                             JAN-TREX-00104635                       JAN-TREX-00104643
JA-04684       12/23/2010       Settlement agreement between Janssen and West Vuirginia                                                                  JAN-TREX-00104644                       JAN-TREX-00104654
JA-04685       05/08/2012       Letter from Senators Max Baucus and Charles Grassley to William Weldon                                                   JAN-TREX-00149817                       JAN-TREX-00149817
JA-04686       05/01/2013       Letter from Derrick Johnson to Janssen Custodian of Records                                                              JAN-TREX-00104655                       JAN-TREX-00104674
JA-04687       05/29/2012       Complaint for Violation of the Federal False Claims Act                                                                  JAN-TREX-00104675                       JAN-TREX-00104712
JA-04688       09/30/2014       The Government's Notice of Election to Decline Intervention                                                              JAN-TREX-00149818                       JAN-TREX-00149818
JA-04689       12/29/2014       Order of Dismissal                                                                                                       JAN-TREX-00149819                       JAN-TREX-00149819
JA-04690       07/10/2018       Civil docket for United States v. J&J                                                                                    JAN-TREX-00104713                       JAN-TREX-00104717
JA-04691       03/18/1998       Letter from Elizabeth Turek to Stephen Sherman                                                                           JAN-MS-03090755                         JAN-MS-03090851
JA-04692       04/08/1998       Letter from Elizabeth M. Turek to Stephen W. Sherman                                                                     JAN-TREX-00149821                       JAN-TREX-00149822
JA-04693       04/16/1998       Letter from Stephen W. Sherman to Elizabeth M. Turek                                                                     JAN-TREX-00104718                       JAN-TREX-00104720
JA-04694       02/29/2000       Letter from Cynthia Chianese to Spencer Salis Enclosing Duragesic Marketing Materials                                    JAN-MS-03090864                         JAN-MS-03090883
JA-04695       11/01/2011       CDC Press Release, re: Prescription painkiller overdoses at epidemic levels                                              JAN-TREX-00104721                       JAN-TREX-00104723
JA-04696       11/04/2011       CDC, Morbidity and Mortality Weekly Report, Vol. 60, No. 43, Nov. 4, 2011                                                JAN-TREX-00104724                       JAN-TREX-00104759
JA-04697       08/25/2011       Janssen, Nucynta ER tablets Risk Evaluation and Mitigation Strategy                                                      JAN-TREX-00104760                       JAN-TREX-00104807
JA-04698       08/19/2004       Letter from Judith A. Racoosin to Tania Hillmer                                                                          JAN-TREX-00104808                       JAN-TREX-00104855
JA-04699       07/06/1905       Janssen Website: Pain Management Resources | Prescribe Responsibly, available at www.prescriberesponsibly.com            JAN-TREX-00149823                       JAN-TREX-00149823
                                National Association of School Nurses Press Release, re: National Association of School Nurses Launches Educational
JA-04700       04/16/2008                                                                                                                                    JAN-TREX-00104856                   JAN-TREX-00104857
                                Program to Address Surge of Prescription Drug Abuse by America's Youth
                                Buynak R, et al., Long-term Safety and Efficacy of Tapentadol Extended Release Following Up to 2 Years of Treatment in
JA-04701       11/01/2015       Patients With Moderate to Severe, Chronic Pain: Results of an Open-label Extension Trial, Clinical Therapeutics, Vol. 37, JAN-TREX-00104858                      JAN-TREX-00104876
                                No. 11, pp. 2420-2438
                                Buynak R, et al., Efficacy and safety of tapentadol extended release for the management of chronic low back pain:
JA-04702       07/02/1905       results of a prospective, randomized, double-blind, placebo- and active-controlled Phase III study, Expert Opinion           JAN-TREX-00104877                   JAN-TREX-00104894
                                Pharmacother, 11(11), pp. 1787-1804
                                Gilron I, et al., Pregabalin for Peripheral Neuropathic Pain: A Multicenter, Enriched Enrollment Randomized Withdrawal,
JA-04703    03/2011 - 04/2011                                                                                                                                JAN-TREX-00104895                   JAN-TREX-00104909
                                Placebo-controlled Trial, The Clinical Journal of Pain, 27(3), pp. 185-193
                                Katz N, et al., A 12-week, randomized, placebo-controlled trial assessing the safety and efficacy of oxymorphone
JA-04704       06/29/1905       extended release for opioid-naive patients with chronic low back pain, Current Medical Research and Opinion, 23:1, pp. JAN-TREX-00104910                         JAN-TREX-00104922
                                117-128
                                Schwartz S, et al., Safety and efficacy of tapentadol ER in patients with painful diabetic peripheral neuropathy: results of
JA-04705       12/02/2010       a randomized-withdrawal, placebo-controlled trial, Current Medical Research & Opinion, Vol. 27, No. 1, pp. 151-162,          JAN-TREX-00104923                   JAN-TREX-00104934
                                2011
                                Wild JE, et al., Long-term Safety and Tolerability of Tapentadol Extended Release for the Management of Chronic Low
JA-04706       07/02/1905                                                                                                                                    JAN-TREX-00104935                   JAN-TREX-00104946
                                Back Pain or Osteoarthritis Pain, Pain Practice, Vol. 10, Iss. 5, pp. 416-427, 2010
                                Webster LR, Opioid Risk Tool, Predicting aberrant behaviors in Opioid-treated patients, Pain Med, 6(6), p. 432, available
JA-04707       06/27/1905                                                                                                                                    JAN-TREX-00104947                   JAN-TREX-00104948
                                at www.drugabuse.gov/nidamed-medical-health-professionals
                                FDA Website: A Guide to Safe Use of Pain Medicine, available at www.fda.gov/consumers/consumer-updates/guide-safe-
JA-04708       02/09/2009                                                                                                                                    JAN-TREX-00104949                   JAN-TREX-00104954
                                use-pain-medicine
                                Food and Drug Administration Press Release, Statement by Douglas Throckmorton, M.D., Deputy Center Director for
                                Regulatory Programs in FDA's Center for Drug Evaluation and Research, on New Opioid Analgesic Labeling Changes to
JA-04709       04/09/2019                                                                                                                              JAN-TREX-00104955                         JAN-TREX-00104958
                                Give Providers Better Information for How to Properly Taper Patients Who Are Physically Dependent on Opioids, April 9,
                                2019
JA-04710       06/18/1905       The Use of Opioids for the Treatment of Chronic Pain, American Pain Society News, pp. 77-79                            JAN-TREX-00104959                         JAN-TREX-00104961
                                                                                 Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 104 of 117. PageID #: 415116



                                                                                                                                                                  Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.      Date                                                               Description                                                                        BegBates                             EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-04711     07/10/1905   American Medical Association House of Delegates (I-18), Report of Reference Committee B                                       JAN-TREX-00104962                    JAN-TREX-00105001
                          Baker, DW, History of The Joint Commission's Pain Standards: Lessons for Today's Prescription Opioid Epidemic, JAMA,
JA-04712     03/21/2017                                                                                                                                 JAN-TREX-00105002                    JAN-TREX-00105003
                          Vol. 317, No. 11, pp. 117-118
JA-04713     06/12/1905   Benedetti C, et al., Systemic Analgesics, pp. 1640-1675                                                                       JAN-TREX-00105004                    JAN-TREX-00105041
JA-04714       No Date    Bonica JJ Presentation Abstract: Treatment of Cancer Pain: Current Status and Future Needs                                    JAN-TREX-00149824                    JAN-TREX-00149824
JA-04715     06/01/1905   Bonica JJ, Importance of the Problem, Advances in Pain Research and Therapy, Vol. 2, pp. 1-12                                 JAN-TREX-00105042                    JAN-TREX-00105055
                          Cepeda MS, et al., Comparison of the Risks of Opioid Abuse or Dependence Between Tapentadol and Oxycodone:
JA-04716     10/01/2013                                                                                                                                 JAN-TREX-00105056                    JAN-TREX-00105070
                          Results From a Cohort Study, The Journal of Pain, Vol. 14, No. 10, pp. 1227-1241
                          Cepeda MS, et al., Comparison of Opioid Abuse or Doctor Shopping for Tapentadol and Oxycodone: A Cohort Study, The
JA-04717     02/01/2013                                                                                                                                 JAN-TREX-00105071                    JAN-TREX-00105077
                          Journal of Pain, Vol. 14, No. 2, pp. 158-164
JA-04718     06/18/1980   Cohen F, Postsurgical Pain Relief: Patients' Status and Nurses' Medication Choices, Pain, Vol. 9, pp. 265-274                 JAN-TREX-00105078                    JAN-TREX-00105087
                          Dowell D, et al., CDC Guideline for Prescribing Opioids for Chronic Pain -- United States, 2016, MMWR, Vol. 65, No. 1, pp.
JA-04719     03/18/2016                                                                                                                                 JAN-TREX-00105088                    JAN-TREX-00105139
                          1-49
JA-04720     09/14/2018   CDC, MMWR, Vol. 67, No. 36, pp. 1001-1006                                                                                     JAN-TREX-00105140                    JAN-TREX-00105145
                          Andreae, Michael et al; Bayesian Responder Meta-Analysis of Regional Anesthesida to Prevent Chronic Pain After Iliac
JA-04721      No Date                                                                                                                                   JAN-TREX-00105146                    JAN-TREX-00105408
                          Crest Bone Graft Harvesting.
                          Dart RC, et al., Nonmedical Use of Tapentadol Immediate Release by College Students, Clinical J. of Pain, Vol. 30, No. 8,
JA-04722     08/01/2014                                                                                                                                 JAN-TREX-00105409                    JAN-TREX-00105416
                          pp. 685-692
JA-04723     10/01/2000   Department of Veterans Affairs, Pain as the 5th Vital Sign Toolkit                                                            JAN-TREX-00105417                    JAN-TREX-00105473
                          Donovan M, et al., Incidence and characteristics of pain in a sample of medical-surgical inpatients, Pain, Vol. 30, pp. 69-
JA-04724     06/09/1905                                                                                                                                 JAN-TREX-00105474                    JAN-TREX-00105483
                          78
                          Etropolski M, et al., Safety and Tolerability of Tapentadol Extended Release in Moderate to Severe Chronic Osteoarthritis
JA-04725     07/02/2014   or Low Back Pain Management: Pooled Analysis of Randomized Controlled Trials, Advanced Therapy, Vol. 31, pp. 604-             JAN-TREX-00105484                    JAN-TREX-00105500
                          620
                          Federation of State Medical Boards of the United States, Inc., Model Policy for the Use of Controlled Substances for the
JA-04726     06/27/1905                                                                                                                                 JAN-TREX-00105501                    JAN-TREX-00105506
                          Treatment of Pain, Journal of Pain & Palliative Care Pharmacotherapy, Vol. 19(2), pp. 73-78
                          Galvez R, et al., Tapentadol Prolonged Release Versus Strong Opioids for Severe, Chronic Low Back Pain: Results of an
JA-04727     03/07/2013                                                                                                                                 JAN-TREX-00105507                    JAN-TREX-00105537
                          Open-Label, Phase 3b Study, Advances in Therapy, 30(3), pp. 229-259
                          Health Professional for Patients in Pain Organization: Health Professionals Call on the CDC to Address Misapplication of
JA-04728     03/06/2019   its Guideline on Opioids for Chronic Pain through Public Clarification and Impact Evaluation, available at                    JAN-TREX-00149825                    JAN-TREX-00149825
                          https;//healthprofessionalsforpatientsinpain.org/the-letter-1
                          Committee on Advancing Pain Research, Care, and Education, Board on Health Sciences Policy, Institute of Medicine of
JA-04729     07/03/1905   the National Academies, Relieving Pain in America: A Blueprint for Transforming Prevention, Care, Education, and              JAN-TREX-00105538                    JAN-TREX-00105920
                          Research
                          Kosinski MR, et al., An observational study of health-related quality of life and pain outcomes in chronic low back pain
JA-04730     06/27/1905                                                                                                                                 JAN-TREX-00105921                    JAN-TREX-00105935
                          patients treated with fentanyl transdermal system, Current Medical Research and Opinion, Vol. 21, No. 6, pp. 849-862
                          Marks RM, et al., Undertreatment of Medical Inpatients with Narcotic Analgesics, Annals of Internal Medicine, Vol. 78,
JA-04731     02/01/1973                                                                                                                                 JAN-TREX-00105936                    JAN-TREX-00105944
                          No. 2, pp. 173-181
JA-04732     11/12/2003   Meldrum ML, A Capsule History of Pain Management, JAMA, Vol. 290, No. 18, pp. 2470-2475                                       JAN-TREX-00105945                    JAN-TREX-00105950
                          Nahin R, Estimates of Pain Prevalence and Severity in Adults: United States 2012, The Journal of Pain, Vol. 16, No. 8, pp.
JA-04733     08/01/2015                                                                                                                                 JAN-TREX-00105951                    JAN-TREX-00105962
                          769-780
                          U.S Department of Health & Human Services, National Institutes of Health: The Integrated Approach to the Management
JA-04734     05/19/1986   of Pain: National Institute of Health Consensus Development Conference Statement May 19-21, 1986, available at                JAN-TREX-00149826                    JAN-TREX-00149830
                          https://consensus.nih.gov/1986/1986painmanagement055html.htm
                          Nugent M, et al., Long-Term Observations of Patients Receiving Transdermal Fentanyl After a Randomized Trial, Journal
JA-04735     05/01/2001                                                                                                                                 JAN-TREX-00105963                    JAN-TREX-00105969
                          of Pain and Symptom Management, Vol. 21, No. 5, pp. 385-391
                          Portenoy RK, et al., Chronic Use of Opioid Analgesics in Non-Malignant Pain: Report of 38 Cases, Pain, Vol. 25, pp. 171-
JA-04736     06/08/1905                                                                                                                                 JAN-TREX-00105970                    JAN-TREX-00105985
                          186
                          Reid C., et al., The World Health Organization three-step analgesic ladder comes of age, Palliative Medicine, Vol. 18, pp.
JA-04737     06/26/1905                                                                                                                                 JAN-TREX-00105986                    JAN-TREX-00105987
                          175-176
JA-04738     01/29/2019   Chronic pain patients in need of opioids take anger and frustration to Attorney General's office, Kelly Roliard               JAN-TREX-00149831                    JAN-TREX-00149831
JA-04739     07/06/1905   Accepted abstracts, PAINWeek                                                                                                  JAN-TREX-00105988                    JAN-TREX-00106256
                          Sriwatanakui K, et al., Analysis of Narcotic Analgesic Usage in the Treatment of Postoperative Pain, JAMA, Vol. 250, No.
JA-04740     08/19/1983                                                                                                                                 JAN-TREX-00106257                    JAN-TREX-00106260
                          7, pp. 926-929
JA-04741     01/29/2019   Stanish E, Don't Punish Pain rally held to bring attention to chronic pain patients denied medication                         JAN-TREX-00106261                    JAN-TREX-00106264
JA-04742       No Date    Twycross RG, The use of narcotic analgesics in terminal illness, pp. 10-17                                                    JAN-TREX-00106265                    JAN-TREX-00106272
JA-04743     02/01/1992   HHS, Clinical Practice Guideline: Acute Pain Management: Operative or Medical Procedures and Trauma                           JAN-TREX-00106273                    JAN-TREX-00106436
JA-04744     02/01/1992   HHS, Clinical Practice Guideline: Acute Pain Management: Operative or Medical Procedures and Trauma                           JAN-TREX-00106437                    JAN-TREX-00106600
JA-04745     01/30/2019   Wingerter M, Confusion over opioid prescribing rules remains as Legislature returns, The Daily Oklahoman                      JAN-TREX-00106601                    JAN-TREX-00106603
JA-04746     06/12/1905   WHO Expert Committee, Cancer pain relief and palliative care                                                                  JAN-TREX-00106604                    JAN-TREX-00106679
JA-04747     06/08/1905   WHO, Cancer Pain Relief                                                                                                       JAN-TREX-00106680                    JAN-TREX-00106758
JA-04748     06/18/1905   WHO, Cancer pain relief: with a guide to opioid availability, 2d ed                                                           JAN-TREX-00106759                    JAN-TREX-00106828
                          Wright ER, et al., The iatrogenic epidemic of prescription drug abuse: County-level determinants of opioid availability
JA-04749     03/14/2014                                                                                                                                 JAN-TREX-00106829                    JAN-TREX-00106837
                          and abuse, Drug and Alcohol Dependence, Vol. 138, pp. 209-215
                                                                                 Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 105 of 117. PageID #: 415117



                                                                                                                                                                  Janssen Defendants’ Trial Exhibit List (09/25/19)
  Ex. No.      Date                                                               Description                                                                 BegBates                                      EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
                         Haentzchel H., et al., Fentanyl-TTS (Durogesic) Reduces Pain and Improves Daytime Activity and Nighttime Sleep Quality
JA-04750    08/05/2019                                                                                                                          JAN-TREX-00106838                            JAN-TREX-00106839
                         in Patients with Pain Associated with Rheumatoid Arthritis, Darmstadt, Vol. 60, 2001
JA-04751    05/04/1998   Passik SD, et al., Substantive Abuse Issues in Cancer Patients, Oncology, Vol. 12, No. 4, pp. 517-521                  JAN-TREX-00106840                            JAN-TREX-00106845
JA-04752    03/05/2004   Gan TJ, et al., Patient preferences for acute pain treatment, British Journal of Anaesthesia, 92(5), pp. 681-688       JAN-TREX-00106846                            JAN-TREX-00106853
JA-04753    12/01/2001   National Pharmaceutical Council, Inc., Pain: Current Understanding of Assessment, Management, and Treatments                   JAN-TREX-00106854                    JAN-TREX-00106954
JA-04754    06/29/1905   Pyati S, et al., Perioperative Pain Management, CNS Drugs, 21(3), pp. 185-211                                                  JAN-TREX-00106955                    JAN-TREX-00106981
JA-04755    06/25/1905   Ballantyne JC, et al., Opioid Therapy for Chronic Pain, The New England Journal of Medicine, Vol. 349, pp. 1943-1953           JAN-TREX-00106982                    JAN-TREX-00106992

JA-04756    01/23/2008   Kelly JP, et al., Prevalence and characteristics of opioid use in the US adult population, Pain, Vol. 138, pp. 507-513         JAN-TREX-00106993                    JAN-TREX-00106999
                         Coluzzi F, et al., Opioid therapy for chronic noncancer pain: practice guidelines for initiation and maintenance of therapy,
JA-04757    06/27/1905                                                                                                                                  JAN-TREX-00107000                    JAN-TREX-00107008
                         Minerva Anestesiol, Vol. 71, pp. 425-433
                         Hong D, et al., The Side Effects of Morphine and Hydromorphone Patient-Controlled Analgesia, Anesthesia & Analgesia,
JA-04758    10/01/2008                                                                                                                                  JAN-TREX-00107009                    JAN-TREX-00107014
                         Vol. 107, No. 4, pp. 1384-1389
JA-04759    06/28/1905   Eisenberg E, et al., Opioids for neuropathic pain (Review), Cochrane Database of Systematic Reviews, Issue 3                   JAN-TREX-00107015                    JAN-TREX-00107058
                         Rollason V, et al., Pharmacogenetics of analgesics: toward the individualization of prescription, Pharmacogenomics, 9(7),
JA-04760    06/30/1905                                                                                                                                  JAN-TREX-00107059                    JAN-TREX-00107087
                         pp. 905-933
JA-04761    06/26/1905   Kalso E, et al., Opioids in chronic non-cancer pain: systematic review of efficacy and safety, Pain, Vol. 112, pp. 372-380     JAN-TREX-00107088                    JAN-TREX-00107096
                         Lynch EP, et al., The Impact of Postoperative Pain on the Development of Postoperative Delirium, Anesthesia Anaslgesic,
JA-04762    06/20/1905                                                                                                                           JAN-TREX-00107097                           JAN-TREX-00107101
                         Vol. 86, pp. 781-785
JA-04763    10/01/2000   Frederick Perkins, et al., Chronic Pain as an Outcome of Surgery, Anesthesiology, Vol. 93, pp. 1123-1133, October 2000         JAN-TREX-00107102                    JAN-TREX-00107112
                         Bhushan Bhamb, et al., Survey of Select Practice Behaviors by Primary Care Physicians on the Use of Opioids for Chronic
JA-04764    06/28/1905                                                                                                                                  JAN-TREX-00107113                    JAN-TREX-00107119
                         Pain, Current Medical Research and Opinion, Vol. 22, pp. 1859-1865, 2006
                         Beth Jung et al., The Risk of Action by the Drug Enforcement Administration Against Physicians Prescribing Opioids for
JA-04765    06/28/1905                                                                                                                                  JAN-TREX-00107120                    JAN-TREX-00107124
                         Pain, Pain Medicine, Volume 7, Number 4, 2006
                         Kirsten Auret et al., Underutilisation of Opioids in Elderly Patients with Chronic Pain, Drugs Aging 2005; 22 (8), p. 641-
JA-04766    06/27/1905                                                                                                                                  JAN-TREX-00107125                    JAN-TREX-00107139
                         654
                         David A. Fishbain et al., What Percentage of Chronic Nonmalignant Pain Patients Exposed to Chronic Opioid Analgesic
JA-04767    06/30/1905   Therapy Develop Abuse/Addiction and/or Aberrant Drug-Related Behaviors? A Structured Evidence-Based Review, Pain               JAN-TREX-00107140                    JAN-TREX-00107155
                         Medicine, Volume 9, Number 4, 2008
                         Howard A. Heit, Addiction, Physical Dependence, and Tolerance: Precise Definitions to Help Clinicians Evaluate and Treat
JA-04768    06/25/1905                                                                                                                            JAN-TREX-00107156                          JAN-TREX-00107170
                         Chronic Pain Patients, Journal of Pain & Palliative Care Pharmacotherapy, Vol. 17(1) 2003
                         Douglas L. Gourlay, et al., Pain and Addiction" Managing Risk Through Comprehensive Care, Journal of Addictive
JA-04769    06/30/1905                                                                                                                                  JAN-TREX-00107171                    JAN-TREX-00107178
                         Diseases, Vol. 27(3), 2008
                         Definitions Related to the Use of Opioids for the Treatment of Pain: Consensus Statement of the American Academy of
JA-04770     No Date     Pain Medicine, the American Pain Society, and the American Society of Addiction Medicine, American Society of                  JAN-TREX-00107179                    JAN-TREX-00107182
                         Addiction Medicine
                         George F. Koob, et al., Drug Addiction, Dysregulation of Reward, and Allostasis, Neuropsychopharmacology, 2001, Vol.
JA-04771    06/23/1905                                                                                                                                  JAN-TREX-00107183                    JAN-TREX-00107215
                         24, No. 2
                         Eric J.Nestler et al., Molecular Basis of Long-Termplasticity Underlying Addiction, Nature Reviews, Neuroscience, Volume
JA-04772    02/01/2001                                                                                                                                  JAN-TREX-00107216                    JAN-TREX-00107225
                         2, February 2001
                         Scott M. Fishman et al., The Opioid Contract in the Management of Chronic Pain, Journal of Pain and Symptom
JA-04773    07/01/1999                                                                                                                                  JAN-TREX-00107226                    JAN-TREX-00107236
                         Management, Vol. 18, No. 1, July 1999
JA-04774    07/01/1905   Howard A.Heit, et al., Pain: Substance Abuse Issues in the Treatment of Pain                                                   JAN-TREX-00107237                    JAN-TREX-00107254
                         Douglas L. Gourlay et al., Universal Precautions in Pain Medicine: A Rational Approach to the Treatment of Chronic Pain,
JA-04775    06/27/1905                                                                                                                                  JAN-TREX-00107255                    JAN-TREX-00107260
                         Pain Medicine, Volume 6, Number 2, 2005
                         Nathaniel P. Katz, et al., Challenges in the Development of Prescription Opioid Abuse-deterrent Formulations, ClinJPain,
JA-04776    10/01/2007                                                                                                                                  JAN-TREX-00107261                    JAN-TREX-00107273
                         Volume 23, Number 8, October 2007
                         Roger Chou et al., Clinical Guidelines for the Use of Chronic Opioid Therapy in Chronic Noncancer Pain The Journal of
JA-04777    02/01/2009                                                                                                                                  JAN-TREX-00107274                    JAN-TREX-00107313
                         Pain, Vol 10, No 2 (February), 2009, :pp. 113-130
                         Kelvin Jordan, et al., A minimal clinically important difference was derived for the Roland-Morris Disability Questionnaire
JA-04778    03/23/2005                                                                                                                                  JAN-TREX-00107314                    JAN-TREX-00107321
                         for low back pain, Journal of Clinical Epidemiology 59 (2006) 45–52
                         Kroenke, K. et al., Validity of a Brief Depression Severity Measure, Journal of General Internal Medicine, Vol. 16, pp. 606-
JA-04779    09/01/2001                                                                                                                                  JAN-TREX-00107322                    JAN-TREX-00107329
                         613, September 2001
                         Jeffrey Dersh, et al., Chronic Pain and Psychopathology: Research Findings and Theoretical Considerations,
JA-04780    06/24/1905                                                                                                                                  JAN-TREX-00107330                    JAN-TREX-00107343
                         Psychosomatic Medicine 64:773–786 (2002)
                         Steven D. Passik, et al., Addiction-Related Assessment Tools and Pain Management: Instruments for Screening,
JA-04781    06/30/1905                                                                                                                                  JAN-TREX-00107344                    JAN-TREX-00107365
                         Treatment Planning, and Monitoring Compliance, Pain Medicine, Vol. 9, No. S2, 2008
                         Steven D. Passik, et al., Monitoring outcomes during long-term opioid therapy for noncancer pain: Results with the
JA-04782     No Date                                                                                                                                    JAN-TREX-00107366                    JAN-TREX-00107375
                         Pain Assessment and Documentation Too, Journal of Opioid Management, November/December 200
                         Steven D. Passik, et al., A New Tool to Assess and Document Pain Outcomes in Chronic
JA-04783    02/27/2004                                                                                                                             JAN-TREX-00107376                         JAN-TREX-00107385
                         Pain Patients Receiving Opioid Therapy
                         Mark J. Fagan, et. al., Do Internal Medicine Residents Find Pain Medication Agreements Useful?, Clin. J. Pain, Volume 24,
JA-04784    01/01/2008                                                                                                                             JAN-TREX-00107386                         JAN-TREX-00107389
                         Number 1, January 2008
                                                                                Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 106 of 117. PageID #: 415118



                                                                                                                                                                  Janssen Defendants’ Trial Exhibit List (09/25/19)
  Ex. No.      Date                                                             Description                                                                          BegBates                               EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
                         Howard A. Heit, at al., Urine Drug Testing in Pain Medicine, Journal of Pain and Symptom Management Vol. 27, No.3,
JA-04785    03/01/2004                                                                                                                                  JAN-TREX-00107390                    JAN-TREX-00107397
                         March 2004
JA-04786     No Date     Presentation: Urine Drug Testing in Primary Care                                                                               JAN-TREX-00107398                    JAN-TREX-00107400
                         Andrew Rosenblum, et al., Prevalence and Characteristics of Chronic Pain Among Chemically Dependent Patients in
JA-04787    05/01/2003                                                                                                                                  JAN-TREX-00107401                    JAN-TREX-00107409
                         Methadone Maintenance and Residential Treatment Facilities, JAMA, May 14, 2003—Vol 289, No.18

JA-04788    07/17/2008   Miriam Kunz, et al., The relation between catastrophizing and facial responsiveness to pain, Pain 140 (2008) 127–134           JAN-TREX-00107410                    JAN-TREX-00107417
JA-04789    05/12/2006   Study review, Orthopaedic Nursing May/June 2006 Volume 25 Number 3                                                             JAN-TREX-00107418                    JAN-TREX-00107427
                         Michael E. Geisser, et al., lCatastrophizing, depression and the sensory, affective and evaluative aspects of chronic pain,
JA-04790    06/16/1905                                                                                                                                  JAN-TREX-00107428                    JAN-TREX-00107432
                         Pain, 59 (1994) 79-83
                         Kenneth L. Kirsh, et al., Initial development of a survey tool to detect issues of chemical coping in chronic pain patients,
JA-04791    11/26/2006                                                                                                                                  JAN-TREX-00107433                    JAN-TREX-00107440
                         Palliative and Supportive Care (2007), Vol. 5, pp.219–226
JA-04792    11/10/2003   Matthew J. Bair, et al., Depression and Pain Comorbidity, Arch Intern Med, Vol. 163, Nov. 10, 2003                             JAN-TREX-00107441                    JAN-TREX-00107453
JA-04793    06/01/1997   The Clinical Journal of Pain, Journal of the American Academy of Pain Medicine, Vol. 13, No. 2, June 1997                      JAN-TREX-00107454                    JAN-TREX-00107476
                         Dennis C. Turk, et al., Chronic pain and depression: role of perceived impact and perceived control in different age
JA-04794    06/17/1905                                                                                                                                  JAN-TREX-00107477                    JAN-TREX-00107485
                         cohorts, Pain, 61 (1995) pp. 93-101
                         Thomas E. Rudy , et al., Chronic pain and depression: toward a cognitive-behavioral mediation model, Pain, 35 (1988)
JA-04795    06/10/1905                                                                                                                                  JAN-TREX-00107486                    JAN-TREX-00107497
                         pp. 129-140
                         Christopher S. Nielsen, et al., Individual Differences in Pain Sensitivity:Measurement,Causation,and Consequences, The
JA-04796    03/01/2009                                                                                                                                  JAN-TREX-00107498                    JAN-TREX-00107504
                         Journal of Pain, Vol 10, No. 3, March 2009: pp. 231-237
JA-04797    06/28/1905   Robert R. Edwards, PhD, et al., Genetic Predictors of Acute and Chronic Pain                                                   JAN-TREX-00107505                    JAN-TREX-00107511
                         Jorn Lotsch, at al., Current evidence for a genetic modulation of the response to analgesics, Pain, Vol. 121, (2006), pp. 1-
JA-04798    01/12/2006                                                                                                                                  JAN-TREX-00107512                    JAN-TREX-00107516
                         5
                         Model Policy for the Use of Controlled Substances for the Treatment of Pain Federation of State Medical Boards of the
JA-04799    05/01/2004                                                                                                                                  JAN-TREX-00107517                    JAN-TREX-00107521
                         United States, Inc.
JA-04800    06/13/1905   Charles S. Cleeland, PhD, Brief Pain Inventory (Short Form), Pain Research Group                                               JAN-TREX-00107522                    JAN-TREX-00107523
                         Pain: Current Understanding of Assessment, Management,and Treatments, National Pharmaceutical Council, Inc and
JA-04801    12/01/2001                                                                                                                                  JAN-TREX-00107524                    JAN-TREX-00107624
                         Joint Commission on Accreditation of Healthcare Organizations
JA-04802    06/05/1905   Martin Roland, et al., A Study of the Natural History of Back Pain, Spine, Vol. 8, No. 2, 1983                                 JAN-TREX-00107625                    JAN-TREX-00107628
                         Beverly K. Phillip, et al., The Economic Impact of Opioids on Postoperative Pain Management, Journal of Clinical
JA-04803    06/24/1905                                                                                                                                  JAN-TREX-00107629                    JAN-TREX-00107639
                         Anesthesia Vol. 14, pp. 354–364, 2002
                         Andrew T. Trout, at al., Evaluation of Vertebroplasty with a Validated Outcome Measure: The Roland-Morris Disability
JA-04804    11/01/2005                                                                                                                                  JAN-TREX-00107640                    JAN-TREX-00107645
                         Questionnaire, AJNR AmJNeuroradiol Vol. 26, pp. 2652–2657, November/December2005
JA-04805    06/25/1905   Progress Note Pain Assessment and Documentation Tool, Janssen Pharmaceutica Products, L.P., 2003                               JAN-TREX-00107646                    JAN-TREX-00107647
JA-04806    06/25/1905   Pain Rating Scale, The Pain Society 2003                                                                                       JAN-TREX-00149832                    JAN-TREX-00149832
JA-04807    01/01/1988   Donna Lee Wong, et al., Pain in Children Comparison of Assessment Scales, Pediatric Nursing, Vol. 14, No. 1                    JAN-TREX-00107648                    JAN-TREX-00107656
JA-04808    06/05/1905   Wong-Baker Faces Pain Rating Scale, Wong-Baker Faces Foundation                                                                JAN-TREX-00149833                    JAN-TREX-00149833
JA-04809    07/02/1905   Interagency Guideline on Opioid Dosing for Chronic Non-cancer Pain, Agency Medical Directors Group                             JAN-TREX-00107657                    JAN-TREX-00107715
                         Richard L. Brown, et al., Conjoint screening questionnaires for alcohol and other drug abuse: criterion validity in a
JA-04810    06/17/1905                                                                                                                                  JAN-TREX-00107716                    JAN-TREX-00107722
                         primary care practice, Wisconsin Medical Journal, 1995:94(3)
JA-04811    01/24/2001   Diagnosis and Treatment of Drug Abuse in Family Practice, Treatment                                                            JAN-TREX-00107723                    JAN-TREX-00107728
JA-04812      No Date    Lynn R. Webster, Opioid Risk Tool (ORT), www.PreventRxAbuse.org                                                                JAN-TREX-00149834                    JAN-TREX-00149834
JA-04813    12/01/2010   Form: Opioid Progress Report Chronic, Non-Cancer Pain, Washington State Department of Labor and Industries                     JAN-TREX-00107729                    JAN-TREX-00107732
                         Deborah K. Stephenson, Guideline for Physicians Working in California Opioid Treatment Programs, California Society of
JA-04814    06/30/1905                                                                                                                                  JAN-TREX-00107733                    JAN-TREX-00107884
                         Addiction Medicine
JA-04815    07/01/1905   D.A. Tompkins, et al., Drug and Alcohol Dependence, Vol. 105 (2009), pp. 154–159                                               JAN-TREX-00107885                    JAN-TREX-00107890
JA-04816    09/01/2002   Charles Argoff, MD, Pharmacologic management of chronic pain, Vol 102, No 9, September 2002                                    JAN-TREX-00107891                    JAN-TREX-00107896
                         Pain: Moving from Symptom Control toward Mechanism-Specific Pharmacologic Management, Am. Intern Med. 2004;
JA-04817    06/26/1905                                                                                                                                  JAN-TREX-00107897                    JAN-TREX-00107907
                         Vol. 140, pp.441-451
JA-04818    06/25/1905   Charles E. Argoff, MD, et al., Targeted Topical Peripheral Analgesics in the Management of Pain                                JAN-TREX-00107908                    JAN-TREX-00107912
JA-04819    07/15/2008   Eduardo E. Benarroch, MD, et al., Descending monoaminergic pain modulation, Neurology 71, July 15, 2008                        JAN-TREX-00107913                    JAN-TREX-00107917
JA-04820    01/01/2009   Brendan Bingham, et al., The molecular basis of pain and its clinical implications in rheumatology                             JAN-TREX-00107918                    JAN-TREX-00107927
JA-04821    01/01/2006   Robert Raffa, Pharmacological aspects of successful long-term analgesia, Clin. Rheumatol (2006) 25 (Suppl 1): S9–S15           JAN-TREX-00107928                    JAN-TREX-00107934
                         Robert H. Dworkin, at al., Pharmacologic management of neuropathic pain: Evidence-based recommendations, Pain, Vol.
JA-04822    06/29/1905                                                                                                                       JAN-TREX-00107935                               JAN-TREX-00107949
                         132 (2007), pp. 237–251
JA-04823    04/01/1997   Practice Guidelines for Chronic Pain Management, Anesthesiology, Bol. 86, No. 4, Apr. 1997                          JAN-TREX-00107950                               JAN-TREX-00107959
JA-04824    06/01/2004   Practice Guidelines for Acute Pain Management in the Perioperative Setting, Anesthesiology 2004;100: pp. 1573–81               JAN-TREX-00107960                    JAN-TREX-00107968

                         Xiaochun Jin, et al., Acute p38-Mediated Modulation of Tetrodotoxin-Resistant Sodium Channels in Mouse Sensory
JA-04825    01/04/2006                                                                                                                                  JAN-TREX-00107969                    JAN-TREX-00107978
                         Neurons by Tumor Necrosis Factor-ff, The Journal of Neuroscience, January 4,2006, Vol. 26, pp. 246–255

JA-04826    06/22/1905   Michael Costigan, et al., Pain: Molecular Mechanisms, The Journal of Pain, Vol 1, No. 3 (Fall), Suppl 1, 2000: pp 35-44        JAN-TREX-00107979                    JAN-TREX-00107988
                                                                               Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 107 of 117. PageID #: 415119



                                                                                                                                                             Janssen Defendants’ Trial Exhibit List (09/25/19)
  Ex. No.      Date                                                               Description                                                                   BegBates                               EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
                         Linda R. Watkins, et al., “Listening” and “talking” to neurons: Implications of immune activation for pain control and
JA-04827    07/13/2007                                                                                                                             JAN-TREX-00107989                    JAN-TREX-00108010
                         increasing the efficacy of opioids
                         Mark R. Hutchinson, et al., Opioid-Induced Glial Activation: Mechanisms of Activation and Implications for Opioid
JA-04828    11/02/2007                                                                                                                             JAN-TREX-00108011                    JAN-TREX-00108024
                         Analgesia, Dependence, and Reward, The Scientific World Journal (2007) 7(S2), pp. 98–111
                         Prasad Koka, et al., Human Immunodeficiency Virus 1 Envelope Proteins Induce Interleukin 1,Tumor Necrosis Factor
JA-04829    10/01/1995   cx, and Nitric Oxide in Glial Cultures Derived from Fetal, Neonatal, and Adult Human Brain, J. Exp. Med., Volume 182,     JAN-TREX-00108025                    JAN-TREX-00108035
                         October 1995, pp. 941-952
                         Exposure to gp120 of HIV-I Induces an Increased Release of Arachidonic Acid in Rat Primary Neuronal Cell Culture
JA-04830    06/17/1905                                                                                                                             JAN-TREX-00108036                    JAN-TREX-00108042
                         Followed by NMDA Receptor-mediated Neu rotoxicity, European Journal of Neuroscience, Vol. 7, pp. 1353-1359, 1995

                         Sabino Vesce, et al., HIV-1 gpl20 glycoprotein affects the astrocyte control of extracellular glutamate by
JA-04831    06/19/1905                                                                                                                             JAN-TREX-00108043                    JAN-TREX-00108045
                         both inhibiting the uptake and stimulating the release of the amino acid, FEBS Letters, vol. 411 (1997), pp. 107-10
                         Alfonso Romero-Sandoval, at al., A comparison of spinal Iba1 and GFAP expression in rodent models of acute and
JA-04832    05/11/2008                                                                                                                             JAN-TREX-00108046                    JAN-TREX-00108056
                         chronic pain, www.sciencedirect.com
JA-04833    08/14/2003   letters to nature, Nature, Vol. 424, 14 August 2003                                                                       JAN-TREX-00108057                    JAN-TREX-00108062
                         R. J. Mannion, et al., Neurotrophins: Peripherally and centrally acting modulators of tactile stimulus-induced
JA-04834    08/01/1999                                                                                                                             JAN-TREX-00108063                    JAN-TREX-00108068
                         inflammatory pain hypersensitivity, Proc. Natl. Acad. Sci. USA Vol. 96,pp.9385–9390, August 1999
                         Ru-RongJi, et al., p38 MAPK Activation by NGF in Primary Sensory Neurons after Inflammation Increases TRPV1 Levels
JA-04835    09/26/2002                                                                                                                             JAN-TREX-00108069                    JAN-TREX-00108080
                         and Maintains Heat Hyperalgesia, Neuron, Vol.36, pp. 57–68, September 26, 2002
                         Allan Gottschak, et al., New Concepts in Acute Pain Therapy: Preemptive Analgesia, American family Physician, Vol. 63,
JA-04836    05/15/2001                                                                                                                             JAN-TREX-00108081                    JAN-TREX-00108086
                         No. 10
                         A. Stubhaug, et al., Longterm treatment of chronic neuropathic pain with the NMDA (N-methyl-D-aspartate) receptor
JA-04837    06/19/1905                                                                                                                             JAN-TREX-00108087                    JAN-TREX-00108089
                         antagonist ketamine, Acta Anaesthesiol Scand 1997; 41: 329-331
                         Denes Budai, et al., Endogenous Opioid Peptides Actingatm-Opioid Receptors in the Dorsal Horn Contribute to Midbrain
JA-04838    10/12/1998                                                                                                                             JAN-TREX-00108090                    JAN-TREX-00108100
                         Modulation of Spinal Nociceptive Neurons, The American Physiological Society
                         KarlaP.Zeitz, at al., The 5-HT3 Subtype of Serotonin Receptor Contributes to Nociceptive Processing via a Novel Subset of
JA-04839    02/01/2002                                                                                                                             JAN-TREX-00108101                    JAN-TREX-00108110
                         Myelinated and Unmyelinated Nociceptors, The Journal of Neuroscience, February 1, 2002, Vol. 22(3): pp. 1010–1019
                         Fleetwood-Walker, S.M., et al., Antinociceptive Actions of Descending Dopaminergic Tracts on Cat and Rat Dorsal Horn
JA-04840    07/20/1987                                                                                                                             JAN-TREX-00108111                    JAN-TREX-00108124
                         Somatosensory Neurones, Journal of Physiology, (1988), 399, pp. 335-348, July 20, 1987
                         Coffeen, Ulises et al., Dopamine Receptors in the Anterior Insular Cortex Modulate Long-term Nociception in the Rat,
JA-04841    10/23/2007                                                                                                                             JAN-TREX-00108125                    JAN-TREX-00108133
                         European Journal of Pain, 12 (2008), pp. 535-543, October 23, 2007
JA-04842      No Date    Reference Table beginning with Passik SD.                                                                                 JAN-TREX-00108134                    JAN-TREX-00108140
JA-04843    07/25/2012   Letter from Physicians for Responsible Opioid Prescribing to the Food and Drug Administration                             JAN-TREX-00108141                    JAN-TREX-00108147
                         Food and Drug Administration, Guidance for Industry and FDA Staff Dear Health Care Provider Letters: Improving
JA-04844    01/01/2014                                                                                                                             JAN-TREX-00108148                    JAN-TREX-00108167
                         Communication of Important Safety Information, January 2014
                         Food and Drug Administration, Guidance for Industry Development and Use of Risk Minimization Action Plans, March
JA-04845    03/01/2005                                                                                                                             JAN-TREX-00108168                    JAN-TREX-00108194
                         2005
                         Food and Drug Administration, Guidance for Industry Good Pharmacovigilance Practices and Pharmacoepidemiologic
JA-04846    03/22/2005                                                                                                                             JAN-TREX-00108195                    JAN-TREX-00108217
                         Assessment, March 22, 2005
JA-04847    03/01/2005   Food and Drug Administration, Guidance for Industry Premarketing Risk Assessment, March 2005                              JAN-TREX-00108218                    JAN-TREX-00108245
                         Laurie Allan, et al., Randomised Crossover Trial of Transdermal Fentanyl and Sustained Release Oral Morphine for
JA-04848    05/12/2001                                                                                                                             JAN-TREX-00108246                    JAN-TREX-00108252
                         Treating Chronic Non Cancer Pain, BMJ, Vol. 322, pp. 1-7. May 12, 2001
                         David Joranson, et al., Trends in Medical Use and Abuse of Opioid Analgesics, JAMA, Vol. 283, No. 13, pp. 1710-1714,
JA-04849    04/05/2000                                                                                                                             JAN-TREX-00108253                    JAN-TREX-00108257
                         April 5, 2000
                         Keith Milligan, et al., Evaluation of Long-term Efficacy and Safety of Transdermal Fentanyl in the Treatment of Chronic
JA-04850    12/14/2000                                                                                                                             JAN-TREX-00108258                    JAN-TREX-00108265
                         Noncancer Pain, Journal of Pain, Vol. 2, pp. 197-204, December 14, 2000
                         Richard Simpson, et al., Transdermal Fentanyl as Treatment for Chronic Low Back Pain, Journal of Pain and Symptom
JA-04851    10/04/1997                                                                                                                             JAN-TREX-00108266                    JAN-TREX-00108272
                         Management, Vol. 14, pp. 218-224, October 4, 1997
                         James Zacny, et al., College on Problems of Drug Dependence Task Force on Prescription Opioid Non-medical Use and
JA-04852    12/12/2002                                                                                                                             JAN-TREX-00108273                    JAN-TREX-00108290
                         Abuse: Position Statement, Drug and Alcohol Dependence, 69(2003), pp. 215-232, December 12, 2002
JA-04853    11/01/1996   Drug Utilization report, Ohio, 1996.                                                                                      JAN-TREX-00120132                    JAN-TREX-00120999
JA-04854    01/15/1998   Drug Utilization report, Ohio, 1997.                                                                                      JAN-TREX-00121000                    JAN-TREX-00121816
JA-04855    01/15/1999   Drug Utilization report, Ohio, 1998.                                                                                      JAN-TREX-00121817                    JAN-TREX-00122840
JA-04856    01/15/2000   Drug Utilization report, Ohio, 1999.                                                                                      JAN-TREX-00122841                    JAN-TREX-00123847
JA-04857    01/15/2001   Drug Utilization report, Ohio, 2000.                                                                                      JAN-TREX-00123848                    JAN-TREX-00124773
JA-04858    01/15/2002   Drug Utilization report, Ohio, 2001.                                                                                      JAN-TREX-00124774                    JAN-TREX-00125676
JA-04859    01/15/2003   Drug Utilization report, Ohio, 2002.                                                                                      JAN-TREX-00125677                    JAN-TREX-00126588
JA-04860    01/15/2004   Drug Utilization report, Ohio, 2003.                                                                                      JAN-TREX-00126589                    JAN-TREX-00127484
JA-04861    01/15/2005   Drug Utilization report, Ohio, 2004.                                                                                      JAN-TREX-00127485                    JAN-TREX-00128141
JA-04862    01/15/2006   Drug Utilization report, Ohio, 2005.                                                                                      JAN-TREX-00128142                    JAN-TREX-00129002
JA-04863    01/15/2007   Drug Utilization report, Ohio, 2006.                                                                                      JAN-TREX-00129003                    JAN-TREX-00129795
JA-04864    01/15/2008   Drug Utilization report, Ohio, 2007.                                                                                      JAN-TREX-00129796                    JAN-TREX-00130561
JA-04865    01/15/2009   Drug Utilization report, Ohio, 2008.                                                                                      JAN-TREX-00130562                    JAN-TREX-00131303
JA-04866    01/15/2010   Drug Utilization report, Ohio, 2009.                                                                                      JAN-TREX-00131304                    JAN-TREX-00132090
                                                                              Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 108 of 117. PageID #: 415120



                                                                                                                                                         Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.      Date                                                           Description                                                                   BegBates                             EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-04867     01/15/2011   Drug Utilization report, Ohio, 2010.                                                                                 JAN-TREX-00132091                    JAN-TREX-00133042
JA-04868     01/15/2012   Drug Utilization report, Ohio, 2011.                                                                                 JAN-TREX-00133043                    JAN-TREX-00133943
JA-04869     01/15/2013   Drug Utilization report, Ohio, 2012.                                                                                 JAN-TREX-00133944                    JAN-TREX-00135895
JA-04870     07/05/1905   Drug Utilization report, Ohio, 2013                                                                                  JAN-TREX-00135896                    JAN-TREX-00137999
JA-04871     07/06/1905   Drug Utilization report, Ohio, 2014                                                                                  JAN-TREX-00138000                    JAN-TREX-00140176
JA-04872     07/07/1905   Drug Utilization report, Ohio, 2015                                                                                  JAN-TREX-00140177                    JAN-TREX-00142377
JA-04873     07/08/1905   Drug Utilization report, Ohio, 2016                                                                                  JAN-TREX-00142378                    JAN-TREX-00144566
JA-04874     07/09/1905   Drug Utilization report, Ohio, 2017                                                                                  JAN-TREX-00144567                    JAN-TREX-00146847
JA-04875     07/10/1905   Drug Utilization report, Ohio, 2018                                                                                  JAN-TREX-00146848                    JAN-TREX-00149113
JA-04876     07/11/1905   Drug Utilization report, Ohio, 2019                                                                                  JAN-TREX-00149114                    JAN-TREX-00149692
JA-04877     05/01/2017   GCOAT: Action Guide to Address Opioid Abuse                                                                          JAN-TREX-00149973                    JAN-TREX-00149992
JA-04878       No Date    GCOAT: Expanding Ohio's Opioid Prescribing Guidelines.                                                               JAN-TREX-00149993                    JAN-TREX-00149994
JA-04879     06/01/2018   GCOAT: Action Guide to Address Opioid Abuse                                                                          JAN-TREX-00149995                    JAN-TREX-00150014
JA-04880     07/01/2015   GCOAT: Health Resource Toolkit for Addressing Opioid Abuse                                                           JAN-TREX-00150015                    JAN-TREX-00150030
JA-04881     07/10/1905   Medical Mutual: 2018 Prescription Drug Formulary                                                                     JAN-TREX-00150031                    JAN-TREX-00150200
JA-04882     01/01/2017   Medical Mutual: Agreement with County of Summit.                                                                     JAN-TREX-00150201                    JAN-TREX-00150254
JA-04883     07/09/1905   Medical Mutual: 2017 Prescription Drug Formulary                                                                     JAN-TREX-00150255                    JAN-TREX-00150403
JA-04884     01/01/2018   Medical Mutual: Medical Policy regarding Pain Management Medications.                                                JAN-TREX-00150404                    JAN-TREX-00150411
JA-04885     07/11/2018   Email from Margaret Carr to Jim Dustin.                                                                              JAN-TREX-00150412                    JAN-TREX-00150412
JA-04886     07/12/2017   Email from Lorrie Goodnight to Records.                                                                              JAN-TREX-00150413                    JAN-TREX-00150414
JA-04887     07/16/2018   Email from Kathy Pietz to Margaret Carr.                                                                             JAN-TREX-00150415                    JAN-TREX-00150417
JA-04888     07/13/2018   Email from Kathy Pietz to Margaret Carr.                                                                             JAN-TREX-00150418                    JAN-TREX-00150426
JA-04889     07/24/2018   Medical Mutual: : County of Summit: Utilization Chapter Detail                                                       JAN-TREX-00150427                    JAN-TREX-00150427
JA-04890     01/09/2018   Purchase Order, County of Summit, Ohio.                                                                              JAN-TREX-00150428                    JAN-TREX-00150464
JA-04891     12/21/2018   Notice of Videotaped 30(b)(6) Deposition of the County of Summit.                                                    JAN-TREX-00150465                    JAN-TREX-00150476
JA-04892     09/15/2010   Ohio Department of Job and Family Services Drug Utilization Review Board Quarterly Meeting                           JAN-TREX-00150477                    JAN-TREX-00150479
JA-04893     06/29/2011   Ohio Department of Job and Family Services P&T Committee Meeting Minutes                                             JAN-TREX-00150480                    JAN-TREX-00150566
JA-04894     05/08/2012   Ohio Department of Job and Family Services Drug Utilization Review Board Quarterly Meeting                           JAN-TREX-00150567                    JAN-TREX-00150586
JA-04895     05/21/2013   Ohio Department of Job and Family Services Drug Utilization Review Board Quarterly Meeting                           JAN-TREX-00150587                    JAN-TREX-00150596
JA-04896     06/12/2013   Ohio Department of Job and Family Services P&T Committee Meeting Minutes                                             JAN-TREX-00150597                    JAN-TREX-00150681
JA-04897     11/18/2014   Ohio Department of Medicaid Drug Utilization Review Board Quarterly Meeting                                          JAN-TREX-00150682                    JAN-TREX-00150683
JA-04898     04/08/2015   Ohio Department of Medicaid P&T Committee Meeting Minutes                                                            JAN-TREX-00150684                    JAN-TREX-00150704
JA-04899     05/17/2016   Ohio Department of Medicaid Drug Utilization Review Board Quarterly Meeting                                          JAN-TREX-00150705                    JAN-TREX-00150706
JA-04900     03/20/2014   5162.71 Implementation of Systems to Improve Health and Reduce Health Disparities. Ohio Revised Code Annotated.      JAN-TREX-00150707                    JAN-TREX-00150707
JA-04901     09/11/2019   Drug Utilization Review Board: pharmacy.medicaid.ohio.gov                                                            JAN-TREX-00150708                    JAN-TREX-00150709
JA-04902     07/01/1992   Cleveland Plain Dealer: Druggist, Pharmacy Targeted in Fraud Probe.                                                  JAN-TREX-00150710                    JAN-TREX-00150712
JA-04903     10/01/2010   Ohio Prescription Drug Abuse Task Force: Final Report: Task Force Recommendations                                    JAN-TREX-00150713                    JAN-TREX-00150787
JA-04904     06/10/2015   Ohio Department of Medicaid P&T Committee Meeting Minutes                                                            JAN-TREX-00150788                    JAN-TREX-00151018
JA-04905     05/19/2010   Ohio Department of Job and Family Services Drug Utilization Review Board Quarterly Meeting                           JAN-TREX-00151019                    JAN-TREX-00151021
JA-04906     05/24/2006   Ohio Department of Medicaid Drug Utilization Review Board Agenda                                                     JAN-TREX-00151022                    JAN-TREX-00151022
JA-04907     05/11/2005   Ohio Department of Job and Family Services Drug Utilization Review Board Quarterly Meeting                           JAN-TREX-00151023                    JAN-TREX-00151025
JA-04908       No Date    Cincinnati Children's Project: Limiting Prescribed Opioid Doses Through Standardized Plan Efforts                    JAN-TREX-00151026                    JAN-TREX-00151040
JA-04909     09/01/2012   Ohio Department of Job and Family Services: A Drug Utilization Review of Duplicative Long-Acting Opiate Use          JAN-TREX-00151041                    JAN-TREX-00151042
JA-04910     04/03/2010   Columbus Dispatch: Ohio Taking Aim at Opiates                                                                        JAN-TREX-00151043                    JAN-TREX-00151045
JA-04911      No Date     Ohio Department of Medicaid: Timeline: Collective Action to Address the Opioid Crisis in Ohio 2011-2015; 2016-2020   JAN-TREX-00151046                    JAN-TREX-00151047
JA-04912     11/16/2011   Opiate Cabinet Action Team Leads Meeting                                                                             JAN-TREX-00151048                    JAN-TREX-00151048
JA-04913     02/15/2012   Opiate Cabinet Action Team: Team Leads Meeting Minutes                                                               JAN-TREX-00151049                    JAN-TREX-00151051
JA-04914     03/21/2012   Opiate Cabinet Action Team: Team Leads Meeting Minutes                                                               JAN-TREX-00151052                    JAN-TREX-00151054
JA-04915     05/16/2012   Govenor's Cabinet Opiate Action Team: Team Leads Meeting Minutes                                                     JAN-TREX-00151055                    JAN-TREX-00151056
JA-04916     06/14/2012   Govenor's Cabinet Opiate Action Team: Team Leads Meeting Minutes                                                     JAN-TREX-00151057                    JAN-TREX-00151059
JA-04917     07/25/2012   Govenor's Cabinet Opiate Action Team: Team Leads Meeting Minutes                                                     JAN-TREX-00151060                    JAN-TREX-00151061
JA-04918     01/09/2012   Opiate Cabinet Action Team: Treatment Workgroup Meeting Minutes                                                      JAN-TREX-00151062                    JAN-TREX-00151063
                          Govenor's Cabinet Opiate Action Team: Team Leads Meeting Minutes/Provider/Consumer Fraud Coordinated Services
JA-04919     04/16/2012                                                                                                                        JAN-TREX-00151064                    JAN-TREX-00151066
                          Program
JA-04920     10/03/2018   Ohio Department of Medicaid, Pharmacy & Therapeutics Committee By-Laws                                               JAN-TREX-00151067                    JAN-TREX-00151070
                          Article: Sen. Brown: Crack Down on Medicaid Prescription Drug Fraud by Preventing "Doctor Shopping" and "Pharmacy
JA-04921     02/03/2011   Hopping."; https://www.brown.sentate.gov/newsroom/press/release/sen-brown-crack-down-on-medicaid-prescription-       JAN-TREX-00151071                    JAN-TREX-00151072
                          drug-fraud-by-preventing-doctor-shopping-and-pharmacy-hopping
JA-04922     07/20/2003   Columbus Dispatch: Waiting List Puts Methadone on Streets                                                            JAN-TREX-00151073                    JAN-TREX-00151077
                                                                                 Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 109 of 117. PageID #: 415121



                                                                                                                                                                 Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.      Date                                                             Description                                                                         BegBates                             EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-04923     01/23/2018    Wiggam S., Testimony on the Drug Trafficking Deterrence Act                                                                 JAN-TREX-00151078                    JAN-TREX-00151078
                           Ohio House of Representatives Website, Rep. Wiggam Announces Drug Trafficking Deterrence Act, available at
JA-04924     12/21/2017                                                                                                                                JAN-TREX-00151079                    JAN-TREX-00151080
                           www.ohiohouse.gov/scott-wiggam/press/rep-wiggam-announces-drug-trafficking-deterrence-act
JA-04925     04/26/2012    Prescription drug abuse remains target of local lawmaker, Akron Legal News                                                  JAN-TREX-00151081                    JAN-TREX-00151082
JA-04926     03/20/2014    Implementation of systems to improve health and reduce health disparities, Ohio Revised Code s 5162.71                      JAN-TREX-00151083                    JAN-TREX-00151083
                           Current Legislative Priorities;
JA-04927     06/05/2019                                                                                                                                JAN-TREX-00151084                    JAN-TREX-00151087
                           https:www.ohiopharmacists.org/aws/OPA/pt/sd/news_article/02887/_Parent/layout_interior_details/true
JA-04928     07/01/1992    Druggist, Pharmacy Targeted in Fraud Probe, Plain Dealer (Cleveland)                                                        JAN-TREX-00151088                    JAN-TREX-00151090
JA-04929     01/19/2017    Federal Court: Oxycodone ring members sentenced, Examiner (Independence, MO)                                                JAN-TREX-00151091                    JAN-TREX-00151092
JA-04930     12/13/2016    Federal Court: Women sentenced in oxycodone schemes, Examine (Independence, MO)                                             JAN-TREX-00151093                    JAN-TREX-00151094
JA-04931     10/01/2010    Ohio Prescription Drug Abuse Task Force, Task Force Recommendations, Final Report                                           JAN-TREX-00151095                    JAN-TREX-00151169
JA-04932     05/12/1988    Governor's Task Force on Prescription Drug Abuse, Final Report                                                              JAN-TREX-00151170                    JAN-TREX-00151190
JA-04933     06/30/2011    Action Plan for Improving Access to Prescription Drug Monitoring Programs Through Health Information Technology             JAN-TREX-00151191                    JAN-TREX-00151210
                           Inciardi J., et al., The Diversion Prescription Drugs by Health Care Workers in Cincinnati, Ohio, Substance Use & Misuse,
JA-04934     06/28/1905                                                                                                                                JAN-TREX-00151211                    JAN-TREX-00151220
                           Vol. 41, pp. 255-264
JA-04935     01/01/1986    The Ohio State Medical Journal, Vol. 82, No. 1                                                                              JAN-TREX-00151221                    JAN-TREX-00151266
                           Doctor: Are You Being Duped? Beware! Some substance abusers are counting on you . . ., The Ohio State Medical
JA-04936     05/01/1986                                                                                                                                JAN-TREX-00151267                    JAN-TREX-00151272
                           Journal
                           Governor's Office of Criminal Justice Services, Understanding the Enemy: An Informational Overview of Substance Abuse
JA-04937     11/01/1989                                                                                                                                JAN-TREX-00151273                    JAN-TREX-00151340
                           in Ohio
JA-04938     07/08/1905    OARRS Annual Report                                                                                                         JAN-TREX-00151341                    JAN-TREX-00151354
JA-04939       No Date     Cincinnati Children's Presentation: Limiting Prescribed Opioid Doses Through Standardized Plan Efforts                      JAN-TREX-00151355                    JAN-TREX-00151369
JA-04940     09/01/2012    Griffith, JRK, A Drug Utilization Review of Duplicative Long-Acting Opiate Use                                              JAN-TREX-00151370                    JAN-TREX-00151371
JA-04941     04/03/2010    Ohio Taking Aim at Opiates, Columbus Dispatch (Ohio)                                                                        JAN-TREX-00151372                    JAN-TREX-00151374
JA-04942     2011 - 2015   Timeline: Collective Action to Address the Opioid Crisis in Ohio                                                            JAN-TREX-00151375                    JAN-TREX-00151376
JA-04943     11/16/2011    Governor's Cabinet Opiate Action Team- Team Leads Meeting Minutes                                                           JAN-TREX-00151377                    JAN-TREX-00151377
JA-04944     02/15/2012    Governor's Cabinet Opiate Action Team- Team Leads Meeting Minutes                                                           JAN-TREX-00151378                    JAN-TREX-00151380
JA-04945     03/21/2012    Governor's Cabinet Opiate Action Team- Team Leads Meeting Minutes                                                           JAN-TREX-00151381                    JAN-TREX-00151383
JA-04946     05/16/2012    Governor's Cabinet Opiate Action Team- Team Leads Meeting Minutes                                                           JAN-TREX-00151384                    JAN-TREX-00151385
JA-04947     06/14/2012    Governor's Cabinet Opiate Action Team- Team Leads Meeting Minutes                                                           JAN-TREX-00151386                    JAN-TREX-00151388
JA-04948     07/25/2012    Governor's Cabinet Opiate Action Team- Team Leads Meeting Minutes                                                           JAN-TREX-00151389                    JAN-TREX-00151390
JA-04949     01/09/2012    Governor's Cabinet Opiate Action Team- Treatment Workgroup Meeting Minutes                                                  JAN-TREX-00151391                    JAN-TREX-00151392
                           July Legislative Update: Narcotics Abuse Prevention, Dispensing Fees, E-Prescribing Controlled Substances, Ohio
JA-04950     06/03/2019                                                                                                                                JAN-TREX-00151393                    JAN-TREX-00151396
                           Pharmacists Association
JA-04951     07/11/1905    Ohio Administrative Code 4715-6-03: Prescribing for subacute and chronic pain                                               JAN-TREX-00151397                    JAN-TREX-00151402
JA-04952     04/13/2018    Ohio Administrative Code 4715-6-03: Prescribing for subacute and chronic pain                                               JAN-TREX-00151403                    JAN-TREX-00151408
JA-04953     06/25/1905    The "Perfect Storm": Drug Abuse Converges in the Heartland, Vital Signs                                                     JAN-TREX-00151409                    JAN-TREX-00151410
                           Ohio General Information: Number of Unintentional Drug Overdose Deaths Involving Specific Drugs As Mentioned on
JA-04954     07/11/1905                                                                                                                                JAN-TREX-00151411                    JAN-TREX-00151417
                           Death Certificate, by Year, Ohio 2005-2017
JA-04955     06/18/1905    Utilization Spreadsheet                                                                                                     JAN-TREX-00151418                    JAN-TREX-00152285
JA-04956     06/19/1905    Utilization Spreadsheet                                                                                                     JAN-TREX-00152286                    JAN-TREX-00153102
JA-04957     06/20/1905    Utilization Spreadsheet                                                                                                     JAN-TREX-00153103                    JAN-TREX-00154126
JA-04958     06/21/1905    Utilization Spreadsheet                                                                                                     JAN-TREX-00154127                    JAN-TREX-00155133
JA-04959     06/22/1905    Utilization Spreadsheet                                                                                                     JAN-TREX-00155134                    JAN-TREX-00156059
JA-04960     06/23/1905    Utilization Spreadsheet                                                                                                     JAN-TREX-00156060                    JAN-TREX-00156962
JA-04961     06/24/1905    Utilization Spreadsheet                                                                                                     JAN-TREX-00156963                    JAN-TREX-00157874
JA-04962     06/25/1905    Utilization Spreadsheet                                                                                                     JAN-TREX-00157875                    JAN-TREX-00158770
JA-04963     06/26/1905    Utilization Spreadsheet                                                                                                     JAN-TREX-00158771                    JAN-TREX-00159427
JA-04964     06/27/1905    Utilization Spreadsheet                                                                                                     JAN-TREX-00159428                    JAN-TREX-00160288
JA-04965     06/28/1905    Utilization Spreadsheet                                                                                                     JAN-TREX-00160289                    JAN-TREX-00161081
JA-04966     06/29/1905    Utilization Spreadsheet                                                                                                     JAN-TREX-00161082                    JAN-TREX-00161847
JA-04967     06/30/1905    Utilization Spreadsheet                                                                                                     JAN-TREX-00161848                    JAN-TREX-00162589
JA-04968     07/01/1905    Utilization Spreadsheet                                                                                                     JAN-TREX-00162590                    JAN-TREX-00163376
JA-04969     07/02/1905    Utilization Spreadsheet                                                                                                     JAN-TREX-00163377                    JAN-TREX-00164328
JA-04970     07/03/1905    Utilization Spreadsheet                                                                                                     JAN-TREX-00164329                    JAN-TREX-00165229
JA-04971     07/04/1905    Utilization Spreadsheet                                                                                                     JAN-TREX-00165230                    JAN-TREX-00167181
JA-04972     07/05/1905    Utilization Spreadsheet                                                                                                     JAN-TREX-00167182                    JAN-TREX-00169285
JA-04973     07/06/1905    Utilization Spreadsheet                                                                                                     JAN-TREX-00169286                    JAN-TREX-00171462
JA-04974     07/07/1905    Utilization Spreadsheet                                                                                                     JAN-TREX-00171463                    JAN-TREX-00173663
JA-04975     07/08/1905    Utilization Spreadsheet                                                                                                     JAN-TREX-00173664                    JAN-TREX-00175852
JA-04976     07/09/1905    Utilization Spreadsheet                                                                                                     JAN-TREX-00175853                    JAN-TREX-00178133
                                                                                           Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 110 of 117. PageID #: 415122



                                                                                                                                                                        Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.            Date                                                                  Description                                                                     BegBates                             EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-04977           07/10/1905          Utilization Spreadsheet                                                                                                JAN-TREX-00178134                    JAN-TREX-00180399
JA-04978           07/11/1905          Utilization Spreadsheet                                                                                                JAN-TREX-00180400                    JAN-TREX-00180978
                                       State of Ohio, Executive Department, Office of the Governor, Columbus, Executive Order 86-25, Creating the Govenor's
JA-04979           05/20/1986                                                                                                                                 JAN-TREX-00180979                    JAN-TREX-00180982
                                       Task Force on Prescription Drug Abuse.
                                       US GAO, Report to the Subcommittee on Oversight and Investigations, Committee on Energy and Commerce, House of
JA-04980           05/01/2002                                                                                                                                 JAN-TREX-00180983                    JAN-TREX-00181009
                                       Representatives; Prescription Drugs: State Monitoring Programs Provide Useful Tool to Reduce Diversion.

JA-04981           09/06/2019          Ohio Senate, 133rd General Assembly: 33 Senators with One Goal: Serve all Ohioans; http://www.ohiosenate.gov/about JAN-TREX-00181010                        JAN-TREX-00181015
                                       The Role of an Ohio Representative, The Ohio House of Representatives; http://www.ohiohouse.gov/education/role-of-
JA-04982           09/06/2019                                                                                                                                 JAN-TREX-00181016                    JAN-TREX-00181016
                                       an-ohio-representative
JA-04983           09/01/2007          Pharmacy Times: Prescription-overdose Deaths Surpass Car-accident Deaths;                                              JAN-TREX-00181017                    JAN-TREX-00181018
JA-04984           08/01/2004          Pharmacy Times: Prescription-Monitoring Programs                                                                       JAN-TREX-00181019                    JAN-TREX-00181021
                                       Borchardt, Jackie, cleveland.com., Article: Ohio lawmakers push opioid prescription restrictions, online addiction
JA-04985           03/29/2017                                                                                                                                 JAN-TREX-00181022                    JAN-TREX-00181024
                                       counsel.
                                       The Ohio Senate 133rd General Assembly: Burke's Bill Creating New Tools in the Fight Against prescription Drug Abuse
JA-04986           09/06/2019          Signed into Law; http://www.ohiosenate.gov/senators/burke/news/burkes-bill-creating-new-tools-in-the-fight-against-    JAN-TREX-00181025                    JAN-TREX-00181027
                                       prescritpion-drug-abuse-signed-into-law
JA-04987           12/21/2017          New Opioid Legislation Introduced in Ohio, The Statehouse News Bureau                                                  JAN-TREX-00181028                    JAN-TREX-00181029
JA-04988           05/13/2014          Democrats say Ohio's heroin epidemic should be declared a public health emergency, cleveland.com                       JAN-TREX-00181030                    JAN-TREX-00181031
JA-04989           09/22/2018          Lawmakers: More to be done in addressing opioid crisis, Journal-News                                                   JAN-TREX-00181032                    JAN-TREX-00181044
                                       Lawmakers on different paths to solve opioid crisis, nbc4i.com, available at www.nbc4i.com/news/politics/ohio-
JA-04990           06/06/2018                                                                                                                                 JAN-TREX-00181045                    JAN-TREX-00181048
                                       statehouse-newsroom/lawmakers-on-different-pa...
                                       Lawmakers consider expanding immunity for Good Samaritans in face of opioid epidemic, nbc4i.com, available at
JA-04991           06/07/2019                                                                                                                                 JAN-TREX-00181049                    JAN-TREX-00181051
                                       www.nbc4i.com/news/politics/lawmakers-consider-expanding-immunity-for-good-sa...
JA-04992           04/22/2018          Opioid deaths prompt Ohio to reimagine classroom lessons, starting with kindergarten, Washington Post                  JAN-TREX-00181052                    JAN-TREX-00181057
JA-04993           09/01/2016          Ohio House Democrats Call for Action to Battle Opioid Abuse, The Statehouse News Bureau                                JAN-TREX-00181058                    JAN-TREX-00181059
                                       U.S. Department of Health and Human Services, National Institute on Drug Abuse, National Household Survey on Drug
JA-04994           06/12/1905                                                                                                                                 JAN-TREX-00181060                    JAN-TREX-00181338
                                       Abuse: Main Findings 1990
JA-04995             No Date           Summa Health Presentation: Carfentanil and Current Opioid Trends in Summit County, Ohio                                JAN-TREX-00181339                    JAN-TREX-00181348
                                       Portenoy, R., Opioid Therapy for Chronic Nonmalignant Pain: Current Status, Progress in Pain Research and
JA-04996           06/16/1905                                                                                                                                 JAN-TREX-00181934                    JAN-TREX-00181976
                                       Management, Vol. 1, pp. 247-287, 1994
JA-04997           05/08/2019          Letter from Giuseppe W. Pappalardo, Tucker Ellis LLP to File. (PRIVILEGED AND CONFIDENTIAL).                           JAN-TREX-00181349                    JAN-TREX-00181371
JA-04998           05/01/1997          Ohio Medicine newspaper, a publication of the Ohio State Medical Association.                                          JAN-TREX-00181372                    JAN-TREX-00181390
JA-04999           07/01/1997          Ohio Medicine newspaper, a publication of the Ohio State medical Association.                                          JAN-TREX-00181391                    JAN-TREX-00181408
JA-05000           08/01/1997          Ohio Medicine newspaper, a publication of the Ohio State Medical Association.                                          JAN-TREX-00181409                    JAN-TREX-00181427
JA-05001           04/16/1997          USA Today: Legal Risks Make Drugs a Rare Remedy.                                                                       JAN-TREX-00181428                    JAN-TREX-00181429
JA-05002           07/18/1997          Richmond Times: Drug War Hits Pain Sufferers, Doctors Lament Suspicion That Accompanies Some Treatment.                JAN-TREX-00181430                    JAN-TREX-00181432
                                       Washington Post: First Do No Harm: When it comes to treating severe pain with narcotics, which should take
JA-05003           07/27/1997                                                                                                                                 JAN-TREX-00181433                    JAN-TREX-00181441
                                       precedence: a patient's need for relief or a government's concerns about abuse.
JA-05004           12/07/1997          AMA: House of Delegates: Proceedings, 51st Interim Meeting.                                                            JAN-TREX-00181442                    JAN-TREX-00181444
JA-05005           08/01/1998          Ohio Medicine newspaper, a publication of the Ohio State Medical Association.                                          JAN-TREX-00181445                    JAN-TREX-00181466
JA-05006           06/22/1998          Columbus Dispatch: Pain Management, Fear of Agonizing Death Encourages Suicide.                                        JAN-TREX-00181467                    JAN-TREX-00181468
JA-05007           09/23/1998          Comtex News Network: Coalition Opposes Hyde/Nickles Legal Drug Abuse Prevention Act.                                   JAN-TREX-00181469                    JAN-TREX-00181471
JA-05008           06/21/1905          Ohio Medical Association: Pain, The Fifth Vital Sign: a Physician Reference on Pain Treatment in Ohio.                 JAN-TREX-00181472                    JAN-TREX-00181526
                                       Akron Beacon Journal (Ohio): Slow Gain in the War on Pain, Surveys Say Not Enough Done to Monitor and Treat Physical
JA-05009           02/17/1999                                                                                                                                 JAN-TREX-00181527                    JAN-TREX-00181529
                                       Suffering; Research Turns Slowly to Practice.
JA-05010           07/01/1999          Ohio Medicine newspaper, a publication of the Ohio State Medical Association.                                          JAN-TREX-00181530                    JAN-TREX-00181555
JA-05011           12/01/1999          Ohio Medicine newspaper, a publication of the Ohio State Medical Association.                                          JAN-TREX-00181556                    JAN-TREX-00181578
JA-05012           06/20/1999          AMA: House of Delegates: Proceedings, 148th Annual Meeting.                                                            JAN-TREX-00181579                    JAN-TREX-00181589
JA-05013           08/09/1999          New Orleans Times Picayune: Laws Shield Doctors From Prosecution for Prescribing Powerful Pain Medicines.              JAN-TREX-00181590                    JAN-TREX-00181592
JA-05014           02/01/2000        Ohio Medicine newspaper, a publication of the Ohio State Medical Association.                                            JAN-TREX-00181593                    JAN-TREX-00181618
JA-05015           06/07/2000        Cleveland Plain Dealer: Pain Relief Should Be Nonpartisan.                                                               JAN-TREX-00181619                    JAN-TREX-00181621
JA-05016           08/21/2001        Pittsburgh Post-Gazette: OxyContin: We're Missing the Point.                                                             JAN-TREX-00181622                    JAN-TREX-00181623
JA-05017           06/17/2001        AMA: House of Delegates: Proceedings, 150th Annual Meeting.                                                              JAN-TREX-00181624                    JAN-TREX-00181625
                                     A Joint Statement from 21 Health Organizations and the Drug Enforcement Administration: Promotion Pain Relief and
JA-05018             No Date                                                                                                                                  JAN-TREX-00181626                    JAN-TREX-00181626
                                     Preventing Abuse of Pain Medications: A Critical Balancing Act.
JA-05019     06/14/1993 - 06/19/2003 American Medical Association Proceedings of the House of Delegates, 152nd Annual Meeting. p. 579                         JAN-TREX-00181627                    JAN-TREX-00181628
JA-05020           10/19/2003        Hidden Pain in Pain Pill, The Los Angeles Times                                                                          JAN-TREX-00181629                    JAN-TREX-00181631
                                     Painful Remedy? Patients, advocates and government spar over tighter controls on painkillers, Sane Diego Union-
JA-05021           09/28/2004                                                                                                                                 JAN-TREX-00181632                    JAN-TREX-00181637
                                     Tribune
JA-05022     12/04/2004 - 12/07/2004 American Medical Association Proceedings of the House of Delegates, 58th Interim Meeting, pp. 122-128                    JAN-TREX-00181638                    JAN-TREX-00181645
                                                                                               Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 111 of 117. PageID #: 415123



                                                                                                                                                                                  Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.            Date                                                                  Description                                                                               BegBates                             EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-05023           12/21/2004          Specialists Decry DEA Reversal on Pain Drugs; New Rules Called A 'Step Backward', Washington Post                                JAN-TREX-00181646                    JAN-TREX-00181648
JA-05024           11/16/2004          Dispensing of Controlled Substances for the Treatment of Pain, Federal Register Doc 04-25469, Vol. 69, No. 220                   JAN-TREX-00181649                    JAN-TREX-00181651
                                       DEA Last Acts Partnership, Prescription Pain Medications: Frequently Asked Questions and Answers for Health Care
JA-05025            No Date                                                                                                                                             JAN-TREX-00181652                    JAN-TREX-00181699
                                       Professionals, and Law Enforcement Personnel
JA-05026     06/10/2006 - 06/14/2006   American Medical Association Proceedings of the House of Delegates, 155th Annual Meeting, pp. 37-41                              JAN-TREX-00181700                    JAN-TREX-00181705
JA-05027           12.15/2007          Ault A., DEA rule allows multiple scrips for pain meds, Internal Medicine News, Vol. 40, Iss. 24                                 JAN-TREX-00181706                    JAN-TREX-00181708
JA-05028     06/23/2007 - 06/27/2007   AMA Proceedings of the House of Delegates, 156th Annual Meeting, pp. 431-440                                                     JAN-TREX-00181709                    JAN-TREX-00181719
JA-05029     06/14/2008 - 06/17/2008   AMA Proceedings of the House of Delegates, 157th Annual Meeting, pp. 41-45, 238-239, 505                                         JAN-TREX-00181720                    JAN-TREX-00181728
JA-05030     11/08/2008 - 11/10/2008   AMA Proceedings of the House of Delegates, 62nd Interim Meeting, pp. 1, 260-278                                                  JAN-TREX-00181729                    JAN-TREX-00181748
JA-05031           04/30/2010          Governor creates task force for pill problem, News Herald (Port Clinton, OH)                                                     JAN-TREX-00181749                    JAN-TREX-00181750
JA-05032           11/24/2010          Piketon 'pill mill' ordinance might prove effective, Chillicothe Gazette (Chillicothe, OH)                                       JAN-TREX-00181751                    JAN-TREX-00181753
JA-05033           02/10/2011          Bill aims to shut down Ohio 'pill mills', Advocate (Newark, OH)                                                                  JAN-TREX-00181754                    JAN-TREX-00181756
JA-05034     06/18-2011 - 06/21/2011   AMA Proceedings of the House of Delegates, 160th Annual Meeting, p. 5                                                            JAN-TREX-00181757                    JAN-TREX-00181758
JA-05035           06/01/2012          AMA Board of Trustees Annual Report, pp. 27, 52-55                                                                               JAN-TREX-00181759                    JAN-TREX-00181763
JA-05036           07/04/1905          Resolutions, AMA Annual Meeting, p. 439                                                                                          JAN-TREX-00181764                    JAN-TREX-00181764
JA-05037           12/17/2013          New bills target drug prescriptions in Ohio Choking off pipeline to end overdoses, Cleveland Plain Dealer                        JAN-TREX-00181765                    JAN-TREX-00181768
                                       AMA, Reference Committee on Amendments to Contitution and Bylaws, AMA Proceedings of the House of Delegates,
JA-05038           07/05/1905                                                                                                                                           JAN-TREX-00181769                    JAN-TREX-00181770
                                       2013 Annual Meeting, pp. 505, 631
                                       FDA backs tighter control for narcotic painkillers: Patients would need more visits to doctor to get refills, St. Paul Pioneer
JA-05039           10/25/2013                                                                                                                                           JAN-TREX-00181771                    JAN-TREX-00181773
                                       Press
                                       Reference Committee on Amendments to Constitution and Bylaws, AMA Proceedings of the House of Delegates 2013
JA-05040           11/01/2013                                                                                                                                           JAN-TREX-00181774                    JAN-TREX-00181777
                                       Annual Meeting, pp. 225, 282-283, 290
JA-05041           07/05/1905          Reports of the Council on Science and Public Health, AMA 2013 Interim Meeting, pp. 147, 154-165                                  JAN-TREX-00181778                    JAN-TREX-00181790
JA-05042           07/05/1905          American Medical Association Reports of the Board of Trustees                                                                    JAN-TREX-00181791                    JAN-TREX-00181795
JA-05043           10/29/2013          U.S, shift on painkillers was years in the making, International Herald Tribune                                                  JAN-TREX-00181796                    JAN-TREX-00181799
JA-05044           07/07/1905          American Medical Association Reports of the Board of Trustees                                                                    JAN-TREX-00181800                    JAN-TREX-00181802
JA-05045           07/07/1905          American Medical Association Joint Council Reports                                                                               JAN-TREX-00181803                    JAN-TREX-00181808
JA-05046           05/11/2016          Confronting a Crisis: An Open Letter to America's Physicians on the Opioid Epidemic, HuffPost Life                               JAN-TREX-00181809                    JAN-TREX-00181818
JA-05047           07/08/1905          American Medical Association Resolution 19. Pain as the Fifth Vital Sign                                                         JAN-TREX-00181819                    JAN-TREX-00181822
JA-05048           07/08/1905          American Medical Association Reports of Reference Committees House of Delegates, 2016 Annual Meeting, pp. 471-530 JAN-TREX-00181823                                   JAN-TREX-00181828
JA-05049           07/08/1905          American Medical Association Resolution 918 Ensuring Cancer Patient Access to Pain Medication                                    JAN-TREX-00181829                    JAN-TREX-00181831
JA-05050           06/16/2016          AMA Drops Pain as Vital Sign, Pain Network News                                                                                  JAN-TREX-00181832                    JAN-TREX-00181849
JA-05051           07/09/1905          American Medical Association 2017 Annual Meeting Resolutions                                                                     JAN-TREX-00181850                    JAN-TREX-00181851
                                       American Medical Association Annual Meeting 17. Evaluating Actions by Pharmacy Benefit Manager and Payer Policies
JA-05052           07/10/1905                                                                                                                                           JAN-TREX-00181852                    JAN-TREX-00181857
                                       on Patient Care
JA-05053           11/01/2018          American Medical Association Resolutions                                                                                         JAN-TREX-00181858                    JAN-TREX-00181858
JA-05054           07/10/1905          American Medical Association 2018 Interim Meeting, Pg 43-48                                                                      JAN-TREX-00181859                    JAN-TREX-00181864
JA-05055           11/01/2018          American Medical Association Resolution 235 Inappropriate Use of CDC Guidelines for Prescribing Opioids                          JAN-TREX-00181865                    JAN-TREX-00181868
JA-05056           07/07/1905          AMA Policy: Protection for Physicians Who Prescribe Pain Medication H-120.960                                                    JAN-TREX-00181869                    JAN-TREX-00181870
JA-05057             No Date           AMA Policy: Pain Control in Long-Term Care H-280.958                                                                             JAN-TREX-00181871                    JAN-TREX-00181871
JA-05058           06/29/1905          Report 6 of the Council on Science and Public Health (A-07)                                                                      JAN-TREX-00181872                    JAN-TREX-00181888
JA-05059           09/12/2016          American Medical Association House of Delegates Resolution: 803                                                                  JAN-TREX-00181889                    JAN-TREX-00181891
JA-05060           07/04/1905          AMA Policy: Pain Management Standards and Performance Measures D-295.966                                                         JAN-TREX-00181892                    JAN-TREX-00181892
JA-05061           03/25/2019          Texas Medical Association Resolution 302: Numerical Recording of Subjective Pain                                                 JAN-TREX-00181893                    JAN-TREX-00181896
JA-05062           07/04/1905          AMA Policy: Pain Management D-120.976                                                                                            JAN-TREX-00181897                    JAN-TREX-00181897
JA-05063           07/08/1905          AMA Policy: Promoting Pain Relief and Preventing Abuse of Controlled Substances D-120.971                                        JAN-TREX-00181898                    JAN-TREX-00181898
JA-05064             No Date           AMA Policy: Promotion of Better Pain Care D-160.981                                                                              JAN-TREX-00181899                    JAN-TREX-00181900
JA-05065           07/05/1905          American Psychiatric Association, Substance-Related and Addictive Disorders, 2013                                                JAN-TREX-00181985                    JAN-TREX-00181986
JA-05066              N/A              Specific Janssen Call Notes                                                                                                      JAN-TREX-00181901                    JAN-TREX-00181901
JA-05067           06/29/2012          Email from Elizabeth Haranas to Li-Chia Ong Chansanchai et al                                                                    CHI_000512642                        CHI_000512887
JA-05068           07/04/1905          Ohio Department of Health report, Ohio's Opioid Epidemic: An Overview of the Problem                                             CLEVE_000117817                      CLEVE_000117902
JA-05069           10/01/2010          Ohio Prescription Drug Abuse Task Force report, Final Report Task Force Recommendations, October 1, 2010                         CLEVE_000117903                      CLEVE_000117977
JA-05070           02/28/2017          The Feds Are About to Stick It to Pain Patients in a Big Way, Vice                                                               JAN-TREX-00052627                    JAN-TREX-00052643
                                       Ohio Department of Health, Office of Healthy Ohio Bureau of Health Promotion and Risk Reduction Violence and Injury
JA-05071           10/01/2010                                                                                                                                           CUYAH_000018361                      CUYAH_000018488
                                       Prevention Program, The Burden of Poisoning in Ohio, 1999-2008
                                       Ohio House of Representatives, Prescription Drug Addiction and Healthcare Reform Legislative Study, Committee
JA-05072           10/17/2013                                                                                                                                           CUYAH_012549329                      CUYAH_012549344
                                       Chairman's Report, October 17, 2013
JA-05073           09/05/2013          Cuyahoga County Opiate Action Team Presentation: The Scope of the Problem                                                        CUYAH_012616469                      CUYAH_012616469
                                       Ohio Department of Heath, Office of the Healthy Ohio Bureau of Health Promotion and Risk Reduction Violence and
JA-05074            10/20101                                                                                                                                            CUYAH_013361276                      CUYAH_013361403
                                       Injury Prevention Program, The Burden of Poisoning in Ohio, 1999-2008
                                                                                Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 112 of 117. PageID #: 415124



                                                                                                                                                              Janssen Defendants’ Trial Exhibit List (09/25/19)
  Ex. No.      Date                                                                Description                                                                   BegBates                               EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
                          Cuyahoga County Board of Health and Opiate Task Force Presentation: Ohio's Opioid Drug Overdose Epidemic:
JA-05075    02/27/2017                                                                                                                              CUYAH_014199744                      CUYAH_014199744
                          Contributing Factors and Ongoing Prevention Efforts
JA-05076    06/13/1905    Ohio Drug Utilization Review 1991                                                                                         JAN-TREX-00182494                    JAN-TREX-00183711
JA-05077    06/14/1905    Ohio Drug Utilization Review 1992                                                                                         JAN-TREX-00183712                    JAN-TREX-00185007
JA-05078    06/15/1905    Ohio Drug Utilization Review 1993                                                                                         JAN-TREX-00185008                    JAN-TREX-00186246
JA-05079    06/16/1905    Ohio Drug Utilization Review 1994                                                                                         JAN-TREX-00186247                    JAN-TREX-00187474
JA-05080    06/17/1905    Ohio Drug Utilization Review 1995                                                                                         JAN-TREX-00187475                    JAN-TREX-00188374
                          Epstein AJ, et al., Information technology and agency in physicians' prescribing decisions, RAND Journal of Economics,
JA-05081    07/06/1905                                                                                                                              JAN-TREX-00114432                    JAN-TREX-00114459
                          Vol. 45, No. 2, pp. 422-448
JA-05082    01/01/2004    Position Paper on Utilizing Prescription Medications for the Treatment of Intractable Pain                                JAN-TREX-00114460                    JAN-TREX-00114474
JA-05083    06/29/2018    DEA Press Release, re: Five indicted for running a pill mill in Hamilton                                                  JAN-TREX-00114475                    JAN-TREX-00114477
                          Ohio Task Force Commanders Website: Two indicted, one already jailed for alleged 'pill mill' with North Olmsted office,
JA-05084    11/05/2016                                                                                                                              JAN-TREX-00114478                    JAN-TREX-00114481
                          available at otfca.net/two-indicted-one-already-jailed-for-alleged-pill-mill-with-north-olmsted-office
JA-05085    03/15/2006    Memorandum from Director, National Institute of Drug Abuse to the Surgeon General                                         JAN-TREX-00114482                    JAN-TREX-00114483
JA-05086    04/01/2015    FDA Guidance for Industry, Abuse-Deterrent Opioids -- Evaluation and Labeling                                             JAN-TREX-00114484                    JAN-TREX-00114512
                          FDA Website: Timeline of Selected FDA Activities and Significant Events Addressing Opioids Misuse and Abuse, available
JA-05087    05/13/2019                                                                                                                              JAN-TREX-00114513                    JAN-TREX-00114525
                          at www.fda.gov/drugs/information-drug-class/timeline-selected-fda-activities-and-sig...
JA-05088    06/01/2015    HHS OIG, Ensuring the Integrity of Medicare Part D, Part D Program Integrity Portfolio (OEI-03-15-00180)                  JAN-TREX-00114526                    JAN-TREX-00114554
JA-05089    05/01/2014    DOJ OIG, The Drug Enforcement Administration's Adjudication of Registrant Actions, I-2014-003                             JAN-TREX-00114555                    JAN-TREX-00114606
                          NIH, The NIH Almanac: National Institute on Drug Abuse (NIDA), available at www.nih.gov/about-nih/what-we-do/nih-
JA-05090    08/13/2019                                                                                                                              JAN-TREX-00114607                    JAN-TREX-00114621
                          almanac/national-institute-drug-abuse-nida
JA-05091    07/03/1905    Executive Office of the President of the United States, Epidemic: Responding to America's Prescription Drug Abuse Crisis JAN-TREX-00114622                     JAN-TREX-00114632
                          HHS OIG, Combatting the Opioid Epidemic, available at www.oig.hhs.gov/reports-and-publications/featured-
JA-05092    08/13/2019                                                                                                                              JAN-TREX-00114633                    JAN-TREX-00114638
                          topics/opioids
JA-05093    07/01/2018    HHS OIG Data Brief,Opioids in Ohio Medicaid: Review of Extreme Use and Prescribing, OEI-05-18-00010                       JAN-TREX-00114639                    JAN-TREX-00114671
                          Fact Sheet: Obama Administration Announces Public and Private Sector Efforts to Address Prescription Drug Abuse and
JA-05094    05/13/2019                                                                                                                              JAN-TREX-00114672                    JAN-TREX-00114682
                          Heroin Use, available at obamawhitehouse.archives.gov/the-press-office/2015/10/21/fact-sheet-obama-admi...
JA-05095    2011 - 2018   Ohio Governor's Cabinet, Opiate Action Team, Combatting the Opiate Crisis in Ohio                                       JAN-TREX-00114683                      JAN-TREX-00114789
                          Ohio Governor's Cabinet, Opiate Action Team, Ohio Guidelines for Emergency and Acute Care Facility Opioid and Other
JA-05096    01/01/2014                                                                                                                            JAN-TREX-00149886                      JAN-TREX-00149886
                          Controlled Substances (OOCS) Prescribing
JA-05097    07/10/1905    Ohio Governor's Cabinet, Opiate Action Team, New Strategies to Combat the Opiate Crisis in Ohio (2018)                  JAN-TREX-00114790                      JAN-TREX-00114792
                          Ohio Prescription Drug Abuse Task Force, Ohio Prescription Drug Abuse Task Force: Final Report Task Force
JA-05098    10/01/2010                                                                                                                            JAN-TREX-00114793                      JAN-TREX-00114868
                          Recommendations
                          Ohio Governor's Cabinet, Opiate Action Team, Ohio Guidelines for Prescribing Opioids for the Treatment of Chronic, Non-
JA-05099    10/01/2013                                                                                                                            JAN-TREX-00114869                      JAN-TREX-00114870
                          Terminal Pain 80 mg of a Morphine Equivalent Daily Dose (MED) "Trigger Point"
JA-05100      No Date     Ohio Governor's Opiate Action Team, Attacking Ohio's Opiate Epidemic                                                    JAN-TREX-00114871                      JAN-TREX-00114872
JA-05101    04/06/2015    Agreement between Cuyahoga County and Medical Mutual Services, L.L.C                                                    JAN-TREX-00149887                      JAN-TREX-00149887
JA-05102      No Date     County of Cuyahoga (EPO)                                                                                                JAN-TREX-00114873                      JAN-TREX-00114945
JA-05103    01/01/2017    Agreement between CaremarkPCS Health, L.L.C., Health Action Council, and the Cooperative Council of Governments           JAN-TREX-00149888                    JAN-TREX-00149888
JA-05104    09/27/2017    Email from Laura A. Smith to Holly Woods, et al.                                                                          JAN-TREX-00114946                    JAN-TREX-00114950
JA-05105    07/10/1905    Cuyahoga Benefits Enrollment Guide, 2018                                                                                  JAN-TREX-00114951                    JAN-TREX-00114974
JA-05106    02/05/206     Cuyahoga County Internal Audit Report, Health Care Benefits Program - Phase 1: January 1, 2011 - June 30, 2015            JAN-TREX-00149889                    JAN-TREX-00149889
JA-05107    03/22/2017    Email from Holly Woods to Tracey Jaycox                                                                                   JAN-TREX-00114975                    JAN-TREX-00114988
JA-05108    04/16/2018    Email from Thomas Lyden to Lisa Duliba, et al.                                                                            JAN-TREX-00114989                    JAN-TREX-00114990
JA-05109    06/22/2017    Email from Thomas P. Gilson to Michael Houser                                                                             JAN-TREX-00114991                    JAN-TREX-00114992
JA-05110    06/27/2017    Email from Michael Houser to Thomas Gilson, et al.                                                                        JAN-TREX-00149890                    JAN-TREX-00149890
JA-05111    06/16/2017    Email from Kevin Gregory to Holly Woods                                                                                   JAN-TREX-00114993                    JAN-TREX-00114994
JA-05112    04/17/2017    Email from Health Action Council to Holly Woods                                                                           JAN-TREX-00114995                    JAN-TREX-00114997
JA-05113    04/01/2018    Organizational chart: Human Resources Department Functional Reporting Areas and Dirt Reports                              JAN-TREX-00149891                    JAN-TREX-00149891
JA-05114    11/09/2016    Email from Patrick Smock to Holly Woods                                                                                   JAN-TREX-00114998                    JAN-TREX-00115047
JA-05115    01/30/2018    Email from Benefits to Holly Woods                                                                                        JAN-TREX-00115048                    JAN-TREX-00115051
                          Winsley W and Droz D, Ohio Dangerous Drug Database Past, Present, and Future Ohio State Board of Pharmacy House
JA-05116    11/21/2011                                                                                                                              JAN-TREX-00115052                    JAN-TREX-00115062
                          Bill 93 Report, Ohio State Board of Pharmacy, November 21, 2011
                          Ohio Automated RX Reporting System, 2013-2014 Biennial Report, Ohio State Board of Pharmacy + 2013-2014 Biennial
JA-05117    2013-2014                                                                                                                               JAN-TREX-00115063                    JAN-TREX-00115074
                          Report
JA-05118    07/07/1905    Ohio Automated RX Reporting System, 2015 Report, State of Ohio Board of Pharmacy                                          JAN-TREX-00115075                    JAN-TREX-00115083
JA-05119    07/08/1905    Ohio Automated RX Reporting System, 2016 Annual Report, State of Ohio Board of Pharmacy                                   JAN-TREX-00115084                    JAN-TREX-00115097
JA-05120    07/09/1905    Ohio Automated RX Reporting System, 2017 Annual Report Executive Summary, State of Ohio Board of Pharmacy                 JAN-TREX-00149892                    JAN-TREX-00149892
                                                                                Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 113 of 117. PageID #: 415125



                                                                                                                                                              Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.      Date                                                         Description                                                                          BegBates                             EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-05121     07/09/1905    Ohio Automated RX Reporting System, 2017 Annual Report, State of Ohio Board of Pharmacy                                  JAN-TREX-00115098                    JAN-TREX-00115110
JA-05122     07/10/1905    Ohio Automated RX Reporting System, 2018 Annual Report Executive Summary, State of Ohio Board of Pharmacy                JAN-TREX-00149893                    JAN-TREX-00149893
JA-05123     07/10/1905    Ohio Automated RX Reporting System, 2018 Annual Report, State of Ohio Board of Pharmacy                                  JAN-TREX-00115111                    JAN-TREX-00115123
JA-05124     2010 - 2018   Chart: Report of prescriptions per county, 2010-2018                                                                     JAN-TREX-00149894                    JAN-TREX-00149894
                           Ohio Automated RX Reporting System, Semiannual Report on Opioid Prescribing in Ohio June 2015, State of Ohio Board
JA-05125     06/01/2015                                                                                                                             JAN-TREX-00115124                    JAN-TREX-00115129
                           of Pharmacy
                           Ohio Department of Job and Family Services Drug Utilization Review Board Quarterly Meeting May 11, 2005 draft
JA-05126     05/11/2005                                                                                                                             JAN-TREX-00115130                    JAN-TREX-00115132
                           Minutes
JA-05127     10/01/2006    Memorandum from Bob Reid to P&T Committee Members                                                                        JAN-TREX-00115133                    JAN-TREX-00115135
JA-05128     05/24/2006    Ohio Department of Job and Family Services Utilization Review (DUR) Board Agenda, May 24, 2006                           JAN-TREX-00149895                    JAN-TREX-00149895
JA-05129     10/07/2009    Ohio Department of Job and Family Services (ODJFS) P&T Committee Meeting Minutes, October 7, 2009                        JAN-TREX-00115136                    JAN-TREX-00115138
JA-05130     04/21/2010    Ohio Department of Job and Family Services (ODJFS) P&T Committee Meeting Minutes, April 21, 2010                         JAN-TREX-00115139                    JAN-TREX-00115142
JA-05131     11/17/2010    Ohio Department of Job and Family Services Drug Utilization Review (DUR) Board Agenda, November 17, 2010                 JAN-TREX-00115143                    JAN-TREX-00115145
JA-05132     06/25/2010    Letter from Michael Barnes to Ohio Medicaid Pharmaceutical & Therapeutics Committee Members                              JAN-TREX-00115146                    JAN-TREX-00115147
                           Medicaid Integrity Program Ohio Comprehensive Program Integrity Review Final Report, Department of Health and
JA-05133     02/01/2011                                                                                                                             JAN-TREX-00115148                    JAN-TREX-00115161
                           Human Services Centers for Medicare & Medicaid Services, February 2011
                           Medicaid Integrity Program Ohio Comprehensive Program Integrity Review Final Report, Department of Health and
JA-05134     02/01/2011                                                                                                                             JAN-TREX-00115162                    JAN-TREX-00115175
                           Human Services Centers for Medicare & Medicaid Services, February 2011
JA-05135     04/11/2012    Ohio Department of Job and Family Services (ODJFS) P&T Committee Meeting Minutes, April 11, 2012                         JAN-TREX-00115176                    JAN-TREX-00115197
JA-05136     10/10/2012    Ohio Department of Job and Family Services (ODJFS) P&T Committee Meeting Minutes, October 10, 2012                       JAN-TREX-00115198                    JAN-TREX-00115203
JA-05137     01/09/2013    Ohio Department of Job and Family Services (ODJFS) P&T Committee Meeting Minutes, January 9, 2013                        JAN-TREX-00115204                    JAN-TREX-00115211
JA-05138      04/10/203    Ohio Department of Job and Family Services (ODJFS) P&T Committee Meeting Minutes, April 10, 2013                         JAN-TREX-00115212                    JAN-TREX-00115221
JA-05139     10/09/2013    Ohio Department of Job and Family Services (ODJFS) P&T Committee Meeting Minutes, October 9, 2013                        JAN-TREX-00115222                    JAN-TREX-00115233
                           Ohio Automated RX Reporting System (OARRS) Overview of Opioid Prescribing Metrics and Detailed Metrics, Revised
JA-05140     08/20/2013                                                                                                                             JAN-TREX-00149896                    JAN-TREX-00149896
                           08/20/2013
                           Medicaid Integrity Program Ohio Comprehensive Program Integrity Review Final Report, Department of Health and
JA-05141     08/01/2014                                                                                                                             JAN-TREX-00115234                    JAN-TREX-00115246
                           Human Services Centers for Medicare & Medicaid Services, August 2014
JA-05142     07/06/1905    The Ohio Department of Medicaid Program Integrity Report 2014                                                            JAN-TREX-00115247                    JAN-TREX-00115264
JA-05143     03/01/2013    The Ohio Department of Medicaid Ohio Medical Assistance Provider Agreement for Managed Care Plan                         JAN-TREX-00115265                    JAN-TREX-00115468
JA-05144     10/08/2014    Ohio Department of Medicaid (ODM) P&T Committee Meeting Minutes, October 8, 2014                                         JAN-TREX-00115469                    JAN-TREX-00115476
JA-05145     07/06/1905    The Ohio Department of Medicaid Program Integrity Report 2014                                                            JAN-TREX-00115477                    JAN-TREX-00115494
                           Medicaid Integrity Program Ohio Comprehensive Program Integrity Review Final Report, Department of Health and
JA-05146     08/01/2014                                                                                                                             JAN-TREX-00115495                    JAN-TREX-00115507
                           Human Services Centers for Medicare & Medicaid Services, August 2014
JA-05147     07/07/1905    The Ohio Department of Medicaid Program Integrity Report 2015                                                            JAN-TREX-00115508                    JAN-TREX-00115524
JA-05148     01/01/2015    The Ohio Department of Medicaid Ohio Medical Assistance Provider Agreement for Managed Care Plan                         JAN-TREX-00115525                    JAN-TREX-00115747
JA-05149     01/14/2015    Ohio Department of Medicaid (ODM) P&T Committee Meeting Minutes, January 14, 2015                                        JAN-TREX-00115748                    JAN-TREX-00115759
JA-05150     01/01/2015    The Ohio Department of Medicaid Ohio Medical Assistance Provider Agreement for Managed Care Plan                         JAN-TREX-00115760                    JAN-TREX-00115980
JA-05151     07/01/2015    The Ohio Department of Medicaid Ohio Medical Assistance Provider Agreement for Managed Care Plan                         JAN-TREX-00115981                    JAN-TREX-00116208
                           Ohio Department of Medicaid (ODM) Pharmacy & Therapeutics Committee Quarterly Meeting October 14, 2015
JA-05152     10/14/2015                                                                                                                             JAN-TREX-00116209                    JAN-TREX-00116217
                           Minutes
JA-05153     07/07/1905    The Ohio Department of Medicaid Program Integrity Report 2015                                                            JAN-TREX-00116218                    JAN-TREX-00116234
                           Timeline: Collective Action to Address the Opioid Crisis in Ohio 2016 - 2020, Collective Action to Address the Opioid
JA-05154     07/10/1905                                                                                                                             JAN-TREX-00116235                    JAN-TREX-00116236
                           Crisis in Ohio 2011 - 2015, Ohio Department of Medicaid
                           Ohio Department of Medicaid, ACS Rx Delivery Services, SmartPA Criteria Proposal, Analgesics: Opioids Preferred Drug
JA-05155     07/03/1905                                                                                                                             JAN-TREX-00116237                    JAN-TREX-00116270
                           List
                           Department of Health and Human Services, Centers for Medicare & Medicaid Services, Center for Program Integrity,
JA-05156     02/01/2016                                                                                                                             JAN-TREX-00116271                    JAN-TREX-00116293
                           Ohio Focused Program Integrity Review, Final Report.
JA-05157     07/01/2015    Ohio Department of Medicaid, Ohio Medical Assistance Provider Agreement for Managed Care Plan.                           JAN-TREX-00116294                    JAN-TREX-00116519
JA-05158     01/13/2016    Ohio Department of Medicaid (ODM), Pharmacy & Therapeutics Committee Quarterly Meeting Minutes.                          JAN-TREX-00116520                    JAN-TREX-00116525
JA-05159     07/01/2016    Ohio Department of Medicaid, Ohio Medical Assistance Provider Agreement for Managed Care Plan.                           JAN-TREX-00116526                    JAN-TREX-00116779
JA-05160     08/10/2016    Ohio Department of Medicaid (ODM), Pharmacy & Therapeutics Committee Quarterly Meeting Minutes.                          JAN-TREX-00116780                    JAN-TREX-00116786
                           Department of Health and Human Services, Centers for Medicare & Medicaid Services, Center for Program Integrity,
JA-05161     02/01/2016                                                                                                                             JAN-TREX-00116787                    JAN-TREX-00116809
                           Ohio Focused Program Integrity Review, Final Report.
JA-05162     07/31/2018    Ohio Department of Medicaid Fee-for-Service, Pharmacy Claims Review Provider Manual.                                     JAN-TREX-00116810                    JAN-TREX-00116821
JA-05163     07/09/1905    2017 Ohio Medicaid Fraud Control Unit Annual Report                                                                      JAN-TREX-00116822                    JAN-TREX-00116867
JA-05164     07/01/2016    Ohio Department of Medicaid, Ohio Medical Assistance Provider Agreement for Managed Care Plan.                           JAN-TREX-00116868                    JAN-TREX-00117111
JA-05165     03/01/2017    Ohio Department of Medicaid, Preferred Drug List Changes.                                                                JAN-TREX-00149897                    JAN-TREX-00149897
JA-05166     07/01/2017    Ohio Department of Medicaid, Ohio Medical Assistance Provider Agreement for Managed Care Plan.                           JAN-TREX-00117112                    JAN-TREX-00117337
JA-05167     09/01/2017    Ohio Department of Medicaid, Preferred Drug List Changes.                                                                JAN-TREX-00117338                    JAN-TREX-00117340
JA-05168     07/09/1905    2017 Ohio Medicaid Fraud Control Unit Annual Report                                                                      JAN-TREX-00117341                    JAN-TREX-00117386
                           Letter from Shawn Ryan, President, Ohio Society of Addiction Medicine, et al to Mary Applegate, Medical Director, Ohio
JA-05169     10/18/2017                                                                                                                             JAN-TREX-00117387                    JAN-TREX-00117390
                           Department of Medicaid.
                                                                               Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 114 of 117. PageID #: 415126



                                                                                                                                                           Janssen Defendants’ Trial Exhibit List (09/25/19)
   Ex. No.      Date                                                              Description                                                                  BegBates                             EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
JA-05170     11/01/2017   Letter from Brian Neale, Director, Center for Medicare & Medicaid Services to State Medicaid Director.                 JAN-TREX-00117391                    JAN-TREX-00117404
JA-05171     07/09/1905   Cincinnati Children's Project: Limiting Prescribed Opioid Doses Through Standardized Plan Efforts.                     JAN-TREX-00117405                    JAN-TREX-00117419
JA-05172     03/24/2017   Ohio Medicaid NCPDP Payer Sheet                                                                                        JAN-TREX-00117420                    JAN-TREX-00117441
JA-05173     08/09/2017   Ohio Department of Medicaid: Presentation: Building Dynamic and Functional Interagency Collaboration.                  JAN-TREX-00117442                    JAN-TREX-00117452
JA-05174       No Date    Ohio Department of Medicaid web page, Managed Care Policy.                                                             JAN-TREX-00149898                    JAN-TREX-00149898
                          Ohio Department of Medicaid, Template: Request for Rx Prior Authorization:Long Acting or Short-Acting Opioid
JA-05175     06/01/2018                                                                                                                          JAN-TREX-00117453                    JAN-TREX-00117454
                          Medication.
JA-05176     07/10/1905   Ohio Department of Medicaid, Managed Care Quality Strategy.                                                            JAN-TREX-00117455                    JAN-TREX-00117589
JA-05177     12/01/2017   Ohio Department of Medicaid, Preferred Drug List Changes.                                                              JAN-TREX-00117590                    JAN-TREX-00117594
JA-05178     01/01/2018   Ohio Department of Medicaid, Ohio Medical Assistance Provider Agreement for Managed Care Plan.                         JAN-TREX-00117595                    JAN-TREX-00117845
JA-05179     01/10/2018   Ohio Department of Medicaid, Pharmacy & Therapeutics Committee Meeting Minutes.                                        JAN-TREX-00117846                    JAN-TREX-00117856
JA-05180     04/01/2018   Ohio Department of Medicaid, Ohio Medical Assistance Provider Agreement for Managed Care Plan.                         JAN-TREX-00117857                    JAN-TREX-00118107
JA-05181     04/11/2018   Ohio Department of Medicaid, Pharmacy & Therapeutics Committee Meeting Minutes.                                        JAN-TREX-00118108                    JAN-TREX-00118123
JA-05182     06/01/2018   Ohio Department of Medicaid, Preferred Drug List Changes.                                                              JAN-TREX-00149899                    JAN-TREX-00149899
JA-05183     07/01/2018   Ohio Department of Medicaid, Ohio Medical Assistance Provider Agreement for Managed Care Plan.                         JAN-TREX-00118124                    JAN-TREX-00118357
JA-05184     07/11/2018   Ohio Department of Medicaid, Pharmacy & Therapeutics Committee Meeting Minutes.                                        JAN-TREX-00118358                    JAN-TREX-00118368
JA-05185     08/08/2018   National Conference of State Legislatures (NCSL), Recent Medicaid Prescription Drug Laws and Strategies.               JAN-TREX-00118369                    JAN-TREX-00118419
JA-05186     10/01/2018   Ohio Department of Medicaid, Ohio Medicaid Fee-For-Service Pharmacy Benefit Management Program.                        JAN-TREX-00118420                    JAN-TREX-00118533
JA-05187     10/03/2018   Ohio Department of Medicaid, Pharmacy & Therapeutics Committee Meeting Minutes.                                        JAN-TREX-00118534                    JAN-TREX-00118547
JA-05188     10/03/2018   Ohio Department of Medicaid, Pharmacy & Therapeutics Committee By-Laws.                                                JAN-TREX-00118548                    JAN-TREX-00118551
JA-05189       No Date    Ohio Department of Medicaid (ODM) Initiatives.                                                                         JAN-TREX-00118552                    JAN-TREX-00118564
                          Ohio Auditor of State, Dave Yost: The Opioid Crisis: The impact on the Medicaid population is stretching the state's
JA-05190     06/26/2018                                                                                                                          JAN-TREX-00118565                    JAN-TREX-00118581
                          safety net.
JA-05191     06/01/2018   Ohio Attorney General's Insurer Task Force on Opioid Reduction, Report and Recommendations.                            JAN-TREX-00118582                    JAN-TREX-00118609
JA-05192     08/14/2018   Ohio Department of Medicaid Quarterly Clinical Report, Q2 2018.                                                        JAN-TREX-00118610                    JAN-TREX-00118655
                          Ohio Department of Medicaid: Effective Treatment for Opiate Use Disorders: Removing Barriers to Medication Assisted
JA-05193     01/01/2019                                                                                                                          JAN-TREX-00118656                    JAN-TREX-00118658
                          Treatment.
JA-05194     01/01/2019   Ohio Department of Medicaid, Ohio Medical Assistance Provider Agreement for Managed Care Plan.                         JAN-TREX-00118659                    JAN-TREX-00118917
JA-05195     01/01/2019   Ohio Department of Medicaid, Preferred Drug Lists: Fee-for-Service Preferred Drug List.                                JAN-TREX-00118918                    JAN-TREX-00119030
JA-05196     11/30/2018   Ohio Department of Medicaid, Preferred Drug List.                                                                      JAN-TREX-00119031                    JAN-TREX-00119034
JA-05197     01/16/2019   Ohio Department of Medicaid, Pharmacy & Therapeutics Committee.                                                        JAN-TREX-00119035                    JAN-TREX-00119052
JA-05198     02/01/2019   Ohio Department of Medicaid, Ohio Medical Assistance Provider Agreement for Managed Care Plan.                         JAN-TREX-00119053                    JAN-TREX-00119309
JA-05199     03/12/2019   Letter from Roxanne Richardson, Ohio Department of Medicaid to Contracted Medicaid Managed Care Plans (MCPs).          JAN-TREX-00149900                    JAN-TREX-00149900
JA-05200     04/01/2019   Ohio Department of Medicaid, Preferred Drug Lists: Fee-for-Service Preferred Drug List.                                JAN-TREX-00119310                    JAN-TREX-00119423
JA-05201     04/10/2019   ODM P&T Committee Meeting Minutes                                                                                      JAN-TREX-00119424                    JAN-TREX-00119444
JA-05202     07/01/2019   ODM Ohio Medical Assistance Provider Agreement for Managed Care Plan                                                   JAN-TREX-00119445                    JAN-TREX-00119687
JA-05203     07/10/2019   ODM P&T Committee Meeting Minutes                                                                                      JAN-TREX-00119688                    JAN-TREX-00119702
JA-05204     07/11/1905   ODM Webiste; DUR Board Overview, available at https://pharmacy.medicaid.ohio.gov/drug-utilization-review-board         JAN-TREX-00119703                    JAN-TREX-00119704

JA-05205     07/11/1905   ODM Webiste; DUR Board Digest, available at https://pharmacy.medicaid.ohio.gov/drug-utilization-review-digest          JAN-TREX-00149901                    JAN-TREX-00149901
JA-05206     07/10/1905   ODM Drug Utilization Review Board Oversight Sheet                                                                      JAN-TREX-00119705                    JAN-TREX-00119706
JA-05207     07/10/1905   ODM P&T Committee Info Sheet for Interested Party Presentations                                                        JAN-TREX-00119707                    JAN-TREX-00119708
                          The Center for Community Solutions Website: Engineering Outcomes: Managed care and value-based design in Ohio
JA-05208     04/08/2019   Medicaid, available at https://www.communitysolutions.com/research/engineering-outcomes-managed-care-value-            JAN-TREX-00119709                    JAN-TREX-00119721
                          based-design-ohio-medicaid/
                          Ohio Department of Medicaid Webisite: Managed Care Policy Guidance, available at
JA-05209     07/11/1905                                                                                                                          JAN-TREX-00119722                    JAN-TREX-00119723
                          https://medicaid.ohio.gov/Managed-Care/For-Managed-Care-Plans#1910241-guidance
JA-05210     07/11/1905   Ohio Department of Medicaid Step Therapy Exemption Request Form                                                        JAN-TREX-00119724                    JAN-TREX-00119726
JA-05211     07/11/1905   Ohio Department of Medicaid Website: About Us, available at https://medicaid.ohio.gov/MEDICAID-101/About-Us            JAN-TREX-00149902                    JAN-TREX-00149902
JA-05212     07/10/1905   ODM Drug Coverage Information Sheet                                                                                    JAN-TREX-00119727                    JAN-TREX-00119728
JA-05213     07/10/1905   ODM P&T Committee Information Sheet for Drug Manufacturer Presentations                                                JAN-TREX-00149903                    JAN-TREX-00149903
JA-05214     07/11/1905   ODM Website: DUR Board info, available at https://pharmacy.medicaid.ohio.gov/drug-utilization-review-board             JAN-TREX-00119729                    JAN-TREX-00119730
                          ODM Website: DUR Board Meeting Minutes, available at https://pharmacy.medicaid.ohio.gov/dur-board-meeting-
JA-05215     07/11/1905                                                                                                                          JAN-TREX-00119731                    JAN-TREX-00119733
                          minute-archive
JA-05216     07/11/1905   ODM Website: Ohio Medicaid Covered Services, available at https://medicaid.ohio.gov/FOR-OHIOANS/Covered-Services JAN-TREX-00119734                          JAN-TREX-00119735
JA-05217     07/11/1905   ODM P&T Committee Conflict of Interest Policy Sheet                                                                    JAN-TREX-00119736                    JAN-TREX-00119737
JA-05218     07/11/1905   ODM Website: P&T PDL Archive, available at https://pharmacy.medicaid.ohio.gov/pt-pdl-archive                           JAN-TREX-00119738                    JAN-TREX-00119739
                                                                               Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 115 of 117. PageID #: 415127



                                                                                                                                                               Janssen Defendants’ Trial Exhibit List (09/25/19)
  Ex. No.      Date                                                           Description                                                                         BegBates                               EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
                         ODM Website: P&T Committee Overview, available at https://pharmacy.medicaid.ohio.gov/pharmacy-therapeutics-
JA-05219    07/11/1905                                                                                                                               JAN-TREX-00119740                    JAN-TREX-00119741
                         committee
                         ODM Website: Prior Authorization Criteria Update, available at https://pharmacy.medicaid.ohio.gov/pa-criteria-update-
JA-05220    07/11/1905                                                                                                                               JAN-TREX-00119742                    JAN-TREX-00119743
                         history
                         ODM Website: P&T Committee Overview, available at https://pharmacy.medicaid.ohio.gov/pharmacy-therapeutics-
JA-05221    07/11/1905                                                                                                                               JAN-TREX-00119744                    JAN-TREX-00119746
                         committee
JA-05222     No Date     My Ohio Legislature web page, Senate Bill 261                                                                               JAN-TREX-00149904                    JAN-TREX-00149904
JA-05223    01/01/2019   Molina Healthcare of Ohio Preferred Drug List (Formulary)                                                                   JAN-TREX-00119747                    JAN-TREX-00119809
JA-05224    07/11/1905   ODM P&T Committee By-Laws                                                                                                   JAN-TREX-00119810                    JAN-TREX-00119813
                         US Rep Brad Wenstrup Website: VA on board with OARRS, available at
JA-05225    05/19/2015                                                                                                                               JAN-TREX-00119965                    JAN-TREX-00119966
                         https://wenstrup.house.gov/updates/documentsingle.aspx?DocumentID=398755
JA-05226    05/01/1997   Ohio Medicine, A Publication of the Ohio State Medical Association                                                          JAN-TREX-00119967                    JAN-TREX-00119985
JA-05227    03/01/2011   Oho's Opiate Epidemic, Behavioral Health: Developing A Better Understanding, Vol. Seven, Issue II                           JAN-TREX-00119986                    JAN-TREX-00119988
JA-05228    05/20/1986   Executive Order 86-25 from Ohio Governor, "Creating the Governor's Task Force on Prescription Drug Abuse"                   JAN-TREX-00120052                    JAN-TREX-00120055
                         GAO Report to the Subcommittee on Oversight and Investigations, Committee on Energy and Commerce, House of
JA-05229    05/01/2002                                                                                                                               JAN-TREX-00120056                    JAN-TREX-00120082
                         Representatives: "Prescription Drugs: State Monitoring Programs Provide Useful Tool to Reduce Diversion"
JA-05230    07/11/1905   Ohio Senate Website: About, available at http://www.ohiosenate.gov/about                                                    JAN-TREX-00120083                    JAN-TREX-00120088
                         Ohio House of Representatives Website: Role of a Representative, available at
JA-05231    07/11/1905                                                                                                                               JAN-TREX-00149905                    JAN-TREX-00149905
                         http://www.ohiohouse.gov/education/role-of-an-ohio-representative
JA-05232    09/01/2007   Prescription-overdose Deaths Surpass Car-accident Deaths, Pharmacy Times                                                    JAN-TREX-00120089                    JAN-TREX-00120090
JA-05233    08/01/2004   Prescription-Monitoring Programs, Pharmacy Times                                                                            JAN-TREX-00120091                    JAN-TREX-00120093
JA-05234    03/29/2017   Ohio Lawmakers push opioid prescription restrictions, online addiction counseling, The Plain Dealer (Cleveland.com)         JAN-TREX-00120094                    JAN-TREX-00120096
                         Ohio Senate Website: Burke's Bill Creating New Tools in the Fight Against Presripttion Drug Abuse Signed Into Law,
JA-05235    12/12/2012   available at http://www.ohiosenate.gov/senators/burke/news/burkes-bill-creating-new-tools-in-the-fight-against-             JAN-TREX-00120097                    JAN-TREX-00120099
                         prescription-drug-abuse-signed-into-law
JA-05236    12/21/2017   New Opioid Legislation Introduced in Ohio, Statehouse News Bureau                                                           JAN-TREX-00120100                    JAN-TREX-00120101
JA-05237    05/13/2014   Democrats say Ohio's heroin epidemic should be declared a public health emergency, Cleveland.com                            JAN-TREX-00120102                    JAN-TREX-00120103
JA-05238    09/22/2018   Butler County Journal-News, Lawmakers: More to be done in addressing opioid crisis                                          JAN-TREX-00120104                    JAN-TREX-00120116
JA-05239    06/06/2018   Lawmakers on Different Paths to Solve Opioid Crisis, Ohio Statehouse Newsroom                                               JAN-TREX-00120117                    JAN-TREX-00120120
JA-05240    06/07/2019   Lawmakers consider expanding immunity for Good Samaritans in face of opioid epidemic, NBC4i.com                             JAN-TREX-00120121                    JAN-TREX-00120123
JA-05241    09/06/2019   Opioid deaths prompt Ohio to reimagine classroom lessons, starting with kindergarten, The Washington Post                   JAN-TREX-00120124                    JAN-TREX-00120129
JA-05242    09/01/2016   Ohio House Democrats Call for Action to Battle Opioid Abuse, The Statehouse News Bureau                                     JAN-TREX-00120130                    JAN-TREX-00120131
JA-05243    02/10/2007   Email from Christine Rauschkolb to Dennis Fitzgerald, David Upmalis, Ravi Desiraju and Ron Kuntz                            JAN-MS-01008014                      JAN-MS-01008014
                         Littlejohn, C., et al., Chronic Non-cancer Pain and Opioid Dependence, Journal of the Royal Society of Medicine, Vol. 97,
JA-05244    02/01/2004                                                                                                                               JAN-TREX-00190075                    JAN-TREX-00190078
                         pp. 62-65
                         National Automobile Dealers Association (NADA) data including the Annual Financial Profile of America’s Franchised
JA-05245    07/09/1905   New-Car Dealerships Report for 2017, https://www.nada.org/2017NADAdata/ (accessed August 19, 2019) and                      JAN-TREX-00109620                    JAN-TREX-00109658
                         electronic file “2017 NADA State Data Sheets.xlsx” received from NADA Economist, Patrick Manzi, August 13, 2019.

                         National Automobile Dealers Association (NADA) data including the Annual Financial Profile of America’s Franchised
JA-05246    07/09/1905   New-Car Dealerships Report for 2017, https://www.nada.org/2017NADAdata/ (accessed August 19, 2019) and                      JAN-TREX-00109659                    JAN-TREX-00109661
                         electronic file “2017 NADA State Data Sheets.xlsx” received from NADA Economist, Patrick Manzi, August 13, 2019.

                         National Automobile Dealers Association (NADA) data including the Annual Financial Profile of America’s Franchised
JA-05247    07/09/1905   New-Car Dealerships Report for 2017, https://www.nada.org/2017NADAdata/ (accessed August 19, 2019) and                      JAN-TREX-00109662                    JAN-TREX-00109663
                         electronic file “2017 NADA State Data Sheets.xlsx” received from NADA Economist, Patrick Manzi, August 13, 2019.
                         Polk confidential light-vehicle registrations from R.L. Polk & Co., a foundation of IHS Markit automotive solutions,
JA-05248    1996-2017                                                                                                                                JAN-TREX-00109664                    JAN-TREX-00109679
                         1996–2017.
                         U.S. Department of Transportation, National Highway Traffic Safety Administration, Traffic Safety Facts 1996-Traffic
JA-05249    1996-2016                                                                                                                                JAN-TREX-00109680                    JAN-TREX-00109894
                         Safety Facts 2016, https://crashstats.nhtsa.dot.gov/#/DocumentTypeList/11 (accessed July 31, 2019).
                         U.S. Department of Transportation, National Highway Traffic Safety Administration, Traffic Safety Facts 1996-Traffic
JA-05250    1996-2016                                                                                                                                JAN-TREX-00109895                    JAN-TREX-00110113
                         Safety Facts 2016, https://crashstats.nhtsa.dot.gov/#/DocumentTypeList/11 (accessed July 31, 2019).
                         U.S. Department of Transportation, National Highway Traffic Safety Administration, Traffic Safety Facts 1996-Traffic
JA-05251    1996-2016                                                                                                                                JAN-TREX-00110114                    JAN-TREX-00110333
                         Safety Facts 2016, https://crashstats.nhtsa.dot.gov/#/DocumentTypeList/11 (accessed July 31, 2019).
                         U.S. Department of Transportation, National Highway Traffic Safety Administration, Traffic Safety Facts 1996-Traffic
JA-05252    1996-2016                                                                                                                                JAN-TREX-00110334                    JAN-TREX-00110559
                         Safety Facts 2016, https://crashstats.nhtsa.dot.gov/#/DocumentTypeList/11 (accessed July 31, 2019).
                         U.S. Department of Transportation, National Highway Traffic Safety Administration, Traffic Safety Facts 1996-Traffic
JA-05253    1996-2016                                                                                                                                JAN-TREX-00110560                    JAN-TREX-00110779
                         Safety Facts 2016, https://crashstats.nhtsa.dot.gov/#/DocumentTypeList/11 (accessed July 31, 2019).
                         U.S. Department of Transportation, National Highway Traffic Safety Administration, Traffic Safety Facts 1996-Traffic
JA-05254    1996-2016                                                                                                                                JAN-TREX-00110780                    JAN-TREX-00110999
                         Safety Facts 2016, https://crashstats.nhtsa.dot.gov/#/DocumentTypeList/11 (accessed July 31, 2019).
                         U.S. Department of Transportation, National Highway Traffic Safety Administration, Traffic Safety Facts 1996-Traffic
JA-05255    1996-2016                                                                                                                                JAN-TREX-00111000                    JAN-TREX-00111219
                         Safety Facts 2016, https://crashstats.nhtsa.dot.gov/#/DocumentTypeList/11 (accessed July 31, 2019).
                                                                                Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 116 of 117. PageID #: 415128



                                                                                                                                                                 Janssen Defendants’ Trial Exhibit List (09/25/19)
  Ex. No.      Date                                                              Description                                                                        BegBates                               EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
                         U.S. Department of Transportation, National Highway Traffic Safety Administration, Traffic Safety Facts 1996-Traffic
JA-05256    1996-2016                                                                                                                                  JAN-TREX-00111220                    JAN-TREX-00111449
                         Safety Facts 2016, https://crashstats.nhtsa.dot.gov/#/DocumentTypeList/11 (accessed July 31, 2019).
                         U.S. Department of Transportation, National Highway Traffic Safety Administration, Traffic Safety Facts 1996-Traffic
JA-05257    1996-2016                                                                                                                                  JAN-TREX-00111450                    JAN-TREX-00111647
                         Safety Facts 2016, https://crashstats.nhtsa.dot.gov/#/DocumentTypeList/11 (accessed July 31, 2019).
                         U.S. Department of Transportation, National Highway Traffic Safety Administration, Traffic Safety Facts 1996-Traffic
JA-05258    1996-2016                                                                                                                                  JAN-TREX-00111648                    JAN-TREX-00111869
                         Safety Facts 2016, https://crashstats.nhtsa.dot.gov/#/DocumentTypeList/11 (accessed July 31, 2019).
                         U.S. Department of Transportation, National Highway Traffic Safety Administration, Traffic Safety Facts 1996-Traffic
JA-05259    1996-2016                                                                                                                                  JAN-TREX-00111870                    JAN-TREX-00112091
                         Safety Facts 2016, https://crashstats.nhtsa.dot.gov/#/DocumentTypeList/11 (accessed July 31, 2019).
                         U.S. Department of Transportation, National Highway Traffic Safety Administration, Traffic Safety Facts 1996-Traffic
JA-05260    1996-2016                                                                                                                                  JAN-TREX-00112092                    JAN-TREX-00112313
                         Safety Facts 2016, https://crashstats.nhtsa.dot.gov/#/DocumentTypeList/11 (accessed July 31, 2019).
                         U.S. Department of Transportation, National Highway Traffic Safety Administration, Traffic Safety Facts 1996-Traffic
JA-05261    1996-2016                                                                                                                                  JAN-TREX-00112314                    JAN-TREX-00112535
                         Safety Facts 2016, https://crashstats.nhtsa.dot.gov/#/DocumentTypeList/11 (accessed July 31, 2019).
                         U.S. Department of Transportation, National Highway Traffic Safety Administration, Traffic Safety Facts 1996-Traffic
JA-05262    1996-2016                                                                                                                                  JAN-TREX-00112536                    JAN-TREX-00112767
                         Safety Facts 2016, https://crashstats.nhtsa.dot.gov/#/DocumentTypeList/11 (accessed July 31, 2019).
                         U.S. Department of Transportation, National Highway Traffic Safety Administration, Traffic Safety Facts 1996-Traffic
JA-05263    1996-2016                                                                                                                                  JAN-TREX-00112768                    JAN-TREX-00112999
                         Safety Facts 2016, https://crashstats.nhtsa.dot.gov/#/DocumentTypeList/11 (accessed July 31, 2019).
                         U.S. Department of Transportation, National Highway Traffic Safety Administration, Traffic Safety Facts 1996-Traffic
JA-05264    1996-2016                                                                                                                                  JAN-TREX-00113000                    JAN-TREX-00113231
                         Safety Facts 2016, https://crashstats.nhtsa.dot.gov/#/DocumentTypeList/11 (accessed July 31, 2019).
                         U.S. Department of Transportation, National Highway Traffic Safety Administration, Traffic Safety Facts 1996-Traffic
JA-05265    1996-2016                                                                                                                                  JAN-TREX-00113232                    JAN-TREX-00113479
                         Safety Facts 2016, https://crashstats.nhtsa.dot.gov/#/DocumentTypeList/11 (accessed July 31, 2019).
                         U.S. Department of Transportation, National Highway Traffic Safety Administration, Traffic Safety Facts 1996-Traffic
JA-05266    1996-2016                                                                                                                                  JAN-TREX-00113480                    JAN-TREX-00113717
                         Safety Facts 2016, https://crashstats.nhtsa.dot.gov/#/DocumentTypeList/11 (accessed July 31, 2019).
                         U.S. Department of Transportation, National Highway Traffic Safety Administration, Traffic Safety Facts 1996-Traffic
JA-05267    1996-2016                                                                                                                                  JAN-TREX-00113718                    JAN-TREX-00113955
                         Safety Facts 2016, https://crashstats.nhtsa.dot.gov/#/DocumentTypeList/11 (accessed July 31, 2019).
                         U.S. Department of Transportation, National Highway Traffic Safety Administration, Traffic Safety Facts 1996-Traffic
JA-05268    1996-2016                                                                                                                                  JAN-TREX-00113956                    JAN-TREX-00114193
                         Safety Facts 2016, https://crashstats.nhtsa.dot.gov/#/DocumentTypeList/11 (accessed July 31, 2019).
                         U.S. Department of Transportation, National Highway Traffic Safety Administration, Traffic Safety Facts 1996-Traffic
JA-05269    1996-2016                                                                                                                                  JAN-TREX-00114194                    JAN-TREX-00114409
                         Safety Facts 2016, https://crashstats.nhtsa.dot.gov/#/DocumentTypeList/11 (accessed July 31, 2019).
JA-05270    06/08/2012   FSMB Senate Finance Committee Letter Response                                                                                 OKAG-00020937                         OKAG-00020964
JA-05271    05/21/1986   NIH Report, The Integrated Approach to the Management of Pain                                                                 JAN-TREX-00195172                    JAN-TREX-00195184
                         J. Devulder, U. Richarz and S. Natara, Impact of long-term use of opioids on quality of life in patients with chronic, non-
JA-05272    06/27/1905                                                                                                                                 JAN-TREX-00195185                    JAN-TREX-00195198
                         malignant pain, Librapharm, Volume 21, pp. 1555-1568, 2005
                         George I,. Engel, The Need for a New Medical Model: A Challenge for Biomedicine, JSTOR, Volume 196, No. 4286, pp.
JA-05273    04/08/1977                                                                                                                                 JAN-TREX-00195199                    JAN-TREX-00195207
                         129-136, 1977.
                         David A. Fishbain, M.D., F.A.P.A., Myron Goldberg, Ph.D., Renee Steele Rosomoff, R.N., and Hubert Rosomoff, M.D.,
JA-05274    06/13/1905                                                                                                                                 JAN-TREX-00195208                    JAN-TREX-00195215
                         Completed Suicide in Chronic Pain, Raven Press, Ltd., Volume 7, No. 1, pp. 29-36, 1991.
                         Frank Brennan, The US Congressional “Decade on Pain Control and Research” 2001–2011: A Review, Taylor & Francis
JA-05275    10/02/2015                                                                                                                                 JAN-TREX-00195216                    JAN-TREX-00195232
                         Group, LLC, Volume 29:3, pp. 212-227, 2015.
JA-05276    06/10/1905   USDHHS presentation, Problems of Drug Dependence 1987                                                                         JAN-TREX-00195233                    JAN-TREX-00195880
                         Randal France, Bruno Urban and Francis Keefe, Long-Term Use of Narcotic Analgesics in Chronic Pain, Pergamon Press,
JA-05277    06/06/1905                                                                                                                                 JAN-TREX-00195881                    JAN-TREX-00195884
                         Volume 19, No. 12, pp. 1379-1382, 1984
                         David A. Fishbain, MD, FAPA, Daniel Bruns, PsyD, John E. Lewis, PhD, John Mark Disorbio, EdD, Jinrun Gao, MS, MBA and
JA-05278    07/03/1905   Laura J. Meyer, PhD, Predictors of Homicide–Suicide Affirmation in Acute and Chronic Pain Patients, Wiley Periodicals,        JAN-TREX-00195885                    JAN-TREX-00195895
                         Volume 12, pp. 127-137, 2011
JA-05279    07/11/1905   AMA presentation, Council on Legislation Sunset Review of 2009 House Policies                                                 JAN-TREX-00195896                    JAN-TREX-00196098
                         DEA and American Pain Foundation, AMA et al report, Promoting Pain Relief and Preventing Abuse of Pain Medications:
JA-05280    08/01/2002                                                                                                                                 JAN-TREX-00196099                    JAN-TREX-00196099
                         A Critical Balancing Act
JA-05281    09/16/2019   Resume of Joshua P. Cohen, Ph.D.                                                                                              JAN-TREX-00196100                    JAN-TREX-00196111
                         Katherine Young and Rachel Garfield, Snapshots of Recent State Initiatives in Medicaid Prescription Drug Cost Control,
JA-05282    02/01/2018                                                                                                                                 JAN-TREX-00196112                    JAN-TREX-00196127
                         Kaiser Family Foundation, February 2018 Issue
                         HealthAffairs presentation, Medicaid Best Price: The Medicaid best price policy requires drug manufacturers to give
JA-05283    08/01/2017                                                                                                                                 JAN-TREX-00196128                    JAN-TREX-00196131
                         Medicaid programs the best price among nearly all purchasers.
                         FDA meeting materials, June 11-12, 2019: Joint Meeting of the Drug Safety and RiskManagement Advisory Committee
JA-05284    06/11/2019                                                                                                                                 JAN-TREX-00196132                    JAN-TREX-00196139
                         and the Anesthetic and Analgesic Drug Products Advisory Committee
JA-05285    07/11/1905   AMA report, Council on Legislation Sunset Review of 2009 House Policies                                                       JAN-TREX-00196140                    JAN-TREX-00196342
JA-05286    05/09/2019   USDHHS report, Pain Management: Best Practices                                                                                JAN-TREX-00196343                    JAN-TREX-00196458
JA-05287    12/31/1987   Health: Patient Care;Physicians Said to Persist in Undertreating Pain and Ignoring the Evidence, New York Times               JAN-TREX-00196459                    JAN-TREX-00196461
                         Institute of Medicine report, Relieving Pain in America: A Blueprint for Transforming Prevention, Care, Education, and
JA-05288    07/03/1905                                                                                                                                 JAN-TREX-00196462                    JAN-TREX-00196843
                         Research.
JA-05289    08/01/2019   Urban Institute report, State Variation in Medicaid Prescriptions for Opioid Use Disorder from 2011 to 2018                   JAN-TREX-00196844                    JAN-TREX-00196864
                         AMA report, National Roadmap on State-Level Efforts to End the Opioid Epidemic: Leading-edge Practices and Next
JA-05290    09/01/2019                                                                                                                                 JAN-TREX-00196865                    JAN-TREX-00196894
                         Steps
JA-05291    07/11/1905   Supplemental Materials Considered by Joshua P. Cohen, M.D.                                                                    JAN-TREX-00196895                    JAN-TREX-00196916
JA-05292    08/01/2013   SAMHSA report, Associations of Nonmedical Pain Reliever Use and Initiation of Heroin Use in the United States                 JAN-TREX-00196917                    JAN-TREX-00196932
                         Mark Edmund Rose,BS,MA, Are Prescription Opioids Driving the Opioid Crisis? Assumptions vs Facts, Oxford Press,
JA-05293    07/10/1905                                                                                                                                 JAN-TREX-00196933                    JAN-TREX-00196947
                         Volume 19, pp. 793-807, 2018
                                                                           Case: 1:17-md-02804-DAP Doc #: 2632 Filed: 09/25/19 117 of 117. PageID #: 415129



                                                                                                                                                      Janssen Defendants’ Trial Exhibit List (09/25/19)
  Ex. No.      Date                                                           Description                                                                 BegBates                              EndBates   901 Stip   Admission Stip   Plaintiffs' Objections   Defendants' Objections   Offered   Admitted   Not Admitted
                         Center for Evidence-Based Practices at Case Western Reserve University Presentation: Facing the Opiate Epidemic: How
JA-05294    05/31/2014                                                                                                                        SUMMIT_000822287                   SUMMIT_000822346
                         We Got Here and What We Need to Do Next
                         Twitter: ONDCP on Twitter. ".@realdonaldtrump was right. China continues to pour poison into our communities. More
JA-05295    08/24/2019   than 23,000 kilograms of Chinese fentanyl seized at Mexico's largest seaport. FINAL DESTINATION: USA.              JAN-TREX-00181902                    JAN-TREX-00181933
                         https;//t/co/6n0LVeWRKH", available at https://twitter.com/ONDCP/status/1165288934060019712
JA-05296    05/00/1979   Interagency Committee on New Therapies for Pain and Discomfort, Report to the White House                        JAN-TREX-00197230                      JAN-TREX-00197493
